Name: Commission Regulation (EEC) No 3823/81 of 15 December 1981 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3823/81 of 15 December 1981 amending the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) Whereas it is necessary , in order to ensure that the nomenclature of the Common Customs Tariff and that of NIMEXE remain consistent , to amend the latter accordingly ; Whereas it is necessary to adapt the statistical breakdown of certain tariff headings or subhead ­ ings in NIMEXE in line with trade developments ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to Council Regulation (EEC) No 1445 /72 of 24 April 1972 on the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ( NIMEXE) ('), as amended by Regulation ( EEC ) No 3065/75 ( 2 ), and in particular Article 5 thereof, Whereas the Annex to Regulation (EEC) No 1445/72 was last amended by Commission Regulation ( EEC ) No 3285/80 ( 3 ); whereas further amendments are necessary ; Whereas the Annex headed 'Common Customs Tariff to Council Regulation (EEC) No 950/68 (4) was last amended by Regulation (EEC) No 3300/81 ( 5 ); Whereas , moreover, consistency with the nomencla ­ ture of the Common Customs Tariff as well as the adaptations in line with trade developments can only be effected uniformly by means of certain changes to the text of NIMEXE ; Whereas Article 36 of Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (6) requires the Commis ­ sion to publish the version of NIMEXE valid on 1 January each year ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Committee on External Trade Statistics , (&gt;) OJ No L 161 , 17 . 7 . 1972, p . 1 . ( 2 ) OJ No L 307 , 27 . 11 . 1975 , p . 1 . ( 3 ) OJ No L 346 , 22 . 12 . 1980 , p . 1 . ( 4 ) OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 5 ) OJ No L 335 , 23 . 1 1 . 1981 , p . 1 . ( &amp;) OJ No L 183 , 14 . 7 . 1975 , p . 3 . 2 Official Journal of the European Communities 31 . 12 . 81 HAS ADOPTED THIS REGULATION : (EEC) No 1445/72 is hereby replaced by the Annex to this Regulation . Article 1 Article 2 This Regulation shall enter into force on 1 January The Annex headed ' NIMEXE' to Regulation 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1981 . For the Commission Michael O'KENNEDY Member of the Commission Official Journal of the European Communities31 . 12 . 81 3 ANNEX NOMENCLATURE OF GOODS for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) class="page"> 31 . 12 . 81 Official Journal of the European Communities 5 SUMMARY Page Chapter Page Preliminary provisions 8 cleavage products ; prepared edible fats ; animal and vegetable waxes 72 Section IV Prepared foodstuffs ; Signs , abbreviations and symbols 10 Supplementary units 11 NOMENCLATURE Chapter Section I Live animals ; animal products beverages, spirits and vinegar ; tobacco 16 Preparation of meat , of fish, of crustaceans or molluscs 79 17 Sugars and sugar confectionery 82 1 8 Cocoa and cocoa preparations 88 1 Live animals 13 19 Preparations of cereals , flour or starch ; pastry ­ cooks' products 92 20 Preparations of vegetables, fruit or other parts 2 Meat and edible meat offals 15 3 Fish, crustaceans and molluscs 25 of plants 98 4 Dairy produce ; birds' eggs ; natural honey ; edible products of animal origin , not elsewhere specified or included 31 5 Products of animal origin , not elsewhere speci ­ 21 Miscellaneous edible preparations 108 22 Beverages, spirits and vinegar 117 fied or included 37 23 Residues and waste from the food industries ; prepared animal fodder 124 24 Tobacco 128 Section II Vegetable products Section V Mineral products 25 Salt ; sulphur; earths and stone ; plastering materials, lime and cement 130 6 Live trees and other plants ; bulbs, roots and the like ; cut flowers and ornamental foliage 39 7 Edible vegetables and certain roots and tubers . . 42 8 Edible fruit and nuts ; peel of melons or citrus fruit 47 26 Metallic ores, slag and ash 137 27 Mineral fuels , mineral oils and products of their distillation ; bituminous substances ; mineral waxes 1409 Coffee, tea , matÃ © and spices 53 10 Cereals 56 Section VI 1 1 Products of the milling industry ; malt and starches ; gluten ; inulin 59 12 Oil seeds and oleaginous fruit ; miscellaneous grains , seeds and fruit ; industrial and medical plants ; straw and fodder 64 13 Lacs , gums , resins and other vegetable saps and extracts 68 14 Vegetable plaiting materials , vegetable products Products of the cheiqical and allied industries 28 Inorganic chemicals ; organic and inorganic compounds of precious metals , of rare earth metals , of radio-active elements and of isotopes . 148not elsewhere specified or included 70 29 Organic chemicals 164 30 Pharmaceutical products 188 31 Fertilisers 192Section III Animal and vegetable fats and oils and their cleavage products ; prepared edible fats ; animal and vegetable waxes 32 Tanning and dyeing extracts ; tannins and their derivatives ; dyes, colours , paints and varnishes ; putty, fillers and stoppings ; inks 196 33 Essential oils and resinoids ; perfumery , cos ­ metic or toilet preparations 20115 Animal and vegetable fats and oils and their 6 Official Journal of the European Communities 31 . 12 . 81 Chapter Page 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing and scouring preparations, candles and similar articles, modelling pastes and "dental waxes" 204 35 Albuminoidal substances ; glues ; enzymes 207 Chapter Page Section XI Textile and textile articles 50 Silk and waste silk 277 51 Man-made fibres (continuous) 280 52 Metallised textiles 285 53 Wood and other animal hair 286 54 Flax and ramie 291 55 Cotton 293 36 Explosives ; pyrotechnic products ; matches ; pyrophoric alloys ; certain combustible prepara ­ tions 210 37 Photographic and cinematographic goods 212 38 Miscellaneous chemical products 216 Section VII Artificial resins and plastic materials, cellulose esters and ethers, and articles thereof ; rubber, synthetic rubber, fac ­ tice and articles thereof 39 Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof 223 40 Rubber, synthetic rubber, factice, and articles thereof 234 56 Man-made fibres (discontinuous) 299 57 Other vegetable textile materials ; paper yarn and woven fabrics of paper yarn 305 58 Carpets, mats, matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery 307 59 Wadding and felt ; twine, cordage, ropes and cables ; special fabrics ; impregnated and coated fabrics ; textile articles of a kind suitable for industrial use 313 Section VIII 60 Knitted and crocheted goods 320 61 Articles of apparel and clothing accessories of textile fabric , other than knitted or crocheted goods 329Raw hides and skins, leather, furskins and articles thereof ;saddlery and harness ; travel goods, handbags and similar containers ; articles of gut (other than silkworm gut) 41 Raw hides and skins (other than furskins) and 62 Other made up textile articles 337 leather 241 63 Old clothing and other textile articles ; rags 341 42 Articles of leather, saddlery and harness ; travel goods , handbags and similar containers ; articles of animal gut (other than silk-worm gut) 245 43 Furskins and artificial fur ; manufactures thereof 248 Section XII Footwear, headgear, umbrellas, sunshades, whips, riding ­ crops and parts thereof ; prepared feathers and articles made therewith ; artificial flowers ; articles of human hair Section IX 64 Footwear, gaiters and the like ; parts of such articles 342 Wood and articles of wood ; wood charcoal ; cork and articles of cork, manufactures of straw, of esparto and of other plaiting materials, basketware and wickerwork 65 Headgear and parts thereof 346 44 Wood and articles of wood ; wood charcoal .... 250 66 Umbrellas, sunshades, walking-sticks, whips, riding-crops and parts thereof 348 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers ; arti ­ 45 Cork and articles of cork 257 46 Manufactures of straw, of esparto and of other plaiting materials ; basketware and wickerwork . . 258 cles of human hair 349 Section XIII Section X Paper-making material ; paper and paperboard and articles thereof Articles of stone, of plaster, of cement, of asbestos, of mica and of similar materials ; ceramic products ; glass and glassware 68 Articles of stone, of plaster , of cement, of asbes ­ tos , of mica and similar materials 351 47 Paper-making material 260 48 Paper and paperboard ; articles of paper pulp, of paper or of paperboard 262 49 Printed books , newspapers, pictures and other products of the printing industry ; manuscripts , typescripts and plans 271 69 Ceramic products 357 70 Glass and glassware 362 31 . 12 . 81 Official Journal of the European Communities 7 Chapter Page Chapter Page Section XVIIISection XIV Pearls, precious and semi-precious stones, precious metals, rolled precious metals, and articles thereof ; imitation jewellery, coin Optical, photographic, cinematographic, measuring, check ­ ing, precision, medical and surgical instruments and appa ­ ratus ; clocks and watches ; musical instruments ; sound recorders or reproducers ; television image and sound recor ­ ders or reproducers ; parts thereof71 Pearls , precious and semi-precious stones, pre ­ cious metals , rolled precious metals , and articles thereof; imitation jewellery 371 90 Optical , photographic, cinematographic, measur ­ ing, checking, precision , medical and surgical instruments and apparatus ; parts thereof 533 91 Clocks and watches and parts thereof 549 92 Musical instruments ; sound recorders or repro ­ ducers ; television image and sound recorders or reproducers ; parts and accessories of such arti ­ 72 Coin 378 Section XV Base metals and articles of base metal cles 554 73 Iron and steel and articles thereof 383 74 Copper and articles thereof 413 75 Nickel and articles thereof 418 76 Aluminium and articles thereof 420 Section XIX Arms and ammunition ; parts thereof 93 Arms and ammunition ; parts thereof . . 55877 Magnesium and beryllium and articles thereof . . 425 78 Lead and articles thereof 426 79 Zinc and articles thereof 428 80 Tin and articles thereof 430 Section XX Miscellaneous manufactured articles 94 Furniture and parts thereof; bedding, mat ­ tresses , mattress supports, cushions and similar stuffed furnishings 561 95 Articles and manufactures of carving or mould ­ 81 Other base metals employed in metallurgy and articles thereof 432 82 Tools, implements , cutlery , spoons and forks, of base metal ; parts thereof 436 83 Miscellaneous articles of base metal 443 ing material 565 96 Brooms , brushes , powder-puffs and sieves 567 97 Toys, games and sports requisites ; parts thereof . 569 98 Miscellaneous manufactured articles 573 Section XVI Machinery and mechanical appliances ; electrical equipment ; parts thereof 84 Boilers , machinery and mechanical appliances ; parts thereof 448 85 Electrical machinery and equipment ; parts thereof 494 Section XXI Works of art , collectors' pieces, and antiques Section XVII 99 Works of art , collectors ' pieces, and antiques . . . 578 Addendum Goods not classified elsewhere and data not included in totals 580 Vehicles, aircraft, vessels and associated transport equipment Supplement List of headings for exports of component parts of complete industrial plant 581 List of special SITC code numbers for convert ­ ing data from NIMEXE to SITC and vice versa 586 86 Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway track fixtures and fittings ; traffic signalling equipment of all kinds (not electrically powered) 517 87 Vehicles , other than railway or tramway rolling ­ stock , and parts thereof 520 88 Aircraft and parts thereof; parachutes ; catapults and similar aircraft lauching gear, ground flying trainers 528 89 Ships, boats and floating structures 530 SITC-NIMEXE correlation tables 588 Correlation  Special SITC numbers for com ­ plete industrial plant 598 8 Official Journal of the European Communities 31 . 12 . 81 PRELIMINARY PROVISIONS 1 . The NIMEXE headings correspond either to headings of the nomenclature for the classification of goods in customs tariffs (Customs Cooperation Council Nomenclature or CCCN) or subheadings of the Common Customs Tariff nomenclature (CCT), in so far as these have not been grouped together or replaced by statistical subdivisions , or to statistical subdivisions of headings of the CCCN or of subheadings of the nomenclature of the CCT . In addition , certain items which do not so correspond have been introduced for specific purposes (for example, goods carried by post, goods declared as ships ' stores , etc .). The application of some of the NIMEXE headings which correspond to statistical subdivisions or have been introduced for specific purposes is optional . 2 . Each NIMEXE heading comprises a code number, a text and , where appropriate, a supplementary unit . However, the optional NIMEXE headings have no code numbers . 3 . The code is made up of six digits ; of these, the first four are those of the CCCN headings (for some of these, such as heading No 73.15 and others, the numbering has had to be modified for technical reasons) and the last two identify the NIMEXE items . 4 . NIMEXE incorporates alphanumeric references to the nomenclature of the CCT. 5 . Against each NIMEXE item is shown the five-digit code number of the relevant item of the SITC, rev. 2 , i.e. the Standard International Trade Classification , second revision , which is the version used in the Community . 6 . The interpretation of NIMEXE, to the level of the CCT subheadings , is governed by General Rules A and C of the CCT. By analogy, these rules also apply to the statistical subdivisions . 7 . Amendments to NIMEXE enter into force only on 1 January of each year . Note on export of complete industrial plant Commission Regulation (EEC) No 518/79 of 19 March 1979 (') set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States . To make use of this procedure, the parties responsible for supplying statistical information must have obtained the necessary prior authorisation from the competent department , as listed in the following table . ( i ) OJ No L 69, 20 . 3 . 1979 , p . 10 . 31 . 12 . 81 Official Journal of the European Communities 9 Member State Name and address of the competent department Belgium Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Direktoratet for ToldvÃ ¦senet Amaliegade 44 DK - 1256 KÃ ¸benhavn K Germany (FR) Statistisches Bundesamt Gruppe VI C  AuÃ enhandel Gustav-Stresemann-Ring 1 1 Postfach 5528 D - 6200 Wiesbaden 1 Ã Ã »Ã »Ã ¬Ã  Ã Ã ¸Ã ½Ã ¹Ã ºÃ ® Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã )Ã  'Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  ( Ã Ã £Ã ¥Ã ) Ã Ã ´Ã Ã  Ã Ã Ã ºÃ ¿Ã Ã Ã ³Ã ¿Ã 14-16 GR - 'Ã Ã ¸Ã ®Ã ½Ã ±Ã ¹ France Direction gÃ ©nÃ ©rale des douanes et droits indirects Division de la rÃ ©glementation des Ã ©changes Bureau Ã /5 93 , rue de Rivoli F - 75001 Paris Italy Ministero delle finanze Direzione generale delle dogane e delle imposte indirette I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Terrace IRL - Dublin 2 Office of the Revenue Commissioners Dublin Castle IRL - Dublin 2 Luxembourg Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Netherlands Inspecteur der Invoerrechten en Accijnzen , in wiens ambtsgebied belanghebbende woont of is gevestigd United Kingdom The Controller HM Customs and Excise Statistical Office Portcullis House 27 Victoria Avenue UK - Southend-on-Sea SS2 6AL 10 Official Journal of the European Communities 31 . 12 . 81 SIGNS, ABBREVIATIONS AND SYMBOLS kg K20 kV kVA kvar kW Refers to cases where the heading has been amended, in one or more respects Refers to code numbers already used the previous year but with differing coverage Alterning current Aluminium oxide x degrees Celsius Calcium fluoride Kuogram(s) Potassium oxide Kilovolt Kilovoltampere Kilovar Kilowatt Litre(s) Metre(s) Square metre(s) Cubic metre(s) Alcoholic strength by mass Millibar Milligram(s) Customs Tariff of the European Com ­ munities (Common Customs Tariff) Centigram(s) AC AI2O3 x °C CaF2 CCT eg cm cm 3 d DC DIN EC Centimetre(s) Cubic centimetre(s) 1 m m 2 m3 % mas mbar mg ml mm mm 2 N n.e.s . No(s) PbO Si Si02 SITC, rev . Muhlitre(s) Millimetre(s) Square millimetre(s) ECSC Denier Direct current Deutsche Industrie-Norm European Communities European Coal and Steel Community European currency unit European Economic Community European Atomic Energy Community Free on board Iron oxide Gram(s) Gigabecquerel Newton Not elsewhere specified Number(s) Lead oxide Silicon Silica Standard International Trade Classifica ECU EEC EURATOM fob Fe203 g GBq hi H.T. INN INNM ISO tion , second revision (Nomenclature of the United Nations Statistical Office) Species pluresHectolitre(s) High tension Tonne(s) (metric ton(s)) International non-proprietary names International non-proprietary names, modified spp t U 235 u.a . % vol V W Uranium 235 Unit(s) of account Alcoholic strength by volume Volt Watt International Organization for Standardi ­ zation See also 'Supplementary units ' for the abbreviations and symbols used for supplementary units, page 1 1 . 31 . 12 . 81 Official Journal of the European Communities 1 SUPPLEMENTARY UNITS carat Carats (one metric carat = 2 x 10~ 4 kg) CC(t) Carrying capacity in tonnes (') g Gram g fissile isotopes Gram of fissile isotopes GBq Gigabecquerel GRT Gross register ton (2-8316 m 3) Hundred Hundred items kg 90 % dry Kilogram of substance 90 % dry kg K2O Kilogram of potassium oxide kg KOH Kilogram of potassium hydroxide (caustic potash) kg N Kilogram of nitrogen kg NaOH Kilogram of sodium hydroxide (caustic soda) kg P2O5 Kilogram of phosphorus pentoxide (phosphoric anhydride) kg U Kilogram of uranium kWh Kilowatt/hour 1 Litre 1 100 % ale . Litre pure ( 100 %) alcohol m Metre m 2 Square metre m 3 Cubic metre N Number of items Pair Number of pairs Thousand Thousand items (') 'Carrying capacity in tonnes' (CC(t)) means the carrying capacity of a vessel expressed in tonnes, not including ships' stores (fuel , equipment, food supplies , etc.). Persons carried on board (crew and passengers), and their baggage, are also excluded . class="page"> 31 . 12 . 81 Official Journal of the European Communities 13 01 . 01 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS CHAPTER 1 LIVE ANIMALS Notes 1 . This Chapter covers all live animals except: (a) Fish, crustaceans and molluscs, of headings Nos 03.01 and 03.03 ; (b) Microbial cultures and other products of heading No 30.02 ; and (c) Animals of heading No 97.08 . 2 . Any reference in this Chapter to a particular genus or species , except where the context otherwise requires , includes a reference to the young of that genus or species . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 01.01 Live horses, asses, mules and hinnies : A Horses: 01.01-11 I Pure-bred breeding animals 001.50 N 01.01-15 II For slaughter 001.50 N 01.01-19 III Other 001.50 N 01.01-30 B Asses 001.50 N 01.01-50 C Mules and hinnies 001.50 N 01.02 Live animals of the bovine species : A Domestic species: 01.02-11 I Pure-bred breeding animals 001.11 N II Other: 01.02-32 a Of a weight of 220 kg or less 001.19 N b Of a weight of more than 220 kg: 01.02-34 I Heifers (female bovines that have never calved) . 001.19 N 01.02-36 2 Cows 001.19 N 01.02-42 3 Bulls 001.19 N 01.02-48 4 Steers (bullocks) 001.19 N 01.02-90 B Other 001.19 N 01.03 Live swine : A Domestic species: 01.03-11 I Pure-bred breeding animals 001.30 N 4 Official Journal of the European Communities 31 . 12 . 81 01 . 03 NIMEXE CCT Statistical Description S ITC Supplementarycode reference subdivision code unit 01.03 A (cont'd) II Other: 01.03-15 a Sows having farrowed at least once, of a weight of not less than 160 kg 001.30 N b Other: 01.03-16 1 Of a weight of less than 50 kg 001.30 N 01.03-18 2 Of a weight of 50 kg or more 001.30 N 01.03-90 B Other 001.30 N 01.04 Live sheep and goats : A Pure-bred breeding animals : 01.04-11 I Sheep 001.21 N 01.04-21 II Goats 001.22 N B Other: 01.04-31 I Sheep 001.21 N 01.04-39 II Goats 001.22 N 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A Of a weight not exceeding 1 85 g: 01.05-20 I Turkeys and geese 001.41 N 01.05-30 II Other 001.41 N B Other : 01.05-91 I Fowls 001.49 N 01.05-93 n Ducks 001.49 N 01.05-95 III Geese 001.49 N 01.05-97 IV Turkeys 001.49 N 01.05-98 v Guinea fowls 001.49 N 01.06 Other live animals : 01.06-10 A Domestic rabbits 001.90  01.06-30 B Pigeons 001.90  c Other: 01.06-91 I Primarily for human consumption 001.90  01.06-99 II Other 941.00  31 . 12 . 81 Official Journal of the European Communities 5 CHAPTER 2 MEAT AND EDIBLE MEAT OFFALS Note This Chapter does not cover: (a) Products of the kinds described in headings Nos 02.01 , 02.02 , 02.03 , 02.04 and 02.06, unfit or unsuitable for human consumption ; (b) Guts , bladders or stomachs of animals (headings No 05.04) and animal blood (heading No 05.15); or (c) Animal fat, other than products of heading No 02.05 (Chapter 15). Additional Notes 1 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a) "Carcases of bovine animals ", for the purposes of subheading A II: whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; "carcase " shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs; (b) "Half-carcases of bovine animals ", for the purposes of subheading A II: the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis ; "half-carcase " shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs ; (c) "Compensated quarters ", for the purposes of subheadings A II a) 1 and A II b) 1 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the eighth cut rib . The forequarters and the hindquarters constituting "compensated quarters " must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters); (d) " Unseparated forequarters ", for the purposes of subheadings A II a) 2 and A II b) 2: the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank; (e) "Separated forequarters ", for the purposes of subheadings A II a) 2 and A II b) 2: the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank; 16 Official Journal of the European Communities 31 . 12 . 81 (f) " Unseparated hindquarters ", for the purposes of subheadings A II a) 3 and A II b) 3: the rear part of a carcase comprising all the bones and the thigh and sirloin , with a minimum of three pairs of whole or cut ribs , with or without the knuckle and with or without the thin flank; (g) "Separated hindquarters ", for the purposes of subheadings A II a) 3 and A II b) 3: the rear part of a half-carcase comprising all the bones and the thigh and sirloin , with a minimum of three whole or cut ribs , with or without the knuckle and with or without the thin flank; (h) 11 . "Crop " and "chuck and blade " cuts, for the purposes of subheading A II b) 4 bb) 22: the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib; 22 . "Brisket " cut, for the purposes of subheading A II b) 4 bb) 22: the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph A , only those attached to the backbone shall be taken into consideration . 2 . A. For the purposes of heading No 02.01 , the following expressions shall have the meanings hereunder assigned to them : (a) "carcases ", for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints ; (b) "half-carcases ", for the purposes of subheadings 02.01 A IV a) 1 and b) 1 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; (c) "short forequarters ", for the purposes of subheading 02.01 A IV a) 2 and b) 2: the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum of seven pairs of whole or cut ribs ; (d) "short-forequarter", for the purposes of subheading 02.01 A IV a) 2 and b) 2: the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum of seven whole or cut ribs; (e) "chines and/ or best ends ", for the purposes of subheading 02.01 A IV a) 3 and b) 3: the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum offive lumbar vertebrae; the best ends when separated from the chines must include a minimum offive pairs of whole or cut ribs; (f) "chine and/ or best end ", for the purposes of subheading 02.01 A IV a) 3 and b) 3: the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney, the chine when separated from the best end must include a minimum offive lumbar vertebra; the best end when separated from the chine must include a minimum offive whole or cut ribs; (g) "legs ", for the purposes of subheading 02.01 A IV a) 4 and b) 4: the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis ; 731 . 12 . 81 Official Journal of the European Communities 02.01 (h) "leg ", for the purposes of subheading 02.01 A IV a) 4 and b) 4: the rear part of the halfcarcase comprising all the bones and the leg and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis . B. In determining the number of whole or cut ribs referred to in paragraph A , only those attached to the backbone shall be taken into consideration . 3 . A. For the purposes of subheadings 02.06 B I a) 2 aa) and 02.06 B I b) 2 aa), "bacon sides " shall be taken to mean pig halfcarcases without the head, chaps, neck, feet , tail, flare fat , kidneys, tenderloin , blade bone, sternum , vertebral column , pelvic bone and diaphragm . B. For the purposes of subheadings 02.06 B I a) 2 bb) and 02.06 B I b) 2 bb), "spencers " shall be taken to mean bacon sides without the ham , whether or not boned. C. For the purposes of subheadings 02.06 B I a) 2 cc) and 02.06 B I b) 2 cc), "3 / 4 sides " shall be taken to mean bacon sides without the shoulder, whether or not boned. D. For the purposes of subheadings 02.06 B I a) 2 cc) and 02.06 B I b) 2 cc), "middles " shall be taken to mean bacon sides without the ham and the shoulder, whether or not boned. 4 . For the purposes of subheadings 02.06 B I b) 3 aa), 4 aa), 5 aa), 6 aa) and 7 aa), products whose water /protein ratio in the meat (nitrogen content multiplied by 6-25) is more than 2-8 shall be considered as slightly dried and slightly smoked. NIMEXE code CCT reference Statistical subdivision ! Description j i SITC code T j Supplementary j unit 02.01 Meat and edible offals of the animals falling within 1 " I Ã ¯ heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : I A Meat : 02.01-01 I Of horses, asses , mules and hinnies 011.50  II Of bovine animals : a Fresh or chilled : i I Carcases , half-carcases or "compensated" quar ­ ! ters : iI I 02.01-04 aa Of a unit weight of 136 kg or less for carcases or "compensated " quarters , or of a unit weight I of 68 kg or less for half-carcases ! 011.11 ! 02.01-05 bb Of a unit weight of more than 136 kg for carcases or "compensated " quarters , or of a unit weight of more than 68 kg for halfcarcases 011.11  2 Separated or unseparated forequarters : i 02.01-08 aa Of a unit weight of 60 kg or less for unsepar ­ ated forequarters, or of a unit weight of 30 kg or less for separated forequarters 011.11 02.01-10 bb Of a unit weight of more than 60 kg for unseparated forequarters , or of a unit weight of more than 30 kg for separated forequarters . 011.11 I  8 Official Journal of the European Communities 31 . 12 . 81 02.01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 02.01 A II a (cont'd) 3 Separated or unseparated hindquarters : 02.01-12 aa Of a unit weight of 75 kg or less for unsepar ­ ated hindquarters , or of a unit weight of 40 kg or less for separated hindquarters 011.11  02.01-13 4 bb Of a unit weight of more than 75 kg for unseparated hindquarters, or of a unit weight of more than 40 kg for separated hindquarters Other: 011.11  02.01-14 aa Unboned (bone-in ) 011.11  02.01-15 bb b Boned or boneless Frozen : 011.12  02.01-16 1 Carcases, half-carcases or "compensated" quarters 011.11  02.01-18 2 Separated or unseparated forequarters 011.11  02.01-19 3 4 Separated or unseparated hindquarters Other: 011.11  02.01-22 aa bb Unboned (bone-in) Boned or boneless : 011.11 02.01-24 11 Forequarters , whole or cut into a maxi ­ mum of five pieces , each quarter being in a single block ; "compensated" quarters in two blocks , one of which contains the fore ­ quarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin , in one piece . . . 011.12 02.01-25 22 Crop, chuck and blade and brisket cuts . . 011.12 02.01-27 33 III a 1 Other Of swine: Of domestic swine: Carcases or half-carcases, with or without heads, feet or flare fat : 011.12 02.01-31 aa Fresh or chilled 011.30 02.01-32 bb Frozen 011.30 2 Hams and cuts of ham , unboned (bone-in): 02.01-35 aa Fresh or chilled 011.30 02.01-36 bb Frozen 011.30 31 . 12 . 81 Official Journal of the European Communities 9 02.01 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 02.01 A III a (cont'd) 3 Shoulders (fores) and cuts of shoulders , unboned (bone-in): 02.01-37 aa Fresh or chilled 011.30  02.01-38 bb Frozen 011.30  4 Loins and cuts of loins, unboned (bone-in): 02.01-42 aa Fresh or chilled 011.30  02.01-43 bb Frozen 011.30  5 Bellies (streaky) and cuts of bellies : 02.01-44 aa Fresh or chilled 011.30  02.01-46 bb Frozen 011.30  6 Other: 02.01-49 aa Boned or boneless and frozen 011.30  bb Other: 02.01-52 11 Fresh or chilled 011.30  02.01-53 22 Frozen 011.30 02.01-54 b Other 011.30 - IV Of sheep or goats: a Fresh or chilled: 02.01-56 1 Carcases or half-carcases 011.20  02.01-58 2 Short forequarters 011.20 02.01-59 3 Chines and/or best ends 011.20 02.01-60 4 Legs 011.20  5 Other: 02.01-61 aa Unboned (bone-in) 011.20  02.01-62 bb Boned or boneless 011.20  b Frozen : 02.01-64 1 Carcases or half-carcases 011.20  02.01-66 2 Short forequarters 011.20  02.01-67 3 Chines and/or best ends 011.20  02.01-68 4 Legs 011.20  5 Other: 02.01-70 aa Unboned (bone-in) 011.20  02.01-71 bb Boned or boneless 011.20  B Offals: 02.01-72 I For the manufacture of pharmaceutical products . . 011.60  20 Official Journal of the European Communities 31 . 12 . 81 02.01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 02.01 B (cont'd) II Other: 02.01-74 a b Of horses , asses , mules and hinnies Of bovine animals : 011.60  02.01-75 1 Livers 011.60  02.01-76 2 c Other Of domestic swine: 011.60  02.01-78 I Heads and cuts of heads ; necks 011.60  02.01-82 2 Feet and tails 011.60  02.01-84 3 Kidneys 011.60  02.01-85 4 Livers 011.60  02.01-88 5 Hearts , tongues and lungs 011.60  02.01-92 6 Livers , hearts , tongues and lungs attached to the trachea and gullet 011.60  02.01-94 7 Other 011.60  02.01-99 d 02.02 A I Other Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : Whole poultry : Fowls : 011.60 02.02-01 a Plucked and gutted , with heads and feet , known as "83% chickens" 011.40  02.02-03 b Plucked and drawn, without heads and feet but with hearts , livers and gizzards , known as "70% chickens" 011.40 02.02-05 c II Plucked and drawn , without heads and feet and without hearts , livers and gizzards, known as "65% chickens" Ducks: 011.40  02.02-06 a Plucked, bled, gutted but not drawn, with heads and feet , known as "85% ducks" 011.40  02.02-07 b Plucked and drawn, without heads and feet but with hearts , livers and gizzards, known as "70% ducks" 011.40 02.02-08 c III Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as "63% ducks" Geese: 011.40  02.02-11 a Plucked , bled, not drawn, with heads and feet , known as "82% geese" 011.40 31 . 12 . 81 Official Journal of the European Communities 2 02 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.02 A III (cont'd) 02.02-14 b IV Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as "75% geese" Turkeys: 011.40  02.02-15 a Plucked and drawn, without heads and feet but with necks, hearts , livers and gizzards, known as "80 % turkeys" 011.40 02.02-16 b Plucked and drawn without heads and feet and without necks, hearts , livers , and gizzards, known as "73 % turkeys" 011.40 02.02-18 V B Guinea fowls Poultry cuts (excluding offals): 011.40 02.02-50 I II a Boned or boneless Unboned (bone-in): Halves or quarters : 011.40 02.02-61 1 Of fowls 011.40  02.02-62 2 Of ducks 011.40  02.02-63 3 Of geese 011.40  02.02-64 4 Of turkeys 011.40  02.02-66 5 Of guinea fowls 011.40  02.02-68 b Whole wings, with or without tips 011.40  02.02-69 c d Backs, necks, backs with necks attached, rumps and wing tips Breasts and cuts of breasts : 011.40  02.02-71 1 Of geese 011.40  02.02-73 2 Of turkeys 011.40  02.02-75 3 e Of other poultry Legs and cuts of legs: 011.40  02.02-81 1 2 Of geese Of turkeys: 011.40  02.02-83 aa Drumsticks and cuts of drumsticks 011.40  02.02-85 bb Other 011.40  02.02-86 3 Of other poultry 011.40  02.02-89 f Other 011.40  02.02-90 C 02.03 Offals Poultry liver, fresh, chilled, frozen, salted or in brine : 011.40  02.03-10 A Fatty liver of goose or duck 011.81  02.03-90 B 011.81Other 22 Official Journal of the European Communities 31 . 12 . 81 02 . 04 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 02.04 Other meat and edible meat offals, fresh, chilled or frozen : 02.04-10 A Of domestic pigeons and domestic rabbits 011.89  02.04-30 B Of game 011.89 - C Other: 02.04-92 I Whale and seal meat ; frogs' legs 011.89  02.04-98 II Other 011.89  02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A Subcutaneous fat: 02.05-01 I Fresh, chilled , frozen, salted or in brine 411.31  02.05-20 II Dried or smoked 411.31  02.05-30 B Pig fat, other than that falling within subheading A . . 411.31  02.05-50 C Poultry fat 411.31  02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : 02.06-01 A Horsemeat, salted , in brine or dried 012.90  B Meat and edible meat offals of domestic swine: I i ! I Meat: a Salted or in brine: 02.06-11 1 Carcases or half-carcases, with or without heads, feet or flare fat 012.10  2 Bacon sides, spencers, 3 /4 sides and middles : 02.06-13 aa Bacon sides 012.10  02.06-16 bb Spencers 012.10  02.06-18 cc 3/4 sides and middles 012.10  02.06-31 3 Hams and cuts of ham , unboned (bone-in) . . . 012.10  02.06-33 4 Shoulders (fores) and cuts of shoulders, ! unboned (bone-in) 012.10  02.06-35 5 Loins and cuts of loins, unboned (bone-in) . . . 012.10  02.06-37 6 Bellies (streaky) and cuts of bellies 012.10  02.06-39 7 I Other 012.10  b Dried or smoked: 02.06-41 1 Carcases or half-carcases, with or without heads, feet or flare fat 012.10  31 . 12 . 81 Official Journal of the European Communities 23 02.06 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 02.06 B I b (cont'd) 2 Bacon sides, spencers, 3 /4 sides and middles : 02.06-43 aa Bacon sides 012.10  02.06-46 bb Spencers 012.10 - 02.06-48 cc 3 /4 sides and middles 012.10  3 Hams and cuts of ham, unboned (bone-in): 02.06-51 aa Slightly dried or slightly smoked 012.10  02.06-53 bb Other 012.10  4 Shoulders (fores) and cuts of shoulders, unboned (bone-in): 02.06-55 aa Slightly dried or slightly smoked 012.10 02.06-57 bb Other 012.10 5 Loins and cuts of loins, unboned (bone-in): 02.06-61 aa Slighty dried or slightly smoked 012.10 02.06-63 bb Other 012.10  6 Bellies (streaky) and cuts of bellies : 02.06-65 aa Slightly dried or slightly smoked 012.10  02.06-67 bb Other 012.10  7 Other : 02.06-71 aa Slightly dried or slightly smoked 012.10  02.06-73 bb Other 012.10  11 Edible meat offals : 02.06-74 a Heads and cuts of heads ; necks 012.90  02.06-76 b Feet and tails 012.90  02.06-77 c Kidneys 012.90  02.06-78 d Livers 012.90  02.06-79 e Hearts , tongues and lungs 012.90  02.06-80 f Livers , hearts , tongues and lungs attached to the trachea and gullet 012.90  02.06-82 g Other 012.90  C Other: i I Of bovine animals : a Meat: 02.06-84 1 Unboned (bone-in) j 012.90  02.06-90 2 Boned or boneless 012.90  02.06-91 b Offals 012.90  II Of sheep and goats : a Meat: 02.06-93 1 Unboned (bone-in) 012.90  24 Official Journal of the European Communities 31 . 12 . 81 02.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 02.06 C II a (cont'd) 02.06-95 2 Boned or boneless 012.90  02.06-97 b Offals 012.90  02.06-99 III Other 012.90  31 . 12 . 81 Official Journal of the European Communities 25 03 . 01 CHAPTER 3 FISH, CRUSTACEANS AND MOLLUSCS Note This Chapter does not cover: (a) Marine mammals (heading No 01.06) or meat thereof (heading No 02.04 or 02.06); (b) Fish (including livers and roes thereof), crustaceans and molluscs , dead , unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); or (c) Caviar or caviar substitutes (heading No 16.04). NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 03.01 Fish, fresh (live or dead), chilled or frozen : A Freshwater fish : I Trout and other salmonidae: a Trout: 03.01-01 1 Fresh or chilled 034.10 03.01-02 b 2 Frozen Salmon: 034.20  03.01-03 1 Fresh or chilled 034.10  03.01-04 2 Frozen 034.20  03.01-05 c Lake white fish 034.10  03.01-06 d II Other Eels : 034.10 03.01-07 a Fresh or chilled 034.10  03.01-08 III b Frozen Carp: 034.20 03.01-09 a Fresh or chilled 034.10 03.01-10 IV b Frozen Other: 034.20 03.01-11 a Fresh or chilled 034.10  03.01-12 B I a 1 b Frozen Saltwater fish : Whole, headless or in pieces : Herring: From 15 February to 15 June: 034.20 03.01-13 aa Fresh or chilled 034.10  03.01-14 bb Frozen 034.20  26 Official Journal of the European Communities 31 . 12 . 81 03 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I a (cont'd) 2 From 16 June to 14 February : 03.01-15 aa Fresh or chilled 034.10  03.01-16 bb Frozen 034.20  b Sprats : 1 From 15 February to 15 June: 03.01-17 aa Fresh or chilled 034.10  03.01-18 bb Frozen 034.20  2 From 16 June to 14 February: 03.01-19 aa Fresh or chilled 034.10  03.01-20 bb Frozen 034.20  c Tunny: 1 For the industrial manufacture of products falling within heading No 16.04: aa Whole : 11 Yellow-finned tunny : 03.01-21 aaa Weighing not more than 10 kg each . . . 034.20  03.01-22 bbb Other 034.20  03.01-23 22 Long-finned tunny 034.20  03.01-24 33 Other 034.20  bb Gilled and gutted: 11 Yellow-finned tunny: 03.01-25 aaa Weighing not more than 10 kg each . . . 034.20  03.01-26 bbb Other 034.20  03.01-27 22 Long-finned tunny 034.20  03.01-28 33 Other 034.20  cc Other (for example, "heads off'): 11 Yellow-finned tunny: 03.01-29 aaa Weighing not more than 10 kg each . . . 034.20  03.01-30 bbb Other 034.20  03.01-31 22 Long-finned tunny 034.20  03.01-32 33 Other 034.20  2 Other: 03.01-34 aa Fresh or chilled 034.10  03.01-36 bb Frozen 034.20  d Sardines (Clupea pilchardus Walbaum): 03.01-37 1 Fresh or chilled 034.10  03.01-38 2 Frozen 034.20  31 . 12 . 81 Official Journal of the European Communities 27 03 . 01 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I (cont'd) e Sharks : 03.01-41 1 Fresh or chilled 034.10  03.01-42 2 Frozen 034.20  f Redfish (Sebastes marinus): 03.01-43 1 Fresh or chilled 034.10  03.01-44 2 Frozen 034.20  g Halibut (Hippoglossus vulgaris , Hippoglossus reinhardtius): 03.01-45 1 Fresh or chilled 034.10  03.01-47 2 Frozen 034.20  h Cod (Gadus morrhua or Gadus callarÃ ­as): 03.01-48 1 Fresh or chilled 034.10  03.01-49 2 Frozen 034.20  ij Coalfish (Pollachius virens or Gadus virens): 03.01-51 1 Fresh or chilled 034.10  03.01-52 2 Frozen 034.20  k Haddock: 03.01-53 1 Fresh or chilled 034.10  03.01-55 2 Frozen 034.20  1 Whiting (Meriangus meriangus): 03.01-56 1 Fresh or chilled 034.10  03.01-57 2 Frozen 034.20  m Mackerel : 1 From 15 February to 15 June: 03.01-58 aa Fresh or chilled 034.10  03.01-59 bb Frozen 034.20  2 From 16 June to 14 February : 03.01-61 aa Fresh or chilled 034.10 - 03.01-63 bb Frozen 034.20 n Anchovies (Engraulis spp): 03.01-64 1 Fresh or chilled 034.10 03.01-65 2 Frozen 034.20  o Plaice : 03.01-66 1 Fresh or chilled 034.10  03.01-67 2 Frozen 034.20  P Sea-bream of the species Dentex dentex and Pagellus : 03.01-68 1 Fresh or chilled 034.10  03.01-69 2 Frozen 034.20  28 Official Journal of the European Communities 31 . 12 . 81 03 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.01 B I (cont'd) q Other: 1 Sole: 03.01-71 aa Fresh or chilled 034.10  03.01-73 bb Frozen 034.20  2 Other: 03.01-75 aa Fresh or chilled 034.10  03.01-76 bb Frozen 034.20  II Fillets : a Fresh or chilled: 03.01-81 1 Of cod (Gadus morrhua or Gadus callarÃ ­as) . . . 034.30  03.01-85 2 Other 034.30  b Frozen: 03.01-91 1 Of cod (Gadus morrhua or Gadus callarÃ ­as) . . 034.40  03.01-92 2 Of coalfish (Pollachius virens or Gadus virens) . 034.40  03.01-93 3 Of haddock 034.40  03.01-94 4 Of redfish (Sebastes marinus) 034.40  03.01-95 5 Of tunny 034.40  03.01-96 6 Of mackerel 034.40  03.01-97 7 Other 034.40 C Livers and roes : 03.01-98 I Fresh or chilled 034.10 03.01-99 II Frozen 034.20  03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A Dried, salted or in brine: I Whole, headless or in pieces : 03.02-01 a Herring 035.03  b Cod: 03.02-03 1 Dried, unsalted 035.02  03.02-05 2 Dried, salted 035.02  03.02-07 3 Wet salted, or in brine 035.03  03.02-15 c Anchovies (Engraulis spp) 035.03  03.02-17 d Common halibut (Hippoglossus vulgaris) 035.03  03.02-18 e Salmon, salted or in brine 035.03  03.02-19 f Other 035.03  31 . 12 . 81 Official Journal of the European Communities 29 03 . 02 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.02 A (cont'd) II Fillets: 03.02-21 a Of cod 035.03  03.02-25 b Of salmon , salted or in brine 035.03  03.02-28 c Of lesser or Greenland halibut (Hippoglossus reinhardtius), salted or in brine 035.03  03.02-28 d Other 035.03  B Smoked, whether or not cooked before or during the smoking process: 03.02-31 I Herring 035.04  03.02-33 II Salmon 035.04  03.02-39 III Lesser or Greenland halibut (Hippoglossus reinhard ­ tius) 035.04  03.02-39 IV Common halibut (Hippoglossus vulgaris) 035.04  03.02-39 V Other 035.04  03.02-60 c Livers and roes 035.03  03.02-70 D Fish meal 035.01  03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A Crustaceans: 03.03-12 I Crawfish of the genera Palinurus, Panulirus and Jasus 036.00  11 Lobsters (Homarus spp): 03.03-21 a Live 036.00  b Other: 03.03-23 1 Whole 036.00  2 Other: 03.03-31 aa Frozen 036.00  03.03-33 bb Other 036.00  III Crabs and freshwater crayfish : 03.03-35 a Crabs of the species Paralithodes camchaticus, Chionoecetes spp and Callinectes sapidus 036.00  03.03-37 b Other 036.00  IV Shrimps and prawns: 03.03-43 a Prawns (Pandalidae spp) 036.00  b Shrimps of the genus "Crangon" spp: 03.03-43 1 Fresh, chilled or simply boiled in water 036.00  03.03-43 2 Other 036.00  03.03-43 c Other 036.00  30 Official Journal of the European Communities 31 . 12 . 81 03 . 03 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 03.03 A (cont'd) 03.03-50 V Other (for example, Norway lobsters) 036.00  B Molluscs : I Oysters : 03.03-61 a European flat oysters weighing not more than 40 g each 036.00  03.03-63 b Other 036.00  03.03-65 II Mussels 036.00  03.03-66 III Snails , other than sea snails 036.00  IV Other: a Frozen : 1 Squid: 03.03-68 aa Ommastrephes sagittatus and Loligo spp . . . 036.00  03.03-68 bb Other 036.00  03.03-68 2 Cuttle-fish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti .... 036.00  03.03-68 3 Octopus 036.00  03.03-68 4 Other 036.00  b Other: 03.03-68 1 Squid (Ommastrephes sagittatus and Loligo SPP) 036.00  03.03-68 2 Other 036.00  31 . 12 . 81 Official Journal of the European Communities 31 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression "milk" means full cream or skimmed milk, buttermilk, whey, curdled milk, kephir, yoghourt and other fermented or acidified milk . 2 . Milk and cream put up in hermetically sealed cans are regarded as preserved within the meaning of heading No 04.02 . However, milk and cream are not regarded as so preserved merely by reason of being pasteurised, sterilised or peptonised, if they are not put up in hermetically sealed cans . Additional Notes 1 . The term "cans ", as used in Note 2 to this Chapter, shall be taken to apply only to such containers of a net capacity not exceeding 5 kg. 2 . The expression "special milk for infants ", as used in subheading 04.02 B I a), shall be taken to mean products free from pathogenic and toxigenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . 3 . For the purpose of calculating the fat content of products falling within subheadings 04.02 Bib) and B II b), the weight of any added sugar shall be disregarded. 4 . The expression "whole cheeses ", as used in subheading 04.04 A I a), shall be taken to apply to whole cheeses of the conventional flat cylindrical shape of the following net weights :  Emmentaler: not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz.not less than ~/t) "/eg but not more than 45 kg,  Bergkase : not less than 20 kg but not more than 60 kg,  Appenzell: not less than 6 kg but not more than 8 kg,  Vacherin fribourgeois : not less than 6 kg but not more than 10 kg,  Tete de moine: not less than 0  700 kg but not more than 4 kg. 5 . Subheading 04.04 A I b) 2 shall be taken to apply only to goods the packings of which bear at least the following particulars :  the description of the cheese;  the fat content , by weight, in the dry matter;  the packer responsible;  the country of origin of the cheese. 6 . For the purposes of subheading 04.04 D I, the expression "put up for retail sale " shall be taken to apply to cheese of kinds classified under that subheading put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. 7. For the purposes of subheadings 04.04 A I a), A I b) and D I, the term "free-at-frontier value " shall be taken to mean the free-at-frontier price or free on board price in the country of exportation , plus a lump sum to be determined in respect of the expenses of delivery to the customs territory of the Community . 8 . Levy applicable to certain mixtures falling within this Chapter: The levy applicable to mixtures falling within this Chapter and composed of products classified under headings or subheadings 04.01 B, 04.02, 04.03, 04.04 , 17.02 A or 21.07 F I shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10% by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. 32 Official Journal of the European Communities 31 . 12 . 81 94.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.01 Milk and cream, fresh, not concentrated or sweetened : A Of a fat content , by weight , not exceeding 6%: I Yoghourt , kephir, curdled milk , whey , buttermilk and other fermented or acidified milk : 04.01-11 a In immediate packings of a net capacity of two litres or less 022.30  04.01-11 b Other 022.30  II Other : a In immediate packings of a net capacity of two litres or less and of a fat content , by weight : 1 Not exceeding 4%: 04.01-21 aa Skimmed milk 022.30  04.01-25 bb Other 022.30  04.01-25 2 Exceeding 4% 022.30  b j Other, of a fat content , by weight: 1 Not exceeding 4%: 04.01-31 aa Skimmed milk 022.30 04.01-35 bb Other 022.30 04.01-35 Exceeding 4% 022.30 - B Other , of a fat content , by weight: 04.01-80 I Exceeding 6% but not exceeding 21% 022.30  04.01-80 II Exceeding 21% but not exceeding 45% 022.30  04.01-80 in ! Exceeding 45% 022.30  04.02 Milk and cream, preserved, concentrated or sweetened : A ! Not containing added sugar : 04.02-11 I Whey 022.41  n ! I Milk and cream, in powder or granules : I a In immediate packings of a net capacity of 2-5 kg or less and of a fat content , by weight: 04.02-21 1 Not exceeding 1-5% 022.42  04.02-23 i 2 Exceeding 1-5% but not exceeding 27% 022.43  04.02-28 3 Exceeding 27% but not exceeding 29% 022.43  04.02-29 4 Exceeding 29% 022.43  b Other, of a fat content , by weight : 04.02-31 1 Not exceeding 1-5% 022.42  31 . 12 . 81 Official Journal of the European Communities 33 04 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 04.02 A II b (cont'd) 04.02-33 i Exceeding 1-5% but not exceeding 27% 022.43  04.02-38 3 Exceeding 27% but not exceeding 29% 022.43  04.02-39 4 Exceeding 29% 022.43  III Milk and cream, other than in powder or granules : a In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight, not exceeding 11%: 04.02-42 1 Of a fat content, by weight, not exceeding 8-9% 022.49  04.02-45 2 Other 022.49  b Other, of a fat content , by weight: 04.02-47 1 Not exceeding 45% 022.49  04.02-49 2 Exceeding 45% 022.49  B Containing added sugar: I Milk and cream, in powder or granules: 04.02-50 a Special milk for infants, in hermetically sealed containers of a net capacity of 500 g or less and of a fat content , by weight, exceeding 10% but not exceeding 27% 022.43  b Other: 1 In immediate packings of a net capacity of 2-5 kg or less and of a fat content , by weight : 04.02-61 aa Not exceeding 1-5% 022.42  04.02-63 bb Exceeding 1-5% but not exceeding 27% .... 022.43  04.02-69 cc Exceeding 27% 022.43  2 Other, of a fat content , by weight: 04.02-71 aa Not exceeding 1-5% 022.42  04.02-73 bb Exceeding 1-5% but not exceeding 27% .... 022.43  04.02-79 cc Exceeding 27% 022.43  II Milk and cream, other than in powder or granules: 04.02-81 a In immediate packings of a net capacity of 2-5 kg or less and of a fat content , by weight, not exceeding 9-5% 022.49  b Other, of a fat content, by weight: 04.02-92 1 Not exceeding 45% 022.49  04.02-99 2 Exceeding 45% 022.49  34 Official Journal of the European Communities 31 . 12 . 81 04 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.03 Butter : 04.03-10 A Of a fat content, by weight , not exceeding 85% .... 023.00 - 04.03-90 B Other 023.00 04.04 A I a Cheese and curd : Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se, Appenzell , Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered: Of a minimum fat content of 45% by weight , in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others : Whole cheeses of a free-at-frontier value per 100 kg net weight of: 04.04-02 1 Not less than 3 1 2-76 ECU, but less than 336-94 ECU 024.00  04.04-02 b 2 1 Not less than 336-94 ECU Pieces packed in vacuum or in inert gas : With rind on at least one side, of a net weight : 024.00 04.04-08 aa Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 336-94 ECU but less than 361-12 ECU per 100 kg net weight 024.00 04.04-08 bb Of not less than 1 kg and of a free-at-frontier value of not less than 361-12 ECU per 100 kg net weight 024.00 04.04-08 2 Other, of a net weight of less than 450 g and of a free-at-frontier value of not less than 394-97 ECU per 100 kg net weight 024.00 04.04-18 II Other 024.00  04.04-20 B Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs . . 024.00  04.04-30 C D Blue-veined cheese, not grated or powdered Processed cheese, not grated or powdered: 024.00  04.04-40 I In the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain , as an addition , Glarus herb cheese (known as Schabziger), put up for retail sale , of a free-at ­ frontier value of not less than 218 ECU per 100 kg net weight and of a fat content, by weight, in the dry matter, not exceeding 56% 024.00 31 . 12 . 81 Official Journal of the European Communities 35 04 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 04.04 D (cont'd) II Other, of a fat content, by weight: a Not exceeding 36% and of a fat content, by weight, in the dry matter: 04.04-40 1 Not exceeding 48% 024.00  04.04-40 2 Exceeding 48% 024.00  04.04-40 b Exceeding 36% 024.00  E Other: 1 Not grated or powdered, of a fat content, by weight, not exceeding 40% and a water content, calculated by weight, of the non-fatty matter: a Not exceeding 47%: 04.04-52 / Grana , Parmigiano Reggiano 024.00  04.04-57 2 Fiore Sardo, Pecorino 024.00  04.04-59 3 Other 024.00  b Exceeding 47% but not exceeding 72%: 04.04-61 1 Cheddar 024.00  2 Tilsit and ButterkÃ ¤se, of a fat content, by weight , in the dry matter: 04.04-63 aa Not exceeding 48% 024.00  04.04-65 bb Exceeding 48% 024.00  04.04-67 3 Kashkaval 024.00  04.04-68 4 Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheep or goatskin bottles 024.00  5 Other: 04.04-77 aa Fresh cheese (cream cheese) and curd 024.00  04.04-81 bb Asiago, Caciocavallo, Provolone, Ragusano . . 024.00  04.04-83 cc Danbo, Edam, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samsoe 024.00  04.04-84 dd Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio 024.00  04.04-85 ee Cantal 024.00  04.04-87 ff Ricotta , salted 024.00  04.04-88 gg Feta 024.00  04.04-89 hh Colby, Monterey 024.00  04.04-91 ijij Other 024.00  c Exceeding 72%: 04.04-93 1 In immediate packings of a net capacity not exceeding 500 g 024.00  04.04-94 2 Other 024.00  36 Official Journal of the European Communities 31 . 12 . 81 04 . 04 NIMEXE CCT Statistical Description S ITC Supplementarycode reference subdivision code unit 04.04 E (cont'd) II Other: 04.04-96 a Grated or powdered 024.00  b Other: 04.04-98 1 Fresh cheese (cream cheese) and curd 024.00  04.04-99 2 Other 024.00  04.05 Birds' eggs and egg yolks, fresh, dried or otherwise pre ­ served, sweetened or not : A Eggs in shell , fresh or preserved: I Poultry eggs: a Eggs for hatching: 04.05-01 1 Of turkeys or geese 025.10 thousand 04.05-09 2 Other 025.10 thousand 04.05-14 b Other 025.10 thousand 04.05-18 II Other eggs 025.10 thousand B Eggs, not in shell ; egg yolks: I Suitable for human consumption: a Eggs, not in shell : 04.05-31 I Dried 025.20  04.05-39 2 Other 025.20  b Egg yolks : 04.05-51 1 Liquid 025.20  04.05-53 2 Frozen 025.20  04.05-55 3 Dried 025.20  04.05-70 II Other 025.20  04.06-00 04.06 Natural honey 061.60  04.07-00 04.07 Edible products of animal origin, not elsewhere specified or included 098.08  31 . 12 . 81 Official Journal of the European Communities 37 05 . 01 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover: (a) Edible products (other than guts, bladders and stomachs of animals , whole and pieces thereof, and animal blood, liquid or dried); (b) Hides or skins (including furskins) other than goods falling within heading No 05.05 or 05.07 and parings and similar waste of raw hides or skins falling within heading No 05.15 (Chapter 41 or 43); (c) Animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) Prepared knots or tufts for broom or bush making (heading No 96.01 ). 2 . For the purposes of heading No 05.01 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working . 3 . Throughout the Tariff elephant, mammoth, mastodon, walrus , narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ivory . 4 . Throughout the Tariff the expression "horsehair" means hair of the manes and tails of equine or bovine animals . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 05.01-00 05.01 Human hair, unworked, whether or not washed or scoured ; waste of human hair 291.91  05.02 Pigs', hogs' and boars' bristles or hair ; badger hair and other brush making hair ; waste of such bristles and hair : A Pigs ', hogs ' and boars ' bistles or hair and waste thereof: 05.02-01 I Unworked bristles or hair, whether or not washed, degreased or disinfected; waste 291.92  05.02-09 II Other bristles or hair 291.92  05.02-50 B Badger hair and other brush making hair; waste of such 291.92  05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : 05.03-10 A Neither curled nor put up on a layer or between two layers of other material 268.51  05.03-90 B Other 268.51  05.04-00 05.04 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof 291.93  05.05-00 05.05 Fish waste 291.94  38 Official Journal of the European Communities 31 . 12 . 81 05 . 07 Raw Other . Other . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 05.07 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A Bed feathers, down: 05.07-31 I 291.96  05.07-39 II Other 291.96  05.07-80 B 291.96  05.08 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 05.08-10 A Ossein and bones treated with acid 291.11  05.08-90 B 291.11  05.09-00 05.09 Ivory, tortoise-shell, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape, and waste and powder of these products ; whalebone and the like, unworked or simply prepared but not cut to shape, and hair and waste of these products 291.16  05.12-00 05.12 Coral and similar substances, unworked or simply pre ­ pared but not otherwise worked ; shells, unworked or sim ­ ply prepared but not cut to shape ; powder and waste of shells 291.15  05.13 Natural sponges : 05.13-10 A 291.97  05.13-90 B Other 291.97  05.14-00 05.14 Ambergris, castoreum, civet and musk ; cantharides ; bile, whether or not dried ; animal products, fresh, chilled or frozen, or otherwise provisionally preserved, of a kind used in the preparation of pharmaceutical products 291.98  05.15 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or Chapter 3, unfit for human consumption : 05.15-20 A Fish, crustaceans and molluscs 291.99  B Other: 05.15-91 I Bull's semen , frozen 291.99 05.15-99 II Other 291.99 i Raw 31 . 12 . 81 Official Journal of the European Communities 39 06.01 SECTION II VEGETABLE PRODUCTS CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . This Chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes, onions , shallots , garlic and other products of Chapter 7 . 2 . Any reference in heading No 06.03 or 06.04 to goods of any kind shall be construed as including a reference to bouquets , floral baskets , wreaths and similar articles made wholly or partly of goods of that kind , account not being taken of accessories of other materials . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.01 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower : A Dormant : 06.01-11 / Hyacinths 292.61 N 06.01-13 II Narcissi 292.61 N 06.01-15 III Tulips 292.61 N 06.01-17 IV Gladioli 292.61 N 06.01-19 v Other 292.61  B In growth or in flower: 06.01-31 I Orchids , hyacinths , narcissi and tulips 292.61  06.01-39 II Other 292.61  06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : A Unrooted cuttings and slips: 06.02-10 I Of vines 292.69  06.02-19 II Other 292.69  06.02-30 B Vine slips, grafted or rooted 292.69  06.02-40 C Pineapple plants 292.69  D Other: 06.02-52 I Mycelium (spawn of mushrooms and other edible fungi) 292.69  II Rhododendrons (azaleas): 06.02-54 a Rhododendrons Simsii (Azalea indica) 292.69  40 Official Journal of the European Communities 31 . 12 . 81 06.02 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.02 D II (cont'd) 06.02-58 b Other 292.69  III Roses (all the species Rosa): a Neither budded nor grafted: 06.02-61 1 With stock of a diameter of 10 mm or less .... 292.69 N 06.02-65 2 Other 292.69 N 06.02-68 b Budded or grafted 292.69 N 06.02-72 IV Vegetable and strawberry plants 292.69  V Other: a Outdoor plants: 1 Trees, shrubs and bushes: aa Fruit trees and bushes: 06.02-74 11 Neither budded nor grafted 292.69  06.02-76 22 Budded or grafted 292.69  06.02-78 bb Forest trees 292.69  cc Other: 06.02-81 11 Rooted cuttings and young plants 292.69  06.02-83 22 Other 292.69  2 Other outdoor plants: 06.02-92 aa Perennial plants 292.69  06.02-93 bb Other 292.69  b Indoor plants: 06.02-94 1 Rooted cuttings and young plants, excluding cacti 292.69  2 Other: 06.02-96 aa Flowering plants with buds or flowers, exclu ­ ding cacti 292.69  06.02-99 bb Other 292.69  06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A Fresh: I From 1 June to 3 1 October: 06.03-01 a Roses 292.71 N 06.03-05 b Carnations 292.71 N 06.03-07 c Orchids 292.71 N 06.03-11 d Gladioli 292.71 N 06.03-15 e Chrysanthemums 292.71 N 06.03-19 f Other 292.71  31 . 12 . 81 Official Journal of the European Communities 41 06 . 03 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 06.03 A (cont'd) II From 1 November to 31 May: 06.03-51 a Roses 292.71 N 06.03-55 b Carnations 292.71 N 06.03-57 c Orchids 292.71 N 06.03-61 d Gladioli 292.71 N 06.03-65 e Chrysanthemums 292.71 N 06.03-69 f Other 292.71  06.03-90 B 06.04 Other Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 292.71 06.04-20 A B I Reindeer moss Other: Fresh: 292.72 06.04-41 a Christmas trees and conifer branches 292.72  06.04-49 b Other 292.72  06.04-50 II Not further prepared than dried 292.72  06.04-90 III Other 292.72 42 31 . 12 . 81Official Journal of the European Communities 07 . 01 CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Note In headings Nos 07.01 , 07.02 and 07.03 , the word "vegetables" is to be taken to include edible mushrooms, truffles, olives, capers , tomatoes, potatoes , salad beetroot, cucumbers, gherkins , marrows, pumpkins, aubergines , sweet peppers , fennel , parsley, chervil , tarragon, cress , sweet marjoram (Majorana hortensis or Origanum majorana), horse-radish and garlic . Heading No 07.04 covers all dried, dehydrated or evaporated vegetables of the kinds falling within headings Nos 07.01 to 07.03 , other than : (a) Dried leguminous vegetables, shelled (heading No 07.05); (b) Ground sweet peppers (heading No 09.04); (c) Flours of the dried leguminous vegetables of heading No 07.05 (heading No 11.04); (d) Flour, meal and flakes of potato (heading No 11.05). Additional Note The expression "cultivated mushrooms ", as used in subheading 07.01 Q I, shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus) species: hortensis, alba or dispora and subedulis . Other species, including those cultivated artificially (for example, Rhodopaxillus nudus and Polypurus tuberaster), fall within subheading 07.01 0 IV. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01 Vegetables, fresh or chilled : A Potatoes : 07.01-11 1 Seed potatoes 054.10  II New potatoes : 07.01-13 a From 1 January to 15 May 054.10  07.01-15 b From 16 May to 30 June 054.10  III Other: 07.01-17 a For the manufacture of starch 054.10  07.01-19 b Other 054.10  B Cabbages, cauliflowers and Brussels sprouts : I Cauliflowers : 07.01-21 a From 15 April to 30 November 054.59  07.01-22 b From 1 December to 14 April 054.59  07.01-23 II White cabbages and red cabbages 054.59  III Other: 07.01-26 a Brussels sprouts 054.59  07.01-27 b Other 054.59  07.01-29 C Spinach 054.59  31 . 12 . 8 Official Journal of the European Communities 43 07 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01 (cont'd) D Salad vegetables, including endive and chicory : I Cabbage lettuce: 07.01-31 a From 1 April to 30 November 054.59  07.01-33 b From 1 December to 3 1 March 054.59  II Other: 07.01-34 a Chicory (blanched) (Cichorium intybus, varietas foliosum) 054.59  07.01-36 b Other 054.59  07.01-37 E Chard (or white beet) and cardoons 054.59  F Leguminous vegetables, shelled or unshelled: I Peas: 07.01-41 a From 1 September to 3 1 May 054.59  07.01-43 b From 1 June to 3 1 August 054.59  II Beans (of the species Phaseolus): 07.01-45 a From 1 October to 30 June 054.59  07.01-47 b From 1 July to 30 September 054.59  07.01-49 III Other 054.59  G Carrots, turnips, salad beetroot, salsify, celeriac, rad ­ ishes and similar edible roots : I Celeriac (rooted celery or German celery): 07.01-51 a From 1 May to 30 September 054.59  07.01-53 b From 1 October to 30 April 054.59  07.01-54 II Carrots and turnips 054.59  07.01-56 III Horse-radish (Cochlearia armoracia) 054.59  07.01-59 IV Other 054.59  H Onions, shallots and garlic: I Onions: 07.01-62 a Sets 054.51  07.01-63 b Other 054.51  07.01-66 U Shallots 054.51  07.01-67 III Garlic 054.51  07.01-68 IJ Leeks and other alliaceous plants (for example, chives, Welsh onions) 054.51  07.01-71 K Asparagus 054.59  07.01-73 L Artichokes 054.59  M Tomatoes: 07.01-75 I From 1 November to 14 May 054.40  07.01-77 II From 1 5 May to 3 1 October 054.40  44 Official Journal of the European Communities 31 . 12 . 8 07 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.01 (cont'd) N Olives : 07.01-78 I For uses other than the production of oil 054.59  07.01-79 II Other 054.59  07.01-80 O Capers 054.59  P Cucumbers and gherkins: I Cucumbers : 07.01-81 a From 1 November to 15 May 054.59  07.01-82 b From 16 May to 31 October 054.59  07.01-83 II Gherkins 054.59  Q Mushrooms and truffles : 07.01-84 I Cultivated mushrooms 054.59  07.01-85 II Chantarelles 054.59  07.01-86 III Flap mushrooms 054.59  07.01-89 IV Other 054.59  07.01-91 R Fennel 054.59  07.01-93 S Sweet peppers 054.59  T Other: 07.01-94 / Aubergines (Solanum melongena L.) 054.59  II Vegetable marrows (including courgettes) and pump ­ kins: 07.01-96 a Vegetable marrows (including courgettes) (Cucur ­ bita pepo L. var. medullosa Alef.) 054.59  07.01-98 b Other 054.59  07.01-99 III Other 054.59  07.02 Vegetables (whether or not cooked), preserved by freezing : 07.02-10 A Olives 054.61  B Other: 07.02-20 I Peas (including chick peas) 054.61  07.02-30 II Beans (of the species Phaseolus) 054.61 - 07.02-40 III Spinach 054.61  07.02-50 IV Potatoes 054.61  07.02-80 V Other 054.61  31 . 12 . 81 Official Journal of the European Communities 45 07 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : A Olives: 07.03-11 I For uses other than the production of oil 054.62  07.03-13 II Other 054.62  07.03-15 B Capers 054.62  07.03-30 C Onions 054.62  07.03-50 D Cucumbers and gherkins 054.62  E Other vegetables: 07.03-61 I Mushrooms 054.62  07.03-69 II Other 054.62  07.03-91 F Mixtures of vegetables specified above 054.62  07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 07.04-10 A Onions 056.10  B Other: 07.04-50 I Potatoes 056.10  07.04-60 II Mushrooms and truffles 056.10  07.04-70 III Tomatoes 056.10  07.04-80 IV Other 056.10  07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : A For sowing: I Peas (including chick peas) and beans (of the species Phaseolus): a Peas (including chick peas): 07.05-11 1 Field peas 054.20  07.05-19 2 Other 054.20  07.05-25 b Beans (of the species Phaseolus) 054.20  07.05-30 II Lentils 054.20  III Other: 07.05-41 a Horse-beans (fieldbeans) (Vicia faba L. var. minor (Peterm.) bull, and Vicia faba L. ssp . faba var. equina Pers.) 054.20  07.05-49 b Broad beans (Vicia faba major L.) 054.20  07.05-59 c Other 054.20  46 Official Journal of the European Communities 31 . 12 . 81 07 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 07.05 (cont'd) B Other: I Peas (including chick peas) and beans (of the species Phaseolus): 07.05-61 a Peas (including chick peas) 054.20  07.05-65 b Beans (of the species Phaseolus) 054.20  07.05-70 II III Lentils Other: 054.20  07.05-93 a Broad beans and horse-beans (field beans) 054.20  07.05-99 07.06 b Other Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : 054.20 07.06-30 A Manioc, arrowroot, salep and other similar roots and tubers with high starch content , excluding sweet pota ­ toes 054.81 07.06-90 B Other 054.81  31 . 12 . 81 Official Journal of the European Communities 47 O8.01 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF MELONS OR CITRUS FRUIT Notes 1 . This Chapter does not cover inedible nuts or fruits . 2 . The word "fresh" is to be taken to extend to goods which have been chilled . Dates . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 08.01 Dates, bananas, coconuts, Brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not : 08.01-10 A 057.96  B Bananas : 08.01-31 I Fresh 057.30  08.01-35 II Dried 057.30  08.01-50 C Pineapples 057.95  08.01-60 D Avocados 057.97  E Coconuts : 08.01-71 I Desiccated coconut 057.71  08.01-75 II Other 057.71  08.01-77 F Cashew nuts 057.73  08.01-80 G Brazil nuts 057.72  08.01-99 H Other 057.97  08.02 Citrus fruit, fresh or dried : A Oranges: I Sweet oranges, fresh: a From 1 April to 30 April : 08.02-02 1 Sanguines and semi-sanguines 057.11  2 Other: 08.02-03 aa Navels , Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins 057.11  08.02-05 bb Other 057.11  b From 1 May to 15 May : 08.02-06 1 Sanguines and semi-sanguines 057.11  48 Official Journal of the European Communities 31 . 12 . 81 08.02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 08.02 A I b (cont'd) 2 Other: 08.02-07 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11  08.02-09 bb Other 057.11  c From 16 May to 15 October: 08.02-12 I Sanguines and semi-sanguines 057.11  2 Other: 08.02-13 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11  08.02-15 bb Other 057.11  d From 16 October to 31 March: 08.02-16 1 Sanguines and semi-sanguines 057.11  2 Other: 08.02-17 aa Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 057.11  08.02-19 bb Other 057.11  II Other: 08.02-24 a From 1 April to 15 October 057.11  08.02-27 b From 16 October to 31 March 057.11  B Mandarins (including tangerines and satsumas); cle ­ mentines, wilkings and other similar citrus hybrids : 08.02-29 I Monreales and satsumas 057.12  08.02-31 II Mandarins and wilkings 057.12  08.02-32 III Clementines 057.12  08.02-34 IV Tangerines 057.12  08.02-37 V Other 057.12  08.02-50 C Lemons 057.21  08.02-70 D Grapefruit 057.22  08.02-90 E Other 057.29  08.03 Figs, fresh or dried : 08.03-10 A Fresh 057.60  08.03-30 B Dried 057.60  31 . 12 . 81 Official Journal of the European Communities 49 08 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.04 Grapes, fresh or dried : A Fresh: I Table grapes: a From 1 November to 14 July: 08.04-11 1 Of the variety Emperor (Vitis vinifera c.v .) from 1 December to 31 January 057.51  08.04-19 2 Other 057.51  08.04-23 b From 15 July to 31 October 057.51  II Other: 08.04-25 a From 1 November to 14 July 057.51  08.04-27 b From 15 July to 31 October 057.51  B Dried: I In immediate containers of a net capacity of 15 kg or less : 08.04-31 a Currants 057.52  08.04-39 b Other 057.52  08.04-90 II Other 057.52  08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : A Almonds: 08.05-11 I Bitter 057.74  08.05-19 II Other 057.74  B Walnuts : 08.05-31 I In shell 057.79  08.05-35 II Shelled 057.79  08.05-50 C Chestnuts 057.79  08.05-70 D Pistachios 057.79  08.05-80 E Pecans 057.79  08.05-85 F Areca (or betel) and cola 057.79  G Other: I Hazelnuts: 08.05-91 a In shell 057.75  08.05-93 b Shelled 057.75  08.05-97 II Other 057.79  08.06 Apples, pears and quinces, fresh : A Apples : 08.06-11 I Cider apples, in bulk, from 16 September to 15 December 057.40  50 Official Journal of the European Communities 31 . 12 . 81 08.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.06 A (cont'd) II Other: 08.06-13 a From 1 August to 3 1 December 057.40  08.06-15 b From 1 January to 3 1 March 057.40  08.06-17 c From 1 April to 31 July 057.40  B Pears: 08.06-32 I Perry pears, in bulk, from 1 August to 3 1 December 057.92  II Other: 08.06-33 a From 1 January to 31 March 057.92  08.06-35 b From 1 April to 15 July 057.92  08.06-37 c From 16 July to 31 July 057.92  08.06-38 d From 1 August to 3 1 December 057.92  08.06-50 C Quinces 057.92  08.07 Stone fruit, fresh : 08.07-10 A Apricots 057.93  08.07-32 B Peaches , including nectarines 057.93  C Cherries : 08.07-51 I From 1 May to 15 July 057.93  08.07-55 II From 16 July to 30 April 057.93  D Plums: 08.07-71 I From 1 July to 30 September 057.93  08.07-75 II From 1 October to 30 June 057.93  08.07-90 E 057.93  08.08 Berries, fresh : A Strawberries : 08.08-11 I From 1 May to 31 July 057.94  08.08-15 II From 1 August to 30 April 057.94  08.08-31 B Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) 057.94  08.08-35 C Fruit of the species Vaccinium myrtillus 057.94  D Raspberries, black currants and red currants : 08.08-41 I Black currants 057.94  08.08-49 II Other 057.94  Other 31 . 12 . 81 Official Journal of the European Communities 51 08 . 08 Other . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.08 (cont'd) 08.08-50 E Papaws 057.94  F Other: 08.08-60 I Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum 057.94  08.08-80 II Other 057.94  08.09 Other fruit, fresh : A Melons, including water melons: 08.09-11 I Water melons 057.98  08.09-19 II Other 057.98  08.09-90 B 057.98  08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A Strawberries, raspberries and black currants: 08.10-11 I Strawberries 058.61  08.10-19 II Raspberries and black currants 058.61  08.10-30 B Red currants , fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloud ­ berries 058.61  08.10-50 C Fruit of the species Vaccinium myrtilloides and Vacci ­ nium angustifolium 058.61  08.10-90 D Other 058.61  08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preserva ­ tive solutions), but unsuitable in that state for immediate consumption : 08.11-10 A Apricots 058.63  08.11-30 B Oranges 058.63  08.11-50 C Papaws 058.63  08.11-60 D Fruit of the species Vaccinium myrtillus 058.63  E Other: 08.11-91 I Cherries 058.63  08.11-95 II Strawberries 058.63  08.11-99 III Other 058.63  08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 : 08.12-10 A Apricots ! 057.99  52 Official Journal of the European Communities 31 . 12 . 81 08.12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 08.12 (cont'd) 08.12-20 B Peaches, including nectarines 057.99  08.12-30 C Prunes 057.99  08.12-40 D Apples and pears 057.99  08.12-50 E Papaws 057.99  F Fruit salads: 08.12-61 I Not containing prunes 057.99  08.12-65 II Containing prunes 057.99  08.12-80 G 057.99  08.13-00 08.13 Peel of melons and citrus fruit, fresh, frozen, dried, or provisionally preserved in brine, in sulphur water or in other preservative solutions 058.64  Other . 31 . 2 . 81 Official Journal of the European Communities 53 09 . 01 CHAPTER 9 COFFEE, TEA, MATE AND SPICES Notes 1 . Mixtures of the products of headings Nos 09.04 to 09.10 are to be classified as follows : (a) Mixtures of two or more of the products falling within the same heading are to be classified in that heading and, if that heading contains subheadings, under the subheading applicable to the constituent bearing the highest rate of duty (I), this rate being chargeable on the whole mixture . (b) Mixtures of two or more of the products falling within different headings are to be classified under heading No 09.10 . The addition of other substances to the products of headings Nos 09.04 to 09.10 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided that the resulting mixtures retain the essential character of the goods falling in those headings . Otherwise such mixtures are not classified in this Chapter, those constituting mixed condiments or mixed seasonings are classified in heading No 21.04. 2 . This Chapter does not cover: (a) Sweet peppers , unground (Chapter 7); or (b) Cubeb pepper (Piper cubeba) and other products of heading No 12.07 . (') Determination of the "highest rate of duty " is to be made solely in accordance with the provisions ofparagraph I of General Rule B in the Preliminary Provisions of the Common Customs Tariff. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 09.01 Coffee, whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A Coffee: I Unroasted: 09.01-11 a Not freed of caffeine 071.11  09.01-13 b Freed of caffeine 071.11  II Roasted: 09.01-15 a Not freed of caffeine 071.12  09.01-17 b Freed of caffeine 071.12  09.01-30 B Husks and skins 071.11  09.01-90 C Coffee substitutes containing coffee in any proportion 071.13  09.02 Tea : 09.02-10 A In immediate packings of a net capacity not exceeding 3 kg 074.10  09.02-90 B Other 074.10  54 Official Journal of the European Communities 31 . 2 . 81 09 . 03 Mate Vanilla NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 09.03-00 09.03 074.20  09.04 Pepper of the genus "Piper"; pimento of the genus "Cap ­ sicum" or the genus "Pimenta" : A Neither crushed nor ground: I Pepper: 09.04-11 a For the industrial manufacture of essential oils or resinoide 075.10  09.04-11 b Other 075.10  II Pimento: 09.04-13 a Of the genus "Capsicum", for the manufacture of capsicin or Capsicum oleoresin dyes 075.10  09.04-15 b For the industrial manufacture of essential oils or resinoids 075.10  09.04-19 c Other 075.10  B Crushed or ground: 09.04-60 I Pimento of the genus "Capsicum" 075.10  09.04-70 II Other 075.10  09.05-00 09.05 075.21  09.06 Cinnamon and cinnamon-tree flowers : 09.06-20 A Ground 075.22  09.06-90 B Other 075.22  09.07-00 09.07 Cloves (whole fruit, cloves and stems) 075.23  09.08 Nutmeg, mace and cardamoms : A Neither crushed nor ground: 09.08-11 I For the industrial manufacture of essential oils or resinoids 075.24  II Other: 09.08-13 a Nutmeg 075.24  b Other: 09.08-16 1 Mace 075.24  09.08-18 2 Cardamons 075.24  B Crushed or ground: 09.08-60 I Nutmeg 075.24  09.08-70 II Mace 075.24  09.08-80 III Cardamoms 075.24  31 . 12 . 81 Official Journal of the European Communities 55 09 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 09.09 Seeds of anise, badian, fennel, coriander, cumin, caraway and juniper : A Neither crushed nor ground: 09.09-11 I Aniseed 075.25  09.09-13 II Badian seed 075.25  III Seeds of fennel , coriander, cumin , caraway and jumper: 09.09-15 a For the industrial manufacture of essential oils or resinoids 075.25  b Other: 09.09-17 1 Coriander seed 075.25  09.09-18 2 Other 075.25  B Crushed or ground: 09.09-51 I Badian seed 075.25  09.09-55 II Coriander seed 075.25  09.09-57 III Other 075.25  09.10 Thyme, saffron and bay leaves ; other spices : A Thyme: I Neither crushed nor ground: 09.10-12 a Wild thyme (Thymus serpyllum) 075.28  09.10-14 b Other 075.28  09.10-15 II Crushed or ground 075.28  09.10-20 B Bay leaves 075.28  C Saffron: 09.10-31 I Neither crushed nor ground 075.28  09.10-35 II Crushed or ground 075.28  09.10-50 D Ginger 075.26  09.10-60 E Turmeric (curcuma); fenugreek seed 075.28  F Other spices, including the mixtures referred to in Note 1 (b) to this Chapter: 09.10-71 I Neither crushed nor ground 075.28  II Crushed or ground: 09.10-76 a Curry powder and paste 075.28  09.10-78 b Other 075.28  56 Official Journal of the European Communities 31 . 12 . 81 10.01 CHAPTER 10 CEREALS Note This Chapter only covers those grains which have been neither hulled nor otherwise worked . However, rice husked, milled , polished, glazed, parboiled, converted or broken remains classified in heading No 10.06 . Additional Notes 1 . The term "durum wheat ", as used in subheading 10.01 B, shall be taken to mean wheat of the "triticum durum " species and the hybrids derived from the interspecific crossing of "triticum durum " with the same number of chromosomes as that species. Durum wheat thus defined must be of a colour ranging from amber-yellow to brown and show a translucent horn-like vitreous fracture. 2 . The following terms shall have the meanings hereunder assigned to them : (a) "Round grain rice " (10.06 B I a) 1 , B I b) 1 , B II a) 1 and B II b) 1): rice, the grains of which are of a length not exceeding 5-2 mm and of a length/width ratio of less than 2; (b) "Long grain rice " (10.06 B I a) 2, B I b) 2, B II a) 2 and B II b) 2): rice, the grains of which are of a length exceeding 5-2 mm; (c) "Paddy rice " (10.06 B I a)): rice which has retained its husk after threshing; (d) "Husked rice " (10.06 B I b)): paddy rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions "brown rice ", "cargo rice ", loozain " and "riso sbramato "; (e) "Semi-milled rice " (10.06 B II a)): paddy rice from which the husk, part of the germ , and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (f) " Wholly milled rice " (10.06 B II b)): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or semi-long grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10% of the grains; (g) "Broken rice " (10.06 B III): grain fragments the length of which does not exceed three quarters of the average length of the whole grain . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 10.01 Wheat and mesiin (mixed wheat and rye): A Common wheat, and mesiin : 10.01-11 I For sowing 041.20  10.01-19 B II Other Durum wheat : 041.20 10.01-51 I For sowing 041.10  10.01-59 II Other 041.10  10.02-00 10.02 Rye 045.10  31 . 12 . 81 Official Journal of the European Communities 57 10.03 Other Other . Other . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 10.03 Barley : 10.03-10 A For sowing 043.00  10.03-90 B 043.00  10.04 Oats : 10.04-10 A For sowing 045.20  10.04-90 B 045.20 - 10.05 Maize : A Hybrids for sowing: 10.05-11 I Double hybrids and top cross hybrids 044.00  10.05-13 II Three-cross hybrids 044.00  10.05-15 III Simple hybrids 044.00  10.05-19 IV Other 044.00  10.05-92 B 044.00  10.06 Rice : 10.06-01 A For sowing 042.11  B Other: I Paddy rice ; husked rice: a Paddy rice: 10.06-11 1 Round grain 042.11  10.06-19 2 Long grain 042.11  b Husked rice: 10.06-25 1 Round grain 042.12  10.06-27 2 Long grain 042.12  II Semi-milled or wholly milled rice: a Semi-milled rice: 10.06-41 1 Round grain 042.21  10.06-43 2 Long grain 042.21  b Wholly milled rice: 10.06-45 1 Round grain 042.21  10.06-47 2 Long grain 042.21  10.06-50 III Broken rice 042.22  10.07 Buckwheat, millet, canary seed and grain sorghum ; other cereals : 10.07-10 A Buckwheat 045.99  10.07-91 B Millet 045.91  10.07-95 C Grain sorghum 045.92  58 Official Journal of the European Communities 31 . 12 . 81 10.07 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 10.07 (cont'd) D Other: 10.07-96 Ã  Canary seed 045.99  10.07-99 II Other 045.99  31 . 12 . 81 Official Journal of the European Communities 59 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT AND STARCHES ; GLUTEN ; INULIN Notes 1 . This Chapter does not cover: (a) Roasted malt put up as coffee substitutes (heading No 09.01 or 21.02); (b) Flours and meal prepared for use as infant food or for dietetic or culinary purposes of heading No 19.02 ; (c) Corn flakes and other products falling within heading No 19.05 ; (d) Pharmaceutical products (Chapter 30); or (e) Starches having the character of perfumery or cosmetic or toilet preparations falling within heading No 33.06 . 2 . A. Products from the milling of the cereals listed in the table below fall within this Chapter if they have, by weight on the dry product: (a) a starch content (determined by the modified Ewers polanmetric method) exceeding that indicated in column 2 ; and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column 3 . Otherwise, they fall to be classified in heading No 23.02 . However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02 . B. Products falling within this Chapter under the above provisions shall be classified in heading No 11.01 (cereal flours) if the percentage passing through a silk gauze or man-made textile sieve with the aperture indicated in column 4 or 5 is not less, by weight, than that shown against the cereal concerned . Otherwise, they fall to be classified in heading No 11.02 . Rate of passage through a sieve Cereal Starch content Ash content with an aperture of 315 micrometres 500 micrometres (D (2) (3) (4) (5) Wheat and rye 45% 2-5% 80% Barley 45% 3 % 80%  Oats 45% 5 % 80%  Maize and sorghum 45% 2 %  90% Rice 45% 1-6% 80%  Buckwheat 45% 4 % 80%  Other cereals 45% 2 % 50%  Additional Notes 1 . For the purposes of subheading 11.02 A , the expression "cereal groats and cereal meal" means products obtained by the fragmentation of cereal grains, of which: (a) in the case of maize products, at least 95% by weight passes through a silk gauze or man-made textile sieve with an aperture of 2 mm; 60 Official Journal of the European Communities 31 . 12 . 81 11.01 (b) in the case of other cereal products, at least 95% by weight passes through a silk gauze or man-made textile sieve with an aperture of 1-25 mm . 2. Products from the milling of the cereals of this Chapter which have been pelletised either directly by compression or by the addition of a binder in a proportion of up to 3% by weight are to be classified in subheading 11.02 F. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.01 Cereal flours : 11.01-20 A Wheat or mesiin flour 046.01  11.01-51 B Rye flour 047.01  11.01-53 C Barley flour 047.01  11.01-55 D Oat flour 047.01  E Maize flour: 11.01-61 I Of a fat content not exceeding 1-5% by weight .... 047.01  11.01-69 II Other 047.01  11.01-92 F Rice flour 047.01  11.01-99 G Other 047.01  11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within head ­ ing No 10.06 ; germ of cereals, whole, rolled, flaked or ground : A Cereal groats and cereal meal : I Wheat : 11.02-01 a Durum wheat 046.02  11.02-03 b Common wheat 046.02  11.02-05 II Rye 047.02  11.02-07 III Barley 047.02  11.02-09 IV Oats 047.02  v Maize: a Of a fat content not exceeding 1-5% by weight : 11.02-12 1 For the brewing industry 047.02  11.02-14 2 Other 047.02  11.02-16 b Other 047.02  11.02-18 VI Rice 047.02  11.02-19 VII Other 047.02  31 . 12 . 81 Official Journal of the European Communities 61 1 1 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.02 (cont'd) B Hulled grains (shelled or husked), whether or not sliced or kibbled: I Barley and oats: a Hulled (shelled or husked): 11.02-21 1 2 Barley Oats : 048.11  11.02-23 aa Clipped oats 048.11  11.02-25 bb b Other Hulled and sliced or kibbled ("GrÃ ¼tze" or "grut ­ ten "): 048.11 11.02-28 1 Barley 048.11  11.02-29 2 II Oats Other cereals: 048.11  11.02-32 a Wheat 048.11  11.02-34 b Rye 048.11  11.02-35 c Maize 048.11  11.02-39 d C Other Pearled grains: 048.11  11.02-41 I Wheat 048.11  11.02-43 II Rye 048.11  11.02-45 III Barley 048.11  11.02-47 IV Oats 048.11  11.02-48 v Maize 048.11  11.02-49 VI D Other Grains not otherwise worked than kibbled: 048.11  11.02-52 I Wheat 048.11  11.02-54 II Rye 048.11  11.02-55 III Barley 048.11  11.02-56 IV Oats 048.11  11.02-58 v Maize 048.11  11.02-59 VI E I a Other Rolled grains ; flaked grains: Barley and oats: Rolled: 048.11 11.02-61 1 Barley 048.11  11.02-63 2 b Oats Flaked: 048.11  11.02-65 1 Barley 048.11  62 Official Journal of the European Communities 31 . 12 . 81 1 1.02 Oats Rice NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.02 E I b (cont'd) 11.02-67 2 Oats 048.11  II Other cereals : 11.02-72 a Wheat 048.11  11.02-74 b Rye 048.11  11.02-75 c Maize 048.11  d Other: 11.02-76 1 Flaked rice 048.11  11.02-79 2 Other 048.11  F Pellets : 11.02-81 I Wheat 046.02  11.02-82 II Rye 047.02  11.02-87 III Barley 047.02  11.02-88 IV 047.02  11.02-91 V Maize 047.02  11.02-92 VI 047.02  11.02-93 VII Other 047.02  G Germ of cereals , whole, rolled, flaked or ground: 11.02-95 I Wheat 048.11  11.02-98 II Other 048.11  11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : 11.04-01 A Flour of the dried leguminous vegetables falling within heading No 07.05 056.49  B Flour of the fruits falling within any heading in Chapter 8 : 11.04-10 I Of bananas 056.49  11.04-90 II Other 056.49  C Flour and meal of sago and of roots and tubers falling within heading No 07.06: 11.04-91 I Denatured 056.49  II Other: 11.04-99 a For the manufacture of starches 056.49  11.04-99 b Other 056.49  11.05-00 11.05 Flour, meal and flakes of potato 056.43  31 . 12 . 81 Official Journal of the European Communities 63 1 1 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 11.07 Malt, roasted or not : A Unroasted : I Obtained from wheat: 11.07-10 a In the form of flour 048.20  11.07-10 b Other 048.20  II Other: 11.07-30 a In the form of flour 048.20  11.07-30 b Other 048.20  11.07-60 B Roasted 048.20  11.08 Starches ; inulin : A Starches : 11.08-11 I Maize starch 592.11  11.08-20 II Rice starch 592.11  11.08-30 III Wheat starch 592.11  11.08-40 IV Potato starch 592.11  11.08-50 v Other 592.11  11.08-80 B i Inulin 592.11  11.09-00 11.09 Wheat gluten, whether or not dried 592.12  64 Official Journal of the European Communities 31 . 12 . 81 12.01 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 12.01 is to be taken to apply, inter alia, to ground-nuts, soya beans, mustard seeds, oil poppy seeds , poppy seeds and copra . It is to be taken not to apply to coconuts or other products of heading No 08.01 or to olives (Chapter 7 or Chapter 20). 2 . For the purposes of heading No 12.03 , beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of forest trees , seeds of fruit trees , seeds of vetches (other than those of the species Vicia faba) and of lupines are to be regarded as seeds of a kind used for sowing . Heading No 12.03 is , however, to be taken not to apply to the following even if for sowing: (a) Leguminous vegetables (Chapter 7); (b) Spices and other products of Chapter 9 ; (c) Cereals (Chapter 10); or (d) Products falling within heading No 12.01 or 12.07 . 3 . Heading No 12.07 is to be taken to apply, inter alia , to the following plants or parts thereof: basil , borage, hyssop, all species of mint, rosemary, rue, sage and wormwood . Heading No 12.07 is, however, to be taken not to apply to : (a) Oil seeds and oleaginous fruit (heading No 12.01 ); (b) Medicaments falling within Chapter 30 ; (c) Perfumery or toilet preparations falling within Chapter 33 ; or (d) Disinfectants , insecticides , fungicides , herbicides or similar products falling within heading No 38.11 . NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 12.01 Oil seeds and oleaginous fruit, whole or broken : A For sowing: 12.01-12 I Linseed (flaxseed) 223.40  12.01-14 u Colza and rape seed 222.60  12.01-19 III Other 223.80  B Other: I Ground-nuts: 12.01-31 a In shell 222.10  12.01-35 b Shelled 222.10  12.01-42 II Copra 223.10  12.01-44 III Palm nuts and kernels 223.20  12.01-46 IV Soya beans 222.20  12.01-48 V Castor seed 223.50  12.01-52 VI Linseed (flaxseed) 223.40  12.01-54 VII Colza and rape seed 222.60  31 . 12 . 81 Official Journal of the European Communities 65 12.01 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.01 B (cont'd) 12.01-56 VIII Mustard seed 223.80  12.01-58 IX Oil poppy and poppy seed 223.80  12.01-62 x Hemp seed 223.80  12.01-64 XI Sunflower seed 222.40  12.01-66 XII Cotton seed 222.30  12.01-68 XIII Sesamum seed 222.50  12.01-99 12.02 XIV Other Flours or meals of oil seeds or oleaginous fruit, non ­ defatted (excluding mustard flour): 223.80 12.02-10 A Of soya beans 223.90  12.02-90 B 12.03 A Other Seeds, fruit and spores, of a kind used for sowing : Beet seeds : 223.90 12.03-11 I Sugar beet 292.50  12.03-19 II Other 292.50  12.03-20 B C I a Forest-tree seeds Grass and other herbage seeds: Meadow fescue (Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris, Poa trivialis, Poa pratensis); rye grass (Lolium perenne, Lolium multiflorum); timothy grass (Phleum pratense); red fescue (Festuca rubra); cocksfoot grass (Dactylis glomerata); bent grass (Agrostis): Vetch seed: 292.50 12.03-21 1 Of the " Vicia sativa L. " species 292.50  12.03-29 2 Other 292.50  12.03-32 b Meadow fescue (Festuca pratensis Huds.) seed . . . 292.50  12.03-34 c Smooth-stalked meadowgrass (Poa pratensis L.) . . 292.50  12.03-36 d Rough-stalked meadowgrass (Poa trivialis L.) and swamp meadowgrass (Poa palustris L.) 292.50  12.03-41 e Perennial ryegrass (Lolium perenne L.) 292.50  12.03-42 f Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) 292.50  12.03-43 g Timothy (Phleum pratense L.) 292.50  12.03-45 h Redfescue (Festuca rubra L.) 292.50  12.03-47 ij Cocksfoot (Dactylis glomerata L.) 292.50  12.03-48 k Bent grass (Agrostis) 292.50 II Clover (Trifolium spp): 12.03-51 a Red clover (Trifoliumpratense L.) 292.50  66 Official Journal of the European Communities 31 . 12 . 81 12.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.03 C II (cont'd) 12.03-52 b White clover (Trifolium repens L.) 292.50  12.03-53 c Other 292.50  III Other: 12.03-54 a Lucerne seed (Medicago sativa L.) 292.50  12.03-56 b Lupine seed 292.50  12.03-61 c Sheep's fescue (Festuca ovina L.) 292.50  12.03-63 d Hybrid ryegrass (Lolium x hybridum Hausskn.) . . 292.50  12.03-65 e Wood meadowgrass (Poa nemoralis L.), tall oat ­ grass (Arrhenatherum elatius (L.) J. et C. Presi.) and tall fescue (Festuca arundinacea Schreb.) . . . 292.50  12.03-69 f Other 292.50  D Flower seeds ; kohlrabi seeds (Brassica oleracea, caulo ­ rapa and gongylodes varieties): 12.03-81 I Flower seeds 292.50  12.03-84 II Kohlrabi seeds 292.50  E Other: 12.03-86 I Vegetable seeds 292.50  12.03-89 II Other 292.50  12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : A Sugar beet: 12.04-11 I Fresh 054.82  12.04-15 II Dried or powdered 054.82  12.04-30 B Sugar cane 054.82  12.06 Hop cones and lupulin : 12.06-10 A Hop cones, neither crushed nor ground 054.84  12.06-90 B Hop cones, crushed or ground; lupulin ; waste 054.84  12.07 Plants and parts (including seeds and fruit) of trees, bushes, shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes, fresh or dried, whole, cut, crushed, ground or powdered : 12.07-10 A Pyrethrum (flowers, leaves, stems, peel and roots) . . . 292.40  12.07-30 B Liquorice roots 292.40  12.07-50 C Tonquin beans 292.40  D Other: 12.07-61 I Cinchona bark 292.40 31 . 12 . 81 Official Journal of the European Communities 67 12.07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 12.07 D (cont'd) 12.07-65 II Other wood, roots, bark and peel; mosses, lichens and seaweeds 292.40  12.07-98 III Other 292.40  12.08 Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : 12.08-01 A Chicory roots 054.88  12.08-10 B Locust beans 054.88  C Locust bean seeds: 12.08-31 I Not decorticated, crushed or ground 054.88  12.08-39 II Other 054.88  12.08-50 D Apricot , peach and plum stones, and kernels thereof . 054.88  12.08-90 E 054.88  12.09-00 12.09 Cereal straw and husks, unprepared, or chopped but not otherwise prepared 081.11  12.10 Mangolds, swedes, fodder roots ; hay, lucerne, clover, sain ­ foin, forage kale, lupines, vetches and similar forage products : 12.10-10 A Mangolds, swedes and other fodder roots 081.12  B Other: 12.10-91 I Lucerne meal, pelletised or not 081.12  12.10-99 II Other 081.12  12.97-00 Goods of Chapter 12 carried by post 292.50  Other . 68 Official Journal of the European Communities 31 . 12 . 81 13.02 CHAPTER 13 LACS ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note Heading No 13.03 is to be taken to apply, inter alia, to liquorice extract and extract of pyrethrum, extract of hops, extracts of aloes and opium . The heading is to be taken not to apply to : (a) Liquorice extract containing more than 10% by weight of sucrose or when put up as confectionery (heading No 17.04); (b) Malt extract (heading No 19.02); (c) Extracts of coffee , tea or mate (heading No 21.02); (d) Alcoholic saps and extracts constituting beverages, and compound alcoholic preparations (known as "concen ­ trated extracts") for the manufacture of beverages (Chapter 22); (e) Camphor, glycyrrhizin and other products of headings Nos 29.13 and 29.41 ; (f) Medicaments falling within heading No 30.03 or blood-grouping reagents (heading No 30.05); (g) Tanning or dyeing extracts (heading No 32.01 or 32.04); (h) Essential oils , concretes , absolutes and resinoids (heading No 33.01 ) or aqueous distillates and aqueous solutions of essential oils (heading No 33.06); or (ij) Rubber, balata, gutta-percha or similar natural gums (heading No 40.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and balsams : 13.02-30 A B Conifer resins Other: 292.20 " 13.02-91 I II Gum arabic Shellac and other lacs: 292.20  13.02-93 a Unbleached 292.20  13.02-95 b Bleached 292.20  13.02-99 13.03 A III Other Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thicken ­ ers, derived from vegetable products : Vegetable saps and extracts : 292.20 13.03-11 I Opium 292.91  13.03-12 II Aloes and manna 292.91  13.03-13 III Of quassia amara 292.91  13.03-14 IV Of liquorice 292.91  13.03-15 V Of pyrethrum and of the roots of plants containing rotenone 292.91 13.03-16 VI Of hops 292.91  31 . 12 . 81 Official Journal of the European Communities 69 13.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 13.03 A (cont'd) 13.03-17 VII VIII Intermixtures of vegetable extracts, for the manufac ­ ture of beverages or of food preparations Other: 292.91  13.03-18 a Medicinal 292.91  13.03-19 b B Other Pectic substances, pectinates and pectates : 292.91 -  13.03-31 I Dry 292.91  13.03-39 II C Other Agar-agar and other mucilages and thickeners, derived from vegetable products : 292.91 13.03-51 I Agar-agar 292.91  13.03-55 II Mucilages and thickeners extracted from locust beans or locust bean seeds 292.91 13.03-59 III Other 292.91  70 Official Journal of the European Communities 31 . 12 . 81 14.01 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This Chapter does not cover the following products which are to be classified in Section XI: vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 14.01 is to be taken to apply, inter alia, to split osier, reeds, bamboos and the like, to rattan cores and to drawn or split rattans . The heading is to be taken not to apply to chipwood (heading No 44.09). 3 . Heading No 14.02 is to be taken not to apply to wood wool (heading No 44.12). 4. Heading No 14.03 is to be taken not to apply to prepared knots or tufts for broom or brush making (heading No 96.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 14.01 Vegetable materials of a kind used primarily for plaiting (for example, cereal straw, cleaned, bleached or dyed, osier, reeds, rushes, rattans, bamboos, raffia and lime bark): A Osier: 14.01-11 I Not peeled, split or otherwise prepared 292.30  14.01-19 11 Other 292.30  14.01-70 B C Cereal straw, cleaned, bleached or dyed Other: 292.30  14.01-91 I II Bamboos; reeds and the like Rattans; rushes and the like: 292.30  14.01-93 a Unworked or not further worked than split 292.30  14.01-95 b Other 292.30  14.01-99 14.02 III Other Vegetable materials, whether or not put up on a layer or between two layers of other material, of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass): 292.30 14.02-30 A Vegetable hair 292.92  14.02-90 B Other 292.92 14.03-00 14.03 Vegetable materials of a kind used primarily in brushes or in brooms (for example, sorgho, piassava, couchgrass and istle), whether or not in bundles or hanks 292.93 31 . 12 . 81 Official Journal of the European Communities 71 14.05 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 14.05-00 14.05 Vegetable products not elsewhere specified or included . . 292.98  72 Official Journal of the European Communities 31 . 12 . 81 SECTION III ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES CHAPTER 15 ANIMAL AND VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL AND VEGETABLE WAXES Notes 1 . This Chapter does not cover: (a) Pig fat or poultry fat of heading No 02.05 ; (b) Cocoa butter (fat or oil) (heading No 18.04); (c) Greaves (heading No 23.01 ) and residues of heading No 23.04 ; (d) Fatty acids in an isolated state, prepared waxes, medicaments , paints, varnishes , soap, perfumery, cosmetic or toilet preparations, sulphonated oils or other goods falling within any heading in Section VI ; or (e) Factice derived from oils (heading No 40.02). 2 . Soapstocks , oil foots and dregs, stearin , wool grease and glycerol residues are to be taken as falling within heading No 15.17 . Additional Notes 1 . For the purposes of subheading 15.07 D: A. Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as "crude " if they have undergone no other processing than :  decantation within the normal time limits;  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process); B. Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as "crude " when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure; C. The expression "crude oils " shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2. A. For the purposes of subheading 15.07 A , "olive oil" means oil derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . B. "Untreated olive oil" means oil with characteristics as defined in Sections I, II and III below. /. For the purposes of subheading 15.07 A I a), "virgin olive oil" means natural olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise), having the following characteristics: (a) a free fatty acid content, expressed as oleic acid, not greater than 3-3%; 31 . 12 . 81 Official Journal of the European Communities 73 (b) a K270 extinction coefficient (absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm) not higher than 0-25 and, after treatment of the sample of oil with activated alumina, not higher than O il ; (c) an extinction coefficient variation , in the 270 nm region , not higher than 0 01 . This variation is defined by: AK = Km - 0-5 (Km- 4 + Km+ 4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km- 4 and Km +4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (d) negative Bellier and modified Vizern reactions; (e) a negative soap test; (f) such a taste that it is suitable in that state for immediate consumption . II. For the purposes of subheading 15.07 A I b), "virgin lampante oil ", whatever its acidity, means olive oil:  either having the following characteristics : (a) a K270 extinction coefficient higher than 0-25 and, after treatment of the sample with activated alumina, not higher than 0-11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3-3% may have, after passage through activated alumina, a K270 extinction coefficient higher than 0-11 . If so, after neutralisation and decolourisation in the laboratory, they must have the following characteristics:  a K270 extinction coefficient not higher than 1-10,  an extinction coefficient variation , in the 270 nm region , higher than 0 01 but not higher than 0-16; (b) negative Bellier and modified Vizern reactions; (c) negative soap test;  for having the characteristics under I (a), (b), (c), (d) and (e), but a taste which renders it unsuitable in that state for immediate consumption . III. Subheading 15.07 Ale) covers oils , especially oils from "olive residues ", having the following characteris ­ tics : (a) a free fatty acid content, expressed as oleic acid, higher than 3%; (b) positive Bellier and/ or modified Vizern reaction; (c) a negative soap test. C. Subheading 15.07 A II a) covers olive oil obtained by the treatment of olive oils falling within subheading 15.07 A I a) or 15.07 A I b), whether or not blended with virgin olive oil, having the following characteristics: (a) a free fatty acid content, expressed as oleic acid, not exceeding 3%; (b)  a positive soap test, or a K270 extinction coefficient higher than 0-25 but not higher than 110 and, after treatment of the sample of oil with activated alumina , higher than O il , and  an extinction coefficient variation , in the 270 nm region , higher than 0-01 but not higher than 016. This variation is defined by: AK ^ Km - 0-5 (Km  4 + Km+4) 74 Official Journal of the European Communities 31 . 12 . 81 15.01 where Km is the extinction coefficient at the wavelength of maximum absorption curve in the 270 nm region and Km- 4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km; (c) negative Bellier and modified Vizern reactions. 3 . Subheading 15.17 B I does not cover: (a) residues resulting from the treatment offatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100; (b) residues resulting from the treatment offatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of fi-sitosterol, determined in accordance with the provisions in Annex VIII to the Regulation mentioned in Additional Note 4 below, is less than 93% of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/ 77. NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 15.01 Lard, other pig fat and poultry fat, rendered or solvent ­ extracted : A Lard and other pig fat: 15.01-11 I For industrial uses other than the manufacture of foodstuffs for human consumption 091.30  15.01-19 II Other 091.30  15.01-30 B Poultry fat 091.30  15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including "premier jus") obtained from those unrendered fats : 15.02-10 A For industrial uses other than the manufacture of foodstuffs for human consumption 411.32  B Other: 15.02-60 I Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including "premier jus") obtained from those fats 411.32  15.02-90 II Unrendered fats of sheep or goats ; rendered or solvent-extracted fats (including "premier jus") obtained from those fats 411.32  15.03 Lard stearin, oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil, not emulsified or mixed or pre ­ pared in any way : A Lard stearin and oleostearin : 15.03-11 I For industrial uses 411.33  15.03-19 II Other 411.33  15.03-91 B Tallow oil for industrial uses other than the manufac ­ ture of foodstuffs for human consumption 411.33  753 . 2 . 81 Official Journal of the European Communities 1 5 . 03 Other . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.03 (cont'd) 15.03-99 C Other 411.33  15.04 Fats and oils, of fish and marine mammals, whether or not refined : A Fish-liver oil : 15.04-11 I Of a vitamin A content not exceeding 2 500 interna ­ tional units per gram 411.11  15.04-19 II Other 411.11  15.04-51 B Whale oil and oils of other cetaceans 411.13  C Other: 15.04-55 I Offish 411.12  15.04-59 II Of marine mammals 411.13  15.05 Wool grease and fatty substances derived therefrom (including lanolin): 15.05-10 A Wool grease, crude 411.34  15.05-90 B 411.34  15.06-00 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 411.39  15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : A Olive oil : I Untreated: 15.07-05 a Virgin olive oil 423.50  15.07-09 b Virgin lampante olive oil 423.50  15.07-11 c Other 423.50  II Other: 15.07-12 a Obtained by processing oils falling within sub ­ heading 15.07 A I a or 15.07 A I b, whether or not blended with virgin olive oil 423.50  15.07-13 b j Other 423.50  15.07-14 j B China-wood and oiticica oils ; myrtle wax and Japan j 424.90  C Castor oil : 15.07-15 I For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials 424.50  15.07-17 H Other 424.50  wax 76 Official Journal of the European Communities 31 . 12 . 81 1 5 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 15.07 (cont'd) D Other oils : I For technical or industrial uses other than the manufacture of foodstuffs for human consumption : a Crude: 15.07-19 1 Palm oil 424.20  15.07-22 2 3 Tobacco-seed oil Other: 424.90  15.07-26 aa Soya bean oil 423.20  15.07-27 bb Rape oil, colza oil and mustard oil 423.91  15.07-28 cc Linseed oil 424.10  15.07-29 dd Coconut (copra) oil 424.30  15.07-31 ee Palm kernel oil 424.40  15.07-39 b ff Other Other: 424.90  15.07-51 1 2 Tobacco-seed oil Other: 424.90  15.07-54 aa Soya bean oil 423.20  15.07-57 bb Linseed oil 424.10  15.07-58 II a cc Other Other: Palm oil : 424.90 15.07-61 1 Crude 424.20  15.07-63 2 b Other Other: 424.20  15.07-65 1 2 aa Solid, in immediate packings of a net capacity of 1 kg or less Solid, other ; fluid : Crude: 424.90  15.07-72 11 Cotton seed oil 423.30  15.07-73 22 Soya bean oil 423.20  15.07-74 33 Ground-nut oil 423.40  15.07-75 44 Sunflower seed oil 423.60  15.07-76 55 Rape oil, colza oil and mustard oil 423.91  15.07-77 66 Coconut (copra) oil 424.30  15.07-78 77 Palm kernel oil 424.40  15.07-79 88 Maize oil (corn oil) 424.90  15.07-82 99 Other 424.90  31 . 12 . 81 Official Journal of the European Communities 77 1 5 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 15.07 D II b 2 (cont'd) bb Other: 15.07-85 11 Cotton seed oil 423.30  15.07-86 22 Soya bean oil 423.20  15.07-87 33 Ground-nut oil 423.40  15.07-88 44 Sunflower seed oil 423.60  15.07-89 55 Rape oil, colza oil and mustard oil 423.91  15.07-92 66 Coconut (copra) oil 424.30  15.07-93 77 Palm kernel oil 424.40  15.07-94 88 Maize oil (corn oil) 424.90  15.07-98 99 Other 424.90  15.08-00 15.08 Animal and vegetable oils, boiled, oxidised, dehydrated, sulphurised, blown or polymerised by heat in vacuum or in inert gas, or otherwise modified 431.10  15.10 Fatty acids ; acid oils from refining ; fatty alcohols : 15.10-10 A Stearic acid 431.31  15.10-30 B Oleic acid 431.31  C Other fatty acids ; acid oils from refining: 15.10-51 I Other fatty acids 431.31  15.10-55 II Acid oils from refÃ ¬ning 431.31  15.10-70 D Fatty alcohols 512.17  15.11 Glycerol and glycerol lyes : 15.11-10 A Crude glycerol and glycerol lyes 512.18  15.11-90 B Other, including synthetic glycerol 512.18  15.12 Animal or vegetable oils and fats, wholly or partly hydro ­ genated, or solidified or hardened by any other process, whether or not refined, but not further prepared : 15.12-10 A In immediate packings of a net capacity of 1 kg or less 431.20  B Other: I Animal: 15.12-92 a Whale oil and sperm oil 431.20  15.12-94 b Other 431.20  15.12-95 II Vegetable 431.20  78 Official Journal of the European Communities 31 . 12 . 81 1 5 . 13 Other NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 15.13 Margarine, imitation lard and other prepared edible fats : 15.13-10 A Margarine 091.41  15.13-90 B 091.49  15.15 Spermaceti, crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured : 15.15-01 A Spermaceti , crude, pressed or refined , whether or not coloured 431.44  B Beeswax and other insect waxes, whether or not coloured: 15.15-10 I Raw 431.44  15.15-90 II Other 431.44  15.16 Vegetable waxes, whether or not coloured : 15.16-10 A Raw 431.43  15.16-90 B Other 431.43  15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 15.17-10 A Degras 431.33  B Residues resulting from the treatment of fatty substan ­ ces or animal or vegetable waxes: I Containing oil having the characteristics of olive oil : 15.17-20 a Soapstocks 431.33  15.17-30 b Other 431.33  II Other: 15.17-40 a Oil foots and dregs ; soapstocks 431.33  15.17-50 b Other 431.33  31 . 12 . 81 Official Journal of the European Communities 79 1 6.01 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO CHAPTER 16 PREPARATIONS OF MEAT, OF FISH, OF CRUSTACEANS OR MOLLUSCS Note This Chapter does not cover meat, meat offal , fish, crustaceans or molluscs , prepared or preserved by the processes specified in Chapters 2 and 3 . Additional Note For the purposes of subheadings 16.02 B I a) 1 , B III a) 1 and B III b) 1 aa), the term "uncooked" shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 16.02 B III a) 1 and B III b) 1 aa), show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.01 Sausages and the like, of meat, meat offal or animal blood : 16.01-10 A Liver sausages 014.20  B Other: 16.01-92 I Sausages, dry or for spreading, uncooked 014.20  16.01-98 II Other 014.20  16.02 Other prepared or preserved meat or meat offal : A Liver: 16.02-11 I Goose or duck liver 014.90  16.02-13 II Other 014.90  B Other: I Poultry meat or offal : a Containing 57% or more by weight of poultry meat (a): I Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : 16.02-15 aa Containing only turkey meat 014.90  ( a) For the purpose of determining the percentage of poultry meat, the weight of any bones is to be disregarded . 80 Official Journal of the European Communities 31 . 12 . 81 16.02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 16.02 B I a 1 (cont'd) 16.02-17 bb Other 014.90  16.02-21 2 Other 014.90  16.02-23 b Containing 25% or more but less than 57% by weight of poultry meat (a) 014.90  16.02-24 c Other 014.90  16.02-25 II Game or rabbit meat or offal 014.90  III Other: a Containing meat or offal of domestic swine: 16.02-26 1 Containing bovine meat, uncooked 014.90  2 Other, containing, by weight: aa 80% or more of meat or offal , of any kind , including fats of any kind or origin : 11 Hams, fillets and loins ; pieces thereof: 16.02-31 aaa Hams and pieces thereof 014.90  16.02-33 bbb Fillets and loins and pieces thereof .... 014.90  16.02-37 22 Shoulders and pieces thereof 014.90  16.02-38 33 Other 014.90  16.02-42 bb 40% or more but less than 80% of meat or offal , of any kind , including fats of any kind or origin 014.90  16.02-49 cc Less than 40% of meat or offal , of any kind, including fats of any kind or origin 014.90  b Other: 1 Containing bovine meat or offal : 16.02-52 aa Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 014.90  16.02-53 bb Other 014.90  2 Other: 16.02-60 aa Of sheep or goats 014.90  16.02-99 bb Other 014.90  (a) For the purpose of determining the percentage of poultry meat, the weight of any bones is to be disregarded . 31 . 12 . 81 Official Journal of the European Communities 81 16.03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 16.03 Meat extracts, meat juices and fish extracts, in immediate packings of a net capacity of : 16.03-10 A 20 kg or more 014.10 16.03-30 B More than 1 kg but less than 20 kg 014.10 16.03-50 C 1 kg or less 014.10 16.04 Prepared or preserved fish, including caviar and caviar substitutes : A Caviar and caviar substitutes : 16.04-11 I Caviar (sturgeon roe) 037.10  16.04-19 II Other 037.10  B Salmonidae: 16.04-31 I Salmon 037.10  16.04-39 II Other 037.10  C Herring: 16.04-51 I Fillets , raw, coated with batter or breadcrumbs, deep frozen 037.10  16.04-59 II Other 037.10  16.04-71 D Sardines 037.10  16.04-75 E Tunny 037.10  F Bonito (Sarda spp), mackerel and anchovies : 16.04-82 I Bonito (Sarda spp) 037.10  16.04-83 II Mackerel 037.10  16.04-85 III Anchovies 037.10  G Other: 16.04-92 I Fillets , raw, coated with batter or breadcrumbs, deep frozen 037.10  II Other: 16.04-94 a Coalfish (Pollachius virens or Gadus virens) .... 037.10  16.04-98 b Other 037.10  16.05 Crustaceans and molluscs, prepared or preserved : 16.05-20 A Crabs 037.20  B Other: 16.05-30 I Other crustaceans 037.20  16.05-50 II Molluscs 037.20  82 Official Journal of the European Communities 31 . 2 . 81 17.01 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Notes 1 . This Chapter does not cover: (a) Sugar confectionery containing cocoa (heading No 18.06); (b) Chemically pure sugars (other than sucrose, glucose and lactose) and other products of heading No 29.43 ; or (c) Medicaments and other products of Chapter 30 . 2 . Chemically pure sucrose, whatever its origin , is to be classified in heading No 17.01 . Additional Notes 1 . For the purposes of heading No 17.01 :  " White sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99-5% or more by weight of sucrose, determined by the polarimetric method;  "Raw sugar" means sugar, not flavoured or coloured, containing, in the dry state, less than 99-5% by weight of sucrose, determined by the polarimetric method. 2 . For the purposes of subheading 17.02 D I, "isoglucose " means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10% fructose. 3 . When imported in the form of an assortment, goods falling within subheading 17.04 D are to be classified according to the average content in milkfats, sucrose and starch of the assortment as a whole. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.01 Beet sugar and cane sugar, in solid form : 17.01-10 A White sugar; flavoured or coloured sugar 061.20  B Raw sugar: 17.01-71 I For refining 061.10  17.01-99 II Other 061.10  17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : A Lactose and lactose syrup: 17.02-11 I Containing, in the dry state, 99% or more by weight of the pure product 061.90  17.02-18 II Other 061.90  31 . 12 . 81 Official Journal of the European Communities 83 17.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.02 (cont'd) B Glucose and glucose syrup ; maltodextrine and malto ­ dextrine syrup: I Glucose and glucose syrup containing, in the dry state, 99% or more by weight of the pure product: 17.02-21 a Glucose in the form of white crystalline powder, whether or not agglomerated 061.90  17.02-25 b Other 061.90  II Other: 17.02-26 a In the form of white crystalline powder, whether or not agglomerated 061.90  17.02-28 I b ! Other 061.90  c Maple sugar and syrup: 17.02-31 I Maple sugar in solid form, flavoured or coloured . . 061.90  17.02-31 II Other 061.90  D Other sugars and syrups: 17.02-41 I Isoglucose 061.90  17.02-49 H Other 061.90  17.02-50 E Artificial honey, whether or not mixed with natural honey 061.90  F Caramel : 17.02-63 I Containing 50% or more by weight of sucrose in the dry matter 061.90  II Other: 17.02-65 a In the form of powder, whether or not agglomer ­ ated 061.90  17.02-69 b Other 061.90  17.03-00 17.03 Molasses 061.50  17.04 Sugar confectionery, not containing cocoa : 17.04-01 A Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances . 062.00  B Chewing gum containing by weight of sucrose (includ ­ ing invert sugar expressed as sucrose): 17.04-02 I Less than 60% 062.00  17.04-04 II 60% or more 062.00  17.04-06 C White chocolate 062.00  84 31 . 12 . 81Official Journal of the European Communities 17.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 (cont'd) D Other: I Containing no milkfats or containing less than 1-5% by weight of such fats: 17.04-08 a b 1 Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) Containing by weight of sucrose (including invert sugar expressed as sucrose): 5% or more but less than 30%: 062.00  17.04-11 aa Pastes and masses 062.00  17.04-12 bb Panned and sugar coated goods 062.00  17.04-13 cc Gums and other jelly confectionery 062.00  17.04-14 dd Boiled sweets 062.00  17.04-15 ee Toffees and caramels 062.00  17.04-16 2 ff Other 30% or more but less than 40%: 062.00  17.04-18 aa Pastes and masses 062.00  17.04-19 bb Panned and sugar coated goods 062.00  17.04-20 cc Gums and other jelly confectionery 062.00  17.04-21 dd Boiled sweets 062.00  17.04-22 ee Toffees and caramels 062.00  17.04-23 3 aa ff Other 40% or more but less than 50%: Containing no starch: 062.00 17.04-24 11 Pastes and masses 062.00  17.04-25 22 Panned and sugar coated goods 062.00  17.04-26 33 Gums and other jelly confectionery 062.00  17.04-27 44 Boiled sweets 062.00  17.04-28 55 Toffees and caramels 062.00 17.04-29 66 Other 062 . 00 bb Other: 17.04-31 U Pastes and masses 062.00  31 . 2 . 81 Official Journal of the European Communities 85 17.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 D I b 3 bb (cont'd) 17.04-33 22 Panned and sugar coated goods 062.00  17.04-34 33 Gums and other jelly confectionery 062.00  17.04-36 44 Boiled sweets 062.00  17.04-37 55 Toffees and caramels 062.00  17.04-38 66 Other 062.00  4 50% or more but less than 60%: 17.04-39 aa Pastes and masses 062.00  17.04-40 bb Panned and sugar coated goods 062.00  17.04-42 cc Gums and other jelly confectionery 062.00  17.04-43 dd Boiled sweets 062.00  17.04-44 ee Toffees and caramels 062.00  17.04-45 ff Other 062.00  5 60% or more but less than 70%: 17.04-46 aa Pastes and masses 062.00  17.04-47 bb Panned and sugar coated goods 062.00  17.04-48 cc Gums and other jelly confectionery 062.00  17.04-49 dd Boiled sweets 062.00  17.04-50 ee Toffees and caramels 062.00  17.04-56 ff Other 062.00  6 70% or more but less than 80%: 17.04-57 aa Pastes and masses 062.00  17.04-58 bb Panned and sugar coated goods 062.00  17.04-60 cc Gums and other jelly confectionery 062.00  17.04-62 dd Boiled sweets 062.00  17.04-63 ee Toffees and caramels 062.00  17.04-64 ff Other 062.00  7 80% or more but less than 90%: 17.04-65 aa Pastes and masses 062.00  17.04-66 bb Panned and sugar coated goods 062.00  17.04-67 cc Gums and other jelly confectionery 062.00  86 Official Journal of the European Communities 31 . 12 . 81 17.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04 D I b 7 (cont'd) 17.04-68 dd Boiled sweets 062.00  17.04-69 ee Toffees and caramels 062.00  17.04-70 ff Other 062.00  8 90% or more: 17.04-71 aa Pastes and masses 062.00  17.04-73 bb Panned and sugar coated goods 062.00  17.04-74 cc Gums and other jelly confectionery 062.00  17.04-75 dd Boiled sweets 062.00  17.04-76 ee Toffees and caramels 062.00  17.04-78 ff Other 062.00  II Other: 17.04-79 a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 062.00  b Containing by weight of sucrose (including invert sugar expressed as sucrose): 1 5% or more but less than 30%: 17.04-80 aa Pastes and masses 062.00  17.04-81 bb Boiled sweets 062.00  17.04-82 cc Toffees and caramels 062.00  17.04-83 dd Other 062.00  2 30% or more but less than 50%: 17.04-84 aa Pastes and masses 062.00  17.04-85 bb Boiled sweets 062.00  17.04-86 cc Toffees and caramels 062.00  17.04-87 dd Other 062.00  3 50% or more but less than 70%: 17.04-88 aa Pastes and masses 062.00  17.04-89 bb Boiled sweets 062.00  17.04-90 cc Toffees and caramels 062.00  17.04-92 dd Other 062.00  4 70% or more: 17.04-93 aa Pastes and masses 062.00  17.04-96 bb Boiled sweets 062.00  17.04-97 cc Toffees and caramels 062.00  31 . 12 . 81 Official Journal of the European Communities 87 17.04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 17.04-98 17.04 D II b 4 (cont'd) dd Other 062.00 88 Official Journal of the European Communities 31 . 12 . 81 18.01 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This Chapter does not cover the preparations described in heading No 19.02 , 19.08 , 22.02 , 22.09 or 30.03 containing cocoa or chocolate . 2 . Heading No 18.06 includes sugar confectionery containing cocoa and, subject to Note 1 of this Chapter, other food preparations containing cocoa . Additional Note When imported in the form of an assortment, goods falling within subheading 18.06 C are to be classified according to the average content in sucrose and milkfats of the assortment as a whole. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.01-00 18.01 Cocoa beans, whole or broken, raw or roasted 072.10  18.02-00 18.02 Cocoa shells, husks, skins and waste 081.92  18.03 Cocoa paste (in bulk or in block), whether or not defatted : 18.03-10 A Not defatted 072.31  18.03-30 B Wholly or partly defatted 072.31  18.04-00 18.04 Cocoa butter (fat or oil) 072.32  18.05-00 18.05 Cocoa powder, unsweetened 072.20  18.06 Chocolate and other food preparations containing cocoa : A Cocoa powder, not otherwise sweetened than by the addition of sucrose, containing by weight of sucrose: 18.06-01 I Less than 65% 073.00  18.06-02 II 65% or more but less than 80% 073.00  18.06-03 III 80% or more 073.00  B Ice-cream (not including ice-cream powder) and other ices : 18.06-05 I Containing no milkfats or containing less than 3% by weight of such fats 073.00  II Containing by weight of milkfats : 18.06-06 a 3% or more but less than 7% 073.00  18.06-09 b 7% or more 073.00  31 . 12 . 81 Official Journal of the European Communities 89 18.06 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 18.06 (cont'd) C Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa: I Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): a Chocolate and chocolate goods, not filled: 18.06-11 1 Couverture 073.00  18.06-13 2 Tablets or bars 073.00  18.06-15 3 Other 073.00  b Chocolate and chocolate goods, filled: 18.06-16 ! 1 Tablets or bars 073.00  18.06-17 i I 2 Filled chocolates and other filled chocolate con ­ fectionery 073.00  18.06-19 c Other 073.00  II Other: a Containing no milkfats or containing less than 1-5% by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose): 1 Less than 50%: aa Chocolate and chocolate goods , not filled: 18.06-22 11 Couverture 073.00 18.06-24 22 Tablets or bars 073.00 18.06-26 33 Other 073.00  bb Chocolate and chocolate goods, filled: 18.06-27 U Tablets or bars 073.00  18.06-28 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-29 cc Other 073.00  2 50% or more: aa Chocolate and chocolate goods, not filled: 18.06-32 j 11 Couverture 073.00  18.06-34 22 Tablets or bars 073.00  18.06-36 33 Other 073.00  bb Chocolate and chocolate goods, filled: 18.06-37 11 Tablets or bars 073.00  90 Official Journal of the European Communities 31 . 12 . 81 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06 C II a 2 (cont'd) bb 18.06-38 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-39 b 1 cc aa Other Containing by weight of milkfats: 1-5% or more but less than 3%: Chocolate and chocolate goods, not filled: 073.00 18.06-42 11 Couverture 073.00  18.06-44 22 Tablets or bars 073.00  18.06-46 33 bb Other Chocolate and chocolate goods, filled: 073.00  18.06-47 1 1 Tablets or bars 073.00  18.06-48 22 Filled chocolates and other filled chocolate confectionery 073.00  18.06-49 2 cc aa Other 3% or more but less than 4-5%: Chocolate and chocolate goods, not filled: 073.00 18.06-62 U Couverture 073.00  18.06-64 22 Tablets or bars 073.00  18.06-66 33 bb Other Chocolate and chocolate goods, filled: 073.00  18.06-67 11 Tablets or bars 073.00  18.06-68 22 Filled chocolates and other chocolate confec ­ tionery 073.00  18.06-69 3 cc aa Other 4-5% or more but less than 6%: Chocolate and chocolate goods, not filled: 073.00 18.06-72 11 Couverture 073.00  18.06-74 22 Tablets or bars 073.00  18.06-76 33 bb Other Chocolate and chocolate goods, filled: 073.00  18.06-77 11 Tablets or bars 073.00  18.06-78 22 Filled chocolates and other filled chocolate confectionery 073.00 18.06-79 cc Other 073.00  31 . 12 . 81 Official Journal of the European Communities 91 18.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 18.06 C II b (cont'd) 4 aa 6% or more: Chocolate and chocolate goods, not filled: 18.06-82 11 Couverture 073.00  18.06-83 22 Tablets or bars 073.00  18.06-84 33 bb Other Chocolate and chocolate goods, filled: 073.00  18.06-86 U Tablets or bars 073.00  18.06-87 22 Filled chocolates and other filled chocolate confectionery 073.00 18.06-88 D I cc Other Other. Containing no milkfats or containing less than 1-5% by weight of such fats: 073.00 18.06-90 a In immediate packings of a net capacity of S00 g or less 073.00 18.06-91 b II a Other Containing by weight of milkfats: 1 - 5% or more but not more than 6-5%: 073.00 18.06-92 1 In immediate packings of a net capacity of 500 g or less 073.00 18.06-93 2 b Other More than 6-5% but less than 26%: 073.00  18.06-94 1 In immediate packings of a net capacity of 500 g or less 073.00 18.06-96 2 c Other 26% or more: 073.00  18.06-97 1 In immediate packings of a net capacity of 500 g or less 073.00 18.06-98 2 Other 073.00  92 Official Journal of the European Communities 31 . 12 . 81 19.02 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH ; PASTRYCOOKS' PRODUCTS Notes 1 . This Chapter does not cover: (a) Preparations of flour, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes , containing 50% or more by weight of cocoa (heading No 18.06); (b) Biscuits or other articles made from flour or from starch, specially prepared for use as animal feeding stuffs (heading No 23.07); or (c) Medicaments and other products of Chapter 30 . 2 . In this Chapter the expression "flour" includes the flour of fruits or of vegetables , and products of such flour are to be classified with similar products of cereal flour . Additional Note When imported in the form of an assortment, goods falling within subheading 19.08 B are to be classified according to the average content in starch , sucrose and milkfats of the assortment as a whole . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 19.02 Malt extract ; preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50% by weight of cocoa : A Malt extract: 19.02-01 I With a dry extract content of 90% or more by weight 048.80  19.02-09 II B Other Other: 048.80 19.02-20 I II a 1 Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose) . . Other: Containing no milkfats or containing less than 1-5% by weight of such fats : Containing less than 14% by weight of starch: 048.80 19.02-21 aa Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) 048.80 31 . 12 . 81 Official Journal of the European Communities 93 19.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.02 B II a 1 (cont'd) bb Containing by weight of sucrose (including invert sugar expressed as sucrose): 19.02-25 11 5% or more but less than 60% 048.80  19.02-29 22 2 60% or more Containing 14% or more but less than 32% by weight of starch: 048.80 19.02-31 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80  19.02-39 bb 3 Other Containing 32% or more but less than 45% by weight of starch : 048.80 19.02-41 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80  19.02-49 bb 4 Other Containing 45% or more but less than 65% by weight of starch: 048.80 " 19.02-51 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80  19.02-59 bb 5 Other Containing 65% or more but less than 80% by weight of starch: 048.80 19.02-61 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80  19.02-69 bb 6 Other Containing 80% or more but less than 85% by weight of starch: 048.80 19.02-71 aa Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 048.80  19.02-79 bb Other 048.80  19.02-80 7 b Containing 85% or more by weight of starch . . Containing by weight of milkfats : 048.80  19.02-91 1 1-5% or more but less than 5% 048.80 19.02-99 2 5% or more 048.80 94 Official Journal of the European Communities 31 . 12 . 81 19.03 NIMEXE code j CCT reference Statistical subdivision Description S ITC code Supplementary unit 19.03 Macaroni, spaghetti and similar products : 19.03-10 A Containing eggs 048.30  B Other: 19.03-90 I Containing no common wheat flour or meal 048.30  19.03-90 11 Other 048.30  19.04-00 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 056.45  19.05 Prepared foods obtained by the swelling or roasting or cereals or cereal products (puffed rice, corn flakes and similar products): 19.05-10 A Obtained from maize 048.12  19.05-30 B Obtained from rice 048.12  19.05-90 C Other 048.12  19.07 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : 19.07-10 A Crispbread 048.41  19.07-20 B 048.41  19.07-50 C Communion wafers , cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 048.41  D Other, containing by weight of starch: 19.07-90 I Less than 50% 048.41  19.07-90 II 50% or more 048.41  19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A Gingerbread and the like, containing by weight of sucrose (including invert sugar expressed as sucrose): 19.08-10 I Less than 30% 048.42  19.08-10 II 30% or more but less than 50% 048.42  19.08-10 III 50% or more 048.42  B Other: I Containing no starch or containing less than 5% by weight of starch, and containing by weight of suc ­ rose (including invert sugar expressed as sucrose): 19.08-21 a Less than 70 % 048.42  19.08-21 b 70% or more 048.42  Matzos 31 . 12 . 81 Official Journal of the European Communities 95 19.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B (cont'd) II Containing 5% or more but less than 32% by weight of starch: a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 19.08-31 1 Biscuits, waffles and wafers 048.42  19.08-39 2  Other 048.42  b Containing 5% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats : 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 bb Other 048.42  2 Other: 19.08-41 aa Biscuits , waffles and wafers 048.42  19.08-49 bb Other 048.42  c Containing 30% or more but less than 40% by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats : 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 bb Other 048.42  2 Other: 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 bb Other 048.42 - d Containing 40% or more by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats : 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 bb Other 048.42  2 Other: 19.08-41 aa Biscuits, waffles and wafers 048.42  19.08-49 bb Other 048.42  96 Official Journal of the European Communities 31 . 12 . 81 19.08 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B (cont'd) III Containing 32% or more but less than 50% by weight of starch : a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats : 19.08-51 aa Biscuits, waffles and wafers 048.42  19.08-59 bb Other 048.42  2 Other: 19.08-51 aa Biscuits, waffles and wafers 048.42  19.08-59 bb Other 048.42  b Containing 5% or more but less than 20% by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats: 19.08-61 aa Biscuits , waffles and wafers 048.42  19.08-69 bb Other 048.42  2 Other: 19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 bb Other 048.42  c Containing 20% or more by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats: 19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 bb Other 048.42  2 Other: 19.08-61 aa Biscuits, waffles and wafers 048.42  19.08-69 bb Other 048.42  IV Containing 50% or more but less than 65% by weight of starch: a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 1 Containing no milkfats or containing less than 1-5% by weight of such fats : 19.08-71 aa Biscuits, waffles and wafers 048.42  31 . 12 . 81 Official Journal of the European Communities 97 19.08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 19.08 B IV a 1 (cont'd) 19.08-79 O bb Other Other: 048.42  19.08-71 aa Biscuits, waffles and wafers 048.42  19.08-79 b 1 bb Other Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose): Containing no milkfats or containing less than 1-5% by weight of such fats : 048.42 19.08-81 aa Biscuits, waffles and wafers 048.42  19.08-85 bb Rusks 048.42  19.08-89 2 cc Other Other: 048.42  19.08-81 aa Biscuits, waffles and wafers 048.42  19.08-85 bb Rusks 048.42  19.08-89 V a cc Other Containing 65% or more by weight of starch: Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 048.42 19.08-71 1 Biscuits, waffles and wafers 048.42  19.08-79 b 2 Other Other: 048.42  19.08-81 / Biscuits, waffles and wafers 048.42  19.08-85 2 Rusks 048.42 19.08-89 3 Other 048.42 f 98 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS Notes 1 . This Chapter does not cover: (a) Vegetables or fruit , prepared or preserved by the processes specified in Chapters 7 and 8 ; or (b) Fruit jellies , fruit pastes or the like in the form of sugar confectionery (heading No 17.04) or chocolate confectionery (heading No 18.06). 2 . The vegetables of headings Nos 20.01 and 20.02 are those which fall in headings Nos 07.01 to 07.05 when imported in the states provided for in those headings . 3 . Edible plants , parts of plants and roots of plants conserved in syrup (for example, ginger and angelica) are to be classified with the preserved fruit falling under heading No 20.06 ; roasted ground-nuts are to be classified in heading No 20.06 . 4 . Tomato juice the dry weight content of which is 7% or more is to be classified under heading No 20.02 . Additional Notes 1 . The content of various sugars expressed as sucrose ("sugar content ") of the products classified within this Chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in Annex 111 to Council Regulation (EEC) No 516/ 77 of 14 March 1977) at a temperature of 20 °C and multiplied by the factor:  0-93 in respect ofproducts of heading No 20.06, or  0-95 in respect ofproducts of the other headings. 2 . The products classified under heading No 20.06 shall be considered as "containing added sugar" when the "sugar content " thereof exceeds by weight the percentages given hereunder, according to the kind offruit concerned:  pineapples and grapes: 13% ,  other fruits, including mixtures offruit: 9% . 3 . For the purposes of subheading 20.06 B I, the following expressions have the meanings hereby assigned to them :  "actual alcoholic strength by mass ": the number of kilograms of pure alcohol contained in 100 kg of the product;  "% mas ": the symbol for alcoholic strength by mass . 4 . The added sugar content ofproducts classified under heading No 20.07 corresponds to the "sugar content " less the figures given hereunder, according to the kind ofjuice concerned:  lemon or tomato juice: 3,  apple juice: 11 ,  grape juice: 15,  other fruit or vegetable juices, including mixtures ofjuices: 13 . 5 . For the purposes of subheadings 20.07 A I, 20.07 B I a) 1 and b) 1 :  "unfermented and not containing spirit " means grape juice (including grape must) with an actual alcoholic strength by volume of not more than 1% vol;  "actual alcoholic strength by volume " means the number of volumes of pure alcohol at a temperature of 20 °C contained in 100 volumes of the product at that temperature. 6 . For the purposes of subheadings 20.07 B I a) 1 aa) and 20.07 B I b) 1 aa), "concentrated grape juice (including grape must)" means grape juice (including grape must) the volumetric mass of which at 20 °C is not less than 1-240 g/ cm3 . 31 . 12 . 81 Official Journal of the European Communities 99 20.01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not contain ­ ing salt, spices or mustard : 20.01-10 A Mango chutney 056.51  20.01-20 B Cucumbers and gherkins 056.51  20.01-80 C Other 056.51  20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : 20.02-10 A Mushrooms 056.59  20.02-20 B Truffles 056.59  C Tomatoes: / With a dry matter content of less than 12% by weight: 20.02-31 a Peeled tomatoes 056.59  20.02-33 b Other 056.59  20.02-35 II With a dry matter content of not less than 12% but not more than 30% by weight 056.59  20.02-37 III With a dry matter content of more than 30% by weight 056.59  20.02-40 D Asparagus 056.59  20.02-50 E Sauerkraut 056.59  20.02-60 F Capers and olives 056.59  G Peas ; beans in pod: 20.02-91 I Peas 056.59  20.02-95 II Beans in pod 056.59  20.02-98 H Other, including mixtures 056.59  20.03 Fruit preserved by freezing, containing added sugar : 20.03-00 A With a sugar content exceeding 13% by weight 058.62  20.03-00 B Other 058.62  20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glacÃ © or crystallised): 20.04-10 A Ginger 058.20  B Other: 20.04-90 I With a sugar content exceeding 1 3% by weight . . . 058.20  20.04-90 II Other 058.20  100 Official Journal of the European Communities 31 . 12 . 81 20 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not contain ­ ing added sugar : A Chestnut purÃ ©e and paste : 20.05-21 I With a sugar content exceeding 13% by weight . . . 058.30  20.05-29 II Other 058.30  B Jams and marmalades of citrus fruit: 20.05-32 I With a sugar content exceeding 30% by weight . . . 058.30  20.05-36 II With a sugar content exceeding 13% but not exceed ­ ing 30% by weight 058.30  20.05-39 III Other 058.30  C Other: I With a sugar content exceeding 30% by weight: 20.05-43 a Plum purÃ ©e and plum paste, in immediate pack ­ ings of a net capacity exceeding 100 kg, for industrial processing 058.30  20.05-45 b Other 058.30  20.05-46 II With a sugar content exceeding 13% but not exceed ­ ing 30% by weight 058.30  20.05-49 III Other 058.30  20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : A Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : 20.06-01 I Of more than 1 kg 058.91  20.06-03 II Of 1 kg or less 058.91  B Other: I Containing added spirit : a Ginger: 20.06-04 1 Of an actual alcoholic strength by mass not exceeding 11-85% mas 058.99  20.06-06 2 Other 058.99 - b Pineapples, in immediate packings of a net capa ­ city: 1 Of more than 1 kg: 20.06-07 aa With a sugar content exceeding 17% by weight 058.99  20.06-09 bb Other 058.99  31 . 12 . 81 Official Journal of the European Communities 01 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B I b (cont'd) 2 Of 1 kg or less: 20.06-11 aa With a sugar content exceeding 19% by weight 058.99  20.06-13 bb Other 058.99  c Grapes: 20.06-15 1 With a sugar content exceeding 13% by weight . 058.99  20.06-17 2 Other 058.99  d Peaches, pears and apricots, in immediate pack ­ ings of a net capacity: 1 Of more than 1 kg: aa With a sugar content exceeding 13% by weight: 20.06-20 11 Of an actual alcoholic strength by mass not exceeding 1 1-85% mas 058.99  20.06-21 22 Other 058.99  bb Other: 20.06-22 11 Of an actual alcoholic strength by mass not exceeding 1 1-85% mas 058.99  20.06-23 22 Other 058.99  2 Of 1 kg or less : 20.06-24 aa With a sugar content exceeding 15% by weight 058.99  20.06-25 bb Other 058.99  e Other fruits : 1 With a sugar content exceeding 9% by weight: 20.06-26 aa Of an actual alcoholic strength by mass not exceeding 1 1 - 85% mas 058.99  20.06-27 bb Other 058.99  2 Other: 20.06-28 aa Of an actual alcoholic strength by mass not exceeding 1 1-85% mas 058.99  20.06-29 bb Other 058.99  f Mixtures of fruit: 1 With a sugar content exceeding 9% by weight: 20.06-30 aa Of an actual alcoholic strength by mass not exceeding 1 1-85% mas 058.99  20.06-31 bb Other 058.99  2 Other: 20.06-32 aa Of an actual alcoholic strength by mass not exceeding 1 1-85% mas 058.99  02 Official Journal of the European Communities 31 . 12 . 81 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B I f 2 (cont'd) 20.06-33 bb Other 058.99  II Not containing added spirit: a Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 20.06-34 1 Ginger 058.99  20.06-35 2 Grapefruit segments 058.99  20.06-36 3 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 058.99  20.06-37 4 Grapes 058.99  5 Pineapples: 20.06-38 aa With a sugar content exceeding 17% by weight 058.99  20.06-39 bb Other 058.99  6 Pears : 20.06-41 aa With a sugar content exceeding 13% by weight 058.99  20.06-43 bb Other 058.99  7 Peaches and apricots : aa With a sugar content exceeding 13% by weight: 20.06-45 11 Peaches 058.99  20.06-47 22 Apricots 058.99  bb Other: 20.06-48 11 Peaches 058.99  20.06-50 22 Apricots 058.99  20.06-51 8 Other fruits 058.99  9 Mixtures of fruit: 20.06-53 aa Mixtures in which no single fruit exceeds 50% of the total weight of the fruits 058.99  20.06-55 bb Other 058.99  b Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 20.06-57 1 Ginger 058.99  20.06-58 2 Grapefruit segments 058.99  20.06-61 3 Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids 058.99  20.06-63 4 Grapes 058.99  31 . 12 . 81 Official Journal of the European Communities 103 20.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 20.06 B II b (cont'd) 5 Pineapples : 20.06-65 aa With a sugar content exceeding 19% by weight 058.99  20.06-67 bb Other 058.99  6 Pears : 20.06-68 aa With a sugar content exceeding 15% by weight 058.99  20.06-69 bb Other 058.99  7 Peaches and apricots : aa With a sugar content exceeding 15% by weight : 20.06-76 11 Peaches 058.99  20.06-77 22 Apricots 058.99  bb Other: 20.06-78 11 Peaches 058.99  20.06-81 22 Apricots 058.99  20.06-82 8 Other fruits 058.99  9 Mixtures of fruit : 20.06-83 aa Mixtures in which no single fruit exceeds 50% of the total weight of the fruits 058.99 20.06-84 bb Other 058.99 c Not containing added sugar, in immediate pack ­ ings of a net capacity : 1 Of 4-5 kg or more: 20.06-87 aa Apricots 058.99  20.06-88 bb Peaches (including nectarines) and plums . . 058.99  20.06-91 cc Pears 058.99  20.06-93 dd Other fruits 058.99  20.06-94 I ee Mixtures of fruit 058.99  2 : Of less than 4-5 kg: 20.06-95 aa Pears 058.99  bb Other fruits and mixtures of fruit : 20.06-96 11 Apricots 058.99 20.06-99 22 Other 058.99 04 Official Journal of the European Communities 31 . 12 . 81 20 . 07 NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A Of a specific gravity exceeding 1-33 at 15 °C : I Grape juice (including grape must): 20.07-01 a Of a value exceeding 22 ECU per 100 kg net weight 058.57  b Of a value not exceeding 22 ECU per 100 kg net weight : 20.07-02 1 With an added sugar content exceeding 30% by weight 058.57  20.07-03 2 Other 058.57  II Apple and pear juice ; mixtures of apple and pear juice: 20.07-04 a Of a value exceeding 22 ECU per 100 kg net weight 058.57  b Of a value not exceeding 22 ECU per 100 kg net weight : 20.07-05 1 With an added sugar content exceeding 30% by weight 058.57 20.07-06 2 Other 058.57  III Other: a Of a value exceeding 30 ECU per 100 kg net weight : 1 Citrus fruit juices (excluding mixtures): 20.07-07 aa Orange juice 058.51 20.07-08 bb Other 058.53  20.07-09 2 Other 058.57  b Of a value not exceeding 30 ECU per 100 kg net weight: 1 With an added sugar content exceeding 30% by weight: 20.07-11 aa Citrus fruit juices (excluding mixtures) 058.51  20.07-14 bb Other 058.57 2 Other: aa Citrus fruit juices (excluding mixtures): 20.07-16 11 Orange juice 058.51  20.07-17 22 Other 058.53  20.07-18 bb Other 058.57  31 . 12 . 81 Official Journal of the European Communities 105 20 . 07 NIMEXE code CCT I Statistical reference ! subdivision Description S ITC code Supplementary unit j 20.07 (cont'd) B Of a specific gravity of 1-33 or less at 15 °C: i i Grape, apple and pear juice (including grape must); mixtures of apple and pear juice: a Of a value exceeding 18 ECU per 100 kg net weight: 1 Grape juice (including grape must): aa Concentrated: 20.D7-19 11 With an added sugar content exceeding 30% by weight 058.57  20.07-20 22 Other . 058.57  bb Other: 20.07-21 11 With an added sugar content exceeding 30% by weight 058.57  20.07-22 22 Other 058.57  2 Apple and pear juice: 20.07-23 aa Containing added sugar 058.57  20.07-24 bb Other 058.57  20.07-25 3 Mixtures of apple and pear juice 058.58  b Of a value of 18 ECU or less per 100 kg net weight : 1 Grape juice (including grape must): aa Concentrated: 20.07-26 11 With an added sugar content exceeding 30% by weight 058.57  20.07-27 22 Other 058.57  bb Other: 20.07-29 11 With an added sugar content exceeding 30% by weight 058.57  20.07-30 22 Other 058.57  2 Apple juice: 20.07-32 aa With an added sugar content exceeding 30% by weight 058.57  20.07-33 bb With an added sugar content of 30% or less by weight 058.57  20.07-35 cc Not containing added sugar 058.57  3 Pear juice: 20.07-37 aa With an added sugar content exceeding 30% by weight 058.57  20.07-38 bb With an added sugar content of 30% or less by weight 058.57 20.07-39 cc Not containing added sugar 058.57  106 Official Journal of the European Communities 31 . 12 . 81 20 . 07 NIMEXE code i CCT reference Statistical subdivision Description SITC code Supplementary unit 20.07 B I b (cont'd) 4 Mixtures of apple and pear juice : 20.07-40 aa With an added sugar content exceeding 30% by weight 058.58  20.07-42 bb Other 058.58  II Other: a Of a value exceeding 30 ECU per 100 kg net weight: 20.07-44 1 Orange juice 058.51  20.07-45 2 Grapefruit juice 058.52  3 Lemon juice and other citrus fruit juices : 20.07-46 aa Containing added sugar 058.53  20.07-50 bb Other 058.53  4 Pineapple juice: 20.07-51 aa Containing added sugar 058.54  20.07-53 bb ! Other 058.54  5 Tomato juice: 20.07-55 aa Containing added sugar 058.55  20.07-57 bb Other 058.55  6 Other fruit and vegetable juices : 20.07-60 aa Containing added sugar 058.57  20.07-61 bb Other 058.57  7 Mixtures : aa Of citrus fruit juices and pineapple juice: 20.07-66 11 Containing added sugar 058.58  20.07-67 22 Other 058.58  bb ! Other: 20.07-68 11 ! Containing added sugar 058.58  20.07-70 22 Other 058.58  b Of a value of 30 ECU or less per 100 kg net weight : 1 Orange juice: 20.07-72 aa With an added sugar content exceeding 30% by weight 058.51  20.07-73 bb Other 058.51  2 Grapefruit juice: 20.07-74 aa With an added sugar content exceeding 30% by weight 058.52 - 20.07-75 bb Other 058.52  31 . 12 . 81 Official Journal of the European Communities 107 20 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 20.07 B II b (cont'd) 3 Lemon juice: 20.07-76 aa With an added sugar content exceeding 30% by weight 058.53  20.07-77 bb With an added sugar content of 30% or less by weight 058.53  20.07-78 cc 4 Not containing added sugar Other citrus fruit juices : 058.53  20.07-81 aa With an added sugar content exceeding 30% by weight 058.53  20.07-82 bb With an added sugar content of 30% or less by weight 058.53  20.07-83 cc 5 Not containing added sugar Pineapple juice: 058.53  20.07-84 aa With an added sugar content exceeding 30% by weight 058.54  20.07-85 bb With an added sugar content of 30% or less by weight 058.54  20.07-86 cc 6 Not containing added sugar Tomato juice: 058.54  20.07-87 aa With an added sugar content exceeding 30% by weight 058.55  20.07-88 bb With an added sugar content of 30% or less by weight 058.55  20.07-89 cc 7 Not containing added sugar Other fruit and vegetable juices: 058.55  20.07-91 aa With an added sugar content exceeding 30% by weight 058.57  20.07-92 bb With an added sugar content of 30% or less by weight 058.57  20.07-93 cc 8 aa Not containing added sugar Mixtures : Of citrus fruit juices and pineapple juice: 058.57 20.07-94 11 With an added sugar content exceeding 30% by weight 058.58  20.07-95 22 With an added sugar content of 30% or less by weight 058.58  20.07-96 33 bb Not containing added sugar Other: 058.58  20.07-97 11 With an added sugar content exceeding 30% by weight 058.58  20.07-98 22 With an added sugar content of 30% or less by weight 058.58  20.07-99 33 Not containing added sugar 058.58  108 Official Journal of the European Communities 31 . 12 . 81 21 . 02 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This Chapter does not cover: (a) Mixed vegetables of heading No 07.04; (b) Roasted coffee substitutes containing coffee in any proportion (heading No 09.01 ); (c) Spices and other products of headings Nos 09.04 to 09.10 ; (d) Yeast put up as a medicament and other products of heading No 30.03 ; or (e) Prepared enzymes of heading No 35.07 . 2 . Extracts of the substitutes referred to in Note 1 (b) above are to be classified in heading No 21.02 . 3 . For the purposes of heading No 21.05 , the expression "homogenised composite food preparations" means preparations of a kind used as infant food or for dietetic purposes , consisting of a finely homogenised mixture of two or more basic ingredients such as meat (including meat offal), fish , vegetables and fruit . For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients other than meat, meat offal or fish . Additional Notes 1 . For the purposes of subheading 21.07 E, the term "cheese fondues " shall be taken to mean preparations containing 12% or more but less than 18% of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less. Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities . 2 . For the purposes of subheading 21.07 F III, "isoglucose " means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10% fructose. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.02 Extracts, essences or concentrates, of coffee, tea or matÃ © and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof : A 1 Extracts, essences or concentrates of coffee and prepa ­ rations with a basis of those extracts , essences or concentrates : Extracts, essences or concentrates: 21.02-11 a Solid 071.20  21.02-15 b Other 071.20  21.02-19 II Preparations 071.20  31 . 12 . 81 Official Journal of the European Communities 09 21 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.02 (cont'd) 21.02-30 B Extracts, essences or concentrates of tea or matÃ © and preparations with a basis of those extracts , essences or concentrates 098.02  C Roasted chicory and other roasted coffee substitutes : 21.02-40 I Roasted chicory 071.20  21.02-40 II Other 071.20  D Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : 21.02-50 I Of roasted chicory 071.20  21.02-50 II Other 071.20  21.03 Mustard flour and prepared mustard : A Mustard flour, in immediate packings of a net capa ­ city : 21.03-11 I Of 1 kg or less 098.03  21.03-15 II Of more than 1 kg 098.03  21.03-30 B Prepared mustard 098.03  21.04 Sauces ; mixed condiments and mixed seasonings : 21.04-05 A Mango chutney, liquid 098.04  21.04-20 B Sauces with a basis of tomato purÃ ©e 098.04  21.04-90 C Other 098.04  21.05 Soups and broths, in liquid, solid or powder form ; homogenised composite food preparations : 21.05-10 A Soups and broths, in liquid, solid or powder form . . . 098.05  21.05-30 B Homogenised composite food preparations 098.01  21.06 Natural yeasts (active or inactive); prepared baking pow ­ ders : A Active natural yeasts : 21.06-11 I Culture yeast 098.06  II Bakers' yeast: 21.06-15 a Dried 098.06  21.06-15 b Other 098.06  21.06-17 III Other 098.06  10 Official Journal of the European Communities 31 . 12 . 81 21 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.06 (cont'd) B Inactive natural yeasts : 21.06-31 I In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less 098.06  21.06-39 II Other 098.06  21.06-50 C Prepared baking powders 098.06  21.07 Food preparations not elsewhere specified or included : A Cereals in grain or ear form, pre-cooked or otherwise prepared: 21.07-01 I Maize 098.09  21.07-02 II Rice 098.09  21.07-03 III Other 098.09  B Ravioli , macaroni , spaghetti and similar products , not stuffed, cooked ; the foregoing preparations, stuffed, whether or not cooked: I Not stuffed, cooked: 21.07-04 a Dried 098.09  21.07-05 b Other 098.09  II Stuffed: 21.07-06 a Cooked 098.09  21.07-07 b Other 098.09  C Ice-cream (not including ice-cream powder) and other ices : 21.07-08 I Containing no milkfats or containing less than 3% by weight of such fats 098.09  II Containing by weight of milkfats : 21.07-09 a 3% or more but less than 7% 098.09  21.07-11 b 7% or more 098.09  D Prepared yoghourt ; prepared milk, in powder form, for use as infants ' food or for dietetic or culinary purposes: I Prepared yoghourt: a In powder form, containing by weight of milkfats : 21.07-12 1 Less than 1-5% 098.09  21.07-13 2 1 - 5% or more 098.09  b Other, containing by weight of milkfats: 21.07-14 1 Less than 1-5% 098.09  21.07-15 2 1-5% or more but less than 4% 098.09  31 . 12 . 81 Official Journal of the European Communities 11 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 D I b (cont'd) 21.07-16 3 4% or more 098.09  II Other, containing by weight of milkfats: a Less than 1-5%, and containing by weight of milk proteins (nitrogen content x 6-38): 21.07-17 1 Less than 40% 098.09  21.07-18 2 40% or more but less than 55% 098.09  21.07-19 3 55% or more but less than 70% 098.09  21.07-20 4 70% or more 098.09  21.07-21 b 1-5% or more 098.09  21.07-22 E Cheese fondues 098.09  F Flavoured or coloured sugar syrups: 21.07-23 I Lactose syrup 098.09 21.07-24 » Glucose syrup and maltodextrine syrup 098.09 - 21.07-25 III Isoglucose syrups 098.09  21.07-26 IV Other 098.09  G Other: I Containing no milkfats or containing less than 1-5% by weight of such fats : a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-27 1 Containing no starch or containing less than 5% by weight of starch 098.09  2 Containing by weight of starch: 21.07-28 aa 5% or more but less than 32% 098.09  21.07-29 bb 32% or more but less than 45% 098.09  21.07-30 cc 45% or more 098.09  b Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-32 1 Containing no starch or containing less than 5% by weight of starch 098.09  2 Containing by weight of starch: 21.07-33 aa 5% or more but less than 32% 098.09  12 Official Journal of the European Communities 31 . 12 . 81 21 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 21.07 G I b 2 (cont'd) 21.07-34 bb 32% or more but less than 45% 098.09  21.07-36 cc 45% or more 098.09  c Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-37 1 Containing no starch or containing less than 5% by weight of starch 098.09  2 Containing by weight of starch : 21.07-38 aa 5% or more but less than 32% 098.09  21.07-39 bb 32% or more but less than 45% 098.09  21.07-40 cc 45% or more 098.09  d Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-42 1 Containing no starch or containing less than 5% by weight of starch 098.09  2 Containing by weight of starch: 21.07-43 aa 5% or more but less than 32% 098.09  21.07-44 bb 32% or more 098.09  e Containing 50% or more but less than 85% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-46 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-47 2 Other 098.09  21.07-48 f Containing 85% or more by weight of sucrose (including invert sugar expressed as sucrose) . . . 098.09  II Containing 1-5% or more but less than 6% by weight of milkfats: a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar ! expressed as sucrose): 21.07-49 i I Containing no starch or containing less than 5% I by weight of starch 098.09  31 . 12 . 81 Official Journal of the European Communities 113 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G II a (cont'd) 2 Containing by weight of starch : 21.07-51 aa 5% or more but less than 32% 098.09  21.07-52 bb 32% or more but less than 45% 098.09  21.07-53 cc 45% or more 098.09  b Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-54 1 Containing no starch or containing less than 5% by weight of starch 098.09  2 Containing by weight of starch: 21.07-55 aa 5% or more but less than 32% 098.09  21.07-56 bb 32% or more 098.09  c Containing 15% or more but less than 30% by weight of sucrose (including invert sugar ! expressed as sucrose): 21.07-57 1 Containing no starch or containing less than 5% by weight of starch 098.09  2 Containing by weight of starch: 21.07-58 aa 5% or more but less than 32% 098.09  21.07-59 bb 32% or more 098.09  d Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-60 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-62 2 Other 098.09  21.07-64 e Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) . . . 098.09  III Containing 6% or more but less than 12% by weight of milkfats: a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-66 1 Containing no starch or containing less than 5% by weight of starch 098.09  14 Official Journal of the European Communities 31 . 12 . 81 21 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 21.07 G III a (cont'd) 2 Containing by weight of starch: 21.07-67 aa 5% or more but less than 32% 098.09  21.07-68 bb 32% or more 098.09  b Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-70 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-72 2 Other 098.09  c Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-74 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-76 2 Other 098.09  d Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-77 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-78 2 Other 098.09  21.07-79 e Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) . . . 098.09  IV Containing 12% or more but less than 18% by weight of milkfats : a Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-80 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-81 2 Other 098.09  b Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 21.07-82 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-83 2 Other 098.09  31 . 12 , 81 Official Journal of the European Communities 115 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G IV (cont'd) 21.07-84 c V a Containing 15% or more by weight of sucrose (including invert sugar expressed as sucrose) . . . Containing 18% or more but less than 26% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-85 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-86 2 Other 098.09  21.07-87 b VI a Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose) . . . Containing 26% or more but less than 45% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-88 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-89 2 b Other Containing 5% or more but less than 25% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-90 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-91 2 Other 098.09  21.07-92 c VII a Containing 25% or more by weight of sucrose (including invert sugar expressed as sucrose) . . . Containing 45% or more but less than 65% by weight of milkfats : Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose): 098.09 21.07-93 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-94 2 Other 098.09  16 Official Journal of the European Communities 31 . 12 . 81 21 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 21.07 G VII (cont'd) b Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose): 21.07-95 1 Containing no starch or containing less than 5% by weight of starch 098.09  21.07-96 2 Other 098.09  VIII Containing 65% or more but less than 85% by weight of milkfats : 21.07-97 a Containing no sucrose or containing less than 5% by weight of sucrose (incluse invert sugar expressed as sucrose) 098.09  21.07-98 b Other 098.09  21.07-99 IX Containing 85% or more by weight of milkfats . . . 098.09  31 . 12 . 81 Official Journal of the European Communities 7 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This Chapter does not cover: (a) Sea water (heading No 25.01 ); (b) Distilled and conductivity water and water of similar purity (heading No 28.58); (c) Acetic acid of a concentration exceeding 10% by weight of acetic acid (heading No 29.14); (d) Medicaments of heading No 30.03 ; or (e) Perfumery or toilet preparations (Chapter 33). 2 . For the purposes of headings Nos 22.08 and 22.09, the alcoholic strength is to be taken to be the alcoholic strength by volume at a temperature of 20 °C. "%&gt; vol " is the symbol for alcoholic strength by volume. Additional Notes 1 . For the purpose of headings Nos 22.04 , 22.05 and 22.06 and subheading 22.07 A : (a) "actual alcoholic strength by volume " means the number of volumes ofpure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) "potential alcoholic strength by volume " means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) "total alcoholic strength by volume " means the sum of the actual and potential alcoholic strengths; (d) "natural alcoholic strength by volume " means the total alcoholic strength by volume of a product before any enrichment; (e) "Ho vol " is the symbol for alcoholic strength by volume. 2 . For the purposes of heading No 22.04, "grape must in fermentation " means the product derived from the fermentation of grape must , having and actual alcoholic strength by volume of more than 1 % vol and less than three fifths of its total alcoholic strength by volume. 3. For the purposes of heading No 22.05; A. "Sparkling wine " (subheading 22.05 A) means a product having an actual alcoholic strength by volume of not less than 8-5% vol, obtained:  either by first or second alcoholic fermentation offresh grapes, grape must or wine, and releasing, when the container is opened, carbon dioxide derived exclusively from the fermentation,  or from wine and releasing, when the container is opened, carbon dioxide derived wholly or partly from the addition of this gas, and having, when kept at a temperature of 20 °C in closed containers, an excess pressure of not less than three bar. B. "Total dry extract " means the content in grams per litre of all the substances in a product which , under given physical conditions, do not volatilise. The total dry extract must be determined with the densimeter at 20 °C. 118 Official Journal of the European Communities 31 . 12 . 81 C. (a) The presence in the products falling within subheading 22.05 C of the quantities of total dry extract per litre indicated in I, II, III and IV below does not affect their classification : I. Products of an actual alcoholic strength by volume of not more than 13% vol: 90 g or less of total dry extract per litre; II. Products of an actual alcoholic strength by volume of more than 13% vol but not more than 15% vol: 130 g or less of total dry extract per litre; III. Products of an actual alcoholic strength by volume of more than 15% vol but not more than 18% vol: 130 g or less of total dry extract per litre; IV. Products of an actual alcoholic strength by volume of more than 18% vol but not more than 22% vol: 330 g or less of total dry extract per litre . Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the following category, except that if the total dry extract exceeds 330 g per litre the products are to be classified in subheading 22.05 C V. (b) The above rules do not apply to products falling within subheadings 22.05 C III a) 1 , b) 1 and b) 2 and 22.05 C IV a) 1 , b) 1 and b) 2 . 4 . Subheading 22.05 C shall be taken to include: (a) Grape must with fermentation arrested by the addition of alcohol, that is to say a product:  having an actual alcoholic strength by volume of not less than 12% vol but less than 15% vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8-5% vol of a product derived from the distillation of wine; (b) Wine fortified for distillation , that is to say a product:  having an actual alcoholic strength by volume of not less than 18% vol but not more than 24% vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86% vol, and  having a maximum volatile acidity of 2-40 g/ l, expressed as acetic acid; (c) Liqueur wine, that is to say a product:  having a total alcoholic strength by volume of not less than 17-5% vol and an actual alcoholic strength by volume of not less than 15% vol, but not more than 22% vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12% vol:  by freezing, or  by the addition during or after fermentation  of a product derived from the distillation of wine , or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat , which , apart from this operation , corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12% vol. 5 . For the purposes of subheading 22.07 A , the expression "piquette " means the product obtained by the fermentation of untreated grape marc macerated in water or by extraction offermented grape marc with water. 31 . 12 . 81 Official Journal of the European Communities 119 22.01 6. For the purposes of subheading 22.07 B I, the following are regarded as "sparkling ":  fermented beverages in bottles with "mushroom " stoppers held in place by ties or fastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1-5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheading 22.10 A , the expression "wine vinegar " means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/ l, expressed as acetic acid. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.01 Waters, including spa waters and aerated waters ; ice and snow : 22.01-10 A Spa waters, natural or artificial ; aerated waters .... 111.01  22.01-90 B Other 111.01  22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : 22.02-05 A Not containing milk or milkfats 111.02 1 B Other, containing by weight of milkfats : 22.02-10 I Less than 0-2% 111 . 02 1 22.02-10 II 0-2% or more but less than 2% 111 . 02 1 22.02-10 III 2% or more 111.02 1 22.03 Beer made from malt : 22.03-10 A In containers holding more than 10 litres 112.30 1 22.03-90 B Other 112.30 1 22.04-00 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 112.11 1 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A Sparkling wine: 22.05-01 I Champagne 112.12 1 22.05-09 II Other 112.12 1 22.05-15 ! B Wine in bottles with "mushroom" stoppers held in place by ties or fastenings , and wine otherwise put up with an excess pressure of not less than one bar but less than three bar, measured at a temperature of 20 °C 112.12 1 120 Official Journal of the European Communities 31 . 12 . 81 22 . 05 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 22.05 (cont'd) C Other: I Of an actual alcoholic strength by volume not exceeding 13% vol, in containers holding: a Two litres or less : 1 Quality wines produced in specified regions: 22.05-16 aa White 112.12 1 22.05-17 bb Other 112.12 1 2 Other: 22.05-18 aa White 112.12 1 22.05-19 bb Other 112.12 1 b More than two litres : 1 Quality wines produced in specified regions: 22.05-20 aa White 112.12 1 22.05-22 bb Other 112.12 1 2 Other: 22.05-23 aa White 112.12 1 22.05-24 bb Other 112.12 1 II Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol , in containers holding: a Two litres or less : 1 Quality wines produced in specified regions: 22.05-26 aa White 112.12 1 22.05-27 bb Other 112.12 1 2 Other: 22.05-28 aa White 112.12 1 22.05-29 bb Other 112.12 1 b More than two litres : 1 Quality wines produced in specified regions: 22.05-32 aa White 112.12 1 22.05-33 bb Other 112.12 1 2 Other: 22.05-34 aa White 112.12 1 22.05-36 bb Other 112.12 1 231 . 12 . 81 Official Journal of the European Communities 22 . 05 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 22.05 C (cont'd) III Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol , in containers holding: a Two litres or less : 22.05-37 1 Port, Madeira, sherry, Tokay (Aszu and Szamo ­ rodni) and SetÃ ºbal muscatel 112.12 1 22.05-39 2 Other 112.12 1 b More than two litres : 22.05-42 1 Port , Madeira, sherry and SetÃ ºbal muscatel . . . 112.12 1 22.05-43 2 Tokay (Aszu and Szamorodni ) 112.12 1 22.05-49 3 Other 112.12 1 IV Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding: a Two litres or less : 22.05-52 1 Port, Madeira, sherry, Tokay (Aszu and Szamo ­ rodni) and SetÃ ºbal muscatel 112.12 1 22.05-54 2 Other 112.12 1 b More than two litres : 22.05-56 1 Port , Madeira, sherry and SetÃ ºbal muscatel . . . 112.12 1 22.05-62 2 Tokay (Aszu and Szamorodni ) 112.12 1 22.05-68 3 Other 112.12 1 V Of an actual alcoholic strength by volume exceeding 22% vol , in containers holding: 22.05-91 a Two litres or less 112.12 1 22.05-98 b More than two litres 112.12 1 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts : A Of an actual alcoholic strength by volume of 18% vol or less , in containers holding: 22.06-11 I Two litres or less 112.13 1 22.06-15 II More than two litres 112.13 1 B Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol , in containers holding: 22.06-31 I Two litres or less 112.13 1 22.06-35 II More than two litres 112.13 1 C Of an actual alcoholic strength by volume exceeding i 22% vol , in containers holding: 22.06-51 I Two litres or less 112.13 1 22 Official Journal of the European Communities 31 . 12 . 81 22.06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.06 C (cont'd) 22.06-59 II 22.07 More than two litres Other fermented beverages (for example, cider, perry and mead): 112.13 1 22.07-10 A B Piquette Other: 112.20 1 22.07-20 I II Sparkling Still , in containers holding: 112.20 1 22.07-41 a Two litres or less 112.20 1 22.07-45 b 22.08 More than two litres Ethyl alcohol or neutral spirits, undenatured, of an alco ­ holic strength of 80% vol or higher ; denatured spirits (including ethyl alcohol and neutral spirits) of any strength : 112.20 1 22.08-10 A Denatured spirits (including ethyl alcohol and neutral spirits) of any strength 512.16 1 22.08-30 B 22.09 A Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80% vol or higher Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic prepa ­ rations (known as "concentrated extracts") for the manu ­ facture of beverages : Spirits (other than those of heading No 22.08), in containers holding: 512.16 1 22.09-10 I Two litres or less 112.49 : 1 100 % ale . 22.09-10 II B More than two litres Compound alcoholic preparations (known as "concen ­ trated extracts") for the manufacture of beverages : 112.49 1 100 % ale . 22.09-31 I Aromatic bitters of an alcoholic strength of 44-2 to 49-2% vol containing from 1-5 to 6% by weight of gentian , spices and various ingredients and from 4 to 10% of sugar , in containers of a capacity of 0-5 litre or less 112.49 1 1 100% ale . 22.09-39 II C I Other Spirituous beverages : Rum, arrack and tafia , in containers holding: 112.49 i I 1 100% ale . 22.09-52 a Two litres or less 112.49 1 100% ale . 22.09-53 b II 1 More than two litres Gin , in containers holding: 112.49 1 100% ale . 22.09-56 a ! Two litres or less 112.49 1 100% ale . 31 . 12 . 81 Official Journal of the European Communities 123 22 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 22.09 C II (cont'd) 22.09-57 b More than two litres 112.49 1 100% ale . III Whisky: a Bourbon whiskey , in containers holding: 22.09-62 1 Two litres or less 112.41 1 100% ale . 22.09-64 2 More than two litres 112.41 1 100% ale . b Other , in containers holding: 22.09-66 1 Two litres or less 112.41 1 100% ale . 22.09-68 2 More than two litres 112.41 1 100% ale . IV Vodka with an alcoholic strength of 45-4% vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding : a Two litres or less : 22.09-71 1 Vodka 112.49 1 100% ale . 22.09-72 2 Plum , pear or cherry spirit (excluding liqueurs) . . 112.49 1 100% ale . 22.09-79 b More than two litres 112.49 1 100% ale . V Other, in containers holding: a Two litres or less : / Spirits (excluding liqueurs) : 22.09-81 aa Distilled from wine or grape marc 112.42 1 100% ale . 22.09-83 bb Distilled from fruit 112.49 1 100% ale . 22.09-85 cc Other 112.49 1 100% ale . 22.09-87 2 Liqueurs 112.49 1 100% ale . 22.09-88 3 Other spirituous beverages 112.49 1 100% ale . b More than two litres : 1 Spirits (excluding liqueurs) : 22.09-91 aa Distilled from wine or grape marc 112.42 1 100% ale . 22.09-93 bb Distilled from fruit 112.49 1 100% ale . 22.09-95 cc Other 112.49 1 100% ale . 22.09-99 2 Liqueurs and other spirituous beverages 112.49 1 100% ale . 22.10 Vinegar and substitutes for vinegar : A Wine vinegar, in containers holding: 22.10-41 I Two litres or less 098.07 1 22.10-45 II More than two litres 098.07 1 B Other, in containers holding: 22.10-51 I Two litres or less 098.07 1 22.10-55 II More than two litres 098.07 1 124 Official Journal of the European Communities 31 . 12 . 81 23 . 01 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Additional Notes 1 . For the purposes of subheadings 23.05 A and 23.06 A I, the following expressions shall have the meanings hereby assigned to them :  "actual alcoholic strength by mass ": the number of kilograms ofpure alcohol contained in 100 kg of the product;  "potential alcoholic strength by mass ": the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product;  "total alcoholic strength by mass ": the sum of the actual and potential alcohol strengths by mass;  "% mas ": the symbol for alcoholic strength by mass . 2 . For the purposes of subheading 23.07 B, the expression "milk products " means the products falling within headings Nos 04.01 , 04.02 , 04.03 and 04.04 and within subheadings 17.02 A and 21.07 F I. NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 23.01 Flours and meals, of meat, offals, fish, crustaceans or molluscs, unfit for human consumption ; greaves : 23.01-10 A Flours and meals of meat and offals ; greaves 081.41  23.01-30 B 23.02 A I Flours and meals of fish , crustaceans or molluscs . . . Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : Of cereals : Of maize or rice : 081.42 23.02-01 a With a starch content not exceeding 35% by weight 081.21 - 23.02-09 b II Other Of other cereals : 081.21  23.02-21 a Of which the starch content does not exceed 28% by weight, and of which the proportion that passes through a sieve with an aperture of 0-2 mm does not exceed 10% by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product , equal to or more than 1-5% by weight 081.22 23.02-29 b Other 081.22  23.02-30 B Of leguminous vegetables 081.23  31 . 12 . 81 Official Journal of the European Communities 125 23 . 03 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product: 23.03-11 I Exceeding 40% by weight 081.93 23.03-15 II B I Not exceeding 40% by weight 081.93 Other: Beet-pulp, bagasse and other waste of sugar manu ­ facture: 23.03-81 a Beet-pulp 081.93  23.03-88 b Other 081.93  23.03-90 II 23.04 A Other Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils : Oil-cake and other residues resulting from the extrac ­ tion of olive oil : 081.93 23.04-01 I Containing 3% or less by weight of olive oil 081.39  23.04-03 II B I Containing more than 3% by weight of olive oil . . . Other: Of germ of maize, having an oil content calculated by weight on the dry product of: 081.39 23.04-06 a Less than 3% 081.39  23.04-08 b Not less than 3%, but not more than 8% 081.39  23.04-10 II Ofground-nuts 081.32  23.04-15 III Of linseed 081.34  23.04-20 IV Of copra 081.37  23.04-30 V Ofpalm nuts or kernels 081.38  23.04-40 VI Of soya beans 081.31  23.04-50 VII Of cotton seeds 081.33  23.04-60 VIII Of colza or rape seeds 081.36  23.04-70 IX Of sunflower seeds 081.35  23.04-80 x Of sesamum seeds 081.39  23.04-99 XI Other 081.39  26 Official Journal of the European Communities 31 . 12 . 81 23 . 05 Argol . NIMEXE code CCT reference Statistical subdivision Description SITC code ! Supplementary unit 23.05 Wine lees ; argol : A Wine lees : 23.05-10 I Having a total alcoholic strength by mass not exceeding 7-9% mas and a dry matter content not less than 25% by weight 081.94  23.05-10 II Other 081.94  23.05-30 B 081.94  23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : A Acorns, horse chestnuts and pomace or marc of fruit : I Grape marc: 23.06-20 a Having a total alcoholic strength by mass not exceeding 4-3% mas and a dry matter content not less than 40% by weight 081.19  23.06-20 b Other 081.19  23.06-50 II Other 081.19  23.06-90 B 081.19  23.07 Sweetened forage ; other preparations of a kind used in animal feeding : 23.07-10 A Fish or marine mammal solubles 081.99  B ! Other, containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within ¡ subheadings 17.02 B and 21.07 F II , or milk products : i ! Containing starch , glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup: , a Containing no starch or containing 10% or less by ! weight of starch : 23.07-20 1 Containing no milk products or containing less than 10% by weight of such products ! 081.99  23.07-20 2 Containing not less than 10% but less than 50% ¡ by weight of milk products 081.99  23.07-20 3 Containing not less than 50% but less than 75% by weight of milk products 081.99  23.07-20 4 Containing not less than 75% by weight of milk products 081.99  Other 31 . 12 . 81 Official Journal of the European Communities 127 23 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 23.07 B I (cont'd) b Containing more than 10% but not more than 30% by weight of starch: 23.07-30 1 Containing no milk products or containing less than 10% by weight of such products 081.99  23.07-30 2 Containing not less than 10% but less than 50% by weight of milk products 081.99  23.07-30 3 Containing not less than 50% by weight of milk products 081.99  c Containing more than 30% by weight of starch : 23.07-40 1 Containing no milk products or containing less than 10% by weight of such products 081.99  23.07-40 2 Containing not less than 10% but less than 50% by weight of milk products 081.99  23.07-40 3 Containing not less than 50% by weight of milk products 081.99  23.07-60 II Containing no starch , glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup but containing milk products 081.99  23.07-80 C Other - - 081.99  128 Official Journal of the European Communities 31 . 12 . 81 24 . 01 CHAPTER 24 TOBACCO NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 24.01 Unmanufactured tobacco ; tobacco refuse : A Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air ­ cured Maryland type and fire-cured tobacco : I Flue-cured Virginia type: 24.01-02 a Not stripped 121.11  24.01-09 b Wholly or partly stripped 121.21  II Light air-cured Burley type (including Burley hybrids): 24.01-12 a Not stripped 121.19  24.01-19 b Wholly or partly stripped 121.29  III Light air-cured Maryland type: 24.01-21 a Not stripped 121.19  24.01-29 b Wholly or partly stripped 121.29  IV Fire-cured tobacco: a Kentucky type: 24.01-41 1 Not stripped 121.19  24.01-49 2 Wholly or partly stripped 121.29  b Other: 24.01-51 1 Not stripped 121.19  24.01-59 2 Wholly or partly stripped 121.29  B Other: I Light air-cured tobacco : 24.01-61 a Not stripped 121.19  24.01-63 b Wholly or partly stripped 121.29  11 Sun-cured Oriental type tobacco : 24.01-65 a Not stripped 121.19  24.01-69 b Wholly or partly stripped 121.29  III Dark air-cured tobacco : 24.01-71 a Not stripped 121.19  24.01-73 b Wholly or partly stripped 121.29  IV Flue-cured tobacco : 24.01-74 a Not stripped 121.11  24.01-76 b Wholly or partly stripped 121.21  V Other tobacco: 24.01-77 a Not stripped 121.19  31 . 12 . 81 Official Journal of the European Communities 129 24 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 24.01 B V (cont'd) 24.01-78 b Wholly or partly stripped 121.29  24.01-80 VI Tobacco refuse 121.30  24.02 Manufactured tobacco ; tobacco extracts and essences : 24.02-10 A Cigarettes 122.20 thousand 24.02-20 B Cigars 122.10 hundred 24.02-30 C Smoking tobacco 122.30  24.02-40 D Chewing tobacco and snuff 122.30  E Other, including agglomerated tobacco in the form of sheets or strip : 24.02-91 I Agglomerated tobacco in the form of sheets or strip . 122.30  24.02-99 II Other 122.30  24.98-90 Goods of Chapters 1 to 24 declared as ships ' stores .... 931.00  24.99-00 Foodstuffs, beverages and tobacco goods, insufficiently specified 931.00  130 Official Journal of the European Communities 31 . 12 . 81 25 . 01 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT : SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS, LIME AND CEMENT Notes 1 . Except where their context or Note 3 to this Chapter otherwise require, the headings of this Chapter are to be taken to apply only to goods which are in the crude state , or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted , screened, concentrated by flotation , magnetic separation or other mechanical or physical processes (not including crystallisation) but not calcined or subjected to any further process than a process specially mentioned in any heading in respect of the goods described therein . 2 . This Chapter does not cover: (a) Sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 28.02); (b) Ferrous earth colours containing 70% or more by weight of combined iron evaluated as Fe203 (heading No 28.23); (c) Medicaments and other products of Chapter 30 ; (d) Perfumery, cosmetic or toilet preparations of heading No 33.06 ; (e) Road and paving setts, curbs and flagstones (heading No 68.01 ), mosaic cubes (heading No 68.02) and roofing, facing and damp course slates (heading No 68.03 ); (f) Precious or semi-precious stones (heading No 71.02); (g) Cultured crystals (other than optical elements) weighing not less than 2-5 g each, of sodium chloride or of magnesium oxide of heading No 38.19 ; optical elements of sodium chloride or of magnesium oxide (heading No 90.01 ); or (h) Writing or drawing chalks , tailors' or billiards chalks (heading No 98.05). 3 . Heading No 25.32 is to be taken to apply, inter alia , to : earth colours , whether or not calcined or mixed together ; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces) and amber ; agglomerated meerschaum and agglomerated amber, in plates , rods , sticks or similar forms, not worked after moulding ; jet ; strontianite (whether or not calcined), other than strontium oxide ; broken pottery . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.01 Common salt (including rock salt, sea salt and table salt); pure sodium chloride ; salt liquors ; sea water : A Common salt (including rock salt , sea salt and table salt) and pure sodium chloride , whether or not in aqueous solution : 25.01-12 I For chemical transformation (separation of Na from CI) for the manufacture of other products 278.30 31 . 12 . 81 Official Journal of the European Communities 31 25 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.01 A (cont'd) II Other: 25.01-14 a b Denatured or for industrial uses (including refin ­ ing) other than the preservation or preparation of foodstuffs for human consumption Other: 278.30  25.01-16 1 Salt suitable for human consumption 278.30 25.01-18 2 Other 278.30  25.01-50 B Salt liquors ; sea water 278.30  25.02-00 25.02 25.03 Unroasted iron pyrites Sulphur of all kinds, other than sublimed sulphur, precipi ­ tated sulphur and colloidal sulphur : 274.20  25.03-10 A Crude 274.10  25.03-90 B 25.04 Other Natural graphite : 274.10  25.04-10 A Crystalline 278.22  25.04-50 25.05 B Natural sands of all kinds, whether or not coloured, other than metal-bearing sands falling within heading No 26.01 : 278.22 " 25.05-10 A Natural sands for industrial uses (founding, glass ­ making, ceramics manufacture and the like) 273.30  25.05-90 25.06 B Other Quartz (other than natural sands); quartzite, including quartzite not further worked than roughly split, roughly squared or squared by sawing : 273.30 25.06-10 A Crude, roughly split or roughly squared 278.51 - 25.06-90 25.07 B A Other Clay (for example, kaolin and bentonite), andalusite, kyanite and sillimanite, whether or not calcined, but not including expanded clays falling within heading No 68.07 ; mullite ; chamotte and dinas earths : Kaolin and kaolin clay: 278.51 25.07-11 1 Crude 278.21  25.07-19 II B Other Andalusite, kyanite, sillimanite and mullite: 278.21 " 25.07-21 I Crude 278.21  Other . 132 Official Journal of the European Communities 31 . 12 . 81 25 . 07 Ground . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.07 B (cont'd) 25.07-29 II Other 278.21  25.07-40 C Chamotte earth 278.21  25.07-60 D Bentonite 278.21  E Other: 25.07-70 I De-colourising earths; fuller's earth 278.21  25.07-90 II Other 278.21  25.08-00 25.08 Chalk 278.91  25.10 Natural calcium phosphates, natural aluminium calcium phosphates, apatite and phosphatic chalk : 25.10-10 A Not ground 271.31  25.10-90 B 271.32  25.11 Natural barium sulphate (barytes); natural barium carbon ­ ate (witherite), whether or not calcined, other than barium oxide : 25.11-10 A Barium sulphate 278.92  25.11-30 B Barium carbonate, whether or not calcined 278.92  25.12-00 25.12 Siliceous fossil meals and similar siliceous earths (for example, kieselguhr, tripolite or diatomite), whether or not calcined, of an apparent specific gravity of 1 or less .... 278.95  25.13 Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated : A Crude or in irregularly-shaped pieces : 25.13-21 I Pumice stone, including crushed pumice (Bimskies) . . 277.22  25.13-29 II Other 277.22  B Other: 25.13-91 I Pumice stone 277.22  25.13-99 II Other 277.22  25.14-00 25.14 Slate, including slate not further worked than roughly split, roughly squared or squared by sawing 273.11  31 . 12 . 81 Official Journal of the European Communities 133 25 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.15 Marble, travertine, ecaussine and other calcareous monu ­ mental and building stone of an apparent specific gravity of 2-5 or more and alabaster, including such stone not further worked than roughly split, roughly squared or squared by sawing : A Crude ; roughly split or roughly squared ; not further worked than squared by sawing or splitting, of a thickness exceeding 25 cm : 25.15-11 Ã  Marble and travertine 273.12  25.15-18 B II Other Not further worked than squared by sawing or split ­ ting, of a thickness not exceeding 25 cm : 273.12 25.15-31 I II Alabaster Other: 273.12  25.15-41 a Marble and travertine 273.12  25.15-48 25.16 A b Other Granite, porphyry, basalt, sandstone and other monumen ­ tal and building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing : Crude ; roughly split or roughly squared ; not further worked than squared by sawing or splitting, of a thickness exceeding 25 cm : 273.12 25.16-11 I Granite 273.13  25.16-13 II Porphyry and basalt 273.13  25.16-18 B III Other Not further worked than squared by sawing or split ­ ting, of a thickness not exceeding 25 cm : 273.13 25.16-31 I II Granite, porphyry, syenite, lava, basalt , gneiss , trachyte and other similar hard rocks ; sandstone . . Other monumental and building stone: 273.13  25.16-35 a Calcareous stone of an apparent specific gravity of less than 2-5 273.13 25.16-39 b 25.17 Other Pebbles and crushed or broken stone (whether or not heat-treated), gravel, macadam and tarred macadam, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast ; flint and shingle, whether or not heat-treated ; granules and chippings (whether or not heat-treated) and powder of stones falling within heading No 25.15 or 25.16 : 273.13 25.17-10 A Pebbles , gravel, flint and shingle 273.40  25.17-30 B Macadam and tarred macadam , of slag 273.40  25.17-50 C Other tarred macadam 273.40  25.17-90 D Other 273.40  34 Official Journal of the European Communities 31 . 12 . 8 25 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.18 Dolomite, whether or not calcined, including dolomite not further worked than roughly split, roughly squared or squared by sawing ; agglomerated dolomite (including tarred dolomite): 25.18-10 A Crude dolomite 278.23 25.18-30 B Calcined dolomite 278.23  25.18-50 C 25.19 Agglomerated dolomite Natural magnesium carbonate (magnesite); fused magne ­ sia ; dead-burned (sintered) magnesia, whether or not con ­ taining small quantities of other oxides added before sintering ; other magnesium oxide, whether or not chemi ­ cally pure : 278.23 25.19-01 A B Magnesium oxide other than calcined natural mag ­ nesium carbonate Other: 278.24  25.19-10 I II Not calcined Calcined: 278.24  25.19-51 a Dead-burned (sintered) magnesia 278.24  25.19-59 25.20 b Other Gypsum ; anhydrite ; calcined gypsum, and plasters with a basis of calcium sulphate, whether or not coloured, but not including plasters specially prepared for use in dentistry : 278.24 25.20-10 A B Gypsum and anhydrite Plasters: 273.23 25.20-51 I Building 273.24  25.20-59 II Other 273.24  25.21-00 25.21 25.22 Limestone flux and calcareous stone, commonly used for the manufacture of lime or cement Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide : 273.22  25.22-10 A Quicklime 661.10  25.22-30 B Slaked lime 661.10  25.22-50 25.23 C Hydraulic lime Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker : 661.10 25.23-10 A 661.20  25.23-15 B Cements containing blast furnace slag and/or pozzo ­ lana, other than supersulphate cement 661.20 Clinker . . 31 . 12 . 81 Official Journal of the European Communities 135 25 . 23 Other . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 25.23 (corti d) C Other: I Portland cement: 25.23-20 a White Portland cement, whether or not coloured . . 661.20  25.23-30 b Other 661.20  25.23-70 II Aluminous cement (ciment fondu) 661.20  25.23-90 III Other 661.20  25.24 Asbestos : 25.24-10 A Crude, in rock form , including concentrates 278.40  25.24-50 B Fibres, flakes or powder 278.40  25.24-90 C 278.40  25.26 Mica, including splittings ; mica waste : 25.26-20 A Crude, or rifted into sheets or splittings 278.52  25.26-30 B Powder 278.52  25.26-50 C Waste 278.52  25.27 Natural steatite, including natural steatite not further worked than roughly split , roughly squared or squared by sawing ; talc 25.27-10 A Natural steatite, including natural steatite not further worked than roughly split , roughly squared or squared by sawing 278.93  B Natural steatite , crushed or powdered: 25.27-31 I Talc in immediate packings of a net capacity of 1 kg or less 278.93  25.27-39 II Other 278.93  25.28-00 25.28 Natural cryolite and natural chiolite 278.53  25.30 Crude natural borates and concentrates thereof (calcined or not), but not including borates separated from natural brine ; crude natural boric acid containing not more than 85% of H3BO3 calculated on the dry weight : 25.30-10 A Crude natural sodium borates 278.94  25.30-90 B Other 278.94  25.31 Felspar, leucite, nepheline and nepheline syenite ; fluor ­ spar : A Fluorspar: 25.31-11 I Containing more than 97% by weight of calcium fluoride (CaF2) 278.54  25.31-15 II Containing 97% or less by weight of calcium fluoride (CaF2) 278.54  136 Official Journal of the European Communities 31 . 12 . 81 25 . 31 7' NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 25.31 (cont'd) B Other: 25.31-91 I Felspar 278.54  25.31-99 u Other 278.54  25.32 Mineral substances not elsewhere specified or included : 25.32-20 A Natural micaceous iron oxides 278.99  Ã  Other: 25.32-30 I Vermiculite , perlite and chlorite (unexpanded) 278.99  25.32-50 II Kieserite (natural magnesium sulphate) 278.99  25.32-60 III Earth colours 278.99  25.32-90 IV Other 278.99  31 . 12 . 81 Official Journal of the European Communities 137 26.01 CHAPTER 26 METALLIC ORES, SLAG AND ASH Notes 1 . This Chapter does not cover: (a) Slag and similar industrial waste prepared as macadam (heading No 25.17); (b) Natural magnesium carbonate (magnesite), whether or not calcined (heading No 25.19); (c) Basic slag of Chapter 31 ; (d) Slag wool , rock wool or similar mineral wools (heading No 68.07); (e) Goldsmiths ', silversmiths ' and jewellers' sweepings , residues , lemels and other waste and scrap, of precious metal (heading No 71.11 ); or (f) Copper, nickel or cobalt mattes produced by any process of smelting (Section XV). 2 . For the purposes of heading No 26.01 , the term "metallic ores" means minerals of mineralogical species actually used in the metalurgical industry for the extraction of mercury, of the metals of heading No 28.50 or of the metals of Section XIV or XV, even if they are intended for non-metallurgical purposes . The heading does not, however, include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 26.03 is to be taken to apply only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . II NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.01 Metallic ores and concentrates and roasted iron pyrites : A Iron ores and concentrates and roasted iron pyrites : I Roasted iron pyrites : 26.01-12 a With a copper content of 0-5% or more by weight . 281.40  26.01-14 II b a Other Other (ECSC): Iron ores and concentrates, non-agglomerated: 281.40 26.01-15 1 With an iron content of 42% or more by weight . 281.50  26.01-18 2 Other 281.50  26.01-19 B b Iron ore agglomerates (sinters , pellets, briquettes , Manganese ores and concentrates , including manga ­ niferous iron ores and concentrates with a manganese content of 20% or more by weight (ECSC): 281.60 26.01-21 I With a manganese content, by weight, of 20% or more but less than 30% 287.70  26.01-29 II Other 287.70  etc.) 138 Official Journal of the European Communities 31 . 12 . 81 26.01 Lead . Zinc NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.01 (cont'd) C Uranium ores and concentrates : 26.01-31 I Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5% by weight (EURATOM) 286.00 26.01-39 II D Other Thorium ores and concentrates : 286.00 26.01-41 I Monazite ; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20% by (EURATOM) 286.00 26.01-49 II E Other Other ores and concentrates : 286.00 26.01-50 I 287.40  26.01-60 II 287.50  26.01-71 III Copper 287.11  26.01-73 IV Aluminium 287.31  26.01-75 v Tin 287.60  26.01-77 VI Chromium 287.91  26.01-81 VII VIII Tungsten (Wolfram) Titanium: 287.92  26.01-82 a Ilmenite 287.93  26.01-84 b Other 287.93  26.01-86 IX Niobium and tantalum 287.93  26.01-87 X Precious metals 289.01  26.01-91 XI Antimony 287.99  26.01-93 XII Molybdenum 287.93  26.01-94 XIII Zirconium 287.93  26.01-95 XIV Nickel 287.21  26.01-96 XV Vanadium 287.93  26.01-97 XVI Cobalt 287.99  26.01-99 26.02 XVII Other Slag, dross, scalings and similar waste from the manufac ­ ture of iron or steel : 287.99 26.02-10 A B Blast-furnace dust (ECSC) Other: 278.61 26.02-91 I Waste suitable for the recovery of iron or manganese . 278.61  26.02-93 II Granulated dross (slag sand) 278.61  26.02-95 III Other 278.61  31 . 12 . 81 Official Journal of the European Communities 139 26 . 03 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 26.03 Ash and residues (other than from the manufacture of iron or steel), containing metals or metallic compounds : A Containing mainly zinc: 26.03-11 I Mattes 288.10  26.03-16 II Other 288.10  26.03-30 B Containing mainly lead 288.10  26.03-41 C Containing mainly copper 288.10  26.03-45 D Containing mainly aluminium 288.10  26.03-51 E Containing mainly nickel 288.10  26.03-57 F Containing mainly niobium and tantalum 288.10  26.03-61 G Containing mainly tungsten 288.10  26.03-65 H Containing mainly vanadium 288.10  26.03-71 IJ Containing mainly tin 288.10  26.03-73 K Containing mainly molybdenum 288.10  26.03-75 L Containing mainly titanium 288.10  26.03-77 M Containing mainly antimony 288.10  26.03-81 N Containing mainly cobalt 288.10  26.03-83 O Containing mainly zirconium 288.10  26.03-99 P Other 288.10  26.04-00 26.04 Other slag and ash, including kelp 278.62  40 Official Journal of the European Communities 31 . 2 . 81 CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This Chapter does not cover: (a) Separate chemically defined organic compounds, other than chemically pure methane and propane which are to be classified in heading No 27.11 ; (b) Medicaments falling within heading No 30.03 ; or (c) Mixed unsaturated hydrocarbons falling within heading No 33.01 , 33.04 or 38.07 . 2 . Heading No 27.07 is to be taken to include products similar to those obtained by the distillation of high temperature coal tar but which are obtained by the distillation of low temperature coal tar or other mineral tars , by processing petroleum or by any other process , provided that the weight of the aromatic constituent exceeds that of the nonaromatic constituents . 3 . References in heading No 27.10 to petroleum oils and oils obtained from bituminous minerals are to be taken to include not only petroleum oils and oils obtained from bituminous minerals but also similar oils , as well as those consisting of mixed unsaturated hydrocarbons, obtained by any process, provided that the weight of the nonaromatic constituents exceeds that of the aromatic constituents . 4 . Heading No 27.13 is to be taken to include not only paraffin wax and the other products specified therein , but also similar products obtained by synthesis or by other processes . Additional Notes (a) 1 . For the purposes of heading No 27.10: A. "Light oils " (subheading 27.10 A) means oils and preparations of which 90% or more by volume (including losses) distils at 210 °C (ASTM D 86 method); B. "Special spirits " (subheading 27.10 A III a)) means light oils as defined in paragraph A above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5% and 90% (including losses) distil by volume; C. " White spirit " (subheading 27.10 A III a) 1) means special spirits as defined in paragraph B above with a flash point higher than 21 °C by the Abel-Pensky method (b); D. "Medium oils " (subheading 27.10 B) means oils and preparations of which less than 90% by volume (including losses) distils at 210 °C and 65% or more by volume (including losses) distils at 250 °C (ASTM D 86 method); E. "Heavy oils " (subheading 27.10 C) means oils and preparations of which less than 65% by volume (including losses) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; ( a) Unless otherwise stated, the term "ASTM method " means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products . (b) The term "Abel-Pensky method " means method DIN (Deutsche Industrienorm) 51755-MÃ ¤rz 1974 published by the DNA (Deutsche NormenausschuÃ ), Berlin 15. 31 . 12 . 81 Official Journal of the European Communities 41 F. "Gas oils " (subheading 27.10 C I) means heavy oils as defined in paragraph E above of which 85% or more by volume (including losses) distils at 350 °C (ASTM D 86 method); G. "Fuel oils " (subheading 27.10 C II) means heavy oils as defined in paragraph E above (other than gas oils as defined in paragraph F above) which , for a corresponding diluted colour C, have a viscosity V:  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1% by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method;  exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method;  exceeding that shown in line I but not exceeding that shown in line II when 25% or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25% by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2. Diluted colour C/Viscosity V concordance table Colour C 0 0-5 1 1-5 2 2-5 3 3-5 4 4-5 5 5-5 6 6-5 7 7-5 and above Viscosity I 4 4 4 5-4 9 15-1 25-3 42-4 71-1 119 200 335 562 943 1 580 2 650 V II 7 7 7 7 9 15-1 25-3 42-4 71-1 119 200 335 562 943 1 580 2 650 The term "viscosity V" means the kinematic viscosity at 50 °C expressed in 10~ 6 m2s~ 1 by the ASTM D 445 method. The term "diluted colour C" means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution . This subheading covers only fuel oils of natural colour. Subheading 27.10 C II does not cover heavy oils defined in paragraph E above for which it is not possible to determine:  the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage);  the kinematic viscosity at 50 °C by the ASTM D 445 method;  or the diluted colour C by the ASTM D 1500 method. Such products fall within subheading 27.10 C III. 2 . For the purposes of heading No 27.11 , the expressions "commercial propane " and "commercial butane " (subheading 27.11 B I) shall be taken to apply to products with a relative vapour pressure in the liquid state and at 37-8 °C of not more than 24-5 bar by the ASTM D 1267 method. 3 . For the purposes of heading No 27.12 , the expression "crude petroleum jelly " (subheading 27.12 A) shall be taken to apply to petroleum jelly of a natural colour higher than 4-5 by the ASTM D 1500 method. 4 . For the purposes of subheading 27.13 B I, the term "crude " shall be taken to apply to products: (a) with an oil content of 3-5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9 x 10~ 6 m2s~ ' by the ASTM D 445 method; or (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9 x 10~ 6 m2s~ 1 or higher by the ASTM D 445 method. 142 Official Journal of the European Communities 31 . 12 . 81 5. For the purposes of headings Nos 27.10, 27.11 and 27.12 and subheading 27.13 B, the term "specific process " shall be taken to apply to the following operations: (a) vacuum distillation; (b) re-distillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride, neutralisation with alkaline agents; decolourisation and purification with naturally active earth , activated earth , activated charcoal or bauxite; (g) polymerisation; (h) alkylation ; (ij) isomerisation ; (k) (in respect ofproducts of subheading 27.10 C only) desulphurisation with hydrogen resulting in a reduction of at least 85% of the sulphur content of the products processed (ASTM D 1266 59 T method); (I) (in respect ofproducts of heading No 27.10 only) deparaffining by a process other than filtering; (m)(in respect ofproducts of subheading 27.10 C only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurisation , when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of lubricating oils of subheading 27.10 C III (e.g. hydrofinishing or decolourisation) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process ; (n) (in respect ofproducts of subheading 27.10 C II only) atmospheric distillation , on condition that less than 30% of these products distils , by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such product distils at 300 °C by the ASTM D 86 method, the quantities ofproducts which may be obtained during the atmospheric distillation and which fall within subheadings 27.10 A and 27.10 B shall be dutiable at the same rates as those provided for under subheading 27.10 C II c) according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which , within a period of six months and subject to such other conditions as may be determined by the competent authorities , are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect of products of subheading 27.10 C III only) treatment by means of a high-frequency electrical brush-discharge. Should any preparatory treatment prior to the above-mentioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such above-mentioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 6 . The quantities of products which may be obtained during chemical transformation , or during preparatory treatment which may be necessary by reason of technical requirements , and which fall within headings or subheadings 27.07 B I, 27.10, 27.11 , 27.12, 27.13 B, 27.14 C, 29.01 A I, 29.01 B II a) and 29.01 D I a) shall be dutiable at the same rates as those provided for in respect ofproducts "for other purposes ", according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within headings or subheadings 27.10, 27.11 , 27.12 and 27.13 B which , within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation . 31 . 12 . 81 Official Journal of the European Communities 43 27 . 01 7. Subheading 27.10 C III c) covers only oils to be mixed with other oils , with the products of heading No 38.14 or with thickeners in order to produce oils , greases or lubricating preparations by enterprises which , because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of Additional Note 5 above relating to heading No 27.10, and which process such oils for resale in plants equipped with all the following:  at least two storage tanks for the basic oils in bulk;  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provision for the incorporation of additives ; and  packaging equipment. These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. NIMEXE code CCT reference Statistical subdivision Description sue code Supplementary unit 27.01 Coal ; briquettes, ovoids and similar solid fuels manufac ­ tured from coal : A Coal (ECSC): 27.01-11 / Anthracite 322.10  27.01-14 II Dry steam coal 322.20  27.01-16 III Coking coal 322.20  27.01-18 IV Other 322.20  27.01-90 B Other (ECSC) 323.11  27.02 Lignite, whether or not agglomerated : 27.02-10 A Lignite (ECSC) 322.30  27.02-30 B Agglomerated lignite (ECSC) 323.12 ~ 27.03 Peat (including peat litter), whether or not agglomerated : 27.03-10 A Peat 322.40  27.03-30 B Agglomerated peat 323.13  27.04 Coke and semi-coke of coal , of lignite or of peat , whether or not agglomerated ; retort carbon : A Coke and semi-coke of coal : 27.04-11 I For the manufacture of electrodes 323.21  27.04-19 II Other (ECSC) 323.21  27.04-30 B Coke and semi-coke of lignite (ECSC) 323.22  27.04-80 C Other 323.22  27.05-00 27.05 bis Coal gas, water gas, producer gas and similar gases .... 341.50 thousand m 3 27.06-00 27.06 Tar distilled from coal, from lignite or from peat, and other mineral tars, including partially distilled tars and ! blends of pitch with creosote oils or with other coal tar distillation products 335.21  44 Official Journal of the European Communities 31 . 12 . 81 27 . 07 NIMEXH code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.07 Oils and other products of the distillation of high tempera ­ ture coal tar ; similar products as defined in Note 2 to this Chapter : A Crude oils : 27.07-11 I Crude light oils of which 90% or more by volume distils at temperatures of up to 200 °C 335.25  27.07-19 II B I Other Benzole, toluole, xylole, solvent naphtha (heavy ben ­ zole); similar products as defined in Note 2 to this Chapter, of which 65% or more by volume distils at temperatures of up to 250 °C (including mixtures of petroleum spirit and benzole); sulphuretted toppings: For use as power or heating fuels: 335.25 27.07-21 a Benzole 335.22  27.07-25 b Xylole 335.24  27.07-29 II c Other For other purposes: 335.25  27.07-31 a Benzole 335.22  27.07-33 b Toluole 335.23  27.07-35 c Xylole 335.24  27.07-37 d Solvent naphtha 335.25  27.07-39 e Other 335.25  27.07-40 C D Basic products Phenols : 335.25  27.07-53 I Cresols 335.25  27.07-55 II Xylenols 335.25  27.07-59 III Other, including mixtures ofphenols 335.25  27.07-60 E Naphthalene 335.25  27.07-70 F G Anthracene Other: 335.25  27.07-91 I II For the manufacture of the products of heading No 28.03 Other: 335.25  27.07-95 a Creosote oils 335.25  27.07-98 27.08 b Other Pitch and pitch coke, obtained from coal tar or from other mineral tars : 335.25 27.08-10 A Pitch 335.31  27.08-30 B Pitch coke 335.32  31 . 12 . 81 Official Journal of the European Communities 145 27 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.09-00 27.09 Petroleum oils and oils obtained from bituminous miner ­ als, crude 333.00  27.10 Petroleum oils and oils obtained from bituminous miner ­ als, other than crude ; preparations not elsewhere specified or included, containing not less than 70% by weight of petroleum oils or of oils obtained from bituminous miner ­ als, these oils being the basic constituents of the prepara ­ tions : A Light oils : 27.10-11 I For undergoing a specific process 334.19  27.10-13 II For undergoing chemical transformation by a pro ­ cess other than those specified in respect of sub ­ heading 27.10 A I 334.19  III For other purposes: a Special spirits : 27.10-15 1 White spirit 334.19  27.10-17 2 Other 334.19  b Other: 27.10-21 1 Motor spirit, including aviation spirit 334.11  27.10-25 2 Spirit type jet fuel 334.12  27.10-29 3 Other light oils 334.19  B Medium oils : 27.10-31 I For undergoing a specific process 334.29  27.10-33 II For undergoing chemical transformation by a pro ­ cess other than those specified in respect of sub ­ heading 27.10 B I 334.29  III For other purposes: a Kerosene: 27.10-34 1 Jet fuel 334.21  27.10-38 2 Other 334.21  27.10-39 b Other 334.29  c Heavy oils : I I Gas oils : 27.10-51 a For undergoing a specific process 334.30  27.10-53 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C I a 334.30  27.10-59 c For other purposes 334.30  II Fuel oils : 27.10-61 a j For undergoing a specific process 334.40  146 Official Journal of the European Communities 31 . 12 . 81 27 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.10 C II (cont'd) 27.10-63 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10CIIa 334.40  27.10-69 c For other purposes 334.40  III Lubricating oils ; other oils : 27.10-71 a For undergoing a specific process 334.51  27.10-73 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10CIIIa 334.51  27.10-75 c To be mixed in accordance with the terms of Additional Note 7 to this Chapter 334.51  27.10-79 d For other purposes 334.51  27.11 Petroleum gases and other gaseous hydrocarbons : A Propane of a purity not less than 99%: 27.11-03 I For use as power or heating fuel 341.31  27.11-05 II For other purposes 341.31  B Other: I Commercial propane and commercial butane: 27.11-11 a For undergoing a specific process 341.31  27.11-13 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.11 B I a 341.31  27.11-19 c For other purposes 341.31  II Other: 27.11-91 a In gaseous form 341.40  27.11-99 b Other 341.39  27.12 Petroleum jelly : A Crude: 27.12-11 I For undergoing a specific process 335.11  27.12-13 II For undergoing chemical transformation by a proc ­ ess other than those specified in respect of subhead ­ ing 27.12 AI 335.11  27.12-19 III For other purposes 335.11  27.12-90 B j Other 335.11  31 . 12 . 81 Official Journal of the European Communities 47 27 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured : A Ozokerite , lignite wax or peat wax (natural products): 27.13-11 I Crude 335.12  27.13-19 II Other 335.12  B Other: I Crude: 27.13-81 a For undergoing a specific process 335.12  27.13-83 b For undergoing chemical transformation by a process other than those specified in respect of subheading 27.13 B I a 335.12  27.13-89 c For other purposes 335.12  27.13-90 II Other 335.12  27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous miner ­ als : 27.14-10 A Petroleum bitumen 335.41  27.14-30 B Petroleum coke 335.42  I c Other: 27.14-91 I For the manufacture of the products of heading No 28.03 335.41  27.14-99 II Other 335.41  27.15-00 I 27.15 Bitumen and asphalt, natural ; bituminous shale, asphaltic rock and tar sands 278.96  27.16-00 27.16 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut ­ backs) 335.43  27.17-00 27.17 Electric current 351.00 thou ­ sand kWh 27.98-00 Goods of Chapter 27 declared as ships ' stores 334.00  148 Official Journal of the European Communities 31 . 12 . 81 SECTION VI PRODUCTS OF THE CHEMICAL AND ALLIED INDUSTRIES Notes 1 . (a) Goods (other than radio-active ores) answering to a description in heading No 28.50 or 28.51 are to be classified in those headings and in no other heading of the Tariff. (b) Subject to paragraph (a) above, goods answering to a description in heading No 28.49 or 28.52 are to be classified in those headings and in no other heading of this Section . 2 . Subject to Note 1 above, goods classifiable within heading No 30.03 , 30.04, 30.05 , 32.09 , 33.06, 35.06 , 37.08 or 38.1 1 by reason of being put up in measured doses or for sale by retail are to be classified in those headings and in no other heading of the Tariff. 3 . Goods put up in sets consisting of two or more separate constituents , some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product, provided that the constituents are: ( i ) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked ; (ii) imported together ; and (iii) identifiable , whether by their nature or by the relative proportions in which they are present , as being complementary one to another. CHAPTER 28 INORGANIC CHEMICALS ; ORGANIC AND INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE EARTH METALS, OF RADIO-ACTIVE ELEMENTS AND OF ISOTOPES Notes 1 . Except where their context or these Notes otherwise require, the headings of this Chapter are to be taken to apply only to : (a) Separate chemical elements and separate chemically defined compounds, whether or not containing impurities ; (b) Products mentioned in (a) above dissolved in water ; (c) Products mentioned in (a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (d) The products mentioned in (a), (b) or (c) above with an added stabiliser necessary for their preservation or transport ; (e) The products mentioned in (a), (b), (c) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use . 31 . 12 . 81 Official Journal of the European Communities 149 2 . In addition to dithionites stabilised with organic substances and to sulphoxylates (heading No 28.36), carbonates and percarbonates of inorganic bases (heading No 28.42), cyanides and complex cyanides of inorganic bases (heading No 28.43), fulminates , cyanates and thiocyanates, of inorganic bases (heading No 28.44), organic products included in headings Nos 28.49 to 28.52 and metal and non-metal carbides (heading No 28.56), only the following compounds of carbon are also to be classified in the present Chapter: (a) Oxides of carbon ; hydrocyanic, fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading No 28.13); (b) Oxyhalides of carbon ( heading No 28.14); (c) Carbon disulphide (heading No 28.15); (d) Thiocarbonates , selenocarbonates , tellurocarbonates , selenocyanates , tellurocyanates, tetrathiocyanatodiam ­ minochromates (reineckates) and other complex cyanates, of inorganic bases (heading No 28.48); (e) Solid hydrogen peroxide (heading No 28.54), carbon oxysulphide, thiocarbonyl halides , cyanogen , cyano ­ gen halides and cyanamide and its metallic derivatives (heading No 28.58) other than calcium cyanamide containing not more than 25% by weight of nitrogen , calculated on the dry anhydrous product (Chapter 31 ). 3 . Subject to the provisions of Note 1 to Section VI, this Chapter does not cover: (a) Sodium chloride and magnesium oxide, whether or not chemically pure, and other products falling within Section V ; (b) Organo-inorganic compounds other than those mentioned in Note 2 above ; (c) Products mentioned in Note 1 , 2 , 3 or 4 of Chapter 31 ; (d) Inorganic products of a kind used as luminophores , falling within heading No 32.07 ; (e) Artificial graphite (heading No 38.01 ); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; cultured crystals (other than optical elements) weighing not less than 2-5 g each, of the halides of the alkali or of the alkaline-earth metals , of heading No 38.19 ; (f) Precious or semi-precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (headings Nos 71.02 to 71.04), and precious metals and precious metal alloys, falling within Chapter 71 ; (g) The metals , whether or not chemically pure , and metal alloys , falling within any heading of Section XV ; or (h) Optical elements , for example, of the halides of the alkali or of the alkaline-earth metals (headings No 90.01 ). 4 . Chemically defined complex acids consisting of a non-metal acid falling within sub-Chapter II and a metallic acid falling within sub-Chapter IV are to be classified in heading No 28.13 . 5 . Headings Nos 28.29 to 28.48 inclusive are to be taken to apply only to metallic or ammonium salts or peroxysalts . Except where the context otherwise requires, double or complex salts are to be classified in heading No 28.48 . 6 . Heading No 28.50 is to be taken to apply only to : (a) The following fissile chemical elements and isotopes : natural uranium and uranium isotopes 233 and 235 , plutonium and plutonium isotopes ; (b) The following radio-active chemical elements: technetium , promethium , polonium , astatine, radon , fran ­ cium , radium , actinium, protactinium, neptunium , americium and other elements of higher atomic number ; 150 Official Journal of the European Communities 31 . 12 . 81 28.01 (c) All other radio-active isotopes , natural or artificial, including those of the precious metals and of the base metals of Sections XIV and XV ; (d) Compounds , inorganic or organic, of these elements or isotopes, whether or not chemically defined and whether or not mixed together ; (e) Alloys (other than ferro-uranium), dispersions and cermets , containing any of these elements or isotopes or their inorganic or organic compounds ; (f) Nuclear reactor cartridges , spent or irradiated . The term "isotopes" mentioned above and in headings Nos 28.50 and 28.51 includes "enriched isotopes", but does not include chemical elements which occur in nature as pure isotopes nor uranium depleted in U 235 . 7 . Heading No 28.55 is to be taken to include ferro-phosphorus containing 15% or more by weight of phosphorus and phosphor copper containing more than 8% by weight of phosphorus . 8 . Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified in the present Chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods . When cut in the form of discs , wafers or similar forms, they fall in heading No 38.19 . Additional Note Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts. DescriptionNIMEXEcode CCT reference Statistical subdivision Description SITC code Supplementary unit I. CHEMICAL ELEMENTS 28.01 Halogens (fluorine, chlorine, bromine, iodine): 28.01-10 A Fluorine 522.14  28.01-30 B Chlorine 522.13  28.01-50 C Bromine 522.14  28.01-70 D Iodine 522.14  28.02-00 28.02 Sulphur, sublimed or precipitated ; colloidal sulphur .... 522.15  28.03 Carbon (including carbon black): 28.03-10 A Methane black 522.18  28.03-20 B Acetylene black 522.18  28.03-30 C Anthracene black 522.18  28.03-80 D Other 522.18  28.04 Hydrogen, rare gases and other non-metals : 28.04-10 A Hydrogen 522.11 m 3 28.04-30 B Rare gases 522.11 m 3 31 . 12 . 81 Official Journal of the European Communities 15 28 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.04 (cont'd) C Other non-metals : 28.04-40 I Oxygen 522.11 m3 28.04-50 II Selenium 522.12  28.04-60 III Tellurium and arsenic 522.12  28.04-70 IV Phosphorus 522.12  v Other: 28.04-91 a Nitrogen 522.11 m 3 28.04-93 b Silicon containing not less than 99-99% of silicon . 522.12  28.04-95 c Other silicon 522.12  28.04-97 d Boron 522.12  28.05 Alkali and alkaline-earth metals ; rare earth metals, yttrium and scandium and intermixtures or interalloys thereof ; mercury : A Alkali metals : 28.05-11 I Sodium 522.17  28.05-13 II Potassium 522.17  28.05-15 III Lithium 522.17  28.05-17 IV Caesium and rubidium 522.17  28.05-30 B Alkaline-earth metals 522.17  C Rare earth metals , yttrium and scandium and inter ­ mixtures or interalloys thereof: 28.05-40 I Intermixtures or interalloys 522.17  28.05-50 II Other 522.17  D Mercury: 28.05-71 I In flasks of a net capacity of 34-5 kg (standard weight), of a fob value, per flask, not exceeding 224 ECU 522.16 - 28.05-79 II Other 522.16 II . INORGANIC ACIDS AND OXYGEN COMPOUNDS OF NON-METALS 28.06 Hydrochloric acid and chlorosulphuric acid : 28.06-10 A Hydrochloric acid (hydrogen chloride) 522.21 28.06-90 B Chlorosulphuric acid 522.21  28.08 Sulphuric acid ; oleum : 28.08-11 A Sulphuric acid 522.22  28.08-30 B Oleum 522.22  152 Official Journal of the European Communities 31 . 12 . 81 28 . 09 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 28.09-00 28.09 Nitric acid ; sulphonitric acids 522.23  28.10-00 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho ­ and pyro-) 522.24 kg P2O5 28.12-00 28.12 Boric oxide and boric acid 522.25  28.13 Other inorganic acids and oxygen compounds of non ­ metals (excluding water): 28.13-10 A Hydrogen fluoride (hydrofluoric acid) 522.29  28.13-15 B Sulphur dioxide 522.29  28.13-20 C Sulphur trioxide (sulphuric anhydride ) 522.29  28.13-30 D Nitrogen oxides 522.29  28.13-33 E Diarsenic trioxide 522.29  28.13-35 F Diarsenic pentaoxide and acids of arsenic 522.29  28.13-40 G Carbon dioxide 522.29  28.13-50 H Silicon dioxide 522.29  IJ Other: 28.13-93 I Sulphur compounds 522.29  28.13-98 II Other 522.29  III . HALOGEN AND SULPHUR COMPOUNDS OF NON-METALS 28.14 Halides, oxyhalides and other halogen compounds of non ­ metals : A Chlorides and oxychlorides of non-metals : 28.14-20 I Sulphur chlorides 522.31  II Other: 28.14-41 a Phosphorus chlorides and phosphorus oxychlorides . 522.31  28.14-48 b Other 522.31  28.14-90 I B Other halogen compounds of non-metals 522.31  28.15 Sulphides of non-metals ; phosphorus trisulphide : 28.15-10 A Phosphorus sulphides ; phosphorus trisulphide 522.32  28.15-30 B Carbon disulphide 522.32  28.15-90 C Other 522.32  31 . 12 . 81 Official Journal of the European Communities 53 28.16 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit IV . INORGANIC BASES AND METALLIC OXIDES, HYDROXIDES AND PEROXIDES 28.16 Ammonia, anhydrous or in aqueous solution : 28.16-10 A Anhydrous 522.51  28.16-30 B In aqueous solution 522.51  28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium : A Sodium hydroxide (caustic soda): 28.17-11 I Solid 522.52 28.17-15 II In aqueous solution 522.53 kg NaOH B Potassium hydroxide (caustic potash): 28.17-31 I Solid 522.54  28.17-35 II In aqueous solution 522.54 kg KOH 28.17-50 C Sodium peroxide and potassium peroxide 522.54  28.18 Hydroxide and peroxide of magnesium ; oxides, hydroxides and peroxides, of strontium or barium : 28.18-01 A Magnesium hydroxide and magnesium peroxide .... 522.55  28.18-10 B Strontium oxide, strontium hydroxide and strontium peroxide 522.55  28.18-30 C Barium oxide , barium hydroxide and barium peroxide 522.55  28.19-00 28.19 Zinc oxide and zinc peroxide 522.41  28.20 Aluminium oxide and hydroxide ; artificial corundum : A Aluminium oxide and aluminium hydroxide: 28.20-11 I Aluminium oxide 287.32  28.20-15 II Aluminium hydroxide 522.56  28.20-30 B Artificial corundum 522.57  28.21 Chromium oxides and hydroxides : 28.21-10 A Chromium trioxide 522.42  28.21-30 B 522.42  28.22 Manganese oxides : 28.22-10 A Manganese dioxide 522.43  28.22-90 B 522.43 Other . . Other . 154 Official Journal of the European Communities 31 . 12 . 81 28 . 23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.23-00 28.23 Iron oxides and hydroxides ; earth colours containing 70% or more by weight of combined iron evaluated as Fe2Ã 3 . . 522.44  28.24-00 28.24 Cobalt oxides and hydroxides ; commercial cobalt oxides . 522.45  28.25-00 28.25 Titanium oxides 522.46  28.27 Lead oxides ; red lead and orange lead : 28.27-20 A Red lead and orange lead (trilead tetraoxide) 522.47  28.27-80 B Other 522.47  28.28 Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases and metallic oxides, hydroxides and peroxides : 28.28-05 A Hydrazine and hydroxylamine and their inorganic salts 522.59  28.28-10 B Lithium oxide and lithium hydroxide 522.59  C Calcium oxide, calcium hydroxide and calcium perox ­ ide : 28.28-21 I Calcium oxide and calcium hydroxide 522.59  28.28-25 II Calcium peroxide 522.59  28.28-30 D Beryllium oxide and beryllium hydroxide 522.59  28.28-35 E Tin oxides 522.59  28.28-40 F Nickel oxides and nickel hydroxides 522.59  28.28-50 G Molybdenum oxides and molybdenum hydroxides . . . 522.59  28.28-60 H Tungsten oxides and tungsten hydroxides 522.59  IJ Vanadium oxides and vanadium hydroxides: 28.28-71 I Divanadium pentaoxide (vanadic pentoxide) .... 522.59 28.28-79 II Other 522.59  K Zirconium oxide and germanium oxides : 28.28-80 I Zirconium oxide 522.59  28.28-82 II Germanium oxides 522.59 L Copper oxides and copper hydroxides: 28.28-83 I Copper oxides 522.59 28.28-85 II Copper hydroxides 522.59 28.28-87 M Mercury oxides 522.59  N Other: 28.28-91 I Antimony oxides : 522.59  31 . 12 . 81 Official Journal of the European Communities 155 28.28 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 28.28 N (cont'd) 28.28-99 II Other 522.59  V. METALLIC SALTS AND PEROXYSALTS , OF INORGANIC ACIDS 28.29 Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts : A Fluorides : 28.29-20 I Of ammonium ; of sodium 523.11  II Other: 28.29-41 a Of aluminium 523.11  28.29-48 b Other 523.11  B Fluorosilicates, fluoroborates and other complex fluo ­ rine salts : 28.29-50 I Disodium hexafluorosilicate and dipotassium hexa ­ fluorosilicate 523.11  28.29-60 II Dipotassium hexafluorozirconate 523.11  28.29-70 III Trisodium hexafluoroaluminate 523.11  28.29-80 IV Other 523.11  28.30 Chlorides, oxychlorides, and hydroxychlorides ; bromides and oxybromides ; iodides and oxyiodides : A Chlorides: I Of ammonium ; of aluminium: 28.30-12 a Of ammonium 523.12  28.30-16 b Of aluminium 523.12  28.30-20 II Of barium 523.12  III Of calcium ; of magnesium: 28.30-31 a Of calcium 523.12 28.30-35 b Of magnesium 523.12 28.30-40 IV Of iron 523.12 - V Of cobalt ; Of nickel : 28.30-51 a Of cobalt 523.12  28.30-55 b Of nickel 523.12  28.30-60 VI Of tin 523.12  VII Other: 28.30-71 a Of zinc 523.12  28.30-79 b Other 523.12  B Oxychlorides and hydroxychlorides : 28.30-80 I Of copper ; of lead 523.12  28.30-90 II Other 523.12  156 Official Journal of the European Communities 31 . 12 . 8 28 . 30 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 28.30 (cont'd) C Other: 1 Bromides and oxybromides: 28.30-93 a Sodium bromide; potassium bromide 523.12  28.30-95 b Other 523.12  28.30-98 II Iodides and oxyiodides 523.12  28.31 Hypochlorites ; commercial calcium hypochlorite ; chlor ­ ites ; hypobromites : 28.31-31 A Sodium hypochlorite and potassium hypochlorite . . . 523.13  28.31-40 B Chlorites 523.13  C Other: 28.31-61 I Commercial calcium hypochlorite 523.13  28.31-99 II Other 523.13  28.32 Chlorates and Perchlorates ; bromates and perbromates ; iodates and periodates : A Chlorates : I Of ammonium ; of sodium ; of potassium : 28.32-14 a Of sodium 523.14  28.32-18 b Of ammonium; ofpotassium 523.14  28.32-20 II Of barium 523.14  28.32-30 III Other 523.14  B Perchlorates : 28.32-40 I Of ammonium 523.14  28.32-50 II Of sodium 523.14  28.32-60 III Of potassium 523.14  28.32-70 IV Other 523.14  28.32-90 C Other 523.14  28.35 Sulphides ; polysulphides : A Sulphides : 28.35-10 I Of potassium ; of barium ; of tin ; of mercury 523.15  28.35-20 II Of calcium ; of antimony ; of iron 523.15  III Other: 28.35-41 a Of sodium 523.15  28.35-43 b Of zinc 523.15  28.35-45 c Of cadmium 523.15  28.35-47 d Other 523.15  31 . 12 . 81 Official Journal of the European Communities 57 28 . 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.35 (cont'd) B Polysulphides: 28.35-51 I Of potassium ; of calcium ; of barium ; of iron ; of tin 523.15  28.35-59 II Other 523.15  28.36-00 28.36 Dithionites, including those stabilised with organic sub ­ stances ; sulphoxylates 523.16  28.37 Sulphites and thiosulphates : 28.37-10 A Sulphites 523.17  28.37-30 B Thiosulphates 523.17  28.38 Sulphates (including alums) and persulphates : A Sulphates (excluding alums): 28.38-10 I Of sodium ; of cadmium 523.18  II Of potassium ; of copper: 28.38-25 a Ofpotassium 523.19  28.38-27 b Of copper 523.19  III Of barium ; of zinc: 28.38-41 a Of barium 523.19  28.38-43 b Of zinc 523.19  IV Of magnesium ; of aluminium ; of chromium: 28.38-45 a Of magnesium 523.19  28.38-47 b Of aluminium 523.19  28.38-49 c Of chromium 523.19  28.38-50 V Of cobalt ; of titanium 523.19 VI Of iron ; of nickel : 28.38-61 a Of iron 523.19  28.38-65 b Of nickel 523.19  28.38-71 VII Of mercury ; of lead 523.19  28.38-75 VIII Other 523.19  B Alums: 28.38-81 I Aluminium ammonium bis(sulphate) 523.19 _ 28.38-82 II Aluminium potassium bis(sulphate) 523.19  28.38-83 III Chromium potassium bis(sulphate) 523.19  28.38-89 IV Other 523.19  28.38-90 c Peroxosulphates (persulphates) 523.19  28.39 Nitrites and nitrates : 28.39-10 A Nitrites 523.21  158 Official Journal of the European Communities 31 . 12 . 81 28 . 39 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.39 (cont'd) B Nitrates : 28.39-29 I Of sodium 523.21  28.39-30 II Of potassium 523.21  28.39-50 III Of barium ; of beryllium ; of cadmium ; of cobalt ; of nickel 523.21  28.39-60 IV Of copper ; of mercury 523.21  28.39-70 V Of lead 523.21  28.39-90 VI Other 523.21  28.40 Phosphites, hypophosphites and phosphates : 28.40-10 A Phosphonates (phosphites) and phosphinates (hypo ­ phosphites) 523.22  B Phosphates (including polyphosphates): I Of ammonium : 28.40-21 a Polyphosphates 523.22  28.40-29 b Other 523.22  II Other : 28.40-30 a Polyphosphates 523.22  b Other phosphates : 1 Of calcium : 28.40-62 aa Calcium hydrogenorthophosphate ("dicalcium phosphate ") 523.22  28.40-65 bb Other 523.22  2 Of sodium : 28.40-71 aa Trisodium orthophosphate (tribasic sodium phosphate) 523.22  28.40-79 bb Other 523.22 __ 28.40-81 3 Ofpotassium 523.22  28.40-85 4 Other 523.22  28.42 Carbonates and percarbonates ; commercial ammonium carbonate containing ammonium carbamate : A Carbonates : 28.42-20 I Of ammonium (including commercial ammonium carbonate containing ammonium carbanate) 523.24  II Of sodium : 28.42-31 a Sodium carbonate (neutral) 523.23  28.42-35 b Other 523.24  28.42-40 III Of calcium 523.24  28.42-50 IV Of magnesium ; of copper 523.24  31 . 12 . 81 Official Journal of the European Communities 159 28 . 42 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.42 A (cont'd) V Of beryllium ; of cobalt ; of bismuth: 28.42-61 a Of beryllium; of cobalt 523.24 28.42-65 b Of bismuth 523.24 28.42-68 VI Of lithium 523.24 VII Other: 28.42-71 a Ofpotassium 523.24  28.42-72 b Of barium 523.24  28.42-74 c Of lead 523.24  28.42-81 d Of strontium 523.24  28.42-89 e Other 523.24  28.42-90 B Peroxocarbonates (percarbonates) 523.24  28.43 Cyanides and complex cyanides : A Cyanides: I Of sodium ; of potassium ; of calcium : 28.43-21 a Of sodium 523.25  28.43-25 b Ofpotassium; of calcium 523.25  28.43-30 II Of cadmium 523.25  28.43-40 III Other 523.25  B Complex cyanides : 28.43-91 I Hexacyanoferrates (ferrocyanides and ferricyanides) . 523.25  28.43-99 II Other 523.25  28.44 Fulminates, cyanates and thiocyanates : 28.44-10 A Fulminates 523.26  28.44-30 B Cyanates 523.26  28.44-50 C Thiocyanates 523.26  28.45 Silicates ; commercial sodium and potassium silicates : 28.45-10 A Of zirconium 523.27  B Other: I Of sodium: 28.45-81 a Metasilicate 523.27  28.45-89 b Other 523.27  28.45-93 II Ofpotassium 523.27  28.45-95 III Of lead 523.27  28.45-99 IV Other 523.27  160 Official Journal of the European Communities 31 . 12 . 81 28 . 46 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 28.46 Borates and perborates : A Borates : I Of sodium, anhydrous: 28.46-11 a For the manufacture of sodium peroxoborate . . . 523.28  28.46-13 b Other 523.28  II Other: 28.46-15 a Of sodium, hydrated 523.28  28.46-19 b Other 523.28  28.46-90 B Peroxoborates (perborates) 523.28  28.47 Salts of metallic acids (for example, chromÃ ¢tes, perman ­ ganates, stannates): 28.47-10 A Aluminates 523.31  B Chromates , dichromates and perchromates : I Chromates : 28.47-31 a Of lead; of zinc 523.31  28.47-39 b Other 523.31  II Other: 28.47-41 a Sodium dichromate 523.31  28.47-48 b Other 523.31  28.47-60 C Manganites, manganates and permanganates 523.31  28.47-70 D Antimonates and molybdates 523.31  28.47-80 E Zincates and vanadates 523.31  28.47-90 F 523.31  28.48 Other salts and peroxysalts of inorganic acids, but not including azides : 28.48-10 A Salts , double salts or complex salts of selenium or tellurium acids 523.29  B Other: 28.48-20 I Arsenates 523.29  28.48-63 II Double or complex phosphates 523.29  28.48-65 III Double or complex carbonates 523.29  28.48-71 IV Double or complex silicates 523.29  V Other: 28.48-81 a Ammonium zinc trichloride (ammonium zinc chlo ­ ride) 523.29  28.48-99 b Other 523.29  Other . 31 . 12 . 81 Official Journal of the European Communities 161 28 . 49 DescriptionN1MEXEcode CCT reference Statistical subdivision Description S ITC code Supplementary unit VI . MISCELLANEOUS 28.49 Colloidal precious metals ; amalgams of precious metals ; salts and other compounds, inorganic or organic, of pre ­ cious metals, including albuminates, proteinates, tannates and similar compounds, whether or not chemically defined : A Colloidal precious metals : 28.49-10 I Silver 523.32  28.49-19 II Other 523.32  28.49-30 B Amalgams of precious metals 523.32  C Salts and other compounds, inorganic or organic, of precious metals : I Of silver: 28.49-52 a Silver nitrate 523.32  28.49-54 b Other 523.32  28.49-59 II Of other precious metals 523.32 g 28.50 Fissile chemical elements and isotopes ; other radio-active chemical elements and radio-active isotopes ; compounds, inorganic or organic, of such elements or isotopes, whether or not chemically defined ; alloys, dispersions and cermets, containing any of these elements, isotopes or compounds : A Fissile chemical elements and isotopes ; compounds, alloys , dispersions and cermets, containing such ele ­ ments or isotopes, including spent or irradiated nu ­ clear reactor fuel elements (cartridges ) (EURATOM): 28.50-10 I Spent or irradiated nuclear reactor fuel elements (cartridges) 524.10 g fissile isotopes II Other: 28.50-21 a Natural uranium , and compounds, alloys, disper ­ sions and cermets thereof 524.10 kg U b Other: 1 Uranium, and compounds, alloys , dispersions and cermets thereof, with a U 235 or U 233 content by weight of: 28.50-41 aa Less than 20% 524.10 g fissile isotopes 28.50-49 bb 20% or more 524.10 g fissile isotopes 2 Other: 28.50-51 aa Mixtures of uranium and plutonium 524.10 g fissile isotopes 28.50-59 bb Other 524.10 g fissile isotopes 28.50-80 B Other 524.10 GBq 162 Official Journal of the European Communities 31 . 12 . 81 28 . 51 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 28.51 Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50 : 28.51-10 A Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these products (EURATOM) 524.91  28.51-90 B Other 524.91  28.52 Compounds, inorganic or organic, of thorium, of uranium depleted in U 235, of rare earth metals, of yttrium or of scandium, whether or not mixed together : A Of thorium or of uranium depleted in U 235 , whether or not mixed together (EURATOM): 28.52-11 I Of uranium depleted in U 235 524.92 kg U 28.52-19 II Other 524.92  B Other: 28.52-81 I Of cerium 524.92  28.52-89 II Other 524.92  28.54 Hydrogen peroxide (including solid hydrogen peroxide): 28.54-10 A Solid 523.91  28.54-90 B Other 523.91  28.55 Phosphides, whether or not chemically defined : 28.55-30 A Of iron (ferro-phosphorus), containing 15% or more by weight of phosphorus 523.92  B Other: 28.55-91 I Of copper 523.92  28.55-98 II Other 523.92  28.56 Carbides, whether or not chemically defined : 28.56-10 A Of silicon 523.94  28.56-30 B Of boron 523.94  28.56-50 C Of calcium 523.93  D Of aluminium ; of chromium ; of molybdenum ; of tungsten ; of vanadium ; of tantalum ; of titanium : 28.56-71 I Of tungsten 523.94  28.56-73 II Other 523.94  28.56-90 E Other 523.94  31 . 12 . 81 Official Journal of the European Communities 163 28 . 57 NIMEXE code t CT reference Statistical subdivision Description SITC code Supplementary unit 28.57 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined : 28.57-10 A Hydrides 523.95  28.57-20 B Nitrides 523.95  28.57-30 C Azides 523.95  28.57-40 D Silicides 523.95  28.57-50 E 28.58 Borides Other inorganic compounds (including distilled and con ­ ductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals : 523.95 28.58-10 A Distilled and conductivity water and water of similar purity 523.99  28.58-20 B Liquid air (whether or not rare gases have been removed); compressed air 523.99  28.58-80 C Other 523.99  164 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires , the headings of this Chapter are to be taken to apply only to : (a) Separate chemically defined organic compounds, whether or not containing impurities ; (b) Mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) The products of headings Nos 29.38 to 29.42 inclusive, or the sugar ethers and sugar esters , and their salts , of heading No 29.43 , or the products of heading No 29.44, whether or not chemically defined ; (d) Products mentioned in (a), (b) or (c) above dissolved in water ; (e) Products mentioned in (a), (b) or (c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for some types of use rather than for general use ; (f) The products mentioned in (a), (b), (c), (d) or (e) above with an added stabiliser necessary for their preservation or transport ; (g) The products mentioned in (a), (b), (c), (d), (e) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons , provided that the additions do not render the product particularly suitable for some types of use rather than for general use ; (h) The following products, diluted to standard strengths , for the production of azo dyes: diazonium salts , couplers used for these salts and diazotisable amines and their salts . 2 . This Chapter does not cover: (a) Goods falling within heading No 15.04 or glycerol (heading No 15.11 ); (b) Ethyl alcohol (heading No 22.08 or 22.09); (c) Methane and propane (heading No 27.11 ); (d) The compounds of carbon mentioned in Note 2 of Chapter 28 ; (e) Urea (heading No 31.02 or 31.05 as the case may be); (f) Colouring matter of vegetable or animal origin (heading No 32.04); synthetic organic dyestuffs (including pigment dyestuffs), synthetic organic products of a kind used as luminophores and products of the kind known as optical bleaching agents substantive to the fibre and natural indigo (heading No 32.05) and dyes or other colouring matter put up in forms or packings of a kind sold by retail (heading No 32.09); (g) Enzymes (heading No 35.07); (h) Metaldehyde, hexamethylenetetramine and similar substances put up in forms (for example, tablets , sticks , or similar forms) for use as fuels , and liquid fuels of a kind used in mechanical lighters in containers of a capacity not exceeding 300 cm3 (heading No 36.08); (ij) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 38.17 ; ink removers put up in packings for sale by retail , of heading No 38.19 ; or (k) Optical elements , for example, of ethylenediamine tartrate (heading No 90.01 ). 31 . 12 . 81 Official Journal of the European Communities 165 3 . Goods which could be included in two or more of the headings of this Chapter are to be classified in the latest of those headings . 4 . Unless otherwise stipulated in the subheadings of headings Nos 29.03 to 29.05 , 29.07 to 29.10, 29.12 to 29.21 , inclusive, and 29.22 and 29.23, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives is to be taken to include a reference to any combinations of these derivatives (for example, sulphohalogenated, nitrohalogenated , nitrosulphonated and nitrosulphohalogenated derivatives). Nitro and nitroso groups are not to be taken as nitrogen-functions for the purpose of heading No 29.30 . 5 . (a) The esters of acid-function organic compounds falling within sub-Chapters I to VII with organic compounds of these sub-Chapters are to be classified with that compound which is classified in the heading placed last in the sub-Chapters . (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-Chapters I to VII are to be classified with the corresponding acid-function compounds . (c) The salts of the esters referred to in paragraph (a) or (b) above with inorganic bases are to be classified with the corresponding esters . (d) The salts of other acid- or phenol-function organic compounds falling within sub-Chapters I to VII with inorganic bases are to be classified with the corresponding acid- or phenol-function organic compounds . (e) Halides of carboxylic acids are to be classified with the corresponding acids . 6 . The compounds of headings Nos 29.31 to 29.34 are organic compounds the molecules of which contain , in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms . Heading No 29.31 (organo-sulphur compounds) and heading No 29.34 (other organo-inorganic compounds) are to be taken not to include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur and of halogens which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7 . Heading No 29.35 (heterocyclic compounds) is to be taken not to include internal ethers , internal hemiacetals, methylene ethers of orthodihydric phenols, epoxides with three or four member rings , cyclic acetals , cyclic polymers of aldehydes , of thioaldehydes or of aldimines, anhydrides of polybasic acids , cyclic esters of polyhydric alcohols with polybasic acids , cyclic ureides and cyclic thioureides , imides of polybasic acids , hexamethylenetetramine and trimethylenetrinitramine . Additional Note Within any one heading, derivatives of a chemical compound (or a group of chemical compounds) falling within a subheading are to be classified, unless otherwise stipulated, within that subheading, provided that, in the same series of subheadings, there exists no final subheading "other" (with no additional text). If such a subheading exists , the derivatives in question shall be classified under that final subheading "other ". 166 Official Journal of the European Communities 31 . 12 . 81 29 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.01 Hydrocarbons : A Acyclic : 29.01-11 I For use as power or heating fuels 511.19  II For other purposes: 29.01-14 a Saturated 511.19  b Unsaturated: 29.01-22 1 Ethylene 511.11  29.01-24 2 Propene (propylene) 511.12  29.01-25 3 Butenes (butylenes), butadienes and methylbuta ­ dienes 511.13  29.01-29 4 Other 511.19  B Cyclanes and cyclenes : 29.01-31 I Azulene and its alkyl derivatives 511.29  II Other: 29.01-33 a For use as power or heating fuels 511.29  b For other purposes : 29.01-36 1 Cyclohexane 511.21  29.01-39 2 Other 511.29  C Cycloterpenes: 29.01-51 I Pinenes, camphene and dipentene 511.29  29.01-59 II Other 511.29 - D Aromatic: I Benzene, toluene and xylenes: 29.01-61 a For use as power or heating fuels 511.29  b For other purposes: 29.01-63 1 Benzene 511.22  29.01-64 2 Toluene 511.23  3 Xylenes : 29.01-65 aa o-Xylene 511.24  29.01-66 bb m-Xylene 511.24  29.01-67 cc p-Xylene 511.24 29.01-68 dd Mixed isomers 511.24  29.01-71 Ã Styrene 511.25  29.01-73 111 Ethylbenzene 511.26  29.01-75 IV Cumene (isopropylbenzene) 511.29  31 . 12 . 81 Official Journal of the European Communities 67 29 . 01 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 29.01 D (cont'd) V Naphthalene and anthracene: 29.01-77 a Naphthalene 511.29  29.01-79 b Anthracene 511.29  29.01-81 VI Biphenyl and terphenyls 511.29  29.01-99 VII Other 511.29  29.02 Halogenated derivatives of hydrocarbons : A Halogenated derivatives of acyclic hydrocarbons: 29.02-10 I Fluorides 511.39  II Chlorides : a Saturated: 29.02-21 1 Chloromethane and chloroethane 511.39  2 Other: 29.02-23 aa Dichloromethane (methylene dichloride) .... 511.39  29.02-24 bb Chloroform (trichloromethane) 511.39  29.02-25 cc Carbon tetrachloride 511.39  29.02-26 dd 1 , 2-Dichloroethane (ethylene dichloride) .... 511.39  29.02-29 ee Other 511.39  b Unsaturated : 29.02-31 1 Chloroethylene (vinyl chloride) 511.31  29.02-33 2 Trichloroethylene 511.32  29.02-35 3 Tetrachloroethylene (perchlorethylene) 511.33  29.02-36 4 3-Chloropropene (allyl chloride) and 3-chloro-2 ­ methylpropene (methallyl chloride) 511.39  29.02-38 5 Other 511.39  29.02-40 III Bromides 511.39  29.02-60 IV Iodides 511.39  29.02-70 V Mixed derivatives 511.39  B Halogenated derivatives of cyclanes , cyclenes and cyc ­ loterpenes : 29.02-81 I Hexachlorocyclohexanes 511.39  29.02-89 II Other 511.39  C Halogenated derivatives of aromatic hydrocarbons: 29.02-91 I Chlorobenzene 511.39  29.02-93 II p-Dichlorobenzene 511.39  29.02-95 III Trichlorodi (chlorophenyl) ethane (DDT) 511.39  29.02-98 IV Other 511.39  68 Official Journal of the European Communities 31 . 12 . 81 29 . 03 DescriptionNIMEXEcode CCT reference Statistical subdivision Description S ITC' code Supplementary unit 29.03 Sulphonated, nitrated or nitrosated derivatives of hydro ­ carbons : 29.03-10 A Sulphonated derivatives 511.40  B Nitrated and nitrosated derivatives : 29.03-31 I Trinitrotoluenes and dinitronaphthalenes 511.40  29.03-39 II Other 511.40  C Mixed derivatives : 29.03-51 I Sulphohalogenated derivatives 511.40  29.03-59 II Other 511.40  II . ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : A Saturated monohydric alcohols : 29.04-11 I Methanol (methyl alcohol) 512.11  29.04-12 II Propan- 1 -ol (propyl alcohol) and propan-2-ol (iso ­ propyl alcohol) 512.12  III Butanol and isomers thereof: 29.04-14 a 2-Methylpropan-2-ol (/err-butyl alcohol) 512.13  b Other: 29.04-16 1 Butan-l-ol (normal butyl alcohol) 512.13  29.04-18 2 Other 512.13  29.04-21 IV Pentanol (amyl alcohol) and isomers thereof 512.19  V Other: a Octyl alcohols: 29.04-22 1 2-Ethylhexan-l-ol 512.14  29.04-24 2 Other 512.14  29.04-25 b Dodecyl, stearyl and cetyl alcohols 512.19  29.04-27 c Other 512.19  B Unsaturated monohydric alcohols : 29.04-31 I Allyl alcohol 512.19 i II Other: 29.04-35 a Geraniol, citronellol, linaloi, rhodinol and nerol . . 512.19  29.04-39 b Other 512.19 ;  C Polyhydric alcohols : ' I Diols , triols and tetraols : , 29.04-61 a Ethylene glycol 512.15  29.04-62 ! b Propylene glycol 512.19  29.04-64 c 2-Methylpentane-2,4-diol (hexylene glycol) 512.19  31 . 12 . 81 Official Journal of the European Communities 169 29 . 04 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 29.04 C I (cont'd) 29.04-65 d Other diols 512.19  29.04-66 e Pentaerythritol 512.19  29.04-67 f Triols and other tetraols 512.19  29.04-71 II D- Mannitol (mannitol) 512.19  III D-Glucitol (sorbitol): a In aqueous solution : 29.04-73 1 Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 512.19  29.04-75 2 Other 512.19  b Other: 29.04-77 1 Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 512.19  29.04-79 2 Other 512.19  29.04-80 IV Other polyhydric alcohols 512.19  29.04-90 V Halogenated, sulphonated, nitrated or nitrosated derivatives of polyhydric alcohols 512.19  29.05 Cyclic alcohols and their halogenated , sulphonated, nitrated or nitrosated derivatives : A Cyclanic, cyclenic and cycloterpenic : 29.05-11 I Cyclohexanol , methylcyclohexanols and dimethyl ­ cyclohexanols 512.20  29.05-13 II Menthol 512.20  III Sterols and inositols : 29.05-15 a Sterols 512.20  29.05-16 b Inositols 512.20  29.05-19 IV Other 512.20  B Aromatic: 29.05-31 I Cinnamyl alcohol 512.20  II Other: 29.05-51 a Benzyl alcohol 512.20  29.05-55 b 2-Phenylethanol (phenylethyl alcohol) 512.20  29.05-59 c Other 512.20  III . PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.06 Phenols and phenol-alcohols : A Monophenols : 29.06-11 I Phenol and its salts 512.34  70 Official Journal of the European Communities 31 . 12 . 81 29 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.06 A (cont'd) II Cresols , xylenols , and their salts : 29.06-12 a Cresols and their salts 512.35  29.06-14 b Xylenols and their salts 512.36  29.06-15 III Naphthols and their salts 512.36  IV Other: 29.06-17 a Octylphenol, nonylphenol and their salts 512.36  29.06-18 b Other 512.36  B Polyphenols : 29.06-31 I Resorcinol and its salts 512.36  29.06-33 II Hydroquinone (quinol) 512.36  29.06-35 III Dihydroxynaphthalenes and their salts 512.36  29.06-37 IV 4,4'-Isopropylidenediphenol (2,2-bis(4-hydroxy ­ phenyl)propane, bisphenol A) 512.36  29.06-38 v Other 512.36  29.06-50 c Phenol-alcohols 512.36 29.07 Halogenated, sulphonated, nitrated or nitrosated deriva ­ tives of phenols or phenol-alcohols : 29.07-10 A Halogenated derivatives 512.37  29.07-30 B Sulphonated derivatives 512.37  C Nitrated and nitrosated derivatives : 29.07-51 I Picric acid (2,4,6-trinitrophenol); lead styphnate (lead trinitroresorcinoxide); trinitroxylenols and their salts 512.37  29.07-55 II Dinitrocresols ; trinitro-m-cresol 512.37 III Other: 29.07-61 a Dinoseb (ISO) 512.37  29.07-69 b Other 512.37 29.07-70 D Mixed derivatives 512.37 31 . 12 . 81 Official Journal of the European Communities 171 29 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit IV . ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, EPOXIDES WITH A THREE OR FOUR MEMBER RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.08 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phen ­ ols, alcohol peroxides and ether peroxides, and their halo ­ genated, sulphonated, nitrated or nitrosated derivatives : A Ethers : I Acyclic: 29.08-11 a Diethyl ether and dichlorodiethyl ethers 516.11  29.08-12 b Other 516.11  29.08-14 II III Cyclanic, cyclenic and cycloterpenic Aromatic: 516.11  29.08-15 a 4- /erf-Butyl-3-methoxy-2,6-dinitrotoluene 516.11  29.08-16 b Diphenyl ether 516.11  29.08-18 c B I Other Ether-alcohols : Acyclic: 516.11 29.08-32 a b 2,2 ' - Oxydiethanol (diethylene glycol) Monoethers of ethylene glycol and 2,2'-oxydi ­ ethanol (diethylene glycol): 516.11 29.08-33 1 2-Methoxyethanol (ethylene glycol monomethyl ether) and 2-(2-methoxyethoxy)ethanol (diethy ­ lene glycol monomethyl ether) 516.11 _ 29.08-35 2 2-Butoxyethanol (ethylene glycol monobutyl ether) and 2-(2-butoxyethoxy)ethanol (diethylene glycol monobutyl ether) 516.11 29.08-37 3 Other 516.11 _ 29.08-39 c Other 516.11 29.08-40 II Cyclic 516.11 C Ether-phenols and ether-alcohol-phenols : 29.08-51 I Guaiacol ; potassium guaiacolsulphonates 516.11  29.08-59 II Other 516.1 1 29.08-70 D Alcohol peroxides and ether peroxides 516.11 29.09 Epoxides, epoxyalcohols, epoxyphenols and epoxy-ethers, with a three or four member ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives : 29.09-01 A l-Chloro-2,3-epoxypropane (epichlorhydrin) 516.19  72 Official Journal of the European Communities 31 . 12 . 81 29 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.09 (cont'd) B Other: 29.09-10 I Oxirane (ethylene oxide) 516.13  29.09-30 II Methyloxirane (propylene oxide) 516.14  29.09-80 III Other 516.19  29.10 AcetÃ ¡is and hemiacetals and single or complex oxygen ­ function acetals and hemiacetals, and their halogenated, sulphonated, nitrated or nitrosated derivatives : 29.10-10 A 2-(2-Butoxyethoxy)ethyl 6-propylpiperonyl ether (pip ­ eronyl butoxide) 516.12  29.10-90 B Other 516.12  V. ALDEHYDE-FUNCTION COMPOUNDS 29.11 Aldehydes, aldehyde-alcohols, aldehyde-ethers, aldehyde ­ phenols and other single or complex oxygen-function alde ­ hydes ; cyclic polymers of aldehydes ; paraformaldehyde : A Acyclic aldehydes: 29.11-12 I Formaldehyde (methanal ) 516.21  29.11-13 II Acetaldehyde (ethanal) 516.21  29.11-17 III Butyraldehyde (butanal) 516.21  29.11-18 IV Other 516.21  29.11-30 B Cyclanic, cyclenic and cycloterpenic aldehydes 516.21  C Aromatic aldehydes : 29.11-51 I Cinnamaldehyde 516.21  II Other: 29.11-53 a Benzaldehyde 516.21  29.11-59 b Other 516.21  29.11-70 D Aldehyde-alcohols 516.21  E Aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes: I Vanillin (4-hydroxy-3-methoxybenzaldehyde) and 3-ethoxy-4-hydroxybenzaldehyde ("ethylvanillin"): 29.11-81 a Vanillin (4-hydroxy-3-methoxybenzaldehyde) .... 516.21  29.11-83 b 3-Ethoxy-4-hydroxybenzaldehyde ("ethylvanillin ") . 516.21  29.11-85 II Other 516.21  F Cyclic polymers of aldehydes: 29.11-91 I 1,3,5-Trioxane 516.21  29.11-93 II Other 516.21  31 . 12 . 81 Official Journal of the European Communities 173 29 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.11 (cont'd) 29.11-97 G Polyformaldehyde (paraformaldehyde) 516.21  29.12-00 29.12 Halogenated, sulphonated, nitrated or nitrosated deriva ­ tives of products falling within heading No 29.11 516.22  VI . KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 29.13 Ketones, ketone-alcohols, ketone-phenols, ketone ­ aldehydes, quinones, quinone-alcohols, quinone-phenols, quinone-aldehydes and other single or complex oxygen ­ function ketones and quinones, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A Acyclic ketones: I Monoketones: 29.13-11 a Acetone 516.23  29.13-12 b Butan-2-one (ethyl methyl ketone) 516.24  29.13-13 C 4-Methylpentan-2-one (methyl isobutyl ketone) . . . 516.29  29.13-16 d Other 516.29  29.13-18 II Polyketones 516.29  B Cyclanic, cyclenic and cycloterpenic ketones: I Bornan-2-one (camphor): 29.13-21 a Natural crude 516.29  29.13-23 b Other (natural refined and synthetic) 516.29  II Other: 29.13-25 a Cyclohexanone, methylcyclohexanones 516.29  29.13-26 b Ionones and methylionones 516.29  29.13-28 c Other 516.29 - C Aromatic ketones: 29.13-31 I Methyl naphthyl ketones (acetonaphthones) 516.29 - 29.13-33 II 4-Phenylbutenone (benzylidenacetone) 516.29 - 29.13-39 III Other 516.29  D Ketone-alcohols and ketone-aldehydes: I Acyclic, cyclanic, cyclenic and cycloterpenic: 29.13-42 a 4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 516.29  29.13-43 b Other 516.29  29.13-45 II Aromatic 516.29 __ 29.13-50 E Ketone-phenols and other single or complex oxygen ­ function ketones 516.29  74 Official Journal of the European Communities 31 . 2 . 8 29 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.13 (cont'd) F Quinones, quinone-alcohols, quinone-phenols, qui ­ none-aldehydes and other single or complex oxygen ­ function quinones: 29.13-61 Ã  Anthraquinone 516.29  29.13-69 U Other 516.29  G Halogenated, sulphonated , nitrated or nitrosated derivatives : 29.13-71 I 4'-teri-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone (muse ketone) 516.29  29.13-78 11 Other 516.29  VII . CARBOXYLIC ACIDS, AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PERACIDS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.14 Monocarboxylic acids and their anhydrides, halides, perox ­ ides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A Saturated acyclic monocarboxylic acids : I Formic acid and its salts and esters : 29.14-12 a Formic acid 513.79  29.14-13 b Salts offormic acid 513.79  29.14-14 c Esters of formic acid 513.79  II Acetic acid and its salts and esters : 29.14-17 a Acetic acid 513.71  b Salts of acetic acid: 29.14-23 1 Sodium acetate 513.71  29.14-25 2 Cobalt acetates 513.71  29.14-29 3 Other 513.71  c Esters of acetic acid: 1 Ethyl acetate, vinyl acetate, propyl acetate and isopropyl acetate : 29.14-31 aa Ethyl acetate 513.72  29.14-32 bb Vinyl acetate 513.72  29.14-33 cc Propyl acetate and isopropyl acetate 513.72  2 Methyl acetate, butyl acetate, isobutyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates : 29.14-35 aa Methyl acetate 513.72  29.14-37 bb Butyl acetate 513.72  29.14-38 cc Isobutyl acetate 513.72  29.14-39 dd Pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 513.72  31 . 12 . 81 Official Journal of the European Communities 175 29 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.14 A II c (cont'd) 29.14-41 3 4 p-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane- 1 ,2-diol Other: 513.72  29.14-43 aa 2-Ethoxyethyl acetate (ethylglycol acetate) . . . 513.72  29.14-45 bb Other 513.72  29.14-47 III Acetic anhydride 513.79  29.14-49 IV Acetyl halides 513.79  29.14-53 v Bromoacetic acids and their salts and esters 513.79  29.14-55 VI Propionic acid and its salts and esters 513.79  29.14-57 VII Butyric acid and isobutyric acid and their salts and esters 513.79 29.14-59 VIII IX Valeric acid and its isomers and their salts and esters Palmitic acid and its salts and esters : 513.79 - 29.14-61 a Palmitic acid 513.79  29.14-62 b X Salts and esters of palmitic acid Stearic acid and its salts and esters : 513.79  29.14-64 a b Stearic acid Salts and esters of stearic acid: 513.79  29.14-65 1 2 Zinc stearate and magnesium stearate Other: 513.79  29.14-66 aa Salts of stearic acid 513.79  29.14-67 XI bb Esters ofstearic acid Other: 513.79  29.14-68 a Mono-, di- and trichloroacetic acids and their salts and esters 513.79 29.14-69 B b Other Unsaturated acyclic monocarboxylic acids: 513.79 29.14-71 I II Methacrylic acid and its salts and esters Undecenoic acids and their salts and esters : 513.73  29.14-73 a Undecenoic acids 513.79  29.14-74 b III Salts and esters of undecenoic acids Oleic acid and its salts and esters : 513.79  29.14-76 a Oleic acid 513.79  29.14-77 b IV Salts and esters of oleic acid Other: 513.79  29.14-81 a Hexa-2,4-dienoic acid (sorbic acid) and acrylic acid 513.79 29.14-83 b Other 513.79  176 Official Journal of the European Communities 31 . 12 . 81 29 . 14 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 29.14 (cont'd) 29.14-86 C Cyclanic, cyclenic and cycloterpenic monocarboxylic acids 513.79  D Aromatic monocarboxylic acids: 29.14-91 I Benzoic acid and its salts and esters 513.79  29.14-93 II Benzoyl chloride 513.79  29.14-95 III Phenylacetic acid and its salts and esters 513.79  IV Other: 29.14-96 a Dibenzoyl peroxide (benzoyl peroxide) 513.79  29.14-98 b Other 513.79  29.15 Polycarboxylic acids and their anhydrides, halides, perox ­ ides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A Acyclic polycarboxylic acids : 29.15-11 I Oxalic acid and its salts and esters 513.89  II Malonic acid and adipic acid and their salts and esters : 29.15-12 a Malonic acid and its salts and esters 513.89 29.15-14 b Adipic acid and its salts 513.89 29.15-16 c Esters of adipic acid 513.89  29.15-17 III Maleic anhydride 513.81  IV Azelaic acid and sebacic acid and their salts and esters : 29.15-21 a Azelaic acid and sebacic acid 513.89  29.15-23 b Salts and esters of azelaic acid and sebacic acid . 513.89  29.15-27 V Other 513.89  29.15-30 B Cyclanic, cyclenic and cycloterpenic polycarboxylic acids 513.89  C Aromatic polycarboxylic acids : 29.15-40 I Phthalic anhydride 513.82  II Terephthalic acid and its salts and esters : 29.15-51 : I ! a Terephthalic acid and its salts 513.89  29.15-59 I b Esters of terephthalic acid 513.84  i III Other: 29.15-61 a Dibutyl phthalates (ortho) 513.89  29.15-63 : b Dioctyl phthalates 513.83  29.15-65 c Diisooctyl, diisononyl and diisodecyl phthalates . . 513.89  29.15-71 j d Other esters ofphthalic acids 513.89  29.15-75 e Other 513.89  31 . 12 . 81 Official Journal of the European Communities 77 29 . 16 NIMEXE code CCT reference Statistica) subdivision Description SITC code Supplementary unit 29.16 Carboxylic acids with alcohol, phenol, aldehyde or ketone function and other single or complex oxygenfunction car ­ boxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A Carboxylic acids with alcohol function : 29.16-11 I Lactic acid and its salts and esters 513.90  29.16-13 II Malic acid and its salts and esters 513.90  III Tartaric acid and its salts and esters : 29.16-16 a Tartaric acid 513.90  29.16-18 b Other 513.90  IV Citric acid and its salts and esters : 29.16-21 a Citric acid 513.90  29.16-29 b Other 513.90  29.16-31 V Gluconic acid and its salts and esters 513.90  29.16-33 VI Mandelic acid (phenylglycollic acid) and its salts and esters 513.90  29.16-36 VII Cholic acid and 3a,12a-dihydroxy-5Ã -cholan-24-oic acid (deoxycholic acid) and their salts and esters . . 513.90  VIII Other : 29.16-41 a Acyclic 513.90  29.16-45 b Cyclic 513.90  B Carboxylic acids with phenol function : I Salicylic acid and O-acetylsalicylic acid and their salts and esters : 29.16-51 a Salicylic acid 513.90  29.16-53 b Salts of salicylic acid 513.90  c Esters of salicylic acid : 29.16-55 1 Methyl salicylate and phenyl salicylate (salol) . 513.90  29.16-57 2 Other 513.90  29.16-59 d O-Acetylsalicylic acid and its salts and esters . . . 513.90  29.16-61 II Sulphosalicylic acids and their salts and esters .... 513.90  29.16-63 III 4-Hydroxybenzoic acid and its salts and esters . . . 513.90  IV Gallic acid (3,4,5-trihydroxybenzoic acid) and its salts and esters : 29.16-65 a Gallic acid (3,4,5-trihydroxybenzoic acid) 513.90  29.16-67 b Salts and esters of gallic acid (3,4,5-trihydroxy ­ benzoic acid) 513.90  29.16-71 V Hydroxynaphthoic acids and their salts and esters . 513.90  29.16-75 VI Other 513.90  178 Official Journal of the European Communities 31 . 12 . 81 29 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.16 (cont'd) C Carboxylic acids with aldehyde or ketone function : 29.16-81 I Dehydrocholic acid (INN) and its salts 513.90  29.16-85 II Ethyl acetoacetate and its salts 513.90  29.16-89 III Other 513.90 - 29.16-90 D Other single or complex oxygen-function carboxylic acids 513.90 VIII . INORGANIC ESTERS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 29.19 Phosphoric esters and their salts, including lactophos ­ phates, and their halogenated, sulphonated, nitrated or nitrosated derivatives : 29.19-10 A ffiyo-Inositol hexakis(dihydrogen phosphate) (phytic acid) and its salts (phytates) and lactophosphates . . . 516.31 B Tributyl phosphates , triphenyl phosphate , tritolyl phosphates , trixylyl phosphates and tris(2-chloroethyl) phosphate: 29.19-31 I Tritolyl phosphates 516.31  29.19-39 II Tributyl phosphates , triphenyl phosphate, trixylyl phosphates and tris(2-chloroethyl) phosphate 516.31  C Other: 29.19-91 I Glycerophosphoric acids and glycerophosphates; o-methoxyphenyl phosphate (guaiacol phosphate) . . . 516.31  29.19-99 II Other 516.31  29.21 Other esters of mineral acids (excluding halides) and their salts, and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : 29.21-10 A Sulphuric esters and carbonic esters and their salts , and their halogenated , sulphonated , nitrated or nitro ­ sated derivatives 516.39  B Other products : 29.21-20 I Ethylene dinitrate (ethylene glycol dinitrate), D-man ­ nitol hexanitrate, glycerol trinitrate, pentaerythritol tetranitrate (penthrite) and oxydiethylene dinitrate (digol dinitrate) 516.39  29.21-90 II Other 516.39  31 . 12 . 81 Official Journal of the European Communities 79 29 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit IX . NITROGEN-FUNCTION COMPOUNDS 29.22 Amine-function compounds : A Acyclic monoamines: 29.22-11 I Methylamine, dimethylamine and trimethylamine, and their salts 514.50  29.22-13 II Diethylamine and its salts 514.50  III Other : 29.22-14 a Triethylamine and its salts 514.50  29.22-16 b Isopropylamine and its salts 514.50  29.22-18 c Other 514.50  B Acyclic polyamines : 29.22-21 I Hexamethylenediamine and its salts 514.50  II Other: 29.22-25 a Ethylenediamine (diaminoethane) and its salts . . . 514.50  29.22-29 b Other 514.50  c Cyclanic, cyclenic and cycloterpenic mono- and poly ­ amines: 29.22-31 I Cyclohexylamine, cyclohexyldimethylamine , and their salts 514.50  29.22-39 II Other 514.50  D Aromatic monoamines: I Aniline and its halogenated , sulphonated, nitrated and nitrosated derivatives, and their salts : 29.22-43 a Aniline and its salts 514.50  29.22-49 b Other 514.50  29.22-51 II iV-Methyl-jV,2,4,6-tetranitroaniline (tetryl) 514.50  III Toluidines and their halogenated, sulphonated, nitrated and nitrosated derivatives , and their salts : 29.22-52 a Toluidines and their salts 514.50  29.22-54 b Other 514.50  29.22-55 IV Xylidines and their halogenated, sulphonated , nitrated and nitrosated derivatives, and their salts . . 514.50  v Diphenylamine and its halogenated , sulphonated, nitrated and nitrosated derivatives , and their salts : 29.22-61 a Dipicrylamine (hexyl) 514.50  29.22-69 b Other 514.50  180 Official Journal of the European Communities 31 . 12 . 81 29 . 22 salts . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.22 D (cont'd) VI 1-Naphthylamine and 2-naphthylamine and their halogenated, sulphonated, nitrated and nitrosated derivatives, and their salts : 29.22-71 a 2-Naphthylamine and its salts 514.50  29.22-79 b Other 514.50  29.22-80 VII E Other Aromatic polyamines: 514.50  29.22-91 I Phenylenediamines and methylphenylenediamines (diaminotoluenes), and their halogenated, sulpho ­ nated, nitrated and nitrosated derivatives, and their 514.50 29.22-99 II 29.23 A Other Single or complex oxygen-function amino-compounds : Amino-alcohols and their ethers and esters : 514.50 29.23-11 I II 2-Aminoethanol (ethanolamine) and its salts Other: 514.60  29.23-14 a Diethanolamine and its salts 514.60  29.23-16 b 2,2',2" Nitrilotriethanol (triethanolamine) and its salts 514.60 29.23-17 c Arylethanolamines and their salts 514.60  29.23-19 B d Other Amino-naphthols and other amino-phenols ; amino ­ arylethers ; amino-arylesters : 514.60 29.23-31 I Anisidines, dimethoxybiphenylylenediamines (biani ­ sidines), phenetidines, and their salts 514.60  29.23-39 II Other 514.60  29.23-50 C D Amino-aldehydes ; amino-ketones ; amino-quinones . . Amino-acids: 514.60  29.23-71 I Lysine and its esters , and their salts 514.60  29.23-73 II Sarcosine and its salts 514.60  29.23-75 III Glutamic acid and its salts 514.60  29.23-77 IV V Glycine Other: 514.60  29.23-78 a 4-Aminobenzoic acid (p-aminobenzoic acid) and its salts and esters 514.60 29.23-79 b Other 514.60 29.23-90 E Amino-alcohol-phenols ; amino-acid-phenols ; other single or complex oxygen-function amino-compounds . 514.60 31 . 12 . 81 Official Journal of the European Communities 8 29 . 24 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.24 Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipins : 29.24-10 A Lecithins and other phosphoaminolipins 514.81  29.24-90 B Other 514.81  29.25 Carboxyamide-function compounds ; amide-function com ­ pounds of carbonic acid : A Acyclic amides: I Asparagine and its salts : 29.25-13 a Asparagine 514.70  29.25-15 b Asparagine salts 514.70  29.25-19 II Other 514.70  B Cyclic amides : I Ureines : 29.25-31 a 4-Ethoxyphenylurea (dulcin) 514.70  29.25-39 b Other 514.70  II Ureides : 29.25-41 a PhÃ ©nobarbital (INN) and its salts 514.70  29.25-45 b Barbital ( INN) and its salts 514.70  29.25-49 c Other 514.70 - III Other cyclic amides : 29.25-51 a Lidocaine (INN) 514.70  b Other: 29.25-53 / Paracetamol (INN) 514.70  29.25-99 2 Other 514.70  29.26 Carboxyimide-function compounds (including orthoben ­ zoicsulphimide and its salts) and imine-function com ­ pounds (including hexamethylenetetramine and trimethyle ­ netrinitramine): A Imides : 29.26-11 I l,2-Benzisothiazol-3-one 1 , 1 -dioxide (o-benzoicsul ­ phimide, saccharin) and its salts 514.82  29.26-19 II Other 514.82  B Imines: 29.26-31 I Aldimines 514.82  II Other imines: 29.26-35 a Methenamine (INN) (hexamethylenetetramine) . . 514.82  29.26-37 b Hexahydro- 1 ,3,5-trinitro- 1 ,3,5-triazine (hexogen , trimethylenetrinitramine) 514.82  c Other: 29.26-38 1 Guanidine and its salts 514.82  182 Official Journal of the European Communities 31 . 12 . 81 29 . 26 NIMEXE code CCT reference Statistical subdivision Description SITO code Supplementary unit 29.26 B II c (cont'd) 29.26-39 29.27 2 Other Nitrile-function compounds : 514.82 29.27-10 A Acrylonitrile 514.83  29.27-50 B 2-Hydroxy-2-methylpropiononitrile (acetone cyanohy ­ drin) 514.84  29.27-90 C Other 514.84  29.28-00 29.28 Diazo, azo- and azoxy-compounds 514.85  29.29-00 29.29 Organic derivatives of hydrazine or of hydroxylamine . . . 514.86  29.30-00 29.30 29.31 Compounds with other nitrogen-functions X. ORGANO-INORGANIC COMPOUNDS AND HETEROCYCLIC COMPOUNDS Organo-sulphur compounds : 514.89 29.31-10 A B Xanthates Other: 515.40 29.31-30 I Thiocarbamates and dithiocarbamates 515.40  29.31-50 II Thiuram sulphides 515.40  29.31-80 III Other 515.40  29.33-00 29.33 29.34 Organo-mercury compounds Other organo-inorganic compounds : 515.51  29.34-01 A Organo-arsenic compounds 515.59  29.34-10 B Tetraethyl-lead 515.59  29.34-90 C 29.35 Other Heterocyclic compounds ; nucleic acids : 515.59  29.35-01 A 2-Furaldehyde (furfuraldehyde, furfural , furfurol) and benzofuran (coumarone) 515.69  29.35-15 B Furfuryl alcohol and tetrahydrofurfuryl alcohol .... 515.69  29.35-17 C Thiophen 515.69 29.35-25 D Pyridine and its salts 515.69 29.35-27 E Indole and 3-methylindole (skatole) and their salts . . 515.69 29.35-31 F Esters of nicotinic acid (INN); nikethamide (INN) and its salts 515.69 31 . 12 . 81 Official Journal of the European Communities 183 29 . 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.35 (cont'd) 29.35-35 G H Quinoline and its salts Phenazone (INN) and aminophenazone (INN) (amido ­ pyrine), and their derivatives : 515.69 29.35-41 I II Propyphenazone (INN) Other: 515.69 29.35-47 a Phenazone (INN) and aminophenazone (INN) (amidopyrine), and their salts 515.69  29.35-49 b Other 515.69  29.35-51 IJ Nucleic acids and their salts 515.69  29.35-55 K L 3-Picoline Di(benzothiazol-2-yl) disulphide ; benzimidazole-2 ­ thiol (mercaptobenzimidazole); benzothiazole-2-thiol (mercaptobenzothiazole) and its salts : 515.69  29.35-61 I Benzimidazole-2-thiol (mercaptobenzimidazole) .... 515.69  29.35-63 II Di(benzothiazol-2-yl) disulphide 515.69 _ 29.35-67 III Benzothiazole-2-thiol (mercaptobenzothiazole) and its salts 515.69  29.35-71 M Santonin 515.69  29.35-76 N Coumarin , methylcoumarins and ethylcoumarins . . . 515.69  29.35-85 O Phenolphthalein 515.69 184 Official Journal of the European Communities 31 . 2 . 81 29 . 35 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.35 (cont 'd) P 6-Allyl-6,7-dihydro-5 H-dibenz/c,e]azepin (azapetine) and its salts ; Atrazine ( ISO); Chlordiazepoxide ( INN) and its salts ; Chlorprothixene (INN); Dextromethorphan (INN) and its salts ; Diazinon (ISO); Halogen derivatives of quinoline ; Imipramine hydrochloride (INNM); Iproniazid ( INN); Ketobemidone hydrochloride (INNM); Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); Phenindamine (INN) and its salts ; Phentolamine (INN); Phenylbutazone (INN); Propazine (ISO); Pyridostigmine bromide ( INN); Quinolinecarboxylic acid derivatives ; Simazine ( ISO); Thenalidine ( INN) and its tartrates and maleates ; Thiethylperazine (INN); Thioridazine (INN) and its salts ; Tolazoline hydrochloride ( INNM): / Halogen derivatives of quinoline; quinolinecarboxylic acid derivatives Other Other:Q Furazolidone (INN) Ethoxyquinolines; 5-nitro-2-furaldehyde semicarba ­ zone (nitrofurazone) Lactams 29.35-86 29.35-87 29.35-88 29.35-89 29.35-91 29.35-92 29.35-93 29.35-94 29.35-96 29.35-97 29.35-99 29.36-00 II I II III IV V VI VII VIII IX Melamine 515.69 515.69 515.69 515.69 515.61 515.69 515.69 515.69 515.69 515.69 515.69 515.71 Piperazine (diethylenediamine) and 2,5-dimethylpiper ­ azine (2, 5-dimethyldiethylenediamine) and their salts . Tetrahydrofuran Cocarboxylase (INN) Benzothiazole-2-thiol (mercaptobenzothiazole) deriva ­ tives (other than salts) Other Sulphonamides 31 . 12 . 81 Official Journal of the European Communities 185 29 . 37 NIMEXE code CCT reference Statistical subdivision Description sue code Supplementary unit 29.37-00 29.37 Sultones and sultams 515.72  XI . PROVITAMINS, VITAMINS AND HORMONES, NATURAL OR REPRODUCED BY SYNTHESIS 29.38 Provitamins and vitamins, natural or reproduced by syn ­ thesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the fore ­ going, whether or not in any solvent : 29.38-10 A Provitamins , unmixed, whether or not in aqueous solution 541.10  B Vitamins, unmixed, whether or not in aqueous solu ­ tion : 29.38-21 I Vitamins A 541.10 - II Vitamins B2 , B3 , BÃ ³ , B12 and H : 29.38-25 a Vitamin B12 541.10  29.38-31 b Vitamin B2 541.10  29.38-33 c Vitamin B3 541.10  29.38-35 d Vitamin Be and vitamin H 541.10  29.38-40 III Vitamin B9 541.10  29.38-50 IV Vitamin C 541.10  29.38-60 V Other vitamins 541.10  C Natural concentrates of vitamins: 29.38-71 1 Natural concentrates of vitamins A + D 541.10  29.38-79 « Other 541.10  29.38-80 D Intermixtures, whether or not in any solvent ; non ­ aqueous solutions of provitamins or vitamins 541.10  29.39 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones : 29.39-10 A Adrenaline 541.59 g 29.39-30 B Insulin 541.51 g C Pituitary (anterior) and similar hormones: 29.39-51 I Gonadotrophic hormones 541.52 g 29.39-59 II Other 541.52 g D Adrenal (cortex) hormones: 29.39-71 I Cortisone (INN) and hydrocortisone (INN), and their acetates ; prednisone ( INN) and prednisolone (INN) 541.53 g 186 Official Journal of the European Communities 31 . 12 . 81 29 . 39 Other . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 29.39 D (cont'd) II Other: 29.39-75 a Halogenated adrenal hormone derivatives 541.53 g 29.39-78 b Other 541.53 g 29.39-91 E 29.41 Other hormones and other steroids XII . GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 541.59 g 29.41-10 A Digitalis glycosides 541.61  29.41-30 B Glycyrrhizic acid and glycyrrhizates 541.61  29.41-50 C Rutin and its derivatives 541.61  29.41-90 D 29.42 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 541.61 29.42-11 A I Of the opium group: Thebaine and its salts 541 .40 g 29.42-19 II B Other Of cinchona: 541.40 g 29.42-21 I Quinine and quinine sulphate 541.40  29.42-29 II C Other Other alkaloids : 541.40 " 29.42-30 I II Caffeine and its salts Cocaine and its salts : 541.40  29.42-41 a Crude cocaine 541.40 g 29.42-49 b Other 541.40 g 29.42-51 III Emetine and its salts 541.40 - 29.42-55 IV Ephedrines and their salts 541.40  29.42-64 v Theobromine and its derivatives 541.40  29.42-70 VI VII Theophylline and aminophylline (INN), and their salts Other: 541.40  29.42-81 a Rye ergot alkaloids 541.40  29.42-89 b Other 541.40  31 . 12 . 81 Official Journal of the European Communities 187 29 . 43 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit XIII . OTHER ORGANIC COMPOUNDS 29.43 Sugars, chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters, and their salts, other than products of headings Nos 29.39, 29.41 and 29.42 : 29.43-50 A Rhamnose, raffinose and mannose 516.92  B Other: 29.43-91 I Fructose (laevulose) 516.92  29.43-98 II Other 516.92  29.44 Antibiotics : 29.44-10 A Penicillins 541.31  29.44-20 B Chloramphenicol (INN) 541.39  C Other antibiotics : I Streptomycins: 29.44-35 a Dihydrostreptomycin 541.32  29.44-39 b Other streptomycins 541.32  29.44-91 II Tetracyclines 541.33  29.44-99 III Other antibiotics 541.39  29.45-00 29.45 Other organic compounds 516.99  29.97-00 Goods of Chapter 29 carried by post 911.00  88 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . For the purposes of heading No 30.03 , "medicaments" means goods (other than foods or beverages such as dietetic , diabetic or fortified foods, tonic beverages , spa water) not falling within heading No 30.02 or 30.04 which are either: (a) Products comprising two or more constituents which have been mixed or compounded together for therapeutic or prophylactic uses ; or (b) Unmixed products suitable for such uses put up in measured doses or in forms or in packings of a kind sold by retail for therapeutic or prophylactic purposes . For the purposes of these provisions and of Note 3 (d) to this Chapter, the following are to be treated: (A) As unmixed products: ( 1 ) Unmixed products dissolved in water ; (2) All goods falling in Chapter 28 or 29 ; and (3 ) Simple vegetable extracts falling in heading No 13.03 , merely standardised or dissolved in any solvent ; (B) As products which have been mixed : ( 1 ) Colloidal solutions and suspensions (other than colloidal sulphur); (2) Vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3 ) Salts and concentrates obtained by evaporating natural mineral waters . 2 . The headings of this Chapter are to be taken not to apply to : (a) Aqueous distillates and aqueous solutions of essential oils , suitable for medicinal uses (heading No 33.06); (b) Dentifrices of all kinds , including those having therapeutic or prophylactic properties , which are to be considered as falling within heading No 33.06 ; or (c) Soap or other products of heading No 34.01 containing added medicaments . 3 . Heading No 30.05 is to be taken to apply, and to apply only, to : (a) Sterile surgical catgut and similar sterile suture materials ; (b) Sterile laminaria and sterile laminaria tents ; (c) Sterile absorbable surgical haemostatics ; (d) Opacifying preparations for X-ray examinations and diagnostic reagents (excluding those of heading No 30.02) designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more products which have been mixed or compounded together for such uses ; (e) Blood-grouping reagents ; (0 Dental cements and other dental fillings ; and (g) First-aid boxes and kits . 31 . 12 . 81 Official Journal of the European Communities 189 30 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 30.01 Organo-therapeutic glands or other organs, dried, whether or not powdered ; organo-therapeutic extracts of glands or other organs or of their secretions ; other animal substan ­ ces prepared for therapeutic or prophylactic uses, not elsewhere specified or included : A Glands or other organs, dried: 30.01-10 I Powdered 541.62  30.01-30 II B Not powdered Other: 541.62  30.01-40 I II Of human origin Other: 541.62  30.01-91 a Organo-therapeutic extracts of glands or other organs or of their secretions 541.62  30.01-98 30.02 A b Other Antisera ; microbial vaccines, toxins, microbial cultures (including ferments but excluding yeasts) and similar products : Antisera and vaccines : 541.62 30.02-11 / II Antisera Vaccines: 541.64  30.02-13 a b Antiaphthous Other: 541.64  30.02-17 1 For veterinary use 541.64  30.02-19 2 Other 541.64  30.02-40 B Microbial cultures 541.65  30.02-90 C 30.03 A Other Medicaments (including veterinary medicaments): Not put up in forms or in packings of a kind sold by retail : 541.65 30.03-11 I II a 1 Containing iodine or iodine compounds Other: Containing penicillin , streptomycin or their deriv ­ atives : Containing penicillin or its derivatives: 541.79 30.03-13 aa Containing a mixture of penicillin or deriva ­ tives thereof and streptomycin or derivatives thereof 541.71 30.03-15 bb Other 541.71 30.03-17 2 Other 541.71 _ 190 Official Journal of the European Communities 31 . 12 . 81 30 . 03 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 30.03 A II (cont'd) b Other: 30.03-21 1 Containing antibiotics or derivatives thereof. other than those falling in subheading A II a . . 541.71  2 Other: 30.03-23 aa Containing hormones or products with a hor ­ mone function 541.72  bb Other: 30.03-25 11 Containing alkaloids or derivatives thereof . 541.73  30.03-29 22 Other 541.79  B Put up in forms or in packings of a kind sold by retail : 30.03-31 I Containing iodine or iodine compounds 541.79  II Other: a Containing penicillin , streptomycin or their deriv ­ atives : 30.03-32 1 Containing a mixture of penicillin or derivatives thereof and streptomycin or derivatives thereof . . 541.71  2 Other: 30.03-34 aa Containing penicillin or derivatives thereof . . . 541.71 30.03-36 bb Containing streptomycin or derivatives thereof . 541.71 b Other: 30.03-41 1 Containing antibiotics or derivatives thereof other than those falling in subheading B II a . . 541.71  2 Other: 30.03-43 aa Containing hormones or products with a hor ­ mone function 541.72  bb Other: 30.03-45 11 Containing alkaloids or derivatives thereof . 541.73  30.03-49 22 Other 541.79  30.04-00 30.04 Wadding, gauze, bandages and similar articles (for exam ­ ple, dressings, adhesive plasters, poultices), impregnated or i coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 to this Chapter 541.91  30.05 i Other pharmaceutical goods : 30.05-10 I A Sterile catgut 541.99  31 . 12 . 81 Official Journal of the European Communities 19 30 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 30.05 (cont'd) 30.05-20 B Other sterile suture materials, sterile laminaria and laminaria tents, and sterile absorbable surgical haemo ­ statics 541.99  30.05-25 C Blood-grouping reagents 541.99  30.05-30 D Opacifying preparations for X-ray examinations and diagnostic reagents 541.99  30.05-40 E Dental alloys, dental cements and other dental fillings . 541.99  30.05-90 F First-aid boxes and kits 541.99  30.97-00 Goods of Chapter 30 carried by post 541.00  192 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 31 FERTILISERS Notes 1 . Heading No . 31.02 is to be taken to apply, and to apply only , to the following goods, provided that they are not put up in the forms or packings described in heading No . 31.05 : (A) Goods which answer to one or other of the descriptions given below: ( i ) Sodium nitrate containing not more than 16-3% by weight of nitrogen ; (ii ) Ammonium nitrate, whether or not pure ; (iii ) Ammonium sulphonitrate, whether or not pure ; (iv ) Ammonium sulphate , whether or not pure ; (v) Calcium nitrate containing not more than 16% by weight of nitrogen ; (vi ) Calcium nitrate-magnesium nitrate , whether or not pure ; (vii ) Calcium cyanamide containing not more than 25% by weight of nitrogen, whether or not treated with oil ; (viii) Urea, whether or not pure . ( B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria, mixed together . (C) Fertilisers consisting of ammonium chloride or of any of the goods described in (A) or (B) above, but without quantitative criteria, mixed with chalk , gypsum or other inorganic non-fertilising substances . (D) Liquid fertilisers consisting of the goods of subparagraph 1 (A) (ii) or (viii ) above, or of mixtures of those goods, in an aqueous or liquid ammonia solution . 2 . Heading No 31.03 is to be taken to apply , and to apply only , to the following goods, provided that they are not put up in the forms or packings described in heading No 31.05 : (A) Goods which answer to one or other of the descriptions given below: ( i) Basic slag ; (ii ) Disintegrated (calcined) calcium phosphates (thermophosphates and fused phosphates) and calcined natural aluminium calcium phosphates ; (iii ) Superphosphates (single, double or triple); ( iv ) Calcium hydrogen phosphate containing not less than 0-2% by weight of fluorine . ( B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria, mixed together . (C) Fertilisers consisting of any of the goods described in (A) or (B) above, but without quantitative criteria , mixed with chalk, gypsum or other inorganic non-fertilising substances . 3 . Heading No 31.04 is to be taken to apply, and to apply only , to the following goods, provided that they are not put up in the forms or packings described in heading No 31.05 : (A) Goods which answer to one or other of the descriptions given below: ( i) Crude natural potassium salts (for example, carnallite, kainite and sylvinite); (ii ) Crude potassium salts obtained by the treatment of residues of beet molasses ; ( iii ) Potassium chloride, whether or not pure , except as provided in Note 6 (c) below ; (iv ) Potassium sulphate containing not more than 52% by weight of K2O ; 31 . 12 . 81 Official Journal of the European Communities 193 31 . 01 (v) Magnesium sulphate-potassium sulphate containing not more than 30% by weight of K2O . ( B) Fertilisers consisting of any of the goods described in (A) above, but without quantitative criteria , mixed together . 4 . Monoammonium and diammonium orthophosphates , whether or not pure, and mixtures thereof, are to be classified in heading No 31.05 . 5 . For the purposes of the quantitative criteria specified in Notes 1 (A), 2 (A) and 3 (A) above, the calculation is to be made on the dry anhydrous product . 6 . This Chapter does not cover: (a) Animal blood of heading No 05.15 ; (b) Separate chemically defined compounds (other than those answering to the descriptions in Note 1 (A), 2 (A), 3 (A) or 4 above): or (c) Cultured potassium chloride crystals (other than optical elements) weighing not less than 2-5 g each, of heading No 38.19 ; optical elements of potassium chloride (heading No 90.01 ). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 31.01-00 31.01 Guano and other natural animal or vegetable fertilisers, whether or not mixed together, but not chemically treated . 271.10  31.02 Mineral or chemical fertilisers, nitrogenous : 31.02-10 A Natural sodium nitrate 271.20  31.02-15 B Urea containing more than 45% by weight of nitrogen on the dry anhydrous product 562.16 kg N C Other: 31.02-20 I Ammonium nitrate 562.11 kg N 31.02-30 u Mixture of ammonium nitrate and calcium carbonate 562.19 kg N 31.02-40 III Ammonium sulphate-nitrate 562.12 kg N 31.02-50 IV Ammonium sulphate 562.13 kg N 31.02-60 v Calcium nitrate with a nitrogen content not exceeding 16% by weight; calcium magnesium nitrate 562.14 kg N 31.02-70 VI Calcium cyanamide with a nitrogen content not exceeding 25% by weight 562.15 kg N 31.02-80 VII Urea with a nitrogen content not exceeding 45% , by weight, on the dry anhydrous product 562.16 kg N 31.02-90 VIII Other 562.19 kg N 31.03 Mineral or chemical fertilisers, phosphatic : A Mentioned in Note 2 (A) to this Chapter: 31.03-15 I Superphosphates 562.22 kg P2O5 II Other: 31.03-17 a Basic slag 562.21 kg P2O5 194 Official Journal of the European Communities 31 . 12 . 81 31 . 03 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 31.03 A II (cont'd) 31.03-19 b Other 562.29 kg P2O5 31.03-30 B 31.04 A Mentioned in Note 2 ( B) or (C) to this Chapter .... Mineral or chemical fertilisers, potassic : Mentioned in Note 3 (A) to this Chapter: 562.29 kg P2O5 31.04-11 I II Crude natural potassium salts (carnallite, kainite , sylvinite , etc.) Potassium chloride with a K2O content, by weight: 271.40 kg K2O 31.04-14 a Not exceeding 40% 562.31 kg K2O 31.04-16 b Exceeding 40% but not exceeding 62% 562.31 kg K2O 31.04-18 c Exceeding 62% 562.31 kg K2O 31.04-21 III Potassium sulphate with a K2O content not exceeding 52% by weight 562.32 kg K2O 31.04-29 IV Other 562.39 kg K2O 31.04-30 B 31.05 A I Mentioned in Note 3 ( B) to this Chapter Other fertilisers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : Other fertilisers : Containing the three fertilising substances : nitrogen and phosphorus and potassium: 562.39 kg K2O 31.05-04 a With a nitrogen content exceeding 10% by weight . 562.91  31.05-06 II b Other Containing the two fertilising substances : nitrogen and phosphorus : 562.91 31.05-12 a Monoammonium and diammonium orthophos ­ phates and mixtures thereof 562.92  31.05-14 b c Containing phosphates and nitrates Other: 562.92  31.05-16 1 With a nitrogen content exceeding 10% by weight 562.92  31.05-19 2 III Other Containing the two fertilising substances: nitrogen and potassium : 562.92 31.05-21 a Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of the latter element may be as high as 44%), of a total nitrogen content not exceeding 1 6-3% by weight 562.93 31 . 12 . 81 Official Journal of the European Communities 195 31 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 31.05 A III (cont'd) b Other: 31.05-23 1 With a nitrogen content exceeding 10% by weight 562.93  31.05-25 2 Other 562.93  IV Other: 31.05-41 a With a nitrogen content exceeding 10% by weight 562.99  b Other: 31.05-46 1 Potassio superphosphates 562.99  31.05-48 2 Other 562.99  31.05-50 B Goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg 562.99  196 Official Journal of the European Communities 31 . 12 . 81 32 . 01 CHAPTER 32 TANNING AND DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES, COLOURS, PAINTS AND VARNISHES ; PUTTY, FILLERS AND STOPPINGS ; INKS Notes 1 . This Chapter does not cover: (a) Separate chemically defined elements and compounds (except those falling within heading No 32.04 or 32.05 , inorganic products of a kind used as luminophores (heading No 32.07), and also dyes or other colouring matter in forms or packings of a kind sold by retail falling within heading No 32.09); or (b) Tannates and other tanning derivatives of products falling within headings Nos 29.38 to 29.42 , 29.44 or 35.01 to 35.04 . 2 . Heading No 32.05 is to be taken to include mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Headings Nos 32.05 , 32.06 and 32.07 are to be taken to apply also to preparations based on, respectively , synthetic organic dyestuffs (including pigment dyestuffs), colour lakes and other colouring matter, of a kind used for colouring in the mass artificial plastics , rubber or similar materials or as ingredients in preparations for printing textiles . The headings are not to be applied, however, to prepared pigments falling within heading No 32.09 . 4 . Heading No 32.09 is to be taken to include solutions (other than collodions) consisting of any of the products specified in headings Nos 39.01 to 39.06 in volatile organic solvents if, and only if, the weight of the solvent exceeds 50% of the weight of the solution . 5 . The expression "colouring matter" in this Chapter does not include products of a kind used as extenders in oil paints , whether or not they are also suitable for colouring distempers . 6 . The expression "stamping foils" in heading No 32.09 is to be taken to apply only to products of a kind used for printing, for example, book covers or hat bands, and consisting of: (a) Thin sheet composed of metallic powder (including powder or precious metal), or pigment , agglomerated with glue , gelatin or other binder ; or (b) Metal (for example , gold or aluminium) or pigment, deposited on paper, artificial plastic material or other support . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water-extracted gall-nut tannin, and their salts, ethers, esters and other derivatives : 32.01-10 A I Tanning extracts of vegetable origin : Of wattle (mimosa) 532.21 32.01-30 II Of quebracho 532.21  32.01-40 III Of sumach , of vallonia, of oak or of chestnut .... 532.21  32.01-50 IV Other 532.21  31 . 12 . 81 Official Journal of the European Communities 197 32 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.01 (cont'd) 32.01-80 B 32.03 Other Synthetic organic tanning substances, and inorganic tan ­ ning substances ; tanning preparations, whether or not containing natural tanning materials ; enzymatic prepara ­ tions for pre-tanning (for example, of enzymatic, pan ­ creatic or bacterial origin): 532.21 32.03-10 A Synthetic organic tanning substances , and inorganic tanning substances; tanning preparations, whether or not containing natural tanning materials 532.30  32.03-30 32.04 A B Enzymatic preparations for pre-tanning (for example, of enzymatic, pancreatic or bacterial origin) Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo) or of animal origin : Colouring matter of vegetable origin : 532.30  32.04-11 I Black cutch (Acacia catechu) 532.22  32.04-13 II Extracts of Persian berries and of madder ; woad . . 532.22  32.04-15 III Litmus 532.22  32.04-19 IV Other 532.22  32.04-30 B 32.05 Colouring matter of animal origin Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching agents, substantive to the fibre ; natural indigo : 532.22 32.05-10 A Synthetic organic dyestuffs 531.10  32.05-20 B Preparations mentioned in Note 3 to this Chapter . . . 531.21  32.05-30 C Synthetic organic products of a kind used as lumino ­ phores 531.21  32.05-40 D Products of the kind known as optical bleaching agents , substantive to the fibre 531.21  32.05-50 E Natural indigo 531.21 32.06-00 32.06 Colour lakes 531.22 198 Official Journal of the European Communities 31 . 12 . 81 32 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 32.07 Other colouring matter ; inorganic products of a kind used as luminophores : A Other colouring matter: 32.07-10 I Mineral blacks, not elsewhere specified or included . 533.10  32.07-20 II Soluble vandyke brown and similar products .... 533.10  32.07-30 III Pigments based on zinc sulphide ( lithopone and the like) 533.10  32.07-40 IV Pigments based on titanium oxide 533.10  V Pigments based on lead, barium, zinc or strontium chromÃ ¢tes : 32.07-55 a Molybdenum red 533.10  32.07-65 b Other 533.10  VI Other: 32.07-71 a Magnetite 533.10  b Other: 32.07-75 1 Ultramarine 533.10  32.07-76 2 Pigments based on cadmium salts 533.10  32.07-77 3 Pigments based on ferrocyanides or ferricyanides 533.10  32.07-79 4 Other 533.10  32.07-80 B Preparations mentioned in Note 3 to this Chapter . . . 533.10  32.07-90 C Inorganic products of a kind used as luminophores . . 533.10  32.08 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamel ­ ling and glass industries ; engobes (slips); glass frit and other glass, in the form of powder, granules or flakes : A Prepared pigments , prepared opacifiers and prepared colours : 32.08-11 I Containing precious metals or compounds thereof . . . 533.51  32.08-19 II Other 533.51  32.08-30 B Vitrifiable enamels and glazes 533.51  32.08-50 C Liquid lustres and similar products ; engobes (slips) . . 533.51  D Glass frit and other glass , in the form of powder, granules or flakes : 32.08-71 I Glass of the variety known as "enamel" glass 533.51  32.08-79 II Other 533.51 31 . 12 . 81 Official Journal of the European Communities 199 32 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.09 Varnishes and lacquers ; distempers ; prepared water pig ­ ments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit, spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : A Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solu ­ tions as defined by Note 4 to this Chapter: 32.09-11 I Pearl essence 533.42  II Other: 32.09-15 a Solutions as defined by Note 4 to this Chapter . . . 533.42  32.09-20 b Distempers ; water-thinned paints (emulsion paints or dispersion paints) 533.41  c Other: 32.09-30 1 Cellulose varnishes, lacquers , paints and enamels 533.42  32.09-40 2 Synthetic varnishes , lacquers , paints and enamels 533.42  32.09-50 3 Oil varnishes , lacquers , paints and enamels . . . 533.42  4 Pigments in paint or enamel media : 32.09-61 aa With a basis of aluminium powder 533.43  32.09-69 bb Other 533.43  32.09-75 5 Other 533.42  B Stamping foils : 32.09-81 1 With a basis of base metal 533.44 32.09-89 II Other 533.44  32.09-90 C Dyes or other colouring matter in forms or packings of a kind sold by retail 533.44  32.10 Artists', students' and signboard painters' colours, modify ­ ing tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings, includ ­ ing such colours in sets or outfits, with or without brushes, palettes or other accessories : 32.10-10 A Sets or outfits 533.52  32.10-90 B Other 533.52  200 Official Journal of the European Communities 31 . 12 . 81 32 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 32.11-00 32.12-10 32.12-30 32.12-50 32.12-90 32.13-11 32.13-19 32.13-31 32.13-39 32.13-50 32.13-91 32.13-99 32.11 32.12 A B C D 32.13 A / II B / II C / II a b Prepared driers 533.53 Glaziers' putty ; grafting putty ; painters' fillings ; non ­ refractory surfacing preparations ; stopping, sealing and similar mastics, including resin mastics and cements : Glaziers ' putty 533.54 Other mastics, including resin mastics and cements . . . 533.54 Painters ' fillings 533.54 Other 533.54 Writing ink, printing ink and other inks : Writing or drawing ink: Indian ink 895.91 Other 895.91 Printing ink: Black 533.20 Other 533.20 Other inks : Copying and hectographic inks; inks for duplicating machines and for impregnating ink pads or ribbons . . 895.91 Other, in containers holding: One litre or less 895.91 More than one litre 895.91 31 . 12 . 81 Official Journal of the European Communities 201 33 . 01 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes l . This Chapter does not cover: (a) Compound alcoholic preparations (known as "concentrated extracts"), for the manufacture of beverages , of heading No 22.09 ; (b) Soap and other products falling within heading No 34.01 ; or (c) Spirits of turpentine or other products falling within heading No 38.07 . 2 . The expression "perfumery, cosmetic or toilet preparations" in heading No 33.06 is to be taken to apply, inter alia , to : (a) Prepared room deodorisers , whether or not perfumed ; (b) Products , whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as perfumery, cosmetic or toilet preparations or as room deodorisers , put up in packings of a kind sold by retail for such use . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01 A I II a b Essential oils (terpeneless or not), concretes and absolutes ; resinoids ; concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration ; terpenic by-products of the deterpenation of essential oils : Essential oils , not terpeneless: Of citrus fruit: Orange oil 551.30 Lemon oil 551.30 Bergamot oil 55 1 . 30 Other 551.30 Other: Geranium, clove, niaouli and ylang-ylang oils : Geranium oil 551.30 Clove, niaouli and ylang-ylang oils 551.30 Other: Peppermint oil and other mint oils 551.30 Vetivert oil 551.30 Citronella oil 551.30 Eucalyptus oil 551.30 Jasmine oil 551.30 33.01-12 33.01-15 33.01-17 33.01-19 33.01-22 33.01-23 33.01-25 33.01-33 33.01-37 33.01-41 33.01-42 a b c d 1 2 1 2 3 4 5 202 Official Journal of the European Communities 31 . 12 . 81 33 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 33.01 A II b (cont 'd) B I II C D E 33.04 33.06 A I II 33.01-43 33.01-44 33.01-46 33.01-48 33.01-49 33.01-50 33.01-60 33.01-80 33.04-10 33.04-90 33.06-01 33.06-11 33.06-21 33.06-29 33.06-31 33.06-39 33.06-41 Lavender and lavandin oils 551.30 Rose oil 551.30 Other 551.30 Essential oils , terpeneless : Of citrus fruit 551.30 Other 551.30 Resinoids 551.30 Concentrates of essential oils in fats , in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration 551.30 Terpenic by-products of the deterpenation of essential oils j 551.30 Mixtures of two or more odoriferous substances (natural or artificial) and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in the perfumery, food , drink or other industries : For food and drink 551.40 Other 55 1 .40 Perfumery, cosmetic or toilet preparations ; aqueous distil ­ lates and aqueous solutions of essential oils, including such products suitable for medicinal uses : Perfumery , cosmetic or toilet preparations: Shaving creams 553.00 Other: Retail packs of assorted products of subheading 33.06 A II 553.00 Other: Perfumes, scents , toilet waters and the like (including hair lotions): Perfumes and scents, liquid or solid 553.00 Other 553.00 Products for oral hygiene: Tooth-pastes and other dentifrices 553.00 Other j 553.00 Products for the care of the hair, other than hair lotions : Shampoos 553.00 6 7 8 A B a b 1 aa bb 2 aa bb 3 aa 31 . 12 . 81 Official Journal of the European Communities 203 33 . 06 NIMEXE code C'CT reference Statistical subdivision Description SITC code Supplementary unit b 3 bb cc 4 5 6 7 aa bb cc 33.06 A II (cont 'd) B Preparations for permanent waving 553.00 Other 553.00 Room deodorisers 553.00 Personal deodorants 553.00 Perfumed salts and other bath preparations . . . 553.00 Other: Powders (whether or not compressed) 553.00 Creams, emulsions and oils 553.00 Other 553.00 Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses 553.00 Goods of Chapter 33 carried by post 551.30 33.06-43 33.06-48 33.06-60 33.06-70 33.06-80 33.06-91 33.06-93 33.06-98 33.06-99 33.97-02 204 Official Journal of the European Communities 3 . 12 . 8 34 . 01 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING AND SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES AND "DENTAL WAXES" Notes 1 . This Chapter does not cover: (a) Separate chemically defined compounds ; or (b) Dentifrices, shaving creams or shampoos containing soap or organic surface-active agents (heading No 33.06). 2 . For the purposes of heading No 34.01 , the expression "soap" is to be taken to apply only to soap soluble in water . Soap and other products falling within heading No 34.01 may contain added substances (for example , disinfectants , abrasive powders , fillers or medicaments). Products containing abrasive powders remain classified in heading No 34.01 only if in the form of bars, cakes or moulded pieces or shapes . In other forms they are to be classified in heading No 34.05 as "scouring powders and similar preparations". 3 . The reference in heading No 34.03 to petroleum oils and oils obtained from bituminous minerals is to be taken to apply to the products defined in Note 3 of Chapter 27 . 4 . In heading No 34.04 the expression "prepared waxes , not emulsified or containing solvents" is to be taken to apply only to ; (A) Mixtures of animal waxes , mixtures of vegetable waxes or mixtures of artificial waxes ; (B) Mixtures of different classes of waxes (animal , vegetable , mineral or artificial); and (C) Mixtures of waxy consistency not emulsified or containing solvents, with a basis of one or more waxes , and containing fats , resins , mineral substances or other materials . The heading is to be taken not to apply to : (a) Waxes falling within heading No 27.13 ; or (b) Unmixed animal waxes and unmixed vegetable waxes , merely coloured . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 34.01 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes or moulded pieces or shapes, whether or not combined with soap : 34.01-20 A B Toilet soap and medicated soap; organic surface-active products and preparations for use as toilet soap or medicated soap Other: 554.10  34.01-40 I 554.10  34.01-80 II Other 554.10  Hard . 31 . 12 . 81 Official Journal of the European Communities 205 34 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.02 34.03 A B 34.04 Organic surface-active agents ; surface-active preparations and washing preparations, whether or not containing soap : Organic surface-active agents: Active anion 554.20 Active cation 554.20 Non-ionic 554.20 Other 554.20 Surface-active preparations 554.20 Washing preparations 554.20 Lubricating preparations, and preparations of a kind used for oil or grease treatment of textiles, leather or other materials, but not including preparations containing 70% or more by weight of petroleum oils or of oils obtained from bituminous minerals : Containing petroleum oils or oils obtained from bitu ­ minous minerals : Preparations for the lubricating, oiling or greasing of textiles , furskins , hides and leather 334.52 Preparations for lubricating machines, appliances and vehicles 334.52 Other 334.52 Other: Preparations for the lubricating, oiling or greasing of textiles, furskins , hides and leather 334.52 Preparations for lubricating machines, appliances and vehicles 334.52 Other 334.52 Artificial waxes (including water-soluble waxes); prepared waxes, not emulsified or containing solvents : Artificial waxes (including water-soluble waxes): Ofpolyethylene glycol 598.3 1 Of chemically modified lignite 598.31 Other 598.31 Prepared waxes , not emulsified and not containing sol ­ vents 598.31 A I II III IV B C I II III I II III I A I II III B 34.02-11 34.02-13 34.02-15 34.02-19 34.02-50 34.02-70 34.03-11 34.03-15 34.03-19 34.03-91 34.03-95 34.03-99 34.04-11 34.04-15 34.04-19 34.04-30 206 Official Journal of the European Communities 31 . 12 . 81 34 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 34.05 34.06 34.07 Polishes and creams, for footwear, furniture or floors, metal polishes, scouring powders and similar preparations, but excluding prepared waxes falling within heading No 34.04 : Polishes , creams and other products for the upkeep of footwear 554.30 Polishes and similar preparations for the upkeep of furniture, woodwork and floors 554.30 Products for the upkeep of motor-vehicle coachwork . . . 554.30 Scouring pastes and other scouring products 554.30 Other: Metal polishes 554.30 Other 554.30 Candles, tapers, night-lights and the like : Candles: Plain , not perfumed 899.31 Other 899.31 Tapers, night-lights and the like 899.31 Modelling pastes (including those put up for children's amusement and assorted modelling pastes); preparations of a kind known as "dental wax" or as "dental impression compounds", in plates, horseshoe shapes, sticks and simi ­ lar forms : Modelling pastes 598.95 Preparations known as "dental wax " or as "dental impression compounds " 598.95 34.05-11 34.05-15 34.05-91 34.05-93 34.05-95 34.05-99 34.06-11 34.06-19 34.06-50 34.07-10 34.07-90 A B C D E I II A I II B A B 31 . 2 . 81 Official Journal of the European Communities 207 35 . 01 CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; GLUES ; ENZYMES Notes 1 . This Chapter does not cover: (a) Yeasts (heading No 21.06); (b) Medicaments (heading No 30.03); (c) Enzymatic preparations for pre-tanning (heading No 32.03); (d) Enzymatic soaking or washing preparations and other products of Chapter 34 ; or (e) Gelatin products of the printing industry (Chapter 49). 2 . For the purpose of heading No 35.05 , the term "dextrins" is to be taken to apply to starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10% . Such products with a reducing sugar content exceeding 10% fall in heading No 17.02 . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 35.01 A I II III B C 35.02 A I II a 1 2 b B Casein, caseinates and other casein derivatives ; casein glues : 1 Casein : For the manufacture of regenerated textile fibres . . 592.21 For industrial uses other than the manufacture of foodstuffs or fodder 592.21 Other 592.21 Casein glues 592.21 Other 592.21 Albumins, albuminates and other albumin derivatives : Albumins: Unfit , or to be rendered unfit , for human consump ­ tion 592.22 ! Other: Ovalbumin and lactalbumin : Dried (for example, in sheets , scales, flakes , powder) 592.22 Other 592.22 Other 592.22 Albuminates and other albumin derivatives 592.22 35.01-11 35.01-15 35.01-19 35.01-30 35.01-90 35.02-11 35.02-21 35.02-29 35.02-40 35.02-50 208 Official Journal of the European Communities 31 . 12 . 81 35 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 35.03 A B 35.04 35.05 A B I II III IV 35.06 A I a b II B Gelatin (including gelatin in rectangles, whether or not coloured or surface-worked) and gelatin derivatives ; glues derived from bones, hides, nerves, tendons or from similar products, and fish glues ; isinglass : Isinglass 592.23 Other: Gelatin and derivatives thereof 592.23 Bone glues (pure) 592.23 Other glues 592.23 Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or not chromed 592.24 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : Dextrins ; soluble or roasted starches : Dextrins 592.25 Soluble or roasted starches 592.25 Glues made from dextrin or from starch, containing by weight of those materials : Less than 25% 592.25 25% or more but less than 55% 592.25 55% or more but less than 80% 592.25 80% or more 592.25 Prepared glues not elsewhere specified or included ; pro ­ ducts suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg : Prepared glues not elsewhere specified or included : Vegetable glues : Obtained from natural gums 592.29 Other: Of natural resins 592.29 Other 592.29 Other glues 592.29 Products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: Cellulose based glues 592.29 Other 592.29 35.03-10 35.03-91 35.03-93 35.03-98 35.04-00 35.05-11 35.05-15 35.05-60 35.05-70 35.05-80 35.05-90 35.06-11 35.06-12 35.06-14 35.06-15 35.06-31 35.06-39 / II III 1 II 1 2 I II 31 . 12 . 81 Official Journal of the European Communities 209 35 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 35.07 Enzymes ; prepared enzymes not elsewhere specified or included : A Rennet: 35.07-11 I Liquid 516.91  35.07-19 II Other 516.91  35.07-99 B Other 516.91  2 0 Official Journal of the European Communities 31 . 12 . 81 36 . 01 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This Chapter does not cover separate chemically defined compounds other than those described in Note 2 (a) or (b) below . 2 . The expression "articles of combustible materials" in heading No 36.08 is to be taken to apply only to : (a) Metaldehyde, hexamethylenetetramine and similar substances , put up in forms (for example , tablets , sticks or similar forms) for use as fuels ; fuels with a basis of alcohol , and similar prepared fuels , in solid or semi-solid form ; (b) Liquid fuels (for example, petrol) of a kind used in mechanical lighters , in containers of a capacity not exceeding 300 cm3 ; and (c) Resin torches , firelighters and the like . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 36.01 A B 36.02 36.04 A B 36.05 A B 36.06 36.08 A Propellent powders : Black powder (gun powder) 572.11 Other 572.11 Prepared explosives, other than propellent powders .... 572.12 Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators : Safety fuses ; detonating fuses 572.20 Other 572.20 Pyrotechnic articles (for example, fireworks, railway fog signals, amorces, rain rockets): Amorces in strips or rolls for lighters , miners ' lamps and the like 572.30 Other: Articles for signalling or for entertainment purposes 572.30 Other 572.30 Matches (excluding Bengal matches) 899.32 Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials : Ferro-cerium and other pyrophoric alloys in all forms 899.39 36.01-10 36.01-90 36.02-00 36.04-10 36.04-90 36.05-10 36.05-50 36.05-80 36.06-00 36.08-01 / II 31 . 12 . 81 Official Journal of the European Communities 211 36 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code' Supplementary unit 36.08 (cont'd) B Other: 36.08-10 I Liquid fuels of a kind used in mechanical lighters . . 899.39  36.08-90 II Other 899.39  212 Official Journal of the European Communities 31 . 12 . 81 37 . 01 CHAPTER 37 PHOTOGRAPHIC AND CINEMATOGRAPHIC GOODS Notes 1 . This Chapter does not cover waste or scrap materials . 2 . Heading No 37.08 is to be taken to apply only to : (a) Chemical products mixed or compounded for photographic uses (for example, sensitised emulsions , developers and fixers); and (b) Unmixed substances suitable for such uses and put up in measured portions or put up for sale by retail in a form ready for use . The heading does not apply to photographic pastes or gums, varnishes or similar products . Additional Notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading. 2 . The expression "newsreels " (subheading 37.07 B II a)) shall be taken to apply to films of a length of less than 330 m and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit m 2 m 2 37.01 37.02 A I Photographic plates and film in the flat, sensitised, unex ­ posed, of any material other than paper, paperboard or cloth : For radiography: For medical or dental use 882.21 Other 882.21 For the graphic arts 882.21 Other: For colour photographs 882.21 Other 882.21 Film in rolls, sensitised, unexposed, perforated or not : Of a width of 35 mm or less : Microfilm ; film for radiography and the graphic arts : Microfilm 882.22 Film for radiography 882.22 Film for the graphic arts 882.22 A I II B C I II a b c 37.01-01 37.01-09 37.01-20 37.01-92 37.01-96 37.02-01 37.02-03 37.02-05 m2 31 . 12 . 81 Official Journal of the European Communities 213 37 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 37.02 A (cont 'd) II N N m N N m N m N m m2 N m N m a 1 aa bb cc 2 aa 11 22 bb b 1 aa bb 2 aa bb I II III IV a 1 2 b 1 2 A B I a Other: For colour photographs: Of a width of 16 mm or less , of a length of: 5 m or less 882.22 More than 5 m but not more than 30 m ... . 882.22 More than 30 m 882.22 Of a width of more than 16 mm but not more than 35 mm , of a length of: 30 m or less: Reversal type 882.22 Other 882.22 More than 30 m 882.22 Other: Of a width of 16 mm or less , of a length of: 30 m or less 882.22 More than 30 m 882.22 Of a width of more than 16 mm but not more than 35 mm , of a length of 30 m or less 882.22 More than 30 m 882.22 Of a width of more than 35 mm: Microfdm 882.22 Film for radiography 882.22 Film for the graphic arts 882.22 Other: For colour photographs, of a length of: 30 m or less 882.22 More than 30 m 882.22 Other, of a length of: 30 m or less 882.22 More than 30 m 882.22 Sensitised paper, paperboard and cloth, unexposed or exposed but not developed : For the reproduction of documents , technical drawings and similar records 882.23 Other: For colour photographs: For photographs obtained from reversal type film . . 882.23 37.02-31 37.02-35 37.02-38 37.02-41 37.02-43 37.02-48 37.02-72 37.02-78 37.02-82 37.02-85 37.02-87 37.02-89 37.02-90 37.02-92 37.02-94 37.02-96 37.02-99 37.03-01 37.03-21 37.03 214 Official Journal of the European Communities 31 . 12 . 81 37 . 03 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit III m 37.03 (cont 'd) 37.04 A I II B 37.05 A B 37.07 A B I II a b 1 2 3 4 37.08 B I b II a b I II A B I a 37.03-29 37.03-95 37.03-99 37.04-11 37.04-15 37.04-90 37.05-10 37.05-91 37.05-99 37.07-01 37.07-10 37.07-30 37.07-51 37.07-53 37.07-55 37.07-57 37.08-10 37.08-21 Other 882.23 Other: Sensitised with silver or platinum salts 882.23 Other 882.23 Sensitised plates and film, exposed but not developed, negative or positive : Cinematograph film: Negatives ; intermediate positives 882.24 Other positives 882.24 Other 882.24 Plates, unperforated film and perforated film (other than cinematograph film), exposed and developed, negative or positive : Microfilm 882.25 Other: 1 For offset reproduction 882.25 Other 882.25 Cinematograph film, exposed and developed, whether or : not incorporating sound track or consisting only of sound ' track, negative or positive : Consisting only of sound track 883.00 Other: Negatives ; intermediate positives 883.00 i Other positives : Newsreels 883.00 Other, of a width of: ! ! Less than 10 mm 883.00 10 mm or more but less than 34 mm 883.00 34 mm or more but less than 54 mm 883.00 54 mm or more 883.00 Chemical products and flash light materials, of a kind and in a form suitable for use in photography : Emulsions 882.10 | Developers and fixers: For colour photographs: For photographic film and plates 882.10 m m m m m m m 31 . 12 . 81 Official Journal of the European Communities 2 5 37 . 08 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 37.08 B I (cont'd) 37.08-29 b Other 882.10  37.08-40 II Other 882.10  37.08-90 C Other 882.10  37.97-00 Goods of Chapter 37 carried by post 882.00  216 31 . 12 . 81Official Journal of the European Communities 38 . 01 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This Chapter does not cover: (a) Separate chemically defined elements or compounds with the exception of the following: ( 1 ) Artificial graphite (heading No 38.01 ); (2) Disinfectants , insecticides , fungicides , rat poisons, herbicides, anti-sprouting products , plant growth regulators and similar products put up as described in heading No 38.11 ; (3 ) Products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 38.17); (4) Products specified in Note 2 (a), (c), (d) or (f) below . (b) Mixtures of chemicals and foodstuffs of a kind used in the preparation of human foodstuffs (generally , heading No 21.07). (c) Medicaments (heading No 30.03). 2 . Heading No 38.19 is to be taken to include the following goods which are to be taken not to fall within any other heading of the Tariff: (a) Cultured crystals (other than optical elements) weighing not less than 2-5 g each, of magnesium oxide or of the halides of the alkali or of the alkaline-earth metals ; (b) Fusel oil ; (c) Ink removers put up in packings for sale by retail ; (d) Stencil correctors put up in packings for sale by retail ; (e) Ceramic firing testers , fusible (for example, Seger cones); (f) Plasters specially prepared for use in dentistry ; and (g) Chemical elements of Chapter 28 (for example , silicon and selenium) doped for use in electronics , in the form of discs , wafers or similar forms, polished or not, whether or not coated with a uniform epitaxial layer . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.01 A I II B 38.03 A Artificial graphite ; colloidal graphite, other than suspen ­ sions in oil : Artificial graphite : In immediate packings of a net capacity of 1 kg or less 598.32 Other 598.32 Natural or artificial colloidal graphite 598.32 Activated carbon ; activated natural mineral products ; ani ­ mal black, including spent animal black : Activated carbon 598.92 38.01-11 38.01-19 38.01-30 38.03-10 31 . 12 . 81 Official Journal of the European Communities 2 7 38 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.03 (cont 'd) B C 38.05 A B 38.06 38.07 A B C 38.08 A B C 38.03-90 38.03-98 38.05-10 38.05-90 38.06-00 38.07-10 38.07-91 38.07-99 38.08-11 38.08-15 38.08-19 38.08-30 38.08-51 38.08-58 38.08-91 38.08-99 ! Activated natural mineral products 598.92 Animal black, including spent animal black 598.92 Tall oil : Crude 598.11 Other 598.11 Concentrated sulphite lye 598.12 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine ; pine oil (excluding "pine oils" not rich in terpineol): Gum spirits of turpentine 598.13 Spirits of sulphate turpentine ; crude dipentene 598.13 Other 598.13 Rosin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils : Rosin , including "brais resineux": j Obtained from fresh oleoresins j 598.14 Obtained from wood 598.14 Other 598.14 | Rosin spirits and rosin oils 598.14 Other: Salts of resin acids: Alkaline resinates 598.14 Other 598.14 Other: Rosin derivatives 598.14 Other 598.14 I II III I a b II a b 218 Official Journal of the European Communities 31 . 12 . 81 38 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.09 A B 38.11 A B C D 38.12 A I a b c d II B / II III IV V Wood tar ; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18); wood creo ­ sote ; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products : Wood tar 598.19 Other 598.19 Disinfectants, insecticides, fungicides, rat poisons, herbi ­ cides, anti-sprouting products, plant-growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or articles (for example, sulphur ­ treated bands, wicks and candles, fly-papers): Sulphur put up in forms for sale by retail or in immediate packings of a net capacity of 1 kg or less . 591.41 Preparations based on copper compounds 591.20 Plant-growth regulators 591.49 Other: Disinfectants 591.41 Insecticides 591.10 Fungicides 591.20 Herbicides 591.30 Other 59 1 .49 Prepared glazings, prepared dressings and prepared mor ­ dants, of a kind used in the textile, paper, leather or like industries : Prepared glazings and prepared dressings : With a basis of amylaceous substances , containing by weight of those substances : Less than 55% 598.91 55% or more but less than 70% 598.91 70% or more but less than 83% 598.91 83% or more 598.91 Other: Of a kind used in the textile industry 598.91 Of a kind used in the leather industry 598.91 Of a kind used in other industries 598.91 Prepared mordants 598.91 38.09-10 38.09-90 38.11-10 38.11-30 38.11-35 38.11-40 38.11-50 38.11-60 38.11-70 38.11-80 38.12-11 38.12-11 38.12-11 38.12-11 38.12-21 38.12-25 38.12-29 38.12-30 a b c 31 . 12 . 81 Official Journal of the European Communities 219 38 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I II 38.13 A B C 38.14 A B 1 a b II III 38.15 38.16 38.17 38.18 Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes : Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 598.96 Preparations of a kind used as cores or coatings for welding electrodes and rods 598.96 ! Other: ! Fluxes for soldering, brazing or welding 598.96 Other auxiliary preparations for soldering, brazing or welding 598.96 Anti-knock preparations, oxidation inhibitors, gum inhibi ­ tors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils : Anti-knock preparations based on tetraethyl-lead ("ethyl-fluid") 598.20 Other: For lubricants : Containing petroleum oils or oils obtained from bituminous minerals 598.20 Other 598.20 Anti-knock preparations based on tetramethyl-lead , on ethylmethyl-Iead or on mixtures of tetraethyl ­ lead and tetramethyl-lead 598.20 Other 598.20 Prepared rubber accelerators ! 598.33 i Prepared culture media for development of micro ­ organisms 598.93 Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades 598.94 Composite solvents and thinners for varnishes and similar products : Based on butyl acetate 598.97 Other 598.97 38.13-10 38.13-91 38.13-93 38.13-98 38.14-10 38.14-31 38.14-33 38.14-37 38.14-39 38.15-00 38.16-00 38.17-00 38.18-10 38.18-90 A B 220 Official Journal of the European Communities 31 . 12 . 81 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit / II 38.19 A B C D E F I II G H IJ K L M N O P Q Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : Fusel oil ; dippel 's oil 598.99 Naphthenic acids 598.99 Water-insoluble salts of naphthenic acids ; esters of naphthenic acids 598.99 Petroleum sulphonates, excluding petroleum sulpho ­ nates of alkali metals , of ammonium or of ethanol ­ amines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 598.99 Mixed alkylbenzenes and mixed alkylnaphthalenes : Dodecylbenzene 598.99 Other 598.99 Ion exchangers : Based on sulphonated carbon , or of natural mineral substances 598.99 Other 598.99 Catalysts 598.98 Getters for vacuum tubes 598.99 Non-agglomerated mixtures of metal carbides 598.99 Refractory cements , mortars and similar compositions 662.33 Alkaline iron oxide for the purification of gas 598.99 Carbonaceous pastes for electrodes 598.99 Accumulator compounds based on cadmium oxide or nickel hydroxide 598.99 Carbon (other than that falling within subheading 38.01 A) in metal-graphite or other compounds, in the form of small plates, bars or other semi-manufactures . 598.99 Preparations known as "liquids for hydraulic transmis ­ sion" (for example, hydraulic brake fluids) not con ­ taining or containing less than 70% by weight of petroleum oils or oils obtained from bituminous min ­ erals 598.99 Foundry core binders based on synthetic resins .... 598.99 38.19-01 38.19-03 38.19-04 38.19-06 38.19-07 38.19-09 38.19-12 38.19-14 38.19-16 38.19-18 38.19-22 38.19-24 38.19-26 38.19-28 38.19-32 38.19-33 38.19-35 38.19-37 31 . 12 . 81 Official Journal of the European Communities 221 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19 (cont 'd) R S T I a b II a b U V w X 38.19-39 38.19-41 38.19-43 38.19-45 38.19-46 38.19-48 38.19-49 38.19-50 38.19-53 38.19-55 38.19-57 38.19-59 38.19-60 38.19-61 38.19-62 38.19-66 38.19-68 38.19-72 38.19-74 38.19-76 38.19-78 Anti-rust preparations containing amines as active elements 598.99 Chemical elements referred to in Note 2 (g) to this Chapter: Doped silicon 598.99 Other 598.99 D-Glucitol (sorbitol), other than that falling within subheading 29.04 C III : In aqueous solution: Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 598.99 Other 598.99 Other: Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 598.99 Other 598.99 Pyrolignites (for example, of calcium) 598.99 Crude calcium tartrate 598.99 Crude calcium citrate 598.99 Other: Anti-freezing preparations 598.99 Anti-scaling and similar compounds 598.99 Anti-oxydising preparations for use in rubber manu ­ facture 598.99 Compound plasticizers , hardeners or stabilisers for artificial plastic materials 598.99 Composite diagnostic or laboratory reagents, other than bloodgrouping reagents (heading No 30.05) . . . 598.99 Preparations for electroplating 598.99 Liquid polychlorodiphenyls, liquid chloroparaffins; mixed polyethylene glycols 598.99 Mixtures of glycerol mono-, di- and tri-stearates (emulsifiers for fats) 598.99 Products and preparations for pharmaceutical and surgical uses , including plasters and preparations with a basis ofplaster specially prepared for dentistry . . . 598.99 Auxiliary products of the types used for the textile industry 598.99 Auxiliary products of the types used for the leather andfurskin industries 598.99 / II I II III IV V VI VII VIII IX X XI 222 Official Journal of the European Communities 31 . 12 . 81 38 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 38.19 X (cont 'd) 38.19-82 38.19-84 38.19-86 38.19-88 38.19-96 38.19-99 XII XIII XIV XV XVI XVII Auxiliary products for the paper industry 598.99 Auxiliary products for foundries (other than those falling within item 38.19-37) 598.99 Concrete ready to pour 598.99 Mortars, non refractory, including mixtures of cement and sand 598.99 Additives for concrete, cement and mortar; fireproof ­ ing, water-proofing and similar protective preparations used in the building industry 598.99 Other 598.99 31 . 12 . 81 Official Journal of the European Communities 223 SECTION VII ARTIFICIAL RESINS AND PLASTIC MATERIALS, CELLULOSE ESTERS AND ETHERS, AND ARTICLES THEREOF ; RUBBER, SYNTHETIC RUBBER, FACTICE, AND ARTICLES THEREOF Note Goods put up in sets consisting of two or more separate constituents, some or all of which fall within the present Section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product, provided that the constituents are: ( i) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked ; (ii) imported together ; and (in) identifiable , whether by their nature or by the relative proportions in which they are present, as being complementary one to another . CHAPTER 39 ARTIFICIAL RESINS AND PLASTIC MATERIALS, CELLULOSE ESTERS AND ETHERS ; ARTICLES THEREOF Notes 1 . This Chapter does not cover: (a) Stamping foil of heading No 32.09 ; (b) Artificial waxes (heading No 34.04); (c) Synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof; (d) Saddlery or harness (heading No 42.01 ) or travel goods , handbags or other receptacles falling within heading No 42.02 ; (e) Plaits, wickerwork or other articles falling within Chapter 46 ; (f) Goods falling within Section XI (textiles and textile articles); (g) Footwear, headgear, umbrellas , sunshades , walking-sticks , whips , riding-crops or parts thereof or other articles falling within Section XII ; (h) Imitation jewellery falling within heading No 71.16 ; (ij ) Articles falling within Section XVI (machines and mechanical or electrical appliances); (k) Parts of aircraft or vehicles falling within Section XVII ; ( 1) Optical elements of artificial plastics, spectacle frames, drawing instruments or other articles falling within Chapter 90 ; (m) Articles falling within Chapter 91 (for example , clock or watch cases); (n) Musical instruments or parts thereof or other articles falling within Chapter 92 ; (o) Furniture and other articles of Chapter 94 ; (p) Brushes or other articles falling within Chapter 96 ; (q) Articles falling within Chapter 97 (for example , toys , games and sports requisites); or 224 Official Journal of the European Communities 31 . 12 . 81 39 . 01 ( r) Buttons , slide fasteners, combs, mouthpieces or stems for smoking pipes , cigarette-holders or the like , parts of vacuum flasks or the like , pens , propelling pencils or other articles falling within Chapter 98 . 2 . Headings Nos 39.01 and 39.02 are to be taken to apply only to goods of a kind produced by chemical synthesis answering to one of the following descriptions : (a) Artificial plastics including artificial resins ; (b) Silicones ; (c) Resols , liquid polyisobutylene, and similar artificial polycondensation or polymerisation products . 3 . Headings Nos 39.01 to 39.06 are to be taken to apply to materials in the following forms only : (a) Liquid or pasty (including emulsions , dispersions and solutions); (b) Blocks , lumps, powders (including moulding powders), granules , flakes and similar bulk forms ; (c) Monofil of which any cross-sectional dimension exceeds 1 mm ; seamless tubes , rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked ; (d) Plates , sheets , film , foil and strip (other than that classified in heading No 51.02 by the application of Note 4 to Chapter 51 ), whether or not printed or otherwise surface-worked, uncut or cut into rectangles but not further worked (even if, when so cut, they become articles ready for use); (e) Waste and scrap . Additional Note Subheading 39.02 C I is to be taken to include polyethylene slightly modified by small quantities of other olefins . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 39.01 A B C I a b Condensation, polycondensation and polyaddition products, whether or not modified or polymerised, and whether or not linear (for example, phenoplasts, aminoplasts, alkyds, polyallyl esters and other unsaturated polyesters, sili ­ cones) : Ion exchangers 582.80 Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber 582.90 Other: Phenoplasts : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 582.1 1 Other 582.1 1 In other forms: In one of the forms mentioned in Note 3 (d) to this Chapter 582.12 39.01-05 39.01-07 39.01-11 39.01-13 39.01-16 1 2 ] I 31 . 12 . 81 Official Journal of the European Communities 225 39 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01 C I b (cont 'd) II a b III a b IV 39.01-18 39.01-24 39.01-25 39.01-27 39.01-29 39.01-32 39.01-35 39.01-37 39.01-38 39.01-45 39.01-49 39.01-50 39.01-52 39.01-54 39.01-56 39.01-57 39.01-59 39.01-63 1Q 01 .AO In other forms 582.19 Aminoplasts : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Urea resins: Preparedfor moulding or extruding 582.21 Other 582.21 Other aminoplasts: Prepared for moulding or extruding 582.21 Other | 582.21 In other forms : In one of the forms mentioned in Note 3 (d) to this Chapter: Laminated: High pressure laminates with a decorative surface on one or both sides 582.22 Other 582.22 Other 582.22 In other forms 582.29 Alkyds and other polyesters : In one of the forms mentioned in Note 3 (d) to this Chapter: Corrugated sheet and plates 582.32 Other ; 582.32 Other: Alkyds 582.31 Other polyesters: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 582.3 1 Other 582.31 In other forms 582.39 Polyamides: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 582.41 Other 582.41 In one of the forms mentioned in Note 3 (d) to this Chapter 582.42 In other forms j 582.49 2 1 aa bb 2 aa bb 1 aa 11 22 bb 2 1 2 1 2 aa 11 22 bb a 1 2 b c 226 Official Journal of the European Communities 31 . 12 . 81 39 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.01 C (cont 'd) V VI VII Polyurethanes: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 582.51 In other forms: Expanded, foam or sponge 582.59 Other 582.59 Silicones 582.70 Other: Epoxide (ethoxyline) resins: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 582.61 In other forms 582.69 Other: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Polyether alcohols : Polyethelene glycols 582.90 Other 582.90 Other: Prepared for moulding or extruding 582.90 Other 582.90 In other forms 582.90 39.01-71 39.01-75 39.01-79 39.01-80 39.01-85 39.01-87 39.01-92 39.01-94 39.01-96 39.01-98 39.01-99 39.02-01 39.02-02 39.02-03 39.02-04 39.02-05 a b 1 2 a 1 2 b 1 aa II 22 bb 11 22 2 1 aa bb 2 39.02 A B C I a Polymerisation and copolymerisation products (for exam ­ ple, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins): Ion exchangers 583.80 Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber 583.90 Other: Polyethylene: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding: Of a specific gravity of less than 0-94 583.1 1 Of a specific gravity of 0-94 or more 583.1 1 Other 583.11 31 . 12 . 81 Official Journal of the European Communities 227 39 . 02 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 39.02 C I (cont 'd) b II III IV V VI a b In other forms: In one of the forms mentioned in Note 3 (c) to this Chapter: Tubes 583.12 Other 583.12 In one of the forms mentioned in Note 3 (d) to this Chapter: Of a thickness of 0-1 mm or less: Of a specific gravity of less than 0-94 ... . 583.13 Of a specific gravity of 0-94 and over .... 583.13 Of a thickness of more than 0-1 mm 583.13 Waste and scrap 583.19 Polytetrahaloethylenes: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 583.90 Other 583.90 In other forms 583.90 Polysulphohaloethylenes 583.90 Polypropylene: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 583.21 Other 583.21 In one of the forms mentioned in Note 3 (d) to this Chapter, of a thickness of: Less than 0-05 mm 583.22 0-05 mm to 0-1 mm 583.22 More than 0-1 mm 583.22 In other forms 583.29 Polyisobutylene 583.90 Polystyrene and copolymers of styrene: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Polystyrene 583.31 Polystyrene copolymers 583.31 In other forms: In one of the forms mentioned in Note 3 (c) to this Chapter 583.32 1 aa bb 2 aa 11 22 bb 3 a 1 2 b a 1 2 b 1 2 3 c 1 2 1 39.02-06 39.02-07 39.02-09 39.02-11 39.02-12 39.02-13 39.02-14 39.02-15 39.02-16 39.02-18 39.02-21 39.02-22 39.02-25 39.02-26 39.02-27 39.02-28 39.02-29 39.02-32 39.02-35 39.02-36 228 Official Journal of the European Communities 31 . 12 . 81 39 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.02 C VI b (cont 'd) VII a b 2 aa bb 3 1 2 1 aa bb cc 2 aa 11 22 bb 11 22 aaa 111 222 bbb 111 222 3 a b In one of the forms mentioned in Note 3 (d) to this Chapter: Expanded, foam or sponge 583.33 Other 583.33 Waste and scrap 583.39 Polyvinyl chloride: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Preparedfor moulding or extruding 583.41 Other 583.41 In other forms: In one of the forms mentioned in Note 3 (c) to this Chapter: Tubes, coiled 583.42 Other tubes 583.42 In other forms 583.42 In one of the forms mentioned in Note 3 (d) to this Chapter: Floor or wall coverings: Consisting of a support impregnated, coated or covered with polyvinyl chloride 893.91 Other 893.91 Other: Consisting of a support impregnated, coated or covered with polyvinyl chloride 583.43 Other: Not plasticised, of a thickness of: 1 mm or less 583.43 More than 1 mm 583.43 Plasticised, of a thickness of: 1 mm or less 583.43 More than 1 mm 583.43 Waste and scrap 583.49 Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 583.90 In other forms 583.90 Polyvinyl acetate: In one of the forms mentioned in Note 3 (a) to this Chapter 583.70 39.02-37 39.02-38 39.02-39 39.02-41 39.02-43 39.02-45 39.02-46 39.02-47 39.02-51 39.02-52 39.02-53 39.02-54 39.02-57 39.02-59 39.02-61 39.02-66 39.02-67 39.02-69 39.02-71 VIII IX 31 . 12 . 81 Official Journal of the European Communities 229 39 . 02 NIMEXE code OCT reference Statistical subdivision Description SITC code Supplementary unit 39.02 C IX (cont 'd) X m2 b c a 1 2 b 1 2 c a b a 1 2 b c 39.02-72 39.02-73 39.02-74 39.02-75 39.02-76 39.02-77 39.02-79 39.02-85 39.02-87 39.02-88 39.02-89 39.02-91 39.02-92 39.02-94 39.02-96 39.02-98 39.03-05 In one of the forms mentioned in Note 3 (b) to this Chapter 583.70 In other forms 583.70 Copolymers of vinyl chloride with vinyl acetate: In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 583.51 Other 583.51 In one of the forms mentioned in Note 3 (d) to this Chapter: Floor or wall coverings 893.92 In other forms 583.53 In other forms 583.59 Polyvinyl alcohols, acetals and ethers : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 583.90 In other forms 583.90 Acrylic polymers, methacrylic polymers and acrylo ­ methacrylic copolymers : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter: Prepared for moulding or extruding 583.61 Other 583.61 In one of the forms mentioned in Note 3 (d) to this Chapter 583.62 In other forms 583.69 Coumarone resins, indene resins and coumarone ­ indene resins 583.90 Other polymerisation or copolymerisation products : In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 583.90 In other forms 583.90 Regenerated cellulose ; cellulose nitrate, cellulose acetate and other cellulose esters, cellulose ethers and other chemi ­ cal derivatives of cellulose, plasticised or not (for example, collodions, celluloid); vulcanised fibre : Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber 584.10 XI XII XIII XIV a b 39.03 A 230 Official Journal of the European Communities 31 . 12 . 81 39 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit aa bb 11 22 39.03 (cont 'd) B I a b 1 2 c II a 1 2 b 1 aa bb 2 III a b 1 2 3 4 aa bb IV a b 1 2 Other: Regenerated cellulose: Expanded, foam or sponge 584.10 Other: Sheets , film or strip, coiled or not, of a thick ­ ness of less than 0-75 mm : Laminated 584.10 Other: Not printed 584.10 Printed 584.10 Other 584.10 Waste and scrap 584.10 Cellulose nitrates : Not plasticised: Collodions and celloidin 584.21 Other 584.21 Plasticised: With camphor or otherwise (for example, cellu ­ loid): Film in rolls or in strips, for cinematography or photography 584.22 Other 584.22 Waste and scrap 584.22 Cellulose acetates : Not plasticised 584.31 Plasticised: Products known as moulding powders 584.32 Film in rolls or in strips, for cinematography or photography 584.32 Sheets, film or strip , coiled or not, of a thick ­ ness of less than 0-75 mm 584.32 Other: Waste and scrap 584.32 Other 584.32 Other cellulose esters : Not plasticised 584.91 Plasticised: Products known as moulding powders 584.92 Film in rolls or in strips, for cinematography or photography 584.92 39.03-07 39.03-08 39.03-12 39.03-14 39.03-15 39.03-17 39.03-21 39.03-23 39.03-25 39.03-27 39.03-29 39.03-31 39.03-33 39.03-34 39.03-36 39.03-37 39.03-39 39.03-41 39.03-43 39.03-44 31 . 12 . 81 Official Journal of the European Communities 231 39 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit Sheets, film or strip, coiled or not, of a thick ­ ness of less than 0-75 mm 584.92 Other: Waste and scrap 584.92 Other 584.92 Cellulose ethers and other chemical derivatives of cellulose: Not plasticised: Ethylcellulose ! 584.91 Other ; 584.91 Plasticised : j Waste and scrap I 584.92 Other: Ethylcellulose 584.92 Other 584.92 Vulcanised fibre 584.93 39.03 B IV b (cortt d) 3 4 aa bb V a 1 2 b 1 2 aa bb VI 39.04 39.05 A B 39.06 A B 39.07 A 39.03-46 39.03-47 39.03-49 39.03-51 39.03-53 39.03-55 39.03-57 39.03-59 39.03-60 39.04-10 39.04-90 39.05-10 39.05-20 39.05-30 39.06-10 39.06-90 39.07-01 A B / 11 Hardened proteins (for example, hardened casein and hardened gelatin): Artificial sausage casings 585.21 Other 585.21 Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydro ­ chloride, oxidised rubber, cyclised rubber): Run gums 585.10 Other: Ester gums 585.10 Chemical derivatives of natural rubber 585.10 Other high polymers, artificial resins and artificial plastic materials, including alginic acid, its salts and esters ; linoxyn : Alginic acid and its salts and esters 585.22 Other 585.29 Articles of materials of the kinds described in headings Nos 39.01 to 39.06 : Piping and tubing, with fittings attached , suitable for j conducting gases or liquids, for use in civil aircraft . . ; 893.99 232 Official Journal of the European Communities 31 . 12 . 81 39 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.07 (cont 'd) B I II III IV V a b c d Other: Of regenerated cellulose : Articles for the conveyance or packing of goods ; stoppers , lids, caps and other closures: Artificial sausage casings 893.10 Other 893.10 Other: Sponges 893.99 Other 893.99 Of vulcanised fibre 893.99 Of hardened proteins 893.99 Of chemical derivatives of rubber 893.99 Of other materials : Spools, reels and similar supports for photogra ­ phic and cinematographic film or for tapes , films and the like falling within heading No 92.12 . . . 893.99 Fans and hand screens , non-mechanical ; frames and handles therefor and parts of such frames and handles 893.99 Corset busks and similar supports for articles of apparel or clothing accessories 893.99 Other: | Table or kitchen utensils j 893.99 Sanitary and toilet articles : Lavatory seats and covers 893.20 Wash-basins , bidets , baths and shower-baths . 893.20 Other | 893.20 i Ornaments and other fancy articles and articles \ for personal adornment 893.30 Office or school supplies 893.94 Articles of apparel and clothing accessories .... 848.21 Articles for electric lighting: For interior lighting 893.50 Other 893.50 Articles for the conveyance or packing of goods; stoppers, lids, caps and other closures: Artificial sausage casings 893.10 Bags, sachets and similar articles: Ofpolyethylene 893.10 Ofpolyvinyl chloride 893 . 1 0 Other 893.10 Netting extruded in tubular form 893.10 a 1 2 b 1 2 1 2 aa bb cc 3 4 5 6 aa bb 7 aa bb 11 22 33 cc 39.07-11 39.07-13 39.07-15 39.07-18 39.07-21 39.07-22 39.07-23 39.07-24 39.07-25 39.07-27 39.07-33 39.07-35 39.07-37 39.07-39 39.07-41 39.07-43 39.07-45 39.07-49 39.07-50 39.07-51 39.07-53 39.07-61 39.07-63 39.07-65 31 . 12 . 81 Official Journal of the European Communities 233 39 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 39.07 B V d (cont 'd) 39.07-66 39.07-67 39.07-68 39.07-71 39.07-73 39.07-74 39.07-77 39.07-82 39.07-84 39.07-86 39.07-91 39.07-99 7 dd ee 11 22 ff 11 22 gg 8 9 aa bb cc dd 11 22 Boxes , pots , cases , crates and similar articles . 893.10 Carboys, bottles, jars and other containers, of a capacity: Not exceeding two litres 893.10 Exceeding two litres 893.10 Stoppers , lids , caps and other closures : Caps and capsules for bottles 893.10 Other 893.10 Other 893.10 Roller blinds, Venetian blinds and similar arti ­ cles, and parts thereof 893.93 Other: Tube and pipe fittings 893.99 Spools, cops , bobbins and similar holders for spinning and weaving 893.99 Fittings for furniture, windows, vehicle coachwork and the like 893.99 Other articles: Made from sheet 893.99 Other 893.99 234 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 40 RUBBER, SYNTHETIC RUBBER, FACTICE, AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires , throughout the Tariff the expression "rubber" means the following products , whether or not vulcanised or hardened: natural rubber, balata, gutta-percha and similar natural gums, synthetic rubber, and factice derived from oils , and such substances reclaimed . 2 . This Chapter does not cover the following products of rubber and textiles , which fall generally within Section XI : (a) Knitted or crocheted fabric or articles thereof, elastic or rubberised (other than transmission, conveyor and elevator belts or belting, or rubberised knitted or crocheted fabric, of heading No 40.10); other elastic fabric or articles thereof; (b) Textile hosepiping and similar textile tubing, internally coated or lined with rubber (heading No 59.15); (c) Woven textile fabrics (other than the goods of heading No 40.10) impregnated, coated, covered or laminated with rubber: ( i ) Weighing not more than 1 500 g/m2 ; or ( ii) Weighing more than 1 500 g/m 2 and containing more than 50% by weight of textile material ; and articles of those fabrics ; (d) Felt impregnated or coated with rubber and containing more than 50% by weight of textile material , and articles thereof; (e) Bonded fibre fabrics and similar bonded yarn fabrics, impregnated or coated with rubber, or in which rubber forms the bonding substance, irrespective of their weight per square metre, and articles thereof; (f) Fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre, and articles thereof. However, plates , sheets and strip, of expanded foam or sponge rubber, combined with textile fabric, and articles thereof, are to be classified in Chapter 40 provided that the textile fabric is present merely for reinforcing purposes . 3 . The following are also not covered by this Chapter: (a) Footwear or parts thereof falling within Chapter 64 ; (b) Headgear or parts thereof (including bathing caps) falling within Chapter 65 ; (c) Mechanical or electrical appliances or parts thereof (including electrical goods of all kinds), of hardened rubber, falling within Section XVI ; (d) Articles falling within Chapter 90, 92 , 94 or 96 ; (e) Articles falling within Chapter 97 (other than sports gloves and goods falling within heading No 40.11 ); or (f) Buttons , combs, smoking pipe stems, pens or other articles falling within Chapter 98 . 31 . 12 . 81 Official Journal of the European Communities 235 4 . In Note 1 to this Chapter and in headings Nos 40.02, 40.05 and 40.06, the expression "synthetic rubber" is to be taken to apply to : (a) Unsaturated synthetic substances which can be irreversibly transformed into non-thermoplastic substances by vulcanisation with sulphur and which, when so vulcanised as well as may be (without the addition of any substances such as plasticisers, fillers or reinforcing agents not necessary for the cross-linking), can produce substances which, at a temperature between 1 8 and 29 °C, will not break on being extended to three times their original length and will return, after being extended to twice their original length , within a period of five minutes , to a length, not greater than one and a half times their original length . Such substances include cis-polyisoprene (IR), polybutadiene (BR), polychlorobutadiene (CR), polybuta ­ dienestyrene (SBR), polychlorobutadiene-acryonitrile (NCR), polybutadiene-acrylonitrile (NBR) and butyl rubber ( IIR); (b) Thioplasts (TM); and (c) Natural rubber modified by grafting or mixing with artificial plastic material , de-polymerised natural rubber, and mixtures of unsaturated synthetic substances with saturated synthetic high polymers , provided that all the above-mentioned products comply with the requirements concerning vulcanisation, elongation and recovery in (a) above . 5 . Headings Nos 40.01 and 40.02 are to be taken not to apply to : (a) Natural or synthetic rubber latex (including pre-vulcanised rubber latex) compounded with vulcanising agents or accelerators, fillers or reinforcing agents, plasticisers, colouring matter (other than colouring matter added solely for the purpose of identification), or with any other substance ; however, latex merely stabilised or concentrated, and thermo-sensitive and electro-positive latex are to be classified in heading No 40.01 or 40.02 as the case may be ; (b) Rubber which has been compounded with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil) before coagulation or with any substance after coagulation ; or (c) Mixtures of any of the products specified in Note 1 to the present Chapter , whether or not compounded with any other substance . 6 . Thread wholly of vulcanised rubber, of any cross-section of which any dimension exceeds 5 mm, is to be classified as strip , rod or profile shape, falling within heading No 40.08 . 7 . Heading No 40.10 is to be taken to include transmission, conveyor or elevator belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber . 8 . For the purpose of heading No 40.06, pre-vulcanised rubber latex is to be deemed to be unvulcanised rubber latex . For the purposes of headings Nos 40.07 to 40.14, balata, gutta-percha and similar natural gums, and factice derived from oils, and such substances reclaimed, are to be deemed to be vulcanised rubber whether or not they have been vulcanised . 9 . In headings Nos 40.05 , 40.08 and 40.15 the expression "plates", "sheets" and "strip" are to be taken to apply, and to apply only, to plates , sheets and strip , whether or not printed or otherwise surface-worked but not cut to shape or otherwise worked, and rectangular articles cut therefrom not further worked . In heading No 40.08 the expression "rods" and "profile shapes" and in heading No 40.15 the expressions "rods", "profile shapes" and "tubes" are to be taken to apply, and to apply only, to such products, whether or not cut to length or surface-worked but not otherwise worked . 236 Official Journal of the European Communities 31 . 12 . 81 40 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit A B I a b II III C I. RAW RUBBER Natural rubber latex, whether or not with added synthetic rubber latex ; pre-vulcanised natural rubber latex ; natural rubber, balata, gutta-percha and similar natural gums : Natural rubber latex, whether or not with added syn ­ thetic rubber latex; pre-vulcanised natural rubber latex . 232.01 Natural rubber: Crepe: Sole crepe 232.02 Other 232.02 Smoked sheets 232.02 Other 232.02 Balata , gutta-percha and similar natural gums 232.03 Synthetic rubber latex, pre-vulcanised synthetic rubber latex ; synthetic rubber ; factice derived from oils : Factice derived from oils 233.19 Products modified by the incorporation of artificial plastic materials 233.19 Other: Synthetic rubber latex, whether or not prevulcanised: Polybutadiene-styrene latex 233.11 Other 233.12 Other: Polybutadiene-styrene 233.15 Polybutadiene 233.13 Polychlorobutadiene . . . 233.14 Polybutadiene-acrylonitrile 233.19 Butyl rubber 233.16 Cis-polyisoprene 233.19 Other 233.19 Reclaimed rubber 233.21 Waste and parings of unhardened rubber ; scrap of unhar ­ dened rubber, fit only for the recovery of rubber ; powder obtained from waste or scrap of unhardened rubber .... 233.22 40.01 40.02 A B C 40.03 40.04 40.01-20 40.01-31 40.01-39 40.01-40 40.01-50 40.01-60 40.02-20 40.02-30 40.02-41 40.02-49 40.02-61 40.02-63 40.02-65 40.02-67 40.02-70 40.02-80 40.02-90 40.03-00 40.04-00 / a b II a b c d e f g 31 . 12 . 81 Official Journal of the European Communities 237 40 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.05 A B C 40.06 A B 40.07 A B II . UNVULCANISED RUBBER Plates, sheets and strip, of unvulcanised natural or syn ­ thetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanised natural or synthetic rubber compounded ready for vulcani ­ sation ; unvulcanised natural or synthetic rubber, com ­ pounded before or after coagulation either with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch : Rubber compounded with carbon black or with silica (masterbatch) 621.01 Granules of natural or synthetic rubber compounded ready for vulcanisation 621.01 Other 621.01 Unvulcanised natural or synthetic rubber, including rubber latex, in other forms or states (for example, rods, tubes and profile shapes, solutions and dispersions); articles of unvulcanised natural or synthetic rubber (for example, coated or impregnated textile thread ; rings and discs): Solutions and dispersions 621.02 Other. "Camel-back " strips for retreading rubber tyres .... 621.02 Textile thread coated or impregnated with rubber ... 621.02 Other 621.02 III . ARTICLES OF UNHARDENED VULCANISED RUBBER Vulcanised rubber thread and cord, whether or not textile covered, and textile thread covered or impregnated with vulcanised rubber : Vulcanised rubber thread and cord, whether or not textile covered: Not textile covered 62 1 .03 Textile covered 621.03 Textile thread covered or impregnated with vulcanised rubber 621.03 40.05-10 40.05-30 40.05-90 40.06-10 40.06-91 40.06-93 40.06-98 40.07-11 40.07-15 40.07-20 / II III I II 238 Official Journal of the European Communities 31 . 12 . 81 40 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit a b a b c 40.08 A I II B 40.09 A B 40.10 40.11 A B I Plates, sheets, strip, rods and profile shapes, of unhar ­ dened vulcanised rubber : Plates, sheets and strip: Of expanded, foam or sponge rubber: Plates and sheets for soles 621.04  Other 621.04  Other: Floor coverings and mats (other than those of heading No 40.14) 621.04 m2 Plates and sheets for soles 621.04  Other 621.04  Rods and profile shapes 621.04  Piping and tubing, of unhardened vulcanised rubber : With fittings attached, suitable for conducting gases or liquids, for use in civil aircraft 621.05  s Other: | For fitting to rollers of textile machines, typewriters and the like 621.05  Other: Not combined with other materials, with or without fittings 621.05  Combined with other materials, with or without fittings: With metal reinforcement 621.05  Other 621.05  Transmission, conveyor or elevator belts or belting, of vulcanised rubber : Conveyor or elevator belts or belting 628.20  Transmission belts or belting, of trapezoidal cross ­ section 628.20  Other transmission belts or belting 628.20  Rubber tyres, tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds : Solid or cushion tyres and interchangeable tyre treads . 625.99  Other: Pneumatic tyres for use on civil aircraft 625.30 N 40.08-05 40.08-09 40.08-13 40.08-15 40.08-17 40.08-20 40.09-10 40.09-20 40.09-50 40.09-61 40.09-69 40.10-10 40.10-30 40.10-90 40.11-10 40.11-20 / II a b 1 2 A B C 31 . 12 . 81 Official Journal of the European Communities 239 40 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 40.11 B (cont 'd) II N N N N N N N N N N N a 1 2 3 4 5 b c d 1 aa bb cc dd ee ff 2 A B C I II III Other: Inner tubes: Of the kind used on bicycles or cycles with auxiliary motor 625.91 Of the kind used on motor-cycles or motor ­ scooters 625.91 Of the kind used on motor cars 625.91 Of the kind used on vans, trucks, lorries or buses 625.91 Other 625.91 Tyre flaps (separately consigned) 625.99 Tyre cases with sewn-in inner tubes, for racing bicycles 625.40 Tyre cases and tubeless tyres: New: Of the kind used on bicycles or cycles with auxiliary motor 625.40 Of the kind used on motor-cycles or motor ­ scooters 625.40 Of the kind used on motor cars 625.10 Of the kind used on vans , trucks , lorries or buses 625.20 Of the kind used on aircraft 625.30 Other 625.99 Used 625.99 Hygienic and pharmaceutical articles (including teats), of unhardened vulcanised rubber, with or without fittings of hardened rubber : Sheath contraceptives 628.10 Teats, nipple shields , and similar articles for babies . . . 628.10 Other 628.10 Articles of apparel and clothing accessories (including gloves), for all purposes, of unhardened vulcanised rubber : Gloves, including mittens : Household gloves 848.22 Surgical gloves 848.22 Other 848.22 Articles of apparel and clothing accessories 848.22 40.11-21 40.11-23 40.11-25 40.11-27 40.11-29 40.11-40 40.11-45 40.11-52 40.11-53 40.11-55 40.11-57 40.11-62 40.11-63 40.11-80 40.12-10 40.12-20 40.12-90 40.13-11 40.13-13 40.13-18 40.13-30 40.12 40.13 A B pair pair pair 240 Official Journal of the European Communities 31 . 12 . 81 40 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I II III 40.14 A B 40.15 A B 40.16 A B Other articles of unhardened vulcanised rubber : Of expanded, foam or sponge rubber 628.98 Other: Floor coverings and mats (other than those of heading No 40.08) 628.98 Erasers 628.98 Other 628.98 IV. HARDENED RUBBER (EBONITE AND VULCANITE); ARTICLES MADE THEREOF Hardened rubber (ebonite and vulcanite), in bulk, plates, sheets, strip, rods, profile shapes or tubes ; scrap, waste and powder, of hardened rubber : In bulk or blocks , in plates , sheets or strip, in rods, profile shapes or tubes 621.06 Scrap, waste and powder, of hardened rubber 621.06 Articles of hardened rubber (ebonite and vulcanite): Piping and tubing, with fittings attached , suitable for conducting gases or liquids , for use in civil aircraft . . 628.99 Other 628.99 40.14-10 40.14-93 40.14-95 40.14-98 40.15-10 40.15-20 40.16-10 40.16-90 31 . 2 . 81 Official Journal of the European Communities 241 41 . 01 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF GUT (OTHER THAN SILK-WORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This Chapter does not cover: (a) Parings or similar waste , of raw hides or skins (heading No 05.05 or 05.15); (b) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 ; or (c) Hides or skins , with the hair on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in heading No 41.01 , namely, raw hides or skins with the hair on, of bovine cattle (including buffalo), of equine animals , of sheep and lambs (except Persian, Astrakhan, Caracul and similar lambs, Indian, Chinese, Mongolian and Tibetan lambs), of goats and kids (except Yemen , Mongolian and Tibetan goats and kids), of swine (including peccary), of reindeer, of chamois , of gazelle , of deer, of elk, of roebucks or of dogs . 2 . Throughout the Tariff the expression "composition leather" is to be taken to mean only substance of the kind referred to in heading No 41.10 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.01 A I a 1 2 b 1 2 II a 1 2 Raw hides and skins (fresh, salted, dried, pickled or limed), whether or not split, including sheepskins in the wool : Fresh , salted or dried: Of sheep and lambs: Of lambs: In the wool 211.60 N Other 211.70 N Other: In the wool 21 1.60 N Other 211.70 N Of bovine cattle: \ Of calves: Fresh or green salted 211.20  I Dried or dry salted j 211.20  41.01-11 41.01-13 41.01-15 41.01-18 41.01-31 41.01-35 242 Official Journal of the European Communities 31 . 12 . 81 41 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 41.01 (cont 'd) N N A II b 1 aa bb 11 22 2 III a b IV a b V VI B I a b II III IV I II I a b Other: Fresh or green salted: Whole hides 211.10 Parts of hides: Butts and half-butts 211.10 Other 211.10 Dried or dry salted 211.10 Of equine animals: Fresh or green salted 211.10 Dried or dry salted 211.10 Of goats and kids: Of kids 211.40 Other 211.40 Of reptiles or offish 21 1.99 Of other animals 211.99 Pickled or limed: Of sheep and lambs: Of lambs 211.70 Other 211.70 Of bovine cattle 211.10 Of goats and kids 21 1 . 40 Of other animals 211.99 Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08 : East India kip, whole, whether or not the heads and legs have been removed, weighing each not more than 4-5 kg net, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles . . 61 1.40 Bovine cattle leather (including buffalo leather) not further prepared than chrome-tanned, in the wet blue state : Calf leather 611.30 Other bovine leather 6 1 1 .40 Other: Not further prepared than tanned: Calf leather 611.30 Other bovine leather and equine leather 61 1 . 40 N N N 41.01-42 41.01-43 41.01-44 41.01-45 41.01-51 41.01-55 41.01-62 41.01-63 41.01-66 41.01-68 41.01-71 41.01-79 41.01-80 41.01-91 41.01-95 41.02-05 41.02-12 41.02-14 41.02-17 41.02-19 41.02 A B C 31 . 12 . 81 Official Journal of the European Communities 243 41 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit II a 1 2 b 1 aa bb 2 aa bb c a b 1 2 41.02 C (cont 'd) 41.03 A B I II 41.04 A B I II 41.05 A 41.02-21 41.02-28 41.02-31 41.02-32 41.02-35 41.02-37 41.02-98 41.03-10 41.03-30 41.03-40 41.03-50 41.03-99 41.04-10 41.04-91 41.04-99 41.05-20 Otherwise prepared: Calf leather: Boxcalf 611.30 m2 Other 611.30 m2 Other bovine leather: Offull thickness: Sole leather 611.40  Other 611.40  Split : Grains 611.40 m 2 Fleshes 611.40 m 2 Equine leather 611.40 m 2 Sheep and lamb skin leather, except leather falling within heading No 41.06 or 41.08 : Of Indian hair sheep, not further prepared than vege ­ table tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuit ­ able for immediate use in the manufacture of leather articles 611.50  Other : Not further prepared than tanned: Of lambs 611.50  Other: Offull thickness 611.50  Other 611.50  Other 611.50 m 2 j Goat and kid skin leather, except leather falling within heading No 41.06 or 41.08 : Of Indian goat or kid, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 611.61  Other: Not further prepared than tanned 61 1.61  Other 611.61 m 2 Other kinds of leather, except leather falling within head ­ ing No 41.06 or 41.08 : Of reptiles, not further prepared than vegetable tanned, whether or not having undergone further pre ­ servative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather arti ­ cles 611.69  244 Official Journal of the European Communities 31 . 12 . 81 41 . 05 NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 41.05 (cont 'd) B I 41.05-31 41.05-39 II 41.05-91 41.05-93 41.05-99 41.06 41.06-20 41.06-80 41.08 41.08-20 41.08-30 41.08-40 41.08-80 41.09-00 41.09 41.10-00 41.10 a b a b c A B A B C D Other: Not further prepared than tanned: Of swine 611.69  Of other animals 611.69  Other: Of swine 611.69 m2 Of reptiles or offish 61 1 .69  Of other animals 611.69 m2 Chamois-dressed leather : Of sheep and lambs 611.81  Of other animals 611.81  Patent leather and imitation patent leather ; metallised leather : Of calves 611.83 m2 Of other bovines 611.83 m2 Of sheep and lambs; ofgoats and kids 61 1.83 m 2 Of other animals 611.83 m2 Parings and other waste, of leather or of composition or parchment-dressed leather, not suitable for the manufac ­ ture of articles of leather ; leather dust, powder and flour . 21 1.91  Composition leather with a basis of leather or leather fibre, in slabs, in sheets or in rolls 61 1.20  31 . 12 . 81 Official Journal of the European Communities 245 42 . 01 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILK-WORM GUT) Notes 1 . This Chapter does not cover: (a) Sterile surgical catgut and similar sterile suture materials (heading No 30.05); (b) Articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 43.03 or 43.04); (c) String or net bags of Section XI ; (d) Articles falling within Chapter 64 ; (e) Headgear or parts thereof falling within Chapter 65 ; (f) Whips , riding-crops or other articles of heading No 66.02 ; (g) Strings , skins for drums and the like, and other parts of musical instrument (heading No 92.10); (h) Furniture or parts of furniture (Chapter 94); (ij ) Articles falling within Chapter 97 (for example , toys, games and sports requisites); or (k) Buttons , studs , cuff-links , press-fasteners , including snap-fasteners and press-studs , and blanks and parts of such articles , falling within heading No 98.01 or Chapter 71 . 2 . For the purposes of heading No 42.03 , the expression "articles of apparel and clothing accessories" is to be taken to apply, inter alia , to gloves (including sports gloves), aprons and other protective clothing, braces , belts , bandoliers and wrist straps , including watch straps . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 42.01-00 42.01 Saddlery and harness, of any material (for example, saddles, harness, collars, traces, knee-pads and boots), for any kind of animal 612.20  42.02 Travel goods (for example, trunks, suit-cases, hat-boxes, travelling-bags, rucksacks), shopping-bags, handbags, sat ­ chels, brief-cases, wallets, purses, toilet-cases, tool-cases, tobacco-pouches, sheaths, cases, boxes (for example, for arms, musical instruments, binoculars, jewellery, bottles, collars, footwear, brushes) and similar containers, of leather or of composition leather, of vulcanised fibre, of artificial plastic sheeting, of paperboard or of textile fabric : A Of artificial plastic sheeting: I Travel goods and toilet-cases: 42.02-12 a Trunks , valises and suit-cases 831.02 42.02-14 b Other 831.02 - 42.02-16 II Handbags 831.01 N 246 Official Journal of the European Communities 31 . 12 . 81 42 . 02 N1MEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit N N N N N III IV I a 1 2 3 b 1 2 II a b III a b IV a b 1 2 a b I II 42.02 A (cont 'd) B 42.03 A B I II III C 42.04 A 42.02-17 42.02-18 42.02-21 42.02-23 42.02-25 42.02-31 42.02-35 42.02-41 42.02-49 42.02-51 42.02-59 42.02-60 42.02-91 42.02-99 42.03-10 42.03-21 42.03-25 42.03-27 42.03-28 42.03-51 42.03-59 42.04-10 Satchels and brief-cases 83 1 .03 Other containers 83 1 . 09 Of other materials : Travel goods and toilet-cases: Trunks, valises and suit-cases: Of leather or of composition leather 83 1 .02 Of vulcanised fibre or ofpaperboard 83 1 . 02 Of textile fabric 83 1 .02 Other: Of leather or of composition leather 83 1 .02 Of other materials 83 1 . 02 Handbags: Of leather or of composition leather 83 1 .01 Of other materials 831.01 Satchels and brief-cases: Of leather or of composition leather 83 1 . 03 Of other materials 83 1 .03 Other containers: For musical instruments 83 1 .09 Other: Of leather or of composition leather 83 1 . 09 Of other materials 83 1 . 09 Articles of apparel and clothing accessories, of leather or of composition leather : Articles of apparel 848.10 Gloves, including mittens and mitts : Protective, for all trades 848.10 Special , for sports 848.10 Other: Men 's and boys ' 848.10 Other 848.10 Other clothing accessories : Belts and girdles 848.10 Other 848.10 Articles of leather or of composition leather of a kind used in machinery or mechanical appliances or for other industrial purposes : Conveyor or transmission belts or belting 612.10 pair pair pair pair 31 . 12 . 81 Official Journal of the European Communities 247 42 . 04 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 42.04 (cont 'd) B 42.05 42.06 / II A B Other: Articles for the textile industry 612.10 Other 612.10 Other articles of leather or of composition leather 612.90 Articles made from gut (other than silk-worm gut), from goldbeater's skin, from bladders or from tendons : Catgut strings 899.91 Other 899.91 Goods of Chapter 42 carried by post 83 1 . 00 42.04-81 42.04-89 42.05-00 42.06-10 42.06-90 42.97-01 248 Official Journal of the European Communities 31 . 12 . 81 43 . 01 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF Notes 1 . Throughout the Tariff references to furskins , other than to raw furskins of heading No 43.01 , are to be taken to apply to hides or skins of all animals which have been tanned or dressed with the hair on . 2 . This Chapter does not cover: (a) Birdskins or parts of birdskins , with their feathers or down, falling within heading No 05.07 or 67.01 ; (b) Raw hides or skins , with the hair on, of a kind falling within Chapter 41 (see Note 1 (c) to that Chapter); (c) Gloves consisting of leather and furskin or of leather and artificial fur (heading No 42.03); (d) Articles falling within Chapter 64 ; (e) Headgear or parts thereof falling within Chapter 65 ; or (f) Articles falling within Chapter 97 (for example, toys , games and sports requisites). 3 . For the purposes of heading No 43.02, the expression "plates , crosses and similar forms" means furskins or parts thereof (excluding "dropped" skins) sewn together in rectangles , crosses or trapeziums, without the addition of other materials . Other assembled skins ready for immediate use (or requiring only cutting to become ready for use), and skins or parts of skins sewn together in the form of garments or parts or accessories of garments or of other articles fall within heading No 43.03 . 4 . Articles of apparel and clothing accessories (except those excluded by Note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified under heading No 43.03 or 43.04 as the case may be . 5 . Throughout the Tariff the expression "artificial fur" means any imitation of furskin consisting of wool , hair or other fibres gummed or sewn on to leather, woven fabric or other materials , but does not include imitation furskins obtained by weaving (heading No 58.04, for example). NIMEXE CCT Statistical Description SITC Supplementarycode reference subdivision code unit 43.01 A Raw furskins : Complete furskins, with or without head, tail and paws: 43.01-11 I Of rabbits and of hares 212.09  43.01-15 II Of mink 212.01 N 43.01-21 III Of Persian , Astrakhan , Caracul and similar lambs, or of Indian , Chinese, Mongolian and Tibetan lambs . . 212.09 N 43.01-23 IV Of sea-lions , offur seals and of other seals 212.09 N 43.01-27 v Of sea-otters, of nutria and of beaver 212.09 N 43.01-31 VI Of musk-rats and of marmots 212.09 N 31 . 12 . 81 Official Journal of the European Communities 249 43 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 43.01 (cont 'd) 43.02 A B 43.03 A B 43.04 A VII VIII B I II III IV V VI VII VIII I II A B Of wild felines 212.09 N Of other animals 212.09  Part offurskins 212.09  Furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms ; pieces or cuttings, of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated): Furskins, tanned or dressed , including furskins assembled in plates, crosses and similar forms : Of rabbits and of hares 6 1 3 .00 N Of mink 613.00 N Of Persian , Astrakhan , Caracul and similar lambs , or of Indian , Chinese , Mongolian and Tibetan lambs . . 613.00 N Of sea-lions , offur seals and of other seals 613.00 N Of sea-otters, of nutria and of beaver 613.00 N Of musk-rats and of marmots 613.00 N Of wild felines 613.00 N Of other animals 613.00  Pieces or cuttings , of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated) ! 613.00  Articles of furskin : ; Of a kind commonly used in machinery or plant . . . 848.31  Other: Articles of apparel and clothing accessories 848.31  Other 848.31  Artificial fur and articles made thereof : In the piece, or in strips or pieces 848.32  In the form of made-up articles j 848.32 !  i i 43.01-35 43.01-50 43.01-70 43.02-11 43.02-15 43.02-21 43.02-23 43.02-27 43.02-31 43.02-35 43.02-50 43.02-70 43.03-20 43.03-30 43.03-90 43.04-10 43.04-30 250 Official Journal of the European Communities 31 . 12 . 81 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This Chapter does not cover: (a) Wood of a kind used primarily in perfumery, in pharmacy, or for insecticidal , fungicidal or similar purposes (heading No 12.07); (b) Wood of a kind used primarily in dyeing or in tanning (heading No 14.05); (c) Activated charcoal (heading No 38.03); (d) Articles falling within Chapter 46 ; (e) Footwear or parts thereof falling within Chapter 64; (0 Goods falling within Chapter 66 (for example , umbrellas and walking-sticks and parts thereof); (g) Goods falling within heading No 68.09 ; (h) Imitation jewellery falling within heading No 71.16 ; (ij) Goods falling within Section XVII (for example, wheelwrights' wares); (k) Goods falling within Chapter 91 (for example , clocks and clock cases); (1 ) Musical instruments or parts thereof (Chapter 92); (m) Parts of firearms (heading No 93.06); (n) Furniture or parts thereof falling within Chapter 94; (o) Articles falling within Chapter 97 (for example, toys , games and sports requisites); or (p) Smoking pipes or the like or parts thereof, buttons , pencils or other articles falling within Chapter 98 . 2 . In this Chapter, the expression " improved wood" means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond ), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 3 . Headings Nos 44.19 to 44.28 are to be taken to apply to articles of the respective descriptions of fibre building board, plywood, cellular wood, "improved" wood or reconstituted wood as they apply to such articles of wood. 4 . Heading No 44.25 shall be taken not to apply to tools in which metal parts form the blade, working edge, working surface or other working part . Additional Note For the purposes of heading No 44.12, "wood flour" means wood powder of which not more than 8% by weight is retained by a sieve with an aperture of 0 63 mm . ') Quantities to be shown under this heading relate to the piled volume and not to the volume of the wood. 31 . 12 . 81 Official Journal of the European Communities 251 44 . 01 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.01 44.02 44.03 A B Fuel wood, in logs, in billets, in twigs or in faggots ; wood waste, including sawdust : Fuel wood, in logs, in billets, in twigs or in faggots . . . 245.01  Ligneous waste offlax 246.03  Sawdust 246.03  Other waste 246.03  Wood charcoal (including shell and nut charcoal), agglom ­ erated or not 245.02  Wood in the rough, whether or not stripped of its bark or merely roughed down : Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 247.90 m3 Other: Tropical hardwood: Okoume (gaboon) 247.21 m3 Limba (afara) 247.21 m3 Obeche 247.21 m3 Utile 247.21 m3 Makore 247.21 m 3 Other 247.21 m3 Other: Coniferous wood: Pulpwood 246.01 m3 (') For sawing or for making veneer sheets or sheets for plywood 247 . 1 1 m 3 Pitprops 247.90 m3 Poles for telegraph , telephone and electricity lines, not falling within heading 44.03-20 247.90 m 3 Pickets, stakes and piles 247.90 m3 Other 247.90 m3 Other: Pulpwood 246.01 m3 (') Wood for sawing or for making veneer sheets or sheets for plywood: Oak 247.21 m 3 Beech (Fagus silvatica) 247.21 m3 44.01-10 44.01-20 44.01-40 44.01-90 44.02-00 44.03-20 44.03-21 44.03-22 44.03-23 44.03-24 44.03-25 44.03-28 44.03-30 44.03-40 44.03-51 44.03-52 44.03-54 44.03-58 44.03-60 44.03-71 44.03-73 A B C D I a b c d e f II a 1 2 3 4 5 6 b 1 2 aa bb 252 Official Journal of the European Communities 31 . 12 . 81 44 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit lib 2 cc dd ee 3 4 A B I II I a b c II a b 1 2 3 4 5 44.03 B (cont 'd) 44.04 44.05 A B C 44.07 A B 44.03-74 44.03-75 44.03-79 44.03-91 44.03-99 44.04-20 44.04-91 44.04-98 44.05-10 44.05-20 44.05-31 44.05-33 44.05-39 44.05-40 44.05-71 44.05-73 44.05-74 44.05-75 44.05-79 44.07-10 44.07-90 Poplar 247.21 m3 Walnut 247.21 m3 Other 247.21 m 3 Pitprops 247.90 m3 Other 247.90 m 3 Wood, roughly squared or half-squared, but not further manufactured : Tropical hardwood 247.22 m 3 Other: Coniferous wood 247.12 m 3 Other 247.22 m 3 Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm : Small boards for the manufacture of pencils 248.21 m3 Coniferous wood, of a length of 125 cm or less and of a thickness of less than 12-5 mm 248.21 m 3 Other: Tropical hardwood: Limba (afara) 248.31 m 3 Utile 248.31 m 3 Other 248.31 m 3 Other: Coniferous wood 248.21 m 3 Other: Oak 248.31 m3 Beech (Fagus silvatica) 248.31 | m 3 Poplar 248.31 m 3 Walnut 248.31 J m3 Other 248.31 j m3 Railway or tramway sleepers of wood : Injected or otherwise impregnated to any degree .... 248.10 m 3 Other 248.10 m3 31 . 12 . 81 Official Journal of the European Communities 253 44 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.09 A B C D 44.11 44.12 44.13 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; chipwood ; drawn wood ; pulpwood in chips or particles ; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrella handles, tool handles or the like : Drawn wood 634.91  Pulpwood in chips or particles 246.02  Wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrella handles, tool handles or the like 634.91  Other 634.91  Fibre building board of wood or other vegetable material , whether or not bonded with natural or artificial resins or with other organic binders : Weighing more than 0-8 g/ cm3 (hardboard): Unworked, or not further worked than sanded .... 641.61 m2 Other 641.61 m2 Weighing more than 0-35 g/cm3 but not more than 0-8 g/cm3 (medium board): Unworked, or not further worked than sanded .... 641.62 m2 Other 641.62 m2 Weighing not more than 0-35 g/cm3 (softboard): Unworked, or not further worked than sanded .... 641.62 m2 Other 641.62 m 2 Wood wool and wood flour : Wood wool 634.93  Wood flour 634.93  Wood (including blocks, strips and friezes for parquet or wood block flooring, not assembled), planed, tongued, grooved, rebated, chamfered, V-jointed, centre V-jointed, beaded, centre-beaded or the like, but not further manu ­ factured : Blocks, strips and friezes for parquet or wood block flooring, not assembled 248.32 m2 Other: Coniferous wood 248.22  Other 248.32  44.09-01 44.09-10 44.09-50 44.09-90 44.11-10 44.11-20 44.11-41 44.11-49 44.11-91 44.11-99 44.12-10 44.12-30 44.13-10 44.13-30 44.13-50 A I II B I II C I II A B A B I II 254 Official Journal of the European Communities 31 . 12 . 81 44 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.14 A B / a b II a b 44.15 A B I II C 44.16 44.17 44.18 A I II B C Wood sawn lengthwise, sliced or peeled but not further prepared, of a thickness not exceeding 5 mm ; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm : Small boards for the manufacture of pencils 634.10  Other: Tropical hardwood, of a thickness: Not exceeding 1 mm 634.10 m 3 Exceeding 1 mm 634.10 m3 Other, of a thickness: Not exceeding 1 mm 634.10 m3 Exceeding 1 mm 634.10 m 3 Plywood, blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets); inlaid wood and wood marquetry : ; Plywood, consisting solely of sheets of wood 634.20 m 3 Blockboard, laminboard, battenboard and similar lami- j nated wood products (excluding veneered panels and sheets): Blockboard, laminboard and battenboard 634.41 m 3 Other 634.41 m3 Other 634.42 m 3 Cellular wood panels, whether or not faced with base metal 634.43  "Improved" wood, in sheets, blocks or the like 634.3 1  Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets, blocks or the like : Made from wood wool, wood flour, wood shavings, sawdust or other wood waste: Unworked or not further worked than sanded 634.32 m3 Other 634.32 m 3 Flaxboard 634.32 m3 Other 634.32 m 3 44.14-30 44.14-51 44.14-55 44.14-61 44.14-65 44.15-20 44.15-31 44.15-39 44.15-80 44.16-00 44.17-00 44.18-11 44.18-19 44.18-30 44.18-90 31 . 12 . 81 Official Journal of the European Communities 255 44.19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit A B 44.19 44.20 44.21 A B I II 44.22 A B 44.23 A B I II 44.24 Wooden headings and mouldings, including moulded skirt ­ ing and other moulded boards : Faced with metal foil 634.92  Other 634.92  Wooden picture frames, photograph frames, mirror frames and the like 635.41  Complete wooden packing cases, boxes, crates, drums and similar packings : Wholly or partly of plywood, blockboard, laminboard , battenboard or similar laminated wood products (including veneered wood panels and sheets) 635.10  Other: Of fibre building board 635.10  Other 635.10  Casks, barrels, vats, tubs, buckets and other coopers' products and parts thereof, of wood, including staves : Riven staves of wood, not further prepared than sawn on one principal surface ; sawn staves of wood, of which at least one principal surface has been cylindri ­ cally sawn , not further prepared than sawn 635.20  Other 635.20 Builders' carpentry and joinery (including prefabricated and sectional buildings and assembled parquet flooring panels): Shuttering for concrete constructional work 635.30  Other: Of fibre building board: Doors 635.30 N Other 635.30  Other: Prefabricated and sectional sheds, dwelling houses and other buildings 635.30  Doors , other than French windows 635.30 N Windows, including French windows 635.30 N Parquet flooring panels , assembled: For mosaic floors 635.30 m 2 Other 635.30 m 2 Other builders ' carpentry and joinery 635.30  Household utensils of wood 635.42  44.19-20 44.19-80 44.20-00 44.21-10 44.21-50 44.21-90 44.22-20 44.22-90 44.23-10 44.23-21 44.23-29 44.23-30 44.23-51 44.23-55 44.23-71 44.23-79 44.23-80 44.24-00 a b a b c d 1 2 e 256 Official Journal of the European Communities 31 . 12 . 81 44 . 25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 44.25 A B 44.26 A B 44.27 A B i 44.28 A B C D I II Wooden tools, tool bodies, tool handles, broom and brush bodies and handles ; boot and shoe lasts and trees, of wood : Handles for articles of cutlery, forks and spoons ; brush bodies 635.91 Other: Tools , tool bodies and tool handles 635.91 Other 635.91 Spools, cops, bobbins, sewing thread reels and the like, of turned wood : Reels for sewing thread and the like 635.92 Other 635.92 Standard lamps, table lamps and other lighting fittings, of wood ; articles of furniture, of wood, not falling within Chapter 94 ; caskets, cigarette boxes, trays, fruit bowls, ornaments and other fancy articles, of wood ; cases for cutlery, for drawing instruments or for violins, and similar receptacles, of wood ; articles of wood for personal use or adornment, of a kind normally carried in the pocket, in the handbag or on the person ; parts of the foregoing articles, of wood : Of fibre building board 635.49 Other : Lighting fittings (of wood, whether or not electrically equipped); parts thereof 635.49 Ornaments and other fancy articles and articles for personal adornment (of wood); parts thereof 635.49 Other 635.49 Other articles of wood : Foundry moulding patterns 635.99 Blind rollers , whether or not fitted with springs .... 635.99 Match splints ; wooden pegs or pins for footwear . . . 635.99 Other: Of fibre building board 635.99 Other: Coat hangers 635.99 Other 635.99 44.25-10 | 44.25-91 44.25-99 44.26-10 44.26-90 i 44.27-01 44.27-10 44.27-30 44.27-80 44.28-10 44.28-30 44.28-40 44.28-50 44.28-71 44.28-99 / II I II III a b N 31 . 12 . 81 Official Journal of the European Communities 257 45 . 01 CHAPTER 45 CORK AND ARTICLES OF CORK Notes 1 . This Chapter does not cover: (a) Footwear or parts of footwear falling within Chapter 64; (b) Headgear or parts of headgear falling within Chapter 65 ; or (c) Articles falling within Chapter 97 (for example, toys, games and sports requisites). 2 . Natural cork roughly squared or deprived of the outer bark is to taken to fall within heading No 45.02 and not within heading No 45.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 45.01 45.02 45.03 45.04 A B Natural cork, unworked, crushed, granulated or ground ; waste cork : Natural cork, unworked 244.01 Waste cork 244.01 Crushed, granulated or ground cork 244.01 Natural cork in blocks, plates, sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) . . 244.02 Articles of natural cork : Stoppers 633.01 Other articles 633.01 Agglomerated cork (being cork agglomerated with or with ­ out a binding substance) and articles of agglomerated cork : Discs for the manufacture of crown corks 633.02 Other: Cubes, bricks, plates, sheets, panels, strips and squares ; 633.02 Other j 633.02 A B C A B I II 45.01-20 45.01-40 45.01-60 45.02-00 45.03-10 45.03-90 45.04-10 45.04-91 45.04-99 258 Official Journal of the European Communities 31 . 12 . 81 46 . 02 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this Chapter the expression "plaiting materials" includes straw, osier or willow, bamboos, rushes , reeds , strips of wood, strips of vegetable fibre or bark, unspun textile fibres , monofil and strip of artificial plastic materials or strips of paper, but not strips of leather, of composition leather or of felt , human hair, horsehair, textile rovings or yarns , or monofil or strip of Chapter 51 . 2 . This Chapter does not cover: (a) Twine, cordage, ropes or cables, plaited or not (heading No 59.04); (b) Footwear or headgear or parts thereof falling within Chapter 64 or 65 ; (c) Vehicles and bodies for vehicles , of basketware (Chapter 87); or (d) Furniture or parts thereof (Chapter 94). 3 . For the purposes of heading No 46.02, "plaiting materials bound together in parallel strands" means "plaiting materials" placed side by side and bound together, in the form of sheets, whether the binding materials are of spun textile fibre or not . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 46.02 A I II B C D I a b II III Plaits and similar products of plaiting materials, for all uses, whether or not assembled into strips ; plaiting materi ­ als bound together in parallel strands or woven, in sheet form, including matting, mats and screens ; straw envelopes for bottles : Plaits and similar products of plaiting materials , for all uses, whether or not assembled into strips : Of unspun vegetable materials 659.70 Other 659.70 Coarse matting ; straw envelopes for bottles ; screens and other coarse articles used for packing or for protection 659.70 Chinese mats and matting and similar mats and mat ­ ting 659.70 Other articles : ! Of unspun vegetable materials : Not backed or lined with paper or woven fabric . 659.70 Backed or lined with paper or woven fabric .... 659.70 Of strips of paper, whether or not mixed in any proportion with vegetable materials 659.70 Of other plaiting materials 659.70 46.02-01 46.02-09 46.02-10 46.02-20 46.02-91 46.02-92 46.02-95 46.02-99 31 . 12 . 81 Official Journal of the European Communities 259 46 . 03 NIMEXE CCT Statistical code ! reference subdivision Description SITC Supplementary code unit 46.03 46.03-10 A i 46.03-90 B Basketwork, wickerwork and other articles of plaiting materials, made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah : Basketwork, wickerwork and other articles of plaiting materials , made directly to shape 899.7 1 Other 899.71 260 Official Journal of the European Communities 31 . 12 . 81 47 . 01 SECTION X PAPER-MAKING MATERIAL ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PAPER-MAKING MATERIAL NIMEXE CCT Statistical code reference subdivision Description SITC Supplementary code unit 47.01 47.01-02 47.01-12 47.01-20 47.01-32 47.01-34 | 47.01-36 47.01-38 47.01-61 47.01-69 47.01-71 47.01-79 47.01-91 47.01-95 Pulp derived by mechanical or chemical means from any fibrous vegetable material : Wood pulp: Mechanical wood pulp 251.20 kg 90% dry Semi-chemical wood pulp 251.91 kg 90% dry Chemical wood pulp: With an alphacellulose content of 90% or more by weight (dissolving grades) 251.60 kg 90% dry Other: Sulphite wood pulp : Unbleached: Coniferous 251.81 kg 90% dry Other 251.81 kg 90% dry Other: Coniferous 25 1 . 82 kg 90% dry Other 251.82 kg 90% dry Other:  i Unbleached: Coniferous 25 1 .7 1 kg 90% dry Other 25 1 .7 1 kg 90% dry Other: Coniferous 251.72 kg 90% dry Other 251.72 kg 90% dry Other: Cotton linter pulp 25 1 .92  Bleached vegetable fibre pulp 251.92 kg 90% dry A I II III a b 1 aa 11 22 bb 11 22 2 aa 11 22 bb 11 22 B I II 31 . 12 . 81 Official Journal of the European Communities 261 47 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit B III 47.01 (cont 'd) 47.02 A I II a b B 47.01-99 47.02-11 47.02-15 47.02-19 47.02-20 Other 251.92 kg 90% dry Waste paper and paperboard ; scrap articles of paper or of paperboard, fit only for use in paper-making : Waste paper and paperboard: Fit only for use in paper-making 251.10  Other: To be rendered fit only for use in paper-making . 251.10  Other 251.10  Scrap articles of paper or of paperboard, fit only for use in paper-making 251.10  262 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 48 PAPER AND PAPERBOARD ; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This Chapter does not cover: (a) Stamping foils of heading No 32.09 ; (b) Perfume and cosmetic papers (heading No 33.06); (c) Soap papers (heading No 34.01 ), paper impregnated or coated with detergent (heading No 34.02) and cellulose wadding impregnated with polishes , creams or similar preparations (heading No 34.05); (d) Paper or paperboard, sensitised (heading No 37.03); (e) Paper-reinforced stratified artificial plastic sheeting (headings Nos 39.01 to 39.06), or vulcanised fibre (heading No 39.03), or articles of such materials (heading No 39.07); (f) Goods falling within heading No 42.02 (for example, travel goods); (g) Articles falling within any heading in Chapter 46 (manufactures of plaiting material); (h) Paper yarn or textile articles of paper yarn (Section XI); (ij) Abrasive paper (heading No 68.06) or paper-backed mica splittings (heading No 68.15) (paper coated with mica powder is , however, to be classified in heading No 48.07); (k) Metal foil backed with paper or paperboard (Section XV); (1 ) Perforated paper or paperboard for musical instruments (heading No 92.10); or (m) Goods falling within any heading in Chapter 97 (for example, toys, games and sports requisites) or Chapter 98 (for example, buttons). 2 . Subject to the provisions of Note 3 , heading No 48.01 is to be taken to include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, including false water ­ marking, and also paper and paperboard coloured or marbled throughout the mass by any method . However, the heading does not apply to paper or paperboard which has been further processed, for example, by coating or impregnation . 3 . Paper or paperboard answering to a description in two or more of the headings Nos 48.01 to 48.07 is to be classified under that one of such headings which occurs latest in the Tariff. 4 . Headings Nos 48.01 to 48.07 are to be taken not to apply to paper, paperboard or cellulose wadding: (a) In strips or rolls of a width not exceeding 15 cm ; or (b) In rectangular sheets (unfolded if necessary) of which no side exceeds 36 cm ; or (c) Cut into shapes other than rectangular shapes . Except that hand-made paper in any size or shape as made directly and having all its edges deckled remains classified , subject to the provisions of Note 3 , within heading No 48.01 . 31 . 12 . 81 Official Journal of the European Communities 263 48 . 01 5 . For the purposes of heading No 48.11 , "wallpaper and hncrusta" are to be taken to apply only to : (a) Paper in rolls, suitable for wall or ceiling decoration, being: (i) Paper with one or with two margins, with or without guide marks ; or (ii) Paper without margins , surface-coloured or design-printed, coated or embossed, of a width not exceeding 60 cm ; (b) Borders, friezes and corners of paper, of a kind used for wall or ceiling decoration . 6 . Heading No 48.15 is to be taken to apply, inter alia , to paper wool , paper strip (whether or not folded or coated) of a kind used for plaiting, and to toilet paper in rolls or packets , but not to the articles mentioned in Note 7 . 7 . Heading No 48.21 is to be taken to apply, inter alia, to cards for statistical machines, perforated paper and paperboard cards for Jacquard and similar machines , paper lace, shelf edging, paper tablecloths, serviettes and handkerchiefs , paper gaskets, moulded or pressed goods of wood pulp, and dress patterns . 8 . Paper, paperboard and cellulose wadding and articles thereof, printed with characters or pictures which are not merely incidental to the primary use of the goods are regarded as printed matter falling within Chapter 49 . However, dress patterns and models, ofpaper or paperboard, shall be classified within heading No 48.21 regardless of the printing appearing thereon . Additional Note For the purpose of subheading 48.01 A , the expression "newsprint " shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70% of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/ m2 and not more than 57 g/m2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm , containing 8% or less by weight offillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 49.02, published at least 10 times per year. Statistical Note Products weighing 225 g/m2 or more are to be treated as "board" or "paperboard"; those weighing less than 225 g/m2 are to be treated as "paper". NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. PAPERS AND PAPERBOARD, IN ROLLS OR IN SHEETS 48.01 Paper and paperboard (including cellulose wadding), in rolls or, sheets : 48.01-01 A Newsprint 641.10  48.01-05 B Cigarette paper 641.59 264 Official Journal of the European Communities 31 . 12 . 81 48 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01 (cont 'd) C I II Kraft paper and kraft board: For the manufacture of paper yarn of heading No 57.07 or of paper yarn reinforced with metal of heading No 59.04 641.39 Other: Kraft paper for large-capacity sacks: Unbleached 64 1 .32 Fully bleached, semi-bleached or coloured throughout the mass 641.32 . Kraft liner paper and board: Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, of a weight per m2 of: Less than 150 g 641.31 150 g or more but less than 175 g 641 .3 1 175 g or more 641.31 Other: Unbleached, of a weight per m2 of: Less than 150 g 641.31 150 g or more but less than 175 g 641 .3 1 175 g or more 641.31 Fully bleached, semi-bleached or coloured throughout the mass, of a weight per m2 of: Less than 150 g 641.31 150 g or more but less than 175 g 641 . 31 175 g or more 641 .3 1 Other: Kraft wrapping and packaging paper: Unbleached 641.39 Fully bleached, semi-bleached or coloured throughout the mass, of a weight per m2 of: Less than 150 g 641.39 150 g or more 641 .39 Other kraft paper and kraft paperboard: Kraft condenser paper, kraft cable insulating paper and other kraft electro-technical insu ­ lating paper 641.39 Kraft punched-card paper 641.39 Other: Unbleached 641.39 48.01-06 48.01-07 48.01-10 48.01-20 48.01-22 48.01-24 48.01-30 48.01-32 48.01-34 48.01-36 48.01-38 48.01-39 48.01-40 48.01-42 48.01-44 48.01-46 48.01-48 48.01-50 a 1 2 b 1 aa bb cc 2 aa 11 22 33 bb 11 22 33 c 1 aa bb 11 22 2 aa bb cc 11 31 . 12 . 81 Official Journal of the European Communities 265 48 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.01 C II (cont 'd) D E F c 2 cc 22 I II III IV V VI VII VIII IX a b c d 1 2 X a b XI XII XIII XIV XV XVI XVII a I b 48.01-51 48.01-57 48.01-59 48.01-60 48.01-63 48.01-67 48.01-68 48.01-70 48.01-71 48.01-72 48.01-74 48.01-76 48.01-78 48.01-79 48.01-80 48.01-81 48.01-83 48.01-85 48.01-87 48.01-89 48.01-90 48.01-92 48.01-94 48.01-96 48.01-98 48.01-99 Fully bleached, semi-bleached or coloured throughout the mass 641.39 Paper weighing not more than 15 g/m 2 for use in stencil making 641.59 Hand-made paper and paperboard 641.21 Other: Felt paper and felt board, woollen paper and woollen board 641.59 Filter paper andfilter paperboard 641.59 Cellulose wadding and webs of cellulose fibres .... 641.59 Photographic base paper 641.59 Wallpaper base 641.59 Heliographic diazotype base paper 641.59 Carbonizing base paper 641.59 Punched-card paper 641.59 Printing paper and writing paper: Bible paper 641.21 Manifold (thin typing) paper 641.21 Newsprint, other than that of heading 48.01-01 . . . 641.10 Other printing paper and writing paper: Containing not more than 5% of mechanical wood pulp 641.21 Other 641.21 Sulphite wrapping and packaging paper, weighing: Less than 30 g/m2 641.52 30 g/m2 or more 641.52 Semi-chemical fluting paper 641.51 Strawpaper and strawboard 641.59 Wrapping and packaging paper made from waste ­ paper 641.59 Paper and paperboard consisting of two or more layers of different composition (duplex, triplex, multi ­ plex, etc.) 641.59 Wrapping and packaging paperboard made from wastepaper 641.59 Other paper 641.59 Other paperboard: Containing not more than 5% of mechanical wood pulp 641 . 59 Other 641.59 266 Official Journal of the European Communities 31 . 12 . 81 48 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit A B C D E A B I II C I a 1 2 b 1 2 II 48.03 48.04 | 48.05 A B ! 48.07 A B Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets : Vegetable parchment 641.53 Glazed transparent paper (glassine) 641.53 Greaseproofpaper 641.53 Natural tracing paper 641.53 Other 641.53 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets : Paper or paperboard, laminated internally with bitumen, paraffin wax or other wax 641 .92 Paperboard made from wastepaper, whether or not paper-covered: Composed of two or more layers of different colours . 641.92 Other 641.92 Other 641.92 Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets : Paper and paperboard, corrugated 641.74 Other: Creped and crinkled paper: Kraft paper: Kraft paper for large-capacity sacks 641.71 Other 641.71 Other: Creped household and toilet paper 641.72 Other 641.73 Other 641.74 Paper and paperboard, impregnated, coated, surface ­ coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : Ruled, lined or squared , but not otherwise printed ... 641.22 Coated with mica powder 641.89 48.03-10 48.03-30 48.03-50 48.03-60 48.03-80 48.04-20 48.04-31 48.04-39 48.04-90 48.05-10 48.05-21 48.05-29 48.05-30 48.05-50 48.05-80 48.07-10 48.07-30 31 . 12 . 81 Official Journal of the European Communities 267 48 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.07 (cont 'd) C D Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials , weighing 160 grams or more per m2 : Coated with kaolin 641.89 Other 641.81 Other: Impregnated or having one surface coated with tar, bitumen or asphalt 641.82 Paper and paperboard coated with material of mineral origin or with powdered metal: Paperboard for printing flongs 641 . 89 Printing paper and writing paper: L WC paper 64 1 . 22 Self copy paper 641 . 22 Other 641.22 Photographic base paper and paperboard 641.89 Paper and paperboard consisting of two or more layers of different composition (duplex , triplex, multiplex, etc ) 641.89 Other: Paper 641.89 | Paperboard 641.89 | Surface-coloured paper and paperboard 641.89 ! Paper and paperboard coated or impregnated with artificial plastic materials (excluding adhesives) . ... 641.81 Paper and paperboard coated or impregnated with wax, paraffin wax, stearin , oil, glycerol or the like . . 641.89 Gummed or adhesive paper and paperboard 641 . 89 Carbon paper and similar copying paper 641.89 Other paper and paperboard 641.89 Filter blocks, slabs and plates, of paper pulp 641.96 II . PAPER AND PAPERBOARD CUT TO SIZE OR SHAPE AND ARTICLES OF PAPER OR PAPERBOARD Cigarette paper, cut to size, whether or not in the form of booklets or tubes : In booklets or tubes 642.41 Other 642.41 48.07-41 48.07-45 48.07-55 48.07-56 48.07-57 48.07-58 48.07-59 48.07-64 48.07-67 48.07-71 48.07-73 48.07-75 48.07-77 48.07-85 48.07-91 48.07-97 48.07-99 48.08-00 48.10-10 48.10-90 I II I II a b 1 2 3 c d e 1 2 III IV V VI VII VIII A B 48.08 48.10 268 Official Journal of the European Communities 31 . 12 . 81 48.11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.11 48.12 48.13 48.14 48.15 A B Wallpaper and lincrusta ; window transparencies of paper : Wallpaper: Washable 641.97 Other 641.97 Lincrusta and window transparencies ofpaper 641.97 Floor coverings prepared on a base of paper or of paper ­ board, whether or not cut to size, with or without a coating of linoleum compound 659.11 Carbon and other copying papers (including duplicator stencils) and transfer papers, cut to size, whether or not put up in boxes : Duplicator stencils 642.42 Self copy paper 642.42 Carbon and similar copying papers 642.42 Other 642.42 Writing blocks, envelopes, letter-cards, plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery : Envelopes 642.20 Writing blocks, letter-cards, plain postcards, corres ­ podence cards 642.20 Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery 642.20 Other paper and paperboard, cut to size or shape : Adhesive strips of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber 642.44 Other: Filter-paper and filter-board 642.49 Toilet paper: Of cellulose wadding or of webs of cellulose fibres . 642.43 Other 642.43 Condenser paper 642.49 Paper in strips or rolls for office machines and the like 642.49 48.11-21 48.11-29 48.11-40 48.12-00 48.13-10 48.13-30 48.13-50 48.13-90 48.14-10 48.14-30 48.14-90 48.15-05 48.15-10 48.15-21 48.15-29 48.15-30 48.15-40 A I II B A B C D A B C I II a b III IV 31 . 12 . 81 Official Journal of the European Communities 269 48 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.15 B (cont 'd) 48.16 A B 48.18 48.15-50 48.15-61 48.15-65 48.15-95 48.15-99 48.16-10 48.16-91 48.16-95 48.16-96 48.16-98 48.16-99 48.18-10 48.18-20 48.18-30 48.18-40 48.18-51 48.18-59 48.18-61 48.18-69 48.18-80 V VI a b c d I II a b c d A B C D E I II F I II G Gummed or adhesive strip or roll , not falling within subheading 48.15 A 642.44 Other: Manifold (thin typing) paper 642.49 Stencil duplicating paper 642.49 Typing paper 642.49 Other 642.49 Boxes, bags and other packing containers, of paper or paperboard ; box files, letter trays and similar articles, of paper or paperboard, of a kind commonly used in offices, shops and the like : Boxes, bags and other packing containers : Of corrugated paper or paperboard 642.10 Other: Bags and sacks with a base width of 40 cm or more 642.10 Other bags and sacks 642.10 Folding cartons, boxes and cases 642.10 Other packing containers 642.10 Other 642.10 Registers, exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting-pads, binders (loose-leaf or other), file covers and other station ­ ery of paper or paperboard ; sample and other albums and book covers, of paper or paperboard : Registers , account books, receipt books and the like . . . 642.30 Memorandum blocks 642.30 Exercise books 642.30 Files, binders, folders andfile covers 642.30 Sample and other albums: Printed postage stamp albums 642.30 Other 642.30 Diaries: Pocket 642.30 Other 642.30 Other 642.30 270 Official Journal of the European Communities 31 . 12 . 81 48 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 48.19 48.20 48.21 A B I II C D E F I II Paper or paperboard labels, whether or not printed or gummed 892.81 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or har ­ dened) : For the textile industry 642.81 Other 642.81 I Other articles of paper pulp, paper, paperboard or cellu ­ lose wadding : Perforated paper and paperboard for Jacquard and ! similar machines 642.89 Napkins and napkin liners for babies : Not put up for retail sale 642.85 Other j 642.85 Fans and hand screens ; frames therefor and parts of such frames 642.89 Bed linen , table linen , toilet linen (including handker- j chiefs and cleansing tissues) and kitchen linen ; gar ­ ments : Hand-towels 642.84 Handkerchiefs and cleansing tissues 642.84 Table linen 642.84 Other 642.84 Sanitary towels and tampons 642.85 Other: Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 642.89 Other: Trays , dishes , plates , goblets and the like 642.83 Moulded sheets for packing eggs 642.89 Cards for punched-card machines , whether or not in strips 642.82 Dials , sheets and the like , printed for self-recording apparatus 642.89 Other 642.89 48.19-00 48.20-10 48.20-90 48.21-01 48.21-05 48.21-11 48.21-13 48.21-25 48.21-27 48.21-33 48.21-39 48.21-41 48.21-45 48.21-47 48.21-50 48.21-60 48.21-70 48.21-90 A B I II III IV a b c d e 31 . 12 . 81 Official Journal of the European Communities 27 49 . 01 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1 . This Chapter does not cover: (a) Paper, paperboard, or cellulose wadding, or articles thereof, in which printing is merely incidental to their primary use (Chapter 48); (b) Playing cards or other goods falling within any heading in Chapter 97 ; or (c) Original engravings , prints or lithographs (heading No 99.02), postage revenue or similar stamps falling within heading No 99.04, antiques of an age exceeding 100 years or other articles falling within any heading in Chapter 99 . 2 . Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers , journals or periodicals comprising more than one number under a single cover are to be treated as falling within heading No 49.01 and not within heading No 49.02 . 3 . Heading No 49.01 is to be extended to apply to : (a) A collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes ; (b) A pictorial supplement accompanying, and subsidiary to , a bound volume ; and (c) Printed parts of books or booklets , in the form of assembled or separate sheets or signatures, constituting the whole or a part of a complete work and designed for binding . However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets , fall within heading No 49.11 . 4 . Headings Nos 49.01 and 49.02 are to be taken not to apply to publications issued for advertising purposes by or for an advertiser named therein , or to publications which are primarily devoted to advertising (including tourist propaganda). Such publications are to be taken as falling within heading No 49.11 . 5 . For the purposes of heading No 49.03 , the expression "children's picture books" means books for children in which the pictures form the principal interest and the text is subsidiary . 6 . For the purposes of heading No 49.06, the expression "manuscripts and typescripts" is to be taken to extend to carbon copies or copies on sensitised paper of manuscripts and typescripts . References in this Chapter to printed matter of any kind include references to any matter of that kind which is reproduced by means of a duplicating machine. 7 . For the purposes of heading No 49.09, the expression "picture postcards" means cards consisting essentially of an illustration and bearing printed indications of their use . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 49.01-00 49.01 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets 892.11  49.02-00 49.02 Newspapers, journals and periodicals, whether or not illus ­ trated 892.20 272 Official Journal of the European Communities 31 . 2 . 81 49 . 03 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 49.03 49.04 49.05 A B 49.06 49.07 A B C I II 49.08 49.09 49.10 49.11 A B 49.03-00 49.04-00 49.05-10 49.05-90 49.06-00 49.07-10 49.07-20 49.07-91 49.07-99 49.08-00 49.09-00 49.10-00 49.11-10 49.11-21 49.11-92 49.11-93 Children's picture books and painting books 892.12 Music, printed or in manuscript, whether or not bound or illustrated 892.85 Maps and hydrographic and similar charts of all kinds, including atlases, wall maps and topographical plans, printed ; printed globes (terrestrial or celestial): Printed globes (terrestrial or celestial) 892.13 Other 892.13 Plans and drawings, for industrial, architectural, engineer ­ ing, commercial or similar purposes, whether original or reproductions on sensitised paper ; manuscripts and type ­ scripts 892.82 Unused postage, revenue and similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; banknotes, stock, share and bond certificates and similar documents of title ; cheque books : Postage, revenue and similar stamps 892.83 Banknotes 892.83 Other: Signed and numbered 892.83 Other 892.83 Transfers (Decalcomanias) 892.41 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings . . 892.42 Calendars of any kind, of paper or paperboard, including calendar blocks 892.84 Other printed matter, including printed pictures and photo ­ graphs : Sheets (not being trade advertising material), not folded, merely with illustrations or pictures not bear ­ ing a text or caption, for editions of books or periodi ­ cals which are published in different countries in one or more languages 892.89 Other: Trade advertising material, commercial catalogues and the like 892.86 Other: Photographs 892.89 Printed pictures 892.89 / II a b 31 . 12 . 81 Official Journal of the European Communities 273 49 . 11 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 49.11 B II (cont'd) 49.11-99 c Other 892.89  49.97-00 Goods of Chapter 49 carried by post 892.00 - 274 Official Journal of the European Communities 31 . 12 . 81 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This Section does not cover: (a) Animal brush making bristles or hair (heading No 05.02); horsehair or horsehair waste (heading No 05.03 ); (b) Human hair or articles of human hair (heading No 05.01 , 67.03 or 67.04), except straining cloth of a kind commonly used in oil presses and the like (heading No 59.17); (c) Vegetable materials falling within Chapter 14 ; (d) Asbestos of heading No 25.24 or article of asbestos and other products of heading No 68.13 or 68.14 ; (e) Articles falling within heading No 30.04 or 30.05 (for example , wadding, gauze, bandages and similar articles for medical or surgical purposes , sterile surgical suture materials); (f) Sensitised textile fabric (heading No 37.03); (g) Monofil of which any cross-sectional dimension exceeds 1 mm and strip (artificial straw and the like) of a width exceeding 5 mm, of artificial plastic material (Chapter 39) or plaits or fabrics of such monofil or strip (Chapter 46); (h) Woven textile fabrics , felt , bonded fibre fabrics or similar bonded yarn fabrics , impregnated, coated , covered or laminated with rubber, and articles thereof, falling within Chapter 40 ; (ij ) Skins with their wool on (Chapter 41 or 43) or articles of furskin , artificial fur or articles thereof, falling within heading No 43.03 or 43.04 ; (k) Articles of textile materials falling within heading No 42.01 or 42.02 ; ( 1) Products and articles of Chapter 48 (for example , cellulose wadding); (m) Footwear or parts of footwear, gaiters or leggings or similar articles classified in Chapter 64 ; (n) Headgear or parts thereof falling within Chapter 65 ; (o) Hair nets (heading No 65.05 or 67.04, as the case may be); (p) Goods falling within Chapter 67 ; (q) Abrasive-coated threads, cords or fabric (heading No 68.06); (r) Glass fibre or articles of glass fibre, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); (s) Articles falling within Chapter 94 (furniture and bedding); or (t) Articles falling within Chapter 97 (for example, toys , games and sports requisites). 2 . (A) Goods classifiable in any heading in Chapters 50 to 57 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates in weight over any other single textile material . (B) For the purposes of the above rule: (a) Metallised yarn is to be treated as a single textile material and its weight is to be taken as the aggregate of the weight of the textile and metal components ; for the classification of woven fabrics , metal thread is to be regarded as a textile material ; 31 . 12 . 81 Official Journal of the European Communities 275 (b) Where a heading refers to goods of different textile materials (for example: ( i) silk and waste silk , (ii) carded sheep's or lambs' wool and combed sheep's or lambs' wool), such materials are to be treated as a single textile material . (C) The provisions of paragraphs (A) and (B) above are to be applied also to the yarns referred to in Notes 3 and 4 below . 3 . (A) For the purposes of this Section, and subject to the exceptions in paragraph ( B) below, yarns (single , multiple or cabled) of the following descriptions are to be treated as "twine, cordage, ropes and cables": ( a) Of silk , noil or other waste silk, of a weight exceeding 2 g/m (2 000 tex); (b) Of man-made fibres (including yarn of two or more monofil of Chapter 51 ), of a weight exceeding 1 g/m (1 000 tex); (c) Of true hemp or flax : ( i ) Polished or glazed , of which the length per kilogram , multiplied by the number of constituent strands , is less than 7 000 m ; (ii) Not polished or glazed and of a weight exceeding 2 g/m ; (d) Of coir, consisting of three or more plies ; (e) Of other vegetable fibres , of a weight exceeding 2 g/m ; or (f) Reinforced with metal . ( B) Exceptions : (a) Yarn of sheep's or lambs' wool or other animal hair and paper yarn, other than yarn reinforced with metal ; (b) Continuous filament tow for the manufacture of man-made fibres (discontinuous), and multifilament yarn without twist or with a twist of less than five turns per metre ; (c) Silk worm gut, imitation catgut of silk or of man-made fibres , and monofil of Chapter 5 1 ; (d) Metallised yarn, not being yarn reinforced with metal ; and (e) Chenille yarn and gimped yarn . 4 . (A) For the purposes of Chapters 50 , 51 , 53 , 54, 55 and 56, the expression "put up for retail sale" in relation to yarn means , subject to the exceptions in paragraph (B) below, yarn put up: (a) In balls or on cards, reels, tubes or similar supports , of a weight (including support) not exceeding : ( i ) 200 g in the case of flax and ramie ; (ii) 85 g in the case of silk, noil or other waste silk, and man-made fibres (continuous); or (iii) 125 g in other cases ; (b ) In hanks or skeins of a weight not exceeding: (i) 85 g in the case of silk, noil or other waste silk, and man-made fibres (continuous); or (ii) 125 g in other cases ; (c) In hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding: (i) 85 g in the case of silk, noil or other waste silk , and man-made fibres (continuous); or (11) 125 g in other cases . 276 Official Journal of the European Communities 31 . 12 . 81 (B) Exceptions: (a) Single yarn of any textile material, except: (i) Single yarn of sheep's or lambs' wool or of fine animal hair, unbleached ; and (ii) Single yarn of sheep's or lambs' wool or of fine animal hair, bleached, dyed or printed, of a length less than 2 000 m/kg ; (b) Multiple or cabled yarn, unbleached: ( i) Of silk, noil or other waste silk, however put up ; or (ii) Of other textile material except sheep's or lambs' wool or fine animal hair, in hanks or skeins ; (c) Multiple or cabled yarn of silk , noil or other waste silk, bleached, dyed or printed, of a length not less than 75 000 m/kg, measured multiple ; and (d) Single, multiple or cabled yarn of any textile material : (i ) In cross-reeled hanks or skeins ; or (ii) Put up on supports or in some other manner indicating its use in the textile industry (for example, on cops , twisting mill tubes, pirns, conical bobbins or spindles , or reeled in the form of cocoons for embroidery looms). (C) The above provisions relating to flax and ramie are also applicable in respect of hemp. 5 . (a) For the purposes of heading No 55.07 and subheading 56.07 A I, "gauze" means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass . (b) For the purposes of heading No 58.08, "plain" means consisting solely of a single series of regular meshes of the same shape or size without any pattern or filling-in of the meshes . In applying this definition no account is to be taken of any minor open spaces which are inherent in the formation of the meshes . 6 . For the purposes of this Section, the expression "made up" means : (a) Cut otherwise than into rectangles ; (b) Made and finished by weaving and ready for use (or merely needing separation by cutting dividing threads) and not requiring sewing or further fabrication (for example , certain dusters, towels, table cloths , scarf squares and blankets); (c) Hemmed or with rolled edges (except fabrics in the piece which have been cut from wider pieces and hemmed or rolled merely to prevent unravelling), or with a knotted fringe at any of the edges ; (d) Cut to size and having undergone a process of drawn thread work ; (e) Assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more fabrics assembled in layers, whether or not padded). 7 . The headings of Chapters 50 to 57 and, except where the context otherwise requires, the headings of Chapters 58 to 60, are to be taken not to apply to goods made up within the meaning of Note 6 above . Chapters 50 to 57 are to be taken not to apply to goods falling within Chapter 58 or 59 . 31 . 12 . 81 Official Journal of the European Communities 277 50 . 01 8 . The woven fabrics of Chapters 50 to 57 are to be taken to include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. Additional Notes 1 . Subject to the provisions of Additional Note 2 below, textile goods, classifiable in any heading in Chapters 58 to 63 and containing two or more textile materials, shall, where appropriate, be classified within the headings of these Chapters as if consisting wholly of that one textile material which predominates in weight over any other single textile material . The provisions of Note 2 (B) of this Section shall also apply. 2 . (a) In the case of goods falling within headings Nos 58.01 to 58.05 inclusive and having a ground fabric and a pile or looped surface or a surface with designs made with thread, no account shall be taken of the ground fabric; (b) In the case of goods falling within heading No 58.07 incorporating a support, a core or padding, no account shall be taken of such support, core or padding; (c) In the case of embroidery falling within heading No 58.10, only the ground fabric shall be taken into consideration . However, in the case of embroidery without visible ground, classification shall be carried out solely according to the embroidering threads; and (d) In the case of goods falling within Chapters 59 to 63, and composed of two or more fabrics, felts , braids, etc., of different textile materials, whether or not combined with components constituting only accessories (linings , stiffenings , collars , cuffs, lapels, ribbons and other trimmings, ornamental or not), account shall only be taken , for the application of these provisions, of the part considered, by the application of Rule 3 for the interpretation of the nomenclature of the Tariff, to determine the classification of the goods . CHAPTER 50 SILK AND WASTE SILK NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.01-00 50.01 50.02-00 50.02 50.03 50.03-10 50.03-90 [ 50.04 50.04-10 50.04-90 Silk-worm cocoons suitable for reeling 261.41 Raw silk (not thrown) 261.30 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags): Not carded or combed 26 1 .42 Other 261.42 Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale : In gum (unbleached), degummed or bleached 651.11 Other 651.11 A B A B 278 Official Journal of the European Communities 31 . 12 . 81 50 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 50.05 A B 50.07 A B C 50.09 A I II a b III Yarn spun from noil or other waste silk, not put up for retail sale : Spun from waste silk, other than noil : In gum (unbleached), degummed or bleached 651.16 Other 651.16 Other 651.16 Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut ; imitation catgut of silk : Silk yarn 651.17 Yarn spun from noil or other waste silk 651.17 Silk-worm gut ; imitation catgut of silk 651.17 Woven fabrics of silk, of noil or other waste silk : Of silk or of waste silk other than noil : Crepes 654.10 Pongee, habutai , honan , shantung, corah and simi ­ lar Far Eastern fabrics, wholly of silk (not mixed with noil or other waste silk or with other textile materials): Plain-woven, unbleached or not further processed than scoured 654.10 Other: Plain-woven , other than such fabrics unbleached or not further processed than scoured 654.10 Other 654.10 Other: Containing 85 % or more by weight of silk or waste silk other than oil: Diaphanous fabrics (open weave) 654.10 Other: Unbleached, scoured or bleached 654.10 Dyed 654.10 Made from yarns of different colours: Of a width of more than 57 cm but not more than 75 cm 654.10 Other 654.10 Printed 654.10 50.05-10 50.05-90 50.05-99 50.07-10 50.07-90 50.07-99 50.09-01 50.09-20 50.09-31 50.09-39 50.09-41 50.09-42 50.09-44 50.09-45 50.09-47 50.09-48 / II 1 2 a 1 2 aa bb cc II 22 dd 31 . 12 . 81 Official Journal of the European Communities 279 50 . 09 NIMEXE code OCT reference Statistical subdivision Description S ITC code Supplementary unit 50.09 A III (cont'd) b Containing less than 85 % by weight of silk or waste silk: 50.09-62 1 Unbleached, scoured or bleached 654.10  50.09-64 2 Dyed 654.10  50.09-66 3 Made from yarns of different colours 654.10  50.09-68 4 Printed 654.10  50.09-80 B Of noil silk 654.10  280 Official Journal of the European Communities 31 . 12 . 81 51 . 01 CHAPTER 51 MAN-MADE FIBRES (CONTINUOUS) Notes 1 . Throughout the Tariff, the term "man-made fibres" means fibres or filaments of organic polymers produced by manufacturing processes , either: (a) By polymerisation or condensation of organic monomers , for example , polyamides, polyesters, polyure ­ thanes and polyvinyl derivatives ; or (b) By chemical transformation of natural organic polymers (such as cellulose, casein, proteins and algae), for example , viscose rayon, cuprammonium rayon (cupra), cellulose acetate and alginates . The term "synthetic textile fibres" applies to the fibres or filaments described under paragraph (a) above, and the term "regenerated textile fibres" to the fibres or filaments described under paragraph (b). 2 . Heading No 51.01 is to be taken not to apply to continuous filament tow of man-made fibres falling within Chapter 56 . 3 . The expression "yarn of man-made fibres (continuous)" is to be taken not to apply to yarn (known as "ruptured filament yarn") of which the majority of the filaments have been ruptured by passage through rollers or other devices (Chapter 56). 4 . Monofil of man-made fibre materials of which no cross-sectional dimension exceeds 1 mm is to be classified in heading No 51.01 when of a weight less than 6-6 mg/m (6-6 tex) and in heading No 51.02 in other cases . Monofil of which any cross-sectional dimension exceeds 1 mm is to be classified in Chapter 39 . Strip (artificial straw and the like) of man-made fibre materials is to be classified in heading No 51.02 when of a width not exceeding 5 mm and in Chapter 39 in other cases . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 51.01 Yarn of man-made fibres (continuous), not put up for retail sale : A Yarn of synthetic textile fibres : 51.01-05 / Elastomeric 651.47  51.01-06 II Core yarn 651.46  III Other: a Ofpolyamides: 51.01-07 1 High tenacity yarn for tyres, machinery or plant . 651.43  2 Other: aa Textured, of a fineness of: 51.01-08 11 Not more than 7 tex 651.41  51.01-09 22 More than 7 tex but not more than 33 tex . 651.41  31 . 12 . 81 Official Journal of the European Communities 281 51 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 A (cont 'd) III a 2 aa 33 44 bb 11 aaa bbb ccc 22 aaa bbb ccc b 1 2 aa 11 22 bb 11 aaa bbb 22 aaa bbb c 1 2 aa 11 22 bb 51.01-10 51.01-12 51.01-15 51.01-17 51.01-19 51.01-20 51.01-22 51.01-24 51.01-27 51.01-29 51.01-30 51.01-31 51.01-33 51.01-35 51.01-36 51.01-37 51.01-39 51.01-40 51.01-45 51.01-50 More than 33 tex but not more than 50 tex . 651.41 More than 50 tex 651.41 Non-textured: Single, untwisted or with a twist of not more than 50 turns per metre, of a fineness of: Not more than 7 tex 65 1 . 42 More than 7 tex but not more than 33 tex 65 1 .42 More than 33 tex 65 1 .42 Other, of a fineness of: Not more than 7 tex 65 1 .43 More than 7 tex but not more than 33 tex 65 1 . 43 More than 33 tex 65 1 . 43 Ofpolyesters: High tenacity yarn for tyres, machinery or plant . 65 1 . 46 Other: j Textured, of a fineness of: Not more than 14 tex 651.44 More than 14 tex 65 1 .44 Non-textured: Single, untwisted or with a twist of not more than 50 turns per metre, of a fineness of: Not more than 14 tex 651.45 More than 14 tex 651.45 Other, of a fineness of: Not more than 14 tex 65 1 .46 More than 14 tex 651.46 Of other synthetic textile fibres : High tenacity yarn for tyres, machinery or plant . 65 1 . 47 j Other: Textured: Ofpolypropylene 65 1 . 47 Other 65 1 .47 Non-textured 65 1 .47 ; Yarn of regenerated textile fibres : | I Hollow-filament yarn j 651.73 ! B I 282 Official Journal of the European Communities 31 . 12 . 81 51 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.01 B (cont 'd) II a 1 2 aa 11 22 bb 11 22 b 1 2 aa 11 22 bb 11 22 c a b 1 2 a b c Other: Of viscose rayon: High tenacity yarn for tyres, machinery or plant . 651.71 Other: Single, untwisted or with a twist or not more than 250 turns per metre, of a fineness of: Not more than 17 tex 651.71 More than 17 tex 651.71 Other, of a fineness of: Not more than 17 tex 651.71 More than 17 tex 651.71 Of acetate: Textured 65 1 . 72 Non-textured: Single, untwisted or with a twist of not more than 250 turns per metre, of a fineness of: Not more than 17 tex 65 1 .72 More than 17 tex 651.72 Other, of a fineness of: Not more than 17 tex 651.72 More than 17 tex 651.72 Of other regenerated textile fibres 651.73 Monofil, strip (artificial straw and the like) and imitation catgut, of man-made fibre materials : Of synthetic textile materials : Monofil : Elastomeric 65 1 .49 Other: Cut to length for use in brush-making 651.49 Other 651.49 Other: Ofpolyethylene 65 1 . 49 Ofpolypropylene 651.49 Other 651.49 Of regenerated textile materials : Monofil 651.78 Other 651.78 51.01-61 51.01-63 51.01-65 51.01-67 51.01-68 51.01-71 51.01-74 51.01-75 51.01-77 51.01-78 51.01-80 51.02-12 51.02-13 51.02-15 51.02-22 51.02-24 51.02-28 51.02-41 51.02-49 51.02 A I II B I II 31 . 12 . 81 Official Journal of the European Communities 283 51 . 03 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.03 A B 51.04 A I II III a b IV Yarn of man-made fibres (continuous), put up for retail sale : Yarn of synthetic textile fibres 651.51 Yarn of regenerated textile fibres 651.81 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No. 51.01 or 51.02 : Woven fabrics of synthetic textile fibres : For tyres 653.14 Fabrics containing elastomeric yarn 653.15 Fabrics made from strip or the like of polyethylene or polypropylene, of a width of: Less than 3 m 653.15 3 m or more 653.15 Other: Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 653.15 Other: Containing 85 % or more by weight of synthetic textile fibres: Net curtain (open weave) fabric 653.15 Other open weave fabrics: Unbleached or bleached 653.15 Dyed 653.15 Made from yarns of different colours .... 653.15 Printed 653.15 Other: Unbleached or bleached 653.15 Dyed, of a width of: 57 cm or less 653.15 More than 57 cm 653.15 Made from yarns of different colours: Of a width of more than 57 cm but not exceeding 75 cm 653.15 Other 653.15 Printed, of a width of: 57 cm or less 653.15 More than 57 cm 653.15 Containing less than 85 % by weight of synthetic textile fibres: Unbleached or bleached 653.16 51.03-10 51.03-20 51.04-03 51.04-05 51.04-06 51.04-08 51.04-10 51.04-11 51.04-13 51.04-15 51.04-17 51.04-18 51.04-21 51.04-23 51.04-25 51.04-27 51.04-28 51.04-32 51.04-34 51.04-36 a b 1 aa bb 11 22 33 44 cc 11 22 aaa bbb 33 aaa bbb 44 aaa bbb 2 aa 284 Official Journal of the European Communities 31 . 12 . 81 51 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 51.04 A IV (cont 'd) B I II III b 2 bb cc a b 1 aa 11 22 33 44 bb 11 22 aaa bbb CCL 33 44 2 aa bb cc dd 51.04-41 51.04-48 51.04-52 51.04-54 51.04-55 51.04-56 51.04-58 51.04-62 51.04-64 51.04-66 51.04-72 51.04-74 51.04-76 51.04-81 51.04-89 51.04-93 51.04-94 51.04-97 51.04-98 Dyed or made from yarns of different colours . 653.16 Printed 653.16 Woven fabrics of regenerated textile fibres : For tyres 653.54 Fabrics containing elastomeric yarn 653.55 Other: Jacquard fabrics of a width of more than 115 cm but less than 140 cm , of a weight exceeding 250 g/m2 653.56 Other: Containing 85 % or more by weight of regener ­ ated textile fibres: Diaphanous fabrics (open weave): Unbleached or bleached 653.55 Dyed 653.55 Made from yarns of different colours .... 653.55 Printed 653.55 Other: Unbleached or bleached 653.55 Dyed: Of a width not exceeding 57 cm 653.55 Of a width of more than 135 cm but not exceeding 145 cm , plain weave, twill weave, cross twill weave or satin weave . . 653.55 Other 653.55 Made from yarns of different colours .... 653.55 Printed 653.55 Containing less than 85 % by weight of regener ­ ated textile fibres: Unbleached or bleached 653.56 Dyed 653.56 Made from yarns of different colours 653.56 Printed 653.56 31 . 12 . 81 Official Journal of the European Communities 285 52 . 01 CHAPTER 52 METALLISED TEXTILES NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 52.01 Metallised yarn, being textile yarn spun with metal or covered with metal by any process : 52.01-10 A Ofprecious metals 651.91  52.01-90 B Other 651.91  52.02-00 52.02 Woven fabrics of metal thread or of metallised yarn, of a kind used in articles of apparel, as furnishing fabrics or the like 654.91 286 Official Journal of the European Communities 31 . 12 . 81 53 . 01 CHAPTER 53 WOOL AND OTHER ANIMAL HAIR Note The expression "fine animal hair" means hair of alpaca, llama, vicuna, yak, camel , Angora, Tibetan, Kashmir and similar goats (but not common goats), rabbit (including Angora rabbit), hare, beaver, nutria and musk-rat . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.01 53.02 A B 53.03 53.01-10 53.01-20 53.01-30 53.01-40 53.02-10 53.02-20 53.02-93 53.02-95 53.02-97 53.03-01 53.03-05 53.03-20 53.03-30 53.03-91 53.03-95 A B C I II I II a b c A I a b II B C I II Sheep's or lambs' wool, not carded or combed : Greasy wool 268.10 Fleece-washed wool 268.10 Other: Not carbonised 268.20 Carbonised 268.20 Other animal hair (fine or coarse), not carded or combed : Coarse animal hair, prepared (for example, bleached , dyed) and artificially curled 268.59 Other: Coarse animal hair 268.59 Fine animal hair: OfAngora rabbit 268.30 Of alpaca, llama, vicuna, yak or camel, or of Angora , Tibetan , Kashmir and similar goats .... 268.30 Of rabbit (other than Angora rabbit), hare, beaver, nutria and musk-rat 268.30 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted : Noils: Of wool: Not carbonised 268.61 Carbonised 268.61 Of other fine or coarse animal hair 268.61 i Yarn waste 268.61 Other: Not carbonised 268.61 Carbonised 268.61 31 . 12 . 81 Official Journal of the European Communities 287 53 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.04 53.05 53.06 A B 53.07 A I 53.04-00 53.05-10 53.05-22 53.05-29 53.05-32 53.05-39 53.05-50 53.06-21 53.06-25 53.06-31 53.06-35 53.06-51 53.06-55 53.06-71 53.06-75 N 53.07-02 53.07-08 53.07-12 Waste of sheep's or Iambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) 268.62 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded wool 268.70 Combed wool: Tops 651.21 Other 268.70 Fine animal hair (carded or combed): Tops 268.70 Other 268.70 Coarse animal hair (carded or combed) 268.70 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : Containing 85 % or more by weight of wool or of wool and fine animal hair: Unbleached: Single 651.22 Multiple or cabled 65 1 . 22 Other: Single 651.22 Multiple or cabled 651.22 Other: Unbleached: Single 651.27 Multiple or cabled 651.27 Other: Single 651.27 Multiple or cabled 651.27 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Containing 85 % or more by weight of wool or of wool and fine animal hair: Containing 85 % or more by weight of wool : Unbleached: Single 651.23 Multiple or cabled 65 1 . 23 Other: Single 65 1 . 23 A B I II C 1 II D I a b II a b I a b II a b a 1 2 b 1 288 Official Journal of the European Communities 31 . 12 . 81 53 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.07 A I (cont 'd) II B I II 53.08 A B 53.09 53.10 b 2 a 1 2 b 1 2 I II I II A I II B 53.07-18 53.07-30 53.07-40 53.07-51 53.07-59 53.07-81 53.07-89 53.08-11 53.08-15 53.08-21 53.08-25 53.09-00 53.10-11 53.10-15 53.10-20 Multiple or cabled 651.23 Containing 85 % or more by weight of wool and fine animal hair 651.23 Other: Containing a total of more than 10% by weight of textile materials of Chapter 50 651.28 Other: Mixed solely or mainly with discontinuous synthetic fibres: Unbleached 65 1 . 28 Other 651.28 Otherwise mixed: Unbleached 651.28 Other 651.28 Yarn of fine animal hair (carded or combed), not put up for retail sale : Carded: Single 651.24 Multiple or cabled 65 1 . 24 Combed: Single 651.24 Multiple or cabled 65 1 .24 Yarn of horsehair or of other coarse animal hair, not put up for retail sale 651.25 Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale : Of wool or offine animal hair: Containing 85 % or more by weight of such fibres ... 651.26 Containing less than 85 % by weight of such fibres . . 651.29 Of coarse animal hair or of horsehair 651 . 29 31 . 12 . 81 Official Journal of the European Communities 289 53 . 11 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.11 A B I II Woven fabrics of sheep's or lambs' wool or of fine animal hair : Containing 85 % or more by weight of wool or of wool and fine animal hair: Fabrics of carded yarn (woollen), of a weight per square metre of: More than 450 g 654.2 1 275 g or more but not exceeding 450 g 654.21 Less than 275 g 654.21 Fabrics of combed yarn (worsted), of a weight per square metre of: More than 375 g 654.22 200 g or more but not exceeding 375 g 654.22 Less than 200 g 654.22 Other: Containing a total of more than 10% by weight of textile materials of Chapter 50 654.32 ; Other: Fabrics mixed mainly or solely with continuous synthetic fibres 654.3 1 Fabrics mixed mainly or solely with continuous regenerated fibres 654.33 Fabrics mixed mainly or solely with discontinuous synthetic fibres: Ofyarn of carded wool (woollen), of a weight per square metre of: More than 450 g 654.32 275 g or more but not exceeding 450 g 654.32 Less than 275 g 654.32 Of yarn of combed wool (worsted), of a weight per square metre of: More than 375 g 654.32 200 g or more but not exceeding 375 g 654.32 Less than 200 g 654.32 Other mixed fabrics: Ofyarn of carded wool (woollen), of a weight per square metre of: More than 450 g 654.33 275 g or more but not exceeding 450 g 654.33 Less than 275 g 654.33 Fabrics of combed yarn (worsted), of a weight per square metre of: More than 375 g 654.33 200 g or more but not exceeding 375 g 654.33 Less than 200 g 654.33 / a b c II a b c a b c 1 aa bb cc 2 aa bb cc d 1 aa bb cc 2 aa bb cc 53.11-01 53.11-03 53.11-07 53.11-11 53.11-13 53.11-17 53.11-20 53.11-30 53.11-40 53.11-52 53.11-54 53.11-58 53.11-72 53.11-74 53.11-75 53.11-82 53.11-84 53.11-88 53.11-91 53.11-93 53.11-97 290 Official Journal of the European Communities 31 . 12 . 81 53 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 53.12-00 53.12 Woven fabrics of horsehair or of other coarse animal hair 654.92  31 . 12 . 81 Official Journal of the European Communities 291 54 . 01 CHAPTER 54 FLAX AND RAMIE NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit A B C D E F 1 aa bb 2 aa bb a b 54.01 54.02 54.03 A B I a ! b ii I 54.04 A Flax, raw or processed but not spun ; flax tow and waste (including pulled or garnetted rags): Raw or retted 265.11 Broken 265.12 Scutched 265.12 Hackled (combed) or otherwise processed 265.12 Tow 265.13 Flax waste, including pulled or garnetted rags 265.13 Ramie, raw or processed but not spun ; ramie noils and waste (including pulled or garnetted rags) 265.14 Flax or ramie yarn, not put up for retail sale : Flax yarn, polished or glazed 65 1 .96 Other: Single, measuring per kg: 45 000 m or less: Unbleached, measuring per kg: 15 000 m or less 651.96 More than 15 000 m but not more than 45 000 m 651.96 Other, measuring per kg: 15 000 m or less 651.96 More than 15 000 m but not more than 45 000 m 651.96 More than 45 000 m 65 1 .96 Multiple or cabled: Unbleached 65 1 .96 Other 651.96 Flax or ramie yarn, put up for retail sale : Flax yarn, polished or glazed 65 1 .97 54.01-10 54.01-21 54.01-25 54.01-30 54.01-40 54.01-70 54.02-00 54.03-10 54.03-31 54.03-35 54.03-37 54.03-39 54.03-50 54.03-61 54.03-69 54.04-10 292 Official Journal of the European Communities 31 . 12 . 81 54 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 54.04 (cont 'd) B 54.05 54.04-90 54.05-21 54.05-25 54.05-31 54.05-35 54.05-38 54.05-51 54.05-55 54.05-61 54.05-68 Other 651.97 Woven fabrics of flax or of ramie : Containing 85 % or more by weight offlax or ramie: Unbleached: Of a weight of not more than 400 g/m2 654.40 Of a weight of more than 400 g/m2 654.40 Bleached 654.40 Dyed or made from yarns of different colours 654.40 Printed 654.40 Containing less than 85 % by weight offlax or ramie: Unbleached 654.40 Bleached 654.40 Dyed or made from yarns of different colours 654.40 Printed 654.40 A I a b II III IV B I II III IV 31 . 12 . 81 Official Journal of the European Communities 293 55 . 01 CHAPTER 55 COTTON NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.01 55.02 55.03 55.04 55.05 A B I a b 55.01-10 55.01-90 55.02-10 55.02-90 55.03-10 55.03-30 55.03-50 55.03-90 55.04-00 55.05-13 55.05-19 55.05-21 55.05-25 55.05-27 55.05-29 A B A B A B C D I II 1 2 1 2 Cotton, not carded or combed : Rendered absorbent or bleached 263.10 Other 263.10 Cotton linters : i Raw 263.20 Other 263.20 Cotton waste (including pulled or garnetted rags), not carded or combed : Yarn waste for use as industrial wipers 263.30 ! Other yarn waste 263.30 Pulled or garnetted rags 263.30 Other 263.30 Cotton, carded or combed 263.40 Cotton yarn, not put up for retail sale : Multiple or cabled, finished, in balls or on cards, reels , tubes or similar supports , of a weight (including support) not exceeding 900 g : Unbleached 651.33 Other 651.33 Other: Measuring, per single yarn, 120 000 m or more per kg: Single yarns : Unbleached 651.34 Other 651.34 Other: Unbleached 65 1 . 34 Other 65 1 . 34 294 Official Journal of the European Communities 31 . 12 . 81 55 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.05 B (cont 'd) II Other: Single yarns, measuring: Not more than 14 000 m per kg: Unbleached 65 1 .3 1 Bleached 651.31 Other 651.31 More than 14 000 m but not more than 40 000 m per kg: Unbleached 651.32 Other 651.32 More than 40 000 m but less than 80 000 m per kg: Unbleached 651.33 Other 651.33 80 000 m or more but less than 120 000 m per kg: Unbleached 65 1 .34 Other 651.34 Other (multiple or cabled), measuring, per single yam: Not more than 14 000 m per kg: Unbleached 65 1 .3 1 Other 651.31 More than 14 000 m but not more than 40 000 m per kg: Unbleached 65 1 .32 Other 651.32 More than 40 000 m but less than 80 000 m per kg: Unbleached 65 1 .33 Other 651.33 80 000 m or more but less than 120 000 m per kg: Unbleached 65 1 .34 Other 65 1 .34 Cotton yarn, put up for retail sale : On cards, reels, or similar supports 65 1 .35 Other 651.35 a 1 aa bb cc 2 aa bb 3 aa bb 4 aa bb b 1 aa bb 2 aa bb 3 aa bb 4 aa bb A B 55.05-33 55.05-35 55.05-37 55.05-41 55.05-45 55.05-46 55.05-48 55.05-52 55.05-58 55.05-61 55.05-65 55.05-67 55.05-69 55.05-72 55.05-78 55.05-92 55.05-98 55.06-10 55.06-90 55.06 31 . 12 . 81 Official Journal of the European Communities 295 55 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.07 55.08 55.09 A I II 55.07-10 55.07-90 55.08-10 55.08-30 55.08-50 55.08-80 55.09-03 55.09-04 55.09-05 55.09-06 55.09-07 55.09-08 55.09-09 55.09-10 55.09-12 55.09-13 55.09-14 55.09-15 55.09-16 55.09-17 A B A B C D a b 1 2 3 4 5 a b 1 aa 11 aaa bbb 111 222 ccc 22 aaa bbb ccc Cotton gauze : Unbleached 652.11 Other 652.21 Terry towelling and similar terry fabrics, of cotton : Unbleached 652.12 Printed 652.22 Made from yarns of different colours 652.22 Other 652.22 Other woven fabrics of cotton : Containing 85 % or more by weight of cotton: Of a width of less than 85 cm: Fabrics for the manufacture of bandages, dressings and medical gauzes 652.24 Other: Unbleached 652.14 Bleached 652.24 Dyed 652.24 Made from yarns of different colours 652.24 Printed 652.24 Other: Fabrics for the manufacture of bandages, dressings and medical gauzes 652.24 Other: Unbleached: Plain weave: Of a weight of not more than 130 g/ m2 and of a width of: Not less than 85 cm but not more than 115 cm 652.14 More than 115 cm but not more than 165 cm: Made from yarn measuring, per single yarn , less than 55 000 m per kg 652.14 Other 652.14 More than 165 cm 652.14 Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of: 85 cm or more but not more than 115 cm . 652.14 More than 115 cm but not more than 165 cm 652.14 More than 165 cm 652.14 296 Official Journal of the European Communities 31 . 12 . 81 55 . 09 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09 A II (cont 'd) b 1 aa 33 bb 11 22 2 aa 11 aaa bbb 22 aaa bbb ccc 33 bb 11 22 3 aa 11 aaa bbb 22 aaa bbb ccc 33 bb 11 22 55.09-19 55.09-21 55.09-29 55.09-32 55.09-34 55.09-35 55.09-37 55.09-38 55.09-39 55.09-41 55.09-49 55.09-51 55.09-52 55.09-53 55.09-54 55.09-55 55.09-56 55.09-57 55.09-59 Of a weight of more than 200 g/m2 652.14 Other weaves: Of a weight of not more than 200 g/m2 . . . 652.14 Of a weight of more than 200 g/m2 652.14 Bleached: Plain weave: Of a weight of not more than 130 g/m2 and of a width of: Not less than 85 cm but not more than 115 cm 652.24 More than 115 cm 652.24 Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of: Not less than 85 cm but not more than 115 cm 652.24 More than 115 cm but not more than 165 cm 652.24 More than 165 cm 652.24 Of a weight of more than 200 g/m2 652.24 Other weaves: Of a weight of not more than 200 g/m2 . . . 652.24 Of a weight of more than 200 g/m2 652.24 Dyed: Plain weave: Of a weight of not more than 130 g/m2 and of a width of: Not less than 85 cm but not more than 115 cm 652.24 More than 115 cm 652.24 Of a weight of more than 130 g/m2 but not more than 200 g/m2 and of a width of: Not less than 85 cm but not more than 115 cm 652.24 More than 115 cm but not more than 165 cm 652.24 More than 165 cm 652.24 Of a weight of more than 200 g/m2 652.24 Other weaves: Of a weight of not more than 200 g/m2 . . . 652.24 Of a weight of more than 200 g/m2 652.24 31 . 12 . 81 Official Journal of the European Communities 297 55 . 09 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09 A II (cont 'd) B I II b 4 aa bb 11 22 5 aa bb cc a b c d a 1 2 3 4 b 1 2 3 4 c 1 2 3 Made from yarns of different colours: Jacquard fabrics of a width of more than 115 cm but less than 140 cm , of a weight of more than 250 g/m2 652.24 Other: Of a weight of not more than 200 g/ m2 . . . 652.24 Of a weight of more than 200 g/m2 652.24 Printed: Of a weight of not more than 130 g/m2 ... . 652.24 Of a weight of more than 130 g/m2 but not more than 200 g/m2 652.24 Of a weight of more than 200 g/m2 652.24 Other: Of a width of less than 85 cm : Unbleached 652.15 Bleached 652.25 Printed 652.25 Other 652.25 Other: Unbleached: Mixed solely or mainly with continuous man ­ made fibres 652.15 Mixed solely or mainly with discontinuous man ­ made fibres 652.15 Mixed solely or mainly with flax 652.15 Otherwise mixed 652.15 Bleached: Mixed solely or mainly with continuous man ­ made fibres 652.25 Mixed solely or mainly with discontinuous man ­ made fibres 652.25 Mixed solely or mainly with flax 652.25 Otherwise mixed 652.25 Dyed: Mixed solely or mainly with continuous man ­ made fibres 652.25 Mixed solely or mainly with discontinuous man ­ made fibres 652.25 Mixed solely or mainly with flax 652.25 55.09-61 55.09-63 55.09-64 55.09-65 55.09-66 55.09-67 55.09-68 55.09-69 55.09-70 55.09-71 55.09-72 55.09-73 55.09-74 55.09-75 55.09-76 55.09-77 55.09-78 55.09-79 55.09-80 55.09-81 55.09-82 298 Official Journal of the European Communities 31 . 12 . 81 55 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 55.09 B II (cont 'd) c 4 d 1 2 3 4 e 1 2 3 4 Otherwise mixed 652.25 Made from yarns of different colours: Mixed solely or mainly with continuous man ­ made fibres 652.25 Mixed solely or mainly with discontinuous man ­ made fibres 652.25 Mixed solely or mainly with flax 652.25 Otherwise mixed 652.25 Printed: Mixed solely or mainly with continuous man ­ made fibres 652.25 Mixed solely or mainly with discontinuous man ­ made fibres 652.25 Mixed solely or mainly with flax 652.25 Otherwise mixed 652.25 Goods of Chapter 55 carried by post 652.00 55.09-83 55.09-84 55.09-86 55.09-90 55.09-91 55.09-92 55.09-93 55.09-98 55.09-99 55.97-00 31 . 12 . 81 Official Journal of the European Communities 299 56 . 01 CHAPTER 56 MAN-MADE FIBRES (DISCONTINUOUS) Note Heading No 56.02 is to be taken to apply only to continuous filament tow of man-made fibres, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specification : (a) Length of tow exceeding 2 m ; (b) Twist less than five turns per metre ; (c) Weight per filament less than 6-6 mg/m (6-6 tex); (d) In the case of filaments described in Note 1 (a) to Chapter 51 , the tow must be drawn, that is to say, be incapable of being stretched by more than 100% of its length ; (e) Total weight of tow more than 2 g/m (2 000 tex). Tow of a length not exceeding 2 m is to be classified in heading No 56.01 . N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.01 A B 56.02 A B Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning : Synthetic textile fibres: Ofpolyamides 266.51 Ofpolyesters 266.52 Acrylic 266.53 Of chlorofibres 266.59 Ofpolyethylene or polypropylene 266.59 Other 266.59 Regenerated textile fibres: Of viscose 267 . 1 1 Of acetate 267.1 1 Other 267.11 Continuous filament tow for the manufacture of man ­ made fibres (discontinuous): Of synthetic textile fibres: Ofpolyamides 266.61 Ofpolyesters 266.62 Acrylic 266.63 Other 266.69 Of regenerated textile fibres : Of viscose 267.12 Of acetate 267.12 56.01-11 56.01-13 56.01-15 56.01-16 56.01-17 56.01-18 56.01-21 56.01-23 56.01-28 56.02-11 56.02-13 56.02-15 56.02-19 56.02-21 56.02-23 / II III IV V VI I II III I II III IV I II 300 Official Journal of the European Communities 31 . 12 . 81 56 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 56.02 B (cont'd) 56.02-28 III Other 267.12  56.03 Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning : A Of synthetic textile fibres : 56.03-11 I Ofpolyamides 267.21  56.03-13 II Ofpolyesters 267.21  56.03-15 III Acrylic 267.21  56.03-19 IV Other 267.21  B Of regenerated textile fibres : 56.03-21 I Of viscose 267.22  56.03-23 II Of acetate 267.22  56.03-28 III Other 267.22  56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A Synthetic textile fibres : 56.04-11 I Ofpolyamides 266.71  56.04-13 II Ofpolyesters 266.72  56.04-15 III Acrylic 266.73  56.04-16 IV Of chlorofibres 266.79  56.04-17 v Ofpolyethylene or polypropylene 266.79  56.04-18 VI Other 266.79  B Regenerated textile fibres : 56.04-21 I Of viscose 267.13  56.04-23 II Of acetate 267.13  56.04-28 III Others 267.13  56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A Of synthetic textile fibres : I Ofpolyester fibres: a Containing 85% or more by weight of polyester fibres: 1 Unbleached or bleached, measuring per single yarn : 56.05-03 aa Not more than 14 000 m per kg 651.48  56.05-05 bb More than 14 000 m per kg 651.48  31 . 12 . 81 Official Journal of the European Communities 301 56 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.05 A I a (cont'd) 2 Other, measuring per single yarn : 56.05-07 aa Not more than 14 000 m per kg 651.48  56.05-09 bb More than 14 000 m per kg 651.48  i b Containing less than 85% by weight of polyester fibres: 56.05-11 1 Mixed mainly or solely with wool or fine animal hair 651.67  56.05-13 2 Mixed mainly or solely with cotton 651.66  56.05-15 3 Mixed mainly or solely with regenerated textile fibres 651.68  56.05-19 4 Otherwise mixed 651.68  II Of acrylic fibres: a Containing 85% or more by weight of acrylic fibres: 1 Unbleached or bleached, measuring per single yarn : 56.05-21 aa Not more than 14 000 m per kg 651.48  56.05-23 bb More than 14 000 m per kg 651.48  2 Other, measuring per single yarn : 56.05-25 aa Not more than 14 000 m per kg 651.48  56.05-28 bb More than 14 000 m per kg 651.48  b Containing less than 85% by weight of acrylic fibres: 56.05-32 1 Mixed mainly or solely with wool or fine animal hair 651.67  56.05-34 2 Mixed mainly or solely with cotton 651.66  56.05-36 3 Otherwise mixed 651.68  III Or other synthetic textile fibres: a Containing 85% or more by weight of other syn ­ thetic fibres: 1 Unbleached or bleached, measuring per single yarn : 56.05-38 i aa Not more than 14 000 m per kg 651.48  56.05-39 I I bb More than 14 000 m per kg 651.48  2 Other, measuring per single yarn: 56.05-42 aa Not more than 14 000 m per kg 651.48  56.05-44 bb More than 14 000 m per kg 651.48  b Containing less than 85% by weight of other syn ­ thetic textile fibres: 56.05-45 1 Mixed mainly or solely with wool or fine animal hair 651.67 - 302 Official Journal of the European Communities 31 . 12 . 81 56 . 05 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 56.05 A III b (cont'd) 56.05-46 2 Mixed mainly or solely with cotton 651.66  56.05-47 3 Otherwise mixed 651.68  B Of regenerated textile fibres : I Containing 85% or more by weight of regenerated textile fibres: a Unbleached or bleached: 1 Single, measuring: 56.05-51 aa Not more than 14 000 m per kg 651.74  56.05-55 bb More than 14 000 m per kg 651.74  2 Other, measuring per single yarn: 56.05-61 aa Not more than 14 000 m per kg 651.74  56.05-65 bb More than 14 000 m per kg 651.74  b Other: 1 Single, measuring: 56.05-71 aa Not more than 14 000 m per kg 651.74  56.05-75 bb More than 14 000 m per kg 651.74  2 Other, measuring per single yarn : 56.05-81 aa Not more than 14 000 m per kg 651.74  56.05-85 bb More than 14 000 m per kg 651.74  II Containing less than 85% by weight of regenerated textile fibres: 56.05-91 a Mixed mainly or solely with wool or fine animal hair 651.76  56.05-95 b Mixed mainly or solely with cotton 651.75  56.05-99 c Otherwise mixed 651.77 __ 56.06 Yarn of man-made fibre (discontinuous or waste), put up for retail sale : A Of synthetic textile fibres : 56.06-11 I Containing 85% or more by weight of synthetic textile fibres 651.52  56.06-15 II Containing less than 85% by weight of synthetic textile fibres 651.69  56.06-20 B Of regenerated textile fibres 651.82  56.07 Woven fabrics of man-made fibres (discontinuous or waste): A Of synthetic textile fibres: 56.07-01 I Gauze weighing not less than 80 g/m 2 but not more than 120 g/m 2 653.20  31 . 12 . 81 Official Journal of the European Communities 303 56 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.07 A (cont'd) II Other: a Containing 85% or more by weight of synthetic textile fibres: 56.07-04 1 Unbleached or bleached 653.20  56.07-05 2 Printed 653.20  56.07-07 3 Dyed 653.20  56.07-08 4 Made from yams of different colours 653.20  b Containing less than 85% by weight of synthetic textile fibres: 1 Mixed mainly or solely with carded wool or fine animal hair (woollen): 56.07-10 aa Unbleached or bleached 653.42  56.07-12 bb Printed 653.42  56.07-15 cc Dyed 653.42  56.07-19 dd Made from yarns of different colours 653.42  2 Mixed mainly or solely with combed wool or fine animal hair (worsted): 56.07-20 aa Unbleached or bleached 653.42  56.07-22 bb Printed 653.42  56.07-25 cc Dyed 653.42  56.07-29 dd Made from yarns of different colours 653.42  3 Mixed mainly or solely with cotton : 56.07-30 aa Unbleached or bleached 653.41  56.07-31 bb Printed 653.41  56.07-35 cc Dyed 653.41  56.07-38 dd Made from yarns of different colours 653.41  4 Mixed mainly or solely with continuous man ­ made fibres: 56.07-39 aa Unbleached or bleached 653.43  56.07-40 bb Printed 653.43  56.07-41 cc Dyed 653.43  56.07-43 dd Made from yarns of different colours 653.43  5 Otherwise mixed: 56.07-45 aa Unbleached or bleached 653.49  56.07-46 bb Printed 653.49  56.07-47 cc Dyed 653.49  56.07-49 dd Made from yarns of different colours 653.49  304 Official Journal of the European Communities 31 . 12 . 81 56 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 56.07 (cont'd) B Of regenerated textile fibres : 56.07-50 / II a Jacquard fabrics of a width of more than 115 cm but less than 140 cm , of a weight of more than 250 g/m2 Other: Containing 85% or more by weight of regenerated textile fibres: 653.83  56.07-51 1 Unbleached or bleached 653.60  56.07-55 2 Printed 653.60  56.07-56 3 Dyed 653.60  56.07-59 4 b 1 Made from yarns of different colours Containing less than 85% by weight of regenerated textile fibres: Mixed mainly or solely with wool or fine animal hair: 653.60 56.07-60 aa Unbleached or bleached 653.82  56.07-61 bb Printed 653.82  56.07-65 cc Dyed 653.82  56.07-67 dd 2 Made from yarns of different colours Mixed mainly or solely with cotton : 653.82  56.07-68 aa Unbleached or bleached 653.81  56.07-69 bb Printed 653.81  56.07-70 cc Dyed 653.81  56.07-71 dd 3 Made from yarns of different colours Mixed mainly or solely with continuous man ­ made fibres: 653.81 56.07-72 aa Unbleached or bleached 653.83  56.07-73 bb Printed 653.83  56.07-74 cc dd Dyed Made from yarns of different colours: 653.83  56.07-77 U Jacquard fabrics of a width of 140 cm or more (mattress duck) 653.83 56.07-78 22 4 Other Otherwise mixed: 653.83  56.07-82 aa Unbleached or bleached 653.89  56.07-83 bb Printed 653.89  56.07-84 cc Dyed 653.89  56.07-87 dd Made from yarns of different colours 653.89  56.97-00 Goods of Chapter 56 carried by post 653.00  31 . 12 . 81 Official Journal of the European Communities 305 57 . 01 CHAPTER 57 OTHER VEGETABLE TEXTILE MATERIALS ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 57.01 57.01-20 265.20 57.01-50 265.20 True hemp ("Cannabis sativa"), raw or processed but not spun ; tow and waste of true hemp (including pulled or garnetted rags or ropes): Raw, retted, broken , scutched, combed or otherwise processed, but not spun Tow and waste, including pulled or garnetted rags or ropes Manila hemp (abaca) (" Musa textilis "), raw or processed but not spun ; tow and waste of manila hemp (including pulled or garnetted rags or ropes) Jute and other textile bast fibres not elsewhere specified or included, raw or processsed but not spun ; tow and waste thereof (including pulled or garnetted rags or ropes): 57.02-00 57.02 265.50 57.03 57.03-10 264.00Raw or processed, but not spun 57.03-30 A B A B C A B A Pulled or garnetted rags or ropes 264.00 57.03-50 Tow and waste 264.00 57.04 57.04-10 265.40 Other vegetable textile fibres, raw or processed but not spun ; waste of such fibres (including pulled or garnetted rags or ropes): Sisal fibres and other fibres of the Agave family; waste of such fibres (including pulled or garnetted rags or ropes) Other vegetable textile fibres; waste of such fibres (including pulled or garnetted rags or ropes) Yarn of jute or of other textile bast fibres of heading No 57.03 : 57.04-90 265.91 57.06 I II Single, measuring per kg: I 000 m or less More than 1 000 m Multiple or cabled 57.06-11 57.06-15 57.06-30 651.98 651.98 651.98B 306 Official Journal of the European Communities 31 . 12 . 81 57 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 57.07 Yarn of other vegetable textile fibres ; paper yarn : A Yarn of true hemp: I Not put up for retail sale : 57.07-01 a Polished or glazed 651.99  57.07-03 b Other 651.99  57.07-07 II Put up for retail sale 651.99  57.07-10 B Coir yarn 651.99  57.07-20 C Paper yarn 651.99  57.07-90 D Other 651.99  57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A Of a width of not more than 150 cm and weighing per square metre : I Less than 310 g: 57.10-21 a Unbleached 654.50  57.10-29 b Other 654.50  II Not less than 310 g but not more than 500 g: 57.10-31 a Unbleached 654.50  57.10-39 b Other 654.50  57.10-50 III More than 500 g 654.50  B Of a width of more than 150 cm : I Unbleached, of a width : 57.10-62 a Of more than 150 cm but not more than 310 cm . . 654.50  57.10-68 b Of more than 310 cm 654.50  57.10-70 II Other 654.50  57.11 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : 57.11-10 A Of true hemp 654.98  57.11-20 B Of paper yarn 654.98  57.11-90 C Other 654.98  31 . 12 . 81 Official Journal of the European Communities 307 58 . 01 CHAPTER 58 CARPETS, MATS, MATTING AND TAPESTRIES ; PILE AND CHENILLE FABRICS ; NARROW FABRICS ; TRIMMINGS ; TULLE AND OTHER NET FABRICS ; LACE ; EMBROIDERY Notes 1 . The headings of this Chapter are to be taken not to apply to coated or impregnated fabrics , elastic fabrics or elastic trimmings, machinery belting or other goods falling within Chapter 59 . However, embroidery on any textile base falls within heading No 58.10 . 2 . In headings Nos 58.01 and 58.02, the words "carpets" and "rugs" are to be taken to extend to similar articles having the characteristics of floor coverings but intended for use for other purposes . These headings are to be taken not to apply to felt carpets, which fall within Chapter 59 . 3 . For the purposes of heading No 58.05 , the expression "narrow woven fabrics" means : (a) Woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces , provided with selvedges (woven , gummed or made otherwise) on both edges ; (b) Tubular woven fabrics of a flattened width not exceeding 30 cm ; and (c) Bias binding with folded edges , of a width when unfolded not exceeding 30 cm . Narrow woven fabrics in the form of fringes are to be treated as falling within heading No 58.07 . 4 . Heading No 58.08 is to be taken not to apply to nets or netting in the piece made of twine, cordage or rope, which are to be taken as falling within heading No 59.05 . 5 . In heading No 58.10, the expression "embroidery" means, inter alia , embroidery with metal or glass thread on a visible ground of textile fabric, and sewn applique work of sequins , beads or ornamental motifs of textile or other materials . The heading is to be taken not to apply to needlework tapestry (heading No 58.03). 6 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel , as furnishings or the like . Additional Note For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheading 58.01 A II, the dutiable surface shall not include the heading, the selvedges and the fringes . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.01-01 58.01 A I Carpets, carpeting and rugs, knotted (made up or not): Of wool or of fine animal hair: Containing a total of more than 10% by weight of silk or of waste silk other than noil 659.21 m 2 308 Official Journal of the European Communities 31 . 12 . 81 58 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 58.01 A (cont'd) II Other: 58.01-11 a Comprising not more than 350 knots per metre of warp 659.21 m2 58.01-13 b Comprising more than 350 but not more than 500 knots per metre of warp 659.21 m2 58.01-17 C Comprising more than 500 knots per metre of warp 659.21 m 2 58.01-30 B Of silk, of waste silk other than noil , of synthetic textile fibres, of yarn falling within heading No 52.01 or of metal threads 659.29 m2 58.01-80 C Of other textile materials 659.29 m 2 58.02 Other carpets, carpeting, rugs, mats and matting, and "Kelem", "Schumacks" and "Karamanie" rugs and the like (made up or not): A Carpets, carpeting, rugs, mats and matting: 58.02-02 I Coir mats and matting 659.62 m2 II Other: a Tufted carpets, carpeting and rugs : 58.02-04 1 Printed tufted 659.51 m 2 2 Other: 58.02-06 aa Of wool or offine animal hair 659.41 m 2 58.02-07 bb Of man-made textile fibres 659.51 m 2 58.02-09 cc Of other textile fibres 659.61 m 2 b Other: 58.02-50 1 Of jute or of other textile bast fibres falling within heading No 57.03 659.62 m 2 58.02-56 2 Of cotton 659.62 m 2 3 Other: aa Woven : 11 Axminster: 58.02-61 aaa Of wool or offine animal hair 659.42 m 2 58.02-65 bbb Of other textile fibres 659.62 m2 22 Other: 58.02-71 aaa Of wool or offine animal hair 659.42 m2 58.02-75 bbb Of man-made textile fibres 659.52 m2 58.02-78 ccc Of other textile fibres 659.62 m2 bb Non-woven : 58.02-81 11 Of wool or offine animal hair 659.49 m 2 58.02-85 22 Of man-made textile fibres 659.59 m2 31 . 12 . 81 Official Journal of the European Communities 309 58 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.02 A II b 3 bb (cont'd) 58.02-88 33 Of other textile fibres 659.62 m2 58.02-90 B " Kelem ", "Schumacks" and "Karamanie" rugs and the 659.30  58.03-00 58.03 Tapestries, hand-made, of the type Gobelins, Flanders, j' Aubusson, Beauvais and the like, and needleworked tapes ­ tries (for example, petit point and cross stitch) made in panels and the like by hand 658.91  58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): 58.04-05 A Of silk, of noil silk or of other waste silk 654.99  B Of synthetic textile fibres: 58.04-07 I Made by tufting 653.97  58.04-11 II Ã pinglÃ © (uncut) 653.97  III Other: 58.04-15 a Weft pile fabrics 653.97  58.04-18 b Other 653.97  C Of wool or offine animal hair: 58.04-41 I Ã pinglÃ © (uncut) 654.34  II Other: 58.04-43 a Weft pile fabrics 654.34  58.04-45 b Other 654.34  D Of cotton : 58.04-61 I Ã pinglÃ © (uncut) 652.23  II Other: a Weft pile fabrics: 58.04-63 1 Corduroy and the like 652.23  58.04-67 2 Other 652.23  58.04-69 b Other 652.23  E Of regenerated textile fibres: 58.04-71 / Ã pinglÃ © (uncut) 653.98  II Other: 58.04-75 a Weft pile fabrics 653.98  b Other: 58.04-77 1 Of continuous textile fibres 653.98  58.04-78 2 Of discontinuous textile fibres 653.98  58.04-80 F Of other textile materials 654.99  310 Official Journal of the European Communities 31 . 12 . 81 58 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.05 Narrow woven fabrics, and narrow fabrics (bolduc) consist ­ ing of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : A Narrow woven fabrics : I Pile fabrics or chenille fabrics : a Of man-made fibres or of cotton: 58.05-01 1 Of man-made fibres 656.01  58.05-08 2 Of cotton 656.01  58.05-20 b Of silk, of noil silk or of other waste silk 656.01  58.05-30 c Of other textile materials 656.01  II Other: 58.05-40 a Containing elastomeric yarns 656.01  b Other: 1 Of cotton : 58.05-51 aa With real selvedges 656.01  58.05-59 bb Other 656.01  2 Of synthetic textile fibres: 58.05-61 aa With real selvedges 656.01  58.05-69 bb Other 656.01  3 Of regenerated textile fibres: 58.05-73 aa With real selvedges 656.01  58.05-77 bb Other 656.01  58.05-79 4 Of other textile materials 656.01  58.05-90 B Bolduc 656.01  58.06 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size : 58.06-10 A With woven inscriptions or motifs 656.02  58.06-90 B Other 656.02  58.07 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like : 58.07-31 A Braids of a width of 5 cm or less , of man-made fibres (including monofil or strip of heading No 51.01 or 51.02), of flax , of ramie or of vegetable textile fibres of Chapter 57 656.03  31 . 12 . 81 Official Journal of the European Communities 31 58 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.07 (cont'd) B Other: 58.07-39 I Braids 656.03  58.07-50 II Gimped textile yarns 656.03  58.07-80 III Other 656.03  58.08 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain : 58.08-10 A Tulle or other net fabrics not comprised in B below . . 656.04  58.08-90 B Knotted net fabrics 656.04  58.09 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace, in the piece, in strips or in motifs : A Tulle and other net fabrics : 58.09-11 I Of cotton 656.05  58.09-19 II Of other textile materials 656.05  B Lace: 58.09-21 I Hand-made 656.05  II Mechanically made: a On mechanical bobbin machines: 58.09-31 1 Of cotton 656.05  58.09-35 2 Of synthetic textile fibres 656.05  58.09-39 3 Of other textile materials 656.05  b By other mechanical processes: 58.09-91 1 Of cotton 656.05  58.09-95 2 Of synthetic textile fibres 656.05  58.09-99 3 Of other textile materials 656.05  58.10 Embroidery, in the piece, in strips or in motifs : A Embroidery without visible ground : 58.10-21 I Of a value of more than 35 ECU per kg net weight . 656.06  58.10-29 II Other 656.06  B Other: I Of a value of more than 17-5 ECU per kg net weight: 58.10-41 a Of cotton 656.06  58.10-45 b Of man-made textile fibres 656.06  58.10-49 c Of other textile materials 656.06  II Other: 58.10-51 a Of cotton 656.06  3 2 Official Journal of the European Communities 31 . 12 . 81 58 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 58.10 B II (cont'd) 58.10-55 b Of man-made textile fibres 656.06  58.10-59 c Of other textile materials 656.06  58.97-00 Goods of Chapter 58 carried by post 656.00  31 . 12 . 81 Official Journal of the European Communities 313 CHAPTER 59 WADDING AND FELT ; TWINE, CORDAGE, ROPES AND CABLES ; SPECIAL FABRICS ; IMPREGNATED AND COATED FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . (A) For the purposes of this Chapter, the expression "textile fabric" is to be taken to apply only to the textile fabrics of Chapters 50 to 57 and headings Nos 58.04 and 58.05 , the braids and trimmings in the piece of heading No 58.07, the tulle and other net fabrics of headings Nos 58.08 and 58.09 , lace of heading No 58.09 and the knitted and crocheted fabrics of heading No 60.01 . (B) Throughout the Tariff, the term "felt" is to be taken to include fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 2 . (A) Heading No 59.08 is to be taken to apply to textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials whatever the weight per square metre and whatever the nature of the plastic material (compact, foam , sponge or expanded). It does not , however, cover: (a) Fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 58 and 60); for the purpose of this provision, no account should be taken of any resulting change of colour ; (b) Products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm at a temperature between 15 and 30 °C (usually Chapter 39); or (c) Products in which the textile fabric is either completely embedded in artificial plastic material or coated or covered on both sides with such material (Chapter 39). (B) Heading No 59.12 does not apply to : (a) Fabrics in which the impregnation or coating cannot be seen with the naked eye (usually Chapters 50 to 58 and 60); for the purpose of this provision, no account should be taken of any resulting change of colour ; (b) Fabrics painted with designs (other than painted canvas being theatrical scenery , studio back-cloths or the like); (c) Fabrics covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments ; or (d) Fabrics finished with normal dressings having a basis of amylaceous or similar substances . 3 . In heading No 59.11 the expression "rubberised textile fabrics" means : (a) Textile fabrics impregnated, coated, covered or laminated with rubber: (i) Weighing not more than 1 500 g/m2 ; or (ii) Weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material ; (b) Fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre ; and (c) Plates, sheets and strip , of expanded, foam or sponge rubber, combined with textile fabric, other than those falling in Chapter 40 by virtue of the last paragraph of Note 2 to that Chapter . 4 . Heading No 59.16 is to be taken not to apply to : (a) Transmission , conveyor or elevator belting of a thickness of less than 3 mm ; or 314 Official Journal of the European Communities 31 . 12 . 81 59 . 01 (b) Transmission , conveyor or elevator belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated or coated with rubber (heading No 40.10). 5 . Heading No 59.17 is to be taken to apply to the following goods which are to be taken as not falling within any other heading of Section XI : (a) Textile products (other than those having the character of the products of headings Nos 59.14 to 59.16), the following only: (a) (i) Textile fabric, felt and felt-lined woven fabric, coated, covered or laminated with rubber, leather or other material , of a kind commonly used for card clothing, and similar fabric of a kind commonly used in machinery or plant ; (ii) Bolting cloth ; (iii ) Straining cloth of a kind commonly used in oil presses and the like , of textile fibres or of human hair ; (iv) Woven textile fabrics , whether or not felted , impregnated or coated, of a kind commonly used in paper-making or other machinery, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft ; (v) Textile fabrics reinforced with metal , of a kind commonly used in machinery or plant ; (vi) Textile fabrics of the metallised yarn falling within heading No 52.01 , of a kind commonly used in paper-making or other machinery ; (vii) Cords, braids and the like, whether or not coated, impregnated or reinforced with metal , of a kind commonly used in machinery or plant as packing or lubricating materials ; (b) Textile articles (other than those of headings Nos 59.14 to 59.16) of a kind commonly used in machinery or plant (for example , gaskets, washers , polishing discs and other machinery parts). Textile fabrics, wadding, felt or bonded fibre or similar bonded yarn fabrics , in the piece, cut to length or simply cut to rectangular shape, are not considered to be textile articles of a kind commonly used in machinery or plant. NIMEXE code CCT reference Statistica) subdivision Description SITC code Supplementary unit 59.01 Wadding and articles of wadding ; textile flock and dust and mill neps : A Wadding and articles of wadding: I Of man-made fibres : 59.01-07 a Rolls of a diameter of not more than 8 mm .... 657.71  b Other: 59.01-12 1 Of synthetic textile materials 657.71  59.01-14 2 Of regenerated textile materials 657.71  II Of other textile materials : a Of cotton : 59.01-15 1 Absorbent 657.71  59.01-16 2 Other 657.71  59.01-18 b Of other textile materials 657.71  B Flock and dust and mill neps: 59.01-21 I Of man-made fibres 657.71  59.01-29 II Of other textile materials 657.71  31 . 12 . 81 Official Journal of the European Communities 315 59 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 59.02 Felt and articles of felt, whether or not impregnated or coated : A Felt in the piece or simply cut to rectangular shape: I Floor coverings: 59.02-01 a Tiles 659.63 m2 59.02-09 b Other 659.63 m2 II Felt for other uses: a Not impregnated or coated: 1 Needle-loom felt: 59.02-31 aa Ofjute or of other textile bast fibres of head ­ ing No 57.03 657.10  59.02-35 bb Of other textile materials 657.10  2 Other felt : 59.02-41 aa Of wool or offine animal hair 657.10  59.02-45 bb Of coarse animal hair 657.10  59.02-47 cc Of other textile materials 657.10  b Impregnated or coated: 59.02-51 1 With asphalt, tar or similar materials 657.10  59.02-57 2 With rubber 657.10  59.02-59 3 With other materials 657.10  B Other: I Not impregnated or coated: 59.02-91 a Of wool or offine animal hair 657.10  59.02-95 b Of other textile materials 657.10  59.02-97 II Impregnated or coated 657.10  59.03 Bonded fibres fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : A Bonded fibre fabrics and similar bonded yarn fabrics, in the piece or cut into rectangles but not otherwise worked: 59.03-11 I Coated 657.20  59.03-19 Ã Ã  Other 657.20  59.03-30 B Other 657.20  59.04 Twine, cordage, ropes and cables, plaited or not : ! A Of synthetic textile fibres: 59.04-11 I Binder and baler twine for agricultural machines . . . 657.51  \ II Other: a Ofpolyamides or polyesters: 59.04-13 1 Of a weight of more than 5 g/m 657.71  316 Official Journal of the European Communities 31 . 12 . 81 59 . 04 NIMEXE code CCT reference Statistical subdivision Description sue code Supplementary unit 59.04 A II a (cont'd) 59.04-15 2 Other 657.51  59.04-17 b Ofpolyethylene or polypropylene 657.51  59.04-18 c Of other synthetic fibres 657.51  59.04-20 B Of abaca (Manila hemp) 657.51  C Of sisal and other fibres of the Agave family: 59.04-31 I Binder and baler twine for agricultural machines . . . 657.51  II Other: 59.04-35 a Of a weight of more than 10 g/m 657.51  59.04-38 b Other 657.51  59.04-50 D Of true hemp 657.51  59.04-60 E Offlax or ramie 657.51  59.04-70 F Of jute or of other textile bast fibres of heading No 57.03 657.51  59.04-80 G Of other textile materials 657.51  59.05 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : A Fishing nets and netting: 59.05-11 I Of vegetable textile materials 657.52  II Of other textile materials : 59.05-21 a Ofpolyamides 657.52  59.05-29 b Of other textile materials 657.52  B Other: 59.05-91 I Of man-made fibres 657.52  59.05-99 II Of other textile materials 657.52 59.06-00 59.06 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics 657.59  59.07 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses : 59.07-10 A Textile fabrics coated with gum or amylaceous sub ­ stances , of a kind used for the outer covers of books and the like 657.31  59.07-90 B Other 657.31  31 . 12 . 81 Official Journal of the European Communities 317 59 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 59.08 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials : 59.08-10 A Impregnated 657.32  B Laminated, coated or covered: 59.08-51 I With polyvinyl chloride 657.32  59.08-61 II With polyurethane 657.32  III With cellulose derivatives or other artificial plastic materials: 59.08-71 a With the fabric forming the right side 657.32  59.08-79 b Other 657.32  59.10 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consist ­ ing of a coating applied on a textile base, cut to shape or not : 59.10-10 A Linoleum and similar materials 659.12 m2 B Floor coverings consisting of a coating applied on : 59.10-31 I Needle-loom felt 659.12 m2 59.10-39 II Other textile bases 659.12 m2 59.11 Rubberised textile fabrics ; other than rubberised knitted or crocheted goods : A Rubberised textile fabrics not comprised in B below: 59.11-11 I Adhesive strips, of a width not exceeding 10 cm , the coating of which consists of unvulcanised natural or synthetic rubber 657.33  59.11-14 II Fabrics combined with expanded , foam or sponge rubber 657.33  III Other: 59.11-15 a For tyres 657.33  59.11-17 b Other 657.33  59.11-20 B Fabrics mentioned in Note 3 (b) to this Chapter .... 657.33  59.12-00 59.12 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like 657.39  59.13 Elastic fabrics and trimmings (other than knitted or cro ­ j cheted goods) consisting of textile materials combined with rubber threads : A Of a width not exceeding 15 cm : 59.13-01 I Of synthetic textile fibres I 657.40  318 Official Journal of the European Communities 31 . 12 . 81 59 . 13 N1MEXE code i CCT I reference Statistical subdivision Description SITC code Supplementary unit ! i 59.13 A j (cont'd) t II Of regenerated textile fibres: 59.13-11 a Plaited 657.40 - 59.13-13 b Other 657.40 59.13-15 III Of cotton 657.40 - 59.13-19 IV Of other textile materials 657.40  B Of a width of more than 15 cm: 59.13-32 I Of synthetic textile fibres 657.40  59.13-34 II Of regenerated textile fibres 657.40  59.13-35 III Of cotton 657.40  59.13-39 IV Of other textile materials 657.40  59.14-00 59.14 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knit ­ ted gas-mantle fabric and incandescent gas mantles .... 657.72  59.15 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials : 59.15-10 A Of synthetic textile fibres 657.91  59.15-90 B Of other textile materials 657.91  59.16-00 59.16 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 657.92  59.17 Textile fabrics and textile articles, of a kind commonly used in machinery or plant : 59.17-10 A Textile fabrics, felt and felt-lined woven fabric, coated, covered or laminated with rubber, leather or other material , of a kind commonly used for the manufac ­ ture of card clothing, and similar fabrics of a kind commonly used in machinery or plant 657.73  B Bolting cloth, whether or not made up: 59.17-21 I Of silk or of waste silk other than noil 657.73 59.17-29 II Of other textile materials 657.73  31 . 12 . 81 Official Journal of the European Communities 319 59 . 17 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 59.17 (cont'd) C Woven fabrics , felted or not, whether or not impreg ­ nated or coated , of a kind commonly used in paper ­ making or other machinery, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft : I Of silk or of man-made fibres: a Of a kind commonly used in paper-making machinery: 59.17-31 1 Of synthetic textile fibres and weighing less than 600 g per square metre 657.73 m 2 59.17-39 2 Other 657.73  59.17-49 b Other 657.73  II Of other textile materials : a Of wool: 59.17-51 1 Of a kind commonly used in paper-making machinery 657.73  59.17-59 2 Other 657.73  b Of other textile materials: 59.17-71 1 Of a kind commonly used in paper-making machinery 657.73  59.17-79 2 Other 657.73  D Other: 59.17-91 I Straining cloth and thick heavy fabrics of a kind commonly used in oil presses or for similar uses in machinery or plant 657.73  59.17-93 II Cords , braids and the like, whether or not impreg ­ nated, coated or reinforced with metal, of a kind commonly used in machinery or plant as packing or lubricating materials 657.73  III Other: 59.17-95 a Of felt (for example, polishing discs, gaskets and washers) 657.73  59.17-99 b Other 657.73  320 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 60 KNITTED AND CROCHETED GOODS Notes 1 . This Chapter does not cover: (a) Crochet lace of heading No 58.09 ; (b) Knitted or crocheted goods falling within Chapter 59 ; ( c) Corsets , corset-belts , suspender-belts, brassieres, braces , suspenders , garters or the like (heading No 61.09); (d) Old clothing or other articles falling within heading No 63.01 ; or (e) Orthopaedic appliances , surgical belts, trusses or the like (heading No 90.19). 2 . Headings Nos 60.02 to 60.06 are to be taken to apply to knitted or crocheted articles and to parts thereof: (a) Knitted or crocheted directly to shape, whether imported as separate items or in the form of a number of items in the length ; (b) Made up, by sewing or otherwise . 3 . For the purposes of heading No 60.06, knitted or crocheted articles are not considered to be elastic articles only by reason of their containing rubber thread or elastic forming merely a supporting band . 4 . The headings of this Chapter are to be taken to include goods of the descriptions specified therein when made of metal thread and of a kind used in apparel, as furnishings or the like. 5 . For the purposes of this Chapter: (a) " Elastic" means consisting of textile materials combined with rubber threads ; and (b) " Rubberised" means impregnated, coated, covered or laminated with rubber, or made with textile thread impregnated, coated or covered with rubber . 6 . Thoughout the Tariff, any reference to knitted goods is to be taken to include a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . Additional Notes 1 . A. For the purposes of subheading 60.05 A II b) 4 ff), "suits and co-ordinate suits " shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  jersey, pullover, slip-over, waistcoat, twinset, cardigan or jumper,  tunic or other outer garment of subheading 60.05 A II b) 4 11). 31 . 12 . 81 Official Journal of the European Communities 321 All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordinated as regards cut , material, colours, patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn , same knit) as the garment covering the lower part of the body . The term "suits and co-ordinate suits " shall also cover sets ofjackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A , of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note , shall remain classified under subheading 60.05 A II b) 4ff) provided that the sets derive their essential character from these components . 2 . A. For the purposes of subheading 60.05 A II b) 4 gg), "suits and co-ordinate suits , and costumes " shall be considered to be sets of two or three knitted or crocheted garments comprising: (a) one of the following garments covering the lower part of the body:  trousers ,  shorts ,  skirt or divided skirt , and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  blouse or shirt-blouse,  jersey , pullover, slip-over, waistcoat , twinset , cardigan or jumper,  tunic or other outer garment of subheading 60.05 A II b) 4 11). All the components of a suit , co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut , material, colours , patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn , same knit) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes " also covers sets ofjackets or blazers and trousers , shorts , skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes and standard of finish indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A , of which two or three components form a suit , a co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 60.05 A II b) 4 gg) provided that the sets derive their essential character from these components . 322 Official Journal of the European Communities 31 . 12 . 81 6O.01 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 60.01 Knitted or crocheted fabric, not elastic nor rubberised : A Of wool or of fine animal hair: 60.01-01 I Containing a total of more than 10% by weight of textile materials of Chapter 50 655.21  60.01-10 II Other 655.21  B Of man-made fibres: I Of synthetic textile fibres : 60.01-30 a Containing elastofibres 655.10  b Other: 60.01-40 1 For curtains , including net curtain fabric .... 655.10  60.01-51 2 Rachel lace 655.10  60.01-55 3 With long pile (imitation fur) 655.10  4 Other : aa Warp knitted fabrics : 60.01-62 11 Unbleached or bleached 655.10  60.01-64 22 Dyed 655.10  60.01-65 33 Printed 655.10  60.01-68 44 Made from yarns of different colours . . . 655.10  bb Other knitted or crocheted fabrics : 60.01-72 11 Unbleached or bleached 655.10  60.01-74 22 Dyed 655.10 - 60.01-75 33 Printed 655.10  60.01-78 44 Made from yarns of different colours . . . 655.10  II Of regenerated textile fibres : 60.01-81 a For curtains , including net curtain fabric 655.23  60.01-89 b Other 655.23  C Of other textile materials : I Of cotton: 60.01-92 a Unbleached or bleached 655.22  60.01-94 b Dyed 655.22 - 60.01-96 c Printed 655.22  60.01-97 d Made from yarns of different colours 655.22 60.01-98 II Of other textile materials 655.29 60.02 Gloves, mittens and mitts, knitted or crocheted, not elastic nor rubberised : 60.02-40 A Gloves impregnated or coated with artificial plastic materials 847.21 pair 31 . 12 . 81 Official Journal of the European Communities 323 60.02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 60.02 (cont'd) B Other: 60.02-50 I Of wool or of fine animal hair 847.21 pair 60.02-60 II Of synthetic textile fibres 847.21 pair 60.02-70 III Of cotton 847.21 pair 60.02-80 IV Of other textile materials 847.21 pair 60.03 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic nor rub ­ berised : A Of wool or of fine animal hair: 60.03-11 I Knee-length stockings 847.22 pair 60.03-19 II Other 847.22 pair B Of synthetic textile fibres : 60.03-20 I Knee-length stockings 847.22 pair II Other: a Women's stockings: 60.03-24 1 Seamless 847.22 pair 60.03-26 2 Other 847.22 pair 60.03-27 b Other 847.22 pair 60.03-30 C Of cotton 847.22 pair 60.03-90 D Of other textile materials 847.22 pair 60.04 Under garments, knitted or crocheted, not elastic nor rubberised : A Babies' garments ; girls ' garments up to and including commercial size 86: I T-shirts : 60.04-02 a Of cotton 846.29 N 60.04-03 b Of synthetic textile fibres 846.34 N 60.04-04 c Of regenerated textile fibres 846.41 N II Lightweight fine knit roll , polo or turtle necked jumpers and pullovers : 60.04-06 a Of cotton 846.29 N 60.04-07 b Of synthetic textile fibres 846.34 N 60.04-08 c Of regenerated textile fibres 846.41 N 60.04-09 d Of other textile materials (other than wool or fine animal hair) 846.49 N III Other: 60.04-10 a Of wool or of fine animal hair 846.19  60.04-11 b Of cotton 846.29  60.04-12 c Of synthetic textile fibres 846.34  324 Official Journal of the European Communities 31 . 12 . 81 60 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.04 A III (cont'd) 60.04-14 d Of regenerated textile fibres 846.41  60.04-16 e Of other textile materials 846.49  B Other: I T-shirts: 60.04-19 a Of cotton 846.29 N 60.04-20 b Of synthetic textile fibres 846.34 N 60.04-22 c Of regenerated textile fibres 846.41 N II Lightweight fine knit roll , polo or turtle necked jumpers and pullovers: 60.04-23 a Of cotton 846.29 N 60.04-24 b Of synthetic textile fibres 846.34 N 60.04-26 c Of regenerated textile fibres 846.41 N 60.04-29 d Of other textile materials (other than wool or fine animal hair) 846.49 N III Panty-hose (tights): a Of synthetic textile fibres: 60.04-31 1 Of yarn of a fineness of 6-6 tex or less 846.31 N 60.04-33 2 Other 846.31 N 60.04-34 b Of other textile materials 846.11 N IV Other: 60.04-38 a Of wool or of fine animal hair 846.19  b Of synthetic textile fibres: 1 Men's and boys': 60.04-41 aa Shirts 846.32 N 60.04-47 bb Pyjamas 846.33 N 60.04-48 cc Underpants and briefs 846.33 N 60.04-50 dd Other 846.33  2 Women's, girls ' and infants': 60.04-51 aa Pyjamas 846.34 N 60.04-53 bb Nightdresses 846.34 N 60.04-54 cc Petticoats and slips 846.34 N 60.04-56 dd Knickers and briefs 846.34 N 60.04-58 ee Other 846.34  60.04-60 c Of regenerated textile fibres 846.41  d Of cotton : 1 Men's and boys': 60.04-71 aa Shirts 846.21 N 60.04-73 bb Pyjamas 846.29 N 60.04-75 cc Underpants and briefs 846.29 N 31 . 12 . 81 Official Journal of the European Communities 325 60 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.04 B IV d 1 (cont'd) 60.04-79 dd Other 846.29  2 Women's, girls' and infants': 60.04-81 aa Pyjamas 846.29 N 60.04-83 bb Nightdresses 846.29 N 60.04-85 cc Knickers and briefs 846.29 N 60.04-89 dd Other 846.29  60.04-90 e Of other textile materials 846.49  60.05 Outer garments and other articles, knitted or crocheted, not elastic nor rubberised : A Outer garments and clothing accessories : 60.05-01 I Jerseys and pullovers, containing at least 50% by weight of wool and weighing 600 g or more per article 845.11  II Other: 60.05-04 a Outer garments of knitted or crocheted textile fabrics of heading No 59.08 845.99  b Other: 1 Babies' garments ; girls ' garments up to and including commercial size 86: 60.05-06 aa Of wool or of fine animal hair 845.91  60.05-07 bb Of synthetic textile fibres 845.93  60.05-08 cc Of cotton 845.92  60.05-09 dd Of other textile materials 845.94  2 Bathing costumes and trunks: 60.05-11 aa Of synthetic textile fibres 845.93 N 60.05-13 bb Of cotton 845.92 N 60.05-15 cc Of other textile materials 845.91 N 3 Track suits : 60.05-16 aa Of synthetic textile fibres 845.93 N 60.05-17 bb Of cotton 845.92 N 60.05-19 cc Of other textile materials 845.91 N 4 Other outer garments: aa Blouses and shirt-blouses for women, girls and infants : 60.05-21 11 Of silk or noil or other waste silk 845.19 N 60.05-22 22 Of wool or of fine animal hair 845.11 N 60.05-23 33 Of synthetic textile fibres 845.13 N 60.05-24 44 Of regenerated textile fibres 845.14 N 60.05-25 55 Of cotton 845.12 N 326 Official Journal of the European Communities 31 . 12 . 81 60 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.05 A II b 4 aa (cont'd) 60.05-26 66 Of other textile materials 845.19 N bb Jerseys, pullovers, slip-overs, waistcoats , twinsets , cardigans , bed jackets and jumpers : 11 Men's and boys': 60.05-31 aaa Of wool 845.11 N 60.05-33 bbb Of fine animal hair 845.11 N 60.05-34 ccc Of synthetic textile fibres 845.13 N 60.05-35 ddd Of regenerated textile fibres 845.14 N 60.05-36 eee Of cotton 845.12 N 60.05-37 fff Of other textile materials 845.19 N 22 Women's , girls ' and infants ': 60.05-38 aaa Of silk or noil or other waste silk .... 845.19 N 60.05-39 bbb Of wool 845.11 N 60.05-40 ccc Of fine animal hair 845.11 N 60.05-41 ddd Of synthetic textile fibres 845.13 N 60.05-42 eee Of regenerated textile fibres 845.14 N 60.05-43 fff Of cotton 845.12 N 60.05-44 ggg Of other textile materials 845.19 N cc Dresses : 60.05-45 11 Of wool or of fine animal hair 845.21 N 60.05-46 22 Of synthetic textile fibres 845.23 N 60.05-47 33 Of regenerated textile fibres 845.24 N 60.05-48 44 Of cotton 845.22 N 60.05-49 55 Of other textile materials 845.29 N dd Skirts , including divided skirts : 60.05-51 11 Of wool or of fine animal hair 845.21 N 60.05-52 22 Of synthetic textile fibres 845.23 N 60.05-54 33 Of cotton 845.22 N 60.05-58 44 Of other textile materials 845.29 N ee Trousers : 60.05-61 11 Of wool or of fine animal hair 845.91 N 60.05-62 22 Of synthetic textile fibres 845.93 N 60.05-64 ! 33 Of other textile materials 845.99 N ff Suits and co-ordinate suits (excluding ski suits), for men and boys: 60.05-66 11 Of synthetic textile fibres 845.93 N 60.05-68 22 Of other textile materials 845.91 N 31 . 12 . 81 Official Journal of the European Communities 327 60 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 60.05 A II b 4 (cont'd) gg Suits and co-ordinate suits (excluding ski suits), and costumes, for women, girls and infants : 60.05-71 11 Of wool or of fine animal hair 845.21 N 60.05-72 22 Of synthetic textile fibres 845.23 N 60.05-73 33 Of regenerated textile fibres 845.24 N 60.05-74 44 Of cotton 845.22 N 60.05-75 55 hh Of other textile materials Coats, jackets (excluding anoraks , wind ­ cheaters, waister jackets and the like) and blazers : 845.29 N 60.05-76 11 Of wool or of fine animal hair 845.91 N 60.05-77 22 Of synthetic textile fibres 845.93 N 60.05-78 33 Of regenerated textile fibres 845.94 N 60.05-79 44 Of cotton 845.92 N 60.05-80 55 Ã Ã  Of other textile materials Anoraks, windcheaters , waister jackets and the like : 845.99 N 60.05-81 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres 845.93 60.05-83 22 kk Of other textile materials Ski suits consisting of two or three pieces : 845.99  60.05-85 11 Of wool or of fine animal hair, of cotton or of man-made textile fibres 845.93 60.05-87 22 U Of other textile materials Other outer garments : 845.99  60.05-88 11 Of wool or of fine animal hair 845.91  60.05-89 22 Of synthetic textile fibres 845.93  60.05-90 33 Of regenerated textile fibres 845.94  60.05-91 44 Of cotton 845.92  60.05-92 55 5 Of other textile materials Clothing accessories: 845.99  60.05-93 aa Of wool or of fine animal hair 845.91  60.05-94 bb Of synthetic textile fibres 845.93  60.05-95 cc B Of other textile materials Other: 845.92  60.05-96 I II Of wool or of fine animal hair Of man-made fibres : 658.98 i I I i 60.05-97 a Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 658.98 60.05-98 b Other 658.98  328 Official Journal of the European Communities 31 . 12 . 81 60 . 05 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 60.05 B (cont'd) 60.05-99 III Of other textile materials 658.98  60.06 Knitted or crocheted fabric and articles thereof, elastic or rubberised (including elastic knee-caps and elastic stock ­ ings): A Fabric: 60.06-11 I Of man-made fibres 655.30  60.06-18 II Of other textile materials 655.30  B Other: 60.06-91 I Bathing costumes 847.23  60.06-92 11 Stockings 847.23  III Other: 60.06-96 a Of cotton 847.23  60.06-98 b Of other textile materials 847.23  60.97-00 i Goods of Chapter 60 carried by post 911.00  31 . 12 . 81 Official Journal of the European Communities 329 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES OF TEXTILE FABRIC, OTHER THAN KNITTED OR CROCHETED GOODS Notes 1 . The headings of this Chapter are to be taken to apply to articles of the kinds described therein only when made up of any textile fabric (including felt , bonded fibre fabric, braid or trimmings of heading No 58.07 , tulle or other net fabrics and lace) or of fabric of metal thread, but not including articles of knitted or crocheted material other than those falling within heading No 61.09 . 2 . The headings of this Chapter do not cover: (a) Old clothing or other articles falling within heading No 63.01 ; or (b) Orthopaedic appliances , surgical belts , trusses or the like (heading No 90.19). 3 . For the purposes of headings Nos 61.01 to 61.04: (a) Articles which cannot be identified as either men's or boys' garments or as women 's or girls ' garments are to be classified in heading No 61.02 or 61.04 as the case may be ; (b) The expression " infants ' garments" is to be taken to apply to : (i ) Garments for young children which are not identifiable as for wear exclusively by boys or by girls , and (ii) Babies ' napkins . 4 . Scarves and articles of the scarf type, square or approximately square , of which no side exceeds 60 cm are to be classified as handkerchiefs (heading No 61.05). Handkerchiefs of which any side exceeds 60 cm are to be classified in heading No 61.06 . 5 . The headings of this Chapter are to be taken to apply to textile fabrics (other than knitted or crocheted fabric) cut to shape for making articles of this Chapter . Heading No 61.09, however, also includes fabrics knitted or crocheted to shape for making articles classified in that heading, whether imported as separate items or in the form of a number of items in the length . Additional Notes 1 . A. For the purposes of subheading 61.01 B V c), "suits and co-ordinate suits " shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body:  trousers ,  shorts, and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister jacket and the like,  shirt,  waistcoat , tunic or other outer garment of subheading 61.01 B V g). All the components of a suit or co-ordinate suit must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a shirt forms the only upper garment of such a set it must furthermore have the same structure (same yarn , same weave, etc.) as the garment covering the lower part of the body. 330 Official Journal of the European Communities 31 . 12 . 81 61 . 01 The term "suits and co-ordinate suits " also covers sets ofjackets or blazers and trousers or shorts which neither match nor co-ordinate but whose corresponding sizes and standard of finish indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A , of which two or three components form a suit or co-ordinate suit within the meaning of this Additional Note, shall remain classified under subheading 61.01 B V c) provided that the sets derive their essential character from these components . 2 . A. For the purposes of subheading 61.02 B II e) 3, "suits and co-ordinate suits, and costumes " shall be considered to be sets of two or three garments (other than knitted or crocheted garments) comprising: (a) one of the following garments covering the lower part of the body:  trousers,  shorts ,  skirt or divided skirt , and (b) one or two of the following garments covering the upper part of the body:  jacket or blazer,  windcheater, waister-jacket and the like,  blouse or shirt-blouse,  waistcoat , tunic or other outer garment of subheading 61.02 B II e) 9. All the components of a suit, co-ordinate suit or costume must be of corresponding sizes and must be matched or co-ordinated as regards cut, material, colours, patterns, trimmings and standard offinish in such a way as to indicate clearly that they have been designed to be worn together by the same person . If a blouse or shirt-blouse forms the only upper garment of such a set it must furthermore have the same structure (same yarn, same weave, etc.) as the garment covering the lower part of the body. The term "suits and co-ordinate suits, and costumes " also covers sets ofjackets or blazers and trousers, shorts , skirts or divided skirts which neither match nor co-ordinate but whose corresponding sizes and standard of finish indicate clearly that they are intended to be worn together by the same person . B. Sets not covered by A , of which two or three components form a suit, co-ordinate suit or costume within the meaning of this Additional Note, shall remain classified under subheading 61.02 B II e) 3 provided that the sets derive their essential character from these components. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.01 Men's and boys' outer garments : A Garments of textile fabric of heading No 59.08 , 59.11 or 59.12: 61.01-01 I Coats 842.91 N 61.01-09 II B I a Other Other: Industrial and occupational clothing: Overalls , including boiler suits and bibs and braces : 842.91 N 61.01-13 1 Of cotton 842.93 N 31 . 12 . 81 Official Journal of the European Communities 331 61 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.01 B I a (cont'd) 61.01-15 2 Of other textile materials 842.94 N b Other: 61.01-17 1 Of cotton 842.93  61.01-19 2 Of other textile materials 842.94  II Swimwear: 61.01-22 a Of man-made textile fibres 842.94 N 61.01-23 b Of other textile materials 842.93 N III Bath robes, dressing gowns, smoking jackets and similar indoor wear: 61.01-24 a Of man-made textile fibres 842.94  61.01-25 b Of cotton 842.93  61.01-26 c Of other textile materials 842.92  IV Parkas ; anoraks, windcheaters, waister jackets and the like: 61.01-29 a Of man-made textile fibres 842.94 N 61.01-31 b Of cotton 842.93 N 61.01-32 c Of other textile materials 842.92 N V Other: a Jackets (excluding waister jackets) and blazers : 61.01-34 1 Of wool or of fine animal hair 842.41 N 61.01-36 2 Of man-made textile fibres 842.43 N 61.01-37 3 Of cotton 842.42 N 61.01-38 4 Of other textile materials 842.49 N b Overcoats , raincoats and other coats ; cloaks and capes: 61.01-41 1 Of wool or of fine animal hair 842.11 N 2 Of man-made textile fibres : 61.01-42 aa Of a weight , per garment, of 1 kg or less . . . 842.19 N 61.01-44 bb Other 842.19 N 3 Of cotton: 61.01-46 aa Of a weight , per garment, of 1 kg or less . . . 842.19 N 61.01-47 bb Other 842.19 N 61.01-48 4 Of other textile materials 842.19 N c Suits and co-ordinate suits (excluding ski suits): 61.01-51 1 Of wool or of fine animal hair 842.21 N 61.01-54 2 Of man-made textile fibres 842.23 N 61.01-57 3 Of cotton 842.22 N 61.01-58 4 Of other textile materials 842.29 N 332 Official Journal of the European Communities 31 . 12 . 81 61 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 61.01 B V (cont'd) d Breeches and shorts : 61.01-62 1 Of wool or of fine animal hair 842.31 N 61.01-64 2 Of man-made textile fibres 842.33 N 61.01-66 3 Of cotton 842.32 N 61.01-68 4 Of other textile materials 842.39 N e Trousers: 61.01-72 1 Of wool or of fine animal hair 842.31 N 61.01-74 2 Of man-made textile fibres 842.33 N 61.01-76 3 Of cotton 842.32 N 61.01-78 4 Of other textile materials 842.39 N f Ski suits consisting of two or three pieces : 61.01-81 1 Of wool or of fine animal hair, of cotton or of man-made textile fibres 842.94  61.01-89 2 Of other textile materials 842.99  g Other garments : 61.01-92 1 Of wool or of fine animal hair 842.92  61.01-95 2 Of man-made textile fibres 842.94  61.01-96 3 Of cotton 842.93  61.01-98 4 Of other textile materials 842.99  61.02 Women's, girls' and infants' outer garments : A Babies' garments ; girls ' garments up to and including commercial size 86: 61.02-01 I Of cotton 843.93  61.02-03 II Of other textile materials 843.94  B Other: I Garments of textile fabric of heading No 59.08 , 59.11 or 59.12: 61.02-05 a Coats 843.91 N 61.02-07 b Other 843.91 N II Other: a Aprons, overalls , smock-overalls and other indus ­ trial and occupational clothing (whether or not also suitable for domestic use): 61.02-12 1 Of cotton 843.93  61.02-14 2 Of other textile materials 843.94  b Swimwear: 61.02-16 1 Of man-made textile fibres 843.94 N 61.02-18 2 Of other textile materials 843.93 N 31 . 12 . 81 Official Journal of the European Communities 333 61 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.02 B II (cont'd) c Bath robes, dressing gowns, bed jackets and simi ­ lar indoor wear: 61.02-22 1 Of man-made textile fibres 843.94  61.02-23 2 Of cotton 843.93  61.02-24 3 Of other textile materials 843.92  d Parkas ; anoraks, windcheaters, waister jackets and the like: 61.02-25 1 Of man-made textile fibres 843.94 N 61.02-26 2 Of cotton 843.93 N 61.02-28 3 Of other textile materials 843.92 N e Other: 1 Jackets (excluding waister jackets) and blazers: 61.02-31 aa Of wool or of fine animal hair 843.11 N 61.02-32 bb Of man-made textile fibres 843.13 N 61.02-33 cc Of cotton 843.12 N 61.02-34 dd Of other textile materials 843.19 N 2 Coats and raincoats ; cloaks and capes: 61.02-35 aa Of wool or of fine animal hair 843.11 N bb Of man-made textile fibres : 61.02-36 11 Of a weight, per garment, of 1 kg or less . . 843.13 N 61.02-37 22 Other 843.13 N cc Of cotton: 61.02-39 11 Of a weight, per garment, of 1 kg or less . . 843.12 N 61.02-40 22 Other 843.12 N 61.02-41 dd Of other textile materials 843.19 N 3 Suits and co-ordinate suits (excluding ski suits), and costumes: 61.02-42 aa Of wool or of fine animal hair 843.21 N 61.02-43 bb Of man-made textile fibres 843.23 N 61.02-44 cc Of cotton 843.22 N 61.02-45 dd Of other textile materials 843.29 N 4 Dresses: 61.02-47 aa Of silk or of noil or other waste silk 843.39 N 61.02-48 bb Of wool or of fine animal hair 843.31 N 61.02-52 cc Of synthetic textile fibres 843.33 N 61.02-53 dd Of regenerated textile fibres 843.33 N 61.02-54 ee Of cotton 843.32 N 61.02-55 ff Of other textile materials 843.39 N 334 Official Journal of the European Communities 31 . 12 . 81 61 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.02 B II e (cont'd) 5 Skirts , including divided skirts : 61.02-57 aa Of wool or of fine animal hair 843.41 N 61.02-58 bb Of man-made textile fibres 843.43 N 61.02-62 cc Of cotton 843.42 N 61.02-64 dd 6 Of other textile materials Trousers and slacks : 843.49 N 61.02-66 aa Of wool or of fine animal hair 843.92 N 61.02-68 bb Of man-made textile fibres 843.94 N 61.02-72 cc Of cotton 843.93 N 61.02-74 dd 7 Of other textile materials Blouses and shirt-blouses : 843.99 N 61.02-76 aa Of silk or of noil or other waste silk 843.59 N 61.02-78 bb Of man-made textile fibres 843.52 N 61.02-82 cc Of cotton 843.51 N 61.02-84 dd 8 Of other textile materials Ski suits consisting of two or three pieces : 843.59 N 61.02-85 aa Of wool or of fine animal hair, of cotton or of man-made textile fibres 843.94  61.02-87 bb 9 Of other textile materials Other garments : 843.99  61.02-90 aa Of wool or of fine animal hair 843.92  61.02-91 bb Of man-made textile fibres 843.94  61.02-92 cc Of cotton 843.93  61.02-94 dd 61.03 A Of other textile materials Men's and boys' under garments, including collars, shirt fronts and cuffs : Shirts: 843.99 61.03-11 I Of synthetic textile fibres 844.12 N 61.03-15 II Of cotton 844.11 N 61.03-19 III B Of other textile materials Pyjamas: 844.19 N 61.03-51 I Of synthetic textile fibres 844.22 N 61.03-55 II Of cotton . 844.21 N 61.03-59 III Of other textile materials 844.29 N 31 . 12 . 81 Official Journal of the European Communities 335 61 . 03 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 61.03 (cont'd) C Other : 61.03-81 I Of synthetic textile fibres 844.22  61.03-85 II Of cotton 844.21  61.03-89 III Of other textile materials 844.29  61.04 Women's, girls' and infants' under garments : A Babies ' garments ; girls ' garments up to and including commercial size 86: 61.04-01 I Of cotton 844.31  61.04-09 II Of other textile materials 844.39  B Other: I Pyjamas and nightdresses : 61.04-11 a Of synthetic textile fibres 844.32 N 61.04-13 b Of cotton 844.31 N 61.04-18 c Of other textile materials 844.39 N II Other : 61.04-91 a Of synthetic textile fibres 844.32  61.04-93 b Of cotton 844.31 61.04-98 c Of other textile materials 844.39 61.05 Handkerchiefs : 61.05-20 A Of cotton fabric, of a value of more than 15 ECU per kg net weight 847.11 N B Other: 61.05-30 I Of cotton 847.11 N 61.05-91 II Of silk, of noil or of other waste silk 847.11 N 61.05-99 III Of other textile materials 847.11 N 61.06 Shawls, scarves, mufflers, mantillas, veils and the like : 61.06-10 A Of silk or of noil or other waste silk 847.12 N 61.06-30 B Of synthetic textile fibres 847.12 N 61.06-40 C Of regenerated textile fibres 847.12 N 61.06-50 D Of wool or of fine animal hair 847.12 N 61.06-60 E Of cotton 847.12 N 61.06-90 F Of other textile materials 847.12 N 61.07 Ties, bow ties and cravats : 61.07-10 A Of silk or of noil or other waste silk 847.13 N 336 Official Journal of the European Communities 31 . 12 . 81 61 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 61.07-30 61.07 (cont'd) B Of synthetic textile fibres 847.13 N 61.07-40 C Of regenerated textile fibres 847.13 N 61.07-90 D Of other textile materials 847.13 N 61.09-20 61.09 A Corsets, corset-belts, suspender-belts, brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corselets 846.52 N 61.09-30 B Corsets 846.52 N 61.09-40 C Girdles and panty-girdles 846.52 N 61.09-50 D BrassiÃ ¨res 846.51 N 61.09-80 E Other, including parts of the products of heading No 61.09 846.52  61.10-00 61.10 Gloves, mittens, mitts, stockings, socks and sockettes, not being knitted or crocheted goods 847.14  61.11-00 61.11 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets) 847.19  61.97-00 Goods of Chapter 61 carried by post 911.00  31 . 12 . 81 Official Journal of the European Communities 337 62.01 CHAPTER 62 OTHER MADE UP TEXTILE ARTICLES Notes 1 . The headings of this Chapter are to be taken to apply to the articles of the kinds described therein only when made up of any textile fabric (other than felt and bonded fibre or similar bonded yarn fabrics) or of the braids or trimmings of heading No 58.07 , not being knitted or crocheted goods . 2 . The headings of this Chapter do not cover: (a) Goods falling within Chapter 58 , 59 or 61 ; or (b) Old clothing or other articles falling within heading No 63.01 . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.01 Travelling rugs and blankets : 62.01-10 A Electrically heated 775.85 N B Other: 62.01-20 1 Of cotton 658.32 N II Of other textile materials : a Of wool or of fine animal hair: 62.01-81 1 Wholly of wool or of fine animal hair 658.31 N 62.01-85 2 Other 658.31 N 62.01-93 b Of synthetic textile fibres 658.33 N 62.01-95 c Of regenerated textile fibres 658.39 N 62.01-99 d Of other textile materials 658.39 N 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A Net curtains : 62.02-01 I Of flax or ramie 658.49  62.02-09 II Of other textile materials 658.49  B Other: I Bed linen : a Of cotton: 62.02-12 1 Containing Ã ²Ã ±Ã  658.41  62.02-13 2 Other 658.41  62.02-15 b Of flax or ramie 658.42  62.02-19 c Of other textile materials 658.42  338 Official Journal of the European Communities 31 . 12 . 81 62.02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 62.02 B (cont'd) II Table linen : a 1 Of cotton : Made with yarns of different colours : 62.02-40 aa Containing Ã ²Ã ±Ã  658.43  62.02-42 2 bb Other Printed: 658.43  62.02-44 aa Containing flax 658.43  62.02-46 3 bb Other Other: 658.43  62.02-51 aa Containing flax 658.43  62.02-59 bb Other 658.43  62.02-61 b Of flax or ramie 658.44  62.02-65 c III a Of other textile materials Toilet linen and kitchen linen: Of cotton : 658.44 62.02-71 1 2 Of terry towelling and similar terry fabrics . . . Other: 658.45  62.02-72 aa Containing flax 658.45  62.02-74 bb Other 658.45  62.02-75 b Of flax or ramie 658.46  62.02-77 c IV a Of other textile materials Curtains and other furnishing articles : Of cotton : 658.46 62.02-83 1 Containing flax 658.48  62.02-85 2 Other 658.48  62.02-87 b Of flax or ramie 658.49  62.02-89 c 62.03 A Of other textile materials Sacks and bags, of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 57.03 : 658.49 62.03-11 I II Used Other: 658.10  62.03-13 a Of fabric weighing less than 310 g/m 2 658.10  62.03-15 b Of fabric weighing not less than 310 g/m 2 but not more than 500 g/m2 658.10  62.03-17 c Of fabric weighing more than 500 g/m 2 658.10  31 . 12 . 81 Official Journal of the European Communities 339 62 . 03 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.03 (cont'd) B Of other textile materials: I Used: 62.03-91 a Of flax or of sisal 658.10  62.03-93 b Other 658.10  II Other: 62.03-95 a Of cotton 658.10  b Of fabric of synthetic textile fibres: 62.03-96 1 Made from polyethylene or polypropylene strip 658.10  62.03-97 2 Other 658.10  62.03-98 c Of fabric of other textile materials 658.10  62.04 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : A Of cotton : 62.04-21 I Tarpaulins, sails , awnings and sunblinds 658.21  62.04-23 II Tents 658.21  62.04-25 III Pneumatic mattresses 658.21 N 62.04-29 IV Other camping goods 658.21  B Of other textile materials: I Tarpaulins, sails, awnings and sunblinds: 62.04-61 a Of synthetic textile fibres 658.29  62.04-69 b Of other textile materials 658.29  62.04-73 II Tents 658.29  62.04-75 III Pneumatic mattresses 658.29 N 62.04-79 IV Other camping goods 658.29  62.05 Other made up textile articles (including dress patterns): 62.05-01 A Escape chutes, for use in civil aircraft 658.99  62.05-10 B Strips for the internal reinforcement of belts , of a width of not less than 12 mm but not more than 102 mm, composed of two strips of fabric of cotton or of regenerated textile fibres, which have been stuck together, the edges of the narrower strip, which has been stiffened by impregnation with synthetic resin, being covered by the folding over of the edges of the wider strip 658.99 340 Official Journal of the European Communities 31 . 12 . 81 62 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 62.05 (cont'd) 62.05-20 C Floor cloths, dish cloths, dusters and the like 658.99  62.05-30 D E Fans and hand screens Other: 658.99  62.05-93 I II Laces ; watch straps Other: 658.99  62.05-95 a Articles of knotted net fabrics 658.99  62.05-99 b Other 658.99  62.80-00 to 62.89-05 Goods classified in Chapter 62, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) C ) 62.97-00 Goods of Chapter 62 carried by post 658.00  (') See list of headings for exports of component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 341 63 . 01 CHAPTER 63 OLD CLOTHING AND OTHER TEXTILE ARTICLES ; RAGS NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 63.01 Clothing, clothing accessories, travelling rugs and blan ­ kets, household linen and furnishing articles (other than articles falling within heading No 58.01 , 58.02 or 58.03), of textile materials, footwear and headgear of any material , showing signs of appreciable wear and imported in bulk or in bales, sacks or similar bulk packings : 63.01-10 A Used clothing 269.01  63.01-90 B 63.02 A Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables : Sorted: 269.01 63.02-11 I Of wool or offine or coarse animal hair 269.02 63.02-15 II Offlax or cotton 269.02 63.02-19 III Of other textile materials 269.02 - 63.02-50 B Unsorted 269.02  Other . 342 Official Journal of the European Communities 31 . 12 . 81 64 . 01 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUNSHADES, WHIPS, RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES Notes l . This Chapter does not cover: (a) Footwear, without applied soles , knitted or crocheted (heading No 60.03) or of other textile fabric (except felt or bonded fibre or similar bonded yarn fabrics) (heading No 62.05); (b) Old footwear falling within heading No 63.01 ; (c) Articles of asbestos (heading No 68.13 ); (d) Orthopaedic footwear or other orthopaedic appliances , or parts thereof (heading No 90.19); or (e) Toys and skating boots with skates attached (Chapter 97). 2 . For the purposes of headings Nos 64.05 and 64.06 , the expression "parts" is to be taken not to include pegs , boot protectors , eyelets , boot hooks, buckles , ornaments , braid , laces, pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods falling within heading No 98.01 . 3 . For the purposes of heading No 64.01 , the expression "rubber or artificial plastic material " is to be taken to include any textile fabric coated or covered externally with one or both of those materials . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 64.01 Footwear with outer soles and uppers of rubber or artifi ­ cial plastic material : A Footwear with uppers of rubber: 64.01-11 I Incorporating protective steel toecaps 851.01 pair II Other: 64.01-20 a Thigh-boots 851.01 pair b Other: 64.01-31 1 Covering at least part of the calf 851.01 pair 64.01-39 2 Not covering the calf 851.01 pair B Footwear with uppers of artificial plastic material: I Footwear for sports and gymnastics: 64.01-41 a Ski-boots 851.01 pair 64.01-49 b Other 851.01 pair 31 . 12 . 81 Official Journal of the European Communities 343 64 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.01 B (cont'd) II Footwear with a vamp made of straps or which has one or more pieces cut out: 64.01-51 a Obtained in one piece by injection moulding or with constituent parts obtained by injection moulding and assembled by means ofplugs ("flip-flops"). . . 851.01 pair b Other: 64.01-55 1 With sole and heel combined having a height of more than 3 cm 851.01 pair 64.01-59 2 Other 851.01 pair 64.01-65 III Slippers and other house footwear 851.01 pair IV Other: 64.01-70 a Incorporating protective steel toecaps 851.01 pair b Other: 64.01-80 1 Obtained in one piece by injection moulding, with or without accessories attached 851.01 pair i 2 Other: aa Not covering the ankle, with in-soles of a length : 64.01-91 11 Of less than 24 cm 851.01 pair 22 Of 24 cm or more: 64.01-93 aaa For men 851.01 pair 64.01-95 bbb For women 851.01 pair 64.01-99 bb Other 851.01 pair 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within head ­ ing No 64.01) with outer soles of rubber or artificial plastic material : A Footwear with uppers of leather: I Footwear for sports and gymnastics: 64.02-21 a Ski-boots 851.02 pair 64.02-29 b Other 851.02 pair II Footwear with a vamp made of straps or which has one or several pieces cut out: 64.02-32 a With sole and heel combined having a height of more than 3 cm 851.02 pair b Other, with in-soles of a length : 64.02-34 1 Of less than 24 cm 851.02 pair 2 Of 24 cm or more: 64.02-35 aa For men 851.02 pair 344 Official Journal of the European Communities 31 . 12 . 81 64 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 64.02 A II b 2 (cont'd) 64.02-38 bb For women 851.02 pair 64.02-40 III Slippers and other indoor footwear 851.02 pair IV Other footwear: 64.02-41 a With a sole or platform of wood and not having an inner sole 851.02 pair 64.02-43 b Incorporating protective steel toecaps 851.02 pair c Other: 1 Not covering the ankle , with in-soles of a length : 64.02-45 aa Of less than 24 cm 851.02 pair bb Of 24 cm or more: 64.02-47 U For men 851.02 pair 64.02-49 22 For women 851.02 pair 2 Covering the ankle but no part of the calf with in-soles of a length : 64.02-50 aa Of less than 24 cm 851.02 pair bb Of 24 cm or more : 64.02-52 11 For men 851.02 pair 64.02-54 22 For women 851.02 pair 3 Other, with in-soles of a length : 64.02-56 aa Of less than 24 cm 851.02 pair bb Of 24 cm or more: 64.02-58 U For men 851.02 pair 64.02-59 22 For women 851.02 pair B Other: 64.02-60 1 Slippers and other indoor footwear 851.02 pair II Other: a With uppers of textile fabric: 64.02-61 1 Footwear for sports and gymnastics 851.02 pair 64.02-69 2 Other 851.02 pair 64.02-99 b Other footwear 851.02 pair 64.03-00 64.03 Footwear with outer soles of wood or cork 851.03 pair 64.04 Footwear with outer soles of other materials : 64.04-10 A Slippers and other indoor footwear 851.04 pair I 64.04-90 B Other 851.04 pair 31 . 12 . 81 Official Journal of the European Communities 345 64 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 64.05 Parts of footwear, removable in-soles, hose protectors and heel cushions, of any material except metal : 64.05-10 A Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 612.30 pair B Other: 64.05-20 / Removable in-soles and other removable accessories . 612.30  II Uppers and parts thereof, other than stiffeners : 64.05-31 a Of leather 612.30 64.05-39 b Of other materials 612.30 III Other: 64.05-94 a Of leather or composition leather 612.30 64.05-96 b Of rubber 612.30  64.05-98 c Of other materials 612.30  64.06-00 64.06 Gaiters, spats, leggings, puttees, cricket pads, shin-guards and similar articles, and parts thereof 851.05  64.97-00 Goods of Chapter 64 carried by post 851.00  346 Official Journal of the European Communities 31 . 12 . 81 65 . 01 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Old headgear falling within heading No 63.01 ; (b) Hair nets of human hair (heading No 67.04); (c) Asbestos headgear (heading No 68.13); or (d) Dolls ' hats or other toy hats, or carnival articles of Chapter 97 . 2 . Heading No 65.02 is to be taken not to apply to hat-shapes made by sewing (other than hat-shapes made by the sewing in spirals of plaited or other strips). N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 65.01 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), of felt : 65.01-10 A Of fur felt or of felt of wool and fur 657.61 N 65.01-90 B 65.02 Other Hat-shapes, plaited or made from plaited or other strips of any material, neither blocked to shape nor with made brims : 657.61 N 65.02-10 A Of wood shavings or strips, straw, bark, esparto , aloe, Manila hemp (abaca), sisal or other unspun vegetable fibres 657.62 N 65.02-80 B 65.03 A Of other materials Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed : Not lined or trimmed: 657.62 N 65.03-11 I Of fur felt or of felt of woo ! and fur 848.41 N 65.03-19 II B Other Lined or trimmed: 848.41 N 65.03-30 I Of fur felt or of felt of wool and fur 848.41 N 65.03-90 II Other 848.41 N 31 . 12 . 81 Official Journal of the European Communities 347 65 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 65.04 Hats and other headgear, plaited or made from plaited or other strips of any material, whether or not lined or trimmed : A Not lined or trimmed: 65.04-11 I Of wood shavings or strips, straw, bark, esparto, aloe, Manila hemp (abaca), sisal or other unspun vegetable fibres 848.42 N 65.04-19 II Of other materials 848.42 N 65.04-90 B 65.05 A Lined or trimmed Hats and other headgear (including hair nets), knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed : Berets, bonnets, skull-caps , fezzes , tarbooshes and the like: 848.42 N 65.05-11 I Of knitted or crocheted material, fulled or felted . . . 848.43 N 65.05-19 II Other 848.43 N 65.05-30 B ¢ Peaked caps 848.43 N 65.05-50 C Hair nets , snoods and the like (other than the hair nets of heading No 67.04) 848.43  65.05-90 65.06 D Other Other headgear, whether or not lined or trimmed : 848.43  65.06-10 A Or furskin or artificial fur 848.49 N 65.06-30 B Of rubber 848.49 N 65.06-50 C Of artificial plastic materials 848.49 N 65.06-70 D Ofmetal 848.49 N 65.06-90 65.07 E Of other materials Head-bands, linings, covers, hat foundations, hat frames (including spring frames for opera hats), peaks and chin ­ straps, for headgear : 848.49 N 65.07-10 A Head-bands 848.48  65.07-90 B 848.48  65.97-01 Goods of Chapter 65 carried by post 848.40  Other . 348 Official Journal of the European Communities 31 . 12 . 81 66.01 CHAPTER 66 UMBRELLAS, SUNSHADES, WALKING-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF Notes l . This Chapter does not cover: (a) Measure walking-sticks or the like (heading No 90.16); (b) Firearm-sticks , sword-sticks, loaded walking-sticks or the like (Chapter 93); or (c) Goods falling within Chapter 97 (for example, toy umbrellas and toy sunshades). 2 . Heading No 66.03 is to be taken not to apply to parts , trimmings or accessories of textile material , nor to covers , tassels , thongs, umbrella cases or the like , of any material . Such goods imported with, but not fitted to , articles falling within heading No 66.01 or 66.02 are to be classified separately and are not to be treated as forming part of those articles . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 66.01 Umbrellas and sunshades (including walking-stick umbrel ­ las, umbrella tents, and garden and similar umbrellas): 66.01-10 A B Balcony, garden and similar umbrellas (including umbrella tents) Other: 899.41 N 66.01-20 I II Telescopic umbrellas Other: 899.41 N 66.01-50 a With a cover of textile material 899.41 N 66.01-80 b Other 899.41 N 66.02-00 66.02 66.03 Walking-sticks (including climbing-sticks and seat-sticks), canes, whips, riding-crops and the like Parts, fittings, trimmings and accessories of articles fall ­ ing within heading No 66.01 or 66.02 : 899.42  66.03-10 A Handles and knobs 899.49  66.03-20 B Frames, including frames mounted on shafts (sticks) . 899.49  66.03-90 C Other parts , fittings, trimmings and accessories .... 899.49  31 . 12 . 81 Official Journal of the European Communities 349 67 . 01 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This Chapter does not cover: (a) Straining cloth of human hair (heading No 59.17); (b) Floral motifs of lace, of embroidery or other textile fabric (Section XI); (c) Footwear (Chapter 64); (d) Headgear (Chapter 65); (e) Powder-puffs (heading No 96.05) or hair sieves (heading No 96.06); or (f) Toys, sports requisites or carnival articles (Chapter 97). 2 . Heading No 67.01 is to be taken not to apply to : (a) Goods (for example, bedding) in which feathers or down constitute only filling or padding ; (b) Articles of apparel and accessories thereto in which feathers or down constitute no more than mere trimming or padding ; or (c) Artificial flowers or foliage or parts thereof or made up articles of heading No 67.02 . 3 . Heading No 67.02 is to be taken not to apply to : (a) Articles of glass (Chapter 70); (b) Artificial flowers , foliage or fruit of pottery , stone, metal , wood or other materials , obtained in one piece by moulding, forging, carving, stamping or other process , or consisting of parts assembled otherwise than by binding, glueing or similar methods . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 67.01 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down, and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes): 67.01-10 A Skins and other parts of birds with their feathers or down ; feathers, parts of feathers and down 899.92  67.01-30 B Other 899.92  67.02 Artificial flowers, foliage or fruit and parts thereof ; articles made of artificial flowers, foliage or fruit : A Artificial flowers, foliage or fruit and parts thereof: 67.02-11 I Parts 899.93  67.02-19 II Other 899.93  350 Official Journal of the European Communities 31 . 12 . 81 67 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 67.02 (cont'd) 67.02-20 B 67.03 Articles made of artificial flowers, foliage or fruit . . . Human hair, dressed, thinned, bleached or otherwise worked ; wool, other animal hair and other textile materi ­ als, prepared for use in making wigs and the like : 899.93 67.03-10 A Human hair, not further worked than dressed 899.94  67.03-80 B 67.04 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textiles ; other articles of human hair (including hair nets): 899.94 67.04-10 A Of synthetic textiles 899.95  67.04-80 B 899.95  Other Other 31 . 12 . 81 Official Journal of the European Communities 351 68.01 SECTION XIII ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, OF PLASTER, OF CEMENT, OF ASBESTOS, OF MICA AND OF SIMILAR MATERIALS Notes 1 . This Chapter does not cover: (a) Goods falling within Chapter 25 ; (b) Coated or impregnated paper falling within heading No 48.07 (for example , paper coated with mica powder or graphite, bituminised or asphalted paper); (c) Coated or impregnated textile fabric falling within Chapter 59 (for example , mica-coated fabric, bitumi ­ nised or asphalted fabric); (d) Articles falling within Chapter 71 ; (e) Tools or parts of tools , falling within Chapter 82 ; (f) Lithographic stones of heading No 84.34 ; (g) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (h) Dental burrs (heading No 90.17); (ij ) Goods falling within Chapter 91 (for example, clocks and clock cases); (k) Goods falling within heading No 95.08 , if made of materials specified in Note 2 (b) to Chapter 95 ; ( 1 ) Articles falling within Chapter 97 (for example , toys , games and sports requisites); (m) Goods falling within heading No 98.01 (for example , buttons), No 98.05 (for example , slate pencils) or No 98.06 (for example, drawing slates); or (n) Works of art, collectors' pieces or antiques (Chapter 99). 2 . In heading No 68.02 the expression "worked monumental or building stone" is to be taken to apply not only to the varieties of stone referred to in headings Nos 25.15 and 25.16 but also to all other natural stone (for example , quartzite , flint, dolomite and steatite) similarly worked ; it is , however, to be taken not to apply to slate . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.01-00 68.01 Road and paving setts, curbs and flagstones, of natural stone (except slate) 661.31 352 Official Journal of the European Communities 31 . 12 . 81 68.02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.02 Worked monumental or building stone, and articles thereof (including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 : A Worked monumental or building stone: I Simply cut or sawn, with a flat or even surface: 68.02-11 a b Calcareous stone or alabaster Other stone: 661.32  68.02-15 1 Flint for lining grinders 661.32  68.02-19 2 II Other Moulded or turned, but not otherwise worked: 661.32  68.02-21 a Calcareous stone or alabaster 661.32  68.02-29 b III Other stone Polished, decorated or otherwise worked, but not carved : 661.32 68.02-31 a b Calcareous stone or alabaster Other stone: 661.32  68.02-35 1 Of a net weight of less than 10 kg 661.32  68.02-38 2 Other 661.32  68.02-40 IV Carved 661.32  68.02-50 B 68.03 Mosaic cubes ; powder, granules and chippings, artifi ­ cially coloured Worked slate and articles of slate, including articles of agglomerated slate : 661.32  68.03-11 A B Roofing and wall tiles Other: 661.33 68.03-16 I Blocks , plates , flags and slabs 661.33  68.03-90 68.04 A II Other Hand polishing stones, whetstones, oilstones, hones and the like, and millstones, grindstones, grinding wheels and the like (including grinding, sharpening, polishing, trueing and cutting wheels, heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artifi ­ cial abrasives, or of pottery, with or without cores, shanks, sockets, axles and the like of other materials, but without frameworks ; segments and other finished parts of such stones and wheels, of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery : Hand polishing stones, whetstones , oilstones, hones and the like: 661.33 68.04-01 I Of agglomerated abrasives 663.10 68.04-09 II Other 663.10 31 . 12 . 81 Official Journal of the European Communities 353 68 . 04 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.04 (cont'd) B Other: I Of agglomerated abrasives : 68.04-11 a Made of natural or synthetic diamonds 663.10  b Other: 68.04-15 1 Millstones and grindstones, and parts thereof . . 663.10  2 Other: aa Of artificial abrasives, with binder: 11 Of synthetic or artificial resin : 68.04-21 aaa Not reinforced with fabric 663.10  68.04-29 bbb Reinforced with fabric 663.10  68.04-39 22 Of other materials 663.10  68.04-41 bb Of natural abrasives 663.10  II Other: 68.04-91 a Millstones and grindstones, and parts thereof . . . . 663.10  68.04-99 b Other 663.10  68.06 Natural or artificial abrasive powder or grain, on a base of woven fabric, of paper, of paperboard or of other materi ­ als, whether or not cut to shape or sewn or otherwise made up : 68.06-15 A On woven fabric only 663.20  68.06-30 B On paper or paperboard only 663.20  68.06-40 C On woven fabric combined with paper or paperboard . . 663.20  68.06-50 D On other materials 663.20  68.07 Slag wool, rock wool and similar mineral wools ; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials ; mixtures and articles of heat ­ insulating, sound-insulating, or sound-absorbing mineral materials, other than those falling in heading No 68.12 or 68.13 or in Chapter 69 : 68.07-10 A Slag wool , rock wool and similar mineral wools .... 663.50  B Other: I Exfoliated vermiculite, expanded clays , foamed slag and similar expanded mineral materials: 68.07-20 a Expanded clays 663.50  68.07-30 b Other 663.50  354 Official Journal of the European Communities 31 . 12 . 81 68 . 07 Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.07 B (cont'd) II Mixtures and articles of heat-insulating, sound ­ insulating or sound-absorbing mineral materials: 68.07-81 a With a basis of kieselguhr or similar siliceous earths 663.50  68.07-89 b Other 663.50  68.08 Articles of asphalt or of similar material (for example, of petroleum bitumen or coal tar pitch): A Roofing and facing products, put up in rolls , with a substrate consisting of: 68.08-11 I Paper or paperboard 661.81 m2 68.08-19 II Other materials 661.81 m2 68.08-90 B 661.81  68.09-00 68.09 Panels, boards, tiles, blocks and similar articles of vege ­ table fibre, of wood fibre, of straw, of wood shavings or of wood waste (including sawdust), agglomerated with cement, plaster or with other mineral binding substances 661.82  68.10 Articles of plastering material : 68.10-10 A Boards, sheets , panels , tiles and the like, not orna ­ mented 663.31 m2 68.10-90 B Other 663.31  68.11 Articles of cement (including slag cement), of concrete or of artificial stone (including granulated marble agglomer ­ ated with cement), reinforced or not : 68.11-10 A Articles of light concrete (with a basis of crushed pum ­ ice, granulated slag, etc.) 663.32  B Other: 68.11-20 I Roofing tiles 663.32  68.11-30 II Other tiles and paving 663.32 m2 68.11-80 III Other 663.32  68.12 Articles of asbestos-cement, of cellulose fibre-cement or the like : A Building materials : 68.12-11 I Corrugated sheets 661.83  II Other sheets: 68.12-12 a Asbestos-cement roofing or wall tiles, not exceeding 40 x 60 cm 661.83 m2 68.12-14 b Other 661.83  68.12-15 III Pipes, tubes and pipe and tube fittings 661.83  68.12-19 IV Other building materials 661.83  31 . 12 . 81 Official Journal of the European Communities 355 68.12 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 68.12 (cont'd) 68.12-90 B 68.13 Other Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), reinforced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magne ­ sium carbonate, and articles of such mixtures : 661.83 68.13-10 A B I Fabricated asbestos (for example, carded fibres, dyed fibres) Articles of asbestos : Thread: 663.81  68.13-33 a Steel-cored thread 663.81  68.13-35 b Other 663.81  68.13-36 II III Fabric Other: 663.81  68.13-38 a b For use in civil aircraft Other: 663.81  68.13-42 1 2 Cords and string, whether or not plaited Paper, paperboard and felt of asbestos: 663.81  68.13-44 aa With added rubber 663.81  68.13-46 i bb Without added rubber 663.81  68.13-49 C 3 Other articles of asbestos Mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and arti ­ cles of such mixtures : 663.81 68.13-51 I Mixtures 663.81  68.13-55 II 68.14 Articles Friction material (segments, discs, washers, strips, sheets, plates, rolls and the like) of a kind suitable for brakes, for clutches or the like, with a basis of asbestos, other mineral substances or of cellulose, whether or not combined with textile or other materials : 663.81 68.14-10 A With a basis of asbestos, for use in civil aircraft .... 663.82  68.14-90 B 68.15 Other Worked mica and articles of mica, including bonded mica splittings on a support of paper or fabric (for example, micanite and micafolium): 663.82 68.15-10 A Sheets or splittings of mica 663.33 68.15-20 B Plates, sheets or strips made from mica splittings or powder, whether or not on a support 663.33 ; 68.15-90 C Other 663.33 1 356 Official Journal of the European Communities 31 . 12 . 81 68.16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 68.16 Articles of stone or of other mineral substances (including articles of peat), not elswhere specified or included : 68.16-05 A B / Unfired bricks made of chromite Other: Articles of refractory materials, chemically bonded but not fired: 663.39 68.16-20 a Containing magnesite, dolomite or chromite .... 663.39  68.16-30 b Other 663.39  68.16-90 U Other articles 663.39  68.80-00 to 68.89-16 Goods classified in Chapter 68, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) 0 ) (') See list of headings for exports of component parts of complete industrial plant, page 581 . 31 . 12 . 81 Official Journal of the European Communities 357 69 . 01 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . The headings of this Chapter are to be taken to apply only to ceramic products which have been fired after shaping . Headings Nos 69.04 to 69.14 are to be taken to apply only to such products other than heat-insulating goods and refractory goods . 2 . This Chapter does not cover: (a) Goods falling within Chapter 71 (for example, imitation jewellery); (b) Cermets falling within heading No 81.04 ; (c) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (d) Artificial teeth (heading No 90.19); (e) Goods falling within Chapter 91 (for example, clocks and clock cases); (f) Articles falling within Chapter 97 (for example, toys , games and sports requisites); (g) Smoking pipes, buttons or other articles falling within Chapter 98 ; or (h) Original statuary, collectors' pieces or antiques (Chapter 99). Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. HEAT-INSULATING AND REFRACTORY GOODS 69.01 Heat-insulating bricks, blocks, tiles and other heat ­ insulating goods of siliceous fossil meals or of similar siliceous earths (for example, kieselguhr, tripolite or dia ­ tomite): 69.01-10 A Bricks weighing more than 650 kg/m3 662.31  69.01-90 B 69.02 Refractory bricks, blocks, tiles and similar refractory constructional goods, other than goods falling within head ­ ing No 69.01 : 662.31 69.02-10 A B With a basis of magnesite, dolomite or chromite .... Other: 662.32 69.02-30 / 11 Containing not less than 93% by weight of silica (Si02) Other: 662.32  69.02-51 a Containing more than 7% but less than 45% by weight of alumina (AI2O3) 662.32  69.02-55 b Containing not less than 45% by weight of alumina (AI2O3) 662.32  69.02-80 c Other 662.32  358 Official Journal of the European Communities 31. 12. 81 69.03 N I M E X E code C C T reference Statistical subdivision Description SITC code Supplementary unit 69.03 Other refractory goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than goods falling within heading No 69.01: 69.03-10 A With a basis of graphite or other forms of carbon . . . 663.70  69.03-20 B C With a basis of magnesite, dolomite or chromite . . . . Other: 663.70  69.03-30 / II Containing more than 90% by weight of metallic oxides Other: 663.70  69.03-51 a Containing less than 45% by weight of alumina (AI2O3) 663.70  69.03-55 b Containing not less than 45% by weight of alumina (AI2O3) 663.70  69.03-80 69.04 A c Other II. OTHER CERAMIC PRODUCTS Building bricks (including flooring blocks, support or filler tiles and the like): Common pottery: 663.70 69.04-11 I Solid or perforated bricks 662.41 N 69.04-13 II Other 662.41  69.04-90 B 69.05 Other Roofing tiles, chimney-pots, cowls, chimney-liners, cornices and other constructional goods, including architectural ornaments: 662.41 69.05-10 A Roofing tiles of common pottery 662.42 N 69.05-90 B 69.06 Other Piping, conduits and guttering (including angles, bends and similar fittings): 662.42 69.06-10 A Common pottery 662.43  69.06-90 B 69.07 Other Unglazed setts, flags and paving, hearth and wall tiles: 662.43  69.07-20 A Tiles, cubes and similar articles for mosaics, whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm 662.44 m2 B Other: 662.44 m2 I Common pottery: 69.07-30 a Double tiles of the "Spaltplatten " type 662.44 ft!2 31 . 12 . 81 Official Journal of the European Communities 359 69 . 07 NIMEXE code CCT reference Statistical subdivision Description SITc code Supplementary unit 69.07 B I (cont'd) 69.07-40 b Other 662.44 m2 II Other: 69.07-50 a Double tiles of the "Spaltplatten " type 662.44 m 2 b Other: 69.07-60 1 Stoneware 662.44 m2 69.07-70 2 Earthenware or fine pottery 662.44 m2 69.07-80 3 Other 662.44 m2 69.08 Glazed setts, flags and paving, hearth and wall tiles : 69.08-20 A Tiles, cubes and similar articles for mosaics, whether or not rectangular, which are capable of being enclosed in a square the side of which does not exceed 5 cm 662.45 m2 B Other: I Common pottery: 69.08-30 a Double tiles of the "Spaltplatten " type 662.45 m 2 69.08-40 b Other 662.45 m 2 II Other: 69.08-50 a Double tiles of the "Spaltplatten " type 662.45 m2 b Other: 69.08-63 1 With a face of not more than 90 cm2 662.45 m 2 2 Other: 69.08-75 aa Stoneware 662.45 m2 69.08-85 bb Earthenware or fine pottery 662.45 m 2 69.08-99 cc Other 662.45 m2 69.09 Laboratory, chemical or industrial wares ; troughs, tubs and similar receptacles of a kind used in agriculture ; pots, jars and similar articles of a kind commonly used for the conveyance or packing of goods : A Porcelain or china: I Laboratory, chemical or industrial wares: 69.09-12 a For laboratories 663.91  69.09-14 b Other 663.91  69.09-19 II Other 663.91  B Other: I Laboratory, chemical or industrial wares: 69.09-81 a Of refractory materials , other than the products of heading No 69.03 663.91  360 Official Journal of the European Communities 31 . 12 . 81 69 . 09 Other . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.09 B I (cont'd) 69.09-89 b Other 663.91  69.09-93 II Other 663.91  69.10 Sinks, wash basins, bidets, water closet pans, urinals, baths and like sanitary fixtures : 69.10-10 A Porcelain or china 812.20  69.10-90 B Other 812.20  69.11 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (inclu ­ ding biscuit porcelain and parÃ ­an): 69.11-10 A White or single-coloured 666.40  69.11-90 B 666.40  69.12 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of other kinds of pottery : 69.12-10 A Common pottery 666.50  69.12-20 B Stoneware 666.50  C Earthenware or fine pottery: 69.12-31 I White or single-coloured 666.50  69.12-39 II Other 666.50  69.12-90 D Other 666.50  69.13 Statuettes and other ornaments, and articles of personal adornment ; articles of furniture : 69.13-10 A Common pottery 666.60  69.13-20 B Porcelain or china 666.60  C Other: 69.13-91 I Stoneware 666.60  69.13-93 II Earthenware or fine pottery 666.60  69.13-95 III Other 666.60  69.14 Other articles : 69.14-20 A Porcelain or china 663.92  B Other: 69.14-40 I Common pottery 663.92 31 . 12 . 81 Official Journal of the European Communities 36 69 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 69.14-90 69.14 B (cont'd) II Other 663.92 69.80-00 to 69.89-14 Goods classified in Chapter 69, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) C ) (') See list of headings for exports of component parts of complete industrial plant , page 581 . 362 Official Journal of the European Communities 31 . 12 . 81 70 . 01 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This Chapter does not cover: (a) Ceramic enamels (heading No 32.08); (b) Goods falling within Chapter 71 (for example, imitation jewellery); (c) Electrical insulators (heading No 85.25) or fittings of insulating material falling within heading No 85.26 ; (d) Hypodermic syringes, artificial eyes , thermometers , barometers, hydrometers, optically worked optical elements or other articles falling within Chapter 90 ; (e) Toys , games, sports requisites, Christmas tree ornaments or other articles falling within Chapter 97 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 97); or (f) Buttons , fitted vaccum flasks , scent or similar sprays or other articles falling within Chapter 98 . 2 . The reference in heading No 70.07 to "cast, rolled , drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished", is to be taken to apply to articles made from such glass , provided they are not framed or fitted with other materials . 3 . For the purposes of heading No 70.20, the expression "wool" means : (a) Mineral wools with a silica (SiCh) content not less than 60% by weight ; (b) Mineral wools with a silica (SiC&gt; 2) content less than 60% but with an alkaline oxide (K2O and/or Na20) content of more than 5% by weight or a boric oxide (B2O3) content of more than 2% by weight . Mineral wools which do not comply with the above specifications fall in heading No 68.07 . 4 . For the purposes of the Tariff, the expression "glass" is to be taken to extend to fused quartz and fused silica. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.01 Waste glass (cullet); glass in the mass (excluding optical glass): 70.01-10 A B Waste glass (cullet) Glass in the mass (excluding optical glass): 664.14 70.01-15 I Glass of the variety known as "enamel" glass .... 664.14  70.01-20 II 70.03 Other Glass in balls, rods and tubes, unworked (not being optical glass): 664.14 70.03-01 A Glass of the variety known as "enamel" glass , in rods and tubes 664.15 31 . 12 . 81 Official Journal of the European Communities 363 70 . 03 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 70.03 (cont'd) B Other : 70.03-11 / Rods 664.15  70.03-15 II Balls 664.15  III Tubes: 70.03-21 a Offused silica or fused quartz 664.15  70.03-23 b Ofglass with a low co-efficient of expansion .... 664.15  70.03-28 c Other 664.15  70.04 Unworked cast or rolled glass (including flashed or wired glass), whether figured or not, in rectangles : A Wired: 70.04-11 I Unworked plate glass 664.50 m 2 II Other: 70.04-21 a Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.50 m2 70.04-29 b Other 664.50 m 2 B Other: 70.04-30 I Unworked plate glass 664.50 m 2 II Other: 70.04-91 a Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.50 m 2 70.04-99 b Other 664.50 m 2 70.05 Unworked drawn or blown glass (including flashed glass), in rectangles : 70.05-10 A Horticultural sheet glass 664.30 m2 70.05-41 B Antique glass 664.30 m 2 C Other: 70.05-50 I Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.30 m2 II Other, of a thickness of: 70.05-61 a Not more than 2-5 mm 664.30 m2 70.05-63 b More than 2 ·5 mm but not more than 3 -5 mm . . . 664.30 m 2 70.05-65 c More than 3-5 mm but not more than 4-5 mm . . . 664.30 m2 70.05-69 d More than 4-5 mm 664.30 m2 364 Official Journal of the European Communities 31 . 12 . 81 70 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked : 70.06-10 Wired 664.404 3 Other: 70.06-20 I 664.40Surface ground but not further worked Other:II a Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer, of a thickness of: Not more than 2 ¢5 mm1 2 3 4 5 6 More than 2 S mm but not more than 3 ¢5 mm More than 3  5 mm but not more than 4 ¢5 mm More than 4 ¢5 mm but not more than 5  5 mm More than 5 ¢5 mm but not more than 7 mm . More than 7 mm 70.06-31 70.06-35 70.06-41 70.06-45 70.06-51 70.06-59 70.06-61 70.06-65 70.06-71 70.06-75 70.06-81 70.06-89 b 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 664.40 Other, of a thickness of: Not more than 2  5 mm m2 m2 m 2 m 2 m2 m2 m2 m2 m2 m 2 m 2 m 2 m 2 m2 m 2 m2 m2 m 2 1 2 3 4 5 6 More than 2 ¢5 mm but not more than 3 ¢5 mm More than 3 ¢5 mm but not more than 4 ¢5 mm More than 4 ¢5 mm but not more than 5 -5 mm More than 5 ¢5 mm but not more than 7 mm . More than 7 mm 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished ; multiple-walled insulating glass ; leaded lights and the like : 70.07-10 Leaded lights and the likeA B Multiple-walled insulating glass: With an interlayer offibre-glass70.07-20 I II Other: 664.91 664.91 664.91 664.91 664.91 70.07-31 Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer a b70.07-39 Other OtherC70.07-90 31 . 12 . 81 Official Journal of the European Communities 365 70 . 08 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.08 Safety glass consisting of toughened or laminated glass, shaped or not : 70.08-01 A B / Windscreens, not framed, for use in civil aircraft . . . Other: Toughened: 664.70 70.08-11 a b Enamelled Other: 664.70 m2 70.08-20 1 Of a size and shape suitable for incorporation in vehicles, aircraft or vessels Other: 664.70  70.08-51 aa Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.70 m 2 70.08-59 II bb Other Laminated: 664.70 m2 70.08-70 a b Of a size and shape suitable for incorporation in vehicles, aircraft or vessels Other: 664.70  70.08-91 1 Coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer 664.70 m 2 70.08-99 70.09 2 Other Glass mirrors (including rear-view mirrors), unframed, framed or backed : 664.70 m 2 70.09-20 A B Rear-view mirrors for vehicles Other: 664.80 N 70.09-41 I Unframed 664.80  70.09-45 70.10 II A Framed Carboys, bottles, jars, pots, tubular containers and similar containers, of glass, of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures, of glass : Containers of a kind commonly used for the conveyance or packing ofgoods: 664.80 70.10-01 I II Made from tubing of glass of a thickness of less than I mm Other, of a nominal capacity of: 665.11  70.10-12 a b 1 aa U 2 ·5 litres or more Less than 2 ·5 litres: For beverages andfoodstuffs: Bottles: Of colourless glass , of a nominal capacity of: 665.11 N 70.10-21 aaa I litre or more 665.11 N 366 Official Journal of the European Communities 31 . 2 . 81 70 . 10 NIMEXE code CCT reference Statistical subdivision Description sue code Supplementary unit 70.10 A lib 1 (cont'd) 70.10-23 bbb More than 0 33 litre but less than 1 litre . 665.11 N 70.10-29 ccc 0-33 litre or less 665.11 N 22 Of coloured glass , of a nominal capacity of: 70.10-31 aaa 1 litre or more 665.11 N 70.10-33 bbb More than 0 33 litre but less than 1 litre . 665.11 N 70.10-39 ccc 0-33 litre or less 665.11 N bb Other, of a nominal capacity of: 70.10-41 11 0-25 litre or more 665.11 N 70.10-49 22 Less than 0 -25 litre 665.11 N 2 For pharmaceutical products , of a nominal capa ­ city of: 70.10-51 aa More than 0-055 litre 665.11 N 70.10-59 bb 0 -055 litre or less 665.11 N 3 For other products: 70.10-61 aa Of colourless glass 665.11 N 70.10-69 bb Of coloured glass 665.11 N 70.10-90 B Stoppers and other closures 665.11  70.11 Glass envelopes (including bulbs and tubes) for electric lamps, electronic valves or the like : 70.11-01 A For television picture tubes 664.92  70.11-30 B For electric lighting 664.92  70.11-90 C Other 664.92  70.12 Glass inners for vacuum flasks or for other vaccum vessels : 70.12-10 A Unfinished 665.12  70.12-20 B Finished 665.12 70.13 Glassware (other than articles falling in heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses : 70.13-10 A Preserving jars 665.20 N 70.13-20 B Articles of glass with a low co-efficient of expansion . . 665.20 N 31 . 12 . 81 Official Journal of the European Communities 367 70 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.13 (cont'd) C Articles of crystal glass (containing not less than 24 % PbO): I Gathered by hand: a Drinking glasses: 70.13-32 ! 1 Cut or otherwise decorated 665.20 N 70.13-34 ; "&gt; Other 665.20 N 70.13-38 b Other 665.20 N II Gathered mechanically: a Drinking glasses: 70.13-42 I Cut or otherwise decorated 665.20 N 70.13-44 2 Other 665.20 N 70.13-48 ! ! I b Other 665.20 N D Other glassware: 70.13-50 t Of toughened glass 665.20 N II Other: a Gathered by hand: \ i I Drinking glasses: 70.13-62 I aa Cut or otherwise decorated 665.20 N 70.13-64 bb Other 665.20 N 70.13-68 2 Other 665.20 N b Gathered mechanically: ; 1 Drinking glasses: 70.13-92 aa Cut or otherwise decorated 665.20 N 70.13-94 bb Other 665.20 N 70.13-98 2 Other 665.20 N 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass : A Articles for electrical lighting fittings: 70.14-11 I Facetted glass, plates, balls , pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers 812.41  70.14-19 II Other (for example, diffusers , ceiling lights , bowls, cups, lamp-shades, globes, tulip-shaped pieces) . . . 812.41  B Other: 70.14-91 I Illuminating glassware not falling within heading 70.14-11 or 70.14-19 812.41  70.14-95 II Signalling glassware and optical elements of glass, not optically worked nor of optical glass 812.41  368 Official Journal of the European Communities 31 . 12 . 81 70 . 15 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.15-00 70.15 Clock and watch glasses and similar glasses (including glass of a kind used for sunglasses but excluding glass suitable for corrective lenses), curved, bent, hollowed and the like ; glass spheres and segments of spheres, of a kind used for the manufacture of clock and watch glasses and the like 664.93  70.16 Bricks, tiles, slabs, paving blocks, squares and other arti ­ cles of pressed or moulded glass, of a kind commonly used in building ; multi-cellular glass in blocks, slabs, plates, panels and similar forms : 70.16-10 A Multi-cellular glass 664.60  70.16-90 B Other 664.60  70.17 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated ; glass ampoules : A Laboratory, hygienic and pharmaceutical glassware: 70.17-11 I Of fused silica or fused quartz 665.81  II Other: 70.17-15 a Ofglass with a low co-efficient of expansion .... 665.81  70.17-17 b Other 665.81  70.17-20 B Glass ampoules 665.81  70.18 Optical glass and elements of optical glass, other than optically worked elements ; blanks for corrective spectacle lenses : 70.18-10 A Blanks for corrective spectacle lenses 664.20  70.18-90 B 664.20  70.19 Glass beads, imitation pearls, imitation precious and semi ­ precious stones, fragments and chippings, and similar fancy or decorative glass smallwares, and articles of glass ­ ware made therefrom ; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes ; artificial eyes of glass, including those for toys but excluding those for wear by humans ; ornaments and other fancy articles of lampworked glass ; glass grains : A Glass beads, imitation pearls , imitation precious and semi-precious stones, and similar fancy or decorative glass smallwares, not mounted, set or strung, but including ungraded goods temporarily strung for con ­ venience of transport ; glass grains : I Glass beads: 70.19-11 a Cut and mechanically polished 665.82  70.19-12 b Other 665.82  70.19-13 II Imitation pearls 665.82  III Imitation precious and semi-precious stones: 70.19-15 a Cut and mechanically polished 665.82  70.19-16 b Other 665.82  Other 31 . 12 . 81 Official Journal of the European Communities 369 70 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.19 A (cont'd) IV Other: 70.19-17 a Glass grains 665.82  70.19-19 b Other 665.82  70.19-30 B Artificial eyes 665.82  70.19-50 C Articles of glassware made from fancy or decorative glass smallwares 665.82  D Other: 70.19-91 I Glass smallwares, whether or not on a backing, for mosaics and similar decorative purposes 665.82  70.19-99 II Other 665.82  70.20 Glass fibre (including wool), yarns, fabrics, and articles made therefrom : A Non-textile fibre and articles made therefrom : 70.20-30 I Non-textile fibre in bulk or flocks 664.94  70.20-35 II Webs , felts , mattresses and boards 664.94  70.20-40 III Pads and casings (for insulating tubes and pipes , etc.) 664.94  70.20-45 IV Thin sheets ("voiles ") 664.94  70.20-50 v Other 664.94  B Textile fibre, yarns, fabrics , and articles made there ­ from: 70.20-52 I Glass fibre threads, cut into lengths of not less than 3 mm but not more than 50 mm ("chopped strand ") , 651.95  II Other: a Continuous textile fibres and articles made there ­ from : 70.20-60 1 Yarn (other than rovings) 651.95  70.20-70 2 Rovings 651.95  3 Fabrics: 70.20-73 aa Made from rovings 654.60  bb Other, of a width of: 70.20-77 11 Not more than 30 cm 654.60  70.20-79 22 More than 30 cm 654.60  70.20-80 4 Mats 664.94  70.20-85 5 Other 664.94  b Discontinuous textile fibres and articles made there ­ from: 70.20-91 1 Slivers and yarn 651.95  2 Fabrics , of a width of: 70.20-93 aa Not more than 30 cm 654.60 370 Official Journal of the European Communities 31 . 12 . 81 70 . 20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 70.20 B (cont'd) II b 2 70.20-97 bb More than 30 cm 654.60  70.20-99 70.21 3 Other Other articles of glass : 664.94  70.21-10 A B Oil fused silica or fused quartz Other: 665.89  70.21-50 I Of glass with a low co-efficient of expansion 665.89  70.21-90 II Other 665.89  70.80-00 to 70.89-21 Goods classified in Chapter 70, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) 0 ) (') See list of headings for exports oj component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 37 SECTION XIV PEARLS, PRECIOUS AND SEMI-PRECIOUS STONES, PRECIOUS METALS, ROLLED PRECIOUS METALS, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN CHAPTER 71 PEARLS, PRECIOUS AND SEMI-PRECIOUS STONES, PRECIOUS METALS, ROLLED PRECIOUS METALS, AND ARTICLES THEREOF ; IMITATION JEWELLERY Notes 1 . Subject to Note 1 (a) to Section VI and except as provided below, all articles consisting wholly or partly : (a) Of pearls or of precious or semi-precious stones (natural , synthetic or reconstructed), or (b) Of precious metal or of rolled precious metal , are to be classified within this Chapter and not within any other Chapter . 2 . (a) Headings Nos 71.12 , 71.13 and 71.14 do not cover articles in which precious metal or rolled precious metal is present as minor constituents only , such as minor fittings or minor ornamentation (for example , monograms, ferrules and rims), and paragraph (b) of the foregoing Note does not apply to such articles . (b) Heading No 71.15 does not cover articles containing precious metal or rolled precious metal (other than as minor constituents). 3 . This Chapter does not cover: (a) Amalgams of precious metal , and colloidal precious metal (heading No 28.49); (b) Sterile surgical suture materials , dental fillings and other goods falling in Chapter 30 ; (c) Goods falling in Chapter 32 (for example, lustres); (d) Handbags and other articles falling within heading No 42.02 or 42.03 ; (e) Goods of heading No 43.03 or 43.04 ; (0 Goods falling within Section XI (textiles and textile articles); (g) Footwear (Chapter 64) and headgear (Chapter 65); (h) Umbrellas , walking-sticks and other articles falling within Chapter 66 ; (ij ) Coin (Chapter 72 or 99); (k) Abrasive goods falling within headings Nos 68.04 and 68.06 or Chapter 82 , containing dust or powder of precious or semi-precious stones (natural or synthetic); goods of Chapter 82 with a working part of precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; machinery , mechanical appliances and electrical goods , and parts thereof, falling within Section XVI , not being such articles wholly of precious or semi-precious stones (natural , synthetic or reconstructed); 372 Official Journal of the European Communities 31 . 12 . 81 ( 1 ) Goods falling within Chapter 90, 91 or 92 (scientific instruments, clocks and watches, or musical instruments); (m) Arms or parts thereof (Chapter 93); (n) Articles covered by Note 2 to Chapter 97 ; (o) Articles falling within headings of Chapter 98 other than headings Nos 98.01 and 98.12 ; or (p) Original sculptures and statuary (heading No 99.03), collectors ' pieces (heading No 99.05) and antiques of an age exceeding 100 years (heading No 99.06), other than pearls or precious or semi-precious stones . 4 . (a) The expression "pearls" is to be taken to include cultured pearls . (b) The expression "precious metal" means silver, gold , platinium and other metals of the platinum group . (c) The expression "other metals of the platinum group" means iridium , osmium, palladium, rhodium and ruthenium . 5 . For the purposes of this Chapter, any alloy (including a sintered mixture and an intermetallic compound) containing precious metal is to be treated as an alloy of precious metal if, and only if, any one precious metal constitutes as much as 2%, by weight, of the alloy . Alloys of precious metal are to be classified according to the following rules: (a) An alloy containing 2% or more, by weight, of platinum is to be treated only as an alloy of platinum ; (b) An alloy containing 2% or more, by weight, of gold but no platinum , or less than 2%, by weight, of platinum , is to be treated only as an alloy of gold ; (c) Other alloys containing 2% or more , by weight, of silver are to be treated as alloys of silver . For the purposes of this Note, metals of the platinum group are to be regarded as one metal and are to be treated as though they were platinum . 6 . Except where the context otherwise requires , any reference in these Notes or elsewhere in the Tariff to precious metal or to any particular precious metal is to be taken to include a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in Note 5 above, but not to rolled precious metal or to base metal or non-metals coated or plated with precious metal . 7 . The expression "rolled precious metal " means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal . The expression is also to be taken to cover base metal inlaid with precious metal . 8 . For the purposes of heading No 71.12, the expression "articles of jewellery" means: (a) Any small objects of personal adornment (gem-set or not) (for example, rings, bracelets , necklaces , brooches, ear-rings, watch-chains, fobs, pendants , tie-pins , cuff-links, dress-studs, religious or other medals and insignia); and (b) Articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (such as cigarette cases , powder boxes , chain purses, cachou boxes). 9 . For the purposes of heading No 71.13 , the expression "articles of goldsmiths' or silversmiths' wares" includes such articles as ornaments , tableware, toilet-ware , smokers ' requisites and other articles of household, office or religious use . 31 . 12 . 81 Official Journal of the European Communities 373 71 . 01 10 . For the purposes of heading No 71.16, the expression "imitation jewellery" means articles of jewellery within the meaning of paragraph (a) of Note 8 above (but not including buttons , studs , cuff-links or other articles of heading No 98.01 or dress combs, hair-slides or the like of heading No 98.12), not incorporating pearls , precious or semi-precious stones (natural , synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or rolled precious metal , and composed: (a) Wholly or partly of base metal , whether or not plated with precious metal ; or (b) Of at least two materials (for example, wood and glass , bone and amber, mother of pearl and artificial plastic material), no account being taken of materials (for example, necklace strings) used only for assembly . 1 1 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Note For the purposes of heading No 71.11 , the expression "goldsmiths ', silversmiths ' and jewellers ' sweepings, residues, lemels, and other waste and scrap, ofprecious metal" means products fit only for the recovery of the metal or for use in the manufacture of chemicals. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit I. PEARLS AND PRECIOUS AND SEMI-PRECIOUS STONES 71.01 Pearls, unworked or worked, but not mounted, set or strung (except ungraded pearls temporarily strung for convenience of transport): 71.01-10 A Cultured pearls 667.10 g B Other: 71.01-21 I Unworked 667.10 g 71.01-23 II Worked 667.10 g 71.02 Precious and semi-precious stones, unworked, cut or other ­ wise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport): A Unworked or simply sawn, cleaved or bruted: I Diamonds: 71.02-01 a Unsorted , /* 667.21 carat b Sorted: 71.02-03 1 For industrial uses 277.10 carat 71.02-09 2 For other uses 667.22 carat 71.02-15 U Other precious and semi-precious stones 667.30  B Other: I For industrial uses : 71.02-91 a Articles of piezo-electric quartz 667.30 g 374 Official Journal of the European Communities 31 . 12 . 81 71 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.02 B I (cont'd) b Other: 71.02-93 1 Diamonds 277.10 carat 71.02-96 2 Other precious and semi-precious stones 667.30 g II For other uses: 71.02-97 a Diamonds 667.29 carat 71.02-98 b Other precious and semi-precious stones 667.30 g 71.03 Synthetic or reconstructed precious or semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones tempor ­ arily strung for convenience of transport): 71.03-10 A Unworked or simply sawn, cleaved or bruted 667.40 g B Other: 71.03-91 I For industrial uses 667.40 g 71.03-99 II For other uses 667.40 g 71.04-00 71.04 Dust and powder of natural or synthetic precious or semi-precious stones 277.21 g II . PRECIOUS METALS AND ROLLED PRECIOUS METALS, UNWROUGHT, UNWORKED OR SEMI-MANUFACTURED 71.05 Silver, including silver gilt and platinum-plated silver, unwrought or semi-manufactured : A Unwrought : 71.05-01 I Of a fineness of not less than 999 parts per 1 000 . . . 681.13 g 71.05-03 II Of a fineness of less than 999 parts per 1 000 681.13 g B Bars , rods, wire and sections ; plates , sheets and strips : 71.05-13 I Of a fineness of not less than 750 parts per 1 000 . . . 681.14 g 71.05-19 II Of a fineness of less than 750 parts per 1 000 681.14 g 71.05^30 C Tubes, pipes and hollow bars 681.14 g 71.05-40 D Foil of a thickness, excluding any backing, not exceed ­ ing 0-15 mm 681.14 g 71.05-50 E Powder, purls, spangles, cuttings and other forms . . . 681.14 g 71.06 Rolled silver, unworked or semi-manufactured : 71.06-10 A Unworked 681.12  31 . 12 . 81 Official Journal of the European Communities 375 71 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 71.06 (cont'd) 71.06-20 B Semi-manufactured 681.12  71.07 Gold, including platinum-plated gold, unwrought or semi ­ manufactured : 71.07-10 A Unwrought 971.01 g 71.07-20 B Bars, rods, wire and sections ; plates, sheets and strips . 971.01 g 71.07-30 C Tubes, pipes and hollow bars 971.01 g 71.07-40 D Foil of a thickness, excluding any backing, not exceed ­ ing 0-15 mm 971.01 g 71.07-50 E Powder, purls , spangles, cuttings and other forms . . . 971.01 g 71.08-00 71.08 Rolled gold on base metal or silver, unworked or semi ­ manufactured 971.02  71.09 Platinium and other metals of the platinum group, unwrought or semi-manufactured : A Platinum and platinum alloys: 71.09-01 I Powders 681.23 g II Other: 71.09-11 a Unwrought 681.23 g b Semi-manufactured: 71.09-13 1 , Bars , rods, wire and sections ; plates, sheets and strips 681.25 g 71.09-15 i 2 i Tubes, pipes and hollow bars 681.25 g 71.09-17 3 Foil of a thickness, excluding any backing, not ! exceeding 0-15 mm 681.25 g 71.09-18 4 Other 681.25 g B Other metals of the platinum group and alloys thereof: 71.09-22 I Powders 681.24 g II Other: 71.09-23 a Unwrought 681.24 g 71.09-25 b Semi-manufactured 681.25 g 71.10-00 71.10 Rolled platinum or other platinum group metals, on base metal or precious metal , unworked or semi-manufactured . 681.22  376 Official Journal of the European Communities 31 . 12 . 81 71 . 11 NIMEXE code OCT reference Statistical subdivision Description SITC code Supplementary unit 71.11 Goldsmiths', silversmiths' and jewellers' sweepings, resi ­ dues, lemels, and other waste and scrap, of precious metal : 71.11-10 A Ofgold 971.03  71.11-20 B Ofplatinum and other metals of the platinum group . . 289.02  71.11-90 C Of other precious metal ." 289.02  III . JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES 71.12 Articles of jewellery and parts thereof, of precious metal or rolled precious metal : A Of precious metal : 71.12-11 I Of silver 897.31  71.12-19 II Of other precious metal 897.31  71.12-20 B Of rolled precious metal 897.31  71.13 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal, other than goods falling within heading No 71.12 : 71.13-10 A Of precious metal 897.32  71.13-20 B Of rolled precious metal 897.32  71.14 Other articles of precious metal or rolled precious metal : 71.14-10 A Of precious metal 897.40  71.14-20 B Of rolled precious metal 897.40  71.15 Articles consisting of, or incorporating, pearls, precious or semi-precious stones (natural, synthetic or reconstructed): A Articles consisting of, or incorporating, pearls : 71.15-11 I Necklaces, bracelets and other articles, of pearls , simply strung without fasteners or other accessories . 897.33 g 71.15-19 II Other 897.33 g ; B Articles consisting of, or incorporating, precious or semi-precious stones (natural , synthetic or recon ­ ! structed): I Made wholly of natural precious or semi-precious stones: 71.15-21 a Necklaces, bracelets and other articles of natural precious or semi-precious stones , simply strung without fasteners or other accessories 897.33 g 71.15-25 b Other 897.33 g 71.15-29 II Other 897.33 g 31 . 12 . 81 Official Journal of the European Communities 377 71 . 16 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 71.16 Imitation jewellery : A Of base metal : 71.16-11 Ã  Watch bracelets 897.20  II Other: 71.16-21 a With parts ofglass 897.20  b Other: 71.16-25 1 Gilt, silvered or platinum plated 897.20  71.16-29 2 Other 897.20  B Other: 71.16-51 I With parts of glass 897.20  71.16-59 II Other 897.20  71.97-01 Pearls, carried by post 667.10  71.97-04 Other goods of Chapter 71 carried by post 897.00  378 Official Journal of the European Communities 31 . 12 . 81 72 . 01 CHAPTER 72 COIN Note This Chapter does not cover collectors' pieces (heading No 99.05). NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 72.01 Coin : 72.01-11 A Gold coin xOO.40 g B Other coin : 72.01-51 I Of legal tender x 1 0.00 O 11 Not of legal tender: 72.01-55 a Of silver 961.00 g 72.01-59 b Other 961.00  (') See Addendum 00.50, page 580. 31 . 12 . 81 Official Journal of the European Communities 379 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This Section does not cover: (a) Prepared paints , inks or other products with a basis of metallic flakes or powder falling within heading No 32.08 , 32.09, 32.10 or 32.13 ; (b) Ferro-cerium or other pyrophoric alloys (heading No 36.08); (c) Headgear or parts thereof falling within heading No 65.06 or 65.07 ; (d) Umbrella frames and other goods of heading No 66.03 ; (e) Goods falling within Chapter 71 (for example, precious metal alloys , rolled precious metal and imitation jewellery); (f) Articles falling within Section XVI (machinery, mechanical appliances and electrical goods); (g) Assembled railway or tramway track (heading No 86.10) or other articles falling within Section XVII (vehicles , ships and boats, aircraft); (h) Instruments or apparatus of base metal of a kind falling within Section XVIII , including clock and watch springs ; (ij ) Lead shot prepared for ammunition (heading No 93.07) or other articles falling within Section XIX (arms and ammunition); (k) Articles falling within Chapter 94 (furniture and mattress supports); ( 1) Hand sieves (heading No 96.06); (m) Articles falling within Chapter 97 (for example, toys, games and sports requisites); or (n) Buttons , pens , pencil-holders , pen nibs or other articles falling within Chapter 98 . 2 . Throughout the Tariff, the expression "parts of general use" means: (a) Goods described in headings Nos 73.20 , 73.25 , 73.29 , 73.31 and 73.32 and similar goods of other base metals ; (b) Springs and leaves for springs , of base metal , other than clock and watch springs (heading No 91.11 ); and (c) Goods described in headings Nos 83.01 , 83.02 , 83.07 , 83.09 , 83.14 and frames and mirrors , of base metal , of heading No 83.06 . In Chapters 73 to 82 (but not in heading No 73.29) references to parts of goods do not include references to parts of general use as defined above . Subject to the preceding paragraph and to the Note to Chapter 83 , the headings in Chapters 73 to 81 are to be taken not to apply to any goods falling within Chapter 82 or 83 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 73 and 74): (a) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . (b) An alloy composed of base metals of this Section and of elements not falling within this Section is to be treated as an alloy of base metals of this Section if the total weight of such metals equals or exceeds the total weight of the other elements present . 380 Official Journal of the European Communities 31 . 12 . 81 (c) In this Section the term "alloys" is to be taken to include sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds . 4 . Unless the context otherwise requires , any reference in the Tariff to a base metal is to be taken to include a reference to alloys which, by virtue of Note 3 above, are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the Interpretative Rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight. For this purpose : (a) Iron and steel , or different kinds of iron or steel , are regarded as one and the same metal , (b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of Note 3 , it is classified, and (c) A cermet of heading No 81.04 is regarded as a single base metal . 6 . For the purposes of this Section, the expression "waste and scrap" means waste and scrap metal fit only for the recovery of metal or for use in the manufacture of chemicals . Additional Note The classification of the goods of this Section shall not be affected by the application of a rough coating (for example, of grease , oil, tar, red lead or graphite) clearly intended to protect them from rust or other oxidation . CHAPTER 73 IRON AND STEEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Pig iron and cast iron (heading No 73.01 ): A ferrous product containing, by weight, 1-9% or more of carbon, and which may contain one or more of the following elements within the weight limits specified : less than 15% phosphorus, not more than 8% silicon , not more than 6% manganese, not more than 30% chromium, not more than 40% tungsten , and an aggregate of not more than 10% of other alloy elements (for example , nickel , copper, aluminium, titanium , vanadium, molybdenum). However, the ferrous alloys known as "non-distorting tool steels", containing, by weight, 1-9% or more of carbon and having the characteristics of steel , are to be classified as steels , under their appropriate headings . (ECSC) Molten pig iron shall be treated as solid pig iron . (b) I. Spiegeleisen (heading No 73.01 ): A ferrous product containing, by weight, more than 6% but not more than 30% of manganese and otherwise conforming to the specification at (a) above . 31 . 12 . 81 Official Journal of the European Communities 381 II . (ECSC) Haematite pig iron and cast iron (foundry or steel-making iron) (heading No 73.01): A ferrous product which may contain , by weight, not more than 0-50% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a). III . (ECSC) Phosphoric iron (including ferro-phosphorus) (heading No 73.01): A ferrous product which may contain , by weight, more than 0-50% but less than 15% of phosphorus as well as silicon and manganese up to the maximum proportions specified in Note 1 (a). Haematite pig iron and cast iron , and phosphoric iron may also contain , by weight , taken separately or together, not more than : 0-30% nickel, 0-20% chromium , 0-30% copper, and 0-10% of each of the other alloy elements (for example, aluminium, titanium , vanadium , molybdenum , tungsten). Phosphoric iron containing, by weight, 15% or more ofphosphorus falls within heading No 28.55 (phosphides). (c) Ferro-alloys (heading No 73.02): Alloys of iron (other than master alloys as defined in Note 1 to Chapter 74) which are not usefully malleable and are commonly used as raw material in the manufacture of ferrous metals and which contain , by weight, separately or together: more than 8% of silicon , or more than 30% of manganese, or more than 30% of chromium , or more than 40% of tungsten , or a total of more than 10% of other alloy elements (aluminium, titanium , vanadium , copper, molybdenum , niobium or other elements, subject to a maximum content of 10% in the case of copper), and which contain , by weight, not less than 4% in the case of ferro-alloys containing silicon, not less than 8% in the case of ferro-alloys containing manganese but no silicon or not less than 10% in other cases , of the element iron . (d) Alloy steel (heading No 73.15): Steel containing, by weight, one or more elements in the following proportions : more than 2% of manganese and silicon , taken together, or 2-00% or more of manganese, or 2-00% or more of silicon , or 0-50% or more of nickel , or 0-50% or more chromium , or 0-10% or more of molybdenum , or 0-10% or more of vanadium , or 0-30% or more of tungsten , or 0-30% or more of cobalt, or 0-30% or more of aluminium , or 0-40% or more of copper, or 0-10% or more of lead, or 0-12% or more of phosphorus , or 0-10% or more of sulphur, or 0-20% or more of phosphorus and sulphur, taken together, or 0-10% or more of other elements , taken separately . (e) High carbon steel (heading No 73.15): Steel containing, by weight, not less than 0-60% of carbon and having a content, by weight, less than 0 04% of phosphorus and sulphur taken separately and less than 0-07% of these elements taken together . 31 . 12 . 81382 Official Journal of the European Communities (f) Puddled bars and pilings (heading No 73.06): Products for rolling, forging or re-melting obtained either: ( i ) By shingling balls of puddled iron to remove the slag arising during puddling, or ( ii ) By roughly welding together by means of hot-rolling, packets of scrap iron or steel or puddled iron . (g) Ingots (heading No 73.06): Products for rolling or forging obtained by casting into moulds . (ECSC) Molten steel shall be treated as steel of the corresponding kind in ingots . (h) Blooms and billets (heading No 73.07): Semi-finished products of rectangular section, of a cross-sectional area exceeding 1 225 mm2 and of such dimensions that the thickness exceeds one quarter of the width . ( ij ) Slabs and sheet bars (including tinplate bars) (heading No 73.07): Semi-finished products of rectangular section , of a thickness not less than 6 mm , of a width not less than 150 mm and of such dimensions that the thickness does not exceed one quarter of the width . ( k) Coils for re-rolling (heading No 73.08): Coiled semi-finished hot-rolled products , of rectangular section , not less than 1-5 mm thick, of a width exceeding 500 mm and of a weight of not less than 500 kg per piece . ( 1 ) Universal plates (heading No 73.09): Products of rectangular section , hot-rolled lengthwise in a closed box or universal mill , of a thickness exceeding 5 mm but not exceeding 100 mm , and of a width exceeding 150 mm but not exceeding 1 200 mm . (m) Hoop and strip (heading No 73.12): Rolled products with sheared or unsheared edges, of rectangular section , of a thickness not exceeding 6 mm , of a width not exceeding 500 mm and of such dimensions that the thickness does not exceed one tenth of the width , in straight strips , coils or flattened coils . (n) Sheets and plates (heading No 73.13 ): Rolled products (other than coils for re-rolling as defined in paragraph (k) above) of any thickness and , if in rectangles , of a width exceeding 500 mm . (ECSC) Such products include the special category of "electrical sheets and plates " which under a current of 50 cps and a magnetic flux of 1 tesla have a watt-loss per kg, calculated by the Epstein method, of:  2-1 watts or less , when their thickness does not exceed 0-20 mm ;  3 6 watts or less , when their thickness is not less than 0-20 mm but less than 0-60 mm ;  6 watts or less , when their thickness is not less than 0-60 mm but not greater than 1-50 mm . Heading No 73.13 is to be taken to apply, inter alia , to sheets or plates which have been cut to non-rectangular shape, perforated , corrugated, channelled, ribbed, polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . (ECSC) For the purposes of applying subheadings , sheets and plates corrugated by any process shall be treated as flat sheets and plates . (o ) Wire (heading No 73.14): Cold-drawn products of solid section of any cross-sectional shape, of which no cross-sectional dimension exceeds 13 mm . In the case of headings Nos 73.26 and 73.27 , however, the term "wire" is deemed to include rolled products of the same dimensions . 31 . 12 . 81 Official Journal of the European Communities 383 73 . 01 (p) Bars and rods (including wire rod) (heading No 73.10): Products of solid section which do not conform to the entirety of any of the definitions (h), (ij), (k), ( 1 ), ( m), (n) and (o) above, and which have cross-sections in the shape of circles , segments of circles , ovals , isosceles triangles , rectangles , hexagons, octagons or quadrilaterals with only two sides parallel and the other sides equal . The expression also includes concrete reinforcing bars, which apart from minor indentations , flanges , grooves or other deformations produced during the rolling process , correspond to the above definition . (ECSC) " Wire rod " is a product of solid section obtained exclusively by hot-rolling, and which is hot-coiled. The term covers only such products : 1 . Of round or square section of which the diameter or side does not exceed 13 mm ; 2 . Of any other section , which do not conform to the definition of hoop and strip in Note 1 (m) above , weighing not more than 1-330 kg per linear metre. (q) Hollow mining drill steel (heading No 73.10): Steel hollow bars of any cross-section, suitable for mining drills , of which the greatest external dimension exceeds 15 mm but does not exceed 50 mm , and of which the greatest internal dimension does not exceed one third of the greatest external dimension . Other steel hollow bars are to be treated as falling within heading No 73.18 . (r) Angles , shapes and sections (heading No 73.1 1 ): Products , other than those falling within heading No 73.16, which do not conform to the entirety of any of the definitions (h), ( ij), (k), (1), (m), (n) and (o) above, and which do not have cross-sections in the form of circles , segments of circles , ovals isosceles triangles , rectangles , hexagons , octagons or quadrilaterals with only two sides parallel and the other two sides equal , and which are not hollow . (s) (ECSC) Tinplate (headings Nos 73.12 and 73.13): Hoop and strip and sheets and plates coated with a layer of metal containing, by weight , 97% or more of tin , whether or not varnished. 2 . Headings Nos 73.06 to 73.14 are to be taken not to apply to goods of alloy or high carbon steel (heading No 73.15). 3 . Iron and steel products of the kind described in any of the headings Nos 73.06 to 73.15 inclusive , clad with another ferrous metal , are to be classified as products of the ferrous metal predominating by weight . 4 . Iron obtained by electrolytic deposition is classified according to its form and dimensions with the correspond ­ ing products obtained by other processes . 5 . The expression "high-pressure hydro-electric conduits of steel " (heading No 73.19) means riveted, welded or seamless circular steel tubes or pipes and bends therefor, of an internal diameter exceeding 400 mm and of a wall thickness exceeding 10-5 mm . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.01-10 73.01 A Pig iron, cast iron and spiegeleisen, in pigs, blocks, lumps and similar forms : Spiegeleisen (ECSC) 671.20 384 Official Journal of the European Communities 31 . 12 . 81 73 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.01 (cont'd) B / Haematite pig iron and cast iron (ECSC): Containing not less than 0-4% by weight of manga ­ nese : 73.01-21 a With a silicon content of not more than 1 % 671.20  73.01-23 b With a silicon content of more than I % 671.20  73.01-25 II Containing not less than 0-1% but less than 0-4% by weight of manganese 671.20  73.01-27 C III Containing less than 0-1% by weight of manganese . . Phosphoric pig iron and cast iron (ECSC): 671.20 73.01-31 I Containing 1 % or less by weight of silicon 671.20  73.01-35 D II Containing more than 1 % by weight of silicon Other pig iron and cast iron : 671.20 73.01-41 I Containing, by weight , not less than 0-30% but not more than 1% of titanium and not less than 0-50% but not more than 1% of vanadium (ECSC) 671.20 73.01-49 II 73.02 A 1 Other (ECSC) Ferro-alloys : Ferro-manganese: Containing more than 2% by weight of carbon (high carbon ferro-manganese) (ECSC): 671.20 73.02-01 a With a granulometry of 10 mm or less and a manganese content by weight of more than 65% . . 671.61  73.02-09 b Other 671.61  73.02-19 II Other 671.61  73.02-20 B Ferro-aluminium , ferro-silico-aluminium and ferro ­ silico-mangano-aluminium 671.69 73.02-30 C Ferro-silicon 671.62 73.02-40 D E I Ferro-silico-manganese Ferro-chromium and ferro-silico-chromium : Ferro-chromium : 671.69 73.02-52 a Containing less than 4 % , by weight , of carbon . . . 671.69  73.02-53 b Containing 4 % or more but not more than 6 % , by weight , of carbon 671.69 31 . 12 . 81 Official Journal of the European Communities 385 73 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.02 E I (cont'd) 73.02-54 C Containing more than 6 % , by weight , of carbon . . 671.69  73.02-55 II Ferro-silico-chromium 671.69  73.02-57 F G Ferro-nickel Other: 671.69  73.02-60 I Ferro-titanium and ferro-silico-titanium 671.69  73.02-70 II Ferro-tungsten and ferro-silico-tungsten 671.69  73.02-81 III Ferro-molybdenum 671.69  73.02-83 IV Ferro-vanadium 671.69  73.02-98 73.03 v Other Waste and scrap metal of iron or steel (ECSC): 671.69 73.03-10 A B Neither sorted nor graded Sorted or graded: 282.09 73.03-20 I Ofpig iron or cast iron 282.01  73.03-30 II III a Of tinned iron Other: Alloyed: 282.09 73.03-41 I Of stainless or heat-resisting steel 282.02  73.03-49 2 b Of other alloy steel Other: 282.02  73.03-51 1 2 Turnings , shavings , chips , milling waste, sawdust and filings Bundles: 282.09  73.03-53 aa Of scrap, whether or not cadmium-plated but not otherwise metal-coated or enamelled (known as "black bundles ") 282.09 73.03-55 bb Other 282.09  73.03-59 73.04 3 Other Shot and angular grit, of iron or steel, whether or not graded ; wire pellets of iron or steel : 282.09 73.04-10 A Wire pellets 671.31  73.04-90 73.05 B Other Iron or steel powders ; sponge iron or steel : 671.31  73.05-10 A Iron or steel powders 671.32  73.05-20 B 73.06 Sponge iron or steel (ECSC) Puddled bars and pilings ; ingots, blocks, lumps and simi ­ lar forms, of iron or steel (ECSC)'. 671.33 73.06-10 A Puddled bars and pilings 672.45  386 Official Journal of the European Communities 31 . 12 . 81 73 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.06 (cont'd) 73.06-20 B Ingots 672.41  73.06-30 C Blocks , lumps and similar forms 672.45  73.07 Blooms, billets, slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forging, of iron or steel : A Blooms and billets : 73.07-12 I Rolled (ECSC) 672.51  73.07-15 II Forged 672.51  B Slabs and sheet bars (including tinplate bars): I Rolled (ECSC): 73.07-21 a Of a thickness exceeding 50 mm 672.51  73.07-24 b Of a thickness not exceeding 50 mm 672.51  73.07-25 II Forged 672.51  73.07-30 C Pieces roughly shaped by forging 672.51  73.08 Iron or steel coils for re-rolling : A Less than 1 - 50 m in width , intended for re-rolling (ECSC): 73.08-01 I For "electrical " sheets and plates 672.71  II Other, of a thickness of: 73.08-03 a More than 4-75 mm 672.71  73.08-05 b Not less than 3 mm but not more than 4 · 75 mm . . 672.71  73.08-07 c Less than 3 mm 672.71  B Other (ECSC): I Less than 1-50 m in width , not intended for re-rolling , of a thickness of: 73.08-21 a More than 4  75 mm 672.71  73.08-25 b Not less than 3 mm but not more than 4 · 75 mm . . 672.71  73.08-29 c Less than 3 mm 672.71  II 1-50 m or more in width , of a thickness of: 73.08-41 a More than 4  75 mm 672.71 ;  73.08-45 b Not less than 3 mm but not more than 4- 75 mm . . 672.71 j 73.08-49 i c Less than 3 mm 672.71 73.09-00 73.09 Universal plates of iron or steel (ECSC) 674.14  31 . 12 . 81 Official Journal of the European Communities 387 73 . 10 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.10 ' Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, extruded, cold-formed or cold-finished (including precision-made); hollow mining drill steel : A Not further worked than hot-rolled or extruded : 73.10-11 I Wire rod (ECSC) 673.11  II Bars and rods (ECSC): 73.10-13 a Concrete reinforcing bars with minor indentations, flanges, grooves or other deformations produced during the rolling process, whether or not twisted after rolling 673.26  73.10-16 b Other 673.26  73.10-18 III Hollow mining drill steel (ECSC) 673.27  73.10-20 B Not further worked than forged 673.27  73.10-30 C Not further worked than cold-formed or cold-finished 673.27  D Clad or surface-worked (for example, polished, coated): I Not further worked than clad: 73.10-42 a Hot-rolled or extruded (ECSC) 673.27  73.10-45 b Cold-formed or cold-finished 673.27  73.10-49 II Other 673.27  73.11 Angles, shapes and sections, of iron or steel , hot-rolled, forged, extruded, cold-formed or cold-finished ; sheet pil ­ ing of iron or steel , whether or not drilled, punched or made from assembled elements : A Angles , shapes and sections : I Not further worked than hot-rolled or extruded (ECSC) : a U, I or H sections , of a height of: 73.11-11 1 Less than 80 mm 673.31  (a ) 2 80 mm or more: 73.11-12 aa H sections (broad-flangedbeams) 673.32 (a) bb U or I sections: 73.11-14 U With parallel flange faces 673.32  (a) 73.11-16 22 Other 673.32 ( a ) ( a ) For U, I and H sections , "height " means the distance between the outer surfaces ofparallel planes. 388 Official Journal of the European Communities 31 . 12 . 81 73 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.11 A I (cont'd) 73.11-19 b Other angles , shapes and sections 673.33  ( a) 73.11-20 11 Not further worked than forged 673.32 (b) III Not further worked than cold-formed or cold ­ finished: 73.11-31 a From coils for re-rolling, universal plates , hoop, (a) strip , sheets or plates 673.34  73.11-39 b Other 673.34 (a) IV Clad or surface-worked (for example, polished, coated): a Not further worked than clad: 73.11-41 1 Hot-rolled or extruded (ECSC) 673.35 (a) 73.11-43 2 Cold-formed or cold-finished 673.35 (a) 73.11-49 b Other 673.35 (a) 73.11-50 B Sheet piling (ECSC) 673.36 73.12 Hoop and strip, of iron or steel, hot-rolled or cold-rolled : A Not further worked than hot-rolled (ECSC) : 73.12-11 I "Electrical " 675.01  73.12-19 II Other 675.01  B Not further worked than cold-rolled: 73.12-21 I In coils for the manufacture of tinplate (ECSC) . . . 675.01  II Other: 73.12-25 a "Electrical " 675.01  73.12-29 b Other 675.01  C Clad, coated or otherwise surface-treated: 73.12-30 I Silvered, gilded or platinum-plated 675.01  73.12-40 II Enamelled 675.01 III Tinned: 73.12-51 a Tinplate (ECSC) 675.01 73.12-59 b Other i 675.01  ( a ) For certain statistical purposes may be treated as angles , shapes and sections of less than 80 mm . (b ) For certain statistical purposes may be treated as angles , shapes and sections of 80 mm or more. 31 . 12 . 81 Official Journal of the European Communities 389 73 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.12 C (cont'd) IV Zinc-coated or lead-coated: 73.12-61 a Electrolytically zinc-coated (electro-galvanised) . . . 675.01  73.12-63 b Otherwise zinc-coated (including hot-dipped galva ­ nised) 675.01  73.12-65 V a c Lead-coated Other (for example, copper-plated, artificially oxi ­ dised, lacquered, nickel-plated , varnished, clad , par ­ kerised , printed): Not further worked than clad: 675.01 73.12-71 1 Hot-rolled (ECSC) 675.01  73.12-75 2 b Cold-rolled Other: 675.01  73.12-77 1 2 Of a thickness of less than 0-50 mm, electrolyti ­ cally coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0-05 micrometre, whether or not varnished, lacquered and/ or printed Other: 675.01  73.12-81 aa Copper-plated 675.01  73.12-85 bb Nickel-plated or chrome-plated 675.01  73.12-87 cc Aluminium coated 675 . 01  73.12-88 dd Lacquered, varnished, painted or plastic-coated 675.01  73.12-89 ee Other 675.01  73.12-90 D 73.13 A Otherwise shaped or worked (for example, perforated , chamfered , lap-jointed) Sheets and plates, of iron or steel , hot-rolled or cold ­ rolled : " Electrical" sheets and plates : 675.01  73.13-11 (a) I With a watt-loss , regardless of thickness , of 0-75 watt or less (ECSC) 674.61  73.13-16 (a) II B I a 1 Other (ECSC) Other sheets and plates : Not further worked than hot-rolled , of a thickness of: 2 mm or more (ECSC): More than 4  75 mm: 674.61 73.13-17 aa With raised or indented patterns 674.41 73.13-19 bb Other 674.41 ( a ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . 390 Official Journal of the European Communities 31 . 12 . 81 73 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.13 B I a (cont'd) 2 Not less than 3 mm but not more than 4 · 75 mm: 73.13-21 aa With raised or indented patterns 674.51  73.13-23 bb Other 674.51  73.13-26 b 3 Not less than 2 mm but less than 3 mm Less than 2 mm (ECSC): 674.61  73.13-32 1 More than 1 mm but less than 2 mm 674.61  73.13-34 2 Not less than 0-5 mm but not more than 1 mm . 674.61  73.13-36 U 3 Less than 0-5 mm Not further worked than cold-rolled, of a thickness of: 674.61 73.13-41 (a) a 3 mm or more 674.51  b More than 1 mm but less than 3 mm (ECSC): 73.13-43 1 Not less than 2 mm but less than 3 mm 674.61  73.13-45 C 2 More than 1 mm but less than 2 mm 1 mm or less (ECSC): 674.61  73.13-47 1 Not less than 0-5 mm but not more than 1 mm . 674.61  73.13-49 2 Less than 0-5 mm 674.61  73.13-50 (b ) III .v Not further worked than burnished , polished or glazed (ECSC) Clad, coated or otherwise surface-treated: 674.91  73.13-62 (b) a b Silvered, gilded, platinum-plated or enamelled . . Tinned : 674.91 73.13-64 1 Tinplate (ECSC) 674.70  73.13-65 2 c Other (ECSC) Zinc-coated or lead-coated (ECSC): 674.70  73.13-67 1 2 Electrolytically zinc-coated (electro-galvanised) . Otherwise zinc-coated (including hot-dipped gal ­ vanised): 674.91 73.13-68 aa Corrugated 674 91 73.13-72 bb Other 674.91 73.13-74 3 Lead-coated 674.91 d Other (for example, copper-plated, artificially oxi ­ dised, lacquered , nickel-plated , varnished, clad , parkerised , printed) (ECSC): 73.13-76 1 Tinned and printed 674.91  ( a ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4  75 mm in thickness . ( b ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . 31 . 12 . 81 Official Journal of the European Communities 391 73 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.13 B IV d (cont'd) 2 Clad, of a thickness of: 73.13-78 aa 3 mm or more 674.91 (a) 73.13-79 bb Less than 3 mm 674.91  3 Other: 73.13-82 aa Of a thickness of less than 0-50 mm , electrolyt ­ ically coated with chrome oxides or with chrome and chrome oxides , the thickness of the coating not exceeding 0- 05 micrometre. whether or not varnished, lacquered and/ or printed 674.91  bb Other: 73.13-84 11 Copper-plated 674.91 (b) 73.13-86 22 Nickel-plated or chrome-plated 674.91 (b) 73.13-87 33 Aluminium-coated 674.91 (b) 73.13-88 44 Lacquered, varnished, painted or plastic ­ (b) coated 674.91  73.13-89 55 Other 674.91 (b) V Otherwise shaped or worked: a Cut into shapes other than rectangular shapes, but not further worked: 73.13-90 1 Silvered, gilded, platinum-plated or enamelled . 674.91 (b) 73.13-92 2 Other (ECSC) 674.91 (b) b Other, excluding sheets and plates shaped by rolling: 73.13-95 1 Perforated 674.91 (b) 73.13-97 2 Other 674.91 (b) ; 73.14 Iron or steel wire, whether or not coated, but not insu ­ lated : A With a carbon content of not more than 0-25% by weight, and with a maximum cross-sectional dimension of I Less than 0-80 mm : 73.14-01 a Not coated 677.01  ( a ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4 ¢ 75 mm in thickness . (b ) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . 392 Official Journal of the European Communities 31 . 12 . 81 73 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.14 A I (cont'd) b Coated: 73.14-11 1 Zinc-coated (including galvanised) 677.01  73.14-13 2 Copper-coated 677.01  73.14-15 3 Plastic-coated 677.01  73.14-19 4 Otherwise coated 677.01 - II 0-80 mm or more: 73.14-21 a Not coated 677.01 b Coated: 73.14-41 1 Zinc-coated (including galvanised) 677.01 73.14-43 2 Copper-coated 677.01 73.14-45 3 Plastic-coated 677.01 73.14-49 4 Otherwise coated 677.01  B With a carbon content of more than 0-25% by weight: 73.14-81 I Not coated 677.01 II Coated: 73.14-91 a Zinc-coated (including galvanised) 677.01  73.14-99 b Otherwise coated 677.01  73.15 Alloy steel and high carbon steel in the forms mentioned in headings Nos 73.06 to 73.14 : A High carbon steel : I Ingots, blooms, billets , slabs and sheet bars : 73.61-10 a Forged 672.52 b Other: 73.61-20 1 Ingots (ECSC) 672.42 73.61-50 2 Blooms, billets , slabs and sheet bars (ECSC) . . 672.52 73.61-90 II Pieces roughly shaped by forging 672.52  73.62-10 III Coils for re-rolling (ECSC) 672.72 (a) 73.62-30 IV Universal plates (ECSC) 674.15 v Bars and rods (including wire rod) and hollow mining drill steel ; angles , shapes and sections : ( a ) For certain statistical purposes may be treated as coils of less than 3 mm . 31 . 12 . 81 Official Journal of the European Communities 393 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 A V (cont'd) 73.63-10 (a) a b Not further worked than forged Not further worked than hot-rolled or extruded: 673.22 73.63-21 1 Wire rod (ECSC) 673.12  73.63-29 (a) 2 Other (ECSC) 673.22  73.63-50 (a) c d 1 Not further worked than cold-formed or cold-fin ­ ished Clad or surface-worked (for example, polished, coated): Not further worked than clad : 673.22  73.63-72 (a) aa Hot-rolled or extruded (ECSC) 673.22  73.63-74 (a) bb Cold-formed or cold-finished 673.22  73.63-79 (a) 2 VI Other Hoop and strip: 673.22  73.64-20 a Not further worked than hot-rolled (ECSC) .... 675.02  73.64-50 b c 1 Not further worked than cold-rolled Clad, coated or otherwise surface-treated: Not further worked than clad : 675.02 73.64-72 aa Hot-rolled (ECSC) 675.02  73.64-75 bb Cold-rolled 675.02  73.64-79 2 Other 675.02  73.64-90 d VII a Otherwise shaped or worked (for example, perfor ­ ated, chamfered , lap-jointed) Sheets and plates : Not further worked than hot-rolled (ECSC): 675.02  73.65-21 / Of a thickness of more than 4 · 75 mm 674.42  73.65-23 2 Of a thickness of not less than 3 mm but not more than 4 - 75 mm 674.52 73.65-25 b 3 Of a thickness of less than 3 mm Not further worked than cold-rolled, of a thick ­ ness of: 674.62 73.65-53 (b) 1 3 mm or more 674.52  (a ) For certain statistical purposes may be treated as "bars and rods ". (b ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4 ¢ 75 mm in thickness . 394 Official Journal of the European Communities 31 . 12 . 81 73 . 15 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.15 A VII b (cont'd) 73.65-55 2 Less than 3 mm (ECSC) 674.62  73.65-70 c Polished, clad , coated or otherwise surface-treated (a) (ECSC) 674.92  d Otherwise shaped or worked: 73.65-81 1 Cut into shapes other than rectangular shapes, (a) but not further worked (ECSC) 674.92  73.65-83 2 '  º Other, excluding sheets and plates shaped by (a) rolling 674.92  VIII Wire, whether or not coated , but not insulated: 73.66-40 a Not coated 677.02  b Coated: 1 Metal-coated: 73.66-81 aa Zinc-coated 677.02  73.66-86 bb Other 677.02  73.66-89 2 Otherwise coated 677.02  B Alloy steel : I Ingots, blooms , billets , slabs and sheet bars : a Forged: 73.71-13 1 Stainless or heat-resisting 672.54  73.71-14 2 High-speed steel 672.55  73.71-19 3 Other 672.55 (b) b Other: 1 Ingots : 73.71-21 aa Waste or scrap in ingot form (ECSC) 672.44 (c) bb Other (ECSC): 73.71-23 11 Stainless or heat-resisting 672.43 73.71-24 22 High-speed steel 672.44 ( a) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . (b ) For certain statistical purposes may be treated as "other " steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). ( c) For certain statistical purposes may be treated as alloy-steel scrap. 31 . 12 . 81 Official Journal of the European Communities 395 73 . 15 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B I b 1 (cont'd) 73.71-29 33 Other 672.44 (a) 2 Blooms, billets , slabs and sheet bars (ECSC): 73.71-53 aa Stainless or heat-resisting 672.54  73.71-54 bb High-speed steel 672.55  73.71-55 cc S, Pb and P steels (free-cutting and other) . . 672.55  73.71-56 dd Mangano-silicon 672.55  73.71-59 ee Other 672.55  II Pieces roughly shaped by forging: 73.71-93 a Stainless or heat-resisting 672.54  73.71-94 b High-speed steel 672.55  73.71-99 c Other 672.55 (a) III Coils for re-rolling (ECSC): 73.72-11 a For "electrical " sheets and plates 672.75  73.72-13 b Stainless or heat-resisting 672.74  73.72-19 c Other 672.75 (a) IV Universal plates (ECSC): 73.72-33 a Stainless or heat-resisting 674.15  73.72-39 b Other 674.15 (a) v Bars and rods (including wire rod) and hollow mining drill steel ; angles , shapes and sections: a Not further worked than forged: 73.73-13 1 Stainless or heat-resisting 673.24 (b) 73.73-14 2 High-speed steel 673.25 (b) 73.73-19 3 Other 673.25 (a)(b) b Not further worked than hot-rolled or extruded: 1 Wire rod (ECSC): 73.73-23 aa Stainless or heat-resisting 673.14  ( 8 ) For certain statistical purposes may be treated as "other " steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note I (e)). (b) For certain statistical purposes may be treated as ubars and rods ". 396 Official Journal of the European Communities 31 . 12 . 81 73 . 15 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 73.15 B V b 1 (cont 'd) High-speed steel S, Pb and P steels (free-cutting and other) 73.73-24 73.73-25 73.73-26 73.73-29 673.15 673.15 673.15 673.15 Mangano-silicon bb cc dd ee aa Other Other (ECSC'):2 Stainless or heat-resisting 673.2473.73-33 (a) 73.73-34 High-speed steel 673.25 (a bb cc S, Pb and P steels (free-cutting and other) . . 673.2573.73-35 (a) Mangano-silicon | 673.2573.73-36 (a) dd ee Other 673.2573.73-39 (a) c / Not further worked than cold-formed or cold ­ finished: Angles , shapes and sections made from coils for re-rolling , universal plates , hoop , strip, sheets or plates: Stainless or heat-resisting73.73-43 73.73-49 aa bb 673.38 673.39Other 2 Other angles , shapes and sections; bars and rods : 73.73-53 (a) Stainless or heat-resisting 673.24aa bb cc High-speed steel 673.2573.73-54 (a) 73.73-55 (a) S , Pb and P steels (free-cutting and other) . . 673.25 dd Other 673.2573.73-59 (a) d Clad or surface-worked (for example, polished , coated): 1 Not further worked than clad: (a) For certain statistical purposes may be treated as "bars and rods " 31 . 12 . 81 Official Journal of the European Communities 397 73 . 15 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.15 B V d 1 (cont'd) 73.73-72 (a)(b) aa Hot-rolled or extruded (ECSC) 673.25  73.73-74 (a)(b) bb 2 Cold-formed or cold-finished Other: 673.25  73.73-83 (a) aa Stainless or heat-resisting 673.24  73.73-89 (a)(b) VI a bb Other Hoop and strip : Not further worked than hot-rolled (ECSC): 673.25 73.74-21 1 "Electrical " 675.05  73.74-23 2 Stainless or heat-resisting 675.04  73.74-29 (b) b 3 1 Other Not further worked than cold-rolled : "Electrical " hoop and strip: 675.05 73.74-51 aa With a watt-loss, regardless of thickness , of 0 · 75 watt or less 675.05 73.74-52 bb Other 675.05  73.74-53 2 Stainless or heat-resisting 675.04  73.74-54 S High-speed steel 675.05  73.74-59 (b) c 1 4 Other Clad , coated or otherwise surface-treated: Not further worked than clad: 675.05 73.74-72 (b) aa Hot-rolled (ECSC) 675.05  73.74-74 (b) bb 2 Cold-rolled Other: 675.05  73.74-83 aa Stainless or heat-resisting 675.04  73.74-89 (b) bb Other 675.05  (a) For certain statistical purposes may be treated as "bars and rods ". (b ) For certain statistical purposes may be treated as "other " steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). 398 Official Journal of the European Communities 31 . 12 . 81 73 . 15 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.15 B VI (cont'd) 73.74-90 d Otherwise shaped or worked (for example, perfor ­ (a) ated , chamfered, lap-jointed) 675.05  VII Sheets and plates : a "Electrical" sheets and plates : 73.75-11 1 With a watt-loss, regardless of thickness, of 0-75 watt or less (ECSC) 674.94  73.75-19 2 Other (ECSC) 674.94  b Other sheets and plates : 1 Not further worked than hot-rolled (Ã CSC): aa Of a thickness of more than 4-75 mm : 73.75-23 11 Stainless or heat-resisting 674.43  73.75-24 22 High-speed steel 674.44  73.75-29 33 Other 674.44 (a) bb Of a thickness of not less than 3 mm but not more than 4 · 75 mm : 73.75-33 11 Stainless or heat-resisting 674.53  73.75-34 22 High-speed steel 674.54  73.75-39 33 Other 674.54 (a) cc Of a thickness of less than 3 mm : 73-75-43 11 Stainless or heat-resisting 674.63  73.75-44 22 High-speed steel 674.64 73.75-49 33 Other 674.64 (a) 2 Not further worked than cold-rolled, of a thick ­ ness of: aa 3 mm or more: i 73.75-53 U Stainless or heat-resisting 674.53 (b) 73.75-54 22 High-speed steel 674.54 (b) 73.75-59 33 Other 674.54 (a) (b) bb Less than 3 mm (ECSC): 73.75-63 11 Stainless or heat-resisting ¡ 674.63  ( a) For certain statistical purposes may be treated as "other " steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note 1 (e)). (b ) For certain statistical purposes may be treated as sheets and plates of not less than 3 mm but not more than 4  75 mm in thickness . 31 . 12 . 81 Official Journal of the European Communities 399 73 . 15 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.15 B VII b 2 (cont 'd) 73.75-64 22 674.64High-speed steel 33 Other 674.6473.75-69 (a) 3 Polished, clad, coated or otherwise surface ­ treated (ECSC): 73.75-73 (b) Stainless or heat-resisting 674.93aa bb Other 674.9473.75-79 (a)(b) 4 Otherwise shaped or worked: aa Cut into shapes other than rectangular shapes, but not further worked (ECSC): 1173.75-83 (b) Stainless or heat-resisting 674.93 22 High-speed steel 674.9473.75-84 (b) 33 Other 674.9473.75-89 (a)(b) bb Other, excluding sheets and plates shaped by rolling: 73.75-93 (b) Stainless or heat-resisting11 22 Other VI I Wire, whether or not coated, but not insulated: Stainless or heat-resisting 674.93 674.94 677.04 677.05 677.05 677.05 677.05 73.75-99 73.76-13 73.76-14 73.76-15 73.76-16 73.76-19 High-speed steel a b c d e S, Pb and P steels (free-cutting and other) Mangano-silicon Other ( a ) For certain statistical purposes may be treated as "other " steel in the classification of alloy steel into five categories under the ECSC Statistical Notes to tariff heading No 73.15 (Note I (e)). (b) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness . 400 Official Journal of the European Communities 31 . 12 . 81 73 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.16 Railway and tramway track construction material of iron or steel , the following : rails, check-rails, switch blades, crossings (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specia ­ lised for joining or fixing rails : A Rails : 73.16-11 I Current-conducting, with parts of non-ferrous metal 676.01  II Other: a New (ECSC): 73.16-14 1 With a weight per m of not less than 20 kg ... 676.01  73.16-16 2 With a weight per m of less than 20 kg 676.01  73.16-17 b Used (ECSC) 676.01  73.16-20 B Check-rails (ECSC) 676.02  73.16-40 C Sleepers (ECSC) 676.02  D Fish-plates and sole plates : 73.16-51 I Rolled (ECSC) 676.02  73.16-59 II Other 676.02 E Other: I Switch blades , crossings (or frogs), crossing pieces and point rods: 73.16-91 a Cast steel 676.02 73.16-93 b Other 676.02 73.16-95 II Rail clips , bedplates and ties 676.02 73.16-99 III Other 676.02  73.17 Tubes and pipes, of cast iron : 73.17-10 A Tubes and pipes for pressure systems 678.10  73.17-80 B 678.10  73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high-pressure hydro ­ electric conduits : A Straight and of uniform wall-thickness, unworked , seamless, of circular cross-section , solely for the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses : 73.18-01 I Of stainless or heat-resisting steel : 678.20  73.18-05 II Of other alloy steel ! 678.20 I  73.18-13 III Other 678.20 i  Other . 31 . 12 . 81 Official Journal of the European Communities 401 73 . 18 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.18 (cont'd) 73.18-15 B Straight and of uniform wall-thickness , other than those falling in A above, of a maximum length of 4-50 m , of alloy steel containing by weight not less J than 0-90% but not more than I 15% of carbon , not less than 0-50% but not more than 2% of chromium and not more than 0-50% of molybdenum 678.20  C Other : 73.18-21 / Tubes answering to the description in subheading B but of a length of more than 4-50 m 678.20  73.18-22 II Electric conduit tubes 678.30  III Seamless or welded tubes , of circular cross-section , I more than 406-4 mm in external diameter: 73.18-23 a Seamless 678.20  73.18-24 b Longitudinally welded 678.30  73.18-26 c Spirally welded 678.30  IV Seamless or welded tubes , of circular cross-section , not more than 406-4 mm in external diameter: a High pressure petroleum and gas line pipes: 1 Seamless , of an external diameter of: 73.18-27 aa Not more than 168-3 mm 678.20  73.18-28 bb More than 168-3 mm but not more than 406-4 mm 678.20  2 Longitudinally welded, of an external diameter of 73.18-32 aa Not more than 168-3 mm 678.30  73.18-34 bb More than 168-3 mm but not more than 406-4 mm 678.30  73.18-36 3 Spirally welded 678.30 - b Tubes fitted with sockets or flanges: 73.18-38 1 Seamless 678.20  73.18-41 2 Welded 678.30  73.18-42 c Casings or tubings for oil , natural gas and water wells 678.20  d Seamless precision tubes : 73.18-44 1 Of stainless or heat-resisting steel 678.20  73.18-46 2 Of other alloy steel 678.20  73.18-48 3 Other 678.20  e Welded precision tubes and thin-walled welded ¡ tubes: 73.18-51 / Of stainless or heat-resisting steel 678.30  73.18-52 2 Of other alloy steel 678.30  73.18-54 : 3 Other 678.30  402 Official Journal of the European Communities 31 . 12 . 81 73 . 18 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.18 C IV (cont'd) f Threaded or threadable tubes (gas pipe): 1 Seamless: 73.18-56 aa Zinc-coated 678.20  73.18-58 bb Other 678.20  2 Welded: 73.18-62 aa Zinc-coated 678.30  73.18-64 bb Other 678.30  g Other seamless tubes , of circular cross-section : 73.18-66 1 Of stainless or heat-resisting steel 678.20  2 Of other alloy steel, of an external diameter of: 73.18-67 aa Not more than 168-3 mm 678.20  73.18-68 bb More than 168-3 mm but not more than 406-4 mm 678.20  3 Other, of an external diameter of: 73.18-72 aa Not more than 168-3 mm 678.20  73.18-74 bb More than 168-3 mm but not more than 406-4 mm 678.20  h Other welded tubes, of circular cross-section : 73.18-76 1 Of stainless or heat-resisting steel 678.30  73.18-78 2 Of other alloy steel 678.30  3 Other, of an external diameter of: 73.18-82 aa Not more than 168-3 mm 678.30  73.18-84 bb More than 168-3 mm but not more than 406-4 mm 678.30  V Seamless or welded tubes , not of circular cross ­ section : a Of square or rectangular cross-section , with a wall thickness of: 73.18-86 1 Not more than 2-5 mm 678.30  73.18-88 2 More than 2-5 mm 678.30  73.18-97 b Of other sections 678.30  73.18-99 VI Other tubes (for example , riveted, clipped, with edges brought together but not fastened) 678.30  73.19 High-pressure hydro-electric conduits of steel , whether or not reinforced : 73.19-10 A Seamless 678.40  73.19-30 B Longitudinally welded 678.40  73.19-50 C Spirally welded 678.40  31 . 12 . 81 Official Journal of the European Communities 403 73 . 19 NIMEXE code ccT ; reference j Statistical subdivision Description SITC code Supplementary unit 73.19 (cont'd) 73.19-90 D Other 678.40  73.20 Tube and pipe fittings (for example, joints, elbows, unions and flanges), of iron or steel : A Of non-malleable cast iron : 73.20-11 I For pressure systems 678.50  73.20-19 II Other 678.50  73.20-30 B Of malleable cast iron 678.50  C Of other iron or of steel: I For welding: 73.20-31 a Bends 678.50  73.20-39 b Other 678.50  i Other: 73.20-42 a Flanges 678.50  73.20-43 b Threaded elbows and unions 678.50  73.20-99 c Other 678.50  73.21 Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, lock ­ gates, towers, lattice masts, roofs, roofing frameworks, door and window frames, shutters, balustrades, pillars and columns), of iron or steel ; plates, strip, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel : 73.21-10 A Bridges and bridge-sections 691.10  73.21-20 B Towers and lattice masts 691.10  73.21-30 C Doors , windows, and door and window frames 691.10  73.21-40 D Hangars , dwelling houses and other buildings 691.10  73.21-50 E Adjustable or telescopic props and similar equipment , for use in scaffolding, coffering, shuttering or pit-propping . 691.10  73.21-60 F Weirs , sluices , lock-gates , landing stages, fixed docks and other maritime and waterway structures 691.10  73.21-80 G Other 691.10  404 Official Journal of the European Communities 31 . 12 . 81 73 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.22 Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 73.22-05 A B For gases (other than compressed or liquefied gas) . . . For liquids: 692.11 73.22-20 I II Lined or heat-insulated Other: 692.11  73.22-31 a Of a capacity exceeding 100 m3 692.11  73.22-39 b Other 692.11  73.22-50 73.23 C For solids Casks, drums, cans, boxes and similar containers, of sheet or plate iron or steel , of a description commonly used for the conveyance or packing of goods, of a capacity : 692.11 73.23-10 A B Of 50 litres or more Of less than 50 litres : 692.41 73.23-23 I II Cans of the type usedfor preserving food and drink . Other, of sheet or plate of a thickness of: 692.41  73.23-25 a Less than 0-5 mm 692.41  73.23-29 73.24 b 0-5 mm or more Containers, of iron or steel , for compressed or liquefied gas : 692.41 73.24-10 A B Seamless Other, of a capacity of: 692.43 73.24-21 I Less than 1 000 litres 692.43  73.24-25 73.25 II 1 000 litres or more Stranded wire, cables, cordage, ropes, plaited bands, slings and the like, of iron or steel wire, but excluding insulated electric cables : 692.43 73.25-01 A B With Fittings attached, or made up into articles, for use in civil aircraft Other: 693.11  73.25-11 / II Of stainless steel Other: 693.11  73.25-21 a Stranded wire , cables and ropes , of which the maximum cross-sectional dimension does not exceed 3 mm 693.11 31 . 12 . 81 Official Journal of the European Communities 405 73 . 25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.25 B n (cont'd) b Stranded wire, of which the maximum cross ­ sectional dimension exceeds 3 mm : 73.25-31 1 Not coated 693.11  73.25-35 2 Zinc-coated 693.11  73.25-39 3 Otherwise coated 693.11  c Cables and ropes (including locked coil ropes), of which the maximum cross-sectional dimension exceeds 3 mm : 73.25-51 1 Not coated 693.11  73.25-55 2 Zinc-coated 693.11  73.25-59 3 Otherwise coated 693.11  73.25-98 d Other 693.11  73.26-00 73.26 Barbed iron or steel wire ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel 693.20  73.27 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials, of iron or steel wire ; expanded metal , of iron or steel : A Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials : I Gauze and cloth : 73.27-11 a Endless bands, for machinery 693.51  b Other: 73.27-14 1 Of stainless steel 693.51  73.27-18 2 Other 693.51  II Grill, netting, fencing, reinforcing fabric and similar materials: a Welded at the intersections: 73.27-20 1 Of wire with a maximum cross-sectional dimen ­ sion of 3 mm or more 693.51  2 Other: 73.27-31 aa Zinc-coated 693.51  73.27-39 bb Other 693.51 - b Other: 1 Hexagonal netting: 73.27-41 aa Zinc-coated 693.51  73.27-49 bb Other 693.51  2 Other: 73.27-91 aa Zinc-coated 693.51  73.27-95 bb Plastic-coated 693.51  73.27-97 cc Other 693.51  406 Official Journal of the European Communities 31 . 12 . 81 73 . 27 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.27 (cont'd) 73.27-98 B 73.29 /4 / Expanded metal Chain and parts thereof, of iron or steel : Articulated link chain : Roller chain : 693.51 73.29-11 a For cycles and motor-cycles 699.20  73.29-13 b Other 699.20  73.29-19 II B Other articulated link chain Other chain : 699.20  73.29-30 I II a Skid chain Other: Welded-link chain : 699.20 73.29-41 1 2 Studded Non-studded, of metal of a maximum cross ­ sectional dimension of: 699.20 73.29-44 aa 16 mm or less 699.20  73.29-46 bb More than 16 mm 699.20  73.29-49 b C Other Parts: 699.20  73.29-91 I For articulated link chain 699.20  73.29-99 II For other chains 699.20  73.30-00 73.30 73.31 Anchors and grapnels and parts thereof, of iron or steel . . Nails, tacks, staples, hook-nails, corrugated nails, spiked cramps, studs, spikes and drawing pins, of iron or steel , whether or not with heads of other materials, but not including such articles with heads of copper : 699.71 73.31-10 A B Carding tacks for textile carding machines Other: 694.01 73.31-91 I Drawing pins 694.01  73.31-92 II Nails, tacks, studs and spikes of all kinds, for foot ­ wear 694.01  73.31-94 III Decorative studs 694.01  73.31-95 IV V Staples for stapling pliers , machines or guns other than office-type (heading No 83.05) Other nails, tacks, staples and similarfastenings: 694.01  73.31-96 a Cold-pressed from wire 694.01  31 . 12 . 81 Official Journal of the European Communities 407 73 . 31 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.31 B K (cont'd) b Other: 73.31-97 1 Obtained by forging, stamping or cutting 694.01  73.31-98 2 Other 694.01  73.32 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotterpins and similar articles, of iron or steel ; washers (including spring washers) of iron or steel : A Not threaded or tapped: 73.32-10 I Screws , nuts , rivets and washers, turned from bars, rods, angles , shapes , sections or wire, of solid sec ­ tion , of a shank thickness or hole diameter not exceeding 6 mm 694.02  II Other : 73.32-31 a Spring washers 694.02  73.32-33 b Other washers 694.02  73.32-34 c Rivets 694.02  73.32-37 d Cotters and cotter-pins 694.02  73.32-38 e Other 694.02  B Threaded or tapped: 73.32-50 I Screws and nuts, turned from bars, rods, angles, shapes, sections or wire, of solid section , of a shank thickness or hole diameter not exceeding 6 mm . . . 694.02  II Other: a Screws and bolts , with or without nuts: 1 For fixing railway track construction material: 73.32-61 aa Coach screws for fixing rails 694.02  73.32-63 bb Other 694.02  73.32-65 2 Screwhooks, screws rings and eyelet bolts .... 694.02  3 Wood screws: 73.32-67 aa Of stainless steel 694.02  73.32-69 bb Other 694.02  4 Self-tapping screws: 73.32-71 aa Of stainless steel 694.02  bb Other: 73.32-72 11 Spaced-thread screws 694.02  73.32-73 22 Other 694.02  408 Official Journal of the European Communities 31 . 12 . 81 73 . 32 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.32 B II a (cont'd) 5 Other bolts and screws : aa Without heads: 73.32-74 1 1 Of stainless steel 694.02  22 Other, with a tensile strength : 73.32-76 aaa Of less than 800 N per mm2 694.02  73.32-77 bbb Of 800 N or more per mm2 694.02  bb With heads : 11 Slotted and cross-recessed screws: 73.32-78 aaa Of stainless steel 694.02  73.32-79 bbb Other 694.02  22 Hexagon socket head screws : 73.32-81 aaa Of stainless steel 694.02  73.32-83 bbb Other 694.02  33 Hexagon bolts: 73.32-86 I Ã ±Ã ±Ã ± Of stainless steel 694.02  bbb Other, with a tensile strength : 73.32-87 111 Of less than 800 N per mm2 694.02  73.32-88 222 Of 800 N or more per mm2 694.02  73.32-89 44 Other 694.02  I b Nuts separately consigned: 73.32-91 1 Of stainless steel 694.02  2 Other: 73.32-93 aa Self-locking nuts 694.02  bb Other, with an inside diameter: 73.32-95 11 Of 12 mm or less 694.02  73.32-97 22 Of more than 12 mm 694.02  73.32-99 c Other products of the bolt and screw industry .... 694.02  73.33 Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles, bodkins, crochet hooks, and the like, and embroidery stilettos, of iron or steel : 73.33-10 A Sewing needles, darning needles, and embroidery Ã  needles 699.31  73.33-90 B Other 699.31  73.34 Pins (excluding hatpins and other ornamental pins and drawing pins), hairpins, curling grips and the like, of iron or steel : 73.34-10 ! ^ I Safety pins 699.32  73.34-20 i B Hairpins , curling grips and the like 699.32  31 . 12 . 81 Official Journal of the European Communities 409 73 . 34 Other . Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.34 (cont'd) 73.34-90 C 699.32  73.35 Springs and leaves for springs, of iron or steel : 73.35-10 A Leaf-springs and leaves for springs 699.41  73.35-20 B Flat spiral springs 699.41  73.35-30 C Upholstery and mattress wire springs 699.41  73.35-90 D 699.41  73.36 Stoves (including stoves with subsidiary boilers for central heating), ranges, cookers, grates, fires and other space heaters, gas-rings, plate warmers with burners, wash boil ­ ers with grates or other heating elements, and similar equipment, of a kind used for domestic purposes, not electrically operated, and parts thereof, of iron or steel : A For solid fuel: 73.36-13 I Stoves , ranges and other cooking appliances , includ ­ ing plate warmers 697.31 N 73.36-19 II Other appliances 697.32 N B For liquid fuel: 73.36-31 / Stoves , ranges and other cooking appliances , includ ­ ing plate warmers 697.31 N II Other appliances: 73.36-35 a With exhaust outlet 697.32 N 73.36-37 b Other 697.32 N C For gas fuel, including appliances suitable for use with both gas and other fuels: I Stoves , ranges and other cooking appliances , includ ­ ing plate warmers : 73.36-55 a With oven , including separate ovens 697.31 N 73.36-57 b Other (without oven) 697.31 N II Other appliances: 73.36-61 a With exhaust outlet 697.32 N 73.36-69 b Other 697.32 N 73.36-90 D Parts 697.33  410 Official Journal of the European Communities 31 . 12 . 81 73 . 37 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 73.37 Boilers (excluding boilers of heading No 84.01) and radia ­ tors, for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distribu ­ I tors (including those which can also distribute cool or I conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel : A Boilers for central heating, and parts thereof: 73.37-11 J Of cast iron 812.10  73.37-19 II Other 812.10  B Radiators for central heating, and parts thereof: 73.37-51 I Of cast iron 812.10  73.37-59 II Other 812.10  73.37-90 C Other 812.10  73.38 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : 73.38-01 A Sanitary ware (excluding parts thereof) for use in civil 697.51  B Other: 73.38-05 I Sinks and wash basins and parts thereof, of stainless steel 697.51  II Other: 73.38-11 a Iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel . 697.41  b Other: 1 Domestic articles and parts thereof: 73.38-21 aa Articles for table use 697.41  bb Other articles : 73.38-37 11 Of cast iron 697.41  73.38-47 22 Of stainless steel 697.41  33 Of other iron or steel: aaa Ofplate , sheet , hoop or strip: 73.38-52 111 Enamelled 697.41  73.38-54 222 Lacquered, varnished or painted .... 697.41  73.38-59 333 Other 697.41  73.38-69 bbb Of wire, grill, netting, rod, tube, etc. . . . 697.41  aircraft 31 . 12 . 81 Official Journal of the European Communities 4 73 . 38 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.38 B II (cont'd) b 2 aa Sanitary ware for indoor use and parts thereof: Baths : 73.38-71 11 Of cast iron 697.51 N 73.38-79 22 bb Other Other ware: 697.51 N 73.38-82 11 22 Of stainless steel Other: 697.51  73.38-91 aaa Enamelled 697.51  73.38-98 73.40 A bbb 1 Other Other articles of iron or steel : Of cast iron : Of non-malleable cast iron : 697.51 73.40-12 a b For sewage, water, etc. , systems Other: 679.41  73.40-15 1 Unworked 679.41  73.40-17 2 II Worked Of malleable cast iron : 699.79  73.40-21 a Unworked 679.41  73.40-25 B b Worked Other : 699.79 73.40-31 I Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 699.79 73.40-33 II Reservoirs, tanks and other containers of the kind covered by heading No 73.22 , of a capacity not exceeding 300 litres 699.79 73.40-37 III Ladders and steps 699.79  73.40-41 IV Conveyor and transmission belt fasteners 699.79  73.40-43 V Swivels and swivel hooks for all purposes 699.79  73.40-47 VI Pallets and similar platforms for handling goods . . . 699.79  73.40-51 VII Small cages and aviaries 699.79  73.40-53 VIII Wire waste-paper baskets 699.79  73.40-57 IX Spools, cops , bobbins and similar holders for spinning and weaving 699.79  73.40-61 X Balls and other solid shapes , for use in grinding and crushing mills 679.42  73.40-63 XI Non-calibrated steel balls (see Note 4 to Chapter 84) . 699.79  73.40-71 XII Reels for cables, piping and the like 699.79  4 2 Official Journal of the European Communities 31 . 12 . 81 73 . 40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 73.40 B (cont'd) 73.40-73 XIII Non-mechanical ventilators , guttering, tile hangers and like articles used in the building industry 699.79  XIV Other articles of iron or steel: a Cast steel: 73.40-82 I Unworked 679.42  73.40-84 2 Worked 699.79  b Forged: 73.40-86 1 Unworked 679.30  73.40-88 2 Worked 699.79  c Stamped: 73.40-92 1 Unworked 679.30  73.40-94 2 Worked 699.79  73.40-98 d Other 699.79  73.61 See heading No 73.15 73.76 73.80-00 Goods (excluding goods listed in Annex I to the Treaty to establishing the European Coal and Steel Community 73.89-40 (ECSC)) classified in Chapter 73, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) (a)  C ) See list of headings for exports of component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 413 74 . 01 CHAPTER 74 COPPER AND ARTICLES THEREOF Notes 1 . For the purposes of heading No 74.02, the expression "master alloys" means alloys (except copper phosphide (phosphor copper) containing more than 8% by weight of phosphorus) containing with other alloy elements more than 10% by weight of copper, not usefully malleable and commonly used as raw material in the manufacture of other alloys or as de-oxidants , de-sulphurising agents or for similar uses in the metallurgy of non-ferrous metals . (Copper phospide (phosphor copper) containing more than 8% by weight of phosphorus falls within heading No 28.55 and not within this Chapter .) 2 . In this Chapter the following expressions have the meanings hereby assigned to them : (a) Wire (heading No 74.03) : Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sec ­ tional dimension exceeds 6 mm . (b) Wrought bars , rods , angles , shapes and sections (heading No 74.03 ): Rolled, extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or of products falling within other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, wire rod or tubes , are however to be taken to be unwrought copper of heading No 74.01 . (c) Wrought-plates , sheets and strip (heading No 74.04): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 015 mm but does not exceed one tenth of the width . Heading No 74.04 is to be taken to apply, inter alia , to such products , whether or not cut to shape, perforated, corrugated, ribbed, channelled , polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 3 . Heading No 74.07 is to be taken to apply, inter alia , to tubes , pipes and hollow bars which have been polished or coated, or which have been shaped or worked , such as bent, coiled , threaded, drilled, waisted , cone-shaped or finned . Heading No 74.08 is to be taken to apply, inter alia , to tube and pipe fittings which have been similarly treated . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 74.01 Copper matte ; unwrought copper (refined or not); copper waste and scrap : 74.01-01 A Copper matte; cement copper 287.12  74.01-11 B Unrefined copper 682.11  C Refined copper: 74.01-30 I Copper, not alloyed 682.12  414 Official Journal of the European Communities 31 . 12 . 81 74 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 74.01 C (cont'd) II Copper alloys : 74.01-41 a Containing 10% or more by weight of zinc 682.12  74.01-45 b Containing tin but not zinc 682.12  74.01-48 c Other 682.12  D Waste and scrap: 74.01-91 I Of copper, not alloyed 288.21  74.01-98 II Of copper alloys 288.21  74.02-00 74.02 Master alloys 682.13  74.03 Wrought bars, rods, angles, shapes and sections, of cop ­ per ; copper wire : A Of copper alloys containing more than 10% by weight of nickel : 74.03-01 I Wrought bars , rods , angles , shapes and sections . . . 682.21  74.03-08 II Wire 682.21  B Other: I Wrought bars , rods , angles , shapes and sections : a Of copper, not alloyed: 74.03-11 1 In coils 682.21  74.03-19 2 Other 682.21  b Of copper alloys: 74.03-21 1 Containing 10% or more by weight of zinc .... 682.21  74.03-29 2 Other 682.21  II Wire: 74.03-40 a Of copper, not alloyed 682.21  b Of copper alloys : 74.03-51 1 Containing 10% or more by weight of zinc .... 682.21  74.03-59 2 Other 682.21  74.04 Wrought plates, sheets and strip, of copper : 74.04-20 A Of copper alloys containing more than 10% by weight of nickel 682.22  B Other: I Of copper, not alloyed: 74.04-31 a In coils 682.22  74.04-39 b Other 682.22  31 . 12 . 81 Official Journal of the European Communities 4 5 74 . 04 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 74.04 B (cont'd) II Of copper alloys: a Containing 10% or more by weight of zinc: 74.04-41 I In coils 682.22  74.04-49 2 Other 682.22  b Other copper alloys: 74.04-91 1 In coils 682.22  74.04-99 2 Other 682.22  74.05 Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any back ­ ing) not exceeding 0Ã 5 mm : 74.05-01 A Of copper alloys containing more than 10% by weight of nickel 682.23  B Other: I Backed: 74.05-11 a Of copper, not alloyed 682.23  74.05-19 b Of copper alloys 682.23  74.05-90 II Unbacked 682.23  74.06 Copper powders and flakes : 74.06-01 A Of copper alloys containing more than 10% by weight of nickel 682.24  B Other: I Lamellar powders and flakes: 74.06-11 a Of copper, not alloyed 682.24  74.06-15 b Of copper alloys 682.24  74.06-20 II Other 682.24  74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper : 74.07-01 A Of copper alloys containing more than 10% by weight of nickel 682.25  B Other: I Straight and with walls of uniform thickness: 74.07-10 a Of copper, not alloyed 682.25  b Of copper alloys: 74.07-21 1 Containing 10% or more by weight of zinc .... 682.25  74.07-29 2 Of other copper alloys 682.25  74.07-90 II Other 682.25  416 Official Journal of the European Communities 31 . 12 . 81 74 . 08 NIMEXE CCT code reference Statistical subdivision Description S ITC code Supplementary unit 74.08 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of copper : 74.08-01 A Of copper alloys containing more than 10% by weight of nickel 682.26  B Other: 74.08-10 / Of copper, not alloyed 682.26  74.08-90 II Of copper alloys 682.26  74.10 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wire and cables : 74.10-01 A Of copper alloys containing more than 10% by weight of nickel 693.12  B Other: 74.10-10 I Of copper, not alloyed 693.12  74.10-90 II Of copper alloys 693.12  74.11 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire ; expanded metal , of copper : A Gauze , cloth and reinforcing fabric: 74.11-10 I Endless bands, for machinery 693.52  74.11-30 II Other gauze, cloth and reinforcing fabric 693.52  74.11-80 B 693.52  ! 74.15 Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper ; bolts and nuts (including bolt ends and ; screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotter-pins and similar articles, of copper ; washers (includ ­ ing spring washers) of copper : 74.15-20 A Nails , tacks, staples, hook-nails , spiked cramps , studs, spikes and drawing pins 694.03  74.15-30 B Screws , nuts , rivets and washers , turned from bars, rods , angles , shapes , sections or wire, of solid section , of a shank thickness or hole diameter not exceeding 6 mm 694.03 c Other: 74.15-40 I Of copper alloys containing more than 10% by weight of nickel 694.03  j II Other: 74.15-50 a Not threaded 694.03  b Threaded: 74.15-91 1 Screws , for wood 694.03  Other 31 . 12 . 81 Official Journal of the European Communities 4 7 74 . 15 Other NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 74.15 C II b (cont'd) 74.15-93 2 Screws and bolts , with or without nuts , for metal 694.03  74.15-98 3 Other 694.03  74.16 Springs, of copper : 74.16-10 A Of copper alloys containing more than 10% by weight of nickel 699.42  74.16-90 B 699.42  74.17 Cooking and heating apparatus of a kind used for domes ­ tic purposes, not electrically operated, and parts thereof, of copper : 74.17-10 A Liquid fuel pressure stoves and parts thereof 697.34  74.17-90 B Other 697.34  74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper : 74.18-10 A Domestic articles and parts thereof 697.42  74.18-80 B Sanitary ware for indoor use and parts thereof 697.52 74.19 Other articles of copper : 74.19-10 A Snuff boxes , cigarette cases, cosmetic and powder boxes and cases and similar pocket articles 699.81  74.19-20 B Chain and parts thereof 699.81  C Other articles: I Unworked: 74.19-71 a Cast 699.81  74.19-79 b Other 699.81  74.19-80 II Worked 699.81  418 Official Journal of the European Communities 31 . 12 . 81 75 . 01 CHAPTER 75 NICKEL AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 75.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross-sec ­ tional dimension exceeds 6 mm . (b) Wrought bars , rods , angles, shapes and sections (heading No 75.02): Rolled , extruded, drawn or forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one tenth of the width . Also cast or sintered products of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought-plates , sheets and strip (heading No 75.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness does not exceed one tenth of the width . Heading No 75.03 is to be taken to apply, inter alia , to such products , whether or not cut to shape, perforated , corrugated, ribbed, channelled , polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 75.04 is to be taken to apply , inter alia, to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent , coiled, threaded, drilled , waisted , cone-shaped or finned . DescriptionNIMEXEcode CCT reference Statistical subdivision Description S1TC code Supplementary unit 75.01 Nickel mattes, nickel speiss and other intermediate pro ­ ducts of nickel metallurgy ; unwrought nickel (excluding electro-plating anodes); nickel waste and scrap : 75.01-10 A Nickel mattes , nickel speiss and other intermediate pro ­ ducts of nickel metallurgy 287.22  B Unwrought nickel (excluding electro-plating anodes): 75.01-21 I Nickel, not alloyed 683.10  75.01-28 II Nickel alloys 683.10  C Waste and scrap: 75.01-31 I Of nickel, not alloyed 288.22  75.01-38 II Of nickel alloys 288.22  75.02 Wrought bars, rods, angles, shapes and sections, of nickel ; nickel wire : 75.02-10 A Of nickel, not alloyed 683.21 I 31 . 12 . 81 Official Journal of the European Communities 419 75 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 75.02 (cont'd) 75.02-55 75.03 A B Of nickel alloys Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes : Plates, sheets , strip and foil : 683.21 75.03-11 I Of nickel, not alloyed 683.22  75.03-15 II Of nickel alloys 683.22  75.03-20 B 75.04 A Powders and flakes Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel : Tubes and pipes and blanks therefor ; hollow bars : 683.22 75.04-11 I Of nickel, not alloyed 683.23  75.04-15 II Of nickel alloys 683.23  75.04-20 B 75.05 Tube and pipe fittings Electro-plating anodes, of nickel, wrought or unwrought, including those produced by electrolysis : 683.23 75.05-10 A Not prepared beyond casting 683.24  75.05-80 B 75.06 A Other articles of nickel : Nails , tacks, staples, hook-nails , spiked cramps, studs, spikes and the like; bolts , nuts , screws and similar articles ; washers and spring washers : 683.24 75.06-10 I Screws, nuts , rivets and washers , turned from bars, rods, angles , shapes, sections or wire, of solid sec ­ tion , of a shank thickness or hole diameter not exceeding 6 mm 699.82 75.06-20 II Other 699.82  75.06-80 B 699.82  Other Other 420 Official Journal of the European Communities 31 . 12 . 81 76 . 01 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a) Wire (heading No 76.02): Rolled, extruded or drawn products of solid section of any cross ­ sectional shape, of which no cross-sectional dimension exceeds 6 mm . (b) Wrought bars , rods, angles, shapes and sections (heading No 76.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions, which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 76.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm , and of which the thickness exceeds 0-20 mm but does not exceed one tenth of the width . Heading No 76.03 is to be taken to apply, inter alia , to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 76.06 is to be taken to apply, inter alia , to tubes , pipes and hollow bars which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled , waisted, cone-shaped or finned . Heading No 76.07 is to be taken to apply, inter alia, to tube and pipe fittings which have been similarly treated . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.01 Unwrought aluminium ; aluminium waste and scrap : A Unwrought: 76.01-11 / Aluminium, not alloyed 684.10  76.01-15 II Aluminium alloys 684.10  B Waste and scrap: I Waste: 76.01-31 a Turnings, shavings, chips, milling waste, sawdust and filings ; waste of coloured, coated or bonded sheets and foil , of a thickness (excluding any backing) of 0-20 mm or less 288.23  76.01-33 b Other (including factory rejects) 288.23  76.01-35 II Scrap 288.23  31 . 12 . 81 Official Journal of the European Communities 42 76 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 76.02 Wrought bars, rods, angles, shapes and sections, of alumi ­ nium ; aluminium wire : A Wrought bars , rods, angles, shapes and sections: 1 Of aluminium , not alloyed: 76.02-12 a Coiled 684.21  76.02-14 b Other 684.21  II Of aluminium alloys: 76.02-16 a Coiled 684.21  76.02-18 b Other 684.21  B Wire: 76.02-21 I Of aluminium, not alloyed 684.21  76.02-25 II Of aluminium alloys 684.21  76.03 Wrought plates, sheets and strip, of aluminium : 76.03-10 A Strip for Venetian blinds 684.22  B Other: I Rectangular: a Of aluminium , not alloyed: 76.03-22 1 Lacquered, varnished, painted or plastic-coated . 684.22  76.03-29 2 Other 684.22  b Of aluminium alloys: 76.03-32 1 Lacquered, varnished, painted or plastic-coated . 684.22  76.03-39 2 Other 684.22  II Other: 76.03-51 a Of aluminium, not alloyed 684.22  76.03-55 b Of aluminium alloys 684.22  76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any back ­ I ing) not exceeding 0-20 mm : A Backed, of a thickness (exclusive of any backing) of: 76.04-11 1 Less than 0-21 mm 684.23  76.04-18 II Not less than 0-021 mm but not more than 0-20 mm . 684.23  B Unbacked: I Not shaped or worked, of a thickness of: 76.04-72 a Less than 0 021 mm 684.23  422 Official Journal of the European Communities 31 . 12 . 81 76 . 04 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 76.04 B I (cont'd) 76.04-78 b Not less than 0-021 mm but not more than 0-20 mm 684.23  II Shaped or worked, of a thickness of: 76.04-82 a Less than 0-021 mm 684.23  76.04-88 b Not less than 0-021 mm but not more than 0-20 mm 684.23  76.05 Aluminium powders and flakes : 76.05-10 A Lamellar powders and flakes 684.24  76.05-20 B Other 684.24  76.06 Tubes and pipes and blanks therefor, of aluminium ; hol ­ low bars of aluminium : 76.06-10 A Irrigation tubes and pipes 684.25  B Other: 76.06-20 I Of aluminium , not alloyed 684.25  76.06-30 II Of aluminium alloys 684.25  76.07-00 76.07 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium 684.26  76.08 Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium : 76.08-10 A Doors, windows, and door and window frames 691.20  76.08-20 B Bridges and bridge-sections , towers and lattice masts , hangars, dwelling houses , and similar structures , and parts thereof 691.20  76.08-90 C 691.20  76.09-00 76.09 Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 692.13  76.10 Casks, drums, cans, boxes and similar containers (includ ­ ing rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods : A Rigid and collapsible tubular containers : 76.10-41 I Rigid 692.42  Other . 31 . 12 . 81 Official Journal of the European Communities 423 76 . 10 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 76.10 A (cont'd) 76.10-45 II Collapsible 692.42  B Other: 76.10-91 I With a capacity of not less than 50 litres 692.42  76.10-99 II With a capacity of less than 50 litres 692.42  76.11-00 76.11 Containers, of aluminium, for compressed or liquefied gas 692.44  76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated elec ­ tric wires and cables : 76.12-10 A With steel core 693.13  76.12-90 B Other 693.13  76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium : A Domestic articles and parts thereof: 76.15-11 I Cast 697.43  76.15-19 II Other 697.43  76.15-50 B Sanitary ware for indoor use and parts thereof 697.53  76.16 Other articles of aluminium : 76.16-10 A Cops, pirns, bobbins and similar supports for the spinning and weaving industries 699.83  76.16-15 B Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 699.83  C Nails , tacks, staples, hook-nails, spiked cramps, spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : 76.16-21 I Screws, nuts , rivets and washers , turned from bars , rods, angles, shapes, sections or wire, of solid sec ­ tion , of a shank thickness or hole diameter not exceeding 6 mm 699.83  76.16-29 II Other 699.83  D Other: 76.16-31 I Knitting needles and crochet hooks 699.83  II Other: 'i a Unworked: 76.16-51 1 Cast 699.83 76.16-58 1 2 Other 699.83 424 Official Journal of the European Communities 31 . 12 . 81 76 . 16 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 76.16 D (cont'd) II 76.16-99 b Worked 699.83  76.80-00 to 76.89-16 Goods classified in Chapter 76 , being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) 0 ) (') See list oj headings for exports of component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 425 77 . 01 CHAPTER 77 MAGNESIUM AND BERYLLIUM AND ARTICLES THEREOF NIMEXE code CCT reference Statistical subdivision Description sue code Supplementary unit 77.01 Unwrought magnesium ; magnesium waste (excluding shav ­ ings of uniform size) and scrap : A Unwrought: 77.01-11 / Magnesium, not alloyed 689.15  77.01-13 B II Magnesium alloys Waste and scrap: 689.15 " 77.01-31 I Waste 689.14  77.01-35 II 77.02 Scrap Wrought bars, rods, angles, shapes and sections, of mag ­ nesium ; magnesium wire ; wrought plates, sheets and strip, of magnesium ; magnesium foil ; raspings and shavings of uniform size, powders and flakes, of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hollow bars of magnesium ; other articles of magnesium : 689.14 77.02-15 A Wrought bars, rods, angles, shapes and sections; wire; plates, sheets and strip; foil; tubes and pipes and blanks therefor; hollow bars; raspings and shavings of uniform 699.94 77.02-30 B Powders and flakes 699.94  77.02-90 77.04 C Beryllium, unwrought or wrought, and articles of beryl ­ lium : 699.94 " 77.04-10 A Unwrought ; waste and scrap 689.91  77.04-20 B Wrought beryllium and articles of beryllium 699.95  size . Uther 426 Official Journal of the European Communities 31 . 12 . 81 78 . 01 CHAPTER 78 LEAD AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a) Wire (heading No 78.02): Rolled , extruded or drawn products of solid section of any cross-sectional shape , of which no cross ­ sectional dimension exceeds 6 mm . (b) Wrought bars , rods , angles , shapes and sections (heading No 78.02): Rolled , extruded, drawn of forged products of solid section , of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 78.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, of which the thickness does not exceed one tenth of the width , and which are of a weight exceeding 1-7 kg/m 2 . Heading No 78.03 is to be taken to apply, inter alia , to such products, whether or not cut to shape, perforated, corrugated, ribbed, channelled , polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 78.05 is to be taken to apply , inter alia , to tubes, pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked , such as bent, coiled , threaded, drilled , waisted , cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 78.01 Unwrought lead (including argentiferous lead); lead waste and scrap : A Unwrought: 78.01-01 I II For refining, containing 0 02% or more by weight of silver (bullion lead) Other: 685.11  78.01-12 a b Unrefined lead Refined lead: 685.11 78.01-13 1 2 Lead, not alloyed Lead alloys: 685.12 " 78.01-15 aa Lead-antimony alloys 685.13  78.01-19 bb Other 685.13  78.01-30 B Waste and scrap 288.24 31 . 12 . 81 Official Journal of the European Communities 427 78 . 02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 78.02-00 78.02 Wrought bars, rods, angles, shapes and sections, of lead ; lead wire 685.21  78.03-00 78.03 78.04 A Wrought plates, sheets and strip, of lead Lead foil (whether or not embossed, cut to shape, perfor ­ ated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1-7 kg/m2 ; lead powders and flakes : Lead foil : 685.22 78.04-11 I Backed 685.23 78.04-19 II Other 685.23  78.04-20 B Lead powders and flakes 685.23 78.05-00 78.05 78.06 Tubes and pipes and blanks therefor, of lead ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets, flanges and S-bends), of lead Other articles of lead : 685.24  78.06-10 A Containers with an anti-radiation lead covering, for the transport or storage of radio-active materials (EURATOM) 699.84 78.06-90 B Other 699.84 -  428 Official Journal of the European Communities 31 . 12 . 81 79 . 01 CHAPTER 79 ZINC AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them: (a) Wire (heading No 79.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape , of which no cross-sectio ­ nal dimension exceeds 6 mm . (b) Wrought bars, rods , angles , shapes and sections (heading No 79.02): Rolled, extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one tenth of the width . Also cast or sintered products, of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates, sheets and strip (heading No 79.03): Flat-surfaced, wrought products (coiled or not), of which the maximum cross-sectional dimension exceeds 6 mm, and of which the thickness does not exceed one tenth of the width . Heading No 79.03 is to be taken to apply, inter alia , to such products , whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated , provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 79.04 is to be taken to apply, inter alia , to tubes , pipes , hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled, threaded, drilled , waisted, cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.01 Unwrought zinc ; zinc waste and scrap : A Unwrought : 79.01-11 / Zinc, not alloyed 686.10  79.01-15 II Zinc alloys 686.10  79.01-30 B Waste and scrap 288.25  79.02-00 79.02 Wrought bars, rods, angles, shapes and sections, of zinc ; 686.31  79.03 Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes : A Plates, sheets, strip and foil : I Not polished, coated or otherwise surface-treated, of a thickness of: 79.03-12 a Less than 5 mm 686.32  79.03-16 b 5 mm or more 686.32  zinc wire 31 . 12 . 81 Official Journal of the European Communities 429 79 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 79.03 A (cont'd) 79.03-19 II Other 686.32  B Powders (including dust) and flakes: 79.03-21 I Dust (blue powder) 686.33  79.03-25 II Powders and flakes 686.33  79.04-00 79.04 Tubes and pipes and blanks therefor, of zinc ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc 686.34  79.06 Other articles of zinc : 79.06-10 A Gutters, roof capping, skylight frames and other fabri ­ cated building components 699.85  79.06-90 B Other 699.85  430 Official Journal of the European Communities 31 . 12 . 81 80.01 CHAPTER 80 TIN AND ARTICLES THEREOF Notes 1 . In this Chapter the following expressions have the meanings hereby assigned to them : (a) Wire (heading No 80.02): Rolled, extruded or drawn products of solid section of any cross-sectional shape, of which no cross ­ sectional dimension exceeds 6 mm . (b) Wrought bars , rods, angles, shapes and sections (heading No 80.02): Rolled , extruded, drawn or forged products of solid section, of which the maximum cross-sectional dimension exceeds 6 mm and which, if they are flat, have a thickness exceeding one tenth of the width . Also cast or sintered products , of the same forms and dimensions , which have been subsequently machined (otherwise than by simple trimming or de-scaling). (c) Wrought plates , sheets and strip (heading No 80.03): Flat-surfaced, wrought products (coiled or no), of which the maximum cross-sectional dimension exceeds 6 mm, of which the thickness does not exceed one tenth of the width , and which are of a weight exceeding 1 kg/m2 . Heading No 80.03 is to be taken to apply, inter alia , to such products , whether or not cut to shape, perforated, corrugated, ribbed, channelled, polished or coated, provided that they do not thereby assume the character of articles or of products falling within other headings . 2 . Heading No 80.05 is to be taken to apply, inter alia , to tubes , pipes, hollow bars and tube and pipe fittings which have been polished or coated, or which have been shaped or worked, such as bent, coiled , threaded, drilled , waisted , cone-shaped or finned . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 80.01 Unwrought tin ; tin waste and scrap : 80.01-11 A I Unwrought tin : Tin , not alloyed 687.10  80.01-15 U Tin alloys 687.10 80.01-50 B Tin waste and scrap 288.26 80.02-00 80.02 Wrought bars, rods, angles, shapes and sections, of tin ; tin wire 687.21 80.03-00 80.03 Wrought plates, sheets and strip, of tin 687.22  31 . 12 . 81 Official Journal of the European Communities 431 80 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 80.04 Tin foil (whether or not embossed, cut to shape, perfor ­ ated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m 2 ; tin powders and flakes : A Foil : 80.04-11 I Backed 687.23  80.04-19 II Other 687.23  80.04-20 B 80.05 Powders and flakes Tubes and pipes and blanks therefor, of tin ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of tin : 687.23 80.05-10 A Tubes and pipes and blanks therefor ; hollow bars . . . 687.24  80.05-20 B Tube and pipe fittings 687.24  80.06-00 80.06 Other articles of tin 699.86  432 Official Journal of the European Communities 31 . 12 . 81 81 . 01 CHAPTER 81 OTHER BASE METALS EMPLOYED IN METALLURGY AND ARTICLES THEREOF Note Heading No 81.04 is to be taken to apply only to the following base metals : bismuth , cadmium , cobalt , chromium , gallium , germanium , hafnium , indium , manganese, niobium (colombium), rhenium , antimony, titanium , thorium , thallium , uranium depleted in U 235 , vanadium, zirconium . The heading also covers cobalt mattes , cobalt speiss and other intermediate products of cobalt metallurgy, and cermets . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 81.01 Tungsten (wolfram), unwrought or wrought, and articles thereof : A Unwrought (including bars not further prepared than sintered and powders); waste and scrap : 81.01-11 1 Unwrought (including bars not further prepared than sintered and powders) 689.11  81.01-18 II Waste and scrap 689.11  B Bars (other than bars not further prepared than sin ­ tered), rods, angles, shapes , sections , wire , filaments , plates, sheets , strip and foil : 81.01-31 I Wire and filaments 699.91  81.01-39 II Bars , rods , angles, shapes , sections , plates , sheets , strip and foil 699.91  81.01-80 C Other 699.91  81.02 Molybdenum, unwrought or wrought, and articles thereof : A Unwrought (including bars not further prepared than sintered and powders); waste and scrap: 81.02-11 I Powders 689.12 II Other: 81.02-21 a Unwrought (including bars not further prepared than sintered) 689.12  81.02-28 b Waste and scrap 689.12  B Bars (other than bars not further prepared than sin ­ tered), rods, angles, shapes , sections, wire, filaments , plates, sheets , strip and foil : 81.02-31 I Wire and filaments 699.92 81.02-39 II Bars , rods, angles , shapes , sections , plates , sheets, i strip and foil ¡ 699.92  81.02-80 C Other 699.92  31 . 12 . 81 Official Journal of the European Communities 433 81 . 03 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 81.03 Tantalum, unwrought or wrought, and articles thereof : A Unwrought (including bars not further prepared than sintered and powders); waste and scrap: 81.03-11 I Unwrought (including bars not further prepared than sintered and powders) 689.13  81.03-18 II Waste and scrap 689.13  81.03-30 B Bars (other than bars not further prepared than sin ­ tered), rods , angles, shapes, sections, wire, filaments, plates , sheets , strip and foil 699.93  81.03-80 C Other 699.93  81.04 Other base metals, unwrought or wrought, and articles thereof ; cermets, unwrought or wrought, and articles i thereof : A Bismuth : 81.04-11 I Unwrought ; waste and scrap 689.99  81.04-13 II Other 699.99  B Cadmium : 81.04-16 I Unwrought ; waste and scrap 689.99  81.04-18 II Other 699.99  C Cobalt: I Unwrought ; waste and scrap : 81.04-20 a Unwrought 689.99 - 81.04-22 b Waste and scrap 689.99  81.04-23 II Other 699.99  D Chromium : I Unwrought ; waste and scrap: 81.04-25 a Chromium alloys containing more than 10% by weight of nickel 689.99  b Other: 81.04-27 1 Unwrought 689.99  81.04-29 2 Waste and scrap 689.99  81.04-30 II Other 699.99  Ã  Germanium: 81.04-31 I Unwrought ; waste and scrap 689.99  81.04-33 II Other 699.99  F I Hafnium (celtium): 81.04-36 I Unwrought ; waste and scrap 689.99  81.04-38 II Other 699.99  434 Official Journal of the European Communities 31 . 12 . 81 81 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC colle Supplementary unit 81.04 (cont'd) G Manganese: I Unwrought ; waste and scrap : 81.04-40 a Unwrought 689.99  81.04-42 b Waste and scrap 689.99  81.04-43 II Other 699.99  H Niobium (colombium): I Unwrought ; waste and scrap: 81.04-45 a Unwrought 689.99  81.04-47 b Waste and scrap 689.99  81.04-48 II Other 699.99  IJ Antimony: I Unwrought ; waste and scrap: 81.04-50 a Unwrought 689.99  81.04-52 b Waste and scrap 689.99  81.04-53 II Other 699.99  K Titanium : I Unwrought ; waste and scrap : 81.04-55 a Unwrought 689.99  81.04-57 b Waste and scrap 689.99  II Other: 81.04-59 a Plates , sheets, strip and foil 699.99  81.04-61 b Bars , rods , angles , shapes, sections and wire .... 699.99  81.04-64 c Tubes and pipes 699.99  81.04-65 d Other 699.99  L Vanadium : I Unwrought ; waste and scrap: 81.04-66 a Unwrought 689.99  81.04-67 b Waste and scrap 689.99  81.04-68 II Other 699.99  81.04-69 M Uranium depleted in U 235 688.00  N Thorium: 81.04-72 I Unwrought ; waste and scrap (EURATOM) 688.00  II Other: 81.04-74 a Bars, rods, angles, shapes and sections, wire , plates, sheets , strip and foil (EURATOM) 688.00  81.04-76 b Other (EURATOM) 688.00  31 . 12 . 81 Official Journal of the European Communities 435 81 . 04 DescriptionNIMEXEcode CCT reference Statistical subdivision Description S ITC code Supplementary unit 81.04 (cont'd) O Zirconium : I Unwrought ; waste and scrap: 81.04-80 a Unwrought 689.99  81.04-82 b Waste and scrap 689.99  81.04-83 II Other 699.99  P Rhenium : 81.04-91 I Unwrought ; waste and scrap 689.99  81.04-93 II Other 699.99  Q Gallium ; indium ; thallium : 81.04-94 I Unwrought ; waste and scrap 689.99  81.04-95 II Other 699.99  R Cermets : 81.04-97 I Unwrought ; waste and scrap 689.99  81.04-98 II Other 699.99  436 Official Journal of the European Communities 31 . 12 . 81 82.01 CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL ; PARTS THEREOF Notes 1 . Apart from blow lamps, portable forges, grinding wheels with frameworks, manicure and chiropody sets , and goods classified in headings Nos 82.07 and 82.15 , the present Chapter covers only articles with a blade, working edge, working surface or other working part of: (a) Base metal ; (b) Metal carbides ; (c) Precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal ; or (d) Abrasive materials on a support of base metal , provided that the articles have cutting teeth, flutes, grooves , or the like , of base metal , which retain their identity and function after the application of the abrasive. 2 . Parts of base metal of the articles falling in the headings of this Chapter are to be classified with the articles of which they are parts , except parts separately specified as such and tool-holders for hand tools (heading No 84.48). However, parts of general use as defined in Note 2 to Section XV are in all cases excluded from this Chapter . Cutting plates for electric hair clippers are to be classified in heading No 82.13 and blades and heads for electric shavers are to be classified in heading No 82.11 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 82.01 Hand tools, the following : spades, shovels, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; scythes, sickles, hay knives, grass shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry : 82.01-10 A Spades and shovels 695.10  82.01-20 B Picks , hoes and rakes 695.10  82.01-40 C 695.10  82.01-50 D Axes, bill hooks and similar hewing tools 695.10  82.01-70 E Scythes , sickles and hay knives, of all kinds 695.10  82.01-80 F Grass shears and two-handed pruning shears 695.10  82.01-90 G Other hand tools of a kind used in agriculture, horticul ­ ture or forestry 695.10  Forks . 31 . 12 . 81 Official Journal of the European Communities 437 82.02 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 82.02 Saws (non-mechanical) and blades for hand or machine saws (including toothless saw blades): A Saws (non-mechanical): 82.02- 11 I Back saws, rectangular-framed rip saws 695.31  82.02-19 II Other 695.31  B Saw blades: I Bandsaw blades : 82.02-22 a For working metal 695.31  82.02-24 b For working other materials 695.31  82.02-30 II Chain saw blades 695.31  III Other: a Circular saw blades , including slitting and slotting saw blades: 1 With inserted teeth or segments: 82.02-41 aa With working part of steel 695.31  82.02-45 bb With working part of other materials 695.31  2 Other: aa With working part of steel: 11 For working metal, of diameter of': 82.02-47 aaa Not more than 315 mm 695.31  82.02-49 bbb More than 315 mm 695.31  82.02-53 22 For working other materials 695.31  82.02-55 bb With working part of other materials 695.31  b Other: 1 With working part of steel: aa For working metal: 11 Straight saw blades with a fixing hole at each end, of a width of: 82.02-61 aaa Not more than 16 mm 695.31  82.02-68 bbb More than 16 mm 695.31  82.02-79 22 Other 695.31  82.02-93 bb For working other materials 695.31  82.02-95 2 With working part of other materials 695.31  82.03 Hand tools, the following : pliers (including cutting pliers), pincers, tweezers, tinmen's snips, bolt croppers and the like ; perforating punches ; pipe cutters ; spanners and wrenches (but not including tap wrenches); files and rasps : 82.03-10 A Files and rasps 695.33  438 Official Journal of the European Communities 31 . 12 . 81 82 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.03 (cont 'd) B Other: I Pliers (including cutting pliers), pincers , tweezers and the like Spanners and wrenches: With fixed jaws . . . . 82.03-91 82.03-93 82.03-95 82.03-97 82.03-99 Other 695.34 695.32 695.32 695.34 695.34 II a b III IV Perforating punches, pipe cutters, bolt croppers and the like Tinmen 's snips and other metal cutting shears . . . . 82.04 Hand tools, including glazier's diamonds, not falling within any other heading of this Chapter ; blow lamps, anvils ; vices and clamps, other than accessories for, and parts of, machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated): Vices, clamps and the like82.04-10 695.39 82.04-20 Blow lamps (for example, for soldering, brazing or paint removal) A B C 695.39 82.04-40 695.39Drilling, threading and tapping tools 82.04-50 D Hammers and sledgehammers of all kinds , excluding cartridge operated hammers 695.39 82.04-60 Planes, chisels and other cutting tools for working wood 695.39 82.04-70 F Screwdrivers 695.39 82.04-72 G Glass cutting tools 695.39 82.04-74 H Tools for masons, moulders , cement workers, plasterers and painters 695.39 82.04-78 IJ Cartridge operated riveting , wallplugging, etc., tools . . . 695.39 82.04-80 K Hand tools for household uses ! 695.39 82.04-90 L Other 695.39 31 . 12 . 81 Official Journal of the European Communities 439 82 .05 NIMEXE code ecT reference Statistical subdivision Description SITC code Supplementary unit 82.05 Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw driv ­ ing), including dies for wire drawing, extrusion dies for metal, and rock drilling bits, with a working part of : A Base metal : 82.05-11 I Rock drilling and earth boring tools 695.41  II Metal-working tools: a Drills : 82.05-13 I Of high speed steel 695.41  82.05-15 2 Other 695.41  b Milling cutters and heads: 82.05-17 I Shank type 695.41  82.05-19 2 Other 695.41  82.05-22 c Reamers 695.41  82.05-24 d Broaching tools 695.41  82.05-27 e Lathe tools and other single point cutting tools . . . 695.41  82.05-31 f Gear-cutting tools 695.41  g Threading and tapping tools: 82.05-32 1 Taps 695.41  82.05-34 2 Other 695.41  82.05-35 h Punches and dies 695.41  82.05-39 ij Other 695.41  III Other tools : 82.05-41 a Drills 695.41  82.05-45 b Milling cutters and heads 695.41  82.05-49 c Other 695.41  B Metal carbides : 82.05-61 I Rock drilling and earth boring tools 695.41  II Metal-working tools: 82.05-62 a Drills and reamers 695.41  82.05-64 b Milling cutters and heads 695.41  82.05-65 c Lathe tools and other single point cutting tools . . . 695.41  82.05-66 d Wire drawing dies; extrusion dies for metal 695.41  82.05-72 e Cold forming tools 695.41  82.05-74 f Other 695.41  82.05-76 III Masonry drills 695.41 440 Official Journal of the European Communities 31 . 12 . 81 82 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 82.05 B (cont'd) IV Other tools: 82.05-77 a Rotating tools 695.41  82.05-78 b Other 695.41  82.05-80 C Diamond or agglomerated diamond 695.41  82.05-90 D 82.06 A Other materials Knives and cutting blades, for machines or for mechanical appliances : Circular knives: 695.41 82.06-11 I For kitchen appliances and for machines used by the food industry 695.42  82.06-19 II B For other machines and applicances Other knives and cutting blades: 695.42 " 82.06-91 I For agricultural machines 695.42  82.06-93 II III For kitchen appliances and for machines used by the food industry For other machines and appliances : 695.42  82.06-95 a For metal working 695.42  82.06-99 b Other 695.42  82.07-00 82.07 82.08 Tool-tips and plates, sticks and the like for tool-tips, unmounted, of sintered metal carbides (for example, car ­ bides of tungsten, molybdenum or vanadium) Coffee-mills, mincers, juice-extractors and other mechani ­ cal appliances, of a weight not exceeding 10 kg and of a kind used for domestic purposes in the preparation, serving or conditioning of food or drink : 695.43  82.08-10 A Coffee-mills , pepper-mills and the like 697.81  82.08-30 B Meat mincers , pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers), vege ­ table mincers and mashers and similar appliances .... 697.81 82.08-90 C Other 697.81 82.09 A / Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor : Knives : Non-folding: 82.09-11 a Table knives 696.08 82.09-19 b Other 696.08 31 . 12 . 81 Official Journal of the European Communities 44 82 . 09 NIMEXE code C CT reference Statistical subdivision Description SITC code Supplementary unit 82.09 A (cont'd) 82.09-50 II Folding 696.08  82.09-60 B Knife blades 696.08  82.11 Razors and razor blades (including razor blade blanks, whether or not in strips): A Razors : 82.11-11 I Open blade 696.03  82.11-16 II Other 696.03  B Blades and cutters : 82.11-22 I Safety razor blades 696.03  82.11-29 II Other 696.03  82.11-90 C Other parts 696.03  82.12-00 82.12 Scissors (including tailors' shears), and blades therefor . . 696.04  82.13 Other articles of cutlery (for example, secateurs, hair clippers, butchers' cleavers, paper knives); manicure and chiropody sets and appliances (including nail files): 82.13-10 A Secateurs , poultry cutters and the like 696.05  82.13-20 B Hair clippers , hand operated; manicure and chiropody sets and appliances 696.05  82.13-30 C Office cutlery (for example, paper knives , letter openers , erasing knives , pencil sharpeners and blades therefor) . . 696.05  82.13-90 D Other 696.05  82.14 Spoons, forks, fish-eaters, butter-knives, ladles and similar kitchen or tableware : 82.14-10 A Of stainless steel 696.06  B Other: 82.14-91 I Gilt or silver-plated 696.06 82.14-99 II Other 696.06  442 Official Journal of the European Communities 31 . 12 . 81 82 . 15 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 82.15-00 82.15 Handles of base metal for articles falling within heading No 82.09, 82.13 or 82.14 696.07  82.80-00 to 82.89-15 Goods classified in Chapter 82, being component parts of complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) 0 ) 82.97-00 Goods of Chapter 82 carried by post 695.00  (') See lisi of headings for exports of component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 443 83 . 01 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Note In this Chapter a reference to parts of articles is in no case to be taken as applying to cables, chains , nails , bolts , nuts , screws, springs or other articles of iron or steel of a kind described in heading No 73.25 , 73.29 , 73.31 , 73.32 or 73.35 , nor to similar articles of other base metals (Chapters 74 to 81 inclusive). NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.01 Locks and padlocks (key, combination or electrically oper ­ ated), and parts thereof, of base metal ; frames incorporat ­ ing locks, for handbags, trunks or the like, and parts of such frames, of base metal ; keys for any of the foregoing articles, of base metal : 83.01-10 A Padlocks 699.11  83.01-20 B Locks for vehicles 699 . 1 1  83.01-30 C Locks for furniture 699.11  83.01-41 D Locks (including frames incorporating locks) for travel goods, handbags and the like 699 . 1 1  E Other locks: 1 Door locks: 83.01-51 a Cylinder 699.11  83.01-55 b Other 699 . 1 1  83.01-59 II Other locks 699.11  83.01-60 F Keys separately consigned 699.11 83.01-90 G Parts 699.11  83.02 Base metal fittings and mountings of a kind suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, caskets and the like (including automatic door closers); base metal hat-racks, hat-pegs, brackets and the like : 83.02-01 A Base metal fittings and mountings (excluding auto ­ matic door closers), for use in civil aircraft 699.13  B Other: 83.02-11 I Automatic door closers 699.13  83.02-21 II Hinges 699.13  83.02-31 III Spring catches 699.13  83.02-40 IV Castors and runners 699.13  444 Official Journal of the European Communities 31 . 12 . 81 83 . 02 DescriptionNIMEXEcode CCT reference Statistical subdivision Description SITC code Supplementary unit 83.02 B (cont'd) 83.02-50 V Curtain , blind and portiÃ ¨re fittings 699.13  83.02-60 VI Hat-racks, hat-pegs, brackets and the like 699.13  83.02-70 vu Espagnolette and casement bolts and fittings 699.13  VIII Other fittings , mountings and the like: 83.02-91 a For buildings (for example , for doors, windows, shutters, blinds or staircases) 699.13  83.02-93 b For furniture 699.13  83.02-95 c For trunks, caskets and the like 699.13  83.02-98 d Other 699.13  83.03 Armoured or reinforced safes, strong-boxes, strong-rooms, strong-room linings and strong-room doors, and cash and deed boses and the like, of base metal : 83.03-10 A Safes and strong-boxes 699.12 N 83.03-50 B Strong-rooms, strong-room linings and strong-room 699.12  83.03-90 C Cash and deed boxes and the like 699.12  83.04-00 83.04 Filing cabinets, racks, sorting boxes, paper trays, paper rests and similar office equipment, of base metal, other than office furniture falling within heading No 94.03 . . . 895.11  83.05 Fittings for loose-leaf binders, for files or for stationery books, of base metal ; letter clips, paper clips, staples, indexing tags, and similar stationery goods, of base metal : 83.05-20 A Office staples 895.12  83.05-90 B Other 895.12  83.06 Statuettes and other ornaments of a kind used indoors, of base metal ; photograph, picture and similar frames, of base metal ; mirrors of base metal : A Statuettes and other ornaments of a kind used indoors : 83.06-10 I Gilt or silver-plated 697.82  II Other: 83.06-91 a Of copper 697.82  83.06-95 b Of other base metals 697.82 i  83.06-98 B Other 697.82  31 . 12 . 81 Official Journal of the European Communities 445 83 . 07 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.07 Lamps and lighting fittings, of base metal, and parts thereof, of base metal (excluding switches, electric lamp holders, electric lamps for vehicles, electric battery or magneto lamps, and other articles falling within Chapter 85 except heading No 85.22): 83.07-10 A For use in civil aircraft 812.42  B Other: I Non-electric: 83.07-31 a Hurricane lamps 812.42 N 83.07-35 b Mantle-type lamps 812.42  83.07-38 c Other 812.42  II Electric: 83.07-41 a For indoor lighting 812.42  83.07-45 b For exterior lighting 812.42  83.07-48 c Other 812.42  83.07-70 III Parts 812.42  83.08 Flexible tubing and piping, of base metal : 83.08-20 A With fittings attached, for use in civil aircraft 699.61  B Other: 83.08-30 1 Of iron or steel 699.61  83.08-80 u Of other base metals 699.61  83.09 Clasps, frames with clasps for handbags and the like, buckles, buckle-clasps, hooks, eyes, eyelets, and the like, of base metal, of a kind commonly used for clothing, travel goods, handbags, or other textile or leather goods ; tubular rivets and bifurcated rivets, of base metal ; beads and spangles, of base metal : A Hooks, eyes , eyelets and the like: 83.09-10 I Mounted on strips of textile material 699.33  83.09-30 II Other 699.33  83.09-50 B Tubular rivets, including blind rivets 699.33  83.09-60 C Bifurcated rivets 699.33  83.09-99 D Other 699.33  83.11-00 83.11 Bells and gongs, non-electric, of base metal, and parts thereof of base metal 699.62  446 Official Journal of the European Communities 31 . 12 . 81 83 . 13 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 83.13 Stoppers, crown corks, bottle caps, capsules, bung covers, seals and plombs, case corner protectors and other packing accessories, of base metal : A Capsules of aluminium or lead: 83.13-21 I Capsules of aluminium of a maximum diameter of 21 mm , with or without an internal rubber seal , but not combined with other materials 699.63 83.13-29 II B Other Other: 699.63  83.13-30 I Crown corks 699.63  83.13-50 II Special wire fittings used to secure corks 699.63  83.13-90 83.14 III Other Sign-plates, name-plates, numbers, letters and other signs, of base metal : 699.63 83.14-10 A B Of iron or steel Of other base metals: 699.64  83.14-81 I Engraved 699.64  83.14-89 83.15 II Other Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying : 699.64 83.15-20 A B Welding electrodes cored with iron or steel and coated with refractory material Other: 699.65  83.15-30 I Of iron or steel 699.65  83.15-50 II Of other base metals or of metal carbides 699.65  31 . 12 . 81 Official Journal of the European Communities 447 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF Notes 1 . This Section does not cover: (a) Transmission , conveyor or elevator belts or belting, of artificial plastic material of Chapter 39 or of vulcanised rubber (heading No 40.10); or other articles of a kind used in machinery or mechanical or electrical appliances or for other industrial purposes, of unhardened vulcanised rubber (heading No 40.14); (b) Articles of leather or of composition leather (heading No 42.04) or of furskin (heading No 43.03), of a kind used in machinery or mechanical appliances or for other industrial purposes ; (c) Bobbins , spools , cops , cones , cores, reels and similar supports , of any material (for example, Chapter 39 , 40 , 44 or 48 or Section XV); (d) Perforated cards of paper or paperboard for Jacquard or similar machines , falling within heading No 48.21 ; (e) Transmission , conveyor or elevator belts of textile material (heading No 59.16) or other articles of textile material of a kind commonly used in machinery or plant (heading No 59.17); (f) Precious or semi-precious stones (natural , synthetic or reconstructed) of heading No 71.02 or 71.03 , or articles wholly of such stones of heading No 71.15 ; (g) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (h) Endless belts of metal wire or strip (Section XV); (ij ) Articles falling within Chapter 82 or 83 ; (k) Vehicles , aircraft, vessels and associated transport equipment of Section XVII ; ( 1) Articles falling within Chapter 90 ; (m) Clocks , watches and other articles falling within Chapter 91 ; (n) Interchangeable tools of heading No 82.05 and brushes of a kind used as parts of machines of heading No 96.01 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example , in Chapter 40, 42 , 43 , 45 or 59 , or heading No 68.04 or 69.09); or (o) Articles falling within Chapter 97 . 2 . Subject to Note 1 to this Section, Note 1 to Chapter 84 and Note 1 to Chapter 85 , parts of machines (not being parts of the articles described in headings Nos 84.64, 85.23 , 85.24, 85.25 and 85.27) are to be classified according to the following rules : (a) Goods of a kind described in any of the headings of Chapters 84 and 85 (other than headings Nos 84.65 and 85.28) are in all cases to be classified in their respective headings ; (b) Other parts , if suitable for use solely or principally with a particular kind of machine , or with a number of machines falling within the same heading (including a machine falling within heading No 84.59 or 85.22) are to be classified with the machines of that kind or in heading No 84.38, 84.48 or 84.55, as appropriate. However, goods which are equally suitable for use principally with the goods of headings Nos 85.13 and 85.15 are to be classified in heading No 85.13 ; (c) All other parts are to be classified in heading No 84.65 or 85.28 . 3 . Unless the headings otherwise require , composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 448 Official Journal of the European Communities 31 . 12 . 81 4 . Motors and transmission , conveyor or elevator belts , for machinery or appliances to which they are fitted or, if packed separately for convenience of transport , which are clearly intended to be fitted to or mounted on a common base with the machine or appliance with which they are imported, are to be classified under the same heading as such machinery or appliances . The weight of such motors and transmission , conveyor or elevator belts is to be included in the weights specified in the Tariff. 5 . For the purposes of these Notes , the expression "machine" means any machine, apparatus or appliance of a kind falling within Section XVI . Additional Notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them . Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them. 2. Should the Customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example , instructions , prospectus , a page from a catalogue , a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of a disassembled machine, an assembly plan and a list of the contents of the various packages . 3 . The provisions of General Rule A 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments. 4 . Cases, boxes and similar containers imported with articles of this Section are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings. 5 . Tractors coupled, even by means of special devices, to machines and mechanical appliances of this Section are in all cases to be classified separately (heading No 87.01). CHAPTER 84 BOILERS, MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Millstones , grindstones and other articles falling within Chapter 68 ; (b ) Appliances and machinery (for example , pumps) and parts thereof, of ceramic material (Chapter 69); (c) Laboratory glassware of heading No 70.17 ; machinery and appliances and parts thereof, of glass (heading No 70.20 or 70.21 ); (d) Articles falling within heading No 73.36 or 73.37 and similar articles of other base metals (Chapters 74 to 81 ); or (e) Tools for working in the hand of heading No 85.05 or electro-mechanical domestic appliances of heading No 85.06 . 2 . Subject to the operation of Notes 3 and 4 to Section XVI , a machine or appliance which answers to a description in one or more of headings Nos 84.01 to 84.21 and at the same time to a description in one or other of headings Nos 84.22 to 84.60, is to be classified under the appropriate heading of the former group and not the latter. 31 . 12 . 81 Official Journal of the European Communities 449 Heading No 84.17 is , however, to be taken not to apply to : (a) Germination plant, incubators and brooders (heading No 84.28); (b ) Grain dampening machines (heading No 84.29); (c) Diffusing apparatus for sugar juice extraction (heading No 84.30); (d) Machinery for the heat-treatment of textile yarns , fabrics or made up textile articles (heading No 84.40); or (e) Machinery or plant , designed for a mechanical operation, in which a change of temperature, even if necessary , is subsidiary . Heading No 84.19 is to be taken not to apply to : (a) Sewing machines for closing bags or similar containers (heading No 84.41 ); or (b) Office machinery of heading No 84.54 . 3 . (A) For the purposes of heading No 84.53 , the expression "automatic data processing machines" means : (a) Digital machines having storages capable of storing not only the processing program or programs and the data to be processed but also a program for translating the formal programming language in which the programs are written into machine language . These machines must have a main storage which is directly accessible for the execution of a program and which has a capacity at least sufficient to store those parts of the processing and translating programs and the data immediately necessary for the current processing run . They must also be able themselves , on the basis of the instructions contained in the initial program , to modify , by logical decision , its execution during the processing run ; (b) Analogue machines capable of simulating mathematical models and comprising at least : analogue elements , control elements and programming elements ; (c) Hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . ( B) Automatic data processing machines may be in the form of systems consisting of a variable number of separately-housed units . A unit is to be regarded as being a part of the complete system if it meets all the following conditions : (a) it is connectable to the central processing unit either directly or through one or more other units ; (b ) it is specifically designed as part of such a system (it must , in particular, unless it is a power supply unit , be able to accept or deliver data in a form (code or signals) which can be used by the system). Such units imported separately are also to be classified in heading No 84.53 . 4 . Heading No 84.62 is to be taken to apply , inter alia , to polished steel balls , the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0-05 mm , whichever is less . Other steel balls are to be classified under heading No 73.40 . 5 . A machine which is used for more than one purpose is, for the purpose of classification , to be treated as if its principal purpose were its sole purpose . Subject to Note 2 to this Chapter and Note 3 to Section XVI , a machine whose principal purpose is not described in any heading or for which no one purpose is the principal purpose is , unless the context otherwise requires , to be classified in heading No 84.59 . Heading No 84.59 is also to be taken to cover machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials . Additional Notes /. For the purposes of subheading 84.06 A , the expression "aircraft engines " shall apply only to engines designed for fitting with an airscrew or rotor. 450 Official Journal of the European Communities 31 . 12 . 81 84 . 01 2. For the purposes of subheading 84.45 C VI a), the expression "micrometric adjusting system " shall mean any device allowing the determination or setting to at least 1/ 100th (0-01) mm of the movement of an important element of a machine, such as the table, the spindle, or the grinding head. 3 . For the purposes of subheading 84.45 C VII, the expression "jig boring machines " shall be taken to apply only to machine-tools which : (a) Carry out one or more machining operations on the co-ordinate principle; and (b) Are of such precision that any error in the travel of the work holder table and of the tool holder does not exceed 0-005 mm . 4 . (EURATOM) The term "nuclear reactors " (subheading 84.59 B) covers all the apparatus and appliances inside the area screened off by a biological shield, including, where appropriate, the shield itself; it also includes apparatus and appliances forming a whole with the parts contained inside the screen (inter alia , control rods and their operating mechanisms, provided these form a whole with the control rods or with other parts inside the screen). Parts NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers : A Watertube boilers: 84.01-11 I With a steam production exceeding 45 t per hour . . . 711.10  84.01-19 II Other 711.10  84.01-20 B Firetube boilers 711.10  84.01-50 C Other boilers , including super-heated water boilers . . . 711.10  84.01-80 D 711.91  84.02 Auxiliary plant for use with boilers of heading No 84.01 (for example, economisers, superheaters, soot removers, gas recoverers and the like); condensers for vapour engines and power units : 84.02-10 A Auxiliary plant for use with boilers of heading No 84.01 711.20  84.02-30 B Condensers for steam and other vapour power units . . . 711.20  84.02-90 C Parts 711.99  84.03-00 84.03 Producer gas and water gas generators, with or without purifiers ; acetylene gas generators (water process) and similar gas generators, with or without purifiers 741.10  84.05 Steam or other vapour power units, whether or not incor ­ porating boilers : A Steam turbines for electricity generation , of a power of: 84.05-11 / 10 000 kW or less 712.60  84.05-13 II More than 10 000 kW but not more than 40 000 kW . 712.60  31 . 12 . 81 Official Journal of the European Communities 451 84 . 05 Parts NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 84.05 (cont'd) A 84.05-15 III More than 40 000 kW but not more than 100 000 kW 712.60  84.05-19 IV More than 100 000 kW 712.60  84.05-80 B Other machines 712.60 84.05-90 84.06 A C Internal combustion piston engines : Aircraft engines as defined in Additional Note 1 to this Chapter : 712.90 84.06-03 I II For use in civil aircraft Other, of a power of: 713.11 N 84.06-06 a 300 kW or less 713.11 N 84.06-09 b B More than 300 kW Outboard motors of a cylinder capacity of: 713.11 N 84.06-10 I 325 cm 3 or less 713.31 N 84.06-12 II C I a More than 325 cm 3 Other engines : Spark ignition engines of a cylinder capacity of: 250 cm3 or less : 713.31 N 84.06-14 1 2 aa For use in civil aircraft Other: For propelling vehicles of Chapter 87: 713.11 N 84.06-16 II 50 cm3 or less 713.20 N 84.06-19 22 More than 50 cm3 but not more than 250 cm3 713.20 N 84.06-20 bb Marine propulsion engines 713.32 N 84.06-22 b cc Other More than 250 cm 3 : 713.80 N 84.06-24 1 2 For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cm 3 , Special purpose motor vehicles of heading No 87.03 Other: 713.20 N 84.06-26 aa For use in civil aircraft 713.11 N 452 Official Journal of the European Communities 31 . 12 . 81 84 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06 C I b 2 (cont'd) bb Other: 84.06-27 11 22 aaa Used New: For propelling vehicles of Chapter 87, of a cylinder capacity of: 713.20 N 84.06-32 111 More than 250 cm3 but not more than 1 000 cm3 713.20 N 84.06-36 222 More than 1 000 cm3 but not more than 1500 cm3 713.20 N 84.06-37 333 bbb More than 1 500 cm3 Marine propulsion engines , of a power of: 713.20 N 84.06-39 111 10 kW or less 713.32 N 84.06-42 222 More than 10 kW but not more than 50 kW 713.32 N 84.06-44 333 ccc More than 50 kW Other, of a power of: 713.32 N 84.06-46 111 10 kW or less 713.80 N 84.06-48 222 More than 10 kW but not more than 50 kW 713.80 N 84.06-50 II a 333 More than 50 kW Compression ignition engines: Marine propulsion engines: 713.80 N 84.06-52 1 2 Used New, of a power of. 713.32 N 84.06-53 aa 15 kW or less 713.32 N 84.06-54 bb More than 15 kW but not more than 50 kW . . 713.32 N 84.06-55 cc More than 50 kW but not more than 100 kW . 713.32 N 84.06-56 dd More than 100 kW but not more than 200 kW 713.32 N 84.06-57 ee More than 200 k W but not more than 300 k W 713.32 N 84.06-58 ff More than 300 k W but not more than 500 k W 713.32 N 84.06-60 gg More than 500 kW but not more than 1 000 kW 713.32 N 84.06-61 hh More than 1 000 k W but not more than 5 000kW 713.32 N 84.06-62 j iiii I More than 5 000 kW 713.32 N 31 . 12 . 81 Official Journal of the European Communities 453 84 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06 C II (cont'd) b Other: 84.06-63 1 For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor vehicles of heading No 87.03 713.20 N 2 Other: aa For propelling vehicles of Chapter 87: 11 For wheeled agricultural or forestry tractors , of a power of: 84.06-64 aaa 15 kW or less 713.20 N 84.06-66 bbb More than 15 kW but not more than 50 kW 713.20 N 84.06-67 ccc More than 50 kW but not more than 100 kW 713.20 N 84.06-69 ddd More than 100 kW 713.20 N 22 For other vehicles of Chapter 87, of a power of 84.06-70 aaa 50 kW or less 713.20 N 84.06-71 bbb More than 50 kW but not more than 100 kW 713.20 N 84.06-72 ccc More than 100 kW but not more than 200 kW 713.20 N 84.06-73 ddd More than 200 kW 713.20 N 84.06-77 bb For rail traction 713.80 N cc Other: 84.06-78 11 Used 713.80 N 22 New, of a power of: 84.06-83 aaa 15 kW or less 713.80 N 84.06-84 bbb More than 15 kW but not more than 50 kW 713.80 N 84.06-85 ccc More than 50 kW but not more than 100 kW 713.80 N 84.06-86 ddd More than 100 kW but not more than 200 kW 713.80 N 84.06-87 eee More than 200 kW but not more than 300 kW 713.80 N 84.06-88 fff More than 300 kW but not more than 500 kW 713.80 N 454 Official Journal of the European Communities 31 . 12 . 81 84 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.06 C II b 2 CC 22 (cont'd) 84.06-89 ggg More than 500 kW but not more than 1 000 kW 713.80 N 84.06-90 hhh More than I 000 kW but not more than 5 000 kW 713.80 N 84.06-91 ipjy More than 5 000 kW 713.80 N D Parts : 84.06-92 I Of engines , for use in civil aircraft 713.19  II Of other engines : 84.06-96 a For aircraft 713 . 19 b Other: 84.06-98 1 For spark ignition engines 713.90  84.06-99 2 For compression ignition engines 713.90 84.07 Hydraulic engines and motors (including water wheels and water turbines): 84.07-01 A Hydraulic engines and motors, for use in civil aircraft 718.82  B Other hydraulic engines and motors : 84.07-10 I Water turbines 718.81  84.07-20 II Other hydraulic engines and motors 718.82  84.07-90 C 718.89  84.08 Other engines and motors : A Reaction engines : I Turbo-jets : a For use in civil aircraft : 84.08-02 1 Developing a thrust of 44 000 N or less 714.40 N 84.08-04 2 Developing a thrust of more than 44 000 N but not more than 132 000 N 714.40 N 84.08-06 3 Developing a thrust of more than 132 000 N . . . 714.40 N b Other, developing a thrust of: 84.08-08 1 24 525 N or less 714.40 N 84.08-09 2 More than 24 525 N 714.40 N II Other (for example, ram-jets , pulse-jets , rocket engines): 84.08-12 a For use in civil aircraft 714.40 N 84.08-18 b Other 714.40 N B Gas turbines : I Turbo-propellers : a For use in civil aircraft: 84.08-19 1 Developing a power of I 865 kW or less 714.81 N Parts 31 . 12 . 81 Official Journal of the European Communities 455 84 . 08 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.08 B I a (cont'd) 84.08-20 2 Developing a power of more than 1 865 kW but not more than 3 730 kW 714.81 N 84.08-22 b 3 Developing a power of more than 3 730 kW . . . Other, developing a power of: 714.81 N 84.08-23 1 1 100 kW or less 714.81 N 84.08-25 2 II More than 1 100 kW Other: 714.81 N 84.08-32 a b For use in civil aircraft Other: 714.88 N 84.08-42 1 Of a power of 5 000 kW or less 714.88 N 84.08-44 2 Of a power of more than 5 000 k W but not more than 20 000 kW 714.88 N 84.08-45 3 Of a power of more than 20 000 kW but not more than 50 000 kW 714.88 N 84.08-47 C 4 Of a power of more than 50 000 kW Other engines and motors: 714.88 N 84.08-51 I For use in civil aircraft 718.88  84.08-59 II D I Other Parts : Of reaction engines or of turbo-propellers : 718.88 84.08-72 a For use in civil aircraft 714.91  84.08-79 b II Other Other: 714.91  84.08-82 a b Of gas turbines, for use in civil aircraft Other: 714.99 84.08-84 1 Ofgas turbines 714.99  84.08-89 84.09 2 Other Mechanically propelled road rollers : 714.99 " 84.09-10 A B Vibratory Other rollers: 723.30 N 84.09-21 I Pneumatic tyred 723.30 N 84.09-29 II Other 723.30 N 84.09-90 C Parts 723.30  456 Official Journal of the European Communities 31 . 12 . 81 84 . 10 Parts i NIMEXE ¡ CCT code j reference Statistical subdivision Description SITC code Supplementary unit 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ; liquid elevators of bucket, chain, screw, band and similar kinds : A Delivery pumps fitted , or designed to be fitted , with a measuring device : 84.10-13 I Pumps for dispensing fuel or lubricants of the types used in filling stations or garages 742.81 N 84.10-16 II Other pumps 742.10 N 84.10-18 III 742.90  B Other pumps : 84.10-20 I Pumps, for use in civil aircraft 742.88 N II Other pumps: 84.10-32 a Hand pumps 742.10 N 84.10-34 b Pumps for internal combustion engines 742.10 N 84.10-38 c Dosing and proportioning pumps 742.10 N d Other pumps: 1 Rotary displacement pumps : 84.10-42 aa Gear pumps 742.30 N 84.10-45 bb Vane pumps 742.30 N 84.10-47 cc Screw pumps 742.30 N 84.10-49 dd Other rotary displacement pumps 742.30 N 2 Reciprocating displacement pumps : 84.10-51 aa Piston pumps 742.10 N 84.10-59 bb Other reciprocating displacement pumps .... 742.10 N 3 Centrifugal pumps: 84.10-61 aa With a discharge outlet diameter of 15 mm or less 742.20 N bb Other centrifugal pumps: U Submersible pumps : 84.10-62 ! i aaa Single stage 742.20 N 84.10-63 bbb Multi-stage 742.20 N 84.10-66 22 Glandless impeller pumps for heating sys ­ tems 742.20 N 84.10-68 33 Channel impeller pumps and side channel pumps 742.20 N 44 Other centrifugal pumps: aaa Radial flow pumps : 84.10-70 111 Single stage pumps with single entry impeller, monobloc 742.20 N 84.10-71 222 Other single stage pumps with single entry impeller 742.20 N 31 . 12 . 81 Official Journal of the European Communities 457 84 . 10 NIMEXE code CCT reference Statistical subdivision Description I S ITC code Supplementary unit I 84.10 B II d 3 bb 44 (cont'd) 84.10-72 333 Single stage pumps with more than one entry impeller 742.20 N 84.10-73 444 Multi-stage pumps 742.20 N bbb Other centrifugal pumps: 84.10-75 111 Single-stage pumps with a discharge outlet diameter of not more than 600 mm 742.20 N 84.10-76 222 Single-stage pumps with a discharge outlet diameter of more than 600 mm . 742.20 N 84.10-77 333 Multi-stage pumps 742.20 N 84.10-78 4 Other pumps 742.88 N 84.10-80 III Parts 742.90  c Liquid elevators of bucket , chain , screw , band and similar kinds : 84.10-91 1 Elevators 742.88 N 84.10-98 11 Parts 742.90  84.11 Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines); fans, blowers and the like : A Pumps and compressors : 84.11-01 I Pumps and compressors, for use in civil aircraft . . . 743.10 N II Other pumps and compressors : a Pumps (hand or foot operated) for inflating pneu ­ matic tyres and the like : 84.11-03 1 Hand pumps for cycles 743.10 N 84.11-09 2 Other 743.10 N b Other: 84.11-20 1 Vacuum pumps 743.10 N 2 Compressors for refrigerating equipment, of a power of: 84.11-35 aa Not more than 0-4 kW 743.10 N bb More than 0-4 kW: 84.11-36 U Hermetic or semi-hermetic 743.10 N 84.11-37 22 Other 743.10 N 3 Other pumps and compressors: 84.11-41 aa Mounted on chassis, for towing 743.10 N bb Other: 84.11-42 \ 11 Reciprocating pumps and compressors .... 743.10 N 84.11-44 22 Centrifugal or axial compressors 743.10 N 84.11-47 i 33 Other 743.10 N 458 Official Journal of the European Communities 31 . 12 . 81 84.11 Parts . NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.11 A (cont'd) 84.11-49 III Parts 743.20  84.11-50 B Free-piston generators for gas turbines 743.30  C Fans, blowers and the like : 84.11-52 I Fans, blowers and the like, for use in civil aircraft . 743.40 N 84.11-53 II Other fans, blowers and the like 743.40 N 84.11-55 III 743.40  84.12 Air conditioning machines, self-contained, comprising a motor-driven fan and elements for changing the tempera ­ ture and humidity of air : 84.12-20 A Air conditioning machines, for use in civil aircraft . . 741.50  B Other air conditioning machines: 84.12-31 I Incorporating a refrigerator unit 741.50  84.12-39 II Not incorporating a refrigerator unit 741.50  84.12-80 C Parts 741.50  84.13 Furnace burners for liquid fuel (atomisers), for pulverised solid fuel or for gas ; mechanical stokers, mechanical ash dischargers and similar appliances : A Furnace burners for liquid fuel (atomisers): 84.13-11 I Incorporating an automatic control device 741.20 N 84.13-15 II Other burners 741.20 N 84.13-18 III Parts 741.20  84.13-30 B Furnace burners for pulverised solid fuel or for gas; combination burners 741.20  84.13-50 C Mechanical stokers, mechanical grates , mechanical ash dischargers and similar appliances 741.20  84.14 Industrial and laboratory furnaces and ovens, non-electric : 84.14-10 A Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling or irradiated nuclear fuels (EURA ­ TOM) 741.32  31 . 12 . 81 Official Journal of the European Communities 459 84 . 14 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.14 (cont'd) B Other: 84.14-91 / Furnaces and ovens for the melting, roasting or other heat-treatment of ores or pyrites or of metals 741.32  84.14-93 II Bakery ovens , including biscuit ovens 741.32  84.14-95 III Other furnaces and ovens 741.32  84.14-99 IV Parts 741.32  84.15 Refrigerators and refrigerating equipment (electrical and other): 84.15-01 A Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft 741.41  84.15-05 B Evaporators and condensers, excluding those for domestic refrigerators 741.49  C Other: I Refrigerators of a capacity of more than 340 litres : 84.15-06 a Refrigerators 741.41 N 84.15-11 b Parts 741.49  II Other : a Domestic electrical refrigerators , compression type: 84.15-14 1 Fitted with a deep-freeze compartment with separate external door and separate evaporator . 775.21 N 2 Other: 84.15-16 aa Table model 775.21 N 84.15-17 bb Building-in type 775.21 N cc Other, of a capacity of: 84.15-18 11 Not more than 250 litres 775.21 N 84.15-19 22 More than 250 litres 775.21 N 84.15-20 b Domestic electrical refrigerators , absorption type . . 775.21 N 84.15-21 c Domestic non-electrical refrigerators 775.21 N d Deep-freezers , chest type, of a capacity of: 84.15-32 1 Not more than 600 litres 775.22 N 84.15-36 2 More than 600 litres 741.41 N e Deep-freezers, upright type, of a capacity of: 84.15-41 1 Not more than 250 litres 775.22 N 84.15-46 2 More than 250 litres 741.41 N 460 Official Journal of the European Communities 31 . 12 . 81 84 . 15 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.15 C II (cont'd) f Refrigerated show-cases and counters (incorporat ­ ing a refrigerating unit or evaporator: 84.15-51 1 For frozen food storage 741.41 N 84.15-59 2 g Other Other refrigerating furniture: 741.41 N 84.15-61 1 For deep-freezing, including ice-cream makers . . 741.41 N 84.15-68 2 h Other Other refrigerators, refrigerating equipment and refrigerating installations , of a power of: 741.41 N 84.15-72 1 Not more than 0-4 kW 741.41  84.15-74 2 More than 0-4 kW but not more than 23-3 kW . 741.41  84.15-78 3 ii More than 23-3 kW Parts: 741.41  84.15-92 1 Furniture 741.49  84.15-98 84.16 2 Other Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-work ­ ing machines) and cylinders therefor : 741.49 84.16-10 A B I Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass ­ working machines) Parts: Cylinders: 745.21  84.16-93 a Of cast iron 745.21  84.16-95 b Other 745.21  84.16-99 84.17 II Other Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vapourising, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electrical : 745.21 84.17-10 A Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 A (EURA ­ TOM) 741.60 84.17-20 B Machinery and equipment specially designed for the separation of irradiated nuclear fuels, for the treat ­ ment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) 741.60 C Heat exchange units : 84.17-31 I For the dairy industry 741.60  31 . 12 . 81 Official Journal of the European Communities 461 84 . 17 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.17 C (cont'd) 84.17-35 II For the drink industry 741.60  84.17-39 D III Other Percolators and other appliances for making coffee and other hot drinks: 741.60 84.17-41 I Electrically heated 741.60  84.17-49 11 E Other Medical and surgical sterilising apparatus: 741.60 84.17-51 I Electrically heated 741.60  84.17-54 II F I Other Other: Water heaters, non-electric: 741.60 84.17-56 a For domestic use 697.35  84.17-58 II b Other Other: 741.60  84.17-59 a b Stoves, ranges and similar appliances for catering . Dryers: 741.60  84.17-60 I Agricultural 741.60  84.17-62 2 For the food, drink and tobacco industries .... 741.60  84.17-63 3 For the chemical industry 741.60  84.17-64 4 For the wood, pulp, paper and paperboard indus ­ try 741.60  84.17-66 5 Other 741.60  84.17-67 c Machinery for liquefying air or gases 741.60  84.17-68 d e Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water Other machinery and plant: 741.60  84.17-71 1 For the dairy industry 741.60  84.17-73 2 For the edible fats and oils industry 741.60  84.17-75 3 For the sugar industry 741.60  84.17-77 4 For the chocolate and confectionery industries . . 741.60  84.17-79 5 For processing other products of the food, drink and tobacco industries 741.60 84.17-84 6 For the chemical industry 741.60  84.17-87 7 For the rubber and artificial plastics industries . . 741.60  84.17-88 8 For public works, building and the like 741.60  462 Official Journal of the European Communities 31 . 12 . 81 84 . 17 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.17 F II (cont'd) e 84.17-91 9 f Other Parts: 741.60 84.17-92 1 Of dryers 741.60  84.17-94 2 Of machinery for liquefying air or gases 741.60  84.17-97 84.18 3 Other Centrifuges ; filtering and purifying machinery and appa ­ ratus (other than filter funnels, milk strainers and the like), for liquids or gases : 741.60 84.18-10 A For the separation of uranium isotopes (EURATOM) . 743.50  84.18-40 B C Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURA ­ TOM) Other: 743.50 84.18-51 I II a 1 Machinery and apparatus (excluding parts thereof), for use in civil aircraft Other: Centrifuges : Clothes-dryers, electrically operated, each of a dry linen capacity not exceeding 6 kg: 743.60 84.18-55 aa Centrifugal clothes-dryers 743.50 N 84.18-58 2 bb Parts Other: 743.90  84.18-61 aa Centrifugal clothes-dryers, electrically oper ­ ated, each of a dry linen capacity exceeding 6 kg 743.50 N 84.18-63 bb Centrifuges for laboratory use 743.50 84.18-64 cc Cream separators and milk clarifÃ ®ers 743.50 N 84.18-65 dd ee Others machines Parts: 743.50  84.18-67 11 Of cream separators and milk clarifÃ ®ers . . . 743.90  84.18-69 b 22 1 Other Machinery and apparatus (other than centrifuges) for filtering or purifying liquids or gases : Machinery and apparatus for filtering or purify ­ ing liquids: 743.90 84.18-70 aa For use with engines 743.60  31 . 12 . 81 Official Journal of the European Communities 463 84 . 18 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.18 C II b / (cont'd) bb Other: 84.18-73 11 For water 743.60  22 For other liquids: 84.18-75 aaa For beverages 743.60  84.18-76 bbb For edible oils or fats 743.60  84.18-79 ccc For other liquids 743.60  2 Machinery and apparatus for filtering or purify ­ ing air or other gases: 84.18-82 aa For use with engines 743.60  84.18-88 bb Other 743.60  3 Parts: 84.18-92 aa Of machinery and apparatus for filtering or purifying water 743.90  84.18-94 bb Of machinery and apparatus for filtering or purifying other liquids 743.90  84.18-96 cc Of machinery and apparatus for filtering or purifying air or other gases 743.90  84.19 Machinery for cleaning or drying bottles or other contain ­ ers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages ; dish washing machines : A Dish washing machines, electrically operated , with or without provision for drying: I Domestic dish washing machines : 84.19-01 a Machines 775.30 N 84.19-04 b Parts 745.23  II Other: 84.19-06 a Machines 745.22 N 84.19-09 b Parts 745.23  B Other: 84.19-92 I Machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing, cap ­ suling or labelling bottles, cans, boxes, bags or other containers 745.22  84.19-94 II Other packing or wrapping machinery 745.22  84.19-96 III Other machinery 745.22  84.19-98 IV Parts 745.23  464 Official Journal of the European Communities 31 . 12 . 81 84 . 20 goods NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.20-01 84.20 A I Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting and checking machines ; weighing machine weights of all kinds : Personal scales : Baby scales 745.25 N 84.20-09 II Other 745.25 N 84.20-20 B Kitchen scales 745.25 N 84.20-40 C Continuous totalising weighing machines of the belt conveyor type 745.25 N 84.20-50 D Dosers , sack filling weighers and other machines dis ­ charging pre-determined weights of material 745.25 N 84.20-60 E Check weighers and automatic control machines operat ­ ing by reference to a pre-determined weight 745.25 N 84.20-71 F Machines for weighing and labelling pre-packaged 745.25 N 84.20-73 G I Other weighing machinery: Weighbridges with a capacity in excess of 5 000 kg . . 745.25 N 84.20-75 j II a Other: With non-automatic balancing 745.25 N 84.20-81 b / Other: Shop scales 745.25 N 84.20-83 i 2 aa Other weighing machines , of a capacity of: 30 kg or less 745.25 N 84.20-85 bb More than 30 kg but not more than I 500 kg . 745.25 N 84.20-89 cc More than 1 500 kg 745.25 N 84.20-90 H Parts and accessories , including weights 745.26  84.21-01 84.21 A Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : Fire extinguishers, charged or not (excluding parts thereof), for use in civil aircraft 745.27 31 . 12 . 81 Official Journal of the European Communities 465 84 . 21 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.21 (cont'd) B / a I Other: Mechanical appliances for projecting, dispersing or spraying liquids or powders : Mechanical appliances for projecting insecticides , fungicides , weed-killers and the like: Portable appliances: 84.21-13 aa Without motor 745.27 N 84.21-15 bb 2 With motor Other appliances : 745.27 N 84.21-16 aa Sprayers and powder distributors designed to be mounted on or drawn by agricultural trac ­ tors 745.27 N 84.21-18 bb Other appliances 745.27 N 84.21-20 b Watering appliances for horticultural, agricultural and similar uses 1AS . 21  84.21-30 c Other appliances for projecting, dispersing or spray ­ ing liquids or powders 745.27 84.21-40 II III Fire extinguishers (charged or not) Spray guns and similar appliances : 745.27 84.21-92 a Guns for spraying hot materials 745.27  84.21-94 b IV Other Steam or sand blasting machines and similar jet projecting machines: 745.27 84.21-96 a Compressed air operated 745.27 84.21-97 b Other machines 745.27 84.21-98 84.22 V Parts Lifting, handling, loading or unloading machinery , telphers and conveyors (for example, lifts, hoists, winches, cranes, transporter cranes, jacks, pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 : 745.27 84.22-01 A Machines and apparatus (excluding parts thereof), for use in civil aircraft 744.28 B Other: 84.22-02 I Machinery and mechanical appliances specially designed for dealing with highly radio-active sub ­ stances (EURATOM) 744.28 II Self-propelled cranes on wheels, not capable of running on rails : j 84.22-03 a Cranes 744.22 N 84.22-04 b Parts 744.90 I 466 Official Journal of the European Communities 31 . 12 . 81 84 . 22 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22 B (cont'd) III Rolling-mill machinery: roller tables for feeding and removing products ; t ilters and manipulators for ingots, balls , bars and slabs : 84.22-05 a Machines and applicances 744.28  84.22-06 b Parts 744.90  IV Other: 84.22-07 a Lifting tables and lifting platforms; maintenance cradles 744.28  b Pulley tackle and hoists , other than skip hoists: 84.22-08 1 Electric hoists 744.21 N 84.22-11 : 2 Manually operated chain hoists 744.21 N 84.22-12 3 Other appliances 744.21  c Winches and capstans : 84.22-13 1 Pit-head winding gear 744.21  84.22-14 2 Winches specially designed for use underground in mines 744.21  3 Other: 84.22-15 aa Powered by internal combustion engine .... 744.21 N 84.22-17 bb Powered by electric motor 744.21 N 84.22-19 cc Other winches and capstans 744.21  d Jacks : 84.22-21 1 Garage type built-in jacking systems 744.28 N 84.22-23 2 Portable jacks for cars 744.28 N 3 Other: 84.22-25 aa Pneumatic 744.28 N 84.22-27 bb Hydraulic 744.28 N 84.22-29 cc Other jacks 744.28  e Ship's derricks; cranes other than cable cranes; mobile lifting frames: 84.22-31 1 Stripper cranes, furnace charging and other steel ­ works cranes 744.22  2 Other: 84.22-32 aa Overhead travelling cranes 744.22  84.22-34 bb Transporter cranes , gantry cranes, bridge cranes and mobile lifting frames 744.22  84.22-35 cc Tower cranes of all types 744.22  84.22-36 dd Portal or pedestal jib cranes 744.22  84.22-37 ee Hydraulic cranes designed to be mounted on lorries 744.22 N 31 . 12 . 81 Official Journal of the European Communities 467 84 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22 B IV (cont'd) e 2 ff Other: 84.22-38 11 Track-mounted cranes 744.22 N 84.22-39 22 f 1 Ship's derricks and other cranes Elevators and conveyors with continuous movement, for goods : Pneumatic: 744.22 84.22-41 aa bb Specially designed for use in agriculture .... Other: 744.23 84.22-42 11 For bulk materials 744.23  84.22-43 22 2 Other appliances, including air cushion con ­ veyors Non-pneumatic: 744.23  84.22-45 aa bb Conveyors specially designed for underground use Other: 744.28  84.22-46 11 Roller conveyors 744.28  84.22-48 22 Band and belt conveyors 744.28  84.22-49 33 Other elevators and conveyors with continu ­ ous movement, for goods 744.28  84.22-52 g h Loaders specially designed for underground use . . Loaders specially designedfor use in agriculture: 744.28  84.22-56 1 Designed for attachment to agricultural tractors . 744.28 - 84.22-59 2 Other loaders specially designed for use in agri ­ culture 744.28  84.22-62 Ã  k Other mechanical loaders for bulk material Lifts, skip hoists and mine-cage hoists: 744.28  84.22-64 1 2 Skip hoists and mine-cage hoists Other: 744.24 84.22-66 aa Electrically operated 744.24  84.22-68 bb Other lifts 744.24  84.22-76 1 Escalators and moving pavements 744.25  84.22-77 m Telepherics , chair-lifts, ski draglines; traction mechanisms for funiculars ; cable cranes 744.28  84.22-78 n Railway wagon handling equipment, locomotive or wagon traversers , wagon pushers and similar rail ­ way equipment 744.28 468 Official Journal of the European Communities 31 . 12 . 81 84 . 22 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.22 B IV (cont'd) O Stacking machines, not self-propelled: 84.22-81 1 Order retrievers 744.28  84.22-84 2 Other stacking machines, not self-propelled . . . 744.28  84.22-85 P Feeding equipment (excluding cranes) for blast and other industrial furnaces; forging manipulators . . . 744.28  84.22-87 1.1 r Other machines and apparatus Parts: 744.28  84.22-88 1 2 Lifting grabs and unit load grips Other: 744.90  84.22-91 aa Of machinery and appliances designed for use in mines and other underground use falling within items 84.22-13, 14, 45 and 52 744.90 84.22-94 bb Of cranes, mobile lifting frames and ships ' derricks falling within items 84.22-31 , 32 , 34 , 35, 36, 37, 38 and 39 744.90 84.22-95 cc Of elevators and conveyors with continuous movement for goods falling within items 84.22-41 , 42 , 43 , 46, 48 and 49 744.90 84.22-96 dd Of lifts, skip hoists , mine-cage hoists, escala ­ tors and moving pavements falling within items 84.22-64, 66, 68 and 76 744.90 84.22-98 84.23 A I ee Other Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth, minerals or ores (for example, mechanical shovels, coal-cutters, exca ­ vators, scrapers, levellers and bulldozers); pile-drivers ; snow-ploughs, not self-propelled (including snow-ploughs attachments) : Excavating, levelling, tamping, boring and extracting machinery, for earth, mineral or ores : Self-propelled, track-laying or wheeled, not capable of running on rails : 744.90 84.23-01 a b Scrapers Other machinery: 723.43 N 84.23-11 1 Mechanical shovels and excavators 723.42 N 84.23-13 2 Bullozers, angledozers and levellers 723.41 N 84.23-17 3 Other machinery 723.43  84.23-18 c II a Parts Other. Boring and sinking machinery: 723.90 84.23-21 1 Machinery 723.44 N 84.23-25 2 Parts 723.90 31 . 12 . 81 Official Journal of the European Communities 469 84 . 23 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.23 A II (cont'd) b Other: 84.23-32 1 Road rollers designed to be pushed or towed . . . 723.46 N 84.23-35 2 Other excavating, levelling, tamping and extract ­ ing machinery 723.46  84.23-38 3 Parts 723.90  B Pile-drivers ; snow-ploughs, not self-propelled (includ ­ ing snow-plough attachments): 84.23-52 I Pile-drivers 723.45 N 84.23-54 II Snow-ploughs, not self-propelled (including snow ­ plough attachments) 723.45 N 84.23-58 III Parts 723.90  84.24 Agricultural and horticultural machinery for soil prepara ­ tion or cultivation (for example, ploughs, harrows, cultiva ­ tors, seed and fertiliser distributors); lawn and sports ground rollers : A Ploughs: 84.24-11 I Mouldboard 721.11 N 84.24-19 II Other 721.11 N B Scarifiers,rippers , cultivators , weeders , grubbers, hoes and harrows: 84.24-21 I Scarifiers and cultivators 721.13 N 84.24-23 II Harrows 721.13 N III Other: 84.24-25 a Motor hoes 721.13 N 84.24-29 b Other 721.13 N C Drills : 84.24-31 I Spacing drills 721.12 N 84.24-39 II Other 721.12 N 84.24-40 D Planters and transplanters 721.12 N E Fertiliser distributors and manure spreaders: 84.24-51 I Mineral or chemical fertiliser distributors 721.12 N 84.24-59 II Manure spreaders 721.12 N 84.24-60 F Other machinery 721.18  G Parts: 84.24-81 I Ploughshares 721.19  84.24-89 II Other 721.19  470 Official Journal of the European Communities 31 . 12 . 81 84 . 25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.25 A I Harvesting and threshing machinery ; straw and fodder presses ; hay or grass mowers ; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricul ­ tural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29): Mowers for lawns , parks or sports grounds: With motor: 84.25-01 a b 1 Electric Other: Self-propelled: 721.21 N 84.25-04 aa With a seat 721.21 N 84.25-05 bb Other 721.21 N 84.25-08 2 Other 721.21 N 84.25-14 II B Without motor Other mowers: 721.21 N 84.25-17 I II a With motor Other: Designed to be carried on or hauled by a tractor : 721.23 N 84.25-22 I With rotating attachments 721.23 N 84.25-24 2 Other 721.23 N 84.25-25 b Other mowers 721.23 N 84.25-27 C Combine harvesters 721.22 N 84.25-30 D E Pick-up threshers , threshers and attachments therefor . . Haymaking machinery: 721.23 N 84.25-41 I Turners, side delivery rakes , and tedders 721.23 N 84.25-49 II Other 721.23 N 84.25-50 F Forage harvesters 721.23 N 84.25-51 G Pick-up balers 721.23 N 84.25-61 H IJ Cleaning, winnowing, sorting and grading machines for seed and grain Graders for eggs, fruit or other agricultural produce: 721.24 N 84.25-67 I Egg-graders 721.24 N 84.25-69 II Other 721.24  84.25-71 K Potato-diggers and potato harvesters 721.23 N 84.25-75 L Beet-topping machines and beet harvesters 721.23 N 31 . 12 . 81 Official Journal of the European Communities 471 84 . 25 Parts . Parts NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.25 (cont'd) 84.25-79 M Other machinery 721.23  84.25-90 84.26 N Parts Dairy machinery (including milking machines): 721.29  84.26-10 A Milking machines 721.31 N 84.26-30 B Other dairy machinery 721.38  84.26-90 84.27 C Presses, crushers and other machinery, of a kind used in wine-making, cider-making, fruit juice preparation or the like : 721.39 84.27-10 * Presses 721.91  84.27-20 B Other machinery 721.91  84.27-80 84.28 C Other agricultural, horticultural, poultry-keeping and bee ­ keeping machinery ; germination plant fitted with mechani ­ cal or thermal equipment ; poultry incubators and brood ­ ers : 721.98 84.28-10 A B Poultry incubators and brooders Machinery for preparing fodder: 721.97 84.28-21 I Crushers and other mills for cereals, beans, peas and the like 721.97 N 84.28-29 II Other 721.97  84.28-40 C Automatic drinking bowls 721.97 N 84.28-50 D Other machinery 721 .'97  84.28-90 84.29 E Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables : 721.99 84.29-10 A Machinery for mixing, cleaning, grading or preparing cereals or dried leguminous vegetables prior to milling 727.11  84.29-30 B Other machinery 727.11 84.29-50 C 727.19 Parts Parts 472 Official Journal of the European Communities 31 . 12 . 81 84 . 30 Parts NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.30 Machinery, not falling within any other heading of this I Chapter, of a kind used in the following food or drink industries : bakery, confectionery, chocolate manufacture, macaroni, ravioli or similar cereal food manufacture, the preparation of meat, fish, fruit or vegetables (including mincing or slicing machines), sugar manufacture or brew ­ ing : 84.30-01 A Bakerv and biscuit machinery 727.22  84.30-05 B Machinery for macaroni, ravioli or similar cereal food manufacture 727.22  84.30-20 C Machinery for the confectionery industry and for the manufacture of cocoa or chocolate 727.22  ! 84.30-30 D Machinery for sugar manufacture 727.22  84.30-40 E Machinery for the preparation of meat 727.22  84.30-50 j F Other machinery 727.22  I 84.30-90 G 727.29  84.31 Machinery for making or finishing cellulosic pulp, paper I or paperboard : A For making paper or paperboard: 84.31-31 J Machinery 725.12  84.31-39 II Parts 725.91  B Other: I For making cellulosic pulp : 84.31-41 a Machinery 725.11  84.31-49 b Parts 725.91  II For the finishing ofpaper or paperboard: 84.31-51 a Machinery 725.12  84.31-59 b Parts 725.91  84.32 Book-binding machinery, including book-sewing machines : 84.32-11 A Folding machines 726.81  84.32-20 B Collating machines and gathering machines 726.81  84.32-30 C Sewing, wire stitching and stapling machines 726.81  84.32-40 D Unsewn (perfect) binding machines 726.81 84.32-50 E Other book-binding machines 726.81  31 . 12 . 81 Official Journal of the European Communities 473 84 . 32 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.32 (cont'd) 84.32-80 F Parts 726.89  84.33 Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard : A Cutting machines: 84.33-10 I Reel slitting and re-reeling machines 725.20  84.33-20 II Other slitting and cross cutting machines 725.20  84.33-31 III Guillotines 725.20  84.33-39 IV Other machines 725.20  84.33-40 B Machines for making bags, packets or envelopes .... 725.20  84.33-50 C Machines for moulding articles in paper pulp , paper or paperboard 725.20  84.33-60 D Machines for making boxes , tubes , drums and similar containers 725.20  84.33-70 E Other machines and machinery 725.20  F Parts : 84.33-91 I Of cutting machines 725.99 84.33-99 U Of other machines and machinery 725.99  84.34 Machinery, apparatus and accessories for type-founding or type-setting ; machinery, other than the machine-tools of heading No 84.45, 84.46 or 84.47, for preparing or work ­ ing printing blocks, plates or cylinders ; printing type, impressed flongs and matrices, printing blocks, plates and cylinders ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished): A Type-founding or type-setting machines : I For founding and setting (for example , linotypes , monotypes, intertypes): 84.34-12 a Machinery and apparatus 726.31 N 84.34-14 b Accessories and parts 726.91  II Other: 84.34-22 a For phototype-setting and composing 726.31 N 84.34-23 b Other machines 726.31 N 84.34-26 c Accessories and parts 726.91  B Blocks , plates , cylinders and other similar articles , other than lithographic stones : 84.34-31 I Ready for printing 726.32  474 Official Journal of the European Communities 31 . 12 . 81 84 . 34 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.34 B (cont'd) 84.34-39 II Other 726.32  C Other: I Machinery for preparing or working printing blocks , plates or cylinders: 84.34-51 a Machinery 726.31  84.34-58 b Parts 726.91  84.34-95 II Printing type of all kinds 726.32  84.34-99 III Other 726.32  84.35 Other printing machinery ; machines for uses ancillary to printing : A Printing machinery: I Cylinder letterpress printing machines, printing only one side of the sheet at each pass : a Single-revolution machines: 84.35-13 1 Machines 726.71 N 84.35-14 2 Parts 726.99  b Two-revoluton machines: 84.35-15 1 Machines 726.71 N 84.35-16 2 Parts 726.99  II Rotary presses: 84.35-31 a Office-type offset presses (of a size not exceeding 21 x 29  7 cm) 726.41 N 84.35-33 b Other presses 726.41 N 84.35-38 c Parts 726.99  III Other: 84.35-51 a Platen presses 726.42 N 84.35-53 b Other printing machinery 726.71 N 84.35-58 c Parts 726.99  B Machines for uses ancillary to printing: 84.35-71 I Machines 726.72  84.35-78 II Parts 726.99  31 . 12 . 81 Official Journal of the European Communities 475 84 . 36 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling, throwing and reeling (including weft-winding) machines : 84.36-10 A Machines for extruding man-made textiles 724.41 N B Machines of a kind used for processing natural or man-made textile fibres: 84.36-31 I Cards 724.42 N 84.36-33 II Combing machines 724.42 N 84.36-35 III Other 724.42 N C Other: 84.36-91 I Textile spinning and twisting machines 724.43 N 84.36-93 II Textile doubling, throwing and reeling (including weft-winding) machines 724.43 N 84.37 Weaving machines, knitting machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net ; machines for preparing yarns for use on such machines, including warping and warp sizing machines : A Weaving machines : 84.37-11 ; I Looms for narrow fabrics 724.51 N II Other: 84.37-16 a Shuttle looms, automatic 724.51 N 84.37-17 b Shuttle looms, non-automatic 724.51 N 84.37-18 c Shuttle-less looms 724.51 N B Knitting machines : I Flat knitting machines: 84.37-21 ! a Hand operated 724.52 N b Other: 84.37-23 1 Warp knitting machines (including Raschel type) 724.52 N 84.37-25 j 2 Fully fashioned knitting machines (Cotton's type) 724.52 N 84.37-29 ; 3 Other 724.52 N II Circular machines: 84.37-36 a With cylinder of diameter of 165 mm or less .... 724.52 N 84.37-38 b With cylinder of diameter of more than 165 mm . . 724.52 N 84.37-41 III Machines for mending and repairing knitted goods . . 724.52 N 476 Official Journal of the European Communities 31 . 12 . 81 84 . 37 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.37 (cont'd) 84.37-50 C Machines for making gimped yarn, tulle , lace, embroidery , trimmings , braid or net 724.53 N 84.37-70 D 84.38 A Machines for preparing yarns for use on the above machines, including warping and warp sizing machines Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, Jacquards, automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and healdlifters and hosiery needles): Auxiliary machinery for use with machines of heading No 84.37: 724.53 N 84.38-12 I Dobbies and Jacquards; card reducing, copying, punching and assembling machines for use therewith . 724.61  84.38-18 II B I Other Parts and accessories for machines of heading No 84.36: For machines of a kind used for proceesing natural or man-made textile fibres: 724.61 84.38-32 a Card clothing 724.49  84.38-33 b II Other For other machines : 724.49  84.38-36 a Spindles and spindle flyers 724.49  84.38-37 b Spinning rings and ring travellers 724.49  84.38-38 c C Other Parts and accessories for machines of heading No 84.37 and for auxiliary machinery falling within items 84.38-12 and 84.38-18: 724.49 84.38-52 I Shuttles 724.69  84.38-53 II Sinkers 724.69  84.38-54 III Needles and similar articles used in forming stitches . 724.69  84.38-59 IV Other 724.69 84.39-00 84.39 Machinery for the manufacture or finishing of felt in the piece or in shapes, including felt-hat making machines and hat-making blocks 724.54 31 . 12 . 81 Official Journal of the European Communities 477 84 . 40 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.40 Machinery for washing, cleaning, drying, bleaching, dye ­ ing, dressing, finishing or coating textile yarns, fabrics or made-up textile articles (including laundry and dry-clean ­ ing machinery), fabric folding, reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials, and engraved or etched plates, blocks or rollers therefor : A I Ironing machines and presses, electrically heated: Ironing machines and presses, of a power of: 84.40-12 a Less than 2 500 W 724.74 N 84.40-14 b 2 500 W or more 724.74 N 84.40-15 B I II a Parts Clothes-washing machines, each of a dry linen capac ­ ity not exceeding 6 kg ; domestic wringers : Electrically operated: Clothes-washing machines: 724.79 84.40-41 1 2 Fully automatic Other: 775.11 N 84.40-42 aa With built-in centrifugal dryer 775.11 N 84.40-44 bb Other 775.11 N 84.40-45 b Wringers 724.74  84.40-48 c Parts 724.79  84.40-50 II C Other Other: 775.11  84.40-61 I Machines for printing textiles, leather or other materi ­ 724.74  84.40-65 II Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 724.74 III Washing, bleaching and dyeing machines: 84.40-70 a Clothes-washing machines, each of a dry linen capacity exceeding 6 kg 724.71 84.40-71 b Other 724.74 IV Drying machines : 84.40-75 a Industrial 724.73 84.40-77 b Other 775.12 als . 478 Official Journal of the European Communities 31 . 12 . 81 84 .40 Parts . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.40 C (cont'd) 84.40-81 V Dry-cleaning machines 724.72  84.40-85 VI Other machines 724.74  84.40-90 VII 724.79  84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A Sewing machines ; furniture specially designed for sew ­ ing machines : I Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock ­ stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor: 84.41-12 a Sewing machines having a value (not including frames, tables or furniture) of more than 65 ECU each 724.31 N 84.41-13 b Other 724.31 N 84.41-14 II Other sewing machines and other sewing machine heads 724.31 N III Parts ; furniture specially designed for sewing machines: 84.41-15 a Parts of sewing machines 724.39  84.41-17 b Furniture and parts thereof 724.39 84.41-30 B Sewing machine needles 724.39 84.42 Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather (including boot and shoe machinery): 84.42-01 A Machines for preparing, tanning or finishing hides , skins or leather 724.80  B Machines for making articles of hide, skins or leather: 84.42-10 I For the manufacture or repair of boots and shoes . . . 724.80  84.42-50 II Other 724.80  84.42-80 C Parts 724.80  84.43 Converters, ladles, ingot moulds and casting machines, of j a kind used in metallurgy and in metal foundries : 84.43-10 A Converters 737.11  84.43-30 B Ladles 737.11 C Ingot moulds: 84.43-51 I I Of cast iron 737.11  31 . 12 . 81 Official Journal of the European Communities 479 84 . 43 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 84.43 C (cont'd) 84.43-59 II Other 737.11  D Casting machines: 84.43-71 I For casting under pressure 737.11  84.43-79 II Other 737.11  84.43-90 E Parts 737.19  84.44 Rolling mills and rolls therefor : 84.44-10 A Rolling mills specially designed for the recycling of irradiated nuclear fuels (EURATOM) 737.21  B Other: 84.44-91 I Rolling mills 737.21  II Rolling mill rolls : 84.44-93 a Of cast iron .* 737.29  b Offorged steel: 84.44-94 1 Hot-rolling work-rolls; hot-rolling and cold-roll ­ ing back-up rolls 737.29  84.44-96 2 Cold-rolling work-rolls 737.29  84.44-98 c Of cast or wrought steel 737.29  84.44-99 III Other parts 737.29  84.45 Machine-tools for working metal or metal carbides, not being machines falling within heading No 84.49 or 84.50 : A Specially designed for the recycling of irradiated nuc ­ lear fuels (for example, sheathing, unsheathing, shap ­ ing): 84.45-01 I Automated by coded information (EURATOM) . . . 736.70 N 84.45-03 II Other (EURATOM) 736.70 N B Machine-tools operating by electro-erosion or other electrical processes ; ultrasonic machine-tools : 84.45-05 I Automated by coded information 736.11 N 84.45-07 II Other 736.11 N 480 Official Journal of the European Communities 31 . 12 . 81 84 . 45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45 (cont'd) C Other machine-tools : I Lathes : a Automated by coded information: 84.45-12 / Parallel lathes, multi-tool lathes, copying lathes . 736.13 N 2 Other: 84.45-14 aa Automatic lathes and capstan and turret lathes 736.13 N 84.45-16 bb Other 736.13 N b Other: 84.45-22 1 Parallel lathes , multi-tool lathes , copying lathes . 736.13 N 2 Other: 84.45-24 aa Automatic lathes and capstan and turret lathes 736.13 N 84.45-26 bb Other 736.13 N II Boring machines : a Automated by coded information: 84.45-36 1 Boring-milling machines 736.14 N 84.45-37 2 Other 736.14 N b Other: 84.45-38 1 Boring-milling machines 736.14 N 84.45-39 2 Other 736.14 N III Planing machines : 84.45-41 a Automated by coded information 736.17 N 84.45-43 b Other 736.17 N IV Shaping machines, sawing machines and cutting-off machines, broaching machines and slotting machines : 84.45-44 a Automated by coded information 736.16 N b Other: 84.45-45 1 Shaping machines and slotting machines 736.70 N 84.45-46 2 Broaching machines 736.70 N 84.45-47 3 Sawing machines and cutting-off machines .... 736.16 N V Milling machines and drilling machines : a Automated by coded information : 84.45-48 1 Milling machines 736.14 N 31 . 12 . 81 Official Journal of the European Communities 48 84 . 45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45 C V a (cont'd) 2 Drilling machines: 84.45-49 aa Radial 736.15 N 84.45-51 bb Other 736.15 N b Other: 84.45-52 I Milling machines 736.14 N 2 Drilling machines : 84.45-53 aa Radial 736.15 N 84.45-54 bb Other 736.15 N VI Sharpening, trimming, grinding, honing and lap ­ ping, polishing or finishing machines and similar machines operating by means of grinding wheels , abrasives or polishing products : a Fitted with a micrometrie adjusting system within the meaning of Additional Note 2 to this Chapter: 1 Automated by coded information : 84.45-55 aa Grinding machines 736.19 N 84.45-56 bb Other 736.19 N 2 Other : aa Grinding machines: 84.45-57 11 For flat surfaces 736.19 N 84.45-58 22 For cylindrical surfaces 736.19 N 84.45-59 33 Other 736.19 N 84.45-61 bb Other 736.19 N b Other: 84.45-62 1 Automated by coded information 736.19 N 84.45-63 2 Other 736.19 N VII Jig boring machines : 84.45-64 a Automated by coded information 736.70 N 84.45-65 b Other 736.70 N VIII Gear-cutting machines: a For cutting cylindrical gears : 84.45-66 1 Automated by coded information 736.12 N 84.45-68 2 Other 736.12 N b For cutting other gears : 84.45-69 1 Automated by coded information 736.12 N 84.45-71 2 Other 736.12 N 482 Official Journal of the European Communities 31 . 12 . 81 84 . 45 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit j 84.45 C (cont'd) IX Presses, other than those falling within subheadings 84.45 C X and C XI : a Automated by coded information: 84.45-72 1 Hydraulic 736.28 N 84.45-75 b 2 Other Other: 736.28 N 84.45-77 1 2 Hydraulic Other: 736.28 N 84.45-78 aa For making rivets , bolts and screws 736.28 N 84.45-79 X a bb Other Bending, folding, flattening, shearing, punching and notching machines : Automated by coded information: 736.28 N 84.45-81 1 Bending, folding andflattening machines .... 736.22 N 84.45-82 b 2 1 Shearing, punching and notching machines .... Other: Bending, folding and flattening machines: 736.23 N 84.45-83 aa For flat products 736.22 N 84.45-84 bb 2 Other Shearing machines: 736.22 N 84.45-85 aa Hydraulic 736.23 N 84.45-86 bb Other 736.23 N 84.45-87 XI 3 Punching and notching machines Forging machines and stamping machines: 736.23 N 84.45-88 a Automated by coded information 736.21 N 84.45-89 b XII Other Other: 736.21 N 84.45-92 a Bright-drawing machines for bars, tubes , angles, shapes, sections, wire and the like 736.70 N b Other: 1 Machines operating by cutting away or otherwise removing metal or metal carbides : 84.45-93 aa Tapping, threading and screw-cutting machines 736.18 N 84.45-94 bb Other 736.70 N 31 . 12 . 81 Official Journal of the European Communities 483 84 .45 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.45 C XII b (cont'd) 2 Other: 84.45-95 aa Thread rolling machines 736.22 N 84.45-96 bb Machines for working flat products 736.70 N 84.45-97 cc Machines for working wire 736.70 N 84.45-98 dd Other 736.70 N 84.46 Machine-tools for working stone, ceramics, concrete, asbestos-cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 : A Machines for working glass in the cold: 84.46-11 I For working optical glass 728.11 N 84.46-19 II Other 728.11  84.46-99 B Other 728.11  84.47 Machine-tools for working wood, cork, bone, ebonite (vul ­ canite), hard artificial plastic materials or other hard carving materials, other than machines falling within head ­ ing No 84.49 : A Machines designed to perform several different opera ­ tions: 84.47-01 I With manual transfer of workpiece between each operation 728.12 N 84.47-09 II With automatic transfer of workpiece between each operation 728.12 N B Other: 84.47-10 I Sawing machines 728.12 N 84.47-20 II Sanding machines 728.12 N 84.47-30 III Lathes (including copying lathes) 728.12 N 84.47-40 IV Planing, milling or moulding machines 728.12 N 84.47-50 V Drilling or morticing machines 728.12 N 84.47-70 VI Splitting, cutting, slicing or paring machines 728.12 N 84.47-91 VII Bending and assembling machines , including presses . 728.12 N 84.47-98 VIII Other 728.12 N 484 Official Journal of the European Communities 31 . 12 . 81 84 .48 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.48 Accessories and parts suitable for use solely or principally with the machines falling within headings Nos 84.45 to 84.47, including work and tool holders, self-opening dieheads, dividing heads and other appliances for machine ­ tools ; tool holders for any type of tool or machine-tool for working in the hand : 84.48-10 A Work holders and tool holders, including self-opening dieheads 736.80  84.48-30 B Dividing heads and other special attachments for machine-tools 736.80  C Other: 84.48-91 I For machine-tools of heading No 84.45 736.90  84.48-93 II For machine-tools of heading No 84.46 728.19  84.48-95 III For machine-tools of heading No 84.47 728.19  84.49 Tools for working in the hand, pneumatic or with self-con ­ tained non-electric motor : A Pneumatic tools : 84.49-01 I Concrete vibrators 745.11 N II Other: 84.49-11 a Metal-working 745.11  84.49-19 b Other 745.11  B Tools with self-contained non-electric motor: 84.49-31 I Chain saws 745.11 N 84.49-39 II Other 745.11  84.49-90 C Parts 745.19  84.50-00 84.50 Gas-operated welding, brazing, cutting and surface temper ­ ing appliances 737.31  84.51 Typewriters, other than typewriters incorporating calculat ­ ing mechanisms ; cheque-writing machines : A Typewriters: 84.51-12 I Automatic typewriters, controlled by data media . . . 751.11 N II Other: a Conventional typewriters with ordinary characters: i Weighing not more than ¡2 kg (excluding case): 84.51-13 aa Non-electric 751.12 N 31 . 12 . 81 Official Journal of the European Communities 485 84 . 51 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.51 A IIa 1 (cont'd) 84.51-14 bb Electric 751.11 N 2 Weighing more than 12 kg (excluding case): 84.51-18 aa Non-electric 751.12 N 84.51-19 bb Electric 751.11 N 84.51-20 b Other 751.18 N 84.51-30 B Cheque-writing machines 751.18 N 84.52 Calculating machines ; accounting machines, cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device : A Electronic calculating machines: 84.52-11 I Incorporating a printing device 751.21 N 84.52-15 II Not incorporating a printing device 751.21 N B Other: 84.52-20 I Calculating machines 751.21 N II Accounting machines: 84.52-30 a Incorporating devices for keeping accounts 751.22 N 84.52-40 b Not incorporating devices for keeping accounts . . . 751.22 N III Cash registers incorporating a totalling device: 84.52-81 a Electronic 751.23 N 84.52-89 b Other 751.23 N 84.52-95 IV Other 751.28 N 84.53 Automatic data processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for process ­ ing such data, not elsewhere specified or included : A Automatic data processing machines, and units thereof, for use in civil aircraft : 84.53-01 I Analogue machines and hybrid machines 752.10 N 84.53-09 II Digital machines 752.20 N B Other: I Automatic data processing machines and units thereof: 84.53-20 a Analogue machines and hybrid machines 752.10 N 486 Official Journal of the European Communities 31 . 12 . 81 84 . 53 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.53 B / (cont'd) b Digital machines: 84.53-41 1 Compact processing units comprising, in the same housing, at least a central processing unit and an input/ output unit 752.20 N 2 Other: 84.53-60 aa Central processing units; processors consisting of the arithmetical and logical elements and the control units 752.30 N 84.53-70 bb Separate central storage unit 752.40 N cc Peripheral units , including control and adapt ­ ing units (connectible directly or indirectly to the central unit): 84.53-81 11 Storage units 752.50 N 84.53-85 22 Input and/or output units 752.50 N 84.53-89 33 Other 752.50 N II Other: 84.53-91 a Punches , verifiers and calculators 752.80 N 84.53-98 b Other 752.80 N 84.54 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, coin-sorting machines, coin-counting and wrapping machines, pencil ­ sharpening machines, perforating and stapling machines): 84.54-10 A Addressing machines and address plate embossing machines 751.88 N B Other: I Duplicating machines: 84.54-31 a Hectograph 751.81 N 84.54-39 b Stencil 751.81 N II Other: 84.54-51 a Mail processing machines 751.88 N 84.54-55 b Coin sorting, counting and wrapping machines . . . 751.88 N 84.54-59 c Other 751.88  84.55 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of a kind falling within heading No 84.51 , 84.52, 84.53 or 84.54 : 84.55-10 A Address plates 759.15  84.55-50 B Parts and accessories for electronic calculating machines falling within subheading 84.52 A 759.90  31 . 12 . 81 Official Journal of the European Communities 487 84 . 55 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.55 (cont'd) C Other: 84.55-92 I Of typewriters of subheading 84.51 A 759.11  84.55-93 II Of non-electronic calculating machines of subdivision 84.52 B I 759.90  84.55-95 III Of accounting machines and of cash registers of subdivisions 84.52 B II and B III 759.90  84.55-96 IV Of machines of heading No 84.53 759.90  84.55-99 84.56 v Other Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances, in solid (including powder and paste) form ; machinery for agglomerating, moulding or shaping solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : 759.15 84.56-20 A Sorting, screening, separating and washing machines . . 728.31  84.56-40 B C Crushing and grinding machines Mixing and kneading machines: 728.32  84.56-55 I Concrete and mortar mixers 728.33  84.56-59 II Other mixing and kneading machines 728.33  84.56-70 D Other machines 728.34  84.56-80 84.57 E Glass-working machines (other than machines for working glass in the cold); machines for assembling electric fila ­ ment and discharge lamps and electronic and similar tubes and valves : 728.39 84.57-10 A Glass-working machines (other than machines for working glass in the cold) 728.41  84.57-30 B 84.58 Machines for assembling electric filament and dis ­ charge lamps and electronic and similar tubes and valves Automatic vending machines (for example, stamp, cigar ­ ette, chocolate and food machines), not being games of skill or chance : 728.41  84.58-10 A Machines 745.24 N 84.58-80 B Parts 745.24  Parts 488 Official Journal of the European Communities 31 . 12 . 81 84 . 59 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59 Machines, and mechanical appliances, having individual functions, not falling within any other heading of this Chapter : 84.59-10 A For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 728.48 B Nuclear reactors (EURATOM): 84.59-31 I Reactors 718.70  II Parts: 84.59-32 a Fuel elements , not irradiated 718.70 g fissile isotopes 84.59-33 b Other 718.70  84.59-34 C Specially designed for the recycling of irradiated nuc ­ lear fuels (for example, sintering of radio-active metal oxides , sheathing) (EURATOM) 728.48 D Rope or cable making machinery, including electric wire and cable making machines : I Stranding, twisting, cabling and similar machines and appliances: 84.59-35 a Machines and appliances 728.48 N 84.59-36 b Parts 728.49  II Other machines and appliances (for example, rein ­ forcing, taping, insulating and the like for the prep ­ aration , coating, finishing of ropes and cables) : 84.59-43 a Machines and appliances 728.48  84.59-44 b Parts 728.49  E Other: 84.59-45 I The following goods, for use in civil aircraft : ¡ Hydropneumatic spherical batteries ; Mechanical actuators for thrust reversers ; Toilet units specially designed for aircraft ; Servo-mechanisms, non-electric ; Hydraulic servo-motors , non-electric ; i Non-electric starter motors ; Pneumatic starters for jet engines ; I Windscreen wipers, non-electric ; Propeller regulators , non-electric 728.48  31 . 12 . 81 Official Journal of the European Communities 489 84 . 59 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 84.59 E (cont'd) II Other machines and mechanical appliances: 84.59-47 a b For processing tea and coffee For the animal or vegetable fats and oil industries: 728.48  84.59-48 1 Presses 727.21  84.59-52 2 Other 727.21  84.59-54 c d For the tobacco industry Other: 728.43  84.59-56 1 2 For the food, drink or vinegar manufacturing industries For the rubber and artificial plastic materials industries : 728.48  84.59-57 aa Injection moulding machines 728.42  84.59-58 bb cc 11 Extruders Other: Presses: 728.42 84.59-62 aaa Compression presses and transfer mould ­ ing presses 728.42  84.59-64 bbb Other 728.42  84.59-66 22 Machines for the manufacture offoam pro ­ ducts 728.42 84.59-68 33 Thermoforming machines 728.42  84.59-73 44 Blow moulding machines 728.42  84.59-76 55 3 Other For treating wood: 728.42  84.59-77 aa Presses 728.44  84.59-78 bb 4 Other For treating metals: 728.44  84.59-81 aa Presses 728.45  84.59-83 bb Other 728.45  84.59-85 i 5 For public works , building and the like 723.48  84.59-89 III 6 Other Parts : 728.48 i 84.59-91 i a Of machines and appliances for the tobacco indus ­ try 728.49  84.59-93 ! b Of machines and appliances for the rubber and artificial plastic materials industries 728.49 84.59-95 c Of machines and appliances for treating wood . . . 728.49  84.59-97 \ d Of machines and appliances for treating metals . . 728.49  490 Official Journal of the European Communities 31 . 12 . 81 84 . 59 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.59 E III (cont'd) 84.59-99 e Of other machines and appliances 728.49  84.60 Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials : 84.60-31 A Moulding boxes 749.91  B Moulds: I For metal or metal carbides : 84.60-41 a Injection or compression types 749.91  84.60-49 b Other 749.91  84.60-52 II For glass 749.91  84.60-61 III For mineral materials 749.91  IV For rubber or artificial plastic materials: 84.60-71 a Injection or compression types 749.91  b Other: 84.60-75 1 Of cast iron 749.91  84.60-79 2 Other 749.91  84.61 Taps, cocks, valves and similar appliances, for pipes, boiler shells, tanks, vats and the like, including pressure reducing valves and thermostatically controlled valves : 84.61-10 A Pressure reducing valves 749.20  B Other: 84.61-11 I Valves for the control of hydraulic power transmission 749.20  84.61-15 II Valves for the control of pneumatic power transmis ­ sion 749.20  III Other: 84.61-31 a Taps, cocks and valves for sinks , wash basins, bidets, water cisterns, baths and similar fixtures . . 749.20  84.61-33 b Central heating radiator valves 749.20  c Other: 84.61-35 1 Process control valves 749.20  84.61-41 2 Safety and relief valves 749.20  84.61-45 3 Check valves 749.20  4 Other: aa Gate valves: 84.61-51 U Of iron or steel 749.20  84.61-59 22 Other 749.20  31 . 12 . 81 Official Journal of the European Communities 491 84 . 61 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 84.61 B III c 4 (cont'd) bb Globe valves: 84.61-61 U Of iron or steel 749.20  84.61-69 22 Other 749.20  84.61-71 cc Ball and plug valves 749.20  84.61-75 dd Butterfly valves 749.20  84.61-81 ee Diaphragm valves 749.20  84.61-99 ff Other 749.20  84.62 Ball, roller or needle roller bearings : A Bearings : 84.62-11 I Ball 749.10  84.62-13 II Needle roller 749.10  84.62-17 III Tapered roller 749.10  84.62-21 IV Cylindrical roller 749.10  84.62-23 V Spherical roller 749.10  84.62-26 VI Other roller 749.10  B Parts: I Balls, needles or rollers: 84.62-27 a Tapered rollers 749.10  84.62-29 b Other 749.10  84.62-33 II Other 749.10  84.63 Transmission shafts, cranks, bearing housings, plain shaft bearings, gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels, pulleys and pulley blocks, clutches and shaft couplings : 84.63-11 A Pulleys, shaft couplings (other than universal joints) and torque converters, for use in civil aicraft 749.30  84.63-15 B Speed changers and gearboxes , chain sprockets, clutches and universal joints (excluding parts thereof), for use in civil aicraft 749.30  84.63-17 C Bearing housings, whether or not incorporating ball , roller or needle roller bearings 749.30  D Other: 84.63-21 I Transmission shafts and cranks 749.30  84.63-35 II Plain shaft bearings 749.30  492 Official Journal of the European Communities 31 . 12 . 81 84 . 63 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.63 D (cont'd) 84.63-38 III Plain housings, with or without plain bearings .... 749.30  84.63-43 IV Gears and gearing 749.30  84.63-51 v Friction gears 749.30  84.63-57 VI Gear-boxes and other variable speed gears 749.30  84.63-71 VII Clutches and shaft couplings 749.30  84.63-78 VIII Flywheels, pulleys and pulley blocks 749.30  84.63-80 84.64 IX Parts Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paper ­ board) or of laminated metal foil ; sets or assortments of gaskets and similar joints, dissimilar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings : 749.30 84.64-10 A Gaskets and similar joints of metal sheeting combined with other material or of laminated metal foil 749.92  84.64-30 84.65 B Sets or assortments of gaskets and similar joints, dis ­ similar in composition, for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings . . Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features and not falling within any other heading of this Chapter : 749.92  84.65-10 A B I Parts of base metal , turned from bars , rods, angles, shapes, sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm Other: Ships ' propellers: 749.99  84.65-31 a Of bronze 749.99 N 84.65-39 b II Of other materials Other: 749.99 N 84.65-41 a Of non-malleable cast iron 749.99  84.65-45 b c Of malleable cast iron Of iron or steel: 749.99  84.65-51 1 Of cast steel 749.99  84.65-53 84.65-55 2 Offorged iron or steel 749.99 3 Of stamped iron or steel 749.99 84.65-58 4 Other 749.99 84.65-60 d Of copper 749.99 31 . 12. 81 Official Journal of the European Communities 493 84 . 65 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 84.65 B (cont'd) II 84.65-70 e Of other materials 749.99  84.80.00 to 84.89-65 Goods classified in Chapter 84, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) (&gt;) 84.97-00 Goods of Chapter 84 carried by post 911.00  (') See list of headings for exports of component parts of complete industrial plant, page 581 . 494 Official Journal of the European Communities 31 . 12 . 81 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT ; PARTS THEREOF Notes 1 . This Chapter does not cover : (a) Electrically warmed blankets, bed pads, foot-muffs and the like ; electrically warmed clothing, footwear and ear pads and other electrically warmed articles worn on or about the person ; (b) Articles of glass of heading No 70.1 1 ; or (c) Electrically heated furniture of Chapter 94 . 2 . Heading No 85.01 is to be taken not to apply to goods described in heading No 85.08 , 85.09 or 85.21 , other than metal tank mercury arc rectifiers which remain classified in heading No 85.01 . 3 . Heading No 85.06 is to be taken to apply only to the following electro-mechanical machines of types commonly used for domestic purposes : (a) Vacuum cleaners , floor polishers , food grinders and mixers, fruit juice extractors and fans, of any weight ; (b) Other machines provided the weight of such other machines does not exceed 20 kg . The heading does not, however, apply to dish washing machines (heading No 84.19), centrifugal and other clothes washing machines (heading No 84.18 or 84.40), roller and other ironing machines (heading No 84.16 or 84.40), sewing machines (heading No 84.41 ) or to electro-thermic appliances (heading No 85.12). 4 . For the purposes of heading No 85.19 , "printed circuits" are to be taken to be circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the "film-circuit" technique, conductor elements , contacts or other printed components (for example , inductances , resistors , capacitors) alone or interconnected according to a pre-established pattern , other than elements which can produce, rectify , modulate or amplify an electrical signal (for example, semi-conductor elements). The term "printed circuits" does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however, be fitted with non-printed connecting elements . Thin- or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading No 85.21 . 5 . For the purposes of heading No 85.21 : (A) " Diodes, transistors and similar semi-conductor devices" are to be taken to be those devices the operation of which depends on variations in resistivity on the application of an electric field ; (B) " Electronic microcircuits" are to be taken to be: (a) Microassemblies of the "fagot" module, moulded module , micromodule and similar types, consisting of discrete , active or both active and passive miniaturised components which are combined and intercon ­ nected ; (b) Monolithic integrated circuits in which the circuit elements (diodes, transistors , resistors , capacitors, interconnections, etc .) are created in the mass (essentially) and on the surface of a semi-conductor material (doped silicon, for example) and are inseparably associated ; 31 . 12 . 81 Official Journal of the European Communities 495 85 . 01 (c) Hybrid integrated circuits in which passive and active elements , some obtained by thin- or thick-film technology (resistors , capacitors , interconnections, etc .), others by semi-conductor technology (diodes, transistors , monolithic integrated circuits , etc .), are combined, to all intents and purposes indivisibly , on a single insulating substrate (glass , ceramic, etc .). The circuits may also include miniaturised discrete components . For the classification of the articles defined in this Note, heading No 85.21 shall take precedence over any other heading in the Tariff which might cover them by reference to, in particular, their function . NIMEXE code CCT reference Statistical subdivision I Description S ITCcode Supplementary unit 85.01 Electrical goods of the following descriptions : generators, motors, converters (rotary or static), transformers, recti ­ fiers and rectifying apparatus, inductors : A The following goods, for use in civil aircraft: Generators, converters (rotary or static), rectifiers and rectifying apparatus, inductors ; Electric motors of an output of not less than 0-75 kW but less than 150 kW ; Transformers rated at 1 kVA or more: 85.01-01 I Motors of an output of not less than 0-75 kW but less than 1 50 kW 716.10 N 85.01-03 II Generators 716.10 N 85.01-04 III Rotary converters 716.30 N 85.01-05 IV Static converters , rectifiers and rectifying apparatus . 771.21 N 85.01-06 v Transformers 771.18 N 85.01-07 VI Inductors 771.22 N B Other machines and apparatus: I Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : 85.01-08 a Synchronous motors of an output of not more than 18 W 716.21 N b Other: 1 Specially designed for welding, without welding equipment: 85.01-09 aa Generating sets 716.23 N 85.01-10 bb Generators 716.10 N 85.01-11 cc Rotary converters 716.30 N 85.01-12 ! 2 Motors and other generators , the performance of which is not expressed in kW or kVA (tachometer generators, rotary phase advancers, magnetic amplifiers,etc.) 716.10 N 496 Official Journal of the European Communities 31 . 12 . 81 85 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01 B I b (cont'd) 3 aa Other: Generating sets with compression ignition pis ­ ton engines, of an output of: 85.01-13 11 Not more than 75 k VA 716.23 N 85.01-14 22 More than 75 kVA but nor more than 750 kVA 716.23 N 85.01-15 33 bb More than 750 k VA Generating sets with spark ignition piston engines, of an output of: 716.23 N 85.01-17 U Not more than 7-5 k VA 716.23 N 85.01-18 22 More than 7-5 k VA 716.23 N 85.01-21 cc dd Traction motors Other universal (AC/ DC) motors , of an output of: 716.10 N 85.01-23 11 Not more than 0-05 kW 716.21 N 85.01-24 22 ee 11 More than 0-05 kW Other A C motors , of an output of: Not more than 0-05 kW: 716.21 N 85.01-25 aaa Synchronous motors 716.21 N 85.01-26 bbb 22 Other Other: 716.21 N 85.01-28 aaa bbb Single-phase motors Multi-phase motors , of an output of: 716.21 N 85.01-31 111 Not more than 0-75 kW 716.21 N 85.01-33 222 More than 0-75 kW but not more than 7-5 kW 716.21 N 85.01-34 333 More than 7-5 kW but not more than 37 kW 716.21 N 85.01-36 444 More than 37 kW but not more than 75 kW 716.21 N 85.01-38 555 More than 75 kW but not more than 750 kW 716.21 N 85.01-39 666 ff More than 750 kW AC generators (alternators), of an output of: 716.21 I N 85.01-41 11 Not more than 7-5 kVA i 716.22 i N 85.01-42 22 More than 7-5 kVA but not more than 75 kVA 716.22 ! N 85.01-44 33 44 More than 75 kVA but not more than 750 kVA More than 750 k VA : 716.22 N 85.01-46 aaa Turbo-generators 716.22 N 85.01-47 bbb Other 716.22 i N 31 . 12 . 81 Official Journal of the European Communities 497 85 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.01 B I b 3 (cont'd) gg DC motors and generators , of an output of: 85.01-49 U Not more than 0-05 kW 716.10 N 85.01-52 22 More than 0-05 kW but not more than 0-75 kW 716.10 N 85.01-54 33 More than 0-75 kW but not more than 75 kW 716.10 N 85.01-55 44 More than 7-5 kW but not more than 75 kW 716.10 N 85.01-56 55 More than 75 kW but not more than 750 kW 716.10 N 85.01-57 66 More than 750 kW 716.10 N 85.01-58 hh Rotary converters 716.30 N 11 Transformers, static converters , rectifiers and rectify ­ ing apparatus ; inductors : a Ballasts for discharge tubes: 85.01-59 j 1 Inductors , whether or not connected with a capacitor 771.22 N 85.01-61 2 Other 771.18 N b Measuring transformers: 85.01-62 1 For voltage measurement 771.18 N 85.01-63 2 Other 771.18 N 85.01-64 i c Transformers specially designed for arc welding , without welding equipment 771.18 N d Other transformers: 1 Transformers with liquid dielectric, rated at: 85.01-65 aa Not more than 650 kVA 771.11 N 85.01-66 bb More than 650 k VA but not more than I 600 k VA 771.11 N 85.01-68 cc More than 1 600 k VA but not more than 10 000 kVA 771.11 N 85.01-69 dd More than 10 000 k VA 771.11 N 2 Transformers without liquid dielectric, rated at: 85.01-71 aa j Not more than 16 k VA 771.18 N 85.01-75 bb More than 16 k VA 771.18 N 85.01-79 e Other inductors 771.22 N f Static converters, rectifiers and rectifying apparatus: I 85.01-84 1 Specially designed for welding, without welding equipment 771.21 N 85.01-88 2 Other ; 771.21 N 498 Official Journal of the European Communities 31 . 12 . 81 85 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 85.01 (cont'd) C Parts : I Ofgenerators, motors and rotary converters: 85.01-89 a Non-magnetic retaining rings 716.90  85.01-90 b Other 716.90  85.01-93 II Of transformers and inductors 771.29  85.01-95 III Of static converters and of rectifiers and rectifying apparatus 771.29  85.02 Electro-magnets ; permanent magnets and articles of spe ­ cial materials for permanent magnets, being blanks of such magnets ; electro-magnetic and permanent magnet chucks, clamps, vices and similar work holders ; electro ­ magnetic clutches and couplings ; electro-magnetic brakes ; electro-magnetic lifting heads : A Permanent magnets and articles of special materials for permanent magnets , being blanks of such magnets: 85.02-11 / Metallic 778.81  85.02-19 i II Other 778.81  85.02-30 B Electro-magnetic clutches , couplings and brakes 778.81  85.02-50 C Electro-magnetic lifting heads 778.81  85.02-70 D Other 778.81  85.03 Primary cells and primary batteries : ; A Primary cells and primary batteries: I Of a volume of 300 cm3 or less: a Manganese dioxide: 85.03-11 1 Alkaline 778.11  85.03-19 2 Other 778.11  85.03-20 b Silver oxide 778.11  85.03-30 c Mercury oxide 778.11  85.03-40 d Other 778.11  85.03-50 II Of a volume of more than 300 cm3 778.11  85.03-90 B Parts 778.11  85.04 Electric accumulators : A Lead-acid accumulators : 85.04-01 I Weighing 7 kg or less each 778.12 N II Other: 85.04-21 a Traction batteries 778.12 N 85.04-25 b Starter batteries 778.12 N 85.04-29 c Other lead-acid accumulators 778.12 N 31 . 12 . 81 Official Journal of the European Communities 499 85 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.04 (cont'd) B Other accumulators : I Nickel-cadmium accumulators: 85.04-31 a Hermetically sealed 778.12 N 85.04-39 b Other 778.12 N 85.04-40 II Other accumulators 778.12 N C Parts: 85.04-51 I Wooden separators 778.19  II Other: 85.04-53 a Plates for accumulators 778.19  85.04-57 b Other 778.19  85.05 Tools for working in the hand, with self-contained electric motor : 85.05-10 A Drills of all kinds 778.40 N 85.05-30 B Tools of general use 778.40 N 85.05-50 C Tools for cutting fabrics 778.40  D Other tools: 85.05-71 I For working wood or metal 778.40  85.05-75 II Other 778.40  85.05-90 E Parts 778.40  85.06 Electro-mechanical domestic appliances, with self-con ­ tained electric motor : A Vacuum cleaners and floor polishers : 85.06-10 I Vacuum cleaners 775.71 N 85.06-30 II Floor polishers 775.71 N 85.06-40 III Parts 775.79  B Other: 85.06-50 I Food grinders and mixers; fruit juice extractors .... 775.73 N 85.06-60 II Extractor hoods 775.72 N 85.06-70 III Room fans 775.72 N 85.06-85 IV Other electro-mechanical domestic appliances 775.78  85.06-99 V Parts 775.79  500 Official Journal of the European Communities 31 . 12 . 81 85 . 07 Parts . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.07 Shavers and hair clippers, with self-contained electric motors : A Shavers: 85.07-11 I Shavers 775.40 N 85.07-19 II 775.40  85.07-30 B Hair clippers 775.40  85.08 Electrical starting and ignition equipment for internal combustion engines (including ignition magnetos, magneto ­ dynamos, ignition coils, starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines : 85.08-20 A For use in civil aicraft, excluding parts of such goods . 778.31  B Other: 85.08-40 I Starter motors, generators and cut-outs 778.31  85.08-50 II Ignition magnetos, including magneto-dynamos and magnetic flywheels 778.31  85.08-60 III Glow plugs 778.31  IV Other: 85.08-71 a Sparking plugs 778.31  85.08-79 b Other 778.31  85.09 Electrical lighting and signalling equipment and electrical windscreen wipers, defrosters and demisters, for cycles or motor vehicles : A Lighting equipment, other than equipment of heading No 85.08 : I For bicycles: 85.09-01 a Sets comprising a dynamo and a headlamp 778.32 N b Other: 85.09-05 1 Dynamos 778.32 N 85.09-09 2 Other, including parts 778.32  85.09-19 II For motor-cycles and other motor vehicles 778.32  85.09-30 B Sound signalling equipment 778.32  C Other: 85.09-91 j I Electrical windscreen wipers, defrosters and demisters 778.32  85.09-99 II Other 778.32  31 . 12 . 81 Official Journal of the European Communities 501 85 . 10 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 : 85.10-10 A Miners' safety lamps 812.43  B Other: 85.10-91 Ã  Lamps 812.43  85.10-95 U Parts 812.43  85.11 Industrial and laboratory electric furnaces, ovens and induction and dielectric heating equipment ; electric or laser-operated welding, brazing, soldering or cutting machines and apparatus : A Furnaces, ovens, induction and dielectric heating equipment : 85.11-01 I Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURATOM) 741.31  II Other: a Induction and dielectric heating equipment: 85.11-05 1 Microwave ovens for catering 741.31  85.11-09 2 Other 741.31  b Other: 1 Resistance heating furnaces: 85.11-13 aa Bakery and biscuit ovens 741.31  85.11-15 bb Other 741.31  85.11-22 2 Induction and dielectric furnaces 741.31  85.11-23 3 Other furnaces and ovens 741.31  85.11-28 c Parts 741.31  B Electric or laser-operated welding, brazing, soldering or cutting machines and apparatus: I Machines and apparatus for welding or cutting metals: a Fully or partly automatic welding systems: 85.11-32 1 For metal arc-welding or plasma arc-welding . . 737.32  85.11-34 2 Other 737.32 i 502 Official Journal of the European Communities 31 . 12 . 81 85 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.11 B I (cont'd) b Other machines and apparatus: 1 For metal arc-welding or plasma arc-welding or cutting: aa For manual welding with coated electrodes, complete with welding or cutting devices , and consigned with : 85.11-41 11 Generators or rotary converters 737.32  85.11-44 22 Transformers 737.32  85.11-46 33 Static converters , rectifiers or rectifying apparatus 737.32  85.11-48 bb Other 737.32  2 For resistance welding: 85.11-51 aa For butt welding 737.32  85.11-55 bb Other 737.32  85.11-59 3 Other 737.32  85.11-60 II Machines and apparatus for welding or cutting mate ­ rials other than metals 737.32  III Brazing and soldering machines and apparatus: 85.11-71 a Hand soldering irons and guns 737.32  85.11-79 b Other 737.32  85.11-80 IV Parts 737.32  85.12 Electric instantaneous or storage water heaters and immer ­ sion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances (for example, hair dryers, hair curlers, curling tong heat ­ ers) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors, other than those of carbon : A Electric instantaneous or storage water heaters and immersion heaters : 85.12-02 I For use in civil aircraft , excluding parts of such goods 775.81  II Other: 85.12-04 a Instantaneous or storage water heaters 775.81 N 85.12-05 b Immersion heaters 775.81 N 85.12-08 c Parts 775.89  B Electric soil heating apparatus and electric space heat ­ ing apparatus: 85.12-11 I For use in civil aircraft, excluding parts of such goods 775.82  II Other: 85.12-21 a Storage heating apparatus 775.82 N 31 . 12 . 81 Official Journal of the European Communities 503 85 . 12 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.12 B II (cont'd) b Other heating apparatus : 85.12-23 1 Blower-type apparatus 775.82 N 85.12-27 2 Other apparatus 775.82 N 85.12-29 c Parts 775.89  C Electric hair dressing appliances (for example, hair dryers, hair curlers, curling tong heaters): I Hair dryers of all kinds: 85.12-32 a Drying hoods 775.83 N 85.12-34 b Other 775.83 N 85.12-36 II Other electric hair dressing appliances 775.83  85.12-39 III Parts 775.89  D Electric smoothing irons: 85.12-41 I Smoothing irons 775.84 N 85.12-48 II Parts 775.89  E Electro-thermic domestic appliances: 85.12-50 I Electric cooking stoves, ranges , ovens and food warmers (excluding parts thereof), for use in civil aicraft 775.86  II Other: 85.12-53 a Cookers (free-standing) 775.86 N 85.12-54 b Toasters (excluding sandwich toasters) 775.86 N 85.12-55 c Grillers and roasters 775.86 N d Boiling plates , rings and hobs: 85.12-61 1 Hobs for building-in 775.86 N 85.12-65 2 Other 775.86 N e Ovens: 85.12-67 1 Microwave ovens 775.86 N 85.12-69 2 Other 775.86 N 85.12-71 f Coffee or tea makers 775.86 N 85.12-78 g Other appliances 775.86  85.12-80 h Parts 775.89  85.12-90 ! F Electric heating resistors 775.87 IF 504 Official Journal of the European Communities 31 . 12 . 81 85 . 13 Parts . NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 85.13 Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line systems): A Apparatus for carrier-current line systems: 85.13-11 / Apparatus 764.10  85.13-19 II 764.91 B Other: I Telephonic apparatus : 85.13-31 a Telephone sets 764.10 N 85.13-39 b Other 764.10  85.13-50 II Telegraphic apparatus 764.10  III Parts: 85.13-81 a Of telephonic apparatus 764.91  85.13-85 b Of telegraphic apparatus 764.91  85.14 Microphones and stands therefor ; loudspeakers ; audio ­ frequency electric amplifiers : 85.14-10 A For use in civil aircraft , excluding parts of such goods 764.20  B Other: 85.14-30 I Microphones and stands therefor 764.20  85.14-40 II Loudspeakers 764.20  85.14-50 III Audio-frequency electric amplifiers for line telephonic and telegraphic systems 764.20  85.14-60 IV Other audio-frequency amplifiers;sound amplifier sets 764.20  85.14-98 V Parts 764.92  85.15 Radiotelegraphic and radiotÃ ©lÃ ©phonie transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and tele ­ vision cameras ; radio navigational aid apparatus, radar I apparatus and radio remote control apparatus : A Radiotelegraphic and radiotÃ ©lÃ ©phonie transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus (including receivers incorporating sound recorders or repro ­ ducers) and television cameras : I Transmitters : 85.15-02 a Radiotelegraphic and radiotÃ ©lÃ ©phonie apparatus, for use in civil aircraft 764.30 N 85.15-04 b Other 764.30 N 31 . 12 . 81 Official Journal of the European Communities 505 85 . 15 a NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 85.15 A (cont'd) II Transmitter-receivers : 85.15-06 a Radiotelegraphic and radiotÃ ©lÃ ©phonie apparatus, for use in civil aircraft 764.30 N 85.15-09 b Other 764.30 N III Receivers , whether or not incorporating sound recorders or reproducers : 85.15-11 a Radio receivers and radiotÃ ©lÃ ©graphie and radio ­ telephonic apparatus, for use in civil aircraft . . . 764.81 N b Other: 85.15-12 1 Pocket receivers for calling or paging 764.81 N 2 Other: 85.15-15 aa RadiotÃ ©lÃ ©phonie or radiotÃ ©lÃ ©graphie 764.81 N bb Radio-broadcast: 85.15-16 Portable 762.20 N 85.15-17 22 Non-portable, for fitting to motor vehicles . . 762.10 N 85.15-19 33 Other 762.80 N cc Television : 11 Colour: 85.15-20 aaa Incorporating a radio-receiver or a sound recorder or reproducer 761.10 N bbb Other, with a diagonal measurement of the screen of: 85.15-21 111 Not more than 42 cm 761.10 N 85.15-22 222 More than 42 cm but not more than 52 cm 761.10 N 85.15-23 333 More than 52 cm 761.10 N 22 Monochrome: 85.15-24 aaa Incorporating a radio-receiver or a sound recorder or reproducer 761.20 N bbb Other, with a diagonal measurement of the screen of:  85.15-25 111 Not more than 42 cm 761.20 N 85.15-26 222 More than 42 cm but not more than 52 cm 761.20 N  85.15-27 333 More than 52 cm 761.20 N 85.15-29 IV Television cameras 764.82 N B Other apparatus: I For use in civil aircraft : 85.15-30 a Radio navigational receivers 764.83 N 506 Official Journal of the European Communities 31 . 12 . 81 85 . 15 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit ; 85.15 B I (cont'd) 85.15-31 b Radio altimeters 764.83 N 85.15-33 c Metereological radars 764.83 N 85.15-35 d Other 764.83  II Other: 85.15-36 a Radio remote control apparatus 764.83  85.15-37 b Radio navigational aid apparatus 764.83  85.15-39 c Radar apparatus 764.83  C Parts : 85.15-40 I Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheading 85.15 B I and for use in civil aircraft 764.93  II Other: a Cabinets and cases: 85.15-41 1 Of wood 764.93  85.15-49 2 Of other materials 764.93  85.15-50 b Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm 764.93  c Other: 1 Aerials: 85.15-82 aa Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 764.93  85.15-84 bb Outside aerials for radio or television broad ­ cast receivers 764.93  85.15-86 cc Inside aerials for radio or television broadcast receivers, including built-in types 764.93  85.15-88 dd Other aerials 764.93  85.15-91 2 Aerial filters and separators 764.93  85.15-99 3 Other 764.93 j 85.16 Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields : 85.16-10 A Equipment for railways 778.82  85.16-30 B Other equipment 778.82  85.16-50 ¡ C 778.82 Parts . 31 . 12 . 81 Official Journal of the European Communities 507 85 . 17 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 85.17 Electric sound or visual signalling apparatus (such as bells, sirens, indicator panels, burglar and fire alarms), other than those of heading No 85.09 or 85.16 : 85.17-20 A B For use in civil aircraft, excluding parts of such goods Other: 778.83 85.17-30 Ã  Burglar, fire and similar alarms 778.83  85.17-40 II Other apparatus 778.83  85.17-90 85.18 A III Parts Electrical capacitors, fixed or variable : Fixed capacitors , other than electrolytic: 778.83 85.18-15 I For telecommunication and instrument applications . . 778.84  85.18-21 II Power capacitors (0-5 kvar or higher) 778.84  85.18-25 III Other capacitors 778.84  85.18-28 B IV Parts Other: 778.84  85.18-30 I Fixed electrolytic capacitors for telecommunication and instrument applications 778.84  85.18-50 II Variable and pre-set capacitors 778.84  85.18-60 III Other capacitors 778.84  85.18-80 85.19 A IV I a 1 Parts Electrical apparatus for making and breaking electrical circuits, for the protection of electrical circuits, or for making connections to or in electrical circuits (for exam ­ ple, switches, relays, fuses, lightning arresters, surge sup ­ pressors, plugs, lampholders and junction boxes); resistors, fixed or variable (including potentiometers), other than heating resistors ; printed circuits ; switch-boards (other than telephone switch-boards) and control panels : Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits : For industrial applications, other than apparatus for making connections in electrical circuits : Rated at 1 000 V or more: Circuit-breakers: 778.84 85.19-01 aa Rated at 60 kV or more 772.10 85.19-02 bb Rated at not less than 1 kV but less than 60 kV 772.10 j 508 Official Journal of the European Communities 31 . 12 . 81 85 . 19 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.19 A (cont'd) / a 2 Make-and-break and isolating switches, includ ­ ing switches for breaking circuits under load: 85.19-04 aa Rated at 60 kV or more 772.10  85.19-05 bb Rated at not less than 1 kV but less than 60 kV 772.10 85.19-06 3 Fuses 772.10  85.19-08 4 Apparatus for the protection of electrical circuits against excess voltages , such as lightning arres ­ ters, voltage limiters and surge suppressors .... 772.10 85.19-12 5 Other apparatus 772.10  85.19-18 6 b Parts Rated at less than 1 000 V: 772.10  85.19-21 1 Circuit-breakers, including semi-automatic cut ­ outs 772.10 85.19-23 2 Instantaneous on/off relays 772.10  85.19-24 3 Other relays (for industrial applications) 772.10  85.19-25 4 Contactors 772.10  85.19-26 5 Fuses 772.10  85.19-27 6 Control and automatic starter cabinets 772.10  85.19-28 7 Micro-switches 772.10  85.19-32 8 Make-and-break switches (other than micro ­ switches), limit switches , push switches, isolating switches, change-over switches , controllers for motors , non-automatic starters 772.10 85.19-34 9 Pre-fabricated elements for electrical circuits . . . 772.10  85.19-36 10 Other apparatus 772.10  85.19-38 U II Parts For domestic applications , other than apparatus for making connections in electrical circuits : 772.10 85.19-41 a Automatic circuit-breakers and cut-outs 772.10  85.19-43 b Fuse-type cut-outs 772.10  85.19-45 c Make-and-break switches and change-over switches 772.10  85.19-47 d Lamp or valve sockets and holders 772.10  85.19-51 e Plugs , sockets and other contacts 772.10  85.19-53 f Starters for discharge tubes 772.10 N 85.19-57 ! g Other apparatus 772.10  85.19-58 h Parts 772.10 III For telecommunication and instrument applications: 85.19-61 a Circuit-breakers, contactors and make-and-break switches 772.10 85.19-62 b Telecommunication relays 772.10 31 . 12 . 81 Official Journal of the European Communities 509 85 . 19 NIMEXE CCT Statistical Description SITC Supplementarycode reference subdivision code unit 85.19 A III (cont'd) 85.19-63 c Instrument relays and relay sets 772.10  85.19-64 d Connections and contact elements 772.10  85.19-65 e Other apparatus 772.10  85.19-68 f Parts 772.10  85.19-75 IV Apparatus for making connections in electrical cir ­ cuits , other than for telecommunication and instru ­ ment applications 772.10  B Resistors, fixed or variable (including potentiometers), other than heating resistors: I Fixed resistors , other than heating resistors: 85.19-81 a For telecommunication apparatus , electronic appa ­ ratus or measurement instruments 772.30  85.19-82 b Other 772.30  II Variable resistors (including potentiometers) : a For telecommunication apparatus, electronic appa ­ ratus or measurement instruments: 85.19-84 I Wound 772.30  85.19-85 2 Other 772.30  85.19-87 b Other 772.30  85.19-89 C Printed circuits 772.20  D Switchboards and control panels : 85.19-91 I Bare (not fitted with apparatus and instruments) . . . 772.10  II Other: 85.19-93 a For telecommunication and instrument applications 772.10  b Other: 1 For industrial applications: 85.19-94 aa Not less than I 000 V 772.10  85.19-96 bb Less than 1 000 V 772.10  85.19-98 2 For domestic applications 772.10  85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc-lamps : A Filament lamps for lighting: 85.20-01 1 Sealed beam lamps for use in civil aircraft 778.21 N II Other: 85.20-12 a Not exceeding 28 V 778.21 N 85.20-19 b Exceeding 28 V 778.21 N 5 0 Official Journal of the European Communities 31 . 12 . 81 85 . 20 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.20 (cont'd) B Other lamps: I Discharge lamps for lighting, including dual lamps: 85.20-31 a Fluorescent 778.22 N 85.20-33 b Other 778.22 N II Other: 85.20-55 a Infra-red lamps 778.24 N 85.20-57 b Ultra-violet lamps 778.24 N 85.20-58 c Other 778.24 N C Parts : 85.20-71 I Lamp bases 778.29  85.20-79 II Other 778.29  85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo ­ electric crystals ; diodes, transistors and similar semi ­ conductor devices ; light emitting diodes ; electronic micro ­ circuits : A Valves and tubes: 85.21-01 I Rectifying valves and tubes 776.20 N II Television camera tubes ; image converter or intensi ­ fier tubes ; photomultipliers: 85.21-03 a Television camera tubes 776.20 N 85.21-05 b Image converter or intensifier tubes 776.20 N 85.21-07 c Photomultipliers 776.20 N III Cathode-ray tubes for television sets : a For colour television , with a diagonal measurement of the screen of: 85.21-10 1 Not more than 42 cm 776.10 N 85.21-11 2 More than 42 cm but not more than 52 cm . . . . 776.10 N 85.21-12 3 More than 52 cm 776.10 N b For monochrome television, with a diagonal measurement of the screen of: 85.21-14 1 Not more than 42 cm 776.10 N 85.21-15 2 More than 42 cm but not more than 52 cm . . . . 776.10 N 85.21-17 3 More than 52 cm 776.10 N 85.21-19 IV Phototubes (photoemissive cells) 776.20 N 31 . 12 . 81 Official Journal of the European Communities 511 85 . 21 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.21 A (cont'd) V Other: 85.21-21 a b Microwave tubes (for example , klystrons , magne ­ trons, travelling wave tubes and carcinotrons) . . . Other: 776.20 N 85.21-23 1 Receiver and amplifier tubes and valves 776.20 N 85.21-25 2 Cathode-ray tubes other than those of subhead ­ ings A II and A III 776.20 N 85.21-28 3 Other 776.20 N 85.21-40 B Photocells, including photo-transistors 776.30  85.21-45 C D Mounted piezo-electric crystals Diodes , transistors and similar semi-conductor devi ­ ces ; light emitting diodes ; electronic microcircuits : 776.81 85.21-47 I II a Wafers not yet cut into chips Other: Diodes, transistors and similar semi-conductor devi ­ ces; light emitting diodes: 776.30 85.21-51 1 2 Transistors Diodes; light emitting diodes : 776.30 85.21-53 aa Power rectifier diodes 776.30  85.21-55 bb Other 776.30  85.21-56 3 Thyristors , diacs and triacs 776.30  85.21-58 4 b 1 aa Other similar semi-conductor devices Electronic microcircuits : Integrated circuits : Monolithic: 776.30 85.21-62 U Analogue (linear) 776.40  85.21-64 22 Digital 776.40  85.21-66 bb Hybrid 776.40  85.21-68 E 2 Other Parts : 776.40 " 85.21-91 I For electronic valves and tubes 776.89 I  85.21-99 85.22 II Other Electrical appliances and apparatus, having individual functions, not falling within any other heading in this Chapter : 776.89 I 85.22-10 A For the manufacture of the products mentioned in subheading 28.51 A (EURATOM) 778.86 _ 512 Official Journal of the European Communities 31 . 12 . 81 85 . 22 NIMEXE CCT code reference Statistical subdivision Description S ITC code Supplementary unit 85.22 (cont'd) 85.22-30 B Specially designed for the separation of irradiated nuclear fuels , for the treatment of radio-active waste or for the recycling of irradiated nuclear fuels (EURA ­ TOM) 778.86  C Other: 85.22-40 I Flight recorders, for use in civil aircraft 778.86  II Other appliances and apparatus: 85.22-51 a Signal generators 778.86  85.22-53 b Electrolysis apparatus , including electroplating and electrophoresis apparatus 778.86  85.22-55 c Particle accelerators 778.85  85.22-59 d Other appliances and apparatus 778.86  III Parts : 85.22-81 i a Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders , for use in civil aircraft 778.86  85.22-89 b Other 778.86 85.23 Insulated (including enamelled or anodised) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors : 85.23-01 A Ignition wiring sets and wiring sets , for use in civil , 773.10  B Other: I Winding wire: 85.23-05 a Lacquered, varnished or enamelled 773.10  85.23-09 b Other 773.10  II Other: a Wires and cables: 1 For telecommunication and instrument applica ­ j tions : 85.23-12 aa Ready for connectors to be fitted or already provided with connectors 773.10  bb Other: 11 Co-axial cables, including composite cables: 85.23-21 aaa For high frequency 773.10  85.23-29 bbb Other 773.10  I 22 Other: 85.23-31 aaa Insulated with plastic material 773.10  85.23-39 bbb Insulated with other materials 773.10 aircratt . 31 . 12 . 81 Official Journal of the European Communities 513 85 . 23 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 85.23 B II a (cont'd) 2 For power distribution : aa Rated at less than 1 000 V: 85.23-42 II Ready for connectors to be fitted or already provided with connectors 773.10  22 Other: 85.23-48 aaa With individual conductor wires of a diameter greater than 0-51 mm 773.10  bbb Other: 85.23-51 III With insulation of rubber or other elas ­ tomers , including cross-linked materials 773.10  85.23-55 222 Insulated with other plastic material . . 773.10  85.23-59 333 Insulated with other materials 773.10  bb Rated at 1 000 V or more: 11 With copper conductors: 85.23-71 aaa Insulated with rubber or other elastomers , including cross-linked materials 773.10  85.23-75 bbb Insulated with other plastic material . . . 773.10 85.23-79 ccc Insulated with other materials 773.10 I 22 With other conductors: 85.23-81 aaa Insulated with rubber or other elastomers, including cross-linked materials 773.10  85.23-85 bbb Insulated with other plastic material . . . 773.10  85.23-89 ccc Insulated with other materials 773.10  85.23-99 ! b Other 773.10  85.24 Carbon brushes, arc-lamp carbons, battery carbons, carbon electrodes and other carbon articles of a kind used for electrical purposes : 85.24-10 A Electrodes for electrolysis installations 778.87  85.24-30 B Heating resistors , other than those falling within head ­ ing No 85.12 778.87  C Other: 85.24-91 I Carbon brushes (for machines) 778.87  85.24-93 II Carbon electrodes (for furnaces) 778.87  514 Official Journal of the European Communities 31 . 12 . 81 85 . 24 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 85.24 C (cont'd) 85.24-95 85.25 A III Other carbon articles of a kind used for electrical purposes Insulators of any material : Of ceramic materials : 778.87 85.25-21 I II With no metal parts With metal parts (not being lightning arresters of heading No 85.19): 773.23 85.25-25 a For overhead power transmission or traction lines . 773.23  85.25-27 b Other 773.23  85.25-35 B C Of artificial plastic materials or of glass fibre Of other materials : 773.24  85.25-50 I Of glass 773.22  85.25-90 85.26 A II I Of other materials Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 : Of ceramic materials or of glass : Of ceramic materials: 773.24 85.26-12 a Containing 80 % or more by weight of metallic oxides 773.26  85.26-14 b Of other ceramic materials 773.26  85.26-15 U Ofglass 773.25  85.26-30 B Of hardened rubber or of bituminous materials .... 773.27  85.26-50 C Of artificial plastic materials 773.27  85.26-90 D Of other materials 773.27 _ 85.27-00 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 773.21 31 . 12 . 81 Official Journal of the European Communities 515 85 . 28 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 85.28-00 85.28 Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter 778.89 85.80-00 to 85.89-28 Goods classified in Chapter 85, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) C ) 85.97-00 Goods of Chapter 85 carried by post 778.00  (') See list of headings for exports of component parts of complete industrial plant , page 581 . 516 Official Journal of the European Communities 31 . 12 . 81 SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This Section does not cover articles falling within heading No 97.01 , 97.03 or 97.08 , or bobsleighs, toboggans and the like falling within heading No 97.06 . 2 . Throughout this Section the expressions "parts" and "parts and accessories" are to be taken not to apply to the following articles , whether or not they are identifiable as for the goods of this Section: (a) Joints , washers and the like (classified according to their constituent material or in heading No 84.64); (b) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c) Articles falling within Chapter 82 (tools); (d) Articles falling within heading No 83.11 ; (e) Machines and mechanical appliances and other articles falling within headings Nos 84.01 to 84.59 , 84.61 or 84.62 and parts of engines and motors falling within heading No 84.63 ; (f) Electrical machinery and equipment (Chapter 85); (g) Articles falling within Chapter 90; (h) Clocks (Chapter 91 ); (ij) Arms (Chapter 93); (k) Brushes of a kind used as parts of vehicles (heading No 96.01 ). 3 . References in Chapters 86 to 88 to parts or accessories are to be taken not to apply to parts or accessories which are not suitable for use solely or principally with the articles of those Chapters . A part or accessory which answers to a description in two or more of the headings of those Chapters is to be classified under that heading which corresponds to the principal use of that part or accessory . 4. Flying machines specially constructed so that they can also be used as road vehicles are classified as flying machines . Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this Section with the vehicles to which they are most akin as follows : (a) In Chapter 86 if designed to travel on a guide-track (hovertrains); (b) In Chapter 87 if designed to travel over land or over both land and water ; (c) In Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing-stages or also able to travel over ice . 31 . 12 . 81 Official Journal of the European Communities 517 86.02 Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles falling within the heading in which the air-cushion vehicles are classified under the above provisions . Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings, and traffic control equipment for hovertrain transport systems as traffic control equipment for railways . Additional Notes 1 . Subject to the provisions of Additional Note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles , aircraft or vessels are to be classified with those vehicles, aircraft or vessels if imported with them . Other accessories imported with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them . 2 . The provisions of General Rule A 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within headings Nos 86.10, 88.05, 89.03 and 89.05 imported in split consignments. CHAPTER 86 RAILWAY AND TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF ; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS (NOT ELECTRICALLY POWERED) Notes 1 . This Chapter does not cover: (a) Railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading No 44.07 or 68.11 ); (b) Railway or tramway track construction material of iron or steel falling within heading No 73.16 ; or (c) Electrically powered signalling apparatus falling within heading No 85.16 . 2 . Heading No 86.09 is to be taken to apply, inter alia , to : (a) Axles , wheels , metal tyres , hoops and hubs and other parts of wheels ; (b) Frames, underframes and bogies ; (c) Axle boxes ; brake gear ; (d) Buffers for rolling-stock, coupling gear and corridor connections ; (e) Coachwork . 3 . Subject to the provisions of Note 1 above, heading No 86.10 is to be taken to apply, inter alia , to : (a) Assembled track, turntables , platform buffers , loading gauges ; (b) Semaphores , mechanical signal discs , level crossing control gear, signal and point controls , whether or not they are fitted for electric lighting . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.02 Electric rail locomotives, battery operated or powered from an external source of electricity : 86.02-10 A Battery operated 791.10 N 86.02-30 B Powered from an external source of electricity 791.10 N 518 Official Journal of the European Communities 31 . 12 . 81 86 . 03 NIMEXE ' code CCT reference Statistical subdivision Description S ITC code Supplementary unit 86.03-00 86.03 Other rail locomotives ; tenders 791.20  86.04 Mechanically propelled railway and tramway coaches, vans and trucks, and mechanically propelled track inspection trolleys : 86.04-10 A Electric railway and tramway coaches, vans and trucks (powered from an external source of electricity) .... 791.30 N 86.04-90 B Other 791.30 N 86.05-00 86.05 Railway and tramway passenger coaches and luggage vans ; hospital coaches, prison coaches, testing coaches, travelling post office coaches and other special purpose railway coaches 791.40 N 86.06-00 86.06 Railway and tramway rolling-stock, the following : work ­ shops, cranes and other service vehicles 791.51 N 86.07 Railway and tramway goods vans, goods wagons and trucks : 86.07-10 A Specially designed for the transport of highly radio ­ active material (EURATOM) 791.52 N B Other: 86.07-20 / Narrow gauge 791.52 N II Other: 86.07-30 a Ordinary open wagons and trucks 791.52 N 86.07-40 b Ordinary vans and covered wagons 791.52 N 86.07-60 c Tank wagons and cask wagons 791.52 N 86.07-70 d Self-discharging wagons 791.52 N 86.07-90 e Other special vans, wagons and trucks 791.52 N 86.08 Containers specially designed and equipped for carriage by one or more modes of transport : 86.08-10 A Containers with an anti-radiation lead covering, for the transport of radio-active materials (EURATOM) . . 786.13 N 86.08-90 B 786.13 N 86.09 Parts of railway and tramway locomotives and rolling ­ stock : A Bogies, bissel-bogies and the like, and parts thereof: 86.09-11 I Bogies and the like, driving, and parts thereof .... 791.99  86.09-19 U Other 791.99  86.09-30 B Brakes and parts thereof 791.99  86.09-50 C Axles, assembled or not ; wheels and parts thereof . . . 791.99  Other 31 . 12 . 81 Official Journal of the European Communities 5 9 86 . 09 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 86.09 (cont'd) 86.09-70 D E Axle-boxes and parts thereof Other: 791.99 86.09-80 Ã  Bodies and parts thereof 791.99  86.09-93 II Chassis and parts thereof 791.99  86.09-95 III IV Buffers; hooks and other coupling systems Other: 791.99  86.09-97 a Of locomotives 791.99  86.09-99 b Other 791.99  86.10-00 86.10 Railway and tramway track fixtures and fittings ; mechani ­ cal equipment, not electrically powered, for signalling to or controlling road, rail or other vehicles, ships or air ­ craft ; parts of the foregoing fixtures, fittings or equip ­ 791.91 86.80-00 to 86.89-10 Goods classified in Chapter 86, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) C ) (') See list of heading f for exports of component parts of complete industrial plant , page 581 . ment 520 Official Journal of the European Communities 31 . 12 . 81 87 . 01 CHAPTER 87 VEHICLES, OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS THEREOF Notes 1 . For the purposes of this Chapter, tractors are deemed to be vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools , seeds , fertilisers or other goods . 2 . Motor chassis fitted with cabs are to be treated as falling within heading No 87.02 and not within heading No 87.04 . 3 . Headings Nos 87.10 and 87.14 are to be taken not to apply to children 's cycles which are not fitted with ball bearings nor to children's cycles which , though fitted with ball bearings , are not constructed like normal cycles . Such children 's cycles are to be treated as falling within heading No 97.01 . Additional Note The headings of this Chapter are to be taken not to apply to railway or tramway rolling-stock designed solely for running on rails . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs, winches or pulleys : A Agricultural walking tractors , with either a spark igni ­ tion or a compression ignition engine , of a cylinder capacity of: I 1 000 cm3 or less : 87.01-12 a Of a power of 4 kW or less 722.40 N 87.01-13 b Of a power of more than 4 kW 722.40 N 87.01-15 II B I More than 1 000 cm 3 Agricultural tractors (excluding walking tractors) and forestry tractors, wheeled: New, of an engine power of: 722.40 N 87.01-41 a 18 kW or less 722.40 N 87.01-44 b More than 18 kW but not more than 25 kW . . . . 722.40 N 87.01-52 c More than 25 kW but not more than 37 kW .... 722.40 N 87.01-54 d More than 37 kW but not more than 59 kW . . . . 722.40 N 87.01-55 e More than 59 kW but not more than 75 kW . . . . 722.40 N 87.01-56 f More than 75 kW but not more than 90 kW . . . . 722.40 N 87.01-58 g More than 90 kW 722.40 N 87.01-61 II Used 722.40 N 31 . 12 . 81 Official Journal of the European Communities 521 87 . 01 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 87.01 (cont'd) C Other: I Wheeled, for semi-trailers : 87.01-71 a New 783.20 N 87.01-79 b Used 783.20 N II Other: 87.01-95 a Track-laying 722.30 N 87.01-97 b Other 722.40 N 87.02 Motor vehicles for the transport of persons, goods or materials (including sports motor vehicles, other than those of heading No 87.09): A For the transport of persons, including vehicles designed for the transport of both passengers and goods: I With either a spark ignition or a compression igni ­ tion engine: a Motor coaches and buses : 1 With either a spark ignition engine of a cylin ­ der capacity of 2 800 cm3 or more or a com ­ pression ignition engine of a cylinder capacity of 2 500 cm 3 or more: 87.02-03 aa New 783.10 N 87.02-05 bb Used 783.10 N 2 Other: 87.02-12 aa New 783.10 N 87.02-14 bb Used 783.10 N b Other: 1 New: 87.02-21 aa Not exceeding 1 500 cm3 781.00 N 87.02-23 bb Exceeding 1 500 cm3 but not exceeding 3 000 cm3 781.00 N 87.02-25 cc Exceeding 3 000 cm3 781.00 N 87.02-27 2 Used 781.00 N 87.02-40 II With other engines 783.10 N B For the transport of goods or materials : 87.02-60 I Motor lorries specially designed for the transport of highly radio-active materials (EURATOM) 782.10 N 522 Official Journal of the European Communities 31 . 12 . 81 87 . 02 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.02 B (cont'd) II Other: a With either a spark ignition or a compression ignition engine: 1 Motor lorries with either a spark ignition engine of a cylinder capacity of 2 800 cm 3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more: aa Dumpers of a cylinder capacity: 87.02-72 11 Of less than 10 000 cm 3 782.10 N 87.02-76 22 Of 10 000 cm3 or more 782.10 N bb Other: 87.02-81 11 New 782.10 N 87.02-82 22 Used 782.10 N 2 Other: 87.02-84 aa Dumpers 782.10 N bb Other: 87.02-86 U New 782.10 N 87.02-88 22 Used 782.10 N 87.02-91 b With other engines 782.10 N 87.03 Special purpose motor lorries and vans (such as breakdown lorries, fire-engines, fire-escapes, road sweeper lorries, snow-ploughs, spraying lorries, crane lorries, searchlight lorries, mobile workshops and mobile radiological units), but not including the motor vehicles of heading No 87.02 : 87.03-10 A Breakdown lorries and crane lorries 782.20 N 87.03-30 B Concrete-mixer lorries 782.20 N 87.03-40 C Concrete-pumping vehicles 782.20 N 87.03-80 D Other 782.20 N 87.04 Chassis fitted with engines, for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : A Chassis for tractors falling within subheading 87.01 B or C ; chassis for motor vehicles falling within heading No 87.02, fitted with either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a com ­ pression ignition engine of a cylinder capacity of 2 500 cm3 or more : 87.04-01 I For motor lorries, motor coaches and buses 784.10 N 31 . 12 . 81 Official Journal of the European Communities 523 87 . 04 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.04 A (cont'd) II Other: 87.04-11 a For motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 784.10 N 87.04-29 B b Other Other: 784.10 N 87.04-91 I For motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 784.10 N 87.04-99 II 87.05 A Other Bodies (including cabs), for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : For the industrial assembly of: Agricultural walking tractors falling within subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cm 3 or a compression ignition engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor lorries and vans of heading No 87.03 : 784.10 N 87.05-11 I For motor vehicles for the transport ofpersons, includ ­ ing vehicles designed for the transport of both passen ­ gers and goods, with a seating capacity of less than 15 784.20 N 87.05-19 B II Other Other: 784.20 N 87.05-91 I For motor vehicles for the transport ofpersons, includ ­ ing vehicles designed for the transport of both passen ­ gers and goods, with a seating capacity of less than 15 784.20 N 87.05-99 II Other 784.20 N 524 Official Journal of the European Communities 31 . 12 . 81 87 . 06 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.06 Parts and accessories of the motor vehicles failing within heading No 87.01 , 87.02 or 87.03 : 87.06-11 A B For the industrial assembly of: Agricultural walking tractors falling within subheading 87.01 A, Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cm 3 or a compression ignition engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor lorries and vans of heading No 87.03 Other: 784.90 87.06-21 I II a Wheel centres in star form , cast in one piece, of iron or steel Other: Of bodies: 784.90  87.06-26 1 Bumpers and parts thereof 784.90  87.06-27 2 Safety belts 784.90 N 87.06-28 3 b Other Other: 784.90  87.06-31 1 Gear boxes, complete 784.90  87.06-35 2 Rear-axles with differentials , complete 784.90  87.06-41 3 Wheels; parts of wheels (other than those of item 87.06-21) and accessories for wheels 784.90  87.06-45 4 Non-driving axles 784.90  87.06-51 5 Shock absorbers, other than absorber blocks of rubber or artificial plastic material 784.90  87.06-55 6 Radiators and parts thereof 784.90  87.06-61 7 Fuel tanks 784.90  87.06-71 8 Mounted pads for disc brakes 784.90  87.06-99 9 Other 784.90 87.07 Work trucks, mechanically propelled, of the types used in factories, warehouses, dock areas or airports for short distance transport or handling of goods (for example, platform trucks, fork-lift trucks and straddle carriers); tractors of the type used on railway station platforms ; parts of the foregoing vehicles : 87.07-10 A Trucks specially designed for the transport of highly radio-active materials (EURATOM) 744.11 N 87.07-15 B Straddle carriers 744.11 N 31 . 12 . 81 Official Journal of the European Communities 525 87 . 07 Parts N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 87.07 (cont'd) C Other trucks ; tractors: I Fitted with self-actuated lifting equipment: a With a lifting height of 1 m or more: 87.07-21 1 With electric motors 744.11 N 2 With other motors: 87.07-22 aa Rough terrain fork-lift trucks 744.11 N 87.07-24 bb Other 744.11 N b Other: 87.07-25 1 With electric motors 744.11 N 87.07-27 2 With other motors 744.11 N II Other: 87.07-35 a With electric motors 744.11 N 87.07-37 b With other motors 744.11 N 87.07-50 D 744.19  87.08 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles : 87.08-10 A Tanks and parts thereof 951.01  87.08-30 B Other armoured fighting vehicles and parts thereof . . 951.01  87.09 Motor-cycles, auto-cycles and cycles fitted with an auxili ­ ary motor, with or without side-cars ; side-cars of all kinds : A Motor-cycles, auto-cycles and cycles, with or without side-cars, powered by internal combustion engines, of a cylinder capacity of: 87.09-10 I 50 cm3 or less 785.10 N II More than 50 cm3: 87.09-51 a Scooters 785.10 N 87.09-59 b Other 785.10 N 87.09-90 B Other 785.10 N 87.10-00 87.10 Cycles (including delivery tricycles), not motorised 785.20 N 87.11-00 87.11 Invalid carriages, whether or not motorised or otherwise mechanically propelled 785.31  526 Official Journal of the European Communities 31 . 12 . 81 87 . 12 NIMEXE I code CCT reference Statistical subdivision Description S ITC code Supplementary unit 87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11 : A Of motor-cycles : 87.12-11 Ã  Saddles and seats 785.39 N 87.12-15 II Spokes and nuts therefor 785.39  87.12-19 III Other 785.39  B Other: 87.12-20 I Frames 785.39 N II Hubs: 87.12-32 a Without freewheel or braking device 785.39 N 87.12-34 b Coaster brake hubs without gears 785.39 N 87.12-38 c Other hubs 785.39 N 87.12-40 III Spokes and nuts therefor 785.39  87.12-50 IV Pedals 785.39 pair 87.12-55 v Crank-gear 785.39  87.12-60 VI Wheel rims 785.39 N 87.12-70 VII Handlebars 785.39 N 87.12-80 VIII Saddles 785.39  87.12-91 IX Luggage carriers 785.39 N 87.12-95 x Front forks 785.39 N 87.12-97 XI Derailleur gears 785.39  87.12-99 XII Other 785.39  87.13 Baby carriages and parts thereof : 87.13-20 A Baby carriages 894.10 N 87.13-81 B Parts 894.10  87.14 Other vehicles (including trailers), not mechanically pro ­ pelled, and parts thereof : 87.14-10 A Animal-drawn vehicles 786.81  B Trailers and semi-trailers : 87.14-31 I Specially designed for the transport of highly radio ­ active materials (EURATOM) 786.12 N II Other: 87.14-33 a Caravans and the like , for camping 786.11 N b Other: 1 Self-loading or self-unloading, for agricultural use: 87.14-37 aa Manure spreaders I 786.81 N 87.14-39 bb Other 786.12 N 31 . 12 . 81 Official Journal of the European Communities 527 87 . 14 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 87.14 B II (cont'd) b 2 Other: 87.14-43 aa For the transport of goods 786.12 N 87.14-49 C bb Other Other vehicles : 786.81 87.14-51 I Specially designed for the transport of highly radio ­ active materials (EURATOM) 786.81 87.14-59 II Other 786.81  87.14-70 D Parts 786.89 - 87.80-00 to 87.89-14 Goods classified in Chapter 87, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) i 1 ) (') See list of headings for exports of component parts of complete industrial plant, page 581 . 528 Official Journal of the European Communities 31 . 12 . 81 88.01 CHAPTER 88 AIRCRAFT AND PARTS THEREOF ; PARACHUTES ; CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS Additional Note For the purpose of subheading 88.02 B, the expression "unladen weight " shall mean the weight of the machine in normal flying order, excluding the weight of the crew and of fuel and equipment except permanently-fitted items of equipment. NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 88.01 Balloons and airships : 88.01-10 A Civil balloons and airships 792.82  88.01-90 B Other 792.82  88.02 Flying machines, gliders and kites ; rotochutes : A Not mechanically propelled : 88.02-01 I Civil gliders 792.81 N II Other: 88.02-05 a Kites and rotochutes 792.81 N 88.02-09 b Other 792.81 N B Mechanically propelled: I Helicopters : a Civil helicopters : 88.02-15 1 Of an unladen weight not exceeding 2 000 kg . . 792.10 N 88.02-19 2 Of an unladen weight exceeding 2 000 kg .... 792.10 N b Other , of an unladen weight : 88.02-25 1 Not exceeding 2 000 kg 792.10 N 88.02-29 2 Exceeding 2 000 kg 792.10 N II Other: a Civil aircraft: 88.02-33 1 Of an unladen weight not exceeding 2 000 kg . . 792.20 N 88.02-35 2 Of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg 792.30 N 88.02-39 3 Of an unladen weight exceeding ¡5 000 kg . . . . 792.40 N b Other, of an unladen weight : 88.02-43 1 Not exceeding 2 000 kg 792.20 N 88.02-45 i 2 Exceeding 2 000 kg but not exceeding 1 5 000 kg 792.30 N 88.02-49 3 Exceeding 1 5 000 kg 792.40 N 31 . 12 . 81 Official Journal of the European Communities 529 88 . 03 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 88.03 Parts of goods falling in heading No 88.01 or 88.02 : A Of balloons or airships: 88.03-20 I For use in civil balloons or airships 792.90  88.03-30 II Other 792.90 B Other: 88.03-40 I For use in civil flying machines and gliders 792.90  II Other: 88.03-50 a Of kites and rotochutes 792.90  88.03-80 b Other 792.90  88.04-00 88.04 Parachutes and parts thereof and accessories thereto . . . 899.98  88.05 Catapults and similar aircraft launching gear ; ground flying trainers ; parts of any of the foregoing articles : 88.05-10 A Catapults and similar aircraft launching gear ; parts thereof 792.83  B Ground flying trainers ; parts thereof: 88.05-40 I For civil use 792.83  88.05-90 II Other 792.83  530 Official Journal of the European Communities 31 . 12 . 81 89 . 01 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note A hull , unfinished or incomplete vessel , assembled, unassembled or disassembled, or a complete vessel unassem ­ bled or disassembled, is to be classified within heading No 89.01 if it does not have the essential character of a vessel of a particular kind . Additional Notes 1 . Subheadings 89.01 B I and 89.02 B I are to be taken to apply only to vessels , designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m . However, fishing boats and lifeboats , designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2 . Subheading 89.03 A is to be taken to apply only to vessels , floating docks and floating or submersible drilling or production platforms , designed as sea-going. 3 . For the purposes of heading No 89.04, the expression "ships, boats and other vessels for breaking up " includes the following articles when imported in vessels for breaking up, on condition that they have formed part of the normal equipment of such vessels :  spare parts (such as propellers), whether or not in a new condition ;  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use . ! NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 89.01 Ships, boats and other vessels not falling within any of the following headings of this Chapter : 89.01-10 A Warships 793.10  B Other: I Sea-going vessels : a Of a gross tonnage exceeding 250 tons (GRT): 89.01-20 1 Passenger vessels 793.28 GRT 89.01-30 2 Tankers of all kinds 793.22 GRT 89.01-40 3 Fishing vessels; factory ships and other fishery vessels 793.24 GRT 89.01-50 4 Refrigerator vessels 793.23 GRT 5 Other: 89.01-61 aa For the transport of goods, including vessels for the transport of both passengers and goods 793.23 GRT 89.01-63 bb Other 793.28 GRT b Of a gross tonnage not exceeding 250 tons (GR T): 89.01-65 1 For the transport of goods, including vessels for the transport of both passengers and goods . . . 793.23 GRT 31 . 12 . 81 Official Journal of the European Communities 531 89 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.01 B I b (cont'd) 2 Pleasure craft and sports craft : 89.01-70 aa Sail-boats 793.21 N 89.01-73 bb Other 793.21 N 89.01-74 3 Fishing vessels and other fishery vessels 793.24 N 89.01-76 4 Other 793.28 N II Other: a Weighing 100 kg or less each : 1 Inflatable boats , of a length of: 89.01-78 aa Less than 2 m 793.21 N 89.01-80 bb 2 m or more 793.21 N 89.01-81 2 Other 793.21 N b Other: 1 For the transport of goods, including vessels for the transport of both passengers and goods: aa Mechanically propelled: 89.01-83 11 Tankers of all kinds 793.22 CC (t) 89.01-85 22 Other 793.23 CC (t) 89.01-86 bb Not mechanically propelled 793.23 cc ( t ) 2 Pleasure craft and sports craft: aa Sail-boats , of a length of: 89.01-87 11 7-5 m or less 793.21 N 89.01-89 22 More than 7-5 m 793.21 N bb Motor-boats with inboard engines , of a length of 89.01-90 11 7-5 m or less 793.21 N 89.01-92 22 More than 7-5 m 793.21 N cc Other, of a length of: 89.01-93 11 7-5 m or less 793.21 N 89.01-94 22 More than 7-5 m 793.21 N 89.01-95 3 Other 793.28 N 89.02 Vessels specially designed for towing (tugs) or pushing other vessels : 89.02-10 A Tugs 793.81  B Pusher craft : 89.02-31 I Sea-going 793.81  89.02-39 II Other 793.81  532 Official Journal of the European Communities 31 . 2 . 81 89 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 89.03 Light-vessels, fire-floats, dredgers of all kinds, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : A Sea-going: 89.03-11 I Dredgers 793.82 N 89.03-19 B II Other Other: 793.82 N 89.03-91 I Dredgers 793.82 N 89.03-99 II Other 793.82 N 89.04-00 89.04 Ships, boats and other vessels for breaking up 793.30  89.05-00 89.05 Floating structures other than vessels (for example, coffer ­ dams, landing stages, buoys and beacons) 793.83  31 . 12 . 81 Official Journal of the European Communities 533 SECTION XVIII OPTICAL, PHOTOGRAPHIC , CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Articles of a kind used in machines , appliances, instruments or apparatus , of unhardened vulcanised rubber, falling within heading No 40.14, of leather or of composition leather, falling within heading No 42.04, or of textile material (heading No 59.17); (b) Refractory goods of heading No 69.03 ; laboratory, chemical or industrial wares of heading No 69.09 ; (c) Glass mirrors, not optically worked, falling within heading No 70.09, and mirrors of base metal or of precious metal , not being optical elements , falling within heading No 83.06 or Chapter 71 ; (d) Goods falling within heading No 70.07 , 70.11 , 70.14, 70.15 , 70.17 or 70.18 ; (e) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV) or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (f) Pumps incorporating measuring devices , of heading No 84.10 ; weight-operated counting and checking machinery, and separately imported weights for balances (headings No 84.20); lifting and handling machinery of heading No 84.22 ; fittings for adjusting work or tools on machine-tools , of heading No 84.48 , including fittings with optical devices for reading the scale (for example, "optical" dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); valves and other appliances of heading No 84.61 ; (g) Searchlights and spotlights , of a kind used on motor vehicles, of heading No 85.09 , and radio navigational aid or radar apparatus of heading No 85.15 ; (h) Cinematographic sound recorders, reproducers and re-recorders , operating solely by a magnetic process (heading No 92.11 ); magnetic sound-heads (heading No 92.13); ( ij) Articles of Chapter 97 ; (k) Capacity measures , which are to be classified according to the material of which they are made ; or ( 1 ) Spools , reels or similar supports (which are to be classified according to their constituent material , for example, in heading No 39.07 or Section XV). 534 Official Journal of the European Communities 31 . 12 . 81 90 . 01 2 . Subject to Note 1 above, parts or accessories which are suitable for use solely or principally with machines , appliances , instruments or apparatus falling within any heading of this Chapter are to be classified as follows : (a) Parts or accessories constituting in themselves machines , appliances , instruments or apparatus (including optical elements of heading No 90.01 or 90.02) of any particular heading of the present Chapter or of Chapter 84, 85 or 91 (other than headings Nos 84.65 and 85.28) are to be classified in that heading ; (b) Other parts or accessories are to be classified in heading No 90.29 if they answer to the terms of that heading ; otherwise they are to be classified in the heading appropriate to the machine, appliance, instrument or apparatus itself. 3 . Heading No 90.05 is to be taken not to apply to astronomical telescopes of a kind unsuitable for terrestrial observation (heading No 90.06), or to telescopic sights for fitting to firearms, periscopic telescopes for fitting to submarines or tanks , or to telescopes for machines , appliances , instruments or apparatus of this Chapter ; such telescopic sights and telescopes are to be classified in heading No 90.13 . 4 . Measuring or checking optical instruments , appliances or machines which, but for this Note, could be classified both in heading No 90.13 and in heading No 90.16, are to be classified in heading No 90.16 . 5 . Heading No 90.28 is to be taken to apply , and apply only, to : (a) Instruments or apparatus for measuring or checking electrical quantities ; (b) Machines , appliances , instruments or apparatus of a kind described in heading No 90.14, 90.15 , 90.16, 90.22 , 90.23 , 90.24, 90.25 or 90.27 (other than stroboscopes), the operation of which depends on an electrical phenomenon which varies according to the factor to be ascertained or automatically controlled ; (c) Instruments or apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or similar radiations ; (d) Automatic regulators of electrical quantities , and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled . 6 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . Additional Notes 1 . Heading No 90.18 does not cover simple filter masks which , although covering only the mouth and the nose, serve as protection against toxic chemical products, dust, smoke and fog and which are intended to be used once only (for example , heading No 59.03). 2 . The expression "electronic instruments and apparatus " in subheading 90.28 A means instruments and apparatus which incorporate one or more articles of heading No 85.21 ; but for the purposes of the foregoing, no account shall be taken of articles of heading No 85.21 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus . NIMEXE CCT code reference Statistical subdivision Description SITC code Supplementary unit 90.01 A 90.01-01 I Lenses, prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked ; sheets or plates, of polarising mate ­ rial : Lenses , prisms, mirrors and other optical elements : Contact lenses 884.11 N 31 . 12 . 81 Official Journal of the European Communities 535 90 . 01 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.01 A (cont'd) II Spectacle lenses: a Of glass: I Both sides finished: 90.01-02 aa Not for correction of the vision 884.11 N bb For correction of the vision : 90.01-04 11 Single focal 884.11 N 90.01-06 22 Other 884.11 N 90.01-08 2 Other 884.11 N b Of other materials: 1 Both sides finished: 90.01-11 aa Not for correction of the vision 884.11 N bb For correction of the vision : 90.01-13 11 Single focal 884.11 N 90.01-15 22 Other 884.11 N 90.01-18 2 Other 884.11 N 90.01-19 III Other optical elements 884.11  90.01-30 B Sheets or plates of polarising material 884.11  90.02 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instru ­ ments or apparatus, other than such elements of glass not optically worked : A For use in photography, cinematography, projection , enlargement or reduction : 90.02-11 1 Objectives 884.12 N 90.02-19 II Other optical elements 884.12 90.02-90 B Other 884.12 90.03 Frames and mountings, and parts thereof, for spectacles, pince-nez, lorgnettes, goggles and the like : A Frame and mountings: 90.03-10 I Ofprecious metal or of rolled precious metal 884.21 N 90.03-30 II Of artificial plastic material 884.21 N 90.03-40 III Of base metal 884.21 N 90.03-60 IV Of other materials 884.21 N 90.03-70 B Parts 884.21  536 Official Journal of the European Communities 31 . 12 . 81 90 . 04 I NIMEXE : code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other : A Sunglasses: 90.04-10 I With "glasses " not optically worked 884.22 N 90.04-50 II With "glasses " optically worked 884.22 N 90.04-80 B Other 884.22  90.05 Refracting telescopes (monocular and binocular), prismatic or not : 90.05-20 A Prismatic binoculars 871.01 N 90.05-30 B Refracting telescopes; non-prismatic binoculars 871.01 N 90.05-80 C Parts and accessories 871.01  90.06-00 90.06 Astronomical instruments (for example, reflecting tele ­ scopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio-astronomy 871.02  90.07 Photographic cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20 : A Photographic cameras : I Cameras for special uses: 90.07-05 a Cameras , whether or not combined with reproduc ­ tion apparatus, for transferring information on doc ­ uments or magnetic media to microfilm or micro ­ fiche 881.11 N b Cameras used in composing and preparing printing plates and cylinders , with a negative format: 90.07-08 1 Of 30 x 40 cm or less 881.11 N 90.07-09 2 Of more than 30 x 40 cm 881.11 N 90.07-13 c Other cameras for special uses 881.11 N II Other cameras: 90.07-15 a For film of 35 mm width or less 881.11 N 90.07-17 b Other 881.11 N III Parts and accessories: 90.07-21 a Tripods 881.19 N 90.07-29 b Other 881.19  B Photographic flashlight apparatus and flashbulbs: I Electrically ignited flashbulbs: 90.07-32 a Flashcubes 881.12 N 31 . 12 . 81 Official Journal of the European Communities 537 90 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.07 B I (cont'd) 90.07-33 b Other 881.12 N II Other: a Flashlight apparatus: 90.07-34 1 Electronic flashlights 881.12 N 90.07-35 2 Flashcubes, mechanically ignited 881.12 N 90.07-38 3 Other 881.12 N 90.07-50 b Parts and accessories 881.19  90.08 Cinematographic cameras, projectors, sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles : A Cameras and sound recorders , combined or not : 90.08-11 I For film of 16 mm width or greater, excluding double-8 mm 881.22 N 90.08-15 II For film of less than 16 mm width , including double-8 mm 881.21 N III Parts and accessories: 90.08-21 a Tripods 881.29 N 90.08-29 b Other 881.29  B Projectors and sound reproducers, combined or not: 90.08-31 I For film of 16 mm width or greater 881.22 N 90.08-35 II For film of less than 16 mm width 881.21 N 90.08-37 III Parts and accessories 881.29  90.09 Image projectors (other than cinematographic projectors); photographic (except cinematographic) enlargers and reducers : A Still image projectors: 90.09-11 I Microfilm readers , whether or not combined with copying apparatus 881.31 N 90.09-15 II Slide projectors 881.31 N 90.09-29 III Other 881.31 N 90.09-30 B Photographic (except cinematographic) enlargers and reducers 881.31 ! N 90.09-70 C Parts and accessories 881.31  538 Official Journal of the European Communities 31 . 12 . 81 90 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.10 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter ; photo-copying apparatus (whether incorporating an optical system or of the contact type) and thermo-copying apparatus ; screens for projec ­ tors : A Photo-copying apparatus incorporating an optical sys ­ tem: 90.10-22 I Apparatus 751.82 N 90.10-28 I II Parts and accessories 759.19  ¡ B Thermo-copying apparatus: 90.10-32 I Apparatus 751.82 N 90.10-38 II Parts and accessories 759.19  i C Other: I Photo-copying apparatus (contact type): 90.10-42 a Apparatus 751.82 N 90.10-48 b Parts and accessories 759.19  90.10-50 II Screens for projectors 881.39  90.10-90 III Other 881.39  90.11-00 90.11 Microscopes and diffraction apparatus, electron and proton 871.03  90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image : 90.12-10 A Compound optical microscopes 871.04 N 90.12-30 B Microphotographic, microcinematographic and micropro ­ jection apparatus 1 871.04 N 90.12-70 C Parts and accessories 871.04  90.13 Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chapter ; lasers, other than laser diodes : 90.13-10 A Searchlights and spotlights 871.09  90.13-20 B Lasers , other than laser diodes 871.09  90.13-80 C Other 871.09  90.14 Surveying (including photogrammetrical surveying), hydro ­ graphic, navigational, meteorological , hydrological and geophysical instruments ; compasses ; range-finders : A Compasses : 90.14-01 I For use in civil aircraft 874.11 31 . 12 . 81 Official Journal of the European Communities 539 90 . 14 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.14 A (cont'd) 90.14-05 II III Other compasses Parts : 874.11 90.14-07 a For gyroscopic compasses, for use in civil aircraft 874.11  90.14-09 b B I Other Other: Optical air navigational instruments : 874.11 90.14-12 a For use in civil aircraft (excluding parts of such goods) 874.11  90.14-14 b Other 874.11  90.14-17 II III Other air navigational instruments (including auto ­ matic pilots), for use in civil aircraft Other: 874.11  90.14-21 a Marine or river navigational instruments 874.11  90.14-23 b Air navigational instruments 874.11  90.14-30 c d Photogrammetrical surveying instruments Instruments and appliances used in geodesy, topo ­ graphy, surveying or levelling; hydrographie instru ­ ments : 874.12 90.14-51 I Theodolites and tacheometers 874.12  90.14-59 2 Other 874.12  90.14-61 e Meteorological and hydrological instruments .... 874.12  90.14-99 90.15 f Other instruments and appliances Balances of a sensitivity of 5 eg or better, with or without their weights : 874.12 90.15-10 A Balances 874.51 N 90.15-80 90.16 A B I Parts and accessories Drawing, marking-out and mathematical calculating instruments, drafting machines, pantographs, drawing sets, slide rules, disc calculators and the like ; measuring or checking instruments, appliances and machines, not falling within any other heading of this Chapter (for example, micrometers, callipers, gauges, measuring rods, balancing machines); profile projectors : Drawing, marking-out and mathematical calculating instruments, drafting machines , pantographs , slide rules, disc calculators and the like : Drawing instruments: 874.51 90.16-12 a Drawing sets 874.21 N 540 Official Journal of the European Communities 31 . 12 . 81 90 . 16 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.16 A I (cont'd) b Other: 90.16-13 1 Parallelogram and track type drafting machines . 874.21 N 90.16-15 2 Other drawing instruments 874.21  90.16-16 II Marking-out instruments 874.21  90.16-18 ! III Mathematical calculating instruments (including slide rules, disc calculators and the like) 874.21 N 90.16-20 IV Parts and accessories 874.29  B Measuring or checking instruments , appliances and machines ; profile projectors : I Optical instruments, appliances and machines: 90116-41 a Profile projectors and optical comparators 874.21 N 90.16-49 b Other machines , apparatus and instruments .... 874.21  II Other instruments , appliances and machines: 90.16-51 a Balancing machines 874.21  90.16-55 b Test benches 874.21  90.16-65 c Linear measuring instruments 874.21  90.16-71 d Micrometers, callipers and gauges 874.21 N 90.16-79 e Other instruments, appliances and machines .... 874.21  III Parts and accessories: 90,16-91 a For balancing machines and test benches 874.29  90.16-99 b Other 874.29  90.17 Medical , dental, surgical and veterinary instruments and appliances (including electro-medical apparatus and ophthalmic instruments): A Electro-diagnostic apparatus : 90.17-01 I Electro-cardiographs 774.10  90.17-05 II Other 774.10  B Other: 90.17-07 I Instruments and apparatus for measuring blood ­ pressure 872.02  90.17-09 II Endoscopes 872.02  90.17-11 III Renal dialysis equipment (artificial kidneys , kidney machines and dialysers) 872.02  90.17-13 IV Ultra-violet ray apparatus or combined ultra-violet and infra-red ray apparatus 774.10  V Diathermic apparatus: 90.17-16 a Ultrasonic 774.10  31 . 12 . 81 Official Journal of the European Communities 541 90 . 17 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.17 B V (cont'd) 90.17-17 b Other 774.10  90.17-23 VI Transfusion apparatus 872.02  VII Syringes: 90.17-25 a Ofplastic materials 872.02  90.17-27 b Other 872.02  VIII Needles, cannulae and catheters: 90.17-32 a Hypodermic needles 872.02  90.17-34 b Other 872.02  IX Other: a Dental instruments and appliances: 90.17-36 1 Dental drill engines and dental equipment on its base 872.01  90.17-38 2 Other 872.01  90.17-40 b Anaesthetic apparatus and instruments 872.02  c Ophthalmic apparatus and instruments: 90.17-51 1 Non-optical 872.02  90.17-59 2 Optical 872.02  90.17-99 d Other 872.02 90.18 Mechanotherapy appliances ; massage apparatus ; psycho ­ logical aptitude-testing apparatus ; artificial respiration, ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances (including gas masks and similar respirators): 90.18-10 A Gas masks and similar respirators (excluding parts thereof), for use in civil aircraft 872.03  B Other: I Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus: 90.18-21 a Electrical vibratory-massage apparatus 872.03 90.18-29 b Other apparatus 872.03  90.18-31 II Ozone therapy, oxygen therapy, artificial respiration, aerosol therapy or similar apparatus 872.03  90.18-59 III Breathing appliances (including gas masks and simi ­ lar respirators) 872.03  542 Official Journal of the European Communities 31 . 12 . 81 90 . 19 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.19 Orthopaedic appliances, surgical belts, trusses and the like ; splints and other fracture appliances ; artificial limbs, eyes, teeth and other artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability : A Artificial limbs, eyes, teeth and other artificial parts of the body: I Artificial teeth and dental fittings : 90.19-11 a b 1 Ofprecious metals or rolled precious metals .... Other: Artificial teeth : 899.62 90.19-12 aa Of artificial plastic materials 899.62 hundred 90.19-14 bb Of other materials 899.62 hundred 90.19-18 2 Other 899.62  90.19-21 II Artificial eyes 899.62  90.19-25 III B I Other Hearing aids and other appliances which are worn or carried , or implanted in the body, to compensate for a defect or disability : Hearing aids : 899.62 90.19-31 a Appliances 899.61 N 90.19-35 II b Parts and accessories Other: 899.61  90.19-51 a Pacemakers for stimulating heart muscles (exclud ­ ing parts and accessories) 899.62 N 90.19-55 C b Other Other: 899.62 90.19-91 I Orthopaedic appliances 899.62  90.19-95 90.20 II A Splints and other fracture appliances Apparatus based on the use of X-rays or of the radiations from radio-active substances (including radiography and radiotherapy apparatus); X-ray generators ; X-ray tubes ; X-ray screens ; X-ray high tension generators ; X-ray con ­ trol panels and desks ; X-ray examination or treatment tables, chairs and the like : Apparatus based on the use of X-rays: 899.62 90.20-11 I For medical or dental use 774.20 N 90.20-19 II For other uses 774.20 N 31 . 12 . 81 Official Journal of the European Communities 543 90 . 20 N1MEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.20 (cont'd) B Apparatus based on the use of radiations from radio ­ active substances: 90.20-51 I For medical use 774.20 N 90.20-59 II For other uses 774.20 N C Parts and accessories: 90.20-71 I X-ray tubes 774.20 N 90.20-75 II X-ray fluorescent screens and X-ray intensifying screens; anti-scatter shields and grids 774.20  90.20-99 III Other 774.20  90.21 Instruments, apparatus or models, designed solely for demonstrational purposes (for example, in education or exhibition), unsuitable for other uses : 90.21-10 A Instruments , apparatus or models for teaching physics , chemistry or the like 874.52  90.21-50 B Models of human or animal anatomies 874.52  90.21-90 C 874.52  90.22 Machines and appliances for testing mechanically the hardness, strength, compressibility, elasticity and the like properties of industrial materials (for example, metals, wood, textiles, paper or plastics): A Machines and appliances for testing metals: 90.22-11 I Universal or for tensile tests 874.53  90.22-15 II For hardness tests 874.53  90.22-19 III Other 874.53  90.22-30 B Machines and appliances for testing textiles , paper or paperboard 874.53 90.22-50 C Machines and appliances for testing other materials . . . 874.53  90.22-80 D Parts and accessories 874.53  90.23 Hydrometers and similar instruments ; thermometers, pyrometers, barometers, hygrometers, psychrometers, recording or not ; any combination of these instruments : A Thermometers : 90.23-01 I For use in civil aircraft 874.54  Other . 544 Official Journal of the European Communities 31 . 12 . 8 90 . 23 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.23 A (cont'd) II Other: a Mercury or other liquid-filled thermometers, for direct reading: 90.23-11 / Clinical thermometers 874.54 N 90.23-18 2 Other 874.54 N 90.23-20 b Other 874.54 N 90.23-30 B Hygrometers and psychrometers 874.54  90.23-40 C D Hydrometers and similar instruments , with or without thermometers ; optical pyrometers Other: 874.54  90.23-95 I Barometers 874.54 N 90.23-99 90.24 II Other Instruments and apparatus for measuring, checking or automatically controlling the flow, depth, pressure or other variables of liquids or gases, or for automatically control ­ ling temperature (for example, pressure gauges, thermo ­ stats, level gauges, flow meters, heat meters, automatic oven-draught regulators), not being articles falling within heading No 90.14 : 874.54 90.24-10 A B I For use in civil aircraft Other : Pressure gauges : 874.30 90.24-21 a Spiral or metal diaphragm types 874.30  90.24-29 II b Other Thermostats : 874.30  90.24-41 a Thermostats with electrical triggering device .... 874.30  90.24-49 b Other mechanical thermostats 874.30 III Other: 90.24-92 90.24-94 a Level gauges 874.30 b Flowmeters 874.30 90.24-96 c Regulators 874.30 90.24-98 d Other 874.30  31 . 12 . 81 Official Journal of the European Communities 545 90 . 25 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.25 instruments and apparatus for physical or chemical analy ­ sis (such as Polarimeters, refractometers, spectrometers, gas analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, sur ­ face tension or the like (such as viscometers, porosimeters, expansion meters); instruments and apparatus for measur ­ ing or checking quantities of heat, light or sound (such as photometers (including exposure meters), calorimeters); microtomes : 90.25-11 A Gas or smoke analysis apparatus 874.40 N 90.25-31 B Microtomes 874.40 N 90.25-41 C D Viscometers , porosimeters and expansion meters Other instruments and apparatus : 874.40  90.25-51 1 Non-optical 874.40  90.25-59 II Optical 874.40  90.25-80 90.26 E Parts and accessories Gas, liquid and electricity supply or production meters ; calibrating meters therefor : 874.40 90.26-10 A Gas meters 873.10 N 90.26-30 B C Liquid meters Electricity meters: 873.10 N 90.26-51 I Supply meters , for single-phase alternating current . . 873.10 N 90.26-55 II Supply meters , for multi-phase alternating current . . 873.10 N 90.26-59 90.27 III Other, for example : direct current meters , production meters , standard and calibrating meters Revolution counters, production counters, taximeters, mile ­ ometers, pedometers and the like, speed indicators (includ ­ ing magnetic speed indicators) and tachometers (other than articles falling within heading No 90.14); stroboscopes : 873.10 N 90.27-10 A Revolution counters , production counters , taximeters and other counters 873.20 B Speed indicators and tachometers : 90.27-20 I II For use in civil aircraft Other : 873.20 90.27-32 a For vehicles 873.20 90.27-38 b Other 873.20 90.27-50 C Stroboscopes 873.20 546 Official Journal of the European Communities 31 . 12 . 81 90 . 28 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.28 Electrical measuring, checking analysing or automatically controlling instruments and apparatus : A Electronic instruments and apparatus: I For use in civil aircraft: 90.28-01 a Stall warning calculators 874.83 N 90.28-03 b Inertial navigation systems 874.83 N 90.28-05 c Ground proximity warning systems 874.83 N 90.28-07 d Terrestrial magnetic field detector apparatus operat ­ ing by saturation of magnetic circuits (flux valve) . 874.83 N 90.28-08 e Air conditioning regulators 874.83 N 90.28-09 II a f Other Other: Telecommunications (cross-talk meters , gain mea ­ suring instruments , nepermeters, distortion factor meters , psophometers and the like); For measuring or detecting ionising radiations ; Other measuring apparatus with self-balancing recording device ; Other apparatus for measuring electrical quanti ­ ties : 874.83 90.28-12 1 Telecommunications (cross-talk meters , gain measuring instruments , nepermeters, distortion factor meters, psophometers and the like) .... 874.83 90.28-14 2 For measuring or detecting ionising radiations . . 874.82  90.28-16 3 Other measuring apparatus with self-balancing recording device 874.83  90.28-18 b 4 Other apparatus for measuring electrical quanti ­ ties Other : 874.83  90.28-22 1 Electronic ray oscilloscopes and oscillographs . . 874.83  90.28-31 2 Instruments and apparatus for testing equipment and materials 874.83  90.28-38 3 Regulators and control units 874.81  90.28-41 4 Instruments and apparatus for balancing mechanical parts 874.83  90.28-43 5 Marine or river navigational instruments and apparatus 874.83  90.28-45 6 Aeronautical or space navigational instruments and apparatus 874.83 90.28-47 7 Meteorological hydrologicai and geophysical instruments and apparatus 874.83 31 . 12 . 81 Official Journal of the European Communities 547 90 . 28 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 90.28 A II b (cont'd) 90.28-49 8 Exposure meters, thermocolorimeters and other measuring instruments used in photography or cinematography 874.83  9 Other: 90.28-56 aa Apparatus for measuring optical and/ or acous ­ tical quantities 874.83  90.28-57 bb Apparatus for measuring geometrical, mechan ­ ical or other quantities 874.83  90.28-59 cc Other 874.83  B Other: 90.28-62 i For use in civil aircraft 874.89  II Other: 90.28-66 a Oscillographs, light-beam and liquid-jet types .... 874.89  90.28-68 b Self-balancing potentiometers , measuring bridges 874.89  90.28-70 c Measuring apparatus for the analysis of gases , liquids or solids 874.89  90.28-74 d Measuring apparatus for heat and moisture and for process control 874.89  90.28-76 e Apparatus for testing equipment or materials .... 874.89  90.28-84 f Regulators and control units 874.84  g Other: 1 Measuring instruments and apparatus with recording device: 90.28-86 aa Continuous-line graph recorders 874.89 90.28-88 bb Other 874.89  2 Direct-reading measuring instruments and appa ­ ratus: 90.28-92 aa Precision instruments and apparatus (precision factor not exceeding 0-5) 874.89  bb Other: 90.28-96 11 Panel or console type 874.89  90.28-97 22 Other 874.89  90.28-99 3 Other 874.89 ! 548 Official Journal of the European Communities 31 . 12 . 81 90 . 29 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23, 90.24, 90.26, 90.27 or 90.28 : A Parts or accessories suitable for use solely or princi ­ pally with the electronic instruments or apparatus falling within subheading 90.28 A: 90.29-01 I Parts of automatic flight control instruments and apparatus, for use in civil aircraft 874.90 90.29-09 II B Other Other: 874.90 90.29-15 I II Parts of automatic flight control instruments and apparatus, for use in civil aircraft Other: 874.90  90.29-20 a b Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section, the greatest diameter of which does not exceed 25 mm Other: 874.90  90.29-32 1 For instruments or apparatus of heading No 90.23 874.90 90.29-42 2 3 For instruments or apparatus of heading No 90.24 For instruments or apparatus of heading No 90.26: 874.90  90.29-53 aa For electricity meters 874.90  90.29-59 bb Other 874.90  90.29-62 4 For instruments or apparatus of heading No 90.27 874.90 90.29-80 S For instruments or apparatus of subheading 90.28 B 874.90  90.80-00 to 90.89-29 Goods classified in Chapter 90, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) 0 ) 90.97-01 Contact lenses and spectacles lenses carried by post .... 884.11  90.97-02 Other goods of Chapter 90 carried by post 911.00  (') See list of headings for exports of component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 549 91 . 01 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . For the purposes of headings Nos 91.02 and 91.07 , the expression "watch movements" means movements regulated by a balance-wheel and hairspring or by any other system capable of determining intervals of time, not exceeding 12 mm in thickness when measured with the plate, the bridges and any additional outer plates . 2 . Headings Nos 91.07 and 91.08 are to be taken not to apply to spring-operated or weight-operated motors not fitted, nor adapted to be fitted, with escapements (heading No 84.08). 3 . This Chapter does not cover parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07). The Chapter also excludes weights , clock or watch glasses, watch chains or straps, parts of electrical equipment, ball bearings or bearing balls . Clock and watch springs are to be classified as clock or watch parts (heading No 91.11 ). 4 . Except as provided in Notes 2 and 3 , movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be taken as falling within this Chapter and not within any other Chapter . 5 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . Ã ÃÃ Ã Ã §Ã  code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.01 Pocket-watches, wrist-watches and other watches, including stop-watches : 91.01-11 A Stop-watches 885.11 N B Other: I Electric or electronic: a With case ofprecious metal: 91.01-15 1 With piezo-electric quartz crystal regulating device 885.11 N 91.01-19 2 Other 885.11 N b With case of other material: 1 With piezo-electric quartz crystal regulating device: 91.01-21 aa With hands 885.11 N 91.01-25 bb Other 885.11 N 91.01-29 2 Other 885.11 N II Other: a With automatic winding: 1 With jewelled lever escapement: 91.01-33 aa With case ofprecious metal 885.11 N 91.01-37 bb With case of other material 885.11 N 550 Official Journal of the European Communities 31 . 12 . 81 91 . 01 ; NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.01 B II a (cont'd) 91.01-45 2 With other escapement (for example, roskopf pin pallet escapement) 885.11 N b With non-automatic winding: 1 With jewelled lever escapement: 91.01-53 aa With case ofprecious metal 885.11 N 91.01-57 bb With case of other material 885.11 N 91.01-65 2 With other escapement (for example, roskopf pin pallet escapement) 885.11 N 91.02 Clocks with watch movements (excluding clocks of heading No 91.03): A Electric or electronic: 91.02-11 I With balance-wheel and hairspring 885.12 N II Other: 91.02-21 a With piezo-electric quartz crystal regulating device . 885.12 N 91.02-29 b Other 885.12 N B Other: 91.02-91 I Alarm clocks 885.12 N 91.02-99 II Other 885.12 N 91.03 Instrument panel clocks and clocks of a similar type, for vehicles, aircraft or vessels : 91.03-10 A Clocks with clock movements measuring less than 4-5 cm in width and clocks with watch movements, for use in civil aircraft 885.21 N B Other: 91.03-21 I With piezo-electric quartz crystal regulating device . . 885.21 N 91.03-99 II Other 885.21 N 91.04 Other clocks : A Electric or electronic: 91.04-20 I For electric clock systems 885.22 N II Other: a Battery-operated: 1 Alarm clocks: 91.04-31 aa With piezo-electric quartz crystal regulating device 885.22 N 91.04-33 bb Other 885.22 N 31 . 12 . 81 Official Journal of the European Communities 551 91 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 91.04 A (cont'd) II a 2 aa Other: Wall clocks: 91.04-34 11 With piezo-electric quartz crystal regulating device 885.22 N 91.04-35 22 bb Other Other: 885.22 N 91.04-37 U With piezo-electric quartz crystal regulating device 885.22 N 91.04-39 b 22 Other Mains-operated: 885.22 N 91.04-42 / 2 Alarm clocks Other: 885.22 N 91.04-46 aa Wall clocks 885.22 N 91.04-48 B I bb Other Other: Alarm clocks: 885.22 N 91.04-51 a b Travel clocks Other: 885.22 N 91.04-56 1 With greatest diameter or diagonal measurement of the dial not less than 7 cm 885.22 N 91.04-58 2 II Other Other: 885.22 N 91.04-71 a b Table-top, mantelpiece and the like Wall clocks: 885.22 N 91.04-73 I Cuckoo clocks 885.22 N 91.04-76 2 Other 885.22 N 91.04-79 91.05 c Other Time of day recording apparatus ; apparatus with clock or watch movement (including secondary movement) or with synchronous motor, for measuring, recording or otherwise indicating intervals of time : 885.22 N 91.05-10 A Time-registers 885.23 N 91.05-20 B Time-recorders 885.23 N 91.05-30 C Process-timers , stop-clocks and the like 885.23 N 91.05-80 91.06 D Other Time switches with clock or watch movement (including secondary movement) or with synchronous motor : 885.23 N 91.06-10 A Electric or electronic for multiple-rate supply meters . . . 885.24 i N 552 Official Journal of the European Communities 31 . 12 . 81 91 . 06 NIMEXE code CCT reference | Statistical subdivision Description SITC code Supplementary unit 91.06 (cont'd) 91.06-90 B Other 885.24 N 91.07 Watch movements (including stop-watch movements), assembled : A With balance-wheel and hairspring: 91.07-11 I Electric or electronic 885.13 N II Other: 91.07-22 a With automatic winding 885.13 N 91.07-28 b With non-automatic winding 885.13 N B Other: 91.07-92 I With piezo-electric quartz crystal regulating device . . 885.13 N 91.07-98 II Other 885.13 N 91.08 Clock movements, assembled : 91.08-10 A Clock movements, assembled , without dials or hands , or with dials or hands whether or not assembled thereon , constructed or designed to operate for over 47 hours without rewinding, having more than one jewel , for use in civil aircraft 885.25 N B Other: I Electric or electronic: 91.08-31 a With piezo-electric quartz crystal regulating device . 885.25 N 91.08-39 b Other 885.25 N 91.08-90 II Other 885.25 N 91.09 Watch cases and parts of watch cases : A Finished watch cases : 91.09-20 I Ofprecious metal 885.14 N II Of base metal: 91.09-31 a Gilt, silver-plated or with rolled precious metal . . . 885.14 N 91.09-39 b Other 885.14 N 91.09-50 III Other 885.14 N 91.09-80 B Watch case blanks and parts of watch cases 885.14  91.10 Clock cases and cases of a similar type for other goods of j this Chapter, and parts thereof : 91.10-10 A Of metal 885.26  91.10-90 B Other 885.26 I  31 . 12 . 81 Official Journal of the European Communities 553 91 . 11 NIMEXE code CCT reference Statistical subdivision Description SITC code r      Supplementary unit 91.11 Other clock and watch parts : 91.11-10 A Watchmakers' jewels (precious and semi-precious stones , natural , synthetic , reconstructed or imitation), neither mounted nor set 885.29 . 91.11-20 B C Springs, including hairsprings Watch movements , unassembled : 885.29 91.11-30 I With balance-wheel and hairspring 885.29 N 91.11-35 II Other 885.29 N 91.11-40 D Clock movements, unassembled 885.29  91.11-50 E F Rough watch movements Other : 885.29  91.11-91 / Dials 885.29  91.11-95 II Watchmakers ' jewels , set or mounted 885.29  91.11-99 III Other 885.29  91.97-00 Goods of Chapter 91 carried by post 885.00  554 Official Journal of the European Communities 31 . 12 . 81 92 . 01 CHAPTER 92 MUSICAL INSTRUMENTS ; SOUND RECORDERS OR REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS OR REPRODUCERS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This Chapter does not cover: (a) Film wholly or partly sensitised for photographic or photo-electric recording or such film exposed, whether or not developed (Chapter 37); (b) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c) Microphones, amplifiers , loudspeakers , head-phones, switches , stroboscopes and other accessory instru ­ ments , apparatus or equipment falling within Chapter 85 or 90 , for use with but not incorporated in or housed in the same cabinet as instruments of the present Chapter ; sound recorders or reproducers combined with a radio or television receiver (heading No 85.15); (d) Brushes (for cleaning musical instruments) falling within heading No 96.01 ; (e) Toy instruments (heading No 97.03 ); (f) Collectors ' pieces or antiques (heading No 99.05 or 99.06); or (g) Spools , reels or similar supports (which are to be classified according to their constituent material , for example , in heading No 39.07 or Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of headings Nos 92.02 and 92.06, imported with such instruments in numbers normal thereto and clearly intended for use therewith , are to be classified in the same heading as the relative instruments . Perforated music rolls (heading No 92.10) and gramophone records and the like (heading No 92.12) imported with an instrument are to be treated as separate articles and not as forming a part of such instrument . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases , boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 92.01 Pianos (including automatic pianos, whether or not with keyboards); harpsichords and other keyboard stringed instruments ; harps but not including aeolian harps : A Pianos (including automatic pianos, whether or not with keyboards): I Upright pianos: 92.01-12 a New 898.11 N 92.01-15 b Used 898.11 N 92.01-19 II Other 898.11 N 92.01-90 B Other 898.11  31 . 12 . 81 Official Journal of the European Communities 555 92 . 02 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.02 Other string musical instruments : 92.02-10 A B Of a kind played with a bow Other: 898.19 N 92.02-50 I Guitars 898.19 N 92.02-80 92.03 II Other Pipe and reed organs, including harmoniums and the like : 898.19 N 92.03-10 A Pipe organs 898.21  92.03-90 92.04 B Other Accordions, concertinas and similar musical instruments ; mouth organs : 898.21 N 92.04-10 A Mouth organs 898.22 N 92.04-90 92.05 B Other Other wind musical instruments : 898.22 N 92.05-11 A B "Brass " instruments (with a cup-shaped or funnel-shaped mouthpiece) Other: 898.23 N 92.05-91 I Recorders 898.23 N 92.05-99 92.06 II Other Percussion musical instruments (for example, drums, xylo ­ phones, cymbals, castanets): 898.23 92.06-10 A Timpani and drums 898.24  92.06-90 B Other 898.24  92.07-00 92.07 92.08 Electro-magnetic, electrostatic, electronic and similar musical instruments (for example, pianos, organs, accord ­ Musical instruments not falling within any other heading of this Chapter (for example, fairground organs, mechani ­ cal street organs, musical boxes, musical saws); mechani ­ cal singing birds ; decoy calls and effects of all kinds ; mouth-blown sound signalling instruments (for example, whistles and boatswains' pipes): 898.25 N 92.08-10 A Musical boxes 898.29  92.08-90 B 92.10 Other Parts and accessories of musical instruments, including perforated music rolls and mechanisms for musical boxes ; metronomes, tuning forks and pitch pipes of all kinds : 898.29 92.10-10 A Mechanisms for musical boxes 898.90 j ions) 556 Official Journal of the European Communities 31 . 12 . 81 92 . 10 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.10 (cont'd) 92.10-15 B Musical instrument strings 898.90  C Other: 92.10-20 / Parts and accessories for the musical instruments of heading No 92.01 898.90  92.10-30 II Parts and accessories for the musical instruments of heading No 92.02 898.90  92.10-40 III Parts and accessories for the musical instruments of heading No 92.03 898.90  92.10-50 IV Parts and accessories for the musical instruments of heading No 92.04 898.90  92.10-60 v Parts and accessories for the musical instruments of heading No 92.07 898.90  92.10-70 VI Parts and accessories for the musical instruments of headings Nos 92.05, 92.06 and 92.08; metronomes, tuning forks and pitch pipes of all kinds 898.90  92.11 Gramophones, dictating machines and other sound recor ­ ders or reproducers, including record-players and tape decks, with or without sound-heads ; television image and sound recorders or reproducers : A Sound recorders or reproducers : 92.11-10 I Sound recorders 763.88 N II Sound reproducers : a Record-players: 92.11-32 1 With automatic record changing mechanism . . . 763.18 N 92.11-34 2 Without automatic record changing mechanism . 763.18 N b Electric gramophones: 92.11-35 1 Coin-operated 763.11 N 92.11-37 2 Other 763.18 N 92.11-39 c Other 763.88 N 92.11-50 III Combined sound recorders and reproducers 763.88 N 92.11-80 B Television image and sound recorders or reproducers . 763.81 N 92.12 Gramophone records and other sound or similar record ­ ings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prep ­ ared tapes, wires, strips and like articles of a kind com ­ monly used for sound or similar recording : A Prepared for recording, but not recorded: 92.12-11 I Magnetic tapes; film 898.31  92.12-19 II Other 898.31  31 . 12 . 81 Official Journal of the European Communities 557 92 . 12 N1MEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 92.12 (cont'd) B Recorded: I Wax recordings, discs, matrices and other inter ­ mediate forms, excluding magnetically recorded tapes: 92.12-31 a For the production of records 898.32  92.12-33 b Other 898.32  II Other: a Records: 92.12-34 1 For teaching languages 898.32  92.12-35 2 Other 898.32  b Other recording media (tapes, wires, strips and like articles): 92.12-37 1 Magnetically recorded for the scoring of cine ­ matograph film 898.32 m 92.12-39 2 Other 898.32  92.13 Other parts and accessories of apparatus falling within heading No 92.11 : A Sound-heads and parts thereof: 92.13-11 / For records or mechanically recorded soundfilms . . . 764.99  92.13-18 II Other 764.99  92.13-30 B Needles ; diamonds, sapphires and other precious or semi-precious stones (natural, synthetic or recon ­ structed), whether or not mounted 764.99  92.13-60 C Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm 764.99  92.13-80 D Other 764.99  92.97-00 Goods of Chapter 92 carried by post 898.00  558 Official Journal of the European Communities 31 . 12 . 81 93 . 01 SECTION XIX ARMS AND AMMUNITION ; PARTS THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Goods falling within Chapter 36 (for example, percussion caps , detonators, signalling flares); (b) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (c) Armoured fighting vehicles (heading No 87.08); (d) Telescopic sights and other optical devices suitable for use with arms, unless mounted on a firearm or imported with the firearm on which they are designed to be mounted (Chapter 90); (e) Bows, arrows, fencing foils or toys falling within Chapter 97 ; or (f) Collectors' pieces or antiques (heading No 99.05 or 99.06). 2 . In heading No 93.07 , the reference to "parts thereof' is to be taken not to include radio or radar apparatus of heading No 85.15 . 3 . Cases , boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code i CCT reference Statistical subdivision Description SITC code Supplementary unit 93.01-00 93.01 93.02 Side-arms (for example, swords, cutlasses and bayonets) and parts thereof and scabbards and sheaths therefor . . . Revolvers and pistols, being firearms : 951.04  93.02-10 A 9 mm calibre and higher 951.05 N 93.02-90 B Other 951.05 N 93.03-00 93.03 Artillery weapons, machine-guns, sub-machine-guns and other military firearms and projectors (other than revolvers and pistols) 951.02 31 . 12 . 81 Official Journal of the European Communities 559 93 . 04 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 93.04 Other firearms, including Very pistols, pistols and revol ­ vers for firing blank ammunition only, line-throwing guns and the like : A Sporting and target shooting guns, rifles and carbines: 93.04-20 I II a Muzzle loaders Other: With one barrel: 894.61 N 93.04-30 1 2 Smooth bore Rifled: 894.61 N 93.04-41 aa Rimfire 894.61 N 93.04-49 bb b Other With several barrels: 894.61 N 93.04-50 1 Doublebarrelled, smooth bore 894.61 N 93.04-60 2 Other 894.61 N 93.04-90 B Other 894.61 N 93.05-00 93.05 93.06 Arms of other descriptions, including air, spring and similar pistols, rifles and guns Parts of arms, including gun barrel blanks, but not includ ­ ing parts of side-arms : 894.62  93.06-10 A B Of arms of heading No 93.03 Of other arms: 951.09 93.06-31 I II Roughly shaped gun stock blocks Other parts : 951.09  93.06-35 a b Of arms of heading No 93.02 Other: 951.09  93.06-41 I Barrels , including barrel blanks 951.09 N 93.06-45 2 Butt stocks 951.09 N 93.06-49 93.07 3 Other Bombs, grenades, torpedoes, mines, guided weapons and missiles and similar munitions of war, and parts thereof ; ammunition and parts thereof, including cartridge wads ; lead shot prepared for ammunition : 951.09 93.07-10 A For revolvers and pistols falling within heading No 93.02 and for sub-machine-guns falling within heading No 93.03 951.06 B Other: I For military purposes: 93.07-31 a For weapons falling within heading No 93.03 . . . 951.06  93.07-33 b Other 951.06  560 Official Journal of the European Communities 31 . 12 . 81 93 . 07 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 93.07 B (cont'd) II Other: a I Sporting and target shooting cartridges: Centrefire: 93.07-41 aa For rifles 894.63 thousand 93.07-45 bb 2 For shotguns Rimfire: 894.63 thousand 93.07-47 aa For rifles 894.63 thousand 93.07-49 b bb For shotguns Other: 894.63 thousand 93.07-51 1 Bullets and lead shot for sporting and target shooting cartridges 894.63 93.07-52 2 Cases for sporting and target shooting cartridges 894.63 thousand 93.07-53 3 Projectiles for air, spring, or gas operated pistols , rifles or guns 951.06 thousand 93.07-55 4 Propellant charges (cartridges) for riveting and similar tools of heading No 82.04 or for captive ­ bolt humane killers 951.06 thousand 93.07-99 5 Other 951.06 31 . 12 . 81 Official Journal of the European Communities 561 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE AND PARTS THEREOF; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS Notes 1 . This Chapter does not cover: (a) Pneumatic or water mattresses, pillows or cushions, falling within Chapter 39, 40 or 62 ; (b) Standard lamps, table lamps, wall lamp brackets and other lighting fittings ; these are classified according to the constituent material (for example , in heading No 44.27 , 70.14 or 83.07); (c) Articles of stone, ceramic or any other material referred to in Chapter 68 or 69 , used as seats , tables or columns, of the kind used in parks , gardens or vestibules (Chapter 68 or 69); (d) Mirrors designed for placing on the floor or ground (for example , cheval-glasses (swing-mirrors)) falling within heading No 70.09 ; (e) Parts of general use , as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); and safes falling within heading No 83.03 ; (f) Furniture specially designed as parts of refrigerators of heading No 84.15 ; furniture specially designed for sewing machines (heading No 84.41 ); (g) Furniture specially designed as parts of radio-gramophones , wireless sets or television sets (heading No 85.15); (h) Dentists' spittoons falling within heading No 90.17 ; (ij ) Goods falling within Chapter 91 (for example, clocks and clock cases); (k) Furniture specially designed as parts of gramophones, of dictating machines or of other sound reproducers or recorders , falling within heading No 92.13 ; or (1) Toy furniture (heading No 97.03), billiard tables and other furniture specially constructed for games (heading No 97.04) or for conjuring tricks (heading No 97.05). 2 . The articles (other than parts) referred to in headings Nos 94.01 , 94.02 and 94.03 are to be classified in those headings only if they are designed for placing on the floor or ground . This provision is , however, to be taken not to apply to the following which are still to be classified in the above-mentioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other: (a) Kitchen cabinets and similar cupboards ; (b) Seats and beds ; (c) Unit bookcases and similar unit furniture . 3 . (a) In this Chapter references to parts of goods do not include reference to sheets (whether or not cut to shape but not combined with other parts) of glass (including mirrors) or of marble or other stone ; 562 Official Journal of the European Communities 31 . 12 . 81 94 . 01 (b) Goods described in heading No 94.04, imported separately , are not to be classified in heading No 94.01 , 94.02 or 94.03 as parts of goods . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, and parts thereof : 94.01-02 A Chairs and other seats, not leather covered (excluding parts thereof), for use in civil aircraft 821.11  B Other: I Specially designed for aircraft: 94.01-06 a Seats 821.11  94.01-08 b Parts 821.19  II Other: 94.01-20 a Seats specially designed for motor vehicles 821.11  b Other seats and chairs: 1 With base metal frame: 94.01-31 aa Not padded, stuffed or upholstered 821.11  94.01-35 bb Padded, stuffed or upholstered 821.11  2 With wooden frame: aa Not padded, stuffed or upholstered: 94.01-41 11 Of straight wood 821.11  94.01-45 22 Of bent wood 821.11  94.01-50 bb Padded, stuffed or upholstered 821.11  94.01-60 3 Of cane, osier, bamboo or similar materials . . . 821.11  94.01-70 4 Other 821.11  c Parts of other seats and chairs: 94.01-91 1 Of motor vehicle seats 821.19  2 Other: 94.01-93 aa Of wood 821.19  94.01-99 bb Of other materials 821.19  94.02 Medical, dental, surgical or veterinary furniture (for example, operating tables, hospital beds with mechanical fittings); dentists' and similar chairs with mechanical ele ­ vating, rotating or reclining movements ; parts of the foregoing articles : 94.02-10 A Dentists ' and similar chairs 821.21  94.02-90 B Other 821.21  31 . 12 . 81 Official Journal of the European Communities 563 94 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 94.03 Other furniture and parts thereof : A Furniture (excluding parts thereof), for use in civil aircraft: 94.03-11 I Of base metal 821.91  94.03-15 II Of wood 821.92  94.03-19 III Of other materials 821.99  B Other furniture : I Of base metal: 94.03-21 a Beds 821.91  94.03-23 b Drawing tables 821.91  c Office furniture: 1 Not exceeding 80 cm in height: 94.03-25 aa Desks 821.91  94.03-27 bb Other 821.91  2 Exceeding 80 cm in height: 94.03-33 aa Cupboards with doors , shutters or flaps .... 821.91  94.03-35 bb Filing, card-index and other cabinets 821.91  94.03-39 cc Other 821.91  94.03-49 d Other furniture 821.91  II Of wood: 94.03-51 a Bedroom furniture 821.92  94.03-55 b Dining room and living room furniture 821.92  94.03-57 c Kitchen furniture 821.92  94.03-61 d Shop furniture 821.92  e Office furniture: 1 Not exceeding 80 cm in height: 94.03-63 aa Desks 821.92  94.03-65 bb Other 821.92  2 Exceeding 80 cm in height: 94.03-66 aa Cupboards with doors, shutters or flaps; filing, card-index and other cabinets 821.92  94.03-67 bb Other 821.92  94.03-69 f Other furniture 821.92  94.03-71 III Of artificial plastic materials 821.99  94.03-82 IV Of other materials 821.99  v Parts: 94.03-91 a Of base metal 821.99  94.03-95 b Of wood 821.99  94.03-99 c Of other materials 821.99  564 Official Journal of the European Communities 31 . 12 . 81 94 . 04 N1MEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 94.04 Mattress supports ; articles of bedding or similar furnish ­ ing fitted with springs or stuffed or internally fitted with any material or of expanded, foam or sponge rubber or expanded, foam or sponge artificial plastic material, whether or not covered (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows): A Articles of bedding or similar furnishing of expanded, foam or sponge artificial plastic material , whether or not covered: 94.04-11 I Mattresses 821.22  94.04-19 B u Other Other: 821.22  94.04-30 I u Mattress supports Mattresses: 821.22  94.04-51 a b Of expanded, foam or sponge rubber, whether or not covered Of other materials: 821.22  94.04-55 1 Spring interior 821.22  94.04-59 2 III Other Other: 821.22  94.04-61 a b Sleeping-bags Other: 821.22  94.04-91 1 Filled with feathers or down 821.22  94.04-99 2 Other 821.22  94.80-00 to 94.89-04 Goods classified in Chapter 94, being component parts of complete industrial plant and exported in accordance with Commission Regulation (EEC) No 518/ 79 (see note on page 8) 0 ) (') See list of headings for exports of component parts of complete industrial plant, page 581 . 31 . 12 . 81 Official Journal of the European Communities 565 95 . 05 CHAPTER 95 ARTICLES AND MANUFACTURES OF CARVING OR MOULDING MATERIAL Notes 1 . This Chapter does not cover: (a) Articles falling within Chapter 66 (for example, parts of umbrellas, walking-sticks); (b) Articles falling within Chapter 71 (for example, imitation jewellery); (c) Cutlery or other articles falling within Chapter 82 with handles or other parts of carving or moulding materials ; the headings of the present Chapter apply, however, to separately imported handles or other parts of such articles ; (d) Articles falling within Chapter 90 (for example, spectacle frames); (e) Articles falling within Chapter 91 (for example, clock or watch cases); (f) Articles falling within Chapter 92 (for example, musical instruments and parts thereof); (g) Articles falling within Chapter 93 (arms and parts thereof); (h) Articles falling within Chapter 94 (furniture and parts thereof); (ij ) Brushes , powder puffs or other articles falling within Chapter 96 ; (k) Articles falling within Chapter 97 (toys , games and sports requisites); (1) Articles falling within Chapter 98 (for example , buttons , cuff-links , smoking pipes , combs); or (m) Collectors ' pieces or antiques (Chapter 99). 2 . In heading No 95.08 , the expression "vegetable or mineral carving material" is to be taken to apply to : (a) Hard seeds , pips , hulls and nuts and similar vegetable materials of a kind used for carving (for example , corozo and dom); (b) Jet (and mineral substitutes for jet), amber, meerschaum , agglomerated amber and agglomerated meers ­ chaum . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 95.05 Worked tortoise-shell, mother of pearl, ivory, bone, horn, coral (natural or agglomerated) and other animal carving material, and articles of those materials : A Coral (natural or agglomerated), worked: 95.05-11 I Combined with other materials 899.11  95.05-19 II B Other Other: 899.11 95.05-50 I Plates , sheets , rods, tubes, discs and similar forms , not polished or otherwise worked 899.11 566 Official Journal of the European Communities 31 . 12 . 81 95 . 05 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 95.05 B (cont'd) II Other: 95.05-81 a Ivory 899.11  95.05-89 95.08 b Other Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins (for example, copal or rosin) or of modelling pastes, and other moulded or carved articles not elsewhere specified or included ; worked, unhardened gelatin (except gelatin falling within heading No 35.03) and articles of unhardened gelatin : 899.11 95.08-20 A Vegetable or mineral carving material in plates, sheets, rods, tubes, discs and similar forms, not polished or otherwise worked 899.19 95.08-80 B Other 899.19  31 . 12 . 81 Official Journal of the European Communities 567 96 . 01 CHAPTER 96 BROOMS, BRUSHES, POWDER-PUFFS AND SIEVES Notes 1 . This Chapter does not cover: (a) Articles falling within Chapter 71 ; (b) Brushes of a kind specialised for use in dentistry or for medical , surgical or veterinary purposes, falling within heading No 90.17 ; or (c) Toys (Chapter 97). 2 . In heading No 96.01 , the expression "prepared knots and tufts for broom or brush making" is to be taken to apply only to unmounted knots and tufts of animal hair, vegetable fibre or other material , which are ready for incorporation without division in brooms or brushes , or which require only such further minor processes as glueing or coating the butts , or trimming to shape at the top, to render them ready for such incorporation . NIMEXE code i CCT Statistical reference subdivision Description SITC code Supplementary unit 96.01 Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example, besoms and whisks), with or without handles ; other brooms and brushes (including brushes of a kind used as parts of machines); prepared knots and tufts for broom or brush making ; paint rollers ; squeegees (other than roller squeegees) and mops : A Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example, besoms and whisks), s with or without handles ; prepared knots and tufts for broom or brush making: 96.01-01 I Brooms and brushes, consisting of twigs or other vegetable materials merely bound together and not mounted in a head (for example , besoms and whisks). with or without handles 899.72  96.01-05 u Prepared knots and tufts for broom or brush making . 899.72  B Other: 96.01-10 I Tooth brushes 899.72 N 96.01-20 II Brushes of a kind used as parts of machines 899.72  III Other: 96.01-30 a Paint rollers 899.72  b Paint, distemper, varnish and similar brushes: 96.01-41 1 Artists ' and students ' brushes 899.72  96.01-49 2 Other 899.72  c Brushes for cosmetics and personal toiletry: 96.01-91 1 Shaving brushes 899.72  96.01-92 2 Make-up brushes 899.72 96.01-94 3 Other 899.72  568 Official Journal of the European Communities 31 . 12 . 81 96 . 01 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 96.01 B III (cont'd) 96.01-96 d Road-sweeping brushes; household type brooms and brushes, including shoe brushes and clothes brushes; brushes for grooming animals 899.72  96.01-98 e Other 899.72  96.05-00 96.05 Powder-puffs and pads for applying cosmetics or toilet preparations, of any material 899.82  96.06-00 96.06 Hand sieves and hand riddles, of any material 899.81  31 . 12 . 81 Official Journal of the European Communities 569 CHAPTER 97 TOYS, GAMES AND SPORTS REQUISITES ; PARTS THEREOF Notes 1 . This Chapter does not cover: (a) Christmas tree candles (heading No 34.06); (b) Fireworks or other pyrotechnic articles falling within heading No 36.05 ; (c) Yarns , monofil , cords or gut and the like for fishing, cut to length but not made up into fishing lines , falling within Chapter 39 , heading No 42.06 or Section XI ; (d) Sports bags or other containers of heading No 42.02 or 43.03 ; (e) Sports clothing or fancy dress, of textiles , falling within Chapter 60 or 61 ; (f) Textile flags or bunting, or sails for boats or land craft, falling within Chapter 62 ; (g) Sports footwear (other than skating boots with skates attached), cricket pads , shin-guards or the like , falling within Chapter 64, or sports headgear falling within Chapter 65 ; (h) Climbing sticks , whips , riding crops or the like (heading No 66.02), or parts thereof (heading No 66.03); (ij ) Unmounted glass eyes for dolls or other toys, falling within heading No 70.19 ; (k) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); ( 1) Articles falling within heading No 83.11 ; (m) Sports vehicles (other than bobsleighs , toboggans and the like) falling within Section XVII ; (n) Children 's cycles fitted with ball bearings and constructed like normal cycles (heading No 87.10); (o) Sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood); (p) Spectacles, goggles and the like, for sports and outdoor games (heading No 90.04); (q) Decoy calls and whistles (heading No 92.08); (r) Arms or other articles of Chapter 93 ; or (s) Racket strings , tents or other camping goods, or gloves (classified , in general , according to the material of which they are made). 2 . The headings of this Chapter are to be taken to include articles in which pearls , precious or semi-precious stones (natural , synthetic or reconstructed), precious metals or rolled precious metals constitute only minor constituents . 3 . In heading No 97.02 , the term "dolls" is to be taken to apply to such articles as are representations of human beings . 4 . Subject to Note 1 above, parts and accessories which are suitable for use solely or principally with articles falling within any heading of this Chapter are to be classified with those articles . 570 Official Journal of the European Communities 31 . 12 . 81 97 . 01 Parts . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles and pedal motor cars); dolls' prams and dolls' push chairs : 97.01-10 A Dolls ' prams and dolls ' push chairs 894.21  97.01-90 B Other 894.21  97.02 Dolls : A Dolls (dressed or undressed): 97.02-11 I Of artificial plastic materials 894.22  97.02-19 II Of other materials 894.22  B Parts and accessories : 97.02-31 I Garments, footwear, headgear and other accessories . 894.22  97.02-35 II 894.22  97.03 Other toys ; working models of a kind used for recrea ­ tional purposes : 97.03-05 A Of wood 894.23  B Other: 97.03-11 I Electric model railways 894.23 - 97.03-15 II Electric car sets (other than those for competitive games falling within heading No 97.04) 894.23 97.03-20 III Toy weapons 894.23 - 97.03-30 IV Toy projectors and other optical toys 894.23  97.03-40 V Musical instruments and other musical appliances . . 894.23  VI Other: a Of artificial plastic materials: 97.03-51 1 Scale model assembly kits 894.23  97.03-55 2 Constructional toys 894.23  97.03-59 3 Other 894.23  b Of metal: 97.03-61 1 Die-cast miniature models 894.23  97.03-69 2 Other 894.23  97.03-75 c Of textile fabric 894.23  97.03-80 d Of rubber 894.23  97.03-85 e Of other materials 894.23  97.03-90 VII Assortments of toys of the present subheading, of different constituent materials , put up in sets , outfits or the like 894.23  97.04 Equipment for parlour, table and funfair games for adults or children (including billiard tables and pintables and table-tennis requisites): 97.04-10 A Playing cards, including toy playing cards 894.24  31 . 12 . 81 Official Journal of the European Communities 571 97 . 04 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.04 (cont'd) 97.04-15 B Table-tennis bats, balls and nets 894.24  C Other: 97.04-20 I Electric car racing sets, having the character of com ­ petitive games 894.24  II Other: 97.04-91 a Motor or mechanically operated games of a kind generally used in cafÃ ©s, funfairs , etc 894.24  97.04-95 b Billard tables, special tables for casino or parlour games, table-tennis tables and similar tables for games 894.24  97.04-98 c Other ' 894.24  97.05 Carnival articles ; entertainment articles (for example, con ­ juring tricks and novelty jokes); Christmas tree decora ­ tions and similar articles for Christmas festivities (for example, artificial Christmas trees, Christmas stockings, imitation yule logs, Nativity scenes and figures therefor): 97.05-10 A Carnival articles; entertainment articles (for example, conjuring tricks and novelty jokes) 894.25  B Christmas tree decorations and similar articles for Christmas festivities: 97.05-51 I Ofglass 894.25  97.05-59 II Of other materials 894.25  97.06 Appliances, apparatus, accessories and requisites for gym ­ nastics or athletics, or for sports and outdoor games (other than articles falling within heading No 97.04): 97.06-03 A Cricket and polo equipment 894.72  97.06-07 B Tennis rackets 894.72  C Other: 97.06-10 I Gymnasium and athletics equipment 894.72  97.06-20 II Balls 894.72  97.06-35 III Badminton and similar rackets 894.72  IV Snow skis and ski sticks: 97.06-41 a Snow skis (excluding ski sticks) 894.72 pair b Ski sticks; parts and accessories of snow skis and of ski sticks: 97.06-43 1 Ski fastenings (ski bindings) 894.72  97.06-49 2 Other 894.72  97.06-50 V Ice skates and roller skates 894.72  97.06-60 VI Sailboards 894.72  97.06-90 VII Other 894.72  572 Official Journal of the European Communities 31 . 12 . 81 97 . 07 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 97.07 Fish-hooks, line fishing rods and tackle ; fish landing nets and butterfly nets ; decoy "birds", lark mirrors and similar hunting or shooting requisites : 97.07-10 A B Fish-hooks, unmounted Other: 894.71 " 97.07-91 / Fishing reels 894.71  97.07-99 II Other 894.71  97.08-00 97.08 Roundabouts, swings, shooting galleries and other fair ­ ground amusements ; travelling circuses, travelling menag ­ eries and travelling theatres 894.73  97.97-00 Goods of Chapter 97 carried by post 894.90  31 . 12 . 81 Official Journal of the European Communities 573 98 . 01 CHAPTER 98 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This Chapter does not cover ; (a) Eyebrow and other cosmetic pencils (heading No 33.06); (b) Buttons, studs, cuff-links or other articles of a kind described in heading No 98.01 or 98.02 , if made wholly or partly of precious metal or rolled precious metal (subject to the provisions of Note 2 (a) to Chapter 71 ) or if containing pearls or precious or semi-precious stones (natural , synthetic or reconstructed) (Chapter 71 ); (c) Parts of general use, as defined in Note 2 to Section XV, of base metal (Section XV), or similar goods of artificial plastic materials (which are generally classified in heading No 39.07); (d) Mathematical drawing pens (heading No 90.16); or (e) Toys falling within Chapter 97 . 2 . Subject to Note 1 above, the headings in this Chapter are to be taken to apply to goods of the kind described whether or not composed wholly or partly of precious metal or rolled precious metal or of pearls or precious or semi-precious stones (natural , synthetic or reconstructed). 3 . Cases, boxes and similar containers imported with articles of this Chapter are to be classified with such articles if they are of a kind normally sold therewith . Cases, boxes and similar containers imported separately are to be classified under their appropriate headings . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.01 Buttons and button moulds, studs, cuff-links, and press ­ fasteners, including snap-fasteners and press-studs ; blanks and parts of such articles : 98.01-10 A B Blanks and moulds Buttons, studs, cuff-links and press-fasteners and parts thereof: 899.83 98.01-31 I Press-fasteners, snap-fasteners, press-studs and the like 899.83  98.01-33 II III Studs and cuff-links Buttons: 899.83  98.01-35 a Of base metal, not covered with textile material . . 899.83  98.01-37 b Of artificial plastic material, not covered with tex ­ tile material 899.83  98.01-39 98.02 A c Other Slide fasteners and parts thereof : Slide fasteners with scoops of base metal ; parts thereof, of base metal : 899.83 98.02-11 I Complete slide fasteners 899.84 m 574 Official Journal of the European Communities 31 . 12 . 81 98 . 02 NIMEXE code CCT reference Statistical subdivision Description S1TC code Supplementary unit 98.02 A (cont'd) 98.02-15 II Narrow strips of any length mounted solely with chain scoops 899.84 m 98.02-19 III Other 899.84  B Other: I Slide fasteners with chain scoops and parts thereof: 98.02-51 a Complete slide fasteners 899.84 m 98.02-55 b Narrow strips of any length mounted solely with chain scoops 899.84 m 98.02-59 c Other 899.84  98.02-99 II Other 899.84  98.03 Fountain pens, stylograph pens and pencils (including ball point pens and pencils) and other pens, pen-holders, pencil ­ holders and similar holders, propelling pencils and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 : A Fountain pens and stylograph pens and pencils (including ball point, felt tipped and fibre tipped pens and pencils): I Ball point pens and pencils : 98.03-01 a With liquid ink (rolling ball pens) 895.21 N b Other: 98.03-12 1 With body or cap of precious metal or rolled precious metal 895.21 N 2 Other: 98.03-14 aa With replaceable refdl 895.21 N 98.03-16 bb Other 895.21 N 98.03-17 II Felt tipped and fibre tipped pens and pencils 895.21 N 98.03-21 III Indian ink drawing pens 895.21 N IV Fountain pens and other stylograph pens: 98.03-23 a With body or cap of precious metal or rolled precious metal 895.21 N 98.03-25 b Other 895.21 N B Other pens , pen-holders ; propelling pencils and slid ­ ing pencils ; pencil-holders and similar holders : 98.03-31 I Propelling pencils and sliding pencils 895.21 N 98.03-39 II Other 895.21  C Parts and fittings : 98.03-51 I Parts of base metal , turned from bars, rods, angles, shapes, sections or wire, of solid section 895.21  31 . 12 . 81 Official Journal of the European Communities 575 98 . 03 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.03 C (cont'd) II Other: a Refills for ball point pens and pencils: 98.03-53 1 With liquid ink (for rolling ball pens) 895.21 N 98.03-59 2 Other 895.21 N 98.03-61 b Refills for felt tipped and fibre tipped pens and pencils 895.21 N c Other: 98.03-71 1 Of metal 895.21  98.03-75 2 Other 895.21 98.04 Pen nibs and nib points : A Pen nibs : 98.04-11 I Of gold 895.22  98.04-19 II Of other material 895.22  98.04-30 B Nib points 895.22  98.05 Pencils (other than pencils of heading No 98.03), pencil leads, slate pencils, crayons and pastels, drawing charcoals and writing and drawing chalks ; tailors' and billiards chalks : A Pencils , pencil leads, slate pencils , crayons, pastels and drawing charcoals : 98.05-11 I Pencils with " leads" encased in wood or in a rigid paper sheath 895.23  98.05-19 II Other 895.23  98.05-30 B Writing and drawing chalks ; tailors ' and billiards chalks 895.23  98.06-00 98.06 Slates and boards, with writing or drawing surfaces, whether framed or not 895.92  98.07-00 98.07 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks . . 895.93  98.08 Typewriter and similar ribbons, whether or not on spools ; ink-pads, with or without boxes : A Ribbons: 98.08-11 I Of artificial plastic materials 895.94  98.08-19 II Other 895.94  576 Official Journal of the European Communities 31 . 12 . 81 98 . 08 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 98.08 (cont'd) 98.08-50 B Ink-pads 895.94  98.09-00 98.09 Sealing wax (including bottle-sealing wax) in sticks, cakes or similar forms ; copying pastes with a basis of gelatin, whether or not on a paper or textile backing 895.95  98.10 Mechanical lighters and similar lighters, including chemi ­ cal and electrical lighters, and parts thereof, excluding flints and wicks : 98.10-05 A Parts of base metal , turned from bars , rods, angles, shapes , sections or wire, of solid section , the greatest diameter of which does not exceed 25 mm 899.34  B Other : I Pocket lighters: a Gas fuelled: 98.10-10 1 Non refÃ ®llable 899.34 N 2 RefÃ ¬llable: 98.10-21 aa With electrical ignition system 899.34 N 98.10-29 bb With other ignition system 899.34 N 98.10-30 b Other 899.34 N 98.10-40 II Table lighters 899.34 N 98.10-50 III Other lighters 899.34  98.10-80 IV Parts 899.34  98.11 Smoking pipes ; pipe bowls, stems and other parts of smoking pipes (including roughly shaped blocks of wood or root) ; cigar and cigarette holders and parts thereof : 98.11-10 A Roughly shaped blocks of wood or root , for the manufacture of pipes 899.35  B Other : I Pipes and pipe bowls: 98.11-91 a Of wood or root 899.35  98.11-95 b Of other materials 899.35  98.11-99 II Other 899.35  98.12 Combs, hair-slides and the like : 98.12-10 A Of ebonite or artificial plastic material 899.85  98.12-90 B Of other materials 899.85  98.14 Scent and similar sprays of a kind used for toilet pur ­ poses, and mounts and heads therefor : 98.14-10 A Toilet sprays 899.86  31 . 12 . 81 Official Journal of the European Communities 577 98 . 14 NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 98.14 (cont'd) 98.14-50 98.15 B Mounts and heads for toilet sprays Vacuum flasks and other vacuum vessels, complete with cases ; parts thereof, other than glass inners : 899.86 98.15-20 A B Vacuum flasks and other vacuum vessels , complete with cases, having a capacity not exceeding 0-75 litre . Other: 899.97  98.15-30 I Vacuum flasks and other vacuum vessels , complete with cases , having a capacity exceeding 0  75 litre . . . 899.97 98.15-70 II Parts (other than glass inners) 899.97  98.16-00 98.16 Tailors' dummies and other lay figures ; automata and other animated displays of a kind used for shop window 899.87  98.97-00 Goods of Chapter 98 carried by post 899.20  dressing . 578 Official Journal of the European Communities 31 . 12 . 81 99 . 01 SECTION XXI WORKS OF ART, COLLECTORS' PIECES, AND ANTIQUES CHAPTER 99 WORKS OF ART, COLLECTORS' PIECES, AND ANTIQUES Notes 1 . This Chapter does not cover: (a) Unused postage, revenue or similar stamps of current or new issue in the country to which they are destined (heading No 49.07); (b) Theatrical scenery , studio back-cloths or the like, of painted canvas (heading No 59.12); or (c) Pearls or precious or semi-precious stones (heading No 71.01 or 71.02). 2 . For the purposes of heading No 99.02 , the expression "original engravings , prints and lithographs" means impressions produced directly, in black and white or in colour, of one or of several plates wholly executed by hand by the artist , irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process . 3 . Heading No 99.03 , is to be taken not to apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character . 4 . (a) Subject to Notes 1 to 3 above, articles falling within headings of this Chapter are to be classified in whichever of those headings is appropriate and not in any other heading of the Tariff. (b) Heading No 99.06 is to be taken not to apply to articles falling within any of the preceding headings of this Chapter . 5 . Frames around paintings , drawings , pastels , engravings , prints or lithographs are to be treated as forming part of those articles , provided they are of a kind and of a value normal to those articles . NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 99.01-00 99.01 Paintings, drawings and pastels, executed entirely by hand (other than industrial drawings falling within heading No 49.06 and other than hand-painted or hand-decorated manufactured articles) 896.01 99.02-00 99.02 Original engravings, prints and lithographs 896.02  99.03-00 99.03 Original sculptures and statuary, in any material 896.03  99.04-00 99.04 Postage, revenue and similar stamps (including stamp ­ postmarks and franked envelopes, lettercards and the like), used, or if unused not of current or new issue in the country to which they are destined 896.04 31 . 12 . 81 Official Journal of the European Communities 579 99 . 05 NIMEXE code CCT reference Statistical subdivision Description SITC code Supplementary unit 99.05-00 99.05 Collections and collectors' pieces of zoological, botanical , mineralogical, anatomical, historical, archaeological, pale ­ ontological , ethnographic or numismatic interest 896.05 99.06-00 99.06 Antiques of an age exceeding 100 years 896.06  31 . 12 . 81 580Official Journal of the European Communities 99 . 80 ADDENDUM GOODS NOT CLASSIFIED ELSEWHERE AND DATA NOT INCLUDED IN TOTALS Description NIMEXE code CCT reference Statistical subdivision Description S ITC code Supplementary unit 99.80-00 Goods being component parts of complete industrial plant, to exported in accordance with Commission Regulation (EEC) 99.89-00 No 518/ 79 but not included under the chapters under which they fall O  99.96-01 Confidential transactions, not classified elsewhere 999.00  99.97-00 Goods carried by post, not classified elsewhere 911.00  99.98-00 Goods declared as ships ' stores , not classified elsewhere . . . 931.00  99.99-01 Returned goods, not classified elsewhere 931.00  99.99-02 Importations and exportations , not classified elsewhere . . . 931.00  00.50 Data not included in totals: 00.50-70 72.01 BÃ ­ Silver or base metal coin, being legal tender x 1 0.00  00.50-97 Silver or base metal coin , being legal tender, carried by post x 1 0.00  C) See list of headings for exports of component parts of complete industrial plant , page 581 . 31 . 12 . 81 Official Journal of the European Communities 581 SUPPLEMENT LIST OF HEADINGS FOR EXPORTS OF COMPONENT PARTS OF COMPLETE INDUSTRIAL PLANT NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 62.80-00 01 02 03 04 05 62.81-00 01 02 03 04 05 62.82-00 01 02 03 04 05 62.83-00 01 02 03 04 05 62.84-00 01 02 03 04 05 62.85-00 01 02 03 04 05 62.86-00 01 02 03 04 05 62.87-00 01 02 03 04 05 62.88-00 01 02 03 04 05 62.89-00 01 02 03 04 05 68.80.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68.81.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 601.08 658.30 658.40 658 10 658 20 658.99 601 08 658 30 65840 658 10 658 20 658.99 601 08 658.30 65840 658 1 0 658.20 658.99 601.08 658 30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658 10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658 10 658.20 658.99 601.08 658.30 658.40 658 10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 601.08 658.30 658.40 658.10 658.20 658.99 602.08 661 31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663 10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 68 82.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68.83.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68 84.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68 85 00 01 02 03 04 06 07 08 09 10 1 1 12 13 14 15 16 68 86.00 01 02 03 04 06 07 08 09 10 1 1 12 13 14 15 16 602.08 661.31 661.32 661.33 663.10 663.20 863.50 661.81 661.82 663.31 683.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663 10 663.20 663 50 661 81 661.82 663.31 663.32 661.83 663 81 663.82 663.33 663.39 602.08 661 31 661 32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663 31 663.32 661.83 663.81 663.82 663.33 663.39 68.87.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68.88.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 68.89.00 01 02 03 04 06 07 08 09 10 11 12 13 14 15 16 69.80-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.81-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 602.08 661.31 661.32 661.33 663.10 663.20 663.50 661.81 661.82 663.31 663.32 661.83 663.81 663.82 663.33 663.39 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 69.82-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.83-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.84-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.85-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.86-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.87-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662 31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663 70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663 92 69.88-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 69.89-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 70.80-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.81-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 603.08 662.31 662.32 663.70 662.41 662.42 662.43 662.44 662.45 663.91 812.20 666.40 666.50 666.60 663.92 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.1 1 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 70.82-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.83-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.84-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.85-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 70.86-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.87-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.88-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 70.89-00 01 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 604.08 664.14 664.15 664.50 664.30 664.40 664.91 664.70 664.80 665.11 664.92 665.12 665.20 812.41 664.93 664.60 665.81 664.20 665.82 600.00 665.89 73.80-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 605.08 671.20 671.60 671.31 671.30 672.40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.11 692.41 692.43 693.11 693.20 693.51 699.20 699.71 694.01 694.02 699.31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 582 Official Journal of the European Communities 31 . 12 . 81 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 82.87-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.88-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.89-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 607.08 695.10 695.31 695.30 695.39 695.41 695.42 695.43 697.81 696.08 696.03 696.04 696.05 696.06 696.07 607 08 695.10 695.31 695.30 695.39 695.41 695.42 695 43 697.81 696.08 696.03 696.04 696.05 696 06 696 07 607.08 695.10 695.31 695.30 695.39 695.41 695.42 69543 697.81 696.08 696.03 696.04 696.05 696.06 696 07 73.89 00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 76.80-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.81-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.82-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 605 08 671 20 671 60 671 31 671.30 672 40 672 51 672 71 674 14 673 20 673 30 675 01 674.00 677 01 676 00 678 10 678 00 678 40 678 50 691 10 692 1 1 692 41 692 43 693 1 1 693 20 693 51 699 20 699 71 694 01 694 02 699 31 699 32 69941 697 00 812 10 697 51 601.00 672 52 674 15 673 22 675 02 674 00 677.02 672.00 670 00 673 00 675.00 674.00 677.00 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684 26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697 . 53 699.83 73 81-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 73.82 00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 605.08 671 20 671 60 671.31 671.30 67240 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.11 692.41 692.43 693.1 1 693 20 693.51 699.20 699.71 69401 694.02 699.31 699.32 699.41 69 '. 00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 67 7.00 605.08 671.20 671.60 671.31 671.30 672 40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.1 1 692.41 692.43 693.1 1 693.20 693.51 699.20 699.71 694.01 694.02 699 31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674 00 6 ' 7.00 73.83-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 73.84-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 605.08 671.20 671.60 671.31 671.30 672.40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676 00 678 10 678 00 67840 678 50 691 10 692 11 69241 692.43 693.11 693 20 693.51 699.20 699.71 69401 694.02 699.31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 605.08 671.20 671.60 671.31 671.30 672.40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 67800 678.40 678.50 691.10 692.11 692.41 692.43 693.11 693.20 693.51 699.20 699.71 694.01 694.02 699.31 699.32 699.41 697.00 812.10 697 51 601 00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 605.08 671.20 671.60 671.31 671.30 67240 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.11 692.41 692.43 693.11 693.20 693.51 699.20 699.71 694.01 694.02 699.31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 605.08 671.20 671.60 671.31 671 30 672.40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.11 692.41 692.43 693.11 693.20 693.51 699.20 699.71 694.01 694.02 699.31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 73.85-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 73.86-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 605.08 671.20 671.60 671.31 671.30 672.40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.11 692.41 692.43 693.11 693.20 693.51 699.20 699.71 694.01 694.02 699.31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 605.08 671.20 671.60 671.31 671.30 672.40 672.51 672.71 674.14 673.20 673.30 675.01 674.00 677.01 676.00 678.10 678.00 678.40 678.50 691.10 692.1 1 692.41 692.43 693.11 693.20 693.51 699.20 699.71 694.01 694.02 699.31 699.32 699.41 697.00 812.10 697.51 601.00 672.52 674.15 673.22 675.02 674.00 677.02 672.00 670.00 673.00 675.00 674.00 677.00 73.87-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 73.88-00 01 02 04 05 06 07 08 09 10 11 12 13 14 16 17 18 19 20 21 22 23 24 25 26 27 29 30 31 32 33 34 35 36 37 38 40 61 62 63 64 65 66 71 72 73 74 75 76 76.83-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.84-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.85-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.86-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.87-00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.88 00 01 02 03 04 05 06 07 08 09 10 11 12 15 16 76.89 00 01 02 03 04 05 06 07 08 09 10 1 1 12 15 16 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691 . 20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692.44 693.13 697.53 699.83 606.08 684 10 684.21 684.22 684.23 684.24 684.25 684.26 691.20 692.13 692.42 692 44 693.13 697 53 699.83 82.80-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.81-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.82-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.83-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.84-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.85-00 01 02 03 04 05 06 07 08 09 11 12 13 14 15 82.86-00 01 02 03 04 05 06 07 08 09 1 1 12 13 14 15 607.08 695.10 695.31 695.30 695.39 695.41 695.42 695.43 697.81 696.08 696.03 696.04 696.05 696.06 696.07 607.08 695.10 695.31 695.30 695.39 695.41 695.42 695.43 697.81 696.08 696.03 696.04 696.05 696.06 696.07 607.08 695.10 695.31 695.30 695.39 695.41 69542 695.43 697.81 696.08 696.03 696.04 696.05 696.06 696.07 607.08 695.10 695.31 695.30 695.39 695.41 695.42 695.43 697.81 696.08 69603 696.04 696.05 696.06 696.07 607.08 695 10 695.31 695.30 695.39 695 41 695.42 695.43 697.81 696.08 696.03 696.04 696 05 696.06 696.07 607 08 695.10 695.31 695.30 695.39 695 41 695.42 695.43 697.81 696.08 696.03 696.04 696.05 696.06 696.07 607.08 695 10 695.31 695 30 695.39 69541 695.42 695.43 697.81 696.08 696.03 696.04 696.05 696.06 696.07 31 . 12 . 81 Official Journal of the European Communities 583 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.80-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 71110 711 20 741.10 712.60 713.00 718 80 714.00 723 30 742.00 743.00 741 50 741.20 741.32 741 41 745.21 741 60 743 00 745.22 745 25 745 27 744.20 723.40 721.10 721 20 721.91 721 97 727.1 1 727.22 725 12 726.81 725.20 726.30 726 00 724.40 724.50 724.00 724.54 701 00 724.31 724.80 737.1 1 737.21 736.00 728 1 1 728.12 736.80 745.1 1 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749 99 84.81 00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741 41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 72340 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726 81 725.20 726.30 726.00 724.40 724.50 72400 724.54 701.00 724.31 724.80 737.1 1 737.21 736.00 728.1 1 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.82-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.11 737.21 736.00 728.1 1 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.83-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.1 1 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.84-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.1 1 737.21 736.00 728.1 1 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84 85-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.1 1 737.21 736.00 728.11 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.86-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 737.1 1 737.21 736.00 728.1 1 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 84.87-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725 20 726.30 726.00 724.40 724 50 724.00 724.54 701.00 724.31 724.80 737.1 1 737.21 736.00 728.1 1 728.12 736.80 745.1 1 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 584 (Jtticial Journal ot the European Communities 31 . 12 . 81 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 84.88-00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 700.08 71110 711 20 741 10 712 60 713 00 718 80 714 00 723 30 742.00 743.00 741 50 741 20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721 10 721.20 721.91 721.97 727.1 1 727.22 725.12 726 81 7 2b . 20 726.30 726.00 724.40 724.50 724.00 724.54 701.00 724.31 724.80 73 M 1 737.21 736.00 728.11 728.12 738.80 745.1 1 73 ?. 31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702 00 749.91 749.20 749.10 749.30 749.92 749.99 85.81-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 85.82-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 85.83-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 703.08 703.00 778.81 778.11 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 703.08 703.00 778.81 778.11 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 703.08 703.00 778.81 778.1 1 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 85.84-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 85.85-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 85.86-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 703.08 703.00 778.81 778.1 1 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 703.08 703.00 778.81 778.11 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 703.08 703.00 778.81 778.1 1 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744 11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 90.80-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 90.81-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 90.82-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881 11 881 20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980 00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 87.81-00 01 02 03 04 05 06 07 12 14 87.82-00 01 02 03 04 05 06 07 12 14 87.83-00 01 02 03 04 05 06 07 12 14 87.84-00 01 02 03 04 05 06 07 12 14 87.85-00 01 02 03 04 05 06 07 12 14 87.86-00 01 02 03 04 05 06 07 12 14 87.87-00 01 02 03 04 05 06 07 12 14 87.88-00 01 02 03 04 05 06 07 12 14 87.89-00 01 02 03 04 05 06 07 12 14 84.89 00 01 02 03 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 85.80-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 700.08 711.10 711.20 741.10 712.60 713.00 718.80 714.00 723.30 742.00 743.00 741.50 741.20 741.32 741.41 745.21 741.60 743.00 745.22 745.25 745.27 744.20 723.40 721.10 721.20 721.91 721.97 727.1 1 727.22 725.12 726.81 725.20 726.30 726.00 724.40 724.50 72400 724 54 701 00 724.31 724.80 737.11 737.21 736.00 728.1 1 728.12 736.80 745.11 737.31 751.10 751.20 752.00 751.80 759.00 728.30 728.41 745.24 702.00 749.91 749.20 749.10 749.30 749.92 749.99 703.08 703.00 778.81 778.1 1 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 85.87-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 85.88-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 85.89-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 86.80-00 02 03 04 05 06 07 08 09 10 703.08 703.00 778.81 778 1 1 778.12 778.40 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764 10 764.20 760.00 778 82 778 83 778.84 772 00 778 20 776 00 778.86 773 10 778 87 773 20 773 29 773 21 778 89 703 08 703 00 778.81 778.1 1 778.12 778 40 775.70 775 40 778 31 778 32 812 43 704 00 775 80 764 10 764 20 760 00 778 82 778 83 77884 772 00 778 20 776.00 778 86 773.10 778 87 773 20 773 29 773.21 778 89 703.08 703 00 778.81 778.11 778.12 77840 775.70 775.40 778.31 778.32 812.43 704.00 775.80 764.10 764.20 760.00 778.82 778.83 778.84 772.00 778.20 776.00 778.86 773.10 778.87 773.20 773.29 773.21 778.89 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 86.81-00 02 03 04 05 06 07 08 09 10 86.82-00 02 03 04 05 06 07 08 09 10 86.83-00 02 03 04 05 06 07 08 09 10 86.84-00 02 03 04 05 06 07 08 09 10 86.85-00 02 03 04 05 06 07 08 09 10 86.86-00 02 03 04 05 06 07 08 09 10 86.87-00 02 03 04 05 06 07 08 09 10 86.88-00 02 03 04 05 06 07 08 09 10 86.89 00 02 03 04 05 06 07 08 09 10 87.80 00 01 02 03 04 05 06 07 12 14 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704 08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 704.08 791.10 791.20 791.30 791.40 791.51 791.52 786.13 791.99 791.91 705.08 706.00 783.10 782.20 784.10 784.20 784.90 744.11 785.39 786.12 31 . 12 . 81 Official Journal of the European Communities 585 NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC 90.83 00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874 52 874.53 874.54 874.30 87440 873.10 873.20 874.80 87490 90 84 00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801 08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871 03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 90.85-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 90.86-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 90.87-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 90.88-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 90.89-00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16 17 18 20 21 22 23 24 25 26 27 28 29 94.80-00 01 02 03 04 94.81-00 01 02 03 04 94.82-00 01 02 03 04 801.08 884.11 884.12 884.21 884.22 871.01 871.02 881.11 881.20 881.31 980.00 871.03 871.04 871.09 874.12 874.51 874.21 980.01 872.03 774.20 874.52 874.53 874.54 874.30 874.40 873.10 873.20 874.80 874.90 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 94.83-00 01 02 03 04 94.84-00 01 02 03 04 94.85-00 01 02 03 04 94.86-00 01 02 03 04 94.87-00 01 02 03 04 94.88-00 01 02 03 04 94.89-00 01 02 03 04 99.80-00 99.81-00 99.82-00 99.83-00 99.84-00 99.85-00 99.86-00 99.87-00 99.88-00 99.89-00 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 802.08 821.11 821.21 821.90 821.22 931.00 931.00 931.00 931.00 931.00 931.00 931.00 931.00 931.00 931.00 586 Official Journal of the European Communities 31 . 12 . 81 LIST OF SPECIAL SITC CODE NUMBERS FOR CONVERTING DATA FROM NIMEXE TO SITC AND VICE VERSA S ITC Description 334.00 Goods of group 334 declared as ships' stores 541.00 Goods of group 541 carried by post 652.00 Goods of group 652 carried by post 653.00 Goods of group 653 carried by post 656.00 Goods of group 656 carried by post 658.00 Goods of group 658 carried by post 689.00 Goods of group 689 carried by post 695.00 Goods of group 695 carried by post 778.00 Goods of group 778 carried by post 831.00 Goods of group 831 carried by post 848.40 Goods of sub-group 848.40 carried by post 851.00 Goods of group 851 carried by post 882.00 Goods of group 882 carried by post 885.00 Goods of group 885 carried by post 892.00 Goods of group 892 carried by post 894.90 Goods of sub-groups 894.20 and 894.70 carried by post 897.00 Goods of group 897 carried by post 898.00 Goods of group 898 carried by post 899.20 Goods of sub-groups 899.30, 899.70 and 899.80 carried by post Special SITC codes for complete industrial plant S ITC Description 600.00 Component parts appropriate to sub-group 654.6 and positions 651.95 and 664.94 601.00 Component parts appropriate to group 679 and position 699.79 601.08 Component parts not elsewhere specified , appropriate to group 658 602.08 Component parts not elsewhere specified , appropriate to group 661 603.08 Component parts not elsewhere specified , appropriate to group 666 , sub-groups 662.4, 663.7 , 663.9 , 812.2 and positions 662.31 and 662.32 604.08 Component parts not elsewhere specified , appropriate to groups 664, 665 and position 651.95 605.08 Component parts not elsewhere specified, appropriate to heading 67 , sub-groups 691.1 , 693.2 , 699.2 , 699.7 , 812.1 and positions 692.11 , 692,41 , 692.43 , 693.11 , 693.51 , 694,01 , 694.02 and 697.51 606.08 Component parts appropriate to group 684, sub-group 691.2 and positions 692.13 , 692.42 , 692.44, 693.13 , 697.43 and 699.83 607.08 Component parts not elsewhere specified , appropriate to heading 69 658.20 Component parts appropriate to sub-group 658.2 658.30 Component parts appropriate to sub-group 658.3 658.40 Component parts appropriate to sub-group 658.4 670.00 Component parts appropriate to positions 672.74, 672.75 and 674.15 671.30 Component parts appropriate to positions 671.32 and 671.33 671.60 Component parts appropriate to sub-group 671.6 672.00 Component parts appropriate to positions 672.43 , 672.44, 672.54 and 672.55 672.40 Component parts appropriate to positions 672.41 and 672.45 673.00 Component parts appropriate to positions 673.24, 673.25 , 673.38 and 673.39 673.20 Component parts appropriate to sub-group 673.2 673.30 Component parts appropriate to sub-group 673.3 674.00 Component parts appropriate to sub-groups 674.4, 674.5 , 674.6 , 674.7 , 674.9 and position 674.15 675.00 Component parts appropriate to positions 675.04 and 675.05 31 . 12 . 81 Official Journal of the European Communities 587 SITC Description Component parts appropriate to group 676 Component parts appropriate to positions 677.04 and 677.05 Component parts appropriate to sub-groups 678.2 and 678.3 Component parts appropriate to positions 695.32 , 695.33 and 695.34 Component parts appropriate to positions 697.31 , 697.32 and 697.33 Component parts not elsewhere specified , appropriate to heading 71 , to groups 721 , 723 , 724, 725 , 726 , 727, 728 , 736 , 742 , 743 , 745 , 749 , 752 , 759 , to sub-groups 737.1 , 737.2 , 741.1 , 741.2, 741.4, 741.5 , 741.6 , 744.2 , 744.9 , 751.1 , 751.2 or to positions 737.31 , 741.32 , 751.81 and 751.88 Component parts appropriate to sub-groups 724.7 and 775.1 Component parts appropriate to sub-group 718.7 and positions 723.48 , 727.21 , 728.42 , 728.43 , 728.44, 728.45 , 728.48 and 728.49 Component parts appropriate to groups 716 and 771 Component parts not elsewhere specified , appropriate to groups 716 , 761 , 762 , 764, 771 , 772 , 773 , 776 , 778 , sub-groups 741.3 , 775.7 , 775.8 and position 737.32 676.00 677.00 678.00 695.30 697.30 700.08 701.00 702.00 703.00 703.08 704.00 704.08 705.08 Component parts appropriate to positions 737.32 and 741.31 Component parts not elsewhere specified , appropriate to group 791 and position 786.13 Component parts not elsewhere specified , appropriate to groups 722 , 781 , 782 , 783 , 784, sub-groups 744.1 , 786.8 and position 786.12 706.00 Component parts appropriate to group 722 and sub-group 783.2 713.00 Component parts appropriate to group 713 714.00 Component parts appropriate to group 714 718.80 Component parts appropriate to sub-group 718.8 721.10 Component parts appropriate to sub-group 721.1 721.20 Component parts appropriate to sub-group 721.2 723.40 Component parts appropriate to sub-group 723.4 724.00 Component parts appropriate to sub-group 724.6 and position 724.49 724.40 Component parts appropriate to sub-group 724.4 724.50 C omponent parts appropriate to sub-group 724.5 726.00 Component parts appropriate to sub-group 726.4 and position 726.71 726.30 Component parts appropriate to sub-group 726.3 728.30 C omponent parts appropriate to sub-group 728.3 736.00 C omponent parts appropriate to sub-groups 736.1 , 736.2 and 736.7 742.00 Component parts appropriate to group 742 743.00 C omponent parts appropriate to group 743 744.20 C omponent parts appropriate to sub-group 744.2 751.10 C omponent parts appropriate to sub-group 751.1 751.20 Component parts appropriate to sub-group 751.2 751.80 Component parts appropriate to positions 751.81 and 751.88 752.00 Component parts appropriate to group 752 759.00 Component parts appropriate to sub-group 759.9 and positions 759.1 1 and 759.15 760.00 ( omponent parts appropriate to groups 761 , 762 and sub-groups 764.3 and 764.9 772.00 Component parts appropriate to group 772 773.20 Component parts appropriate to positions 773.22 , 773.23 and 773.24 773.29 Component parts appropriate to positions 773.26 and 773.27 775.70 Component parts appropriate to sub-group 775.7 775.80 Component parts appropriate to sub-group 775.8 776.00 Component parts appropriate to group 776 778.20 Component parts appropriate to sub-group 778.2 801.08 Component parts not elsewhere specified , appropriate to heading 87 , groups 774, 881 and position 751.82 802.08 Component parts not elsewhere specified, appropriate to group 821 821.90 ('omponent parts appropriate to sub-group 821.9 874.80 Component parts appropriate to sub-group 874.8 881.20 Component parts appropriate to sub-group 881.2 980.00 Component parts appropriate to positions 751.82 and 881.39 980.01 Component parts appropriate to sub-group 774.1 and positions 872.01 and 872.02 588 Official Journal of the European Communities 31 . 12 . 81 SITC-NIMEXE CORRELATION TABLES (') SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 001.11 001.19 001.21 001.22 001.30 001.41 001.49 001.50 001.90 011.11 011.12 011.20 011.30 011.40 011.50 011.60 011.81 011.89 012.10 012.90 014.10 014.20 014.90 022.30 022.41 022.42 02 01-01 02 01 72 74 75 76 78 82 84 85 88 92 94 99 02.03-10 90 02 04-10 30 92 98 02 06-11 13 16 18 31 33 35 37 39 41 43 46 48 51 53 55 57 61 63 65 67 71 73 02.06-01 74 76 77 78 79 80 82 84 90 91 93 95 97 16.03-10 30 50 16.01-10 92 98 16.02-11 13 15 17 21 23 24 25 26 31 33 37 38 42 49 52 53 60 qq 04.01-11 21 25 31 35 80 04.02-1 1 04.02-21 31 61 71 022.43 022.49 023.00 024.00 025.10 025.20 034.10 04.02-23 28 29 33 38 39 50 63 69 73 79 04.02-42 45 47 49 81 92 99 04.03-10 90 04.04-02 08 18 20 30 40 52 57 59 61 63 65 67 68 77 81 83 84 85 87 88 89 91 93 94 96 98 99 04.05-01 09 14 18 04.05-31 39 51 53 55 70 03.01-01 03 05 06 07 09 11 13 15 17 19 34 37 41 43 45 48 51 53 56 58 61 64 66 68 71 75 98 034.20 034.30 034.40 035.01 035.02 035.03 035.04 036.00 037.10 037.20 041.10 041.20 03.01-02 04 08 10 12 14 16 18 20 21 22 23 24 25 26 27 28 29 30 31 32 36 38 42 44 47 49 52 55 57 59 63 65 67 69 73 76 99 03.01-81 85 03.01-91 92 93 94 95 96 97 03.02-70 03.02-03 05 03.02-01 07 15 17 18 19 21 25 28 60 03.02-31 33 39 03.03-12 21 23 31 33 35 37 43 50 61 63 65 66 68 16.04-11 19 31 39 51 59 71 75 82 83 85 92 94 98 16.05-20 30 50 10.01-51 59 10.01-11 19 042.11 042.12 042.21 042.22 043.00 044.00 045.10 045.20 045.91 045.92 045.99 046.01 046.02 047.01 047.02 048.11 048.12 048.20 048.30 048.41 10.06-01 11 19 10.06 25 27 10.06-41 43 45 47 10.06 50 10.03 10 90 10.05 11 13 15 19 92 10.02-00 10.04 10 90 10.07 91 10.07-95 10.07 10 96 99 11.01 20 11.02-01 03 81 11.01 51 53 55 61 69 92 n 11.02-05 07 09 12 14 16 18 19 82 87 88 91 92 93 1 1.02 21 23 25 28 29 32 34 35 39 41 43 45 47 48 49 52 54 55 56 58 59 61 63 65 67 72 74 75 76 79 95 98 19.05-10 30 90 1 1.07-10 30 60 19.03-10 90 19.07 10 20 50 90 048.42 048.80 054.10 054.20 054.40 054.51 054.59 19.08-10 21 31 39 41 49 51 59 61 69 71 79 81 85 89 19.02-01 09 20 21 25 29 31 39 41 49 51 59 61 69 71 79 80 91 99 07.01-11 13 15 17 19 07.05-11 19 25 30 41 49 59 61 65 70 93 91 07.01-75 77 07.01-62 63 66 67 68 07.01-21 22 23 26 27 29 31 33 34 36 37 41 43 45 47 49 51 53 54 56 59 71 73 78 79 80 81 82 83 84 85 86 89 91 93 94 96 98 99 057.79 057 92 057.93 057.94 057.95 057.96 057 97 057.98 057 99 058.20 058.30 058 51 058.52 058.53 058.54 058 55 08.05-31 35 50 70 80 85 97 08.06-32 33 35 37 38 50 08.07-10 32 51 55 71 75 90 08.08-11 15 31 35 41 49 50 60 80 08.01-50 08.01-10 08.01-60 99 08.09-11 19 90 08.12 10 20 30 40 50 61 65 80 20.04-10 90 20.05-21 29 32 36 39 43 45 46 49 20.07 07 11 16 44 72 73 20.07-45 74 75 20.07-08 17 46 50 76 77 78 81 82 83 20.07-51 53 84 85 86 20.07-55 57 87 88 89 01.02-11 01.02-32 34 36 42 48 90 01.04-11 31 01.04-21 19 01.03-11 15 16 18 90 01.05-20 30 01.05-91 93 95 97 98 01.01 - 1 1 15 19 30 50 01.06 10 30 91 02.01 04 05 08 10 12 13 14 16 18 19 22 02.01 15 24 25 27 02.01 56 58 59 60 61 62 64 66 67 38 70 71 02.01-31 32 35 36 37 38 42 43 44 46 49 52 53 54 02.02 01 03 05 06 07 08 11 14 15 16 18 50 61 62 63 64 66 68 69 71 73 75 81 83 85 86 89 90 054.61 054.62 054.81 054 82 054.84 054.88 056.10 056.43 056.45 056.49 056 51 056.59 057.1 1 057.12 057.21 057.22 057.29 057.30 057.40 057.51 057.52 057.60 057.71 057.72 057.73 057.74 057 75 07.02-10 20 30 40 50 80 07.03-11 13 15 30 50 61 69 91 07.06-30 90 12.04-11 15 30 12.06 10 90 12.08-01 10 31 39 50 90 07.04-10 50 60 70 80 11.05-00 19.04-00 11.04-01 10 90 91 91 20.01-10 20 80 20.02 10 20 31 33 35 37 40 50 60 91 95 98 08.02-02 03 05 06 07 09 12 13 15 16 17 19 24 27 08.02-29 31 32 34 37 08.02-50 08.02-70 08.02 90 08.01-31 35 08.06-11 13 15 17 08.04 11 19 23 25 27 08.04-31 39 90 08.03-10 30 08.01 71 75 08.01-80 08.01-77 08.05-11 19 08.05 91 93 (') For complete industrial plant , see separate tables , page 598 ). 31 . 12 . 81 Official Journal of the European Communities 589 SITC NIMEXE I SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 058.57 058.9920.07-01 02 03 04 05 06 09 14 18 19 20 21 22 23 24 26 27 29 30 32 33 35 37 38 39 60 61 91 92 20.07-25 40 42 66 67 68 70 94 95 96 97 081.22 081.23 081.31 081.32 081.33 081.34 081.35 081.36 081.37 081.38 081.39 081.41 081.42 081.92 081.93 081.94 081.99 091.30 091.41 091.49 098.01 098.02 098.03 098.04 098.05 098.06 098.07 098.08 23.02-21 29 23.02-30 23.04-40 23.04-10 23.04-50 23.04-15 23.04-70 23.04-60 23.04-20 23.04-30 23.04-01 03 06 08 80 qq 23.01-10 23.01-30 18.02-00 23.03-1 1 15 81 88 90 23.05-10 30 23.07-10 20 30 40 60 80 15.01 1 1 19 30 15.13-10 15.13-90 21.05-30 21.02-30 21.03-11 15 30 21.04-05 20 90 21.05-10 21.06-11 15 17 31 39 50 22.10-41 45 51 55 04.07-00 058.58 20.06-04 06 07 09 11 13 15 17 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 41 43 45 47 48 50 51 53 55 57 58 61 63 65 67 68 69 76 77 78 81 82 83 84 87 88 91 93 94 95 96 99 17.01-71 99 17.01-10 17.03-00 04.06-00 1 7.02-1 1 18 21 25 26 28 31 41 49 50 63 65 69 98 99 058.61 062.00 071.11 071 12 071.13 071.20 072.10 072.20 072.31 072.32 17.04-01 02 04 06 08 11 12 13 14 15 16 18 19 20 21 22 23 24 25 26 27 28 29 31 33 34 36 37 38 39 40 42 43 44 45 46 47 48 49 50 56 57 58 60 62 63 64 65 66 67 68 69 70 71 73 74 75 76 78 79 80 81 82 83 84 85 86 87 88 89 90 92 93 96 97 09.01-11 13 30 09.01-15 17 09.01-90 21.02-11 15 19 40 50 18.01-00 18.05-00 18.03-10 30 18.04-00 098.09 111.01 111.02 112.11 21.07-01 02 03 04 05 06 07 08 09 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 32 33 34 36 37 38 39 40 42 43 44 46 47 48 49 51 52 53 54 55 56 57 58 59 60 62 64 66 67 68 70 72 74 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 qq 22.01-10 90 22.02-05 10 22.04-00 058.62 058.63 211.60 211.70 211.91 211.99 212.01 212.09 222.10 222.20 222.30 222.40 222.50 222.60 223.10 223.20 223.40 223.50 223.80 223.90 232.01 232.02 232.03 233.11 233.12 233.13 233.14 233.15 233.16 233.19 233.21 233.22 244.01 244.02 245.01 245.02 246.01 246.02 246.03 247.11 247.12 247.21 247.22 247.90 248.10 248.21 248.22 41.01-11 15 41.01-13 18 71 79 41.09 00 41.01 66 68 95 43.01-15 43.01 11 21 23 27 31 35 50 70 12.01 31 35 12.01-46 12.01-66 12.01 64 12.01 68 12.01 14 54 12.01-42 12.01-44 12.01-12 52 12.01-48 12.01-19 56 58 62 qq 12.02-10 90 40.01-20 40.01-31 39 40 50 40.01-60 40.02-41 40.02-49 40.02-63 40.02-65 40.02-61 40.02-70 40.02-20 30 67 80 90 40.03-00 40.04-00 45.01-20 40 60 45.02-00 44.01-10 44.02-00 44.03-30 60 44.09-10 44.01-20 40 90 44.03-40 44.04-91 44.03-21 22 23 24 25 28 71 73 74 75 79 44.04-20 98 44.03-20 51 52 54 58 91 qq 44.07-10 90 44.05-10 20 40 44.13-30 08.10-11 19 30 50 90 20.03-00 08.11-10 30 50 60 91 95 99 08.13-00 20.06-01 03 073.00 074.10 074.20 075.10 075.21 075.22 075.23 075.24 075.25 075.26 075.28 081.11 081.12 081.19 081.21 18.06-01 02 03 05 06 09 11 13 15 16 17 19 22 24 26 27 28 29 32 34 36 37 38 39 42 44 46 47 48 49 62 64 66 67 68 69 72 74 76 77 78 79 82 83 84 86 87 88 90 91 92 93 94 96 97 98 09.02-10 90 09.03-00 09.04-1 1 13 15 19 60 70 09.05-00 09.06-20 90 09.07-00 09.08-1 1 13 16 18 60 70 80 09.09-11 13 15 17 18 51 55 57 09.10-50 09.10-12 14 15 20 31 35 60 71 76 78 12.09-00 12.10-10 91 99 23.06-20 50 90 23.02-01 09 112.12 112.13 112.20 112.30 112.41 112.42 112.49 121.11 121.19 121.21 121.29 121.30 122.10 122.20 122.30 211.10 211.20 211.40 22.05-01 09 15 16 17 18 19 20 22 23 24 26 27 28 29 32 33 34 36 37 39 42 43 49 52 54 56 62 68 91 98 22.06-11 15 31 35 51 59 22.07-10 20 41 45 22.03-10 90 22.09-62 64 66 68 22.09-81 91 22.09-10 31 39 52 53 56 57 71 72 79 83 85 87 88 93 95 qq 24.01-02 74 24.01-12 21 41 51 61 65 71 77 24.01-09 76 24.01-19 29 49 59 63 69 73 78 24.01-80 24.02-20 24.02-10 24.02-30 40 91 qq 41.01-42 43 44 45 51 55 80 41.01-31 35 41.01-62 63 91 058.64 058.91 061.10 061.20 061.50 061.60 061.90 590 Official Journal of the European Communities 31 . 12 . 81 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 513 79 513.81 513.82 513.83 513.84 513.89 513.90 514.50 511.40 512.11 512.12 512.13 512.14 512.15 512.16 512.17 512.18 512.19 512.20 512.34 512.35 512.36 512.37 513.71 513.72 513.73 29.03 10 31 39 51 59 29.04-11 29.04-12 29.04 14 16 18 29.04 22 24 29.04-61 22.08-10 30 15.10 70 15.11 10 90 29.04-21 25 27 31 35 39 62 64 65 66 67 71 73 75 77 79 80 90 29.05 11 13 15 16 19 31 51 55 59 29.06 11 29.06 12 29.06 14 15 17 18 31 33 35 37 38 50 29.07-10 30 51 55 61 69 70 29.14 17 23 25 29 29.14-31 32 33 35 37 38 39 41 43 45 29.14-71 423.30 423.40 423.50 423.60 423.91 424.10 424.20 424.30 424.40 424.50 424.90 431.10 431.20 431.31 431.33 431.43 431.44 511.11 511.12 511.13 511.19 511.21 511.22 511.23 511.24 511.25 511.26 511.29 511.31 511.32 511.33 511.39 281.40 281.50 281.60 282.01 282.02 282.09 286.00 287.11 287.12 287.21 287.22 287.31 287.32 287.40 287.50 287.60 287.70 287.91 287.92 287.93 287.99 288.10 288.21 288.22 288.23 288.24 288.25 288.26 289.01 289.02 291.11 291.15 291.16 291.91 291.92 291.93 291.94 291.96 291.97 291.98 291.99 292.20 292.30 29.14 12 13 14 47 49 53 55 57 59 61 62 64 65 66 67 68 69 73 74 76 77 81 83 86 91 93 95 96 98 29.15-17 29.15-40 29.15-63 29.15-59 29.15-11 12 14 16 21 23 27 30 51 61 65 71 75 29.16-11 13 16 18 21 29 31 33 36 41 45 51 53 55 57 59 61 63 65 67 71 75 81 85 89 90 29.22-1 1 13 14 16 18 21 25 29 31 39 43 49 51 52 54 55 61 69 71 79 80 91 99 248.31 248.32 251.10 251.20 251.60 251 71 251 72 251.81 251.82 251.91 251.92 261.30 261.41 261.42 263.10 263 20 263.30 263.40 264.00 265.11 265 12 265.13 265.14 265.20 265.40 265.50 265.91 266 51 266.52 266.53 266.59 266.61 266.62 266.63 266.69 266.71 266 72 266.73 266 79 267.1 1 267 12 267 13 267.21 267.22 268.10 268.20 268.30 268.51 268.59 268.61 268.62 268.70 269.01 269.02 271.10 271.20 271.31 271.32 271.40 273 1 1 273.12 273.13 273.22 273.23 273.24 273.30 273.40 274.10 274.20 277.10 277.21 277.22 278.21 278.22 278.23 278.24 278.30 278.40 278.51 278.52 278.53 278.54 278.61 278.62 278.91 278.92 278.93 278.94 278.95 278.96 278.99 26.01-1 2 14 26.01 15 18 26.01 19 73.03-20 73.03-41 49 73.03-10 30 51 53 55 59 26.01-31 39 41 49 26.01-71 74.01-01 26.01-95 75.01-10 26.01-73 28.20-11 26.01 50 26.01-60 26.01-75 26.01-21 29 26.01-77 26.01-81 26.01-82 84 86 93 94 96 26.01-91 97 PI 26.03-11 16 30 41 45 51 57 61 65 71 73 75 77 81 83 99 74.01-91 98 75.01-31 38 76.01-31 33 35 78.01-30 79.01-30 80.01-50 26.01-87 71.11-20 90 05.08-10 90 05.12-00 05.09-00 05.01-00 05.02-01 09 50 05.04-00 05.05-00 05.07-31 39 80 05.13-10 90 05.14-00 05.15-20 91 99 13.02-30 91 93 95 99 14.01-11 19 70 91 93 95 99 53.04-00 53.05-10 29 32 39 50 63.01-10 90 63.02-11 15 19 50 31.01-00 31.02 10 25.10-10 25.10-90 31.04-11 25.14-00 25.15-1 1 18 31 41 48 25.16-11 13 18 31 35 39 25.21 00 25.20-10 25.20-51 59 25.05-10 90 25 17-10 30 50 90 25.03-10 90 25.02-00 71.02-03 71.04-00 25.13-21 29 91 99 25.07-1 1 19 21 29 40 60 70 90 25.04-10 50 25.18-10 30 50 25.19-01 10 51 59 25.01-12 14 16 18 50 25.24-10 50 90 25.06-10 90 25.26-20 30 50 25.28-00 25.31 11 15 91 99 26.02-10 91 93 95 26.04-00 25.08-00 25.11 10 30 25.27-10 31 39 25.30-10 90 25.12-00 27.15-00 25.32-20 30 50 60 90 323.12 323.13 323.21 323.22 333.00 334.00 334.11 334.12 334.19 334.21 334.29 334.30 334.40 334.51 334.52 335.11 335.12 335.21 335.22 335.23 335.24 335.25 335.31 335.32 335.41 335.42 335.43 341.31 341.39 341.40 341.50 351.00 411.11 411.12 411.13 411.31 411.32 411.33 411.34 411.39 423.20 15.07-72 85 15.07 74 87 1 5.07-05 09 11 12 13 15.07-75 88 15.07-27 76 89 15.07 28 57 15.07 19 61 63 15.07-29 77 92 15.07 31 78 93 15.07-15 17 15.07-14 22 39 51 58 65 79 82 94 98 1 5.08-00 15.12-10 92 94 95 15.10-10 30 51 55 15.17-10 20 30 40 50 15.16-10 90 15.15-01 10 90 29.01 22 29.01-24 29.01-25 29.01-1 1 14 29 29.01-36 29.01-63 29.01-64 29.01 65 66 67 68 29.01-71 29.01-73 29.01-31 33 39 51 59 61 75 77 79 81 99 29.02-31 29.02-33 29.02 35 29.02-10 21 23 24 25 26 29 36 38 40 60 70 81 89 91 93 95 98 44 05 31 33 39 71 73 74 75 79 44.13 10 50 47 02 11 15 19 20 47.01 02 47.01 20 47.01 61 69 47.01 71 79 47.01 32 34 47.01 36 38 47.01 12 47 01 91 95 99 50.02 00 50.01 00 50.03 10 90 55.01 10 90 55.02 10 90 55.03 10 30 50 90 55.04 00 57 03 10 30 50 54.01 10 54.01 21 25 30 54 01 40 70 54.02 00 57.01 20 50 57 04 10 57.02 00 57.04 90 56.01 11 56 01 13 56.01 15 56 01 16 17 18 56.02 11 56.02 13 56.02 15 56.02 19 56.04 11 56 04 13 56.04 15 56.04 16 17 18 56.01 21 23 28 56 02 21 23 28 56.04 21 23 28 56 03 11 13 15 19 56.03 21 23 28 53 01 10 20 53.01 30 40 53.02 93 95 97 05.03 10 90 53.02 10 20 53.03 01 05 20 30 91 95 292.40 292.50 292.61 292.69 292.71 292.72 292.91 292.92 292.93 292.98 322.10 322.20 322.30 322.40 323.11 12.07-10 30 50 61 65 98 12.03-11 19 20 21 29 32 34 36 41 42 43 45 47 48 51 52 53 54 56 61 63 65 69 81 84 86 89 12.97-00 06.01-11 13 15 17 19 31 39 06.02-10 19 30 40 52 54 58 61 65 68 72 74 76 78 81 83 92 93 94 96 99 06.03-01 05 07 11 15 19 51 55 57 61 65 69 90 06.04-20 41 49 50 90 13.03 1 1 12 13 14 15 16 17 18 19 31 39 51 55 59 14.02-30 90 14.03-00 14.05-00 27.01-11 27.01-14 16 18 27.02-10 27.03-10 27.01-90 27.02-30 27.03 30 27.04-11 19 27.04 30 80 27.09-00 27.98-00 27.10 21 27.10 25 27.10-11 13 15 17 29 27.10-34 38 27.10-31 33 39 27.10-51 53 59 27.10-61 63 69 27.10-71 73 75 79 34.03-11 15 19 91 95 99 27.12-11 13 19 90 27.13-11 19 81 83 89 90 27.06 00 27.07 21 31 27.07 33 27.07-25 35 27.07-1 1 19 29 37 39 40 53 55 59 60 70 91 95 98 27.08-10 27.08 30 27.14 10 91 99 27.14 30 27.16 00 27.1 1 03 05 1 1 13 19 27.11-99 27.11-91 27.05-00 27.17-00 15.04 11 19 15.04 55 15.04-51 59 02.05-01 20 30 50 15.02 10 60 90 15.03-11 19 91 99 15.05 10 90 15.06 00 15.07 26 54 73 86 31 . 12 . 81 Official Journal of the European Communities 591 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 522.42 522.43 522.44 522.45 522.46 522.47 522.51 522.52 522.53 522.54 522.55 522.56 522.57 522.59 523.1 1 523.12 523.13 523.14 523.15 523.16 523.17 523.18 523.19 583.90 584.10 584.21 584.22 584.31 584.32 584.91 584.92 584.93 585.10 585.21 585.22 585.29 591.10 591.20 591.30 591.41 591.49 592.11 592.12 592.21 592.22 592.23 592.24 592.25 592.29 598.11 598.12 598.13 39.02 02 14 15 16 18 29 67 69 85 87 94 96 98 39.03-05 07 08 12 14 15 17 39.03-21 23 39.03-25 27 29 39.03-31 39.03-33 34 36 37 39 39.03-41 51 53 39.03-43 44 46 47 49 55 57 59 39.03-60 39.05-10 20 30 39.04-10 90 39.06-10 39.06-90 38.11-50 38.11-30 60 38.11-70 38.11-10 40 38.11-35 80 11.08-11 20 30 40 50 80 11.09-00 35.01-11 15 19 30 90 35.02-11 21 29 40 50 35.03-10 91 93 98 35.04-00 35.05-11 15 60 70 80 90 35.06-11 12 14 15 31 39 38.05-10 90 38.06 00 38.07 10 91 99 514.60 514.70 514.81 514.82 514.83 514.84 514.85 514.86 514.89 515.40 515.51 515.59 515.61 515.69 515.71 515.72 516.11 516.12 516.13 516.14 516.19 29.23-1 1 14 16 17 19 31 39 50 71 73 75 77 78 79 90 29.25-13 15 19 31 39 41 45 49 51 53 qq 29.24-10 90 29.26-1 1 19 31 35 37 38 29.27-10 29.27-50 90 29.28-00 29.29-00 29.30-00 29.31-10 30 50 80 29.33-00 29.34-01 10 90 29.35-91 29.35-01 15 17 25 27 31 35 41 47 49 51 55 61 63 67 71 76 85 86 87 88 89 92 93 94 96 97 99 29.36-00 29.37 00 29.08-11 12 14 15 16 18 32 33 35 37 39 40 51 59 70 29.10-10 90 29.09-10 29.09-30 29.09-01 80 516 21 516 22 516 23 516 24 516 29 516.31 516.39 516.91 516.92 516.99 522.1 1 522.12 522.13 522 14 522.15 522.16 522.17 522.18 522.21 522.22 522.23 522.24 522.25 522.29 522.31 522.32 522.41 29.11-12 13 17 18 30 51 53 59 70 81 83 85 91 93 97 29.12-00 29.13-11 29.13-12 29 13-13 16 18 21 23 25 26 28 31 33 39 42 43 45 50 61 69 71 78 29.19-10 31 39 91 99 29.21 10 20 90 35.07 11 19 99 29.43-50 91 98 29.45-00 28.04-10 30 40 91 28.04-50 60 70 93 95 97 28.01 30 28.01-10 50 70 28.02-00 28.05-71 79 28.05-11 13 15 17 30 40 50 28.03-10 20 30 80 28.06-10 90 28.08-11 30 28.09-00 28.10-00 28.12 00 28.13-10 15 20 30 33 35 40 50 93 98 28.14-20 41 48 90 28.15 10 30 90 28.19-00 28.21-10 30 28.22-10 90 28.23 00 28.24-00 28.25-00 28.27-20 80 28.16-10 30 28.17-11 28.17-15 28.17-31 35 50 28.18-01 10 30 28.20-15 28.20-30 28.28-05 10 21 25 30 35 40 50 60 71 79 80 82 83 85 87 91 99 28.29-20 41 48 50 60 70 80 28.30-12 16 20 31 35 40 51 55 60 71 79 80 90 93 95 98 28.31-31 40 61 99 28.32-14 18 20 30 40 50 60 70 90 28.35-10 20 41 43 45 47 51 59 28.36-00 28.37-10 30 28.38-10 28.38-25 27 41 43 45 47 49 50 61 65 71 75 81 82 83 89 90 523.21 523.22 523.23 523.24 523.25 523.26 523.27 523.28 523.29 523.31 523.32 523.91 523.92 523.93 523.94 523.95 523.99 524.10 524.91 524.92 28.39-10 29 30 50 60 70 90 28.40-10 21 29 30 62 65 71 79 81 85 28.42-31 28.42-20 35 40 50 61 65 68 71 72 74 81 89 90 28.43-21 25 30 40 91 99 28.44-10 30 50 28.45-10 81 89 93 95 99 28.46-11 13 15 19 90 28.48-10 20 63 65 71 81 99 28.47 10 31 39 41 48 60 70 80 90 28.49-10 19 30 52 54 59 28.54-10 90 28.55-30 91 98 28.56-50 28.56-10 30 71 73 90 28.57-10 20 30 40 50 28.58-10 20 80 28.50-10 21 41 49 51 59 80 28.51-10 90 28.52-1 1 19 81 89 531.10 531.21 531.22 532.21 532.22 532.30 533.10 533.20 533.41 533.42 533.43 533.44 533.51 533.52 533.53 533.54 541.00 541.10 541.31 541.32 541.33 541.39 541.40 541.51 541.52 541.53 541.59 541.61 32.05-10 32.05-20 30 40 50 32.06-00 32 01 10 30 40 50 80 32.04-11 13 15 19 30 32.03-10 30 32.07-10 20 30 40 55 65 71 75 76 77 79 80 90 32.13-31 39 32.09-20 32.09-11 15 30 40 50 75 32.09-61 69 32.09-81 89 90 32.08-11 19 30 50 71 79 32.10-10 90 32.11-00 32.12 10 30 50 90 30.97-00 29.38-10 21 25 31 33 35 40 50 60 71 79 80 29.44-10 29.44-35 39 29.44-91 29.44-20 19 29.42-11 19 21 29 30 41 49 51 55 64 70 81 89 29.39-30 29.39-51 59 29.39-71 75 78 29.39-10 91 29.41-10 30 50 90 541.62 541.64 541.65 541 71 541.72 541.73 541.79 541.91 541 99 551 30 551 40 553.00 554.10 554.20 554.30 562.1 1 562.12 562.13 562.14 562.15 562.16 562.19 562.21 562.22 562.29 562.31 562.32 30.01-10 30 40 91 98 30.02-11 13 17 19 30.02-40 90 30.03-13 15 17 21 32 34 36 41 30.03-23 43 30.03-25 45 30.03-1 1 29 31 49 30.04-00 30.05-10 20 25 30 40 90 33.01-12 15 17 19 22 23 25 33 37 41 42 43 44 46 48 49 50 60 80 33.97-02 33.04-10 90 33.06-01 11 21 29 31 39 41 43 48 60 70 80 91 93 98 qq 34.01-20 40 80 34.02-11 13 15 19 50 70 34.05-11 15 91 93 95 99 31.02-20 31.02-40 31.02 50 31.02 60 31.02 70 31.02-15 80 31.02-30 90 31.03-17 31.03 15 31.03-19 30 31.04.14 16 18 31.04-21 562.39 562.91 562.92 562.93 562.99 572.11 572.12 572.20 572.30 582.1 1 582.12 582.19 582.21 582.22 582.29 582.31 582.32 582.39 582.41 582.42 582.49 582.51 582.59 582.61 582.69 582.70 582.80 582.90 583.11 583.12 583.13 583.19 583.21 583.22 583.29 583.31 583.32 583.33 583.39 583.41 583.42 583.43 583.49 583.51 583.53 583.59 583.61 583.62 583.69 583.70 583.80 31.04-29 30 31.05-04 06 31.05-12 14 16 19 31.05-21 23 25 31 . 05-41 46 48 50 36.01-10 90 36.02-00 36.04-10 90 36.05-10 50 80 39.01-11 13 39.01-16 39.01-18 39.01-24 25 27 29 39.01-32 35 37 39.01-38 39.01-50 52 54 39.01-45 49 39.01-56 39.01-57 59 39.01-63 39 01-69 39.01-71 39.01-75 79 39.01-85 39.01-87 39.01-80 39.01-05 39 01-07 92 94 96 98 99 39.02-03 04 05 39 02-06 07 39.02-09 11 12 39.02-13 39.02-21 22 39.02-25 26 27 39.02 28 39.02-32 35 39.02-36 39.02-37 38 39.02-39 39.02 41 43 39.02-45 46 47 39.02-53 54 57 59 61 39.02-66 39.02-74 75 39.02-77 39.02-79 39.02-88 89 39.02-91 39.02-92 39.02-71 72 73 39 02-01 592 Official Journal of the European Communities 31 . 12 . 81 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 651.74 651.75 651.76 651.77 651.78 651.81 651.82 651.91 651.95 651.96 651.97 651.98 651.99 652.00 652.11 652.12 652 14 652.15 652.21 652.22 652.23 652.24 56.05 51 55 61 65 71 75 81 85 56.05-95 56.05-91 56.05-99 51.02-41 49 51.03-20 56.06-20 52.01-10 90 70.20-52 60 70 91 54.03-10 31 35 37 39 50 61 69 54.04-10 90 57.06-11 15 30 57.07-01 03 07 10 20 90 55.97-00 55.07-10 55.08-10 55.09-04 10 12 13 14 15 16 17 19 21 29 55.09-68 72 73 74 75 55.07-90 55.09-30 50 80 58.04-61 63 67 69 55.09-03 05 06 07 08 09 32 34 35 37 38 39 41 49 51 52 53 54 55 56 57 59 61 63 64 65 66 67 651.28 651.29 651.31 651.32 651.33 651.34 651.35 651.41 651.42 651.43 651.44 651.45 651.46 651.47 651.48 651.49 651.51 651.52 651.66 651.67 651.68 651.69 651.71 651.72 651.73 53.07-40 51 59 81 QQ 53.10 15 20 55.05 33 35 37 61 65 55.05-41 45 67 69 55.05-13 19 46 48 72 78 55.05 21 25 27 29 52 58 92 98 55.06-10 90 51.01-08 09 10 12 51.01-15 17 19 51.01-07 20 22 24 51.01-29 30 51.01 31 51.01-06 27 35 36 51.01-05 37 39 40 45 56.05-03 05 07 09 21 23 25 28 38 39 42 44 51.02-12 13 15 22 24 28 51.03-10 56.06-11 56.05 13 34 46 56.05-1 1 32 45 56.05-15 19 36 47 56.06 15 51.01-61 63 65 67 68 51.01-71 74 75 77 78 51.01-50 80 653.97 653.98 654.10 654.21 654.22 654.31 654.32 654.33 654.34 654.40 654.50 654.60 654.91 654.92 654.98 654.99 655.10 655.21 655.22 655.23 655.29 655.30 656.00 58.04-07 11 15 18 58.04-71 75 77 78 50.09-01 20 31 39 41 42 44 45 47 48 62 64 66 68 80 53.11-01 03 07 53.11-11 13 17 53.11-30 53.11-20 52 54 58 72 74 75 53.11-40 82 84 88 91 93 97 58.04-41 43 45 54.05-21 25 31 35 38 51 55 61 68 57.10-21 29 31 39 50 62 68 70 70.20-73 77 79 93 97 52.02-00 53.12-00 57.11-10 20 90 58.04-05 80 60.01-30 40 51 55 62 64 65 68 72 74 75 78 60.01-01 10 60.01-92 94 96 97 60.01-81 89 60.01-98 60.06 - 11 18 58.97-00 641.81 641.82 641.89 641.92 641.96 641.97 642.10 642.20 642.30 642.41 642.42 642.43 642.44 642.49 642.81 642.82 642.83 642.84 642.85 642.89 651.11 651.16 651.17 651.21 651.22 651.23 651.24 651.25 651.26 651.27 48.07-45 77 48.07-55 48.07-30 41 56 64 67 71 73 75 85 91 97 99 48.04-20 31 39 90 48.08-00 48.11-21 29 40 48.16-10 91 95 96 98 qq 48.14-10 30 90 48.18-10 20 30 40 51 59 61 69 80 48.10-10 90 48.13-10 30 50 90 48.15-21 29 48.15-05 50 48.15-10 30 40 61 65 95 qq 48.20-10 90 48.21-60 48.21-47 48.21-25 27 33 19 48.21-05 11 41 48.21-01 13 45 50 70 90 50.04-10 90 50.05-10 90 qq 50.07-10 90 99 53.05-22 53.06-21 25 31 35 53.07-02 08 12 18 30 53.08-11 15 21 25 53.09-00 53.10-11 53.06-51 55 71 75 598.14 598.19 598.20 598.31 598.32 598.33 598.91 598.92 598.93 598.94 598.95 598.96 598.97 598.98 598.99 611.20 611.30 611.40 611.50 611.61 38.08 11 15 19 30 51 58 91 99 38.09 10 90 38 14 10 31 33 37 iq 34 04 1 1 15 19 30 38.01 11 19 30 38.15 00 38.12 11 21 25 29 30 38.03 10 90 98 38.16 00 38.17 00 34.07 10 90 38.13 10 91 93 98 38.18 10 90 38.19 16 38.19 01 03 04 06 07 09 12 14 18 22 26 28 32 33 35 37 39 41 43 45 46 48 49 50 53 55 57 59 60 61 62 66 68 72 74 76 78 82 84 86 88 96 qq 41.10-00 41.02 12 17 21 28 41.02 05 14 19 31 32 35 37 98 41.03 10 30 40 50 qq 41.04-10 91 611.69 611.81 611.83 612.10 612.20 612.30 612.90 613.00 621.01 621.02 621.03 621.04 621.05 621.06 625.10 625.20 625.30 625.40 625.91 625.99 628.10 628.20 628.98 628.99 633.01 633.02 634.10 634.20 634.31 634.32 634.41 634.42 634.43 41.05-20 31 39 91 93 qq 41.06-20 80 41.08-20 30 40 80 42.04-10 81 QQ 42.01-00 64.05-10 20 31 39 94 96 98 42.05-00 43.02-11 15 21 23 27 31 35 50 70 40.05-10 30 90 40.06-10 91 93 98 40.07-11 15 20 40.08-05 09 13 15 17 20 40.09-10 20 50 61 69 40.15-10 20 40.11-55 40.11-57 40.11-20 62 40.11-45 52 53 40.11-21 23 25 27 29 40.11-10 40 63 80 40.12-10 20 90 40.10-10 30 90 40.14-10 93 95 98 40.16-10 90 45.03-10 90 45.04-10 91 qq 44.14-30 51 55 61 65 44.15-20 44.17-00 44.18-11 19 30 90 44.15-31 39 44.15-80 44.16-00 634.91 634.92 634.93 635.10 635.20 635.30 635.41 635.42 635.49 635.91 635.92 635.99 641.10 641.21 641.22 641.31 641.32 641.39 641.51 641.52 641.53 641.59 641.61 641.62 641.71 641.72 641.73 641.74 44.09-01 50 90 44.19-20 80 44.12-10 30 44.21-10 50 90 44.22-20 90 44.23-10 21 29 30 51 55 71 79 80 44.20-00 44.24-00 44.27-01 10 30 80 44.25-10 91 qq 44.26-10 90 44.28-10 30 40 50 71 qq 48.01-01 79 48.01-59 76 78 80 81 48.07-10 57 58 59 48.01-20 22 24 30 32 34 36 38 iq 48.01-07 10 48.01-06 40 42 44 46 48 50 51 48.01-87 48.01-83 85 48.03-10 30 50 60 80 48.01-05 57 60 63 67 68 70 71 72 74 89 90 92 94 96 98 qq 44.11-10 20 44.11-41 49 91 qq 48.05-21 29 48.05-30 48.05-50 48.05-10 80 652.25 653.00 653.14 653.15 653.16 653.20 653.41 653.42 653.43 653.49 653.54 653.55 653.56 653.60 653.81 653.82 653.83 653.89 55.09-69 70 71 76 77 78 79 80 81 82 83 84 86 90 91 92 93 98 99 56.97-00 51.04-03 51.04-05 06 08 10 11 13 15 17 18 21 23 25 27 28 32 34 51.04-36 41 48 56.07-01 04 05 07 08 56.07-30 31 35 38 56.07-10 12 15 19 20 22 25 29 56.07-39 40 41 43 56.07-45 46 47 49 51.04-52 55.04-54 56 58 62 64 66 72 74 76 81 89 55.04-55 93 94 97 98 56.07 51 55 56 59 56.07-68 69 70 71 56.07-60 61 65 67 56.07-50 72 73 74 77 78 56.07-82 83 84 87 31 . 12 . 81 Official Journal of the European Communities 593 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 663.70 663.81 663.82 663.91 663.92 664.14 664.15 664.20 664.30 664.40 664.50 664.60 664.70 664.80 664.91 664.92 664.93 664.94 665.11 665.12 665.20 665.81 665.82 665.89 666.40 666.50 666.60 667.10 667.21 667.22 667.29 667.30 667.40 671.20 671.31 671.32 671.33 671.61 671.62 671.69 656.01 656.02 656.03 656.04 656.05 656.06 657.10 657.20 657.31 657.32 657.33 657.39 657.40 657.51 657.52 657.59 657.61 657.62 657.71 69.03-10 20 30 51 55 80 68.13-10 33 35 36 38 42 44 46 49 51 68.14-10 90 69.09-12 14 19 81 89 69.14-20 40 90 70.01-10 15 20 70.03-01 11 15 21 23 28 70.18-10 90 70.05-10 41 50 61 63 65 69 70.06-10 20 31 35 41 45 51 59 61 65 71 75 81 70.0401 21 29 30 91 QQ 70.16-10 90 70.08-01 11 20 51 59 70 91 99 70.09-20 41 45 70.07 10 20 31 39 90 70.11-01 30 90 70.15-00 70.20-30 35 40 45 50 80 85 99 657.72 657.73 657.91 657.92 656.00 658.10 658.21 658.29 658.31 658.32 658.33 658.39 658.41 658.42 658.43 658.44 658.45 658.46 658.48 658.49 658.91 658.98 658.99 659.11 659.12 659.21 659.29 659.30 659.41 659.42 659.49 659.51 659.52 659.59 659.61 859.62 659.63 659.70 661.10 661.20 661.31 661.32 661.33 661.81 661.82 661.83 662.31 662.32 662.33 662.41 662.42 662.43 662.44 662.45 663.10 663.20 663.31 663.32 663.33 663.39 663.50 674.52 674.53 674.54 674.61 674.62 674.63 674.64 674.70 674.91 674.92 674.93 674.94 675.01 675.02 675.04 675.05 676.01 73.65-23 53 73.75 33 53 73.75-34 39 54 59 73.13-11 16 26 32 34 36 43 45 47 49 73.65-25 73 75-43 63 73.75-44 49 64 69 73.13-64 65 73.13-50 62 67 68 72 74 76 78 79 82 84 86 87 88 89 90 92 95 97 73.65 70 81 83 73.75-73 83 93 73.75-1 1 19 79 84 89 99 73.12-11 19 21 25 29 30 40 51 59 61 63 65 71 75 77 81 85 87 88 89 90 73.64-20 50 72 75 79 90 73.74-23 53 83 73.74-21 29 51 52 54 59 72 74 89 90 73.16-11 14 16 17 58.05-01 08 20 30 40 51 59 61 69 73 77 79 90 58.06-10 90 58.07-31 39 50 80 58.08-10 90 58.09-11 19 21 31 35 39 91 95 qq 58.10-21 29 41 45 49 51 55 59 59.02-31 35 41 45 47 51 57 59 91 95 97 59.03-11 19 30 59.07-10 90 59.08-10 51 61 71 79 59.11-11 14 15 17 20 59.12-00 59.13-01 11 13 15 19 32 34 35 59.04-11 13 15 17 18 20 31 35 38 50 60 70 80 59.05-11 21 29 91 99 59.06-00 65.01-10 90 65.02-10 80 59.01-07 12 14 15 16 18 21 29 59.14-00 59.17-10 21 29 31 39 49 51 59 71 79 91 93 95 qq 59.15-10 90 59.16-00 62.97-00 62.03-11 13 15 17 91 93 95 96 97 98 62.04-21 23 25 29 62.04-61 69 73 75 79 62.01-81 85 62.01-20 62.01-93 62.01-95 99 62.02-12 13 62.02-15 19 62.02-40 42 44 46 51 59 62.02-61 65 62.02-71 72 74 62.02-75 77 62.02-83 85 62.02-01 09 87 89 58.03-00 60.05-96 97 98 qq 62.05-01 10 20 30 93 95 qq 48.12-00 59.10-10 31 58.01-01 11 13 17 58.01-30 80 58.02-90 58.02 06 58.02-61 71 58.02-81 58.02-04 07 58.02-75 58.02-85 58.02-09 58.02-02 50 56 65 78 88 59.02-01 09 46.02-01 09 10 20 91 92 95 qq 25.22-10 30 50 25.23-10 15 20 30 70 90 68.01-00 68.02- 11 15 19 21 29 31 35 38 40 50 68.03-11 16 90 68.08-1 1 19 90 68.09-00 68.12-11 12 14 15 19 90 69.01-10 90 69.02-10 30 51 55 80 38.19-24 69.04-11 13 90 69.05-10 90 69.06-10 90 69.07-20 30 40 50 60 70 80 69.08-20 30 40 50 63 75 85 99 68.04-01 09 11 15 21 29 39 41 91 99 68.06-15 30 40 50 68.10-10 90 68.11-10 20 30 80 68.15-10 20 90 68.16-05 20 30 90 68.07-10 20 30 81 89 70.10-01 12 21 23 29 31 33 39 41 49 51 59 61 69 90 70.12-10 20 70.13-10 20 32 34 38 42 44 48 50 62 64 68 92 94 98 70.17-11 15 17 20 70.19-1 1 12 13 15 16 17 19 30 50 91 qq 70.21-10 50 90 69.11-10 90 69.12-10 20 31 39 90 69.13-10 20 91 93 95 71.01-10 21 23 71.97-01 71.02-01 71.02-09 71.02-97 71.02-15 91 96 71.03-10 91 qq 73.01-10 21 23 25 27 31 35 41 49 73.04-10 90 73.05-10 73.05-20 73.02-01 09 19 73.02-30 73.02-20 40 52 53 54 55 57 60 70 81 83 98 672.41 672.42 672.43 672.44 672.45 672.51 672.52 672.54 672.55 672.71 672.72 672.74 672.75 673.1 1 673.12 673.14 673.15 673.22 673.24 673.25 673.26 673.27 673.31 673.32 673.33 673.34 673.35 673.36 673.38 673.39 674.14 674.15 674.41 674.42 674.43 674.44 674.51 73,06-20 73.61-20 73.71-23 73.71-21 24 29 73.06-10 30 73.07-12 15 21 24 25 30 73.61-10 50 90 73.71-13 53 93 73.71-14 19 54 55 56 59 94 qq 73.08-01 03 05 07 21 25 29 41 45 49 73.62-10 73.72-13 73 72 1 1 19 73.10-11 73.63-21 73.73-23 73.73-24 25 26 29 73.63-10 29 50 72 74 79 73.73-13 33 53 83 73.73-14 19 34 35 36 39 54 55 59 72 74 89 73.10-1 3 16 73.10-18 20 30 42 45 49 73.11-11 73.11-12 14 16 20 73.11-19 73.11-31 39 73.11-41 43 49 73.11-50 73.73-43 73.73-49 73.09-00 73.62-30 73.72-33 39 73.13-17 19 73.65-21 73.75-23 73.75-24 29 73.13-21 23 676.02 677.01 677.02 677.04 677.05 678.10 678.20 678.30 678.40 678.50 679.30 679.41 679.42 681 12 681.13 681.14 681.22 681 . 23 681.24 73.16 20 40 51 59 91 93 95 99 73.14 01 11 13 15 19 21 41 43 45 49 81 91 qq 73 66-40 81 86 89 73.76-13 73.76-14 15 16 19 73.17-10 80 73 18-01 05 13 15 21 23 27 28 38 42 44 46 48 56 58 66 67 68 72 74 73 18-22 24 26 32 34 36 41 51 52 54 62 64 76 78 82 84 86 88 97 qq 73 19 10 30 50 90 73.20-1 1 19 30 31 39 42 43 qq 73.40-86 92 73.40-12 15 21 73.40-61 82 71.06-10 20 71.05-01 03 71.05-13 19 30 40 50 71.10-00 71.09-01 11 71.09-22 23 594 Official Journal of the European Communities 31 . 12 . 81 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 694.01 694.02 694.03 695.00 695.10 695.31 695.32 695.33 695.34 695.39 73.31-10 91 92 94 95 96 97 98 73.32-10 31 33 34 37 38 50 61 63 65 67 69 71 72 73 74 76 77 78 79 81 83 86 87 88 89 91 93 95 97 qq 74.15-20 30 40 50 91 93 98 82.97-00 82.01-10 20 40 50 70 80 90 82.02-1 1 19 22 24 30 41 45 47 49 53 55 61 68 79 93 95 82.03-93 95 82.03-10 82.03-91 97 qq 82.04-10 20 40 50 60 70 72 74 78 80 90 681.25 682.11 682.12 682.13 682.21 682.22 682.23 682.24 682.25 682.26 683.10 683.21 683.22 683.23 683.24 684.10 684.21 684.22 684.23 684.24 684.25 684.26 685.11 685.12 685.13 685.21 685.22 685.23 685.24 686.10 686.31 686.32 686.33 686.34 687.10 687.21 71.09-13 15 17 18 25 74.01-1 1 74.01-30 41 45 48 74.02-00 74.03-01 08 11 19 21 29 40 51 59 74.04-20 31 39 41 49 91 qq 74.05-01 11 19 90 74.06-01 11 15 20 74.07-01 10 21 29 90 74.08-01 10 90 75.01-21 28 75.02-10 75.03-11 15 20 75.04-11 15 20 75.05-10 80 76.01-11 15 76.02-12 14 16 18 21 25 76.03-10 22 29 32 39 51 76.04-11 18 72 78 82 88 76.05-10 20 76.06-10 20 30 76.07-00 78.01-01 12 78.01-13 78.01-15 19 78.02-00 78.03-00 78.04-11 19 20 78.05-00 79.01-11 15 79.02-00 79.03-12 16 19 79.03-21 25 79.04-00 80.01 -1 1 15 80.02-00 687.22 687.23 687.24 688.00 689.11 689.12 689.13 689.14 689.15 689.91 689.99 691.10 691.20 692.11 692.13 692.41 692.42 692.43 692.44 693.11 693.12 693.13 693.20 693.51 693.52 80.03-00 80.04-11 19 20 80.05-10 20 81.04-69 72 74 76 81.01-11 18 81.02-11 21 28 81.03-1 1 18 77 01-31 35 77.01-1 1 13 77.04-10 81.04-11 16 20 22 25 27 29 31 36 40 42 45 47 50 52 55 57 66 67 80 82 91 94 97 73.21-10 20 30 40 50 60 80 76.08-10 20 90 73.22-05 20 31 39 50 76.09-00 73.23-10 23 25 29 76.10-41 45 91 qq 73.24-10 21 25 76.11-00 73.25-01 11 21 31 35 39 51 55 59 QQ 74.10-01 10 90 76.12-10 90 73.26-00 73.27-11 14 18 20 31 39 41 49 91 95 97 98 74.11-10 30 80 695.41 695.42 695.43 696.03 696.04 696.05 696.06 696.07 696.08 697.31 697.32 697.33 697.34 697.35 697.41 697.42 697.43 697.51 697.52 697.53 697.81 697.82 699.11 699.12 82.05-11 13 15 17 19 22 24 27 31 32 34 35 39 41 45 49 61 62 64 65 66 72 74 76 77 78 80 90 82.06-11 19 91 93 95 99 82.07-00 82.11-11 16 22 29 90 82.12-00 82.13-10 20 30 90 82.14-10 91 qq 82.15-00 82.09-11 19 50 60 73.36-13 31 55 57 73.36-19 35 37 61 69 73.36-90 74.17-10 90 84.17-56 73.38-11 21 37 47 52 54 59 69 74.18-10 76.15-11 19 73.38-01 05 71 79 82 91 98 74.18-80 76.15-50 82.08-10 30 90 83.06-10 91 95 98 83.01-10 20 30 41 51 55 59 60 90 83.03-10 50 90 699.13 699.20 699.31 699.32 699.33 699.41 699.42 699.61 699.62 699.63 699.64 699.65 699.71 699.79 699.81 699.82 699.83 699.84 699.85 699.86 699.91 699.92 699.93 699.94 699 95 83.02-01 11 21 31 40 50 60 70 91 93 95 98 73.29-11 13 19 30 41 44 46 49 91 99 73.33-10 90 73.34-10 20 90 83.09-10 30 50 60 qq 73.35-10 20 30 90 74.16-10 90 83.08-20 30 80 83.11 00 83.13 21 29 30 50 90 83.14 10 81 89 83.15 20 30 50 73.30-00 73.40-17 25 31 33 37 41 43 47 51 53 57 63 71 73 84 88 94 98 74.19-10 20 71 79 80 75.06 10 20 80 76.16 10 15 21 29 31 51 58 qq 78.06-10 90 79.06-10 90 80.06-00 81.01 31 39 80 81.02-31 39 80 81.03 30 80 77 02 1 5 30 90 77.04-20 699.99 711.10 711.20 711.91 711.99 712.60 712.90 713.11 713.19 713.20 713.31 713.32 713.80 713.90 714.40 714.81 714.88 81.04-1 3 18 23 30 33 38 43 48 53 59 61 64 65 68 83 93 95 QO 84.01-11 19 20 50 84.02-10 30 84.01-80 84.02-90 84.05-1 1 13 15 19 80 84.05-90 84.06-03 06 09 14 26 84.06 92 96 84.06-16 19 24 27 32 36 37 63 64 66 67 69 70 71 72 73 84.06-10 12 84.06-20 39 42 44 52 53 54 55 56 57 58 60 61 62 84.06-22 46 48 50 77 78 83 84 85 86 87 88 89 90 91 84.06-98 99 84.08-02 04 06 08 09 12 18 84.08-19 20 22 23 25 84.08-32 42 44 45 47 714.91 714.99 716.10 716.21 716.22 716.23 716.30 716.90 718.70 718.81 718.82 718.88 718.89 721.11 721.12 721.13 721.18 721.19 721.21 721.22 721.23 721.24 721.29 721.31 721.38 721.39 721.91 721.97 721.98 721.99 722 30 84.08-72 79 84.08-82 84 89 85.01-01 03 10 12 21 49 52 54 55 56 57 85.01-08 23 24 25 26 28 31 33 34 36 38 iq 85.01-41 42 44 46 47 85.01 09 13 14 15 17 18 85.01-04 11 58 85.01-89 90 84.59-31 32 84.07-10 84.07-01 20 84.08-51 59 84.07-90 84.24-11 19 84.24-31 39 40 51 59 84.24-21 23 25 29 84.24-60 84.24-81 89 84.25-01 04 05 08 14 84.25 27 84.25-17 22 24 25 30 41 49 50 51 71 75 79 84.25-61 67 69 84.25-90 84.26-10 84.26 30 84.26-90 84.27-10 20 84.28-10 21 29 40 50 84.27-80 84.28-90 87 01 95 722.40 723.30 723.41 723.42 723.43 723.44 723.45 723.46 723.48 723.90 724.31 724.39 724.41 724.42 724.43 724.49 724.51 724.52 724.53 724.54 724.61 724.69 724.71 724.72 724.73 724.74 724.79 724.80 725.1 1 725.12 725.20 725.91 725.99 726.31 87.01-12 13 15 41 44 52 54 55 56 58 61 97 84.09-10 21 29 90 84.23 13 84.23-11 84.23-01 17 84.23-21 84.23-52 54 84.23-32 35 84.59-85 84.23 18 25 38 58 84.41-12 13 14 84.41-15 17 30 84.36-10 84.36-31 33 35 84.36-91 93 84.38-32 33 36 37 38 84.37-11 16 17 18 84.37-21 23 25 29 36 38 41 84.37-50 70 84.39-00 84.38-12 18 84.38-52 53 54 59 84.40-70 84.40-81 84.40-75 84.40-12 14 45 61 65 71 85 84.40-15 48 90 84.42-01 10 50 80 84.31-41 84.31-31 51 84.33-10 20 31 39 40 50 60 70 84.31-39 49 59 84.33-91 qq 84.34-12 22 23 51 31 . 12 . 81 Official Journal of the European Communities 595 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 726.32 726 41 726.42 726.71 726.72 726.81 726.89 726.91 726.99 727.1 1 727.19 727.21 727.22 727.29 728.11 728.12 728.19 728.31 728.32 728.33 728.34 728.39 728.41 728.42 728.43 728.44 728.45 728.48 728.49 736.1 1 736 12 736.13 736.14 /36.15 736.16 736.17 736.18 736.19 736.21 736.22 736.23 736.28 736.70 736.80 736.90 737.1 1 737.19 737.21 737.29 737.31 737.32 741.10 741.20 741.31 741.32 741.41 741.49 741.50 741.60 742.10 742.20 742.30 742.81 742.88 742.90 743.10 743.20 743.30 743.40 743.50 84.45-36 37 38 39 48 52 84 45-49 51 53 54 84.45-44 47 84.45-41 43 84.45-93 84.45-55 56 57 58 59 61 62 63 84.45-88 89 84.45-81 83 84 95 84.45-82 85 86 87 84.45-72 75 77 78 79 84.45-01 03 45 46 64 65 92 94 96 97 98 84.48-10 30 84.48-91 84.43-10 30 51 59 71 79 84.43-90 84.44-10 91 84.44-93 94 96 98 99 84.50-00 85.11-32 34 41 44 46 48 51 5b 59 60 71 79 80 84.03-00 84.13-11 15 18 30 50 85.11-01 05 09 13 15 22 23 28 84.14-10 91 93 95 99 743.60 743.90 744.11 744.19 744.21 744.22 744.23 744.24 744.25 744.28 744.90 745.11 745.19 745.21 745.22 745.23 745.24 84.18-51 70 73 75 76 79 82 88 84.18-58 67 69 92 94 96 87.07-10 15 21 22 24 25 27 35 37 87.07-50 84.22-08 11 12 13 14 15 17 19 84.22-03 31 32 34 35 36 37 38 39 84.22-41 42 43 84.22-64 66 68 84.22-76 84.22-01 02 05 07 21 23 25 27 29 45 46 48 49 52 56 59 62 77 78 81 84 85 87 84.22-04 06 88 91 94 95 96 98 84.49 01 11 19 31 39 84.49-90 84.16-10 93 95 99 84.19-06 92 94 96 84.19-04 09 98 84.58-10 80 771.29 772.10 772.20 772.30 773.10 773.21 773.22 773.23 773.24 773.25 773.26 773.27 774.10 774.20 775.11 775.12 775.21 84.34-31 39 95 99 84.35-31 33 84 35-51 84.35-13 15 53 84.35-71 84 32 1 1 20 30 40 50 84.32-80 84.34-14 26 58 84.35-14 16 38 58 78 84.29-10 30 84.29-50 84.59-48 52 84.30-01 05 20 30 40 50 84.30-90 84 46 11 19 99 84.47-01 09 10 20 30 40 50 70 91 98 84.48-93 95 84.56-20 84.56-40 84.56-55 59 8456-70 84.56-80 8457-10 30 84.59-57 58 62 64 66 68 73 76 84.59-54 84.59-77 78 84.59-81 83 84.59 10 34 35 43 45 47 56 89 84.59-36 44 91 93 95 97 99 84.45-05 07 84.45-66 68 69 71 84.45-12 14 16 22 24 26 84.15-01 06 36 46 51 59 61 68 72 74 78 84.15-05 11 92 no 84.12-20 31 39 80 84.17-10 20 31 35 39 41 49 51 54 58 59 60 62 63 64 66 67 68 71 73 75 77 79 84 87 88 91 92 94 97 84.10-16 32 34 38 51 59 84.10-61 62 63 66 68 70 71 72 73 75 76 77 84.10-42 45 47 49 84.10-13 84.10-20 78 91 84.10-18 80 98 84.11-01 03 09 20 35 36 37 41 42 44 47 84.11-49 84.11-50 84.11-52 53 84.18 ?0 40 55 61 63 64 65 751.88 752.10 752.20 752.30 752.40 752.50 752.80 759.11 759.15 759.19 759.90 761.10 761.20 762.10 762.20 762.80 763.1 1 763.18 763.81 763.88 764.10 764.20 764.30 764.81 764.82 764.83 764.91 764.92 764.93 764.99 771.11 771.18 771.21 771.22 775.22 775.30 775.40 775.71 775 72 775.73 775.78 775.79 775.81 775.82 775.83 775.84 775.85 775.86 775.87 775.89 776.10 776.20 776.30 776.40 776.81 776.89 778.00 778.11 778.12 778.19 778.21 778.22 778.24 778.29 778.31 745.25 745.26 745.27 749.10 749.20 749.30 749.91 749.92 749.99 751.11 751.12 751.18 751.21 751.22 751.23 751.28 751.81 751.82 84.20-01 09 20 40 50 60 71 73 75 81 83 85 89 84.20-90 84 21-01 13 15 16 18 20 30 40 92 94 96 97 98 84.62-11 13 17 21 23 26 27 29 84.61-10 11 15 31 33 35 41 45 51 59 61 69 71 75 81 qq 84.63-11 15 17 21 35 38 43 51 57 71 78 80 84.60-31 41 49 52 61 71 75 79 84.64-10 30 84.65-10 31 39 41 45 51 53 55 58 60 70 84.51-12 14 19 84.51-13 18 84.51-20 30 84.52-11 15 20 84.52-30 40 84.52-81 89 84.52-95 84.54-31 39 90.10-22 32 42 84.54 10 51 55 59 84.53 01 20 84.53 09 41 84.53 60 84.53 70 84.53 81 85 84.53 91 98 84.55 92 84.55 10 99 90.10 28 38 48 84.55 50 93 95 96 85.15 20 21 22 23 85.15 24 25 26 27 85.15 17 85.15 16 85.15 19 92.11 35 92.11 32 34 37 92.11 80 92.11 10 39 50 85.13 11 31 39 50 85.14 10 30 40 50 60 85.15 02 04 06 09 85.15 11 12 15 85.15-29 85 15 30 * 31 33 35 36 37 19 85.13 19 81 85 85.14-98 85.15-40 41 49 50 82 84 86 88 91 qq 92.13-11 18 30 60 80 85.01 65 66 68 69 85.01-06 61 62 63 64 71 75 85.01-05 84 88 85.01 07 59 79 85.01-93 95 85.19-01 02 04 05 06 08 12 18 21 23 24 25 26 27 28 32 34 36 38 41 43 45 47 51 53 57 58 61 62 63 64 65 68 75 91 93 94 96 98 85.19-89 85.19-81 82 84 85 87 85.23-01 05 09 12 21 29 31 39 42 48 51 55 59 71 75 79 81 85 89 qq 85.27-00 85.25-50 85.25-21 25 27 85.25 35 90 85.26-15 85.26-12 14 85.26-30 50 90 90.17 01 05 13 16 17 90.20-11 19 51 59 71 75 99 84.40-41 42 44 50 84.40-77 84.15 14 16 17 18 19 20 21 84.15-32 41 84.19-01 85.07-11 19 30 85.06-10 30 85.06-60 70 85.06-50 85.06-85 85.06-40 qq 85.12-02 04 05 85.12-11 21 23 27 85.12-32 34 36 85.12-41 62.01-10 85.12 50 53 54 55 61 65 67 69 71 78 85.12-90 85.12-08 29 39 48 80 85.21-10 11 12 14 15 17 85.21-01 03 05 07 19 21 23 25 28 85.21-40 47 51 53 55 56 58 85.21-62 64 66 68 85.21-45 85.21-91 99 85.97-00 85.03-11 19 20 30 40 50 90 85.04-01 21 25 29 31 39 40 85.04 51 53 57 85.20-01 12 19 85.20-31 33 85.20-55 57 58 85 20-71 79 85.08-20 40 50 60 71 79 596 Official Journal of the European Communities 31 . 12 . 81 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 846.49 846.51 846.52 847.11 847.12 847.13 847.14 847.19 847.21 847.22 847.23 848.10 848.21 848.22 848.31 848.32 848.40 848.41 848.42 848.43 848.48 848.49 851.00 851.01 60.04-09 16 29 90 61.09-50 61.09-20 30 40 80 61.05-20 30 91 qq 61.06-10 30 40 50 60 90 61.07-10 30 40 90 61.10-00 61.11-00 60.02-40 50 60 70 80 60.03-11 19 20 24 26 27 30 90 60.06-91 92 96 42.03-H) 21 25 27 28 51 59 39.07-45 40.13-11 13 18 30 43.03-20 30 90 43.04-10 30 65.97-01 65.03-11 19 30 90 65.04-11 19 90 65.05-11 19 30 50 90 65.07-10 90 65.06-10 30 50 70 90 64.97-00 64.01-11 20 31 39 41 49 51 55 59 65 70 80 91 93 95 99 851.02 851.03 851.04 851.05 871.01 871.02 871.03 871.04 871.09 872.01 872.02 872.03 873.10 873.20 874.11 874.12 874.21 874.29 874.30 874.40 874.51 874.52 874.53 874.54 874.81 874.82 874.83 874.84 874.89 874.90 881.11 881.12 881.19 881.21 881.22 881.29 881.31 881.39 882.00 882.10 778.32 778.40 778.81 778.82 778.83 778.84 778.85 778.86 778.87 778.89 781.00 782.10 782.20 783.10 783.20 784.10 784.20 784.90 785.10 785.20 785.31 85.09-01 05 09 19 30 91 99 85.05-10 30 50 71 75 90 85.02 1 1 19 30 50 70 85.16-10 30 50 85.17-20 30 40 90 85.18-15 21 26 28 30 50 60 80 85.22-55 85.22-10 30 40 51 53 59 81 89 85.24-10 30 91 93 95 85.28-00 87.02-21 23 25 27 87.02-60 72 76 81 82 84 86 88 91 87.03-10 30 40 80 87.02 03 05 12 14 40 87.01-71 79 87.04-01 11 29 91 qq 87.05-11 19 91 qq 87.06-1 1 21 26 27 28 31 35 41 45 51 55 61 71 qq 87.09-1 0 51 59 90 87.10-00 87.11-00 842.31 842.32 842.33 842.39 842.41 842.42 842.43 842.49 842.91 842.92 842.93 842.94 842.99 843.11 843.12 843.13 843.19 843.21 843.22 843.23 843.29 843.31 843.32 843.33 843.39 843.41 843.42 843.43 843.49 843.51 843.52 843.59 843.91 843.92 843.93 843.94 843.99 844.11 844.12 844.19 844.21 844.22 844.29 844.31 844.32 844.39 61.01-62 72 61.01-66 76 61.01-64 74 61.01-68 78 61.01-34 61.01-37 61.01-36 61.01-38 61.01-01 09 61.01-26 32 92 61.01-13 17 23 25 31 96 61.01-15 19 22 24 29 81 95 61.01-89 61.02-3? 35 61.02-33 39 40 61.02-32 36 37 61.02-34 41 61.02-42 61.02-44 61.02-43 61.02-45 61.02-48 61.02-54 61.02-52 53 61.02-47 61.02-57 61.02-62 61.02-58 61.02-64 61.02-82 61.02-78 61.02-76 84 61.02-05 07 61.02-24 28 66 90 61.02-01 12 18 23 26 72 92 61.02-03 14 16 22 25 68 85 91 61.02-74 87 94 61.03-15 61.03-11 61.03-19 61.03-55 85 61.03-51 81 61.03-59 89 61.04-01 13 qi 61.04-11 91 61.04-09 18 98 64.02-21 29 32 34 35 38 40 41 43 45 47 49 50 52 54 56 58 59 60 61 69 99 64.03-00 64.04-10 90 64.06-00 90.05 20 30 80 90.06-00 90.11-00 90.12-10 30 70 90.13-10 20 80 90.17-36 38 90.17-07 09 11 23 25 27 32 34 40 51 59 qq 90.18-10 21 29 31 59 90.26-10 30 51 55 59 90.27-10 20 32 38 50 90.14-01 05 07 09 12 14 17 21 23 90.14-30 51 59 61 qq 90.16-12 13 15 16 18 41 49 51 55 65 71 79 90.16-20 91 qq 90.24-10 21 29 41 49 92 94 96 98 90.25-11 31 41 51 59 80 90.15-10 80 90.21-10 50 90 90.22-11 15 19 30 50 80 90.23-01 11 18 20 30 40 95 99 90.28-38 90.28-14 90.28-01 03 05 07 08 09 12 16 18 22 31 41 43 45 47 49 56 57 59 90.28-84 90.28-62 66 68 70 74 76 86 88 92 96 97 99 90.29-01 09 15 20 32 42 53 59 62 80 90.07-05 08 09 13 15 17 90.07-32 33 34 35 OQ 90.07-21 29 50 90.08-15 35 90.08-11 31 90.08-21 29 37 90.09-11 15 29 30 70 90.10-50 90 37.97-00 37.08-10 21 29 40 90 785.39 786.11 786.12 786.13 786.81 786.89 791.10 791.20 791.30 791.40 791.51 791.52 791.91 791.99 792.10 792.20 792.30 792.40 792.81 792.82 792.83 792.90 793.10 793.21 793.22 793.23 793.24 793.28 793.30 793.81 87.12-11 15 19 20 32 34 38 40 50 55 60 70 80 91 95 97 qq 87.14-33 87.14-31 39 43 86.08-10 90 87.14-10 37 49 51 59 87.14-70 86.02-10 30 86.03-00 86.04-10 90 86.05-00 86.06-00 86.07-10 20 30 40 60 70 90 86.10-00 86.09-11 19 30 50 70 80 93 95 97 99 88.02-15 19 25 29 88.02-33 43 88.02-35 45 88.02-39 49 88.02-01 05 09 88.01-10 90 88.05-10 40 90 88.03-20 30 40 50 80 89.01-10 89.01 70 73 78 80 81 87 89 90 92 93 94 89.01-30 83 89.01-50 61 65 85 86 89.01-40 74 89 01-20 63 76 95 89.04-00 89.02-10 31 793.82 793.83 812.10 812.20 812.41 812.42 812.43 821.11 821.19 821.21 821.22 821.91 821.92 821.99 831.00 831.01 831.02 831.03 831.09 842.11 842.19 842.21 842.22 842.23 842.29 89.03-11 19 91 99 89.05-00 73.37-1 1 19 51 59 90 69.10-10 90 70.14-1 1 19 91 95 83.07-10 31 35 38 41 45 48 70 85.10-10 91 95 94.01-02 06 20 31 35 41 45 50 60 70 94.01-08 91 93 qq 94.02-10 90 94.04-11 19 30 51 55 59 61 91 qq 94.03-11 21 23 25 27 33 35 39 49 94.03-15 51 55 57 61 63 65 66 67 69 94.03-19 71 82 91 95 qq 42.97-01 42.02-16 41 49 42.02-12 14 21 23 25 31 35 42.02-17 51 59 42.02-18 60 91 qq 61.01-41 61.01-42 44 46 47 48 61.01-51 61.01-57 61.01-54 61.01-58 845.11 845.12 845.13 845.14 845.19 845.21 845.22 845.23 845.24 845.29 845.91 845.92 845.93 845.94 845.99 846.11 846.19 846.21 846.29 846.31 846.32 846.33 846.34 846.41 60.05-01 22 31 33 39 40 60.05-25 36 43 60.05-23 34 41 60.05-24 35 42 60.05-21 26 37 38 44 60.05-45 51 71 60.05-48 54 74 60.05-46 52 72 60.05-47 73 60.05-49 58 75 60.05-06 15 19 61 68 76 88 93 60.05-08 13 17 79 91 95 60.05-07 11 16 62 66 77 81 85 89 94 60.05-09 78 90 60.05-04 64 80 83 87 92 60.04-34 60.04 10 38 60.04-71 60.04-02 06 11 19 23 73 75 79 81 83 85 89 60.04-31 33 60.04-41 60.04-47 48 50 60.04-03 07 12 20 24 51 53 54 56 58 60.04-04 08 14 22 26 60 31 . 12 . 81 Official Journal of the European Communities 597 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 96.01-01 05 10 20 30 41 49 91 92 94 96 98 96.06-00 96.05-00 98.01-10 31 33 35 37 39 98.02-11 15 19 51 55 59 99 98.12-10 90 98.14-10 50 98.16-00 42.06-10 90 67.01-10 30 67.02-11 19 20 67.03-10 80 67.04-10 80 98.15-20 30 70 88.04-00 29.97-00 60.97-00 61.97-00 84.97-00 90.97-02 99.97-00 24.98-90 24.99-00 99.98-00 99.99-01 02 01.06-99 87.08-10 30 93.03-00 93.01 00 93.02-10 90 93.07-10 31 33 55 99 93.06-10 31 35 41 45 49 72.01-55 59 71.07-10 20 30 40 50 71.08-00 71.11-10 99.96-01 00.50-70 00.50-97 72.01-11 882.21 882.22 882.23 882.24 882.25 883.00 884.11 884.12 884.21 884.22 885.00 885.11 885.12 885.13 885.14 885.21 37.01-01 09 20 92 96 37.02-01 03 05 31 35 38 41 43 48 72 78 82 85 87 89 90 92 94 96 99 37.03-01 21 29 95 99 37.04-11 15 90 37.05-10 91 99 37.07-01 10 30 51 53 55 57 90.01-01 02 04 06 08 11 13 15 18 19 30 90.97-01 90.02-11 19 90 90.03-10 30 40 60 70 90.04-10 50 80 91.97-00 91.01-11 15 19 21 25 29 33 37 45 53 57 65 91.02-11 21 29 91 99 91.07 11 22 28 92 98 91.09-20 31 39 50 80 91.03-10 21 99 899.72 899.81 899.82 899.83 899.84 899.85 899.86 899.87 899.91 899.92 899.93 899.94 899.95 899.97 899.98 911.00 931.00 941.00 951.01 951.02 951.04 951.05 951.06 951.09 961.00 971.01 971.02 971.03 999.00 x10.00 *00.40 NB : 265.99 423.92 583.52 673.37 885.22 885.23 885.24 885.25 885.26 885.29 892.00 892.11 892.12 892.13 892.20 892.41 892.42 892.81 892.82 892.83 892.84 892.85 892.86 892.89 893.10 893.20 893.30 893.50 893.91 893.92 893.93 893.94 893.99 894.10 894 21 91.04-20 31 33 34 35 37 39 42 46 48 51 56 58 71 73 76 79 91.05-10 20 30 80 91.06-10 90 91.08-10 31 39 90 91.10 10 90 91.11-10 20 30 35 40 50 91 95 99 49.97-00 49.01-00 49.03-00 49.05-10 90 49.02-00 49.08-00 49 09-00 48.19-00 49.06-00 49.07 10 20 91 99 49.10-00 49.04-00 49.11-21 49.11-10 92 93 99 39.07-1 1 13 51 53 61 63 65 66 67 68 71 73 74 39.07-35 37 ?q 39.07-41 39.07-49 50 39.02-51 52 39.02-76 39.07-77 39.07-43 39.07-01 15 18 21 22 23 24 25 27 33 82 84 86 91 99 87.13-20 81 97.01-10 90 894.22 894.23 894.24 894.25 894.61 894.62 894.63 894.71 894.72 894.73 894.90 895.11 895.12 895.21 895.22 895.23 895.91 895.92 895.93 895.94 895.95 896.01 896.02 896.03 896.04 896.05 896.06 897.00 97.02-11 19 31 35 97.03-05 11 15 20 30 40 51 55 59 61 69 75 80 85 90 97.04-10 15 20 91 95 no 97.05-10 51 59 93.04-20 30 41 49 50 60 90 93.05-00 93.07-41 45 47 49 51 52 53 97.07-10 91 99 97.06-03 07 10 20 35 41 43 49 50 60 90 97.08-00 97.97-00 83.04-00 83.05-20 90 98.03-01 12 14 16 17 21 23 25 31 39 51 53 59 61 71 75 98.04-11 19 30 98.05-11 19 30 32.13-11 19 50 91 99 98.06-00 98.07-00 98.08-11 19 50 98.09-00 99.01-00 99.02-00 99.03-00 99.04-00 99.05-00 99.06-00 71.97-04 897.20 897.31 897.32 897.33 897.40 898.00 898.11 898.19 898.21 898.22 898.23 898.24 898.25 898.29 898.31 898.32 898.90 899.11 899.19 899.20 899.31 899.32 899.34 899.35 899.39 899.41 899.42 899.49 899.61 899.62 899.71 71.16-11 21 25 29 51 59 71.12-11 19 20 71.13-10 20 71.15-11 19 21 25 29 71.14-10 20 92.97-00 92.01-12 15 19 90 92.02-10 50 80 92.03-10 90 92.04-10 90 92.05-11 91 99 92.06-10 90 92.07-00 92.08-10 90 92.12-11 19 92.12-31 33 34 35 37 39 92.10-10 15 20 30 40 50 60 70 95.05-11 19 50 81 89 95.08-20 80 98.97-00 34.06-11 19 50 36.06-00 98.10-05 10 21 29 30 40 50 80 98.11-10 91 95 99 36.08-01 10 90 66.01-10 20 50 80 66.02-00 66.03-10 20 90 90.19-31 35 90.19-11 12 14 18 21 25 51 55 91 95 46.03-10 90 ND 598 Official Journal of the European Communities 31 . 12 . 81 Correlation  Special SITC numbers for complete industrial plant SITCSITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE NIMEXE 600.00 601.00 601.08 602.08 603.08 604.08 605.08 606.08 607.08 70 80 20 70.81-20 70.82-20 70.83-20 70.84-20 70.85-20 70 86-20 70.87-20 70.88-20 70.89-20 73.80-40 73.81-40 73.82-40 73.83-40 73.84-40 73.85-40 73.86-40 73.87-40 73.88-40 73.89-40 62.80-00 62.81-00 62.82-00 62.83-00 62.84-00 62.85-00 62.86-00 62.87-00 62.88-00 62.89-00 68.80-00 68.81-00 68.82-00 68.83-00 68.84-00 68.85-00 68.86-00 68.87-00 68.88-00 68.89-00 69.80-00 69.81-00 69.82-00 69.83-00 69.84-00 69.85-00 69.86-00 69.87-00 69.88-00 69.89-00 70.80-00 70.81-00 70.82-00 70.83-00 70.84-00 70.85-00 70.86-00 70.87-00 70.88-00 70.89-00 73.80-00 73.81-00 73.82-00 73.83-00 73.84-00 73.85-00 73.86-00 73.87-00 73.88-00 73.89 00 76.80-00 76.81-00 76.82-00 76.83 00 76.84 00 76.85 00 76.86-00 76.87-00 76.88-00 76.89-00 82.80-00 82.81 00 82.82 00 82.83-00 82.84 00 82.85-00 82.86 00 82.87-00 82.88-00 82.89 00 658.10 658.20 658.30 658.40 658.99 661.31 661.32 661.33 661.81 62 80-03 62 81-03 62.82 03 62.83-03 62.84-03 62.85-03 62.86-03 62.87-03 62.88-03 62.89-03 62.80-04 62.81-04 62.82-04 62 83-04 62 84-04 62 85-04 62 86-04 62 87 04 62.88-04 62 89-04 62.80-01 62 81 01 62.82-01 62 83 01 62 84-01 62 85-01 62.86-01 62 87-01 62 88-01 62 89-01 62 80-02 62 81-02 62 82-02 62 83-02 62 84-02 62 85-02 62 86-02 62 87-02 62 88-02 62 89-02 62 80-05 62 81-05 62 82-05 62 83 05 62.84-05 62 85-05 62 86-05 62 87-05 62 88-05 62 89 05 68 80-01 68 81-01 68 82-01 68 83-01 68 84-01 68 85-01 68 86-01 68 87-01 68 88-01 68 89-01 68 80-02 68 81-02 68 82-02 68 83-02 68 84-02 68 85-02 68.86-02 6887-02 68 88-02 68 89-02 68.80-03 68.81-03 68.82-03 68.83-03 68.84-03 68.85-03 68 86-03 68.87-03 68.88-03 68.89-03 68.80-08 68.81-08 68.82-08 68.83-08 68.84-08 68.85-08 68.86-08 68.87-08 68.88-08 68.89-08 661.82 661.83 662.31 662.32 662.41 662.42 662.43 662.44 662.45 68.80-09 68.81-09 68.82-09 68.83-09 68.84-09 68.85-09 68.86-09 68.87-09 68.88-09 68.89-09 68.80-12 68.81-12 68.82-12 68.83-12 68.84-1 2 68.85-12 68.86-12 68.87-12 68.88-12 68.89-12 69.80-01 69.81-01 69.82-01 69.83-01 69.84-01 69.85-01 69.86-01 69.87-01 69.88-01 69.89-01 69.80-02 69.81-02 69.82-02 69.83-02 69.84-02 69.85-02 69.86-02 69.87-02 69.88-02 69.89-02 69.80-04 69.81-04 69.82-04 69.83-04 69.84-04 69.85-04 69.86-04 69.87-04 69.88-04 69.89-04 69.80-05 69.81-05 69.82-05 69.83-05 69.84-05 69.85-05 69.86-05 69.87-05 69.88-05 69.89-05 69.80-06 69.81-06 69.82-06 69.83-06 69.84-06 69.85-06 69.86-06 69.87-06 69.88-06 69.89-06 69.80-07 69.81-07 69.82-07 69.83-07 69.84-07 69.85-07 69.86-07 69.87-07 69.88-07 69.89-07 69.80-08 69.81-08 69.82-08 69.83-08 69.84-08 69.85-08 69.86-08 69 87-08 6988-08 69 89-08 663.10 663.20 663.31 663.32 663.33 663.39 663.50 663.70 663.81 68.80-04 68.81-04 68.82-04 68.83-04 68.84-04 68.85-04 68.86-04 68.87-04 68.88-04 68.89-04 68.80-06 68.81-06 68.82-06 68.83-06 68.84-06 68.85-06 68.86-06 68.87-06 68.88-06 68.89-06 68.80 10 68.81-10 68.82-10 68.83-10 68.84-10 68.85-10 68.86-10 68.87-10 68.88-10 68.89-10 68.80-11 68.81-11 68.82-11 68.83-11 68.84-11 68.85-11 68.86- 11 68.87-11 68.88-11 68.89-11 68.80-15 68.81-15 68.82-15 68.83-15 68.84-15 68.85-15 68.86 -1 5 68.87-15 68.88-15 68.89-15 68.80-16 68.81-16 68.82-16 68.83-16 68.84-16 68.85-16 68.86-16 68.87-16 68.88-16 68.89-16 68.80-07 68.81-07 68.82-07 68.83-07 68.84-07 68.85-07 68.86-07 68.87-07 68.88-07 68.89-07 69.80-03 69.81-03 69.82-03 69.83-03 69.84-03 69.85-03 69.86-03 69.87-03 69.88-03 69.89 03 68.80-13 68.81-13 68.82-13 68.83-13 68.84-13 68.85-13 68.86-13 68.87-13 68.88-13 68.89-13 663.82 663.91 663.92 664.14 664.15 664.20 664.30 664.40 664.50 68.80-14 68.81 14 68.82 14 68.83 14 68.84 14 68.85 14 68.86 14 68.87-14 68.88-14 68.89 14 69.80 09 69.81 09 69.82 09 69.83 09 69.84 09 69.85 09 69.86 09 69.87 09 69.88-09 69.89-09 69.80-14 69.81 14 69.82 14 69.83 14 69.84 14 69.85 14 69.86 14 69.87 14 69.88 14 69.89 14 70.80-01 70.81 01 70.82 01 70.83 01 70.84 01 70.85-01 70.86 01 70.87 01 70.88-01 70.89 01 70.80 03 70.81 03 70.82 03 70.83 03 70.84 03 70.85-03 70.86-03 70.87 03 70.88 03 70.89 03 70.80 18 70.81-18 70.82-18 70.83 18 70.84-18 70.85-18 70.86 18 70.87-18 70.88 18 70.89 18 70.80 05 70.81 05 70.82-05 70.83-05 70.84-05 70.85-05 70.86-05 70.87-05 70.88 05 70.89 05 70.80-06 70.81-06 70.82 06 70.83-06 70.84-06 70.85-06 70.86-06 70.87-06 70.88-06 70.89-06 70.80-04 70.81-04 70.82-04 70.83-04 70.84-04 70.85-04 70.86-04 70.87 04 70.88-04 70.89 04 664.60 664.70 664.80 664.91 664.92 664.93 665.11 665.12 665.20 70.80-16 70.81-16 70.82-16 / 0.83-16 70.84-16 70.85-16 70.86-16 70.87-16 70.88-16 70.89-16 70.80-08 70.81-08 70.82-08 70.83-08 70.84-08 70.85-08 70.86-08 70.87-08 70.88-08 70.89-08 70.80-09 70.81-09 70 82 09 70.83-09 70.84-09 70.85-09 70.86-09 70.87-09 70.88-09 70.89-09 70.80-07 70.81-07 70.82-07 70.83-07 70.84-07 70.85-07 70.86-07 70.87-07 70.88-07 70.89-07 70.80-11 70.81-11 70.82-11 70.83-11 70.84-11 70.85-11 70.86-11 70.87-1 1 70.88-11 70.89-11 70.80-15 70.81-15 70.82-15 70.83-15 70.84-15 70.85-15 70.86-15 70.87-1 5 70.88-15 70.89-15 70.80-10 70.81-10 70.82-10 70.83-10 70.84-10 70.85-10 70.86-10 70.87-10 70.88-1 0 70.89-10 70.80-12 70.81-12 70.82-12 70.83-12 70.84-12 70.85-12 70.86-12 70.87-12 70.88-1 2 70.89-1 2 70.80-13 70.81-13 70.82-13 70.83-13 70.84-13 70.85-13 70.86-13 70.87-13 70.88-13 70.89-13 665.81 665.82 665.89 666.40 666.50 666.60 670.00 671.20 671.30 70.80-17 70.81 17 70.82-17 70.83-17 70.84 17 70.85-17 70.86 17 70.87-17 70.88-17 70.89-17 70.80 19 70.81-19 70.82 19 70.83 19 70.84-19 70.85-19 70.86 19 70.87-19 70.88-19 70.89-19 70.80-21 70.81-21 70.82-21 70.83-21 70.84-21 70.85 21 70.86-21 70.87-21 70.88-21 70.89-21 69.80-11 69 81-11 69.82-11 69.83-11 69.84-11 69.85-11 69.86-11 69.87-11 69.88-11 69.89 11 69.80-12 69.81-12 69.82-12 69.83-12 69.84-12 69.85-12 69.86-12 69.87-12 69.88-12 69.89-12 69.80-13 69.81-13 69.82-13 69.83-13 69.84-13 69.85-13 69.86-13 69.87-13 69.88-13 69.89-13 73.80-72 73.81-72 73.82-72 73.83-72 73.84 72 73.85-72 73.86 72 73.87-72 73.88-72 73.89-72 73.80-01 73.81-01 73.82-01 73.83-01 73.84-01 73.85-01 73.86-01 73.87-01 73.88-01 73.89-01 73.80-05 73.81-05 73.82-05 73.83-05 73.84-05 73.85-05 73.86-05 73.87-05 73.88-05 73.89-05 671.31 671.60 672.00 672.40 672.51 672.52 672 71 673.00 673.20 73.80-04 73.81-04 73.82-04 73.83-04 73.84-04 73.85-04 73.86-04 73.87-04 73.88-04 73.89-04 73.80-02 73.81-02 73.82-02 73.83-02 73.84-02 73.85-02 73.86-02 73.87-02 73.88-02 73.89-02 73.80-71 73.81-71 73.82-71 73.83-71 73.84-71 73.85-71 73.86-71 73.87-71 73.88-71 73.89-71 73.80-06 73.81-06 73.82-06 73.83-06 73.84-06 73.85-06 73.86-06 73.87-06 73.88-06 73.89-06 73.80-07 73.81-07 73.82-07 73.83-07 73.84-07 73.85-07 73.86-07 73.87-07 73.88-07 73.89-07 73.80-61 73.81-61 73.82-61 73.83-61 73.84-61 73.85-61 73.86-61 73.87-61 73.88-61 73.89-61 73.80-08 73.81-08 73.82-08 73.83-08 73.84-08 73.85-08 73.86-08 73.87-08 73.88-08 73.89-08 73.80-73 73.81-73 73.82-73 73.83-73 73.84-73 73.85-73 73.86-73 73.87-73 73.88-73 73.89-73 73.80-10 73.81-10 73.82-10 73.83-10 73 84-10 73.85 10 73.86-10 73 87-10 73.88-10 73.89-10 31 . 12 . 81 Official Journal of the European Communities 599 SITCSITC NIMEXE I I SITC I NIMEXE | SITC I NIMEXE | SITC ! NIMEXE SITC NIMEXE ! SITC i NIMEXE SITC NIMEXE NIMEXE 673.22 673.30 674.00 674.14 674.15 675.00 675.01 675.02 676.00 677.00 677.01 677.02 678.00 678.10 678.40 678.50 684.10 684.21 684.22 684.23 684.24 684.25 684.26 691.10 691.20 692.1 1 692.13 692.41 692.42 692.43 692.44 693.11 693.13 693.20 693.51 694.01 694.02 695.10 695.30 695.31 695.39 695.41 695.42 695.43 696.03 696.04 696.05 696.06 696.07 696.08 697.30 697.51 697.53 697.81 699.20 699.31 699.32 699.41 399.71 699.83 700.08 701.00 702.00 703.00 703.08 704.00 704.08 705.08 706.00 71110 711.20 712.60 713.00 714.00 718.80 721.10 721.20 721.91 73.80-63 73.81-63 73.82-63 73.83-63 73.84-63 73.85-63 73.86 63 73.87-63 73.88 63 73.89 63 73.80 1 1 73.81 1 1 73.82 1 1 73.83 1 1 73.84 11 73.85-11 73.86 11 73.87 1 1 73.88-11 73.89-1 1 73.80-13 73.81 13 73.82-13 73.83 13 73.84 13 73.85-13 73.86-13 73 87 13 73.88-13 73.89-13 73.80-65 73.81-65 73.82 65 73.83 65 73.84-65 73.85-65 73.86-65 73.87-65 73.88-65 73.89-65 73.80 75 73.81-75 73.82 75 73.83-75 73.84-75 73.85 75 73.86-75 73.87-75 73.88-75 73.89-75 73.80-09 73.81-09 73.82 09 73.83-09 73.84-09 73.85-09 73.86-09 73.87-09 73.88-09 73.89-09 73.80-62 73.81-62 73.82-62 73.83-62 73.84-62 73.85-62 73.86-62 73.87-62 73.88-62 73.89-62 73.80-74 73 81-74 73.82-74 73.83-74 73 84-74 73 85-74 73.86-74 73.87-74 73.88-74 73.89-74 73.80-1 2 73.8112 73.82-12 73 83-12 73.84-12 73.85-12 73.86-12 73 87-12 73.88-12 73.89-1 2 73.80-64 73.81-64 73.82-64 73.83-64 73.84 64 73.85-64 73.86 64 73.87-64 73.88-64 73 89-64 73.80-16 73.81-16 73.82 16 73.83 16 73.84 16 73.85 16 73.86-16 73.87-16 73.88-16 73.89-16 73.80-76 73.81-76 73.82 76 73.83-76 73.84-76 73.85 76 73.86-76 73.87-76 73.88-76 73.89-76 73.80-14 73.81 14 73.82-14 73.83-14 73.84-14 73.85 14 73.86-14 73.87-14 73.88-14 73.89-14 73.80-66 73.81-66 73.82-66 73.83-66 73.84-66 73.85-66 73.86-66 73.87-66 73.88 66 73.89-66 73.80-18 73.81 18 73.82-18 73.83-18 73.84-18 73.85-1 8 73.86-18 73.87-18 73.88-18 73.89 18 73.80-1 7 73.81-17 73.82-17 73.83-17 73.84-17 73.85-17 73.86-17 73.87-17 73.88-1 7 73.89-1 7 73.80-19 73.81-19 73.82-19 73.83-19 73.84-19 73.85-19 73.86-19 73.87-19 73.88-19 73.89-19 73.80-20 73.81 20 73.82-20 73.83-20 73.84-20 73.85-20 73.86-20 73.87 20 73.88-20 73.89-20 76.80-01 76.81-01 76.82-01 76.83-01 76.84-01 76.85-01 76.86-01 76.87-01 76.88-01 76.89-01 76.80-02 76.81-02 76.82-02 76.83-02 76.84-02 76.85-02 76.86-02 76.87-02 76.88-02 76.89-02 76.80-03 76.81-03 76.82-03 76.83-03 76.84-03 76.85-03 76.86-03 76.87-03 76.88-03 76.89-03 76.80-04 76.81-04 76.82-04 76.83-04 76.84-04 76.85-04 76.86-04 76.87-04 76.88-04 76.89-04 76.80-05 76.81-05 76.82-05 76.83-05 76.84-05 76.85-05 76.86-05 76.87-05 76.88-05 76.89-05 76.80-06 76.81-06 76.82-06 76.83-06 76.84-06 76.85-06 76.86-06 76.87-06 76.88-06 76.89-06 76.80-07 76.81-07 76.82-07 76.83-07 76.84-07 76.85-07 76.86-07 76.87-07 76.88-07 76.89-07 73.80-21 73.81-21 73.82-21 73.83-21 73.84-21 73.85-21 73.86-21 73.87-21 73.88-21 73.89-21 76.80-08 76.81 08 76.82-08 76.83-08 76.84-08 76.85-08 76.86-08 76.87-08 76.88-08 76.89-08 73.80-22 73.81-22 73.82-22 73.83-22 73.84-22 73.85-22 73.86-22 73.87-22 73.88-22 73.89-22 76.80-09 76.81-09 76.82-09 76.83-09 76.84-09 76.85-09 76.86-09 76.87-09 76.88-09 76.89-09 73.80-23 73.81-23 73.82-23 73.83-23 73.84-23 73.85-23 73.86-23 73.87-23 73.88-23 73.89-23 76.80-10 76.81-10 76.82-10 76.83-10 76.84-10 76.85-10 76.86-10 76.87 10 76.88-10 76.89-10 73.80-24 73.81-24 73.82-24 73.83 24 73.84-24 73.85-24 73.86-24 73.87-24 73.88-24 73.89-24 76.80-11 76.81-11 76.82 11 76.83-11 76.84-11 76.85-11 76.86-11 76.87-11 76.88-11 76.89-11 73.80-25 73.81-25 73.82-25 73.83-25 73.84-25 73.85-25 73.86-25 73.87-25 73.88-25 73.89-25 76.80-12 76.81-12 76.82-12 76.83-12 76.84-12 76.85-1 2 76.86-12 76.87-12 76.88-12 76.89-12 73.80-26 73.81 26 73.82-26 73.83-26 73.84-26 73.85-26 73.86-26 73.87-26 73.88-26 73.89-26 73.80-27 73.81-27 73.82-27 73.83-27 73.84-27 73.85-27 73.86-27 73.87-27 73.88-27 73.89-27 73.80-31 73.81-31 73.82-31 73.83-31 73.84-31 73.85-31 73.86-31 73.87-31 73.88-31 73.89-31 73.80-32 73.81-32 73.82 32 73.83-32 73.84-32 73.85-32 73.86-32 73.87-32 73.88-32 73.89-32 82.80-01 82.81-01 82.82-01 82.83-01 82.84-01 82.85-01 82.86-01 82.87-01 82.88-01 82.89-01 82.80-03 82.81-03 82.82-03 82.83-03 82.84-03 82.85-03 82.86-03 82.87-03 82 88-03 82.89-03 82.80-02 82.81-02 82.82-02 82.83-02 82.84-02 82.85-02 82.86-02 82.87-02 82.88-02 82.89-02 82.80-04 82.81-04 82.82-04 82.83-04 82.84-04 82.85-04 82.86 04 82.87-04 82.88-04 82.89-04 82.80-05 82.81-05 82.82-05 82.83-05 82.84-05 82.85-05 82.86-05 82.87-05 82.88-05 82.89-05 82.80-06 82.81-06 82.82 06 82.83-06 82.84-06 82.85-06 82.86-06 82.87-06 82 88-06 82.89-06 82.80-07 82.81-07 82.82-07 82.83-07 82.84-07 82.85-07 82.86-07 82.87-07 82.88-07 82.89-07 82.80 - 11 82.81-11 82.82-1 1 82.83-11 82.84-11 82.85-1 1 82.86-1 1 82.87-11 82.88-11 82.89-11 82.80-12 82.81-12 82.82-12 82.83-12 82.84-12 82.85-12 82.86-12 82.87-1 2 82.88 12 82.89-1 2 82.80-13 82.81 13 82.82-13 82 83-13 82.84-13 82.85-13 82.86-13 82.87-13 82.88-13 82.89-13 82.80-14 82.81-14 82.82-14 82.83-14 82.84-14 82.85-14 82.86-14 82.87-14 82.88-14 82.89-14 82.80-15 82.81-15 82.82-15 82.83-15 82.84-15 82.85-15 82.86-15 82.87-15 82.88-15 82.89-15 82.80-09 82.81-09 82.82-09 82.83-09 82.84-09 82.85-09 82.86-09 82.87-09 82.88-09 82.89-09 73.80 36 73.81-36 73.82 36 73.83-36 73.84 36 73.85-36 73.86 36 73.87-36 73.88-36 73.89-36 73.80-38 73.81-38 73.82 38 73.83-38 73.84-38 73.85-38 73.86-38 73.87-38 73.88-38 73.89-38 76.80-15 76.81-15 76.82-15 76.83-15 76.84-15 76.85-15 76.86-15 76.87-15 76.88-15 76.89-15 82.80-08 82.81-08 82.82-08 82.83-08 82.84-08 82.85-08 82.86-08 82.87-08 82.88-08 82.89-08 73.80-29 73.81-29 73.82-29 73.83-29 73.84-29 73.85-29 73 86-29 73.87-29 73.88-29 73.89-29 73.80-33 73.81-33 73.82-33 73.83-33 73.84-33 73.85-33 73.86-33 73.87-33 73.88-33 73.89-33 73.80-34 73.81-34 73.82-34 73.83-34 73.84-34 73.85-34 73.86-34 73.87-34 73.88-34 73.89-34 73.80-35 73.81-35 73.82-35 73.83-35 73.84-35 73.85-35 73.86-35 73.87-35 73.88-35 73.89-35 73.80-30 73.81-30 73.82-30 73.83-30 73.84-30 73.85-30 73.86-30 73.87-30 73.88-30 73.89-30 76.80-16 76 81-16 76.82-16 76.83-16 76.84-16 76.85-16 76.86-16 76.87-16 76.88-16 76.89-16 84.80-00 84.81-00 84.82-00 84.83-00 84.84-00 84.85-00 84.86-00 84.87-00 84.88-00 84.89-00 84.80-40 84.81-40 84.82-40 84.83-40 84.84-40 84.85-40 84.86-40 84.87-40 84.88-40 84.89-40 84.80-59 84.81-59 84.82-59 84.83-59 84.84-59 84.85-59 84.86-59 84.87-59 84.88-59 84.89-59 85.80-01 85.81-01 85.82-01 85.83-01 85.84-01 85.85-01 85.86-01 85.87-01 85.88-01 85.89-01 85.80-00 85.81-00 85.82-00 85.83-00 85.84-00 85.85-00 85.86-00 85.87-00 85.88-00 85.89-00 85.80-11 85.81-11 85 82 11 85 83-11 85 84-11 85.85-1 1 85.86-11 85.87-1 1 85.88-11 85.89-11 86.80-00 86.81-00 86.82-00 86.83-00 86.84-00 86.85-00 86.86-00 86.87-00 86.88-00 86.89-00 87.80-00 87.81-00 87.82-00 87.83-00 87 84-00 87.85-00 87.86-00 87.87-00 87 88-00 87.89-00 87.80-01 87.81 01 87.82-01 87.83-01 87.84-01 87.85-01 87.86 01 87.87-01 87.88-01 87.89-01 84.80-01 84.81-01 84.82-01 84.83-01 84.84-01 84.85-01 84.86-01 84.87-01 84.88-01 84.89-01 84.80-02 84.81 02 84.82-02 84.83-02 84.84-02 84.85-02 84.86-02 84.87 02 84.88-02 84.89-02 84.80-05 84.81-05 84.82-05 84.83 05 84.84-05 84.85-05 84.86-05 84.87-05 84.88-05 84.89-05 84.80-06 84.81-06 84.82 06 84.83-06 84.84-06 84.85-06 84.86-06 84.87-06 84.88-06 84.89-06 84.80-08 84.81-08 84.82-08 84.83-08 84.84-08 84.85-08 84.86-08 84.87-08 84.88-08 84.89-08 84.80-07 84.81-07 84.82-07 84.83-07 84.84-07 84.85-07 84.86 07 84.87-07 84.88-07 84.89-07 84.80-24 84.81-24 84.82-24 84.83-24 84.84-24 84 85-24 84.86-24 84.87 24 84.88-24 84.89-24 84.80-25 84 81-25 84.82-25 84.83 25 84.84-25 84.85-25 84.86-25 84.87-25 84.88-25 84.89-25 84.80-26 84.81-26 84.82 26 84.83-26 84.84-26 84.85-26 84.86 26 84.87 26 84.88-26 84.89 26 600 Official Journal of the buropean Communities 31 . 12 . 81 SITC NIMEXF SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 721.97 84.80-28 725.20 84.80-33 736.00 84.80-45 741.60 84.80-17 745.25 84.80-20 751.80 84.80-54 773.29 85.80-26 778.32 85.80-09 84 81 28 84.81-33 84.81-45 84.81-17 84.81 20 84.81-54 85.81 26 85.81 09 84 82 28 84.82-33 84.82-45 84.82-17 84.82-20 84.82-54 85.82 26 85.82-09 84.83 28 84.83 33 84.83-45 84.83-17 84.83 20 84.83-54 85.83 26 85.83-09 84.84-28 84.84-33 84.84-45 84.84-17 84.84-20 84.84-54 85.84-26 85.84-09 84.85 28 84.85-33 84.85-45 84.85-17 84.85 20 84.85-54 85.85-26 85.85-09 84.86-28 84.87 28 84.86 33 84.87-33 84.86-45 84.87-45 84.86-17 84.87-17 84.86 20 84.87 20 84.86-54 84.87-54 85.86 26 85.87-26 85.86-09 85.87-09 84.88 28 84.88-33 84.88-45 84.88 17 84.88 20 84.88-54 85.88-26 85.88-09 723.30 84.89-28 84.80-09 726.00 84.89-33 84 80-35 736.80 84.89-45 84.80-48 742.00 84.89 17 84.80-10 745.27 84.89 20 84.80 21 752.00 84.89-54 84.80 53 774.20 85.89-26 90.80 20 778.40 85.89-09 85.80-05 84.81-09 84.82-09 84.81-35 84.82-35 84.81-48 84.82-48 84.81-10 84.82-10 84.81 21 84.82-21 84.81-53 84.82-53 90.81 20 90 82 20 85.81-05 85.82-05 84.83 09 84.84-09 84 83-35 84.84-35 84.83-48 84.84-48 84.83-10 84.84-10 84.83-21 84.84-21 84.83-53 84.84-53 90.83-20 90.84 20 85.83-05 85.84-05 84.85-09 84.86-09 84.85-35 84.86-35 84.85-48 84.86-48 84.85 10 84.86-10 84.85 21 84.86 21 84.85-53 84.86-53 90.85-20 90.86 20 85.85-05 85.86-05 84.87-09 84 87-35 84.87-48 84.87-10 84.87 21 84.87-53 90.87 20 85.87-05 84.88-09 84.88-35 84.88-48 84.88-10 84.88 21 84.88-53 90.88 20 85.88-05 84.89-09 84.89-35 84.89-48 84.89 10 84.89 21 84.89-53 90.89-20 85.89-05 723.40 84.80-23 84.81 23 726.30 84 80-34 84.81-34 737.1 1 84.80-43 84.81-43 743.00 84.80-11 84.81-11 749.10 84.80 62 84.81 62 759.00 84.80-55 84.81-55 775.40 85.80-07 85.81-07 778.81 85.80-02 85.81-02 84.82-23 84.82-34 84.82-43 84.82-11 84.82 62 84.82-55 85.82 07 85.82-02 84.83 23 84.84-23 84 83-34 84 84-34 84.83-43 84.84-43 84.83-11 84.84-11 84.83 62 84.84-62 84.83-55 84.84-55 85.83-07 85.84 07 85.83-02 85.84-02 84.85 23 84.85-34 84.85-43 84.85-11 84.85-62 84.85-55 85.85-07 85.85-02 84.86-23 84 86-34 84.86-43 84.86-11 84.86 62 84.86-55 85.86 07 85.86 02 84.87 23 84.87-34 84.87-43 84.87 1 1 84.87 62 84.87-55 85.87 07 85.87-02 84.88-23 84 88-34 84.88-43 84.88-11 84.88 62 84.88-55 85.88 07 85.88-02 84.89-23 84 89-34 84.89-43 84.89-11 84.89-62 84.89-55 85.89-07 85.89-02 724.00 84.80-38 84.81-38 726.81 84.80-32 84 81-32 737.21 84.80-44 84.81-44 84.80-18 84.81-18 749.20 84.80 61 84.81-61 760.00 85.80-15 85.81-15 775.70 85.80 06 85.81-06 778.82 85.80-16 85.81-1 6 84.82-38 84.83-38 8482-32 84.83-32 84.82-44 84.83-44 84.82-1 8 84.83-18 84.82 61 84.83 61 85.82-15 85.83-15 85.82-06 85.83 06 85.82-16 85.83-16 84.84-38 84.84-32 84.84-44 84.84-18 84.84 61 85.84-15 85.84 06 85.84-16 84.85-38 84.85-32 84.85-44 84.85-18 84.85 61 85.85-15 85.85-06 85.85-16 84.86-38 84.87-38 84.86-32 84.87-32 84.86-44 84.87-44 84.86-18 84.87-18 84.86 61 84.87-61 85.86-15 85.87-15 85.86-06 85.87 06 85.86-16 85.87-16 84.88-38 84 88-32 84.88-44 84.88-1 8 84.88-61 85.88-15 85.88-06 85.88-16 724.31 84.89-38 84.80-41 727.1 1 8489-32 84 80-29 737.31 84.89-44 84.80-50 744.11 84.89-18 87.80-07 749.30 84.89-61 84.80-63 764.10 85.89-1 5 85.80-13 775.80 85.89-06 85.80-12 778.83 85.89-16 85.80-17 84.81-41 84 81-29 84.81-50 87.81-07 84.81 63 85.81-13 85.81-12 85.81-17 84.82-4 1 84.83-41 84 82-29 84 83-29 84.82-50 84.83-50 87.82-07 87.83-07 84.82 63 84.83 63 85.82-13 85.83-13 85.82 1 2 85.83 1 2 85.82-17 85.83-1 7 84.84-41 84.85-41 84 84-29 84 85-29 84.84-50 84.85-50 87.84-07 87.85-07 84.84 63 84.85 63 85.84-13 85.85-1 3 85.84-12 85.85-12 85.84-17 85.85-1 7 84.86-41 84 86-29 84.86-50 87.86-07 84.86 63 85.86-13 85.86-12 85.86-17 84.87-41 84.88-41 84 87-29 84 88-29 84.87-50 84.88-50 87.87-07 87.88-07 84.87 63 84.88 63 85.87-13 85.88-13 85.87 12 85.88-12 85.87-17 85.88-17 84.89-41 84 89-29 84.89-50 87.89-07 84.89 63 85.89-13 85.89-12 85.89-17 724.40 84.80-36 727.22 84 80-30 741.10 84.80-03 744.20 84.80-22 749.91 84.80 60 764.20 85.80-14 776.00 85.80-21 778.84 85.80-18 84.81-36 84 81-30 84.81-03 84.81-22 84.81 60 85.81-14 85.81 21 85.81-18 84.82-36 84.83-36 84 82-30 84 83-30 84.82-03 84.83-03 84.82-22 84.83-22 84.82 60 84.83 60 85.82-14 85.83-14 85.82-21 85.83-21 85.82-18 85.83-18 84.84-36 84 84-30 84.84-03 84.84-22 84.84 60 85.84-14 85.84-21 85.84-1 8 84.85-36 84.86-36 84 85-30 84 86-30 84.85-03 84.86-03 84.85-22 84.86-22 84.85-60 84.86-60 85.85-14 85.86-14 85.85-21 85.86-21 85.85-18 85.86-18 84.87-36 84 87 30 84.87-03 84.87-22 84.87 60 85.87-14 85.87-21 85.87-18 84.88-36 84 88-30 84.88-03 84.88-22 84.88 60 85.88-14 85.88 21 85.88-18 84.89-36 84 89-30 84.89-03 84.89-22 84.89 60 85.89-14 85.89-21 85.89 1 8 724.50 84.80-37 84.81-37 728.11 84 80-46 84 81-46 741.20 84.80-13 84.81-13 745.11 84.80-49 84.81-49 749.92 84.80 64 84.81 64 772.00 85.80-19 85.81-19 778.1 1 85.80-03 85.81-03 778.86 85.80-22 85.81-22 84.82-37 84.83-37 84 82-46 84 83-46 84.82-13 84.83-13 84.82-49 84.83-49 84.82 64 84.83 64 85.82-19 85.83-19 85.82-03 85.83-03 85.82-22 85.83-22 84.84-37 84 84-46 84.84-13 84.84-49 84.84-64 85.84-19 85.84-03 85.84-22 84.85-37 84.86)7 84 85 46 84 86-46 84.85-1 3 84.86-13 84.85-49 84.86-49 84.85-64 84.86 64 85.85-19 85.86-19 85.85-03 85.86-03 85.85-22 85.86-22 84.87-37 84.88-37 84 87-46 84 88-46 84.87-13 84.88-13 84.87-49 84.88-49 84.87-64 84.88-64 85.87-19 85.88-19 85.87-03 85.88-03 85.87-22 85.88-22 84.89-37 84 89-46 84.89-13 84.89-49 84.89 64 85.89-19 85.89-03 85.89-22 724.54 84.80-39 728.12 84 80-47 741.32 84.80-14 745.21 84.80-16 749.99 84.80 65 773.10 85.80-23 778.12 85.80-04 778.87 85.80-24 84.81-39 84.82-39 84 81-47 84 82-47 84.81-14 84.82-14 84.81-16 84.82-16 84.81 65 84.82-65 85.81-23 85.82-23 85.81-04 85.82 04 85.81-24 85.82-24 84.83-39 84 83-47 84.83-14 84.83-16 84.83-65 85.83-23 85.83-04 85.83-24 84.84-39 84.85-39 84 84-47 84 85-47 84.84-14 84.85-14 84.84-16 84.85-16 84.84-65 84.85 65 85.84-23 85.85-23 85.84-04 85.85-04 85.84-24 85.85-24 84.86-39 84.87-39 84.86-47 84 87-47 84.86-14 84.87-14 84.86-16 84.87-16 84.86-65 84.87-65 85.86-23 85.87-23 85.86-04 85.87-04 85.86-24 85.87 24 84.88-39 84.89-39 84.88-47 84.89-47 84.88-14 84.89-14 84.88-16 84.89-16 84.88-65 84.89-65 85.88-23 85.89 23 85.88-04 85.89-04 85.88-24 85.89-24 724.80 84.80-42 84.81-42 728.30 84.80-56 84 81-56 741.41 84.80-15 84.81-15 745.22 84.80-19 84.81-19 751.10 84.80-51 84.81-51 773.20 85.80-25 85.81-25 778.20 85.80-20 85.81-20 778.89 85.80-28 85.81-28 84.82-42 84 82-56 84.82-1 5 84.82-19 84.82-51 85.82-25 85.82-20 85.82-28 84.83-42 84.84-42 84 83-56 84.84-56 84.83-15 84.84-15 84.83-19 84.84-19 84.83-51 84.84-51 85.83-25 85.84-25 85.83-20 85.84-20 85.83-28 85.84-28 84.85-42 84.85-56 84.85-15 84.85-19 84.85-51 85.85-25 85.85-20 85.85-28 84.86-42 84.87-42 84.86-56 84.87-56 84.86-15 84.87-1 5 84.86-19 84.87-19 84.86-51 84.87-51 85.86-25 85.87-25 85.86-20 85.87-20 85.86 28 85.87-28 84.88-42 84.88-56 84.88-15 84.88-19 84.88-51 85.88-25 85.88-20 85 88-28 725.12 84.89-42 84.80-31 84.81 31 84.82 31 84.83-31 728.41 84.89-56 84.80-57 84.81-57 84.82-57 84.83-57 741.50 84.89-15 84.80-12 84.81-12 84.82-12 84.83-12 745.24 84.89-19 84.80-58 84.81-58 84.82-58 84.83-58 751.20 84.89 51 84.80 52 84.81 52 84.82-52 84.83-52 773.21 85.89-25 85.80-27 85.81-27 85.82-27 85.83-27 778.31 85.89-20 85.80-08 85.81-08 85.82-08 85.83-08 782.20 85.89-28 87.80-03 87.81-03 87.82-03 87.83-03 84.84-31 84.85-31 84.86-31 84.87 31 84.84-57 84.85-57 84.86-57 84.87-57 84.84-1 2 84.85-1 2 84.86-12 84.87-1 2 84.84-58 84.85-58 84.86-58 84.87-58 84.84 52 84.85-52 84.86-52 84.87-52 85.84-27 85.85-27 85.86-27 85.87-27 85.84-08 85.85-08 85.86-08 85.87-08 87.84-03 87.85-03 87.86-03 87.87-03 84.88-31 84.89 31 84.88-57 84 89-57 84.88-12 84.89-12 84.88-58 84.89-58 84.88-52 84.89-52 85.88-27 85.89-27 85.88-08 85.89-08 87.88-03 87.89-03 31 . 12 . 81 Official Journal of the European Communities 601 SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE SITC NIMEXE 783.10 87.80-02 791.20 86.80-03 801.08 90.80-00 821.21 94 80-02 871.09 90.80 13 874.30 90.80 24 874.80 90.80-28 884.12 90.80-02 87.81-02 86.81-03 90 81 00 94.81-02 90.81 1 3 90.81 24 90.81-28 90.81-02 87.82-02 86.82-03 90.82-00 94.82-02 90.82-13 90.82 24 90.82-28 90.82-02 87.83-02 86.83-03 90.83-00 94.83-02 90.83 1 3 90.83 24 90 83 28 90.83-02 87.84-02 86.84-03 90.84-00 94.84-02 90.84 13 90.84 24 90.84 28 90.84-02 87.85 02 86.85-03 90.85-00 94.85-02 90 85-13 90.85 24 90.85 28 90.85-02 87.86 02 86.86-03 90.86-00 94.86-02 90 86-13 90 86-24 90 86 28 90.86 02 87.87 02 86 87-03 90.87-00 94.87 02 90.87-13 90 87 24 90.87-28 90.87-02 87.88-02 86.88-03 90.88-00 94.88-02 90.88-13 90.88 24 90.88-28 90.88-02 87.89-02 86.89 03 90.89-00 94.89-02 90.89 13 90.89 24 90.89-28 90.89-02 784.10 87.80-04 791.30 86.80-04 802.08 94.80-00 821.22 94.80-04 872.03 90.80-18 874.40 90.80 25 874.90 90.80-29 884.21 90 80-03 87.81 04 87.82 04 86.81 04 86.82 04 94.81-00 94.82-00 94 81-04 94.82-04 90.81 18 90.82-18 90.81 25 90 82 25 90 81 29 90 82-29 90 81 03 90.82-03 87.83-04 86.83 04 94.83-00 94.83-04 90.83-18 90.83 25 90.83-29 90.83 03 87.84-04 87.85-04 87.86-04 86.84-04 86.85-04 86.86-04 94.84-00 94.85-00 94.86-00 94 84-04 94 85-04 94.86-04 90 84 18 90.85-18 90.86-18 90.84 25 90 85 25 90.86-25 90.84-29 90 85-29 90.86-29 90.84-03 90.85 03 90.86 03 87.87-04 86.87 04 94.87-00 94.87-04 90.87-1 8 90.87 25 90.87 29 90.87-03 87.88-04 86 88-04 94.88-00 94.88-04 90.88 18 90.88-25 90.88 29 90 88-03 87.89-04 86.89-04 94 89 00 94.89-04 90.89-18 90.89 25 90 89-29 90.89-03 784.20 87.80-05 87 81-05 791.40 86.80-05 86 81-05 812.10 73.80-37 73.81-37 821.90 94.80-03 94 81-03 873.10 90.80-26 90 81-26 874.51 90.80 15 90.81 1 5 881.1 1 90.80-07 90.81 07 88422 90.80-04 90.81-04 87.82-05 86 82-05 73.82-37 94.82-03 90.82-26 90.82 1 5 90.82-07 90.82 04 87.83-05 87.84-05 86.83-05 86.84-05 73.83 37 73 84-37 94.83-03 94.84-03 90.83 26 90.84-26 90.83 15 90 84 1 5 90.83-07 90.84-07 90.83 04 90.84 04 87.85-05 86.85 05 73.85-37 94.85-03 90.85-26 90.85 15 90.85-07 90.85-04 87.86-05 86.86-05 73.86-37 94.86-03 90.86-26 90.86 15 90.86-07 90 86-04 87.87-05 86.87 05 73.87-37 94.87 03 90.87-26 90.87 15 90.87-07 90.87-04 87.88-05 86.88 05 73.88-37 94.88-03 90.88-26 90.88 15 90.88-07 90.88-04 87.89-05 86 89-05 73.89 37 94.89 03 90.89-26 90.89 15 90.89 07 90.89-04 784.90 87.80-06 791.51 86.80 06 812.20 69.80-10 871.01 90 80-05 873 20 90.80-27 874.52 90.80 21 881.20 90 80 08 931 00 99.80-00 87.81 06 87.82-06 86.81 06 86.82-06 69.81 10 69.82-10 90.81-05 90.82 05 90.81-27 90 82-27 90.81 21 90.82 21 90.81-08 90.82-08 99.81 00 99.82-00 87.83-06 86.83 06 69.83-10 90.83-05 90.83 27 90.83 - 21 90.83 08 99.83-00 87.84-06 86.84-06 69.84-10 90.84-05 90 84-27 90.84 21 90.84 08 99.84 00 87.85-06 87.86-06 86.85-06 86.86-06 69.85-10 69.86-10 90 85-05 90.86-05 90.85-27 90.86-27 90.85 21 90.86 21 90.85 08 90.86-08 99.85-00 99.86-00 87.87-06 86.87-06 69 87-10 90.87 05 90.87-27 90.87 21 90.87-08 99.87-00 87.88-06 86.88-06 69.88-10 90.88-05 90.88-27 90.88 21 90 88 08 99.88-00 87.89-06 86.89-06 69.89 10 90.89-05 90.89 27 90.89 21 90.89 08 99.89 00 785.39 87.80-1 2 87 81-12 791.52 86 80-07 86.81 07 812.41 70.80-14 70.81-14 871.02 90.80-06 90.81 06 874.1 2 90.80-14 90.81-14 874.53 90.80 22 90.81 22 881.31 90.80 09 90.81 09 980.00 90.80-1 0 90.81 10 87.82-1 2 86.82-07 70.82-14 90 82-06 90.82-14 90.82 22 90.82-09 90.82-10 87.83-12 87.84-12 86 83-07 86.84 07 70.83-14 70.84-14 90.83 06 90.84-06 90.83-14 90.84-14 90.83 22 90.84 22 90.83 09 90.84-09 90.83-10 90.84-10 87.85 1 2 86 85-07 70.85-14 90.85-06 90.85-14 90.85 22 90.85-09 90.85 10 87.86-1 2 86.86-07 70.86-14 90.86-06 90.86-14 90.86 22 90 86 09 90.86-10 87.87-12 87.88-12 86.87-07 86.88-07 70.87-14 70.88-14 90.87-06 90.88-06 90.87-14 90.88-14 90.87 22 90.88 22 90.87 09 90.88-09 90.87-10 90.88-10 87.89 - 12 86 89 07 70.89-14 90.89-06 90.89-14 90.89 22 90.89-09 90.89 1 0 786.12 87.80-14 791.91 86.80 10 812.43 85.80-10 871.03 90.80-11 874.21 90.80 16 874.54 90.80 23 884.11 90.80-01 980.01 90 80-17 87.81-14 86.81-10 85.81 10 90.81-11 90 81-16 90.81 23 90.81 01 90.81 -1 7 87.82-14 87.83-14 86.82-10 86.83 10 85.82-10 85.83-10 90.82 1 1 90.83-11 90 82-16 90.83-16 90.82 23 90.83 23 90 82 01 90 83 01 90.82 1 7 90.83-17 87.84-14 86.84-10 85.84-10 90.84-11 90.84-16 90.84 23 90.84-01 90 84-1 7 87.85-14 87.86-14 86.85-10 86.86-10 85.85-1 0 85.86 1 0 90.85-11 90.86-11 90.85-16 90.86-16 90.85 23 90.86 23 90.85 01 90.86 01 90.85-17 90.86 17 87.87-14 86.87-10 85 87-10 90.87-11 90.87-16 90.87 23 90.87 01 90.87-17 87.88-14 86.88-10 85.88-10 90.88-11 90.88-16 90 88-23 90.88 01 90.88 1 7 87.89-14 86 89 10 85.89-10 90 89 1 1 90.89-1 6 90.89 23 90.89 01 90.89 1 7 786.13 86.80-08 86.81-08 86.82-08 791.99 86 80-09 86.81-09 86.82-09 821 1 1 94.80-01 94.81 01 94.82-01 871.04 90.80-12 90.81-12 90.82-12 86 83-08 86.83 09 94.83-01 90 83-12 86.84-08 86.85-08 86.84-09 86.85-09 94.84-01 94.85-01 90.84-12 90.85 1 2 86.86-08 86.87-08 86.86-09 86 87-09 94.86-01 94.87-01 90.86 1 2 90.87 1 2 86 88-08 86.88-09 94.88-01 90 88-12 791.10 86.89-08 86.80-02 86.89-09 94.89-01 90.89-12 86.81-02 86.82-02 86.83-02 86.84-02 86.85-02 86.86-02 86.87-02 86 88-02 86.89-02